Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 1 of 300 PageID: 309




 Daniel R. Guadalupe (drguadalupe@norris-law.com)
 NORRIS McLAUGHLIN, P.A.
 721 Route 202/206, Suite 200
 P.O. Box 5933
 Bridgewater, New Jersey 08807
 (908) 722-0700
 Fax: (908) 722-0755

 John E. Schmidtlein (jschmidtlein@wc.com)
 Benjamin M. Greenblum (bgreenblum@wc.com)
 Admitted pro hac vice
 WILLIAMS & CONNOLLY LLP
 725 Twelfth Street, N.W.
 Washington, D.C. 20005
 Telephone: (202) 434-5000

 Attorneys for Defendant Celgene Corporation



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY



  HUMANA INC.,                                  Civil No. 2:19-CV-07532-ES-MAH
                                               Hon. Esther Salas, U.S.D.J.
                                               Hon. Michael A. Hammer, U.S.M.J.
                Plaintiff,                     CERTIFICATION OF DANIEL R.
                                               GUADALUPE ATTACHING
  v.                                           UNPUBLISHED OPINIONS
  CELGENE CORPORATION,                         DOCUMENT FILED
                                               ELECTRONICALLY

         Defendant.

        DANIEL R. GUADALUPE, of full age, hereby certifies as follows:
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 2 of 300 PageID: 310




          1.   I am a member of the law firm of Norris, McLaughlin & Marcus, P.A.,

 attorneys for Defendant Celgene Corporation (“Celgene”).

          2.   I make this Certification in support of Celgene’s Corporation’s

 Memorandum of Law in Support of its Motion to Dismiss Humana Inc.’s Complaint.

          3.   Attached as Exhibit A is a true and accurate copy of the unpublished

 opinion Havens v. Mobex Network Servs., LLC, No. 11-993 (KSH), 2011 WL 6826104,

 at *3 (D.N.J. Dec. 22, 2011).

          4.   Attached as Exhibit B is a true and accurate copy of the unpublished

 opinion In re Lipitor Antitrust Litig., No. 3:12-cv-2389 PGS, 2013 WL 4780496 (D.N.J.

 Sept. 5, 2013).

          5.   Attached as Exhibit C is a true and accurate copy of the unpublished

 opinion Cable Line, Inc. v. Comcast Cable Commc’ns of Pennsylvania, Inc., No. 3:16-CV-

 1000, 2017 WL 4685359 (M.D. Pa. Oct. 18, 2017).

          6.   Attached as Exhibit D is a true and accurate copy of the unpublished

 opinion United Food & Commercial Workers Unions & Employers Midwest Health Benefits

 Fund v. Novartis Pharm. Corp., No. 15-CV-12732, 2017 WL 2837002 (D. Mass. June 30,

 2017).

          7.   Attached as Exhibit E is a true and accurate copy of the unpublished

 opinion in Toyo Tire & Rubber Co. v. Atturo Tire Corp., No. 14 C 0206, 2017 WL

 1178224 (N.D. Ill. Mar. 30, 2017).



                                              2
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 3 of 300 PageID: 311




        8.        Attached as Exhibit F is a true and accurate copy of the unpublished

 opinion in In re K-Dur Antitrust Litigation, No. 01-1652 (JAG), 2007 WL 5297755

 (D.N.J. Mar. 1, 2007).

        9.        Attached as Exhibit G is a true and accurate copy of the unpublished

 opinion Farag v. Health Care Serv. Corp., No. 17 C 2547, 2017 WL 2868999 (N.D. Ill.

 July 5, 2017).

        10.       Attached as Exhibit H is a true and accurate copy of the unpublished

 opinion Sergeants Benevolent Ass’n Health & Welfare Fund v. Actavis, plc, No. 15 CIV.

 6549, 2018 WL 7197233 (S.D.N.Y. Dec. 26, 2018).

        11.       Attached as Exhibit I is a true and accurate copy of the unpublished

 opinion H-Quotient, Inc. v. Knight Trading Grp., Inc., No. 03 CIV. 5889 (DAB), 2005 WL

 323750 (S.D.N.Y. Feb. 9, 2005).

        12.       Attached as Exhibit J is a true and accurate copy of the unpublished

 opinion In re Magnesium Oxide Antitrust Litig., No. 10-5943 (DRD), 2011 WL 5008090,

 at *25 (D.N.J. Oct. 20, 2011).

        13.       Attached as Exhibit K is a true and accurate copy of the unpublished

 opinion

 In re Aggrenox Antitrust Litig., No. 3:14-MD-2516 (SRU), 2016 WL 4204478 (D. Conn.

 Aug. 9, 2016).

        14.       Attached as Exhibit L is a true and accurate copy of the unpublished

 opinion
                                              3
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 4 of 300 PageID: 312




 In re K-Dur Antitrust Litigation, No. CIV.A. 01-1652 (JAG), 2008 WL 2660780 (D.N.J.

 Feb. 28, 2008).

          15.   Attached as Exhibit M is a true and accurate copy of the unpublished

 opinion

 Sherman v. Ben & Jerry’s Franch., Inc., No. 1:08-CV-207, 2009 WL 2462539 (D. Vt. Aug.

 10, 2009).

          16.   Attached as Exhibit N is a true and accurate copy of the unpublished

 opinion Cole v. NIBCO, Inc., No. 3:13-cv-07871, 2015 WL 2414740 (D.N.J. May 20,

 2015).

          17.   Attached as Exhibit O is a true and accurate copy of the unpublished

 opinion Archer v. Holmes, No. 1:17-CV-2051-TWT, 2018 WL 534475 (N.D. Ga. Jan.

 23, 2018).

          18.   Attached as Exhibit P is a true and accurate copy of the unpublished

 opinion Pixler v. Huff, No. 3:11-CV-00207-JHM, 2011 WL 5597327 (W.D. Ky. Nov.

 17, 2011).

          19.   Attached as Exhibit Q is a true and accurate copy of the unpublished

 opinion Rivers v. Amato, No. CIV. A. CV-00-131, 2001 WL 1736498 (Me. Super. June

 22, 2001).

          20.   Attached as Exhibit R is a true and accurate copy of the unpublished

 opinion A & M Supply Co. v. Microsoft Corp., No. 274164, 2008 WL 540883 (Mich. Ct.

 App. Feb. 28, 2008) (per curiam).
                                            4
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 5 of 300 PageID: 313
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 6 of 300 PageID: 314
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 7 of 300 PageID: 315




                        EXHIBIT A
 Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 8 of 300 PageID: 316
Havens v. Mobex Network Services, LLC, Not Reported in F.Supp.2d (2011)
2011 WL 6826104



                  2011 WL 6826104                              II. Factual Background and Procedural History
    Only the Westlaw citation is currently available.
              NOT FOR PUBLICATION                                A. The Facts as Pleaded
     United States District Court, D. New Jersey.              The following facts are derived from plaintiff's second
                                                               amended complaint.
           Warren HAVENS, et al., Plaintiffs,
                           v.                                  Plaintiff Warren Havens is in the business of obtaining
           MOBEX NETWORK SERVICES,                             FCC Geographic licenses in the AMTS radio service.
               LLC, et al., Defendants.                        (Second Am. Compl. ¶ 2.) He is “the founder,
                                                               majority owner, manager, and president of the other
              Civ. Action No. 11–993 (KSH).                    Plaintiffs.” (Id.) Those plaintiffs are each either
                             |                                 limited liability companies or nonprofit corporations
                       Dec. 22, 2011.                          in the business of obtaining FCC licenses for AMTS
                                                               radio service “to provide spectrum and wireless
Attorneys and Law Firms
                                                               telecommunications services to governmental and non-
Rodney Neill Tendai Richards, Winne, Banta,                    governmental entities within the State of New Jersey and
Hetherington, Basralian, & Kahn, PC, Hackensack, NJ,           other states.” (Id. ¶¶ 3–7.)
for Plaintiffs.
                                                               The case involves three defendants. The first, Paging
Kenneth Friedman, Manatt, Phelps, & Phillips, LLP, New         Systems, Inc. (“PSI”), is the holder of “Site–Based”
York, NY, for Defendants.                                      AMTS licenses, including some with stations designated
                                                               for location in New Jersey. (Id. ¶ 10.) The second, Touch
                                                               Tel Corp. (“Touch Tel”), constructs and operates PSI's
                        OPINION                                AMTS stations across the country. (Id.) Although the
                                                               complaint equivocates as to precisely who owns each
KATHARINE S. HAYDEN, District Judge.                           company, that issue is not relevant for purposes of this
                                                               motion, and it suffices to say that Robert and Susan
I. Introduction
                                                               Cooper, husband and wife, together own and operate
 *1      This     matter    arises   from     a     dispute
                                                               the companies in their joint operations. (Id.) The third
over Federal Communication Commission (“FCC”)
                                                               and fourth defendants are Maritime Communications/
licenses that permit the operation of Automated
Maritime Telecommunications System (“AMTS”) radio              Land Mobile, LLC (“MCLM”) 1 and Mobex Network
frequencies. Plaintiffs Warren Havens, Skybridge               Services LLC (“Mobex”). MCLM is t he holder of site-
Spectrum Foundation, Telesaurus, VPC, LLC, AMTS                based licenses in New Jersey, which it obtained upon its
Consortium, LLC, Intelligent Transportation &                  purchase of Mobex. (Id. ¶ 8–9.) The sole owner of MCLM
Monitoring, LLC, and Telesaurus GB, LLC (collectively          is Rev. Sandra Depriest, though plaintiffs allege that her
“plaintiffs”) assert that defendants Mobex Network             husband, Donald Depriest, actually controls MCLM's
Services, LLC, Mobex Communications, Inc., Maritime            operations. (Id. ¶ 8.)
Communications/Land Mobile LLC, Paging Systems,
Inc., and Touch Tel Corporation, are engaged in a scheme       This case revolves around FCC-issued ATMS licenses.
to hoard certain types of AMTS licenses, in violation          “AMTS is a common-carrier Commercial Mobile Radio
of FCC regulations, with the goal of harming plaintiff's       Service ... licensed throughout the United States, which
business. To that end, plaintiffs assert claims under the      provides when in operation voice and communications
Federal Communications Act of 1934 and the Sherman             to customers.” (Id. ¶ 16.) Originally created for the
Antitrust Act. In this motion to dismiss, defendants allege    benefit of maritime customers along costal and navigable
that plaintiffs' claims are barred under res judicata and      water routes, it has expanded to include land service
collateral estoppel, and that plaintiffs' complaint fails to   along the Northeast Corridor. (Id.) AMTS licenses fall
put forth an adequate claim on each of its three counts.       into two categories: Site–Based and Geographic. A Site–
                                                               Based license is a “license issued by the FCC on a first-


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    1
 Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 9 of 300 PageID: 317
Havens v. Mobex Network Services, LLC, Not Reported in F.Supp.2d (2011)
2011 WL 6826104

come, first-served basis, at no cost (except for nominal
application processing fees).” (Id. ¶ 17.) These licenses     Plaintiffs assert that defendants are “motivated by an
provide for operation only at a specific station whose        anticompetitive purpose and intend to block and restrain
location is provided in the license. (Id.) Until 2004, all    Plaintiffs as competitors.” (Id. ¶ 27.) Specifically, plaintiffs
AMTS licenses were Site–Based. (Id. ¶ 18.)                    allege that even though FCC regulations require Site–
                                                              Based AMTS licensees to construct stations within two
 *2 The second type of license is a Geographic license,       years of obtaining a license, defendants have not actually
which is “issued by the FCC to a high bidder in a public      constructed those stations and are therefore refusing
auction, which authorizes to the licensee exclusive use       to disclose their stations' operating contours because
of specified radio frequencies to construct and operate       such disclosure would reveal that the stations do not
wireless telecommunications stations within a defined         exist, thereby resulting in the Site–Based license rights
wide geographic area.” (Id. ¶ 17.) The FCC began              reverting to plaintiffs as the Geographic licensees for the
auctioning AMTS Geographic licenses in 2004. (Id. ¶ 18.)      relevant region. (Id. ¶¶ 27–30.) This practice is known
                                                              as “warehousing,” and it “occurs when a party acquired
To protect Site–Based license holders whose licenses          spectrum licenses without the intent to utilize them
incorporate areas located within the same area granted        lawfully” and instead “squat[s]' on the spectrum until a
in a Geographic license, FCC regulations provide that         buyer is found.” (Id. ¶ 31.)
Site-based stations are entitled to “continue their station
operations without excessively close-spaced co-channel         *3 In the course of discussions with defendants, Havens
Geographic–Licensed Stations that may cause radio             learned that PSI and the company now known as Mobex
interference.” (Id.) To that end, “the Geographic Licensee    were cooperating on management of their licenses, such
[may] build and operate stations no closer than a certain     as that they would locate their stations at the same sites
range of lawful stations operated under a valid co-channel    to reduce costs, and that Mobex held an option on PSI's
(same frequencies) Site-based AMTS license.” (Id. ¶ 21.)      licenses. (Id. ¶¶ 36–39.)
That distance is the shorter of 120 kilometers and the
actual transmitting distance of the Site–Based station as     Plaintiffs' first count demands an injunction under 47
determined through a specific, technical formula. (Id.        U.S.C. § 401(b) to require defendants to disclose the
(citing 47 C.F.R. § 80.385).) If a Site–Based license is      information necessary to calculate the contours of their
terminated, revoked, or found invalid, its covered radio      Site–Based stations. (Id. ¶¶ 46–54.) Plaintiffs' second
frequencies will revert to the overlapping Geographic         count seeks damages for violations of the Federal
license for that area. (Id. ¶ 18.)                            Communications Act, as permitted under 47 U.S.C
                                                              §§ 206–07. (Id. ¶¶ 55–63.) Plaintiffs' third count seeks
The plaintiffs in this case collectively hold AMTS            damages for violations of the Sherman Act, 15 U.S.C. §
Geographic Licenses covering a majority of the United         1–2. (Id. ¶¶ 64–73.)
States, including New Jersey. (Id. ¶ 19.) Defendants hold
the AMTS Site–Based licenses in various places across
the country including New Jersey. (Id. ¶ 20.) Plaintiffs        B. The California Litigation
assert that Site–Based licensees are expected to provide      In 2005, plaintiffs (except for Skybridge Spectrum
information to the overlapping Geographic licensees so        Foundation) filed a complaint in California Superior
that the Geographic licensees may calculate the Site–         Court against Mobex and MCLM, claiming interference
Based station's transmitting distance. (Id. ¶ 22.)            with prospective economic advantage, fraud, negligent
                                                              misrepresentation, unfair competition, and breach of
Plaintiffs and defendants are competitors, and plaintiffs     contract. (Friedman Cert., Ex. A.) Defendants removed
complain that defendants have failed to provide them          the case to the Northern District of California, and the
with the necessary information to allow them to know          plaintiffs filed an amended complaint and later voluntarily
the protected contour of the defendants' stations. (Id. ¶     dismissed the action. (Friedman Cert., Exs. A & B.)
23.) Defendants have refused to provide this information
notwithstanding three FCC “Cooperation Orders” and            In 2007, plaintiffs (except for Skybridge Spectrum
the FCC's regulatory disclosure requirements. (Id.)           Foundation) filed another complaint in California
                                                              Superior Court against Mobex, MCLM, and PSI, this


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 10 of 300 PageID: 318
Havens v. Mobex Network Services, LLC, Not Reported in F.Supp.2d (2011)
2011 WL 6826104

time alleging a violation of the Cartwright Act (a             allow “the court to draw the reasonable inference that the
California state antitrust law), two counts of interference    defendant is liable for the misconduct alleged.” Id.; see
with prospective economic advantage, two counts of             also Phillips v. Cnty. of Allegheny, 515 F.3d 224, 231 (3d
fraud, negligent misrepresentation, two counts of unfair       Cir.2008).
competition, intentional interference with contracts, and
two counts of conversion. (Mauriello Cert., Ex. I.) On          *4 When a court decides a motion under Rule 12(b)(6),
June 2, 2008, the California state court dismissed the         it “must accept as true all of the allegations contained in a
action, holding that the claims were preempted under the       complaint,” provided that they are factual allegations and
Federal Communications Act (“FCA”), see 47 U.S.C. §            not masked legal conclusions. Iqbal, 129 S.Ct. at 1949–50.
332(c)(3)(A), because determination of the matter would
require the court to assess whether defendants violated the
FCA. (Mauriello Cert., Ex. J.)                                 IV. Discussion
                                                               Defendants argue first that the Court is barred from
                                                               deciding this case under principles of res judicata and
  C. Procedural History                                        collateral estoppel. They then argue that plaintiffs have
On June 20, 2008, plaintiffs filed a complaint in the          failed to state a claim on each of the three counts in the
District of New Jersey, originally under civil docket          complaint.
number 08–3094. On October 14, 2008, plaintiffs filed
a first amended complaint. After the California matter
concluded and defendants filed a motion to dismiss on            A. The California Litigation
February 7, 2011, plaintiffs submitted a second amended
                                                                 1. Res Judicata
complaint under docket number 11–993. Defendants filed
                                                               Defendants argue that res judicata applies because the
a motion to dismiss.
                                                               facts underlying this case are the same as the facts upon
                                                               which the now-dismissed California state litigation was
On August 4, 2011, defendants MCLM and Mobex
                                                               based.
Network Services, LLC submitted to the Court a Notice
of Bankruptcy Case Filing. On August 10, 2011, the Court
                                                               The purpose of res judicata is to “promote[ ] judicial
entered an order staying this matter as to those defendants
                                                               economy and protect [ ] defendants from having to defend
pending the disposition of the bankruptcy matter. On
                                                               multiple or nearly identical lawsuits by ‘bar[ing] not
November 7, 2011, the Court lifted the order as to Mobex
                                                               only claims that were brought in a previous action, but
because only MCLM actually filed for bankruptcy.
                                                               also claims that could have been brought.’ ” Morgan v.
                                                               Covington Twp., 648 F.3d 172, 177 (3d Cir.2011) (quoting
III. Standard of Review                                        In re Mullarkey, 536 F.3d 215, 225 (3d Cir.2008)) (third
Federal Rule of Civil Procedure 8(a)(2) provides that a        alteration in original). To that end, a second suit is barred
claim for relief must include “a short an d plain statement    “when there exists ‘(1) a final judgment on the merits in a
of the claim showing that the pleader is entitled to           prior suit involving (2) the same parties or their privies an
relief.” Although a plaintiff need not submit “detailed        d(3) a subsequent suit based on the same cause of action.’
factual allegations” to plead a case, the Rule requires that   ” Id. (quoting Mullarkey, 536 F.3d at 225). Res judicata
the complaint include “more than an unadorned, the-            applies whenever “there is an ‘essential similarity of the
defendant-unlawfully-harmed-me accusation.” Ashcroft           underlying events giving rise to the various legal claims.’ ”
v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d      CoreStates Bank, N.A. v. Huls Am., Inc., 176 F.3d 187, 194
868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.       (3d Cir.1999) (quoting United States v. Anthlone Indus.,
544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). Mere        746 F.2d 977, 984 (3d Cir.1984)). In other words, res
“ ‘labels and conclusions' or ‘a formulaic recitation of the   judicata will prevent a party from re-litigating not only
elements of a cause of action will not do,’ “ unless the       the precise theory of recovery, but also any other theory
complaint contains “sufficient factual matter, accepted as     invoking the same underlying facts.
true, to ‘state a claim to relief that is plausible on its
face.’ “ Id. (quoting Twombly, 550 U.S. at 556–57, 570).       The doctrine, however, is not without its limitations.
Ultimately, the complaint must contain sufficient facts to     “Ordinarily, a party will not be precluded from raising a



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 11 of 300 PageID: 319
Havens v. Mobex Network Services, LLC, Not Reported in F.Supp.2d (2011)
2011 WL 6826104

claim by a prior adjudication if the party did not have the       competent jurisdiction, that determination is conclusive
opportunity to fully and fairly litigate the claim.” Id. at 197   in subsequent suits based on a different cause of action
(citing Restatement (Second) of Judgments § 26(1)(c)). A          involving a party to the prior litigation.” Howard Hess
claim will not be extinguished if “[t]he plaintiff was unable     Dental Labs., Inc. v. Detsply Int'l, Inc., 602 F.3d 237,
to rely on a certain theory of the case or to seek a certain      247 (3d Cir.2010) (quoting Montana v. United States,
remedy or form of relief in the first action because of the       440 U.S. 147, 153, 99 S.Ct. 970, 59 L.Ed.2d 210 (1979)).
limitations on subject matter jurisdiction of the courts.”        Application of collateral estoppel requires the satisfaction
Restatement (Second) of Judgments § 26(1)(c).                     of four elements: “(1) the identical issue was previously
                                                                  adjudicated; (2) the issue was actually litigated; (3) the
Here, the complaint alleges claims under the Federal              previous determination was necessary to the decision; and
Communications Act (“FCA”) and the Sherman Act.                   (4) the party being precluded from relitigating the issue
Both of these statutes explicitly limit a plaintiff's recourse    was fully represented in the prior action.” Id. at 247–48
in court to federal district courts. See 15 U.S.C. § 15(a); 47    (quoting Szehinskyj v. Attorney Gen. of the United States,
U.S.C. § 207. These claims could not have been brought            432 F.3d 253, 255 (3d Cir.2005)). 2
to the California state court in the previous action.
Defendants acknowledge as much, arguing that “Plaintiffs          Here, the claim for collateral estoppel fails on the first
conveniently ignore that they could have filed (but did not)      element because the identical issue has not already
the California Action in federal district court rather than       been decided. The California court dismissed the case
state court.” (Defs.' Reply Br. Supp. Mot. Dismiss 3.) This       because “the claims set forth in the [Second Amended
argument twists the res judicata exception for exclusive          Complaint] come within the express preemption clause of
federal jurisdiction into a requirement that plaintiffs either    the Federal Communications Act (“FCA”) at 47 U.S.C.
bring their initial claims to the federal forum or forfeit        § 332(c)(3)(A).” (Mauriello Cert., Ex. J, at 3, 4.) The
their federal counts. Plaintiffs could have sought relief in      court's decision was relatively narrow, and defendants
federal court, but they did not. Instead they brought their       overstate its depth. For example, although the court
claims in a state court that lacked jurisdiction to entertain     found that plaintiffs' allegation “that certain licenses
the FCA and Sherman Act claims. Therefore, res judicata           have ‘automatically terminated and were subsequently
cannot apply.                                                     identified by the FCC as cancelled’ ” was insufficient
                                                                  to demonstrate that the FCC has made a final decision
                                                                  on the matter, the court addressed that claim only in
   2. Collateral Estoppel
                                                                  the context of making certain that the FCC had not
 *5 Defendants argue that collateral estoppel precludes
                                                                  decided potentially preempted claims. (See id. at 3, 4.)
re-litigation of the following issues because they were
                                                                  Moreover, the court never said that the determination
decided in the motion to dismiss the California case:
                                                                  of a predicate wrong is strictly one for the FCC; rather,
  (1) plaintiffs failed to establish a predicate wrong            it simply observed that state courts are precluded from
  under the Communications Act because they failed                addressing such questions under 47 U.S.C. § 332(c)(3)(A).
  to allege facts sufficient to show that the FCC has             (See id.)
  finally determined that Defendants wrongfully retained
  cancelled licenses; (2) alleging that certain licenses          The California court determined that state courts lack
  have ‘automatically terminated and were subsequently            jurisdiction to hear certain claims under the FCA. Because
  identified by the FCC as cancelled’ is not sufficient to        this Court is not a state court, that determination is
  establish a predicate wrong under the Communications            irrelevant and does not bar this Court's consideration of
  Act; and (3) the determination of whether there was a           the issues presented in that prior litigation.
  predicate wrong under the Communications Act is a
  question for the FCC, not a court of law.
                                                                     B. Availability of Relief Under 47 U.S.C. § 401(b)
  (Defs.' Br. Supp. Mot. Dismiss 18.)                              *6 Defendants argue that plaintiffs are not entitled to
                                                                  relief under 47 U.S.C. § 401(b) because that provision
Collateral estoppel provides that “once an issue is               does not provide a private right of action in these
actually and necessarily determined by a court of                 circumstances. Section 401(b) provides that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 12 of 300 PageID: 320
Havens v. Mobex Network Services, LLC, Not Reported in F.Supp.2d (2011)
2011 WL 6826104

                                                               broad definition of the term “order” would threaten the
                                                               principle that enforcement should be left to the FCC, id.;
            [i]f any person fails or neglects to               third, a broad definition would “threaten[ ] the sound
            obey any order of the Commission                   development of a coherent nationwide communications
            other than for the payment of                      policy,” id.; fourth, given that review of an FCC decision
            money, while the same is in effect, ...            is obtained through the courts of appeals, “the Act's
            any party injured thereby ... may                  statutory review provisions can be read more fairly and
            apply to the appropriate district                  coherently if 401(b) is construed narrowly” to limit the
            court of the United States for the                 ability of district courts to engage in interpretation of
            enforcement of such order. If, after               agency decisions, id. at 6; fifth, other provisions of the
            hearing, that court determines that                Communications Act “use the word ‘order’ in a way
            the order was regularly made and                   that seems to envision Commission decisions requiring
            duly served, and that the person                   specific actions of specific carriers,” id. at 7; and sixth, a
            is in disobedience of the same,                    narrower view of the definition helps avoid “issue splitting
            the court shall enforce obedience                  and procedural complexity,” id. Accordingly, the court
            to such order by a writ of                         concluded that the term “order” in section 401(b) refers
            injunction or other proper process,                only to “adjudicatory” orders. Id. at 9.
            mandatory or otherwise, to restrain
            such person or the officers, agents,                *7 At the other end, in Hawaiian Telephone Co. v. Public
            or representatives of such person,                 Utilities Commission of State of Hawaii, 827 F.2d 1264,
            from further disobedience of such                  1271 (9th Cir.1987), the Ninth Circuit explicitly rejected
            order, or to enjoin upon it or them                the First Circuit's interpretation. Specifically, the Ninth
            obedience to the same.                             Circuit saw no reason to import definitions from the
                                                               Administrative Procedure act into section 401(b) and did
                                                               not share the First Circuit's concern that the broader
                                                               definition of the word “order” would hinder the FCC's
Plaintiffs' complaint seeks to have the Court enter an order   enforcement role. Hawaiian Tel. Co., 824 F.2d at 1271–
“directing Defendants ... to comply with the Cooperation       72. The court ultimately reserved judgment on the issue of
Orders and 47 C.F.R. 80.385(b)(1), and specifically            “whether every rule, order, or regulation promulgated by
requiring Defendants to provide Plaintiffs the required        the FCC is an enforceable order under § 401(b),” holding
information to enable Plaintiffs to calculate the protected    that the order immediately at issue met the necessary
contour of Defendants' Site–Based AMTS stations and            criteria because it “require[d] particular actions be taken
thus the portions of Plaintiffs' same-channel Geographic       by [defendant] and private carriers providing service to
licenses they may use.” (Second Am. Compl. ¶¶ 32–              Hawaii.” Id. at 1272.
33.) Defendants counter that neither the “Cooperation
Orders” nor 47 C.F.R. § 80.385(b)(1) constitute “orders”       In its only case confronting this issue, the Third
within the meaning of the FCA.                                 Circuit concluded that “an agency regulation should be
                                                               considered an ‘order’ if it requires a defendant to take
The definition of the term “order” has generated a             concrete actions.” Mallenbaum v. Adelphia Commc'ns
circuit split and t he Third Circuit has yet to address        Corp., 74 F.3d 465, 468 (3d Cir.1996). The court
the question. In New England Telephone & Telegraph             recognized the circuit split but held that it did not need to
Co. v. Public Utilities Commission of Maine, 742 F.2d          take sides because the “order” at issue did not require “a
1, 4 (1st Cir.1984) (Breyer, J.), the First Circuit held       particular action to be taken by the defendant.” Id. at 468
that an FCC decision that arose via the Commission's           & n. 5.
rulemaking authority was not an “order” under section
401(b). The court based its reasoning on several factors:      Here, plaintiffs' section 401(b) claim seeks an order
first, the Administrative Procedure Act defines the word       requiring defendants to disclose “the protected contour of
“order” as including “final dispositions ... in a matter       [their] Site–Based AMTS stations.” To that end, plaintiffs
other than rulemaking,” New Eng. Tel. & Tel. Co.,              point to three orders. The first order is a response to
742 F.2d at 5 (quoting 5 U.S.C. § 551(6)); second, a


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 13 of 300 PageID: 321
Havens v. Mobex Network Services, LLC, Not Reported in F.Supp.2d (2011)
2011 WL 6826104

MCLM's request for clarification on FCC rules. (Second           but the FCC never explicitly confronted the question of
Am. Compl., Ex. 1.) The Commission granted the request           how much cooperation is necessary. To be sure, each
in part and denied it in part. With regard to one                order offered interpretive guidance, but the orders never
part of the request for clarification, the Commission            required defendants engage in any particular disclosure.
held that a “geographic licensee's co-channel interference       Rather, the FCC addressed the cooperation requirements
protection obligations” should be based on “actual               in terms of “expectations,” not specific mandates capable
operating parameters” rather than “maximum permissible           of judicial enforcement. Similarly, 47 C.F.R. § 80.385(b)
operating parameters.” (Id.) In a footnote to this remark,       (1) also does not “require[ ] a particular action to be
the Commission cited a prior order in another case and           taken by a defendant,” Mallenbaum, 74 F.3d at 468,
added that “[a]s we noted in that decision, we expect            because it dictates only where a Geographic licensee may
incumbent AMTS licensees ‘to cooperate with geographic           locate its stations, not what technical details the Site–
licenses in order to avoid and resolve interference issues.      Based licensees must disclose. In the absence of an FCC
This includes, at a minimum, providing upon request              order against defendants on this issue, the Court may not
sufficient information to enable geographic licensees to         enter an injunction requiring defendants' compliance, and
calculate the site-based station's protected contour.’ ” (Id.)   plaintiffs have failed to state a claim.

The second order addressed an application that touched
on PSI's site-based AMTS license at the World Trade                C. Private Right of Action under 47 U.S.C § 201(b)
Center. (Second Am. Com pl., Ex. 2.) The Commission              Plaintiffs seek recovery for damages under 47 U.S.C. §
noted that the petitioner in that case “had to make certain      207, which provides that
assumptions regarding Station WQA216's technical
parameters, given the destruction of the WT C on
September 11, 2001.” (Id.) In a footnote to that statement,                  [a]ny person claiming to be damaged
the Commission again stated that “AMTS site-based                            by any common carrier subject
incumbents are expected to cooperate with geographic                         to the provisions of this chapter
licensees in order to avoid and resolve interference                         may either make complaint to the
issues.... This includes, at a minimum, providing upon                       Commission as hereinafter provided
request sufficient information to enable geographic                          for, or may bring suit for the
licensees to calculate the site-based station's protected                    recovery of the damages for which
contour.” (Id.)                                                              such common carrier may be liable
                                                                             under the provisions of this chapter,
 *8 The third order is a motion for reconsideration                          in any district court of the United
regarding the earlier co-channel interference decision.                      States of competent jurisdiction; but
The Commission declined to reconsider its decision to                        such person shall not have the right
“abandon the use of actual ERP for determining co-                           to pursue both such remedies.
channel interference protection,” again observing that
“AMTS site-based licensees are expected to cooperate
with geographic licensees in avoiding and resolving              With regard to liability for damages in general, a common
interference issues and that this obligation requires,           carrier such as defendants, who “do[es], or cause[s] or
at a minimum, that the site-based licensee ‘provid[e]            permit[s] to be done, any act, matter, or thing in this
upon request sufficient information to enable geographic         chapter prohibited or declared to be unlawful, or ... omit[s]
licensees to calculate the site-based station's protected        to do any act, matter, or thing in this chapter required
contour.’ ” (Second Am. Compl., Ex. 3.)                          to be done,” is “liable to the person or persons injured
                                                                 thereby for the full amount of damages sustained in
The Court need not decide which circuit's definition             consequence of any such violation of the provisions of this
of the term “order” is correct because the cited orders          chapter.” 47 U.S.C. § 206.
fall short under either definition. In each of the three
orders, the FCC discussed matters related to the interplay       In substance, plaintiffs claim that defendants violated 47
between Site–Based licenses and Geographic licenses,             U.S.C. § 201(b), which states: “All charges, practices,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 14 of 300 PageID: 322
Havens v. Mobex Network Services, LLC, Not Reported in F.Supp.2d (2011)
2011 WL 6826104

classifications, and regulations for and in connection            Commission is tasked with maintaining. Cf. Hoffman v.
with [a common carrier] communication service, shall              Rashid, 388 F. App'x 121, 123 (3d Cir.2010) (“[I]t is within
be just and reasonable, and any such charge, practice,            the purview of the Federal Communications Commission,
classification, or regulation that is unjust or unreasonable      not [plaintiff], ‘to determine whether a particular practice
is declared to be unlawful.” Therefore, if defendants'            constitutes a violation for which there is a private right to
alleged conduct is “unjust or unreasonable,” then it is           compensation.’ ” (quoting N. Cnty. Comm c'ns Corp., 594
unlawful and plaintiffs have stated a claim.                      F.3d at 1158)). 3

 *9 Notwithstanding the grant of jurisdiction in section          For the foregoing reasons, plaintiffs' claims under the
207, courts are constrained in what they may and may              Federal Communications Act fail, and are dismissed.
not find to be a violation. Specifically, “the lawsuit is
proper if the FCC could properly hold that [the challenged
practice] is an ‘unreasonable practice’ deemed unlawful             D. Sherman Act
under § 201(b).” Global Crossing Telecomms., Inc. v.
Metrophones Telecomms., Inc., 550 U.S. 45, 52–53, 127                1. Preemption
S.Ct. 1513, 167 L.Ed.2d 422 (2007). Accordingly, as the           Defendants argue that the FCA established an elaborate
Ninth Circuit stated in a case on which both parties rely,        framework under which the FCC regulates radio
“[I]t is within the Commission's purview to determine             frequency allocation, and that the FCA therefore
whether a particular practice constitutes a violation for         preempts Sherman Act claims because those claims
which there is a private right to compensation.” N.               may interfere with FCC radio frequency determinations.
Cnty. Commc'ns Corp. v. Cal. Catalog & Tech., 594 F.3d            Absent from defendants' argument, however, is any
1149, 1158 (9th Cir.2010). If a party asks a court to             authority to suggest that a court should abstain from
find a violation of section 201(b) in the absence of an           hearing a case within its jurisdiction merely because
FCC determination that the defendant's conduct generally          it touches on an area subject to sophisticated agency
violates that provision, then it is a request “that the federal   regulation. Cf. Raritan Baykeeper v. Edison Wetlands
courts fill in the analytical gap,” and such a request cannot     Ass'n, Inc., 660 F.3d 686, 691 (3d Cir.2011) (in context
be granted because it would “put interpretation of a finely-      of primary jurisdiction doctrine, noting that “[w]hen ‘the
tuned regulatory scheme squarely in the hands of private          matter is not one peculiarly within the agency's area of
parties and some 700 federal district judges, instead of          expertise, but is one which the courts or jury are equally
in the hands of the Commission.” Id. (quoting Greene v.           well-suited to determine, the court must not abdicate
Spring Commc'ns Co., 340 F.3d 1047, 1053 (9th Cir.2003)           its responsibility’ ” (quoting MCI Telecomms. Corp. v.
(quoting Conboy v. AT & T Corp., 241 F.3d 242, 253 (2d            Teleconcepts, Inc., 71 F.3d 1086, 1004 (3d Cir.1995)
Cir.2001))).                                                      (further citations omitted))).


To support its claim that it is a violation of section 201(b)      *10 More to the point, defendants' argument ignores
to “warehouse” AMTS licenses, plaintiffs cite to FCC              47 U.S.C. § 152, in which an uncodified amendment
determinations that it is a violation of section 201(b)           states that “nothing in this Act or the amendments made
for a party to “warehouse” toll free numbers without              by this Act shall be construed to modify, impair, or
identified subscribers. See, e.g., In re Toll Free Serv.          supersede the applicability of any of the antitrust laws.”
Access Codes, 12 FCC Rcd 11162 (1997); Patients Plus,             Pub.L. No. 104–104, § 601(b)(1) (1996). The amendment
Inc. v. Long Distance Telecomm. Serv., 12 FCC Rcd                 further clarifies that the term “antitrust laws” includes
13258 (1997). Although these determinations support the           the Sherman Act. Pub.L. No. 104–104, § 601(e)(4). The
proposition that the FCC has found warehousing to be              legislative history of this amendment clarifies that when
disfavored in one particular context, the determinations          Congress enacted the Telecommunications Act of 1996, it
do not address the precise type of conduct at issue in            sought to ensure that the FCC could not “confer antitrust
this case, or even a sufficient number of similar types           immunity” through the course of its decisionmaking. See
of conduct for the Court to infer the FCC's distaste for          S.Rep. No. 104–230, at 178–79 (1996) (Conf.Rep.). Thus,
warehousing as a general practice. The Court cannot               Congress envisioned a system in which the FCC could
risk disturbing the delicate regulatory framework that the        consider antitrust matters when reaching decisions, but
                                                                  that the FCC's decisions would not preclude the operation


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          7
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 15 of 300 PageID: 323
Havens v. Mobex Network Services, LLC, Not Reported in F.Supp.2d (2011)
2011 WL 6826104

of independent antitrust statutes. See Verizon Commc'ns,       neighboring Geographic licenses “less economically viable
Inc. v. Law Offices of Curtis v. Trinko, LLP, 540 U.S.         to competitors in upcoming auctions, so that [defendants]
398, 406, 124 S.Ct. 872, 157 L.Ed.2d 823 (2004) (holding       as the ‘Incumbent’ Station licensees could succeed in the
that notwithstanding arguments for implied immunity,           auctions with less competition and at lower prices” (id.
“the savings clause preserves those claims that satisfy        ¶¶ 31–33). These allegations, accepted as true, present not
established antitrust standards” (citation and quotation       only allegations that plaintiffs themselves have suffered
marks omitted)). Accordingly, the FCA does not preempt         harm, but also that defendants' conduct affects the overall
plaintiffs' Sherman Act claim.                                 competitive market for AMTS frequencies. Accordingly,
                                                               plaintiffs have established antitrust standing.

   2. Standing
To establish standing, plaintiffs must show that they             3. Sherman Act Section 1 Claim
suffered an antitrust injury, meaning an injury that is         *11 A claim under section one of the Sherman Act, 15
“the type the antitrust laws were intended to prevent          U.S.C. § 1, consists of four elements: “(1) concerted action
and that flows from that which makes defendants' acts          by the defendants; (2) that produced anti-competitive
unlawful. The injury should reflect the anti-competitive       effects within t he relevant product and geographic
effect either of the violation or of anti-competitive acts     markets; (3) that the concerted action [was] illegal; and
made possible by the violation.” Eichorn v. AT & T Corp.,      (4) ... [plaintiff] was injured as a proximate result of
248 F.3d 131, 140 (3d Cir.2001) (quoting Brunswick Corp.       the concerted action.” Howard Hess Dental Labs., Inc.,
v. Pueblo Bowl–O–Mat, Inc., 429 U.S. 477, 489, 97 S.Ct.        602 F.3d at 253 (quoting Gordon v. Lewistown Hosp.,
690, 50 L.Ed.2d 701 (1977)). This injury must “reflect[ ]      423 F.3d 184, 207 (3d Cir.2005)). Defendant alleges that
an activity's anti-competitive effect on the competitive       the complaint fails to satisfy the first element because it
market,” and “an individual plaintiff personally aggrieved     does not allege that defendants “conspired or agreed to
by an alleged anti-competitive agreement has not suffered      act in concert with any other party, let alone the other
an antitrust injury unless the activity has a wider impact     defendants.” (Defs.' Br. Supp. Mot. Dismiss 39.) See also
on the competitive market. Id. (citations omitted).            Twombly, 127 S.Ct. at 1961 (in antitrust case, insufficient
                                                               to allege “parallel conduct unfavorable to competition”
Defendants suggest that plaintiffs are complaining about       without “some factual context suggesting agreement, as
injury to their status as competitors rather than an           distinct from identical, independent action”).
injury suffered by the overall competitive market.
But plaintiffs' complaint pleads a broader injury than         The facts here, however, are distinguishable from the facts
that. After recounting defendants' course of conduct,          in Twombly. Here, plaintiff has stated sufficient facts to
the complaint states that “[t]hese acts produced anti-         “allow[ ] the court to draw the reasonable inference that”
competitive effects within the relevant geographic market      defendants had the requisite intent to act in concert. Iqbal,
for AMTS, are manifestly anticompetitive and constitute        129 S.Ct. at 1949 (citing Twombly, 127 S.Ct. at 556).
a per se violation of the Sherman Act.” (Second Am.            First, plaintiff alleges specific reasons for the defendants'
Compl. ¶ 66.) The complaint further alleges that the           decisions to act in concert, such as that the defendants
conduct “had a wider impact on the relevant AMTS               made a spectrum-splitting arrangement to allow each to
market.” (Id. ¶ 69.) These statements are not mere “labels     share in the benefits of the AMTS licenses. (See Second
and conclusions,” nor are they “a formulaic recitation of      Am. Compl. ¶ 36.) Moreover, Havens learned through
the elements of the cause” or “ ‘naked assertion[s]’ devoid    communications with PSI that PSI and Mobex were
of ‘further factual enhancement.’ ” Iqbal, 129 S.Ct. at        cooperating and had an intertwined financial stake in
1949 (quoting Twombly, 550 U.S. at 555, 557). Rather,          the AMTS spectrums at issue. (Id. ¶ 38.) Cooperation
they are the logical and plausible inferences to be drawn      could also be seen in other areas, such as Mobex and PSI
from plaintiffs' factual allegations. Plaintiffs allege that   locating stations at the same sites in order to reduce costs.
defendants have refused to provide necessary information       (Id. ¶ 39.) This cooperation extended beyond physical
about the contours of their Site–Based stations (Second        interactions, as Mobex and PSI jointly petitioned the FCC
Am. Compl. ¶ 25), that they have done so to avoid              on certain matters regarding the licenses. (Id. ¶ 41.)
the loss of their licenses (id. ¶ 30), and that their
ultimate goal is to “warehouse” the licenses to make the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 16 of 300 PageID: 324
Havens v. Mobex Network Services, LLC, Not Reported in F.Supp.2d (2011)
2011 WL 6826104

The complaint alleges a history of cooperation and                attempting to establish a monopoly. Indeed, a claim of
interactions between the companies on the very licenses at        attempted monopolization is largely inconsistent with the
issue in this case. This makes plausible plaintiffs' allegation   overall theory of plaintiffs' case. The complaint does
of concerted action, and plaintiffs have therefore stated a       not allege that defendants were warehousing AMTS
claim on which relief can be granted.                             spectrum in order to generate a monopoly. Instead, the
                                                                  complaint states that defendants' goal in warehousing
                                                                  the Site–Based licenses was to make the remaining
   4. Sherman Act Section 2 Claim                                 licenses less attractive to competitors, or to create an
Under 15 U.S.C. § 2, it is unlawful to “monopolize,               opportunity to reap a profit by selling or leasing their
or attempt to monopolize, or combine or conspire with             licenses to the adjacent Geographic licensees. (Second
any other person or persons, to monopolize any part               Am. Compl. ¶ 33.) (Notably, if this were defendant's plan,
of the trade or commerce among the several States, or             it apparently failed, as plaintiffs won the auctions for the
with foreign nations.” Plaintiffs alleging a conspiracy           Geographic licenses and now own them across most of
to monopolize must demonstrate four elements: “(1) an             the country.) Although this practice, if true, may serve
agreement to monopolize; (2) an overt act in furtherance          to give defendants an edge in the market, it does not lay
of the conspiracy; (3) a specific intent to monopolize; and       any meaningful groundwork for the establishment of a
(4) a causal connection between the conspiracy and the            monopoly, especially because plaintiffs own most of the
injury alleged.” Howard Hess Dental Labs., 602 F.3d at            Geographic licenses for New Jersey and would therefore
253. To plead monopolization, “a plaintiff must allege:           appear to have a comparable bargaining position to that
‘(1) the possession of monopoly power in the relevant             of defendants. Additionally, the FCC tightly regulates the
market and (2) the willful acquisition or maintenance of          distribution of the pertinent licenses and could be made
that power as distinguished from growth or development            aware of any potential abuses. Cf. Verizon Commc'ns, Inc.,
as a consequence of a superior product, business acumen,          540 U.S. at 412 (“One factor of particular importance
or historical accident.’ ” Crossroads Cogeneration Corp.          is the existence of a regulatory structure designed to
v. Orange & Rockland Cntys. Util., Inc., 153 F.3d 129,            deter and remedy anticompetitive harm.”). Accordingly,
141 (3d Cir.1998) (quoting Schuylkill Energy Res. v. Pa.          plaintiffs have failed to set forth a claim under section two
Power & Light Co., 113 F.3d 405, 412–13 (3d Cir.), cert.          of the Sherman Act.
denied, 522 U.S. 977, 118 S.Ct. 435, 139 L.Ed.2d 335
(1997)). Similarly, to claim attempted monopolization, “a
plaintiff must allege ‘(1) that the defendant has engaged           E. Administrative Exhaustion and the Primary
in predatory or anticompetitive conduct with (2) a specific         Jurisdiction Doctrine
intent to monopolize and (3) a dangerous probability              Defendants last argue that the Court should dismiss
of achieving monopoly power.’ ” Id. (quoting Schuykill            the complaint because plaintiffs have not exhausted
Energy Res., 113 F.3d at 413).                                    their administrative remedies and because the primary
                                                                  jurisdiction doctrine suggests that the matter should be
 *12 Plaintiffs' complaint specifically cites the “essential      heard by the FCC. Because the Court has determined
facilities doctrine,” which requires demonstrating: “(1)          that plaintiffs failed to state a claim under the FCA, and
control of the essential facility by a monopolist; (2)            because the FCC does not have jurisdiction over claims
the competitor's inability practically or reasonably to           under the Sherman Act, 15 U.S.C. § 15(a), the Court need
duplicate the essential facility; (3) denial of the use of        not address that argument.
the facility to a competitor; and (4) the feasibility of
providing the facility.” Ideal Dairy Farms, Inc. v. John
Labatt, Ltd., 90 F.3d 737, 748 (3d Cir.1996) (quoting Del.        V. Conclusion
Health Care, Inc. v. MCD Holding Co., 893 F.Supp. 1279            For the foregoing reasons, the motion to dismiss is granted
(D.Del.1995)).                                                    as to plaintiffs' claims under the FCA and section 2 of the
                                                                  Sherman Act, and the motion is denied as to plaintiffs'
Here, even assuming that the contour information is an            claim under section 1 of the Sherman Act.
“essential facility,” plaintiffs' claim falls short because
the complaint does not set forth a case that defendants
are monopolists, have established a monopoly, or are


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          9
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 17 of 300 PageID: 325
Havens v. Mobex Network Services, LLC, Not Reported in F.Supp.2d (2011)
2011 WL 6826104

All Citations

Not Reported in F.Supp.2d, 2011 WL 6826104


Footnotes
1      Because of ongoing bankruptcy proceedings in the Northern District of Mississippi, the litigation is presently stayed as to
       MCLM. MCLM figured in the parties' submissions o n the motion to dismiss because those submissions were filed prior
       to the entry of the stay order. The stay precludes anything in this opinion from affecting MCLM at this time.
2      The parties cite the five-factor test articulated in California courts. See Lucido v.Super. Ct. of Mendocino Cnty., 51 Cal.3d
       335, 272 Cal.Rptr. 767, 795 P.2d 1223, 1225 (Cal.1990), cert. denied, 500 U.S. 920, 111 S.Ct. 2021, 114 L.Ed.2d 107
       (1991). Because the tests are substantively the same in all respects relevant here, the different articulations do not
       change the outcome.
3      Defendants assert that plaintiffs' section 207 claim is time-barred under 47 U.S.C. § 415(b). Having found that plaintiffs
       failed to state a claim under section 207, the Court need not address this issue in depth. The Third Circuit has spoken
       on the issue, holding that “when a defendant's conduct is part of a continuing practice, an action is timely so long as
       the last act evidencing the continuing practice falls within the limitations period.” Brenner v. Local 514, United Bhd. of
       Carpenters & Joiners of Am., 927 F.2d 1283, 1295 (3d Cir.1991). Here, plaintiffs' claim is that the defendants' unjust and
       unreasonable practice is the continuing disregard of Commission regulations and orders, and the continued warehousing
       of AMTS licenses. Because these are ongoing activities, the statute of limitations has not yet started to run.


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             10
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 18 of 300 PageID: 326
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 19 of 300 PageID: 327




                         EXHIBIT B
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 20 of 300 PageID: 328
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512




     KeyCite Yellow Flag - Negative Treatment                            BACKGROUND
Distinguished by In re Lamictal Direct Purchaser Antitrust Litigation,   On motions to dismiss, the Court accepts as true the
D.N.J., January 24, 2014                                                 plaintiff's material allegations and construes them in the
                   2013 WL 4780496                                       light most favorable to the plaintiff. Baldwin v. Univ. of
               NOT FOR PUBLICATION                                       Pittsburgh Med. Ctr., 636 F.3d 69, 73–4 (3d Cir.2011)
       United States District Court, D. New Jersey.                      (citing Alston v. Countrywide Fin. Corp., 585 F.3d 753,
                                                                         758 (3d Cir.2009)). A court may also properly look at
       In re LIPITOR ANTITRUST LITIGATION.
                                                                         public records, including judicial proceedings, the relevant
               This Document Relates to: All
                                                                         patents and the patents' prosecution histories. See, e.g .,
               Direct Purchaser Class Actions.                           Jean Alexander Cosmetics, Inc. v. L'Oreal USA, Inc., 458
                                                                         F.3d 244, 256 n. 5 (3d Cir.2006) (citing S. Cross Overseas
                     MDL No. 2332.
                                                                         Agencies, Inc. v. Wah Kwong Shipping Group Ltd., 181
                             |
                                                                         F.3d 410, 426 (3d Cir.1999)); Pension Benefit Guar. Corp.
          Master Docket No. 3:12–cv–2389 (PGS).
                                                                         v. White Consol. Indus., Inc., 998 F.2d 1192, 1196–97 (3d
                             |
                                                                         Cir.1993). Thus, the following facts are taken from the
                      Sept. 5, 2013.
                                                                         various Direct Purchaser Complaints and from related
                                                                         public records.

             MEMORANDUM AND ORDER
                                                                         This matter arises from actions brought by purchasers of
SHERIDAN, District Judge.                                                a pharmaceutical product sold by Pfizer under the brand
                                                                         name Lipitor. Plaintiffs assert that Pfizer violated federal
 *1 This matter is before the Court on the Direct                        antitrust laws by using patents for or related to Lipitor to
Purchaser Class Plaintiffs' motion for leave to amend                    block generic competition for the product, and by paying
the consolidated class action complaint (ECF No. 435)                    Ranbaxy to settle infringement litigation and stay off the
and a motion to dismiss all Direct Purchaser Complaints                  market until an agreed-upon entry date.
brought by Pfizer, Inc., Pfizer Ireland Pharmaceuticals,
WarnerLambert Co., and Warner–Lambert Company,                           Lipitor belongs to a class of drugs called statins,
LLC. (ECF No. 246).                                                      which lower cholesterol by inhibiting a liver
                                                                         enzyme called 3–hydroxy 3–methylglutrayl–coenzyme
                                                                         A reductase (“HMG–CoA reductase”). HMG–CoA
INTRODUCTION                                                             reductase controls the rate of the metabolic production
This matter arises out of Defendant Pfizer's 1 sale                      of cholesterol; inhibiting HMG–CoA reductase inhibits
of a pharmaceutical product under the brand name                         the production of cholesterol. High cholesterol is thought
Lipitor, and out of the sale by Ranbaxy 2 of a generic                   to be associated with coronary heart disease and
version of Lipitor. The Judicial Panel on Multidistrict                  atherosclerosis. The active ingredient in Lipitor is called
Litigation transferred several related actions to this Court             atorvastatin calcium.
for coordinated and consolidated pretrial proceedings,
pursuant to 28 U.S.C. § 1407. Presently pending before                    *2 Pfizer has obtained the following seven patents
the Court are several motions to dismiss the Plaintiffs'                 covering different aspects of the Lipitor product: U.S.
various Complaints. This opinion addresses two motions:                  Patent No. 4,681,893 (the “ ′893 patent”); U.S. Patent
                                                                         No. 5,273,995 (the “ ′995 patent,” reissued in part as U.S.
the Motion to Dismiss the Direct Purchaser Plaintiffs' 3
                                                                         Reissue Patent No. 40,667 (the “RE ′667 patent' ”)); U.S.
Claims (Dkt. No. 246) filed by Pfizer pursuant to
                                                                         Patent No. 6,126,971 (the “ ′971 patent”); U.S. Patent
Fed.R.Civ.P. 12(b)(6), and the Motion for Leave to
                                                                         No. 5,686,104 (the “ ′104 patent”); U.S. Patent No.
Amend the Consolidated Class Action Complaint (Dkt.
                                                                         6,087,511 (the “ ′511 patent”); U.S. Patent No. 6,274,740
Entry No. 435) filed by the Direct Purchaser Class
                                                                         (the “ ′740 patent”); and U.S. Patent No. 5,969,156 (the
Plaintiffs. The Court has considered the briefs of the
                                                                         “ ′156 patent”). See, e.g., Compl. ¶¶ 3, 7–8, 88–89, 179–
parties, and oral argument held on July 24, 2013.
                                                                         80, 186–87, 193–95, 323, 326.


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 21 of 300 PageID: 329
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

                                                               Pairs of enantiomers share many chemical and physical
Plaintiffs' claims are largely based on allegations            properties, such as identical melting points, solubility,
concerning the prosecution history of one particular           and colors. However, other properties, such as biological
Lipitor Patent—the ′995 patent—as well as its                  properties, may differ. Enzymes, including HMG–CoA
relationship to the ′893 patent. Compl. ¶¶ 197–281;            reductase, typically display a preference for interacting
Walgreen Compl. ¶¶ 160–215; Meijer Compl. ¶¶ 156–211.          with one enantiomer over the other. It is common for one
The prosecution of the ′995 patent was preceded by the         enantiomer (the “active” enantiomer) of an enantiomeric
issuance of the ′893 patent—the original Lipitor patent        pair to have all or most of the biological activity when
—to Pfizer in 1987. Compl. ¶ 70. Plaintiffs' claims involve    interacting with an enzyme, while the other enantiomer
an allegation that Pfizer fraudulently obtained the ′995       (the “inactive” enantiomer) has little or no biological
patent after the issuance of the ′893 patent by avoiding       activity.
the prior art contained in the ′ 893 patent.
                                                                *3 The active ingredient in Lipitor is atorvastatin
The ′995 patent issued on December 28, 1993. Id.               calcium. Compl. ¶ 178. Atorvastatin is the active
¶ 159. Three years later, on December 17, 1996,                enantiomer in the compound, referred to as the “r-
the FDA approved atorvastatin calcium—“Lipitor”—               trans” enantiomer. Its corresponding inactive enantiomer
for the treatment of hypercholesterolemia and mixed            is referred to as the “s-trans” enantiomer. Because of
dislipidemia. Id. ¶ 178. Pfizer listed both the ′893 and       the structural makeup of atorvastatin, these are two of
′995 patents and three other patents (the ′971 and ′104        its four possible enantiomers. Atorvastatin calcium is the
patents, covering certain formulations of atorvastatin         particular salt form of the active enantiomer used in
calcium, and the ′156 patent, for its crystalline form)        Lipitor. Id .
in the FDA publication “Approved Drug Products
with Therapeutic Equivalence Evaluations” (the “Orange
                                                                  B. Prosecution of the ′995 Patent
Book”). 4 Id. ¶¶ 179, 192–196. Pfizer also held two patents
                                                               Pfizer filed a patent application in 1986 for a large
claiming the process for making Lipitor (the ′511 and
                                                               group of compounds and pharmaceutical compositions
′740 patents). Id. ¶ 195.
                                                               useful in lowering cholesterol. This application led to the
                                                               issuance of the ′893 patent on July 21, 1987. Complaint
The ′893 patent expired on March 24, 2010. The ′995
                                                               ¶ 88. Pfizer claimed that the disclosed compounds
patent expired on June 28, 2011. Id. Compl. ¶ 180. The
                                                               were useful to lower cholesterol “by virtue of their
remaining patents listed in the Orange Book have not yet
                                                               ability to inhibit the biosynthesis of cholesterol through
expired. Compl. ¶ 322.
                                                               inhibition” of the HMG–CoA reductase enzyme. The
                                                               class of compounds covered by the ′893 patent is referred
  A. Scientific Background                                     to therein as Structural Formula I. Included among
Isomers are chemical compounds that have the same              the many compounds within the Structural Formula
molecular formula (i.e., the same type and number of           I family was the racemic compound comprised of
atoms), but different structural formulas (i.e., different     atorvastatin and its corresponding inactive enantiomer
arrangements of those atoms in space). See Pfizer              and “pharmaceutically acceptable salt[s]” thereof. Id. ¶¶
Inc. v. Ranbaxy Labs. Ltd., 405 F.Supp.2d 495, 502             76–77, 87, 89, 184.
(D.Del.2005), aff'd in part, 457 F.3d 1284 (Fed.Cir.2006).
Enantiomers are isomers that are mirror images of each         Exactly two years after issuance of the ′893 patent,
other with respect to how their atoms are arranged in          on July 21, 1989, Pfizer submitted a patent application
                                                               seeking additional patent protection for just the isolated
space. 5 The two enantiomers in any given enantiomeric
                                                               active enantiomer of atorvastatin, which as stated above
pair can be distinguished from one another, and the
                                                               is one of the compounds disclosed by the ′893 patent.
percentage of each particular enantiomer in a mixture
                                                               The new patent application claimed atorvastatin calcium,
can be ascertained. A mixture with equal amounts of two
                                                               i.e., the active R-trans isomer of atorvastatin in calcium
opposite enantiomers present is called a racemic mixture
                                                               salt form—which is the active ingredient in Lipitor. Id.
or racemate.
                                                               ¶¶ 110–11. The specification disclosed that the R-trans



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 22 of 300 PageID: 330
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

isomer displays “unexpected and surprising inhibition of        found that the enantiomer ... provides surprising
cholesterol biosynthesis.” Id. ¶ 110.                           inhibition of the biosynthesis of cholesterol,” and “an
                                                                ordinarily skilled artisan may not predict the unexpected
Plaintiffs allege that this patent application was a            and surprising inhibition of cholesterol biosynthesis of
direct result of prodding by senior management at               the present invention in view of [prior] disclosures”). The
Pfizer. After the ′893 patent issued, Pfizer internally         specification also presented a short table (the “CSI table”)
designated atorvastatin as a “lead compound” for                reporting data showing the active enantiomer (denoted
further investigation. Id. ¶ 90. Shortly thereafter, senior     “[R-(R*R*) ] isomer”) was ten-times more active than the
management at Pfizer asked Roth, the ′893 patent                racemate in inhibiting the synthesis of cholesterol. Id.
inventor, if there was anything about the active
enantiomer that would entitle it to an additional period        However, Plaintiffs allege that the CSI table “was
of patent protection. Id. ¶ 92–93. Having worked                both affirmatively false and intentionally presented in
with atorvastatin for years, Roth wasn't aware of any           a misleading manner.” Id. ¶ 114. The CSI table falsely
surprising characteristics which would warrant further          represents the data Pfizer obtained through its tests.
patent protection. Id. So Don Maxwell, the vice president       Id. ¶¶ 114–124. The very fact that the CSI table does
of discovery research, told Roth to go through the old lab      not disclose certain relevant data, or the source of the
books to see if there was some data that showed something       data that was disclosed, would have misled the patent
surprising. Roth was instructed to provide any surprising       examiner into concluding that Pfizer had confirmed
data to Pfizer's patent attorney. Id.                           the data by a number of repeat assays and that the
                                                                chart fairly depicted all appropriate, relevant data. Id.
Plaintiffs claim that in developing Lipitor, Pfizer used        ¶ 115. However, Plaintiffs allege that in fact the table
several tests 6 to assess and compare the inherent              actually contained only limited data “cherry-picked” from
differences among the compounds that would eventually           multiple flawed tests conducted over several years using
be covered by the ′893 patent. The tests measured the           different formulations of varying atorvastatin salts. Id.
ability of the compounds to decrease the production of          ¶ 116. For example, the data for the active and inactive
cholesterol. Id. ¶¶ 112, n. 9, 127, 130. Plaintiffs claim       enantiomer were taken from a single run of the same
that the tests, as well as internal Pfizer research memos       experiment. Id. ¶ 117. In contrast, the data collected for
confirmed that the R-trans enantiomer was about twice as        the racemate is an “average” of five separate runs. Id.
active as the racemate (i.e., the compound with equal parts     Plaintiffs allege that such “averaging” is not standard
s-trans and r-trans enantiomers). Id. ¶¶ 114, 123, 125, 127,    protocol in the field. Also in contravention of established
129, 130, 132, 167. Plaintiffs claim that this was a result     protocol in the field, Pfizer left out values from at least ten
that was expected both based on the state of the knowledge      test runs when it reported an “average” for the racemate.
in the field, as well as by Pfizer's own research in studying   Complaint ¶ 121, Fig. 7. Figure 7 in the Complaint
statins. Plaintiffs allege that despite what the research       is a chart showing the source of the data presented in
showed, during the prosecution of that patent application       the CSI Table. If the results of certain test runs had
Pfizer represented on at least three different occasions        been included in the calculation rather than excluded,
that atorvastatin had unexpected properties. Id. ¶¶ 110–        there would only have been a twofold increase and no
111, 143–145, 154–155. Pfizer is alleged to have falsely        unexpected or surprising result. Likewise if the results of
claimed that activity of the enantiomer was “surprising”        certain included test runs had been omitted, results would
and “unexpected,” and quantitatively that it was at least       show only a twofold increase. Id. ¶ 122.
ten times more active than the racemate. To support these
assertions, Pfizer allegedly submitted only a sub-set of        During the ′995 patent prosecution, Pfizer conceded
the most favorable, but allegedly flawed, testing data and      early on that atorvastatin was prima facie obvious in
internal research.                                              that any person skilled in the art would have known
                                                                that the racemic compounds disclosed in the ′893 patent
 *4 The patent specification twice stated that Pfizer           could be “split” into their individual “right” and “left”
“unexpectedly found” that the active enantiomer                 enantiomers, and that one of those enantiomers would be
“provides surprising inhibition” of cholesterol. Id. ¶ 110      about twice as active as the racemate. Id. ¶¶ 102–104, 140–
(quoting specification as saying “[i]t is now unexpectedly      142. Pfizer argued that the prima facie obvious objection



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 23 of 300 PageID: 331
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

could be overcome because the invention—atorvastatin           times the activity than the reference compound,” and “the
—possessed a surprising quality. Roth submitted a              R isomer is the most desired and the most surprisingly
declaration claiming that the active enantiomer possessed      active isomer of the two possibilities if one is to select from
“surprising and unexpected activity” and that the data         the trans compounds”).
“indicated activity at least ten-fold more than that of the
racemate.” Id. ¶¶ 143–144.                                     The Board reversed, overturning the anticipation rejection
                                                               and holding that the ′893 patent only described the
 *5 The data on which Roth relied in support of the            trans racemate, which contained the R-trans and the S-
statements in his declaration derived from the results of a    trans isomer in a mixture, but did not disclose which
CSI assay comparing the inhibition activity of cholesterol     isomer (S or R) was preferred, nor did it explain
synthesis of various compounds. Id. ¶¶ 112, 139. Pfizer and    how one skilled in the art might make a pure optical
Roth later identified the source of the particular CSI assay   isomer separately. Ex parte Roth, No. 92–2941, at 3–4
relied upon in the Roth Declaration as the CSI 118 test. Id.   (B.P.A.I. Oct. 19, 1993) (“Novelty of an optically pure
¶ 145. CSI 118 was the only test that compared the active      isomer is not negated by the prior art disclosure of
enantiomer, the inactive enantiomer, and the racemate in       its racemate.”). The Board suggested that the Examiner
the same salt form in a head-to-head test. Plaintiffs claim    consider a rejection for obviousness because the product
that CSI 118 was “deeply flawed”: Pfizer's lab notebooks       was known to be racemic and methods of separating the
reported that the compounds did not dissolve completely        racemic mixture into its enantiomers were known to those
before the test was conducted; Pfizer did not determine        skilled in the art. Id. ¶ 157–158. But no such rejection
the concentrations of its test solutions before conducting     occurred, and the ′995 patent issued on December 28,
the test; and Pfizer never re-ran the screen to confirm        1993. Compl. ¶ 159. Plaintiffs allege that the patent
its outcome. Id. ¶¶ 146–148. CSI 118 reported activity         could not have issued unless the examiner found a basis
of the active enantiomer in calcium salt form that was         for overcoming an obviousness rejection and that the
twenty-five times greater than the reported activity of        only allegedly surprising or unexpected characteristic
the active enantiomer in sodium salt form. Id . ¶ 149.         Pfizer had identified that could possibly overcome an
Plaintiffs allege that this difference was an indicator that   obviousness rejection was the alleged “unexpected” ten-
the screen's outcome was wrong. Id. Despite knowledge of       fold difference in activity between the active enantiomer
the allegedly flawed nature of CSI 118, Pfizer and Roth        and the racemate. Compl. ¶¶ 160–163.
knowingly used the CSI 118 data to support their claim
that the active enantiomer has ten times greater inhibition
of cholesterol synthesis than the racemate, and claimed          C. ′995 Patent Infringement Litigation
this as a “surprising level of activity” which, in turn,
                                                                  1. U.S. Litigation
supported patentability. Id. ¶¶ 151–152.
                                                                *6 On August 19, 2002, Ranbaxy filed the first
                                                               Abbreviated New Drug Application (“ANDA”) to
The PTO Examiner initially rejected all clams in the
                                                               market generic Lipitor. Complaint ¶ 197. Other generic
application for the ′ 995 patent as anticipated by, or,
                                                               companies followed with ANDAs of their own beginning
in other words, not novel in view of, the ′893 patent.
                                                               in 2005. As the first generic to file, Ranbaxy was entitled to
Compl. ¶ 153. Pfizer appealed and argued that the
                                                               six months as the only generic competitor on the market.
patent examiner's objections went to obviousness and
                                                               Id. ¶ 198. Ranbaxy's 180 days would not begin to run until
Pfizer had already submitted evidence to overcome the
                                                               either Ranbaxy began marketing its generic Lipitor or a
objection. Pfizer again claimed the active enantiomer was
                                                               court determined all Orange Book-listed Lipitor patents
“surprisingly active” and stated three times that it had
                                                               to be invalid and/or not infringed, whichever came first.
“greater than 10 times” the activity of the racemate. Id.
                                                               Id. ¶ 198.
¶ 154 (quoting appeal brief as saying “[t]he R isomer as
claimed appears to be ... more than 10 times more active
                                                               In or around February of 2003, Ranbaxy sent two
than the mixture,” “the present invention describes the
                                                               Paragraph IV certifications to Pfizer, asserting that the
particular R isomer which is found to have greater than
                                                               sale, marketing, or use of Ranbaxy's generic atorvastatin
10 times the activity of the ... racemic mixture,” “the
                                                               calcium product would not infringe any valid Lipitor
compound of the present invention ... has greater than 10
                                                               patents listed in the Orange Book. Id. ¶ 199. In response,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 24 of 300 PageID: 332
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

Pfizer sued Ranbaxy in the District of Delaware alleging         technicality, determining that claim 6—the sole claim that
that Ranbaxy's ANDA product would infringe the ′893              Pfizer claimed Ranbaxy's ANDA product infringed—was
and ′995 patents (but not the other Lipitor patents). Id. ¶      invalid for, effectively, a scrivener's error. Pfizer Inc. v.
200 . 7 Because Pfizer filed its complaint within 45 days, it    Ranbaxy Labs., 457 F.3d 1284, 1291–1292 (Fed.Cir.2006).
triggered an automatic two-and-a-half year stay of FDA           The Federal Circuit declined to address the district court's
approval of Ranbaxy's ANDA. Id. ¶ 198.                           other determinations regarding the ′995 patent, such as
                                                                 the court's determination that there was no inequitable
From 2003 to 2006, the infringement litigation progressed        conduct before the PTO. Id.
through discovery, a trial (in 2004), a district court
decision (in 2005), and an eventual appeal and decision by        *7 In late 2006, the district court amended its final
the Federal Circuit (in 2006). Id. ¶ 201. Pfizer maintained      judgment order to enjoin the effective date of any approval
that the patent specification did not represent a claim of       of Ranbaxy's ANDA for generic Lipitor until March 24,
ten-fold increase in activity but that the data showed that      2010 (the expiry of the ′893 patent) and to remove from
the active enantiomer had surprising activity. Based on the      its final judgment order any prohibition of effective FDA
record then before it, the district court found the ′893 and     approval of Ranbaxy's ANDA based on the ′995 patent.
′995 patents valid, enforceable, and infringed. Complaint        Id. ¶ 216. The district court's final judgment order, as
¶¶ 208–209; Pfizer, 405 F.Supp.2d at 517, 521. The court         amended, was sent to the FDA. Id.
also specifically rejected Ranbaxy's claims of inequitable
conduct in procuring the ′995 patent, claims that are
                                                                   2. International Litigation
asserted by way of antitrust theories here in this litigation:
                                                                 Pfizer also filed several patent infringement lawsuits in
                                                                 other countries involving counterparts to the ′995 patent.
                                                                 Id. ¶ 23, n. 7. According to the Complaint, the factual
            As for the data submission issue, the                record developed in the foreign lawsuits is the basis for
            Court is not persuaded that [Pfizer]                 many of the allegations of fraud on the PTO in the instant
            manipulated or ‘cherry picked’ data
                                                                 complaints. Id. at 23 n. 7. 8 The foreign counterparts to
            with deceitful motives to achieve a
                                                                 the ′995 patent were identical to it in all meaningful
            deceitful result. [Pfizer] had ample
                                                                 respects, including the language in the patent specification
            data to support the claims it made
                                                                 addressing surprising and unexpected activity and the
            to the PTO, and it provided the
                                                                 table showing a tenfold increase in the activity of the
            PTO with the data it believed was
                                                                 active enantiomer as compared to the racemate. Direct
            scientifically sound. The Court is
                                                                 Purchaser Plaintiffs allege that these “lawsuits in foreign
            not persuaded that the instances
                                                                 jurisdictions reveal [Pfizer's] abuses before the PTO ...
            of non-disclosure cited by Ranbaxy
                                                                 [and that] courts in Australia and Canada have concluded
            are sufficient to demonstrate an
                                                                 that counterparts to the ′995 patent were obtained as a
            intent to deceive the PTO. Pfizer has
                                                                 result of these material misrepresentations.” See Compl.
            advanced reasonable and credible
                                                                 ¶ 13. Plaintiffs add that “these decisions post-date a
            grounds for the non-production of
                                                                 decision to the contrary in the District of Delaware [i.e.,
            certain data that weigh against
                                                                 Judge Farnam's decision] ... [and are] based on a more
            a conclusion that Pfizer scientists
                                                                 comprehensive factual record and analysis [than Judge
            and employees were intentionally
                                                                 Farnam's decision].” Id. at 3 n. 1.
            deceiving the PTO.

                                                                 While the district court in the Ranbaxy litigation
                                                                 was considering its decision, Pfizer sued generic
Pfizer, 405 F.Supp.2d at 525. The court entered judgment         manufacturers Ranbaxy and Novopharm in Canada.
in favor of Pfizer and against Ranbaxy on Ranbaxy's              Pfizer Canada Inc. v. Novopharm Ltd., 2006 FC 1471
counterclaim of inequitable conduct. Id. at 525–26.              (Dec. 7, 2006) (available at http://decisions.fct-cf.gc.ca/
                                                                 en/2006/2006fc1471/2006fc1471.html); Pfizer Canada Inc.
On November 2, 2006, the Federal Circuit reversed                v. Ranbaxy Labs. Ltd., 2007 FC 91 (January 25,
the district court's ruling on the ′995 patent on a


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         5
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 25 of 300 PageID: 333
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

2007) (available at www.patenthawk.com/rulings/T–507–          the scientific data available to Pfizer at the time of the
05.pdf). Shortly after the Federal Circuit invalidated the     patent application did not support a claim of surprising
′995 patent, the patent's Canadian counterpart (the ′546       difference in activity between the active enantiomer and
patent) was ruled invalid by the Canadian trial court          the racemate, and that there were no reasonable grounds
in the Canadian Ranbaxy litigation, due to the falsity         for Pfizer to make many representations it had made in the
of the data purportedly supporting the claim of ten-           specification. Id. ¶ 139; see Ranbaxy Australia Pty Ltd. v.
fold surprising activity. Pfizer Canada Inc. v. Ranbaxy        Warner–Lambert Comp., [2006] FCA 1787, ¶ 276.
Labs. Ltd., 2007 FC 91 (January 25, 2007), ¶ 124. Even
though the Canadian decision was based on the falsity
of the data supporting claims in the patent specification,        D. ′995 Patent Reissue Proceedings.
the Canadian court found only that the specification           In January of 2007, Pfizer initiated reexamination
of the Canadian equivalent of the ′995 patent did not          proceedings by filing Reissue Patent Application No.
“correctly and fully” describe the claimed invention,          11/653,830 (“the reissue application”) to rectify the error
but made no finding that Pfizer committed fraud or             identified by the Federal Circuit in claim 6 of the ′995
otherwise acted with intent to deceive. Id., ¶¶ 83, 123–       patent. Compl. ¶¶ 219–20. During reissue proceedings,
124. On appeal, the Canadian Federal Court of Appeals          Ranbaxy filed multiple protests to prevent reissue of the
unanimously reversed the trial court decision, holding         ′995 patent, asserting arguments it raised in the Delaware
that the specification sufficiently identified the claimed     litigation which were never addressed on appeal, including
invention, advantages of the invention, and methods            that the ′995 patent was anticipated by and obvious in
for producing the patented compounds. Pfizer Canada            view of the ′893 patent, as well as that the ′995 patent had
Inc. v. Ranbaxy Labs. Ltd., 2008 FCA 108 (March                been procured through deception. Compl. ¶¶ 224, 237; see
20, 2008), ¶¶ 52–64 (available at http://reports.fja.gc.ca/    also Ranbaxy Mem. In Supp. Of Ranbaxy Defs.' Motion
eng/2009/2008fca108.html). The Canadian Federal Court          To Dismiss Direct Purchaser Pls.' Compl., Master Docket
of Appeals concluded that Pfizer's enantiomer patent was       No. 3:12–cv–2389 (PGS/DEA) (Dkt. Entry No. 244), at
fully valid and enforceable. Id. at ¶ 84.                      7–8, 11–12 (Nov. 16, 2012) (“Ranbaxy Mem.”). Pfizer
                                                               disclosed to the PTO relevant materials from the ′ 995
 *8 Pfizer had also sued Ranbaxy in Australia. On              patent litigation as well as from the patent proceedings in
December 20, 2006, the federal court of Australia revoked      Australia and Canada involving foreign counterparts of
the Australian counterpart to the ′995 patent. Ranbaxy         the ′995 patent. See Supplemental Commc'n, at 21 (June
Australia Pty Ltd. v. Warner–Lambert Comp., [2006] FCA         7, 2007), Declaration of Brendan G. Woodard, dated
1787 (available at http://www.judgments.fedcour t.gov.au/      November 16, 2012 (Dkt. Entry No. 246–2) (“Woodard
judgments/Judgments/fca/single/2006/2006fca1787). The          Decl.”), Ex. 1 (description of each patent).Woodard Decl.,
court found that the counterpart to the ′995 patent            Ex. 7; Second Info. Disclosure Statement, at 2–3 (June 7,
was invalid under the Australian doctrine of “false            2007), id., Ex. 8. Pfizer expressly informed the PTO that
suggestion,” which unlike Walker Process fraud, contains       the Australian decision addressed the issue of whether the
no requirement of a deliberate intent by the patentee          foreign counterpart to the ′995 patent “was obtained by
to deceive the patent office. Ranbaxy Australia Pty            false suggestion or misrepresentation” under Australian
Ltd. v. Warner–Lambert Comp., [2006] FCA 1787                  law. Supplemental Commc'n, at 29.
(available at http://www.jud gments.fedcourt.gov.au/
judgme nts/Judgments/fca/single/2006/2006fca1787). An           *9 In its application, Pfizer stated that it was “not
Australian appellate court upheld the decision. Ranbaxy        at this point in the reissue rely[ing] for patentability
Australia Pty Ltd. v. Warner Lambert Corp. LLC,                on any comparisons based on CSI,” and explained
[2008] FCAFC 82 (May 28, 2008) (available at http://           that it had “learned of significant errors in the COR
www.judgments.fedcour t.gov.au/judgments/Judgments/            results which neither Pfizer nor the parties adverse to
fca/full/2008/2008fcafc0082). While, the Australian            it had discovered before.” Compl. ¶ 223. Pfizer did not
appellate court specifically said that it “did not go so       submit “corrected biological data” because, it explained,
far as to conclude” that Pfizer intended to deceive the        it was “not currently relying on the biological data
Australian patent office, the appellate court did uphold       for patentability” (which would include CSI, COR,
the trial court's findings which included that, essentially,   and AICS data). Id. ¶ 226. Instead of relying on the
                                                               biological data to show a surprising level of activity,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      6
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 26 of 300 PageID: 334
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

Pfizer relied upon evidence of Lipitor's commercial              *10 Salts of atorvastatin are, like salts of many
success as objective indicia of non-obviousness supporting      compounds, polymorphic, meaning they can take either
patentability. Compl. ¶¶ 228, 233.                              amorphous or crystalline forms. Complaint ¶ 249. The
                                                                FDA generally views different polymorphs of a drug
In April 2008, Pfizer and Ranbaxy entered into a                substance as the same active ingredient when evaluating
settlement agreement (discussed in more detail below),          ANDAs. Id. ¶¶ 250–258. The FDA reinforced this position
under which the Plaintiffs allege that Ranbaxy either           over the years, and plaintiffs allege that Pfizer was aware
expressly or impliedly agreed to discontinue its protests       of this. Complaint ¶¶ 251–258, 260, 261. In addition,
to the pending reissuance proceedings. Id. ¶ 238. The           plaintiffs allege that Pfizer knew from its own research
PTO then reissued the ′995 patent as the ′667 reissue           that the amorphous version of atorvastatin presented
on April 6, 2009, despite Pfizer's disavowal of reliance        fewer concerns for patient safety than did the crystalline
on biological data and its disclosure of findings in the        form. Id. ¶ 266. Eventually, on the very first date
Australian and Canadian proceedings. Id. ¶ 241. The             on which Ranbaxy could enter the market, the FDA
PTO based its ruling to grant the re-issuance of the ′995       rejected Pfizer's petition, citing its longstanding policies
patent on Pfizer's arguments that the commercial success        for handling polymorphs. Id. ¶¶ 277–281. However, the
of Lipitor shows that the ′995 patent could not have been       version of generic Lipitor for which Ranbaxy obtained
obvious. Id. Because the PTO determined reissue based           final approval is the crystalline form of atorvastatin
on commercial success, it did not look at the biological        calcium covered by the ′156 patent See Ranbaxy
data during the reissuance and thus it never explicitly         Atorvastatin Label, at 10 (Rev.04/2012), Woodard Decl.,
considered or decided whether Pfizer's claims about the         Ex. 16.
active enantiomer's activity were true.

                                                                   F. The Settlement Agreement With Ranbaxy
   E. Pfizer's FDA Petition                                     Finally, Plaintiffs allege that Pfizer filed baseless
As the 30–month stay of approval triggered by Pfizer's          infringement litigation over process patents, which failed
U.S. suit against Ranbaxy neared its end in August              to meet basic Article III requirements, as a vehicle to
2005, Pfizer filed a petition with the FDA, which Direct        effectuate an anticompetitive agreement with Ranbaxy
Purchaser Plaintiffs allege was a sham filed in the hopes of    behind the pretext of a litigation settlement. On March
further delaying the approval of Ranbaxy's atorvastatin         24, 2008, Pfizer sued Ranbaxy alleging infringement of
calcium product. Id. ¶¶ 244–246. Any person can submit          the ′740 and ′511 patents, which covered a particular
an unsolicited petition on any topic to FDA. AstraZeneca        process for making amorphous atorvastatin calcium that
Pharmaceuticals, LP v. FDA, 850 F.Supp.2d 230, 235              begins with the crystalline form. Id. ¶¶ 298–300. Plaintiffs
(D.D.C.2012) (citing 21 CFR §§ 10.25(a), 10.30); In re          allege that Pfizer's purpose in entering into the lawsuit was
Prograf Antitrust Litig., 2012 WL 293850, No. 11–md–            not to win this new lawsuit, but to create a pretext for an
2242, *2 (D.Mass. Feb. 1, 2012). Petitions constitute a         anticompetitive agreement it would label as a “settlement”
formal demand on FDA to take, or refrain from taking,           of litigation.
a particular action, and require a response. Biovail Corp.
v. FDA, 448 F.Supp.2d 154, 159–60 (D.D.C.2006) (FDA             At the time of suit in March 2008, Ranbaxy was already
has 180 days from receipt of petition to approve, reject or     enjoined from entering the market until March 24, 2010
issue tentative response indicating why decision cannot be      when the ′893 patent was set to expire, due to Judge
made); see also 21 CFR 10.30(e)(2)(i)-(iii). In its petition,   Farnan's decision. Id. ¶¶ 216, 301. Because the ′740 and
Pfizer urged the FDA to view ANDA applicants for                ′511 patents are process patents, which by definition
generic Lipitor using amorphous atorvastatin calcium            cannot be listed in the Orange Book, in order to keep
with “considerable skepticism,” arguing that amorphous          Ranbaxy off the market past March 24, 2010, Pfizer would
forms of atorvastatin “may be susceptible to higher levels      need to satisfy the traditional grounds for obtaining a
of impurities than are found in Lipitor and that may            declaratory judgment under patent law—demonstrating
degrade more quickly and thus have inferior stability           the existence of a justiciable case or controversy, and
compared to Lipitor.” Id. ¶ 268.                                obtaining an injunction including proving a likelihood
                                                                of success on the merits. Compl. ¶ 295. Plaintiffs allege
                                                                that Pfizer could not meet this standard, Pfizer knew


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        7
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 27 of 300 PageID: 335
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

it could not meet the standard—Judge Farnam had                 Plaintiffs allege that if it were not for the settlement,
previously ruled that the mere threat of litigation over        Ranbaxy's generic Lipitor product could have entered
the process patents could not support jurisdiction prior        the market as early as March 24, 2010, when the ′893
to actual generic market entry—, and that in fact               patent expired. Id. ¶ 298; see ¶¶ 316–317. Plaintiffs also
the Complaint contained only conclusory allegations             allege that the settlement agreement's provision whereby
concerning infringement. Id. ¶¶ 209, 302–303. Ranbaxy           Ranbaxy agreed not to waive its 180 day marketing
moved to dismiss, pointing out that “any harm to Pfizer         exclusivity effectively blocked any other ANDA filer from
from alleged infringement of the [process patents is] much      entering the market, until six months after the agreed upon
less imminent now than [when Judge Farnam] found no             entry date, which was November 30, 2011. See generally
imminent threat of harm or injury.” Id. ¶ 301.                  Complaint ¶¶ 330–350. Other generic competitors could
                                                                only come to market by obtaining a judgment of invalidity
 *11 On June 17, 2008, before the court could rule              or non-infringement with respect to all the patents listed
on Ranbaxy's motion to dismiss, Pfizer and Ranbaxy              in the Orange Book (thus triggering Ranbaxy's 180 days),
entered into a “settlement” agreement—what Plaintiffs           or by convincing the FDA to revoke Ranbaxy's 180 day
call the “Delay Agreement.” Id. ¶¶ 311, 312, 320–322.           exclusivity. Id. ¶¶ 330–335. Plaintiffs allege that Pfizer
The agreement was submitted to the Federal Trade                and Ranbaxy were able to delay other generics from the
Commission and Department of Justice pursuant to 21             market (such as Apotex, Mylan, and Actavis) by delaying
U.S.C. § 355 (2010). Plaintiffs allege that the agreement       other litigation efforts, avoiding court battles over some
constituted a reverse payment agreement, and that as a          patents, and settling cases prior to any judgment on the
result of it, the direct purchasers and members of the          merits. See id. ¶ 335.
class were deprived of the price-reducing benefits of timely
generic competition. Id. ¶¶ 286–96, 312–22, 324, 327.            *12 After the settlement, subsequent ANDA filers
                                                                could still have triggered Ranbaxy's 180–day exclusivity
The agreement settled global patent proceedings                 period and marketed generic Lipitor “by obtaining court
regarding Lipitor including all U.S. patent litigation          decisions that all of the unexpired patents Pfizer listed
(although at that time, the only pending litigation             in the FDA ‘Orange Book’ claiming Lipitor were invalid
concerning United States sales of Lipitor was the process       or not infringed.” Compl. ¶ 331. Eleven subsequent
patent action being settled). Compl. ¶¶ 312, 316; Ranbaxy       ANDA filers challenged the Lipitor patents and all filers
Press Release (June 18, 2008), Woodard Decl., Ex. 9;            subsequently settled. See, e.g., Compl. ¶ 336–50; End–
Pfizer Press Release (Form 8–K) (June 18, 2008), id.,           Payors' Compl. ¶¶ 333–47.
Ex. 10. Ranbaxy agreed not to compete with Pfizer, to
keep its generic product off the market until November
30, 2011, not to waive or relinquish its first-to-file 180        G. Approval of Ranbaxy's ANDA
day marketing exclusivity, and to drop its challenge to         Years after Pfizer and Ranbaxy entered into the settlement
the ′995 reissuance proceeding. Id. ¶¶ 238, 315–316,            agreement, Ranbaxy's ANDA was approved by the FDA
324, 325. Plaintiffs allege that in return, Pfizer agreed to    on November 30, 2011, the day Ranbaxy's license to
forgive outstanding money judgments Pfizer had obtained         the unexpired Lipitor patents began. See FDA Approval
against Ranbaxy (unrelated to generic Lipitor) and to give      Letter of Ranbaxy ANDA (Nov. 30, 2011), Woodard
Ranbaxy the right to market generic Lipitor in at least         Decl., Ex. 15. The 30–month stay of FDA approval of
eleven international markets. Complaint ¶ 316, 324. The         Ranbaxy's ANDA had expired back in August 2005.
Settlement also resolved U.S. litigation between Pfizer and     Compl. ¶¶ 244–45.
Ranbaxy pertaining to Ranbaxy's generic Caduet, Pfizer's
combination of atorvastatin and amlodipine. Woodard             In 2008, the FDA accused Ranbaxy of data integrity
Decl., Ex. 9. Pfizer also agreed to dismiss its action in the   and good manufacturing practices issues at its Paonta
District of New Jersey regarding Ranbaxy's launch at risk       Sahib, Batamandi and Dewas, India facilities. Consent
of a generic version of Pfizer's product Accupril. Compl.       Decree, U.S. v. Ranbaxy Laboratories, Ltd., No. 1:12–
¶¶ 316–17; Woodard Decl., Exs. 9–10.                            cv–00250–JFM, ECF No. 2, ¶¶ III, IX (D.Md. Jan.
                                                                25, 2012), Woodard Decl., Ex. 12. In September 2008,
                                                                the FDA then banned Ranbaxy from importing generic
                                                                drugs due to compliance issues in the Paonta Sahib


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      8
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 28 of 300 PageID: 336
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

and Dewas facilities, and in February 2009, the FDA             judicial determinations on its Lipitor patents, delayed
halted review of all drug applications from the Paonta          other generic competitors from entering the market for
Sahib site, accusing Ranbaxy of falsifying data and test        atorvastatin calcium and deprived Plaintiffs of the benefits
results. Id. ¶¶ XVII, XXVII, XLIX (LI.); Letters from           of competition.
FDA to Ranbaxy, dated September 16, 2008, Woodard
Decl. Ex. 13. Ranbaxy's ANDA identified Paonta Sahib             *13 The direct purchasers Plaintiffs allege that all of the
as a manufacturing site for atorvastatin. See Answer,           above amounted to Pfizer, first acting alone and later with
Mylan Pharm., Inc. v. FDA, No. 1:11–cv–00566, ECF               Ranbaxy, engaging in a comprehensive anticompetitive
No. 14, ¶¶ 46–47 (D.D.C. Mar. 30, 2011), Woodard                scheme to delay generic competition in the market for
Decl., Ex. 14. The Complaint alleges on information             Lipitor. The complaint asserts violation of sections 1 & 2
and belief that despite this apparent obstacle to FDA           of the Sherman Act, 15 U.S.C. §§ 1 & 2. Plaintiffs allege
approval, in 2009 Ranbaxy had moved its manufacturing           that but for the defendants' conduct, Ranbaxy would have
site for atorvastatin from India to Ranbaxy's wholly-           entered the market sooner, as early as March 24, 2010, and
owned subsidiary, Ohm Laboratories in New Jersey, and           Plaintiffs allege that as a direct result, direct purchasers
that when Ranbaxy ultimately received FDA approval to           suffered antitrust injury by paying substantial overcharges
market generic Lipitor in the U.S. it was from the New          on their purchases of atorvastatin calcium.
Jersey facility. Compl. ¶ 363. The Complaint alleges that
Ranbaxy would have moved forward with the site transfer         The Direct Purchaser Class Plaintiffs bring this action
even earlier absent Ranbaxy's anticompetitive conduct.          on behalf of themselves and, under Fed.R.Civ.P. 23(a)
                                                                and (b)(3), as representatives of a Direct Purchaser Class
                                                                defined as follows:
   H. The Instant Complaints
To summarize, the Direct Purchaser Complaints allege
that Pfizer obtained the follow-on enantiomer patent—the
                                                                            All persons or entities in the
′995 patent—by fraud in order to extend Lipitor's patent
                                                                            United States and its territories
protection 15 months beyond the expiration date of the ′
                                                                            who purchased and/or paid for or
893 patent. Pfizer did so by fabricating lab results, falsely
                                                                            will pay for Lipitor and/or generic
claiming that the atorvastatin enantiomer “surprisingly”
                                                                            equivalents directly from any of
inhibited cholesterol ten times more powerfully than
                                                                            the defendants at any time during
its related racemic mixture. Plaintiffs allege that after
                                                                            the period March 24, 2010 through
fraudulently procuring the ′995 patent, Pfizer listed it
                                                                            and until the anticompetitive effects
in the Orange Book with the ′893 patent that already
                                                                            of defendants' conduct cease (the
covered Lipitor to impose regulatory hurdles and enable
                                                                            “Class Period”).
it to later bring litigation to stall generic competition,
even though Pfizer allegedly knew the patent could
not reasonably be asserted against generic competitors.
                                                                Compl. ¶ 399.
In addition, through its citizen petition, Pfizer urged
imposition of additional and unwarranted FDA review
of amorphous forms of atorvastatin produced by generics           I. The Motions to Amend
even though Pfizer knew there was no reason to justify          On August 7, 2013, after briefing, supplemental briefing,
the heightened scrutiny. Plaintiffs also allege that Pfizer's   and oral argument on the motions to dismiss, Direct
infringement litigation over the ′740 and ′511 process          Purchaser Class Plaintiffs filed a Motion for Leave
patents, was baseless, and was only filed to provide a          to Amend the Consolidated Amended Class Action
vehicle for what Plaintiffs allege is an anticompetitive        Complaint (Dkt. Entry No. 435). The Direct Purchaser
agreement. Plaintiffs allege that the agreement was a           Class Plaintiffs seek to amend their Complaint to clarify
“reverse payment” arrangement in which Pfizer paid              their reverse payment allegations in light of the recent
Ranbaxy to stay off the market until the end of November        Supreme Court decision in FTC v. Actavis, Inc. See
2011, and under which Ranbaxy agreed to maintain                ––– U.S. ––––, 133 S.Ct. 2223, 186 L.Ed.2d 343 (2013).
its 180 day marketing exclusivity. Plaintiffs allege that       Other Direct Purchaser Plaintiffs have also filed notices
the agreement, combined with Pfizer's efforts to avoid


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       9
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 29 of 300 PageID: 337
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

requesting leave to amend their complaints should the           2223, 186 L.Ed.2d 343 (2013). Nevertheless, the question
Court grant the motions to dismiss their complaints (Dkt.       of what law to apply remains, even if the impact of its
Entry Nos. 439, 440).                                           resolution is less clear.

                                                                The United States Court of Appeals for the Federal
DISCUSSON                                                       Circuit has “exclusive jurisdiction of an appeal from a
                                                                final decision of a district court of the United States ...
I. Legal Standard on Motion to Dismiss
                                                                in any civil action arising under, or in any civil action
To give a defendant fair notice, and permit early dismissal
                                                                in which a party has asserted a compulsory counterclaim
if the complained-of conduct does not provide adequate
                                                                arising under, any Act of Congress relating to patents.”
grounds for the cause of action alleged, a complaint must
                                                                28 U.S.C. § 1295(a)(1). The corollary of that jurisdictional
allege, in more than legal boilerplate, those facts about the
                                                                grant is that a “district court must ... follow Federal
defendant's conduct giving rise to liability. Bell Atlantic
                                                                Circuit precedent in a case arising under the patent
Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167
                                                                laws.” Foster v. Hallco Mfg. Co., Inc., 947 F.2d 469, 475
L.Ed.2d 929 (2007); Fed.R.Civ.P. 8(a) and 11(b)(3). These
                                                                (Fed.Cir.1991). A case “aris[es] under the patent laws” if
factual allegations must present a plausible basis for relief
                                                                a plaintiff's complaint establishes that “plaintiff's right to
(i.e., something more than the mere possibility of legal
                                                                relief necessarily depends on resolution of a substantial
misconduct, and more than mere conclusory allegations).
                                                                question of federal patent law, in that patent law is a
See Ashcroft v. Iqbal, 556 U.S. 662, 681, 129 S.Ct. 1937,
                                                                necessary element of one of the well-pleaded claims.”
1951, 173 L.Ed.2d 868 (2009).
                                                                Christianson v. Colt Indus. Operating Corp., 486 U.S.
                                                                800, 809, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988). If
“In its review of a motion to dismiss pursuant to Rule
                                                                a plaintiff presents a claim “supported by alternative
12(b) (6), the Court must “accept all factual allegations
                                                                theories in the complaint,” i.e., theories other than patent
as true and construe the complaint in the light most
                                                                law theories, that claim does not depend on patent law
favorable to the plaintiff.” Phillips v. Cnty. of Allegheny,
                                                                and accordingly the Federal Circuit lacks jurisdiction.
515 F.3d 224, 231 (3d Cir.2008) (quoting Pinker v. Roche
                                                                Id. at 810. In other words, an antitrust claim only gives
Holdings Ltd., 292 F.3d 361, 374 n. 7 (3d Cir.2002)).
                                                                rise to Federal Circuit jurisdiction and only necessitates
“In deciding motions to dismiss pursuant to Rule 12(b)
                                                                the application of Federal Circuit law, if “patent law is
(6), courts generally consider only the allegations in the
                                                                essential to each of [the] theories” of liability under the
complaint, exhibits attached to the complaint, matters of
                                                                antitrust claims alleged in the complaint. Id.
public record, and documents that form the basis of a
claim.” Lum v. Bank of Am., 361 F.3d 217, 222 n. 3 (3d
                                                                Here, the DP Complaint alleges, among other things,
Cir.2004).
                                                                that Pfizer and Ranbaxy's settlement was a “reverse
                                                                payment” settlement that gives rise to antitrust liability.
II. Choice of Law                                               A reverse payment theory is independent of patent law.
 *14 In Defendants' opening briefs, they argued that            See Joblove v. Barr Labs., Inc. (In re Tamoxifen Citrate
Federal Circuit law applies to the antitrust analysis the       Antitrust Litig.), 466 F.3d 187, 199–200 (2d Cir.2006).
Court would undertake. At the time the Defendants made          Thus, Plaintiffs can obtain relief on their antitrust claims
that argument, its primary import was thought to be the         by resting on their non-patent theories, such as the reverse
resulting decision's effect on Plaintiffs' reverse payment      payment theory, without relying on the arguably patent-
theory, because of the differing standards applied to such      related aspects of the alleged scheme, such as the Walker
claims in the Third and Federal Circuits. Compare In re K–      Process fraud theory. Plaintiffs' Walker Process theory
Dur Antitrust Litigation, 686 F.3d 197, 218 (3d Cir.2012)       is just that, a theory, and one of several theories of
(reverse payments are presumptively anticompetitive) with       recovery alleged in support of the antitrust claim. This
In re Ciprofloxacin Hydrochloride Antitrust Litigation,         theory of recovery does not make Plaintiffs' antitrust
544 F.3d 1323 (Fed.Cir.2008) (settlements are not               claims dependent on patent law. The presence of an
anticompetitive unless they exceed the “scope of the            “alternative, non-patent theory compels the conclusion
patent”). This split has since been resolved by the Supreme     that [Plaintiffs' antitrust claims] do not ‘arise under’ patent
Court. See FTC v. Actavis, Inc., ––– U.S. ––––, 133 S.Ct.       law.” Christianson, 486 U.S. at 813. Accordingly, Third



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         10
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 30 of 300 PageID: 338
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

Circuit, not Federal Circuit law, applies to the antitrust                   or omission; and (5) the necessary
claims before the Court.                                                     additional elements of an underlying
                                                                             violation of the antitrust laws are
                                                                             present.
III. Section 2 Claims
 *15 Under section 2 of the Sherman Act, persons “who ...
monopolize, or attempt to monopolize, or combine or
                                                                 Jersey Asparagus Farms, Inc. v. Rutgers Univ., 803
conspire with any other person or persons, to monopolize
                                                                 F.Supp.2d 295, 306 n. 9 (D.N.J.2011) (quoting
any part of ... trade or commerce,” may be subjected
                                                                 Nobelpharma AB v. Implant Innov., Inc., 141 F.3d 1059
to civil liability for their actions. 15 U.S.C. § 2. To
                                                                 (Fed.Cir.1998)). Hence, in addition to alleging that the
state a claim for monopolization, a plaintiff must plead
                                                                 patent-holder obtained the patent through an actual fraud
two elements: “(1) the possession of monopoly power
                                                                 perpetrated on the PTO, a Walker Process plaintiff “
in the relevant market and (2) the willful acquisition
                                                                 ‘must also [allege] the basic elements of an antitrust
or maintenance of that power as distinguished from
                                                                 violation defined by the regional circuit's law....’ “ Id.
growth or development as a consequence of a superior
                                                                 (quoting Dippin' Dots, Inc. v. Mosey, 476 F.3d 1337,1346–
product, business acumen, or historic accident.” Race
                                                                 48 (Fed.Cir.2007).
Tires America, Inc. v. Hoosier Racing Tire Corp., 614
F.3d 57, 75 (3d Cir.2010) (quoting Eastman Kodak Co.
v. Image Tech. Svcs., Inc., 504 U.S. 451, 481, 112 S.Ct.            1. Walker Process Standing
2072, 119 L.Ed.2d 265 (1992)). Plaintiff's Section 2 claims      Pfizer argues that the Direct Purchaser Plaintiffs have no
are based on several different theories, including Plaintiffs'   standing to assert their Walker Process claim, because
allegations of Walker Process fraud, sham litigation, a          “courts have generally held that purchasers have no
sham citizen petition to the FDA, false Orange Book              standing to indirectly challenge pharmaceutical patents
listing, a reverse payment settlement, and an overarching        through antitrust claims based on fraud on the PTO,
scheme.                                                          particularly absent no prior findings that the patents are
                                                                 ‘tarnished’ by inequitable conduct.” Pfizer Mem. at 19–

  A. Walker Process                                              20. 9 Pfizer argues that this Court should refuse purchaser
In Walker Process Equipment Inc. v. Food Machinery and           standing in this case—where, Pfizer says, the patents
Chemical Corp., 382 U.S. 172, 86 S.Ct. 347, 15 L.Ed.2d           at issue have been affirmatively upheld as valid and
247 (1965), the Supreme Court specifically addressed             enforceable after litigation and reissue proceedings before
monopoly allegations linked to patents that were allegedly       the PTO—for at least three reasons: (1) granting standing
procured by fraud. The Court held that proof that a              would conflict with the limits on standing to challenge
patent holder knowingly and willfully misrepresented             patents established in the Declaratory Judgment Act and
facts indicating invalidity to the PTO would deny the            the Hatch–Waxman Act, which Plaintiffs argue limit who
patent holder its exemption from the antitrust laws              can attack patents in order to preserve the incentives to
provided by that patent. Id . at 176–80. Courts have stated      innovate, see Pfizer Mem. at 20–23; (2) granting standing
the elements of a Walker Process claim as:                       would “upset the delicate balance between the patent and
                                                                 antitrust laws,” which Plaintiffs say would also “disturb[ ]
                                                                 the incentives for innovation” underlying the patents
                                                                 system, see id. at 23 (citing DDAVP, 585 F.3d at 688–
            (1) the patent at issue was procured
                                                                 92); (3) and purchasers' claims are derivative of generic
            by knowing or willful fraud on
                                                                 manufacturers' claims, such that purchasers have not
            the USPTO; (2) the defendant was
                                                                 “suffer[ed] the sort of ‘direct’ injury necessary for antitrust
            aware of the fraud when enforcing
                                                                 standing,” see id. at 26 (quoting Kaiser, 2009 WL 3877513,
            the patent; (3) there is independent
                                                                 at * 4).
            evidence of a clear intent to
            deceive the examiner; (4) there is
                                                                  *16 As a general matter, purchasers of goods or services
            unambiguous evidence of reliance,
                                                                 have standing to assert antitrust overcharge claims under
            i.e., that the patent would not have
                                                                 § 4 of the Clayton Act, which has been the case for over
            issued but for the misrepresentation


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          11
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 31 of 300 PageID: 339
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

a century. Chattanooga Foundry & Pipe Works v. City                        judgment action (and have not been
of Atlanta, 203 U.S. 390, 396, 27 S.Ct. 65, 51 L.Ed. 241                   sued for infringement, and so cannot
(1906). Antitrust standing is not limited to competitors of                assert invalidity or unenforceability
the alleged monopolist. Blue Shield of Va. v. McCready,                    as a defense in the infringement
457 U.S. 465, 478–79, 102 S.Ct. 2540, 73 L.Ed.2d 149                       action) may nevertheless bring a
(1982). The Supreme Court has held that direct purchasers                  Walker Process antitrust claim that
are generally the preferred plaintiffs to bring overcharge                 includes as one of its elements the
claims. Illinois Brick Co., 431 U.S. at 725–26; Hanover                    need to show that the patent was
Shoe, 392 U.S. at 489.                                                     procured through fraud.

More particularly, though, courts have been cautious
about exposing patent-holders to ancillary attacks,            See Ritz Camera & Image, LLC v. SanDisk Corp., 700
including antitrust attacks, because the threat of vexatious   F.3d 503, 506 (Fed.Cir.2012). The Federal Circuit held
litigation would “disturb[ ] the incentives for innovation”    that direct purchasers have standing to bring antitrust
underlying the patent system. See DDAVP, 585 F.3d at           claims stemming from fraud on the PTO, “even if
688–92; see also U.S. Const., Art. I, § 8; Therasense, 649     [they] could have not sought a declaratory judgment
F.3d at 1288–89; SCM Corp. v. Xerox Corp., 645 F.2d            of patent invalidity or unenforceability.” Id. at 507.
1195, 1206 (2d Cir.1981). Thus, some courts have declined      Significantly, whereas “the Second Circuit ‘decline[d] to
to “open the door to all direct purchasers otherwise unable    decide whether purchaser plaintiffs per se have standing
to challenge a patent's validity being able to do so by        to raise Walker Process claims,’ and held ‘only that
dressing their patent challenge with a Walker Process          purchaser plaintiffs have standing to raise Walker Process
claim.” Kroger Co. v. Sanofi–Aventis, 701 F.Supp.2d            claims for patents that are already unenforceable due
938, 960–61 (S.D.Ohio 2010); see also Ciprofloxacin, 363       to inequitable conduct,’ “ the Federal Circuit “[saw] no
F.Supp.2d at 542; Kaiser, 2009 WL 3877513, at *4–5. In         reason to limit the scope of Walker Process standing
DDAVP, the Second Circuit narrowly held that where             to cases in which the patents have been ‘tarnished’ in
the patent in question already had been “tarnished” by         another proceeding.” Id. at 507 n. 2 (internal citations
a finding of inequitable conduct in the underlying patent      omitted) (quoting DDAVP, 585 F.3d at 691–92). The
case, a direct purchaser could have standing to pursue a       Federal Circuit based its broader holding on the fact that
Walker Process claim. 585 F.3d at 691–92.                      Walker Process itself suggested no limitation on purchaser
                                                               standing, and on the court's estimation that “applying
Until very recently, only two district courts, both outside    such a requirement would have the undesirable effect of
the Third Circuit, took the opposite view and granted          subjecting injured parties' claims to the litigation strategies
standing to purchasers without requiring a patent already      of others ... [and would] be likely to generate unproductive
tarnished by a finding in prior litigation, and neither        wrangling over what counts as a sufficiently ‘tarnished’
case involved pharmaceuticals or Hatch–Waxman. See             patent to support a Walker Process claim.” Id.
Molecular Diagnostics Labs. v. Hoffmann–La Roche Inc.,
402 F.Supp.2d 276 (D.D.C.2005), and Ritz Camera &               *17 Although this Court is not bound by the Federal
Image, LLC v. SanDisk Corp., 772 F.Supp.2d 1100                Circuit's holding, it is persuasive authority, both by virtue
(N.D.Cal.2011). While the instant motions to dismiss were      of the Circuit's jurisdiction over many patent appeals and
pending, however, the Federal Circuit decided an appeal        because of its thorough and careful treatment of this
in the Ritz Camera case, and held that the direct purchaser    issue. The Federal Circuit is correct that the Supreme
plaintiffs had standing to bring antitrust claims alleging     Court's Walker Process decision does not support the
fraud on the PTO. The appeal in Ritz Camera was,               argument that the rules governing standing to bring patent
                                                               validity challenges should be imported into antitrust
                                                               cases. See id. at 506; Walker Process, 382 U.S. at 175–
            imited to a single question: Whether               76. For this reason, the Court declines to follow other
            direct purchasers who cannot                       courts in this district that have categorically restricted
            challenge a patent's validity or                   purchaser standing. See In re Remeron Antitrust Litig., 335
            enforceability through a declaratory               F.Supp.2d 522, 528–29 (D.N.J.2004); Carrot Components



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        12
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 32 of 300 PageID: 340
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

Corp. v. Thomas & Betts Corp., 229 U.S.P.Q. 61, 64                 *18 Defendants challenge the sufficiency of Plaintiffs'
(D.N.J.1986). But this Court is not entirely convinced that       Walker Process allegations, arguing that they are
there should be no limits on purchaser standing. While            implausible in light of the District of Delaware's finding
the Federal Circuit rejected a need for purchaser plaintiffs      of inequitable conduct in the ′995 patent litigation.
to show that a patent is already “tarnished”, it did not          Defendants argue that Plaintiffs here allege the same
speak to the unique situation now before this Court where         theory of misrepresentations to the PTO which was
Plaintiffs' antitrust claims implicate the enforceability of a    advanced by Ranbaxy during previous litigation. Noting
patent that has been upheld after extraordinary scrutiny          that Ranbaxy's allegations of inequitable conduct were
by U.S. and foreign courts, and the PTO. That is, although        decided under what Defendants characterize as the more
the Federal Circuit expressly declined to limit standing to       lenient Therasense standard applicable when the Delaware
purchasers' challenging already tarnished patents, it did         District court issued its decision, Defendants argue that
not speak to patents whose validity has been confirmed            Plaintiffs claim in this litigation must fail under Walker
after repeated scrutiny, and where repeated challenges            Process' s more rigorous standard. See DP Opp. at 37–
failed to result in findings of intentional misconduct.           39 (citing Therasense, Inc. v. Becton, Dickinson & Co., 649
In Ritz Camera, claims that the patent was procured               F.3d 1276 (Fed.Cir.2011)). Defendants further argue that
by intentional fraud survived summary judgment in the             Pfizer's disclosure to the PTO during reissue proceedings
underlying patent litigation. Id. at 506. The Federal             of adverse foreign decisions from Canada and Australia
Circuit implied that this fact was not necessary to its           concerning foreign counterparts to the ′995 patent, and
decision. But, to this Court at least, it is still unclear        the PTO's eventual reissuance of the patent, confirm the
what the Courts of Appeals would do if, as is the case            implausibility of Plaintiffs' allegations. See id. at 43–49.
here, the patent at issue had been subjected to multiple          In opposition, Plaintiffs argue that they have adequately
challenges by generic competitors, upheld after a trial on        plead a Walker Process allegation, including that they
claims of inequitable conduct virtually identical to the          have met the heightened pleading standard of Rule 9(b)
purchaser plaintiffs', and the PTO later confirmed the            as it applies to their claim. Plaintiffs also argue that: (1)
patent's validity and enforceability even though it was on        they are not bound by Judge Farnam's findings, and in any
notice of and in possession of the pertinent materials from       event his findings support rather than call into question
the foreign and domestic litigations. See Compl. ¶ 306.           Plaintiffs' allegations; (2) Judge Farnam did not have
                                                                  critical evidence of Pfizer's misconduct before him when he
The Court's decision here, however, does not need to rest         rendered the decision, nor did the foreign courts that have
on the denial of purchaser standing, and thus it does             reviewed foreign counterparts to the ′995 patent; and (3)
not. As will be discussed in the next section, Plaintiffs'        reissuance of the ′995 patent does not cure Pfizer's alleged
Walker Process claims fail because the allegations are            violations.
implausible in light of the results of the previous litigations
and proceedings before the PTO. As the Ritz Camera                Plaintiffs say that their Walker Process claim may one
court noted, any “flood” of Walker Process litigation will        day depend on a jury believing that the active enantiomer
be discouraged by “the demanding proof requirements of            possesses a surprising or ten-fold increase in activity over
a Walker Process claim.” Id. at 508. Here, although the           the racemate, but Plaintiffs assert that today is not that
Court does not deny Plaintiffs standing or require that           day. According to Plaintiffs, “[t]oday's question is whether
Plaintiffs show that the ′995 patent, or any other, has           the complaint alleges that Pfizer's claim of surprising ten-
already been tarnished, the Court explains in the next            fold activity is false, that Pfizer intended to deceive the
section that a previous court's determinations that the           PTO, and that the ′995 patent would not have issued but
patent was valid after intense scrutiny had been brought          for that misrepresentation.” DPP Opp. at 42. However,
to bear on it, and the PTO's reissuance after same, renders       under Twombly, the question is actually whether the
it difficult for the Plaintiffs to make plausible allegations     Complaint plausibly alleges these things. See Twombly,
that meet “the demanding proof requirements of a Walker           550 U.S. at 556–57. A plaintiff's claim “is facially plausible
Process claim.” Id.                                               ‘when the plaintiff pleads factual content that allows the
                                                                  court to draw the reasonable inference that the defendant
                                                                  is liable for the misconduct alleged.’ “ Wyeth Holdings
  2. Merits of Walker Process Claim                               Corp., 2012 U.S. Dist. LEXIS 26912, at *11 (quoting



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          13
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 33 of 300 PageID: 341
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

Iqbal, 556 U.S. at 678). For the reasons that follow,          despite Plaintiffs' assertions to the contrary, they have
the Court holds that it is not reasonable to infer that        not convincingly shown through the Complaint, briefing,
Pfizer is liable for the Walker Process fraud alleged in the   or oral argument, that Judge Farnam lacked any of the
Complaint.                                                     alleged evidence of fraud that is now before the Court. 10

In essence, Plaintiffs' Walker Process claim is premised       As Plaintiffs' fraud theory is premised on the same
on the allegation that Pfizer submitted affirmatively          allegations that Judge Farnam held did not constitute
“false” or “misleading” CSI data to the PTO to show            inequitable conduct in the underlying patent case, it is
that the cholesterolsynthesis inhibition activity of the       implausible to suggest that those allegations meet the
active enantiomer was surprising and unexpected, and           higher standard for stating a Walker Process claim. See
submission of that data was intended to, and did, deceive      Daiichi Sankyo, 2009 WL 1437815, at *6 (dismissing as
the PTO into issuing the ′995 patent. This decision            matter of law Walker Process counterclaims in view of
does not rest on any failure on Plaintiffs' part under         prior finding of no inequitable conduct, stating that “if
Fed.R.Civ.P. 8(a) or 9(b) to spell out these allegations.      the finding of no inequitable conduct stands, there can
This decision rests on the fact that these allegations were    be no Walker Process fraud”); Kemin Foods, L.C. v.
presented at trial in the litigation before Judge Farnam, in   Pigmentos Vegetales Del Centro S.A., 384 F.Supp.2d 1334,
Australia and Canada, and in reissue proceedings before        1353–54 (S.D.Iowa 2005) (granting motion to dismiss
the PTO.                                                       Walker Process counterclaims where patents-at-issue were
                                                               previously held valid and enforceable).
 *19 In the Delaware litigation, Judge Farnam considered
whether Pfizer “intentionally withheld certain CSI data        The Canadian and Australian litigations referenced in
and manipulated CSI data that was disclosed to deceive         the Complaint, during which Plaintiffs say “many of the
the PTO and support its assertions concerning the activity     facts recounted [in the Complaints relating to the alleged
of atorvastatin calcium.” Pfizer Inc. v. Ranbaxy Labs.         fraud] have come to light,” do nothing to alter the Court's
Ltd., 405 F.Supp.2d 495, 524 (D.Del.2005), aff'd in part,      conclusion that Plaintiffs' Walker Process allegations are
457 F.3d 1284 (Fed.Cir.2006). Ranbaxy also alerted the         implausible. See Compl. ¶ 13 n. 1, at 28 n. 7; Compl. ¶¶
Court to Pfizer's use of averages rather than head to head     209–14; Walgreen Compl. at 21 n. 8; Meijer Compl. at
comparisons. Id. Ranbaxy claimed that Pfizer withheld          19 n. 8. The Canadian decision was overturned on appeal
data from the PTO that contradicted the proposition that       while the ′995 patent reissue proceedings were pending,
the active enantiomer was ten times more active than the       see Pfizer Canada Inc. v. Minister of Health, Docket: A–
racemate, including adverse data from CSI–107 and CSI–         79–07, 2008 FCA 108, at 84 (Mar. 20, 2008), Woodard
118, and from an AICS screen. Id. at 522, 524. Judge           Decl., Ex. 19; and while the Australian court reviewing
Farnam was also made aware of solubility issues in CSI–        a counterpart to the ′995 patent found that Pfizer was
118. Id. at 524 n. 12.                                         guilty of “false suggestion”, the court specifically held that
                                                               Pfizer did not intentionally misrepresent anything to the
Plaintiffs admit that Judge Farnam concluded that the          relevant patent office.
allegations before him were insufficient to support a
finding of inequitable conduct under the then-existing          *20 The PTO's reissuance of the ′995 patent despite
standard. Compl. ¶ 208; Walgreen Compl. ¶ 164; Meijer          its awareness of all of the foregoing is also instructive
Compl. ¶ 160. Judge Farnam disposed of many, if not            and detrimental to Plaintiffs' claims. Pfizer submitted
all, of the allegations Plaintiffs make here on his way        the foreign decisions to the PTO during the reissue
to finding that there was no evidence of any intent to         prosecution (Ranbaxy also specifically referenced them as
deceive by Pfizer. For example, Judge Farnam disposed          well in its protests to reissuance), and the PTO nevertheless
of the allegation that Pfizer's decision to use averages       reissued the patent. See Woodard Decl., Ex. 8, at 2; id.,
rather than head-to-head comparisons of the CSI data           Ex. 7, at 21, 28–31; Ranbaxy Protest (May 21, 2007),
was improper. See Pfizer, 405 F.Supp.2d at 524. Judge          Woodard Decl., Ex. 11, 19–20, 25. Pfizer also specifically
Farnam likewise found no evidence of an intent to deceive      informed the PTO that it had become aware of other
with respect to material allegedly withheld from the PTO,      errors in the biological data it had relied on during the
such as the CSI–107 assay. Id. at 524–25. In addition,         Canadian and Australian litigations to show the active



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       14
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 34 of 300 PageID: 342
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

enantiomer's “unexpected activity” as compared to the           also rests on the hope that this Court will find Pfizer's
racemate (i.e. Pfizer had become aware of errors besides        conduct before the PTO fraudulent, when the PTO itself
the alleged errors in the CSI data at issue in the Delaware     implicitly condoned Pfizer's conduct by reissuing the ′995
trial). Compl. ¶¶ 223–26; Walgreen Compl. ¶¶ 172–74;            patent. The Court finds these glimmers of hope to be
Meijer Compl. ¶¶ 168–70.                                        wholly speculative, indeed, implausible, in light of the
                                                                facts before it, particularly where Plaintiffs fail to clearly
Pfizer's disclosures to the PTO of the foreign decisions,       and accurately, let alone convincingly, explain what
as well as its clarifications regarding certain biologic data   allegations in the Complaint were not made before Judge
submitted in support of the ′ 995 patent, undermines the        Farnam or presented to the PTO during the reissuance
plausibility of Plaintiff's allegation that Pfizer intended     process. Accordingly, Pfizer's motion to dismiss the Direct
to deceive the PTO. See Twombly, 550 U.S. at 556–57;            Purchaser Complaints is granted insofar as it argues for
Iqbal, 129 S.Ct. at 1949. The PTO's reissuance of the           dismissal of the Walker Process claims.
′995 patent also suggests that Plaintiffs' claim that the
PTO would not have issued the patent but for the alleged
misrepresentations or omissions is implausible. The PTO            B. “Sham” Litigation and False Orange Book Listing
examines a reissue application in the same manner and            *21 Insofar as Plaintiffs allege other theories of liability
subject to the same rules as if being presented for the         under Section 2 of the Sherman Act that are based on the
first time in an original application. 37 C.F.R. § 1.176;       fraud theory underlying their Walker Process allegation,
MPEP § 1440. Thus reissue examiners independently               those theories are also dismissed. Specifically, Plaintiffs'
consider the same issues of patentability an examiner           allegations regarding Orange Book listing and “sham”
would during examination of an original application, see        litigation to enforce the ′995 patent are based entirely
In re Tanaka, 640 F.3d 1246, 1251 n. 1 (Fed.Cir.2011),          on the purported fraud in obtaining that patent. But
including whether a reissue patent would be unenforceable       listing presumptively valid patents in the Orange Book
because of fraud or inequitable conduct during the              and enforcing them against infringers are not bases for
original prosecution, see MPEP § 2012. The PTO was              an antitrust claim; Orange Book listing is a statutory
aware of the findings in the Canadian and Australian            obligation and enforcement is a statutory right. 21 U.S.C.
decisions and that certain data was allegedly withheld in       § 355(b)(1) (1992); see also, e.g., Daiichi Sankyo, Inc. v.
the original prosecution, and the PTO still reissued the        Apotex, Inc., Civ. No. 030937, 2009 WL 1437815, at *9
patent. This is contrary to Plaintiffs' allegation that the     (D.N.J. May 19, 2007); Ciprofloxacin, 363 F.Supp.2d at
′995 patent would not have issued if the PTO had been           546. Accordingly, these allegations cannot form the basis
aware of this information during the original prosecution.      for antitrust liability and will be dismissed.
Of course, inequitable conduct cannot be cured by a
reissue or reexamination. Taro Pharm., 2012 WL 2513523,         The complaint also alleges the process patent suit was
at *4. But reissue of the ′995 patent contributes to            meritless and was filed to provide cover for Pfizer and
the Court's determination that Plaintiffs' Walker Process       Ranbaxy to reach an agreement not to compete. DPP
claims are implausible, because reissuance of a patent “is      Opp. at 30–31, 61–63. But to the extent that the “sham”
dispositive of whether the PTO would have issued the            litigation allegation is based on the litigation over the
original [patent],” and here the PTO reissued the ′995          process patents, the claim still must be dismissed. To
patent despite being aware of the allegedly new evidence        show that the process patent litigation was a sham,
of fraud now before the Court. RB Rubber Prods., Inc. v.        Plaintiffs must establish, among other things, that “no
Encore Int'l, Inc., No. 11–cv–319, 2012 WL 860416, at *8        reasonable litigant” could have expected Pfizer to succeed
(D.Or. Mar.13, 2012).                                           on the merits. Prof'l Real Estate Investors, Inc. v.
                                                                Columbia Pictures Indus., Inc., 508 U.S. 49, 60, 113
In sum, Plaintiffs' Walker Process claim rests on a             S.Ct. 1920, 123 L.Ed.2d 611 (1993); Indep. Serv. Orgs.
glimmer of hope that a factfinder will somehow be               Antitrust Litig., 203 F.3d 1322, 1326 (Fed.Cir.2000);
convinced that Pfizer intentionally lied to the PTO,            Nobelpharma AB v. Implant Innovations, 141 F.3d 1059,
when a District Court has already found after a trial           1107 (Fed.Cir.1998). Plaintiffs do not meet this standard,
that Pfizer did not misrepresent anything to the PTO,           as the Complaints allege no plausible basis, and therefore
let alone that Pfizer lied intentionally. Plaintiffs' claim     should be dismissed. When Ranbaxy moved to dismiss
                                                                the infringement claims against it for lack of subject


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        15
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 35 of 300 PageID: 343
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

matter jurisdiction, arguing that “any harm to Pfizer from
alleged infringement of the [process patents is] much less       Here, Plaintiffs argue that Pfizer's citizen petition was
imminent now than in the [′995 patent] case when the             objectively baseless because it “lacked any reasonable
Court found no imminent threat of harm or injury,”               regulatory, scientific, medical or other reasonable basis,”
id. ¶ 301, the court permitted jurisdictional discovery          it lacked evidence, and it was “contrary to FDA's
rather than grant Pfizer's motion to dismiss. This fact          expressed views regarding drug substance polymorphic
alone strongly suggests that the Pfizer's complaint was          forms,” Compl. ¶ 275; Walgreen Compl. ¶ 209; Meijer
not objectively baseless. In addition, in making their           Compl. ¶ 205. However, Pfizer's petition was supported
sham litigation allegation, Plaintiffs make no effort to         by scientific evidence, and was duly considered on its
explain why subject matter jurisdiction was lacking under        merits (albeit ultimately rejected) by the FDA. See Citizen
the standard for declaratory judgment jurisdiction in            Petition (Nov. 9, 2005), Woodard Decl., Ex. 21, Letter
MedImmune, Inc. v. Genentech, Inc. See 549 U.S. 118,             from FDA to Pfizer, Docket No. 2005P–0452/CPI (May 4,
130–32, 127 S.Ct. 764, 166 L.Ed.2d 604 (2007). Finally,          2006), Woodard Decl., Ex. 22. Six months after receiving
Plaintiffs ignore that the timing of the process patent          Pfizer's petition, the FDA stated it had not reached
litigation was consistent with the typical duration for          a decision because the petition raised “complex issues
litigating infringement claims, and for obtaining an             requiring extensive review.” It then took the FDA a
injunction under the process patents to prevent a potential      total of more than six years to finally issue a decision
at-risk launch by Ranbaxy in March 2010 when the                 on Pfizer's petition. See Compl. ¶¶ 272–77. In 2011—
injunction under the ′893 patent expired. The assertion          more than five years after Pfizer originally submitted
that the process patent litigation was a sham and merely         the petition—the FDA represented to a federal court in
“provided cover” for the settlement is not justified. Pfizer's   the District of Columbia that it was still reviewing and
motion to dismiss the Section 2 claims is therefore granted      analyzing the issues in the petition. See Woodard Decl.
insofar as the claims are based on sham litigation and false     Ex. 23. The FDA's statement shows that it viewed the
Orange Book listing allegations                                  petition as raising more than trivial concerns, i.e., that the
                                                                 FDA itself did not consider Pfizer's petition objectively
                                                                 baseless. See La. Wholesale Drug Co. v. Sanofi–Aventis,
   C. “Sham” Citizen Petition                                    No. 07 Civ. 7343, 2009 WL 2708110, at *4 (S.D.N.Y.
 *22 Plaintiffs also allege that a citizen petition submitted    Aug. 28, 2009) (objectively baseless petition is one no
by Pfizer purporting to alert the FDA to stability and           drug company could have “realistically expected FDA to
safety issues in certain generic versions of Lipitor was a       grant”). The FDA never expressed a view that Pfizer's
“sham” and intended to cause the FDA to delay approval           petition was baseless, despite the fact that the FDA
of generic ANDAs, including Ranbaxy's. Compl. ¶ 275;             has previously suggested that certain citizen petitions
Walgreen Compl. ¶ 209; Meijer Compl. ¶ 205. Defendants           were baseless in its denials and even raised concerns
argue, however, that Plaintiffs cannot allege that Pfizer's      about the anticompetitive intent of the petitioner. See,
citizen petition was “objectively baseless”, which is the        e.g., In re Flonase Antitrust Litig., No. 08–cv–3301, at
applicable standard.                                             24 (E.D.Pa. July 14, 2008), Woodard Reply Decl. Ex.
                                                                 M (FDA stated petition not supported with evidence
FDA citizen petitions are generally immune from antitrust        and petitioner used regulatory process to “shield its
liability under the Noerr–Pennington doctrine subject to         market share” from competing generic drug products in
a narrow exception, which requires that the petition be:         manner inconsistent with “[t]he policies behind Hatch–
(i) objectively baseless; and (ii) “an attempt to interfere      Waxman”); La. Wholesale Drug Co. v. Sanofi–Aventis,
with the business relationships of a competitor through          No. 07–cv–7343, at 3,6 (S.D.N.Y. Aug. 17, 2007),
the use of the governmental process—as opposed to the            Woodard Reply Decl. Ex. N (FDA stated petition based
outcome of that process—as an anticompetitive weapon.”           on “false premise” and out-of-date citations and “intend
DDAVP, 585 F.3d at 685–86. To be “objectively baseless,”         [ed] (at least in part) to delay generic competition”); In
a citizen petition must have been such that no reasonable        re Prograf Antitrust Litig., 1:11–md–2242–RWZ, at 9
pharmaceutical manufacturer could have “realistically            (D.Mass. Feb. 1, 2012), Woodard Reply Decl. Ex. O
expected the FDA to grant the relief sought.” La.                (FDA stated petitioner provided no “data or analysis” for
Wholesale Drug Co. v. Sanofi–Aventis, No. 07 Civ. 7343,          certain claims and some studies submitted were “highly
2009 WL 2708110, at *4 (S.D.N.Y. Aug. 28, 2009).


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         16
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 36 of 300 PageID: 344
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

questionable”). The FDA made no such statements in                flows from the Defendants' allegedly unlawful or anti-
response to Pfizer's petition here.                               competitive acts (i.e., causation). Alberta, 826 F.2d at
                                                                  1249 (citing Brunswick Corp. v. Pueblo Bowl–O–Mat,
 *23 As the allegations in the Complaint fail to show that        Inc., 429 U.S. 477, 489, 97 S.Ct. 690, 50 L.Ed.2d 701
Pfizer's citizen petition was “objectively baseless”, Pfizer's    (1977)). Plaintiffs allege that they were injured by the
submission is protected by the Noerr Pennington doctrine,         absence of generic Lipitor between March 24, 2010 (when
and thus the Pfiizer's motion to dismiss Direct Purchaser         the ′893 patent expired) and November 30, 2011 (when
Plaintiffs' Section 2 claims is granted insofar as the claims     Ranbaxy entered the market). However, Pfizer argues
are based on Pfizer's citizen petition to the FDA.                that Plaintiffs lack standing because Plaintiffs cannot
                                                                  assert that Pfizer's conduct directly caused their injuries.
                                                                  Instead, Pfizer argues, the failure of generic competitors
   D. Remaining Section 2 Claims                                  to enter the market sooner had independent causes such as
The only theories of Pfizer's liability under the Sherman         Ranbaxy's failure to obtain FDA approval until its entry
Act's Section 2 which remain to be addressed are the              date in November 2011, and perhaps more importantly,
Direct Purchaser Plaintiffs' allegation that Pfizer paid          Pfizer's other Lipitor patents (other than the ′893 and
Ranbaxy to settle the process patent litigation and to            ′995 patents)—the RE ′667, ′971, ′104 and ′156
stay off the Lipitor market until an agreed upon entry            patents—which gave Pfizer the right to exclude others
date, and the allegation that Pfizer is liable for an             from making, using, and selling a generic copy of Lipitor
overarching anticompetitive scheme consisting of all of           until January 8, 2017, when the last patent is due to
the aforementioned conduct. Plaintiffs so-called “reverse         expire. See Compl. ¶ 322; Walgreen Compl. ¶ 227; Meijer
payment” allegations under Section 2 are identical to the         Compl. ¶ 223; Woodard Decl ., Ex. 4. Pfizer argues that
allegations that underlie their Section 1 claims, so they will    Plaintiffs' injury allegations are predicated on Plaintiffs'
be addressed in the section of this opinion which addresses       assertion—which Pfizer labels “speculation”—that upon
the Section 1 claims, infra. The Court finds Plaintiffs'          expiration of the ′893 patent in March 2010, generic
“overarching anticompetitive scheme” allegation to be             challengers would have been able to secure FDA approval
without merit. Having already determined that all of the          for and launch generic versions of atorvastatin in the face
specific allegations of conduct in violation of Section 2,        of the other Lipitor Patents. Pfizer argues that “[s]uch
except for the reverse payment allegations, are meritless         speculation fails” because it is either based on the premise
and insufficient to state a claim for relief, the Court finds     that Ranbaxy could design around the other Lipitor
that a claim based on the purported “combined” impact             Patents and obtain FDA approval for a new product or
of Plaintiffs' claims is also without merit. See e.g., Eatoni     process before November 30, 2011, which Plaintiffs fail to
Ergonomics, Inc. v. Research in Motion Corp., 486 F. App'x        support with facts, or on the premise that Ranbaxy would
186, 191 (2d Cir.2012) (“Because these alleged instances          have prevailed in eventual infringement litigation over
of misconduct are not independently anticompetitive, we           the Lipitor Patents, which is the kind of hypothesizing
conclude that they are not cumulatively anti-competitive          about future litigation that is “repeatedly foreclosed by the
either.”); Intergraph Corp. v. Intel Corp., 195 F.3d 1346,        courts.” Pfizer Br. at 32.
1367 (Fed.Cir.1999). Accordingly, Pfizer's motion to
dismiss is also granted as to Plaintiffs' Section 2 allegations    *24 The parties each rely heavily on dueling cases
insofar as they are based on Pfizer's alleged overarching         bearing on this issue. Defendants cite In re Ciprofloxacin
anticompetitive scheme, and the only allegations of Direct        Hydrochloride Antitrust Litig., 261 F.Supp.2d 188
Purchaser Plaintiffs that remain to be addressed are the          (E.D.N.Y.2003), in which a district court in the Second
“reverse payment” allegations. However, before the Court          Circuit rejected as speculative two theories of injury
addresses the reverse payment allegations, it will address        applicable here—that absent a reverse payment agreement
Pfizer's standing arguments as relevant.                          a generic challenger would have been successful in its
                                                                  litigation with a brand name manufacturer, and that the
                                                                  generic challenger would have entered the market upon
III. Standing
                                                                  FDA approval without awaiting the outcome of the patent
To have standing, Plaintiffs must allege facts sufficient to
                                                                  litigation. See id. at 199–201. Plaintiffs cite King Drug Co.
show that they suffered the type of injury the antitrust
                                                                  of Florence, Inc. v. Cephalon, Inc. et al., 702 F.Supp.2d 514
laws were intended to prevent and that the alleged injury


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         17
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 37 of 300 PageID: 345
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

(E.D.Pa.2010), where a district court in this Circuit found    standing upon Plaintiffs. King Drug, 702 F.Supp.2d at
plaintiffs' allegation—that but for a settlement agreement,    537.
generic entry would have occurred earlier than it actually
did—sufficient at the pleading stage, and dismissed as          *25 However, given the Court's decision to grant Pfizer's
“conjecture” the defendants' assertion that no generic         motion to dismiss the majority of the theories underlying
manufacturer would have entered “at risk.” See id. at 535,     Plaintiffs' Section 2 claims, including most importantly the
537. Here, the Court sides with Plaintiff.                     allegation that the ′995 patent was procured by fraud,
                                                               and limit the litigation going forward to the “reverse
The Court disagrees with Pfizer, and holds that Plaintiffs     payment” allegations, the potential damages period will
have adequately alleged that their injuries flow from          begin at the earliest on June 28, 2011, when the reissued
Defendants' anticompetitive conduct. Plaintiffs need only      ′995 patent expired, because the ′995 patent was an
allege that Defendants' conduct was a “material cause”         independent bar to generic entry before that time.
of their injury. Zenith Radio Corp. v. Hazeltine Research,
Inc., 395 U.S. 100, 114 n. 9, 89 S.Ct. 1562, 23 L.Ed.2d
129 (1969); see also Cardizem, 332 F.3d at 911; Greater        IV. Reverse–Payment Allegations and Direct Purchaser
Rockford Energy & Tech. Corp. v. Shell Oil Co., 998 F.2d       Class Plaintiffs' Motion For Leave to Amend
391, 401 (7th Cir.1993); In re Neurontin Antitrust Litig.,     Plaintiffs' reverse-payment allegations underlie both their
MDL 1479, 2009 WL 2751029 (D.N.J. Aug.28, 2009).               Section 1 and Section 2 claims. In Section 1, the Sherman
In addition, causation is generally a factual issue, and       Act provides that “[e]very contract, combination in the
particularly here where Defendants contest the allegation      form of trust or otherwise, or conspiracy, in restraint
that generic competition would have and could have             of trade or commerce among the several States, or with
entered the market sooner but for Defendants' conduct.         foreign nations, is declared to be illegal.” 15 U.S.C. § 1. If
Specifically, there are factual disputes to be resolved        read literally, this would make every agreement in restraint
about, inter alia, the ability of generic competitors,         of trade illegal. See Arizona v. Maricopa Cnty. Med. Soc'y,
including Ranbaxy, to design around the Lipitor Patents,       457 U.S. 332, 342, 102 S.Ct. 2466, 73 L.Ed.2d 48 (1982).
to prevail in any infringement litigation, and to gain FDA     However, the Supreme Court has long construed this
approval for whatever product they sought to market.           section of the Act to prohibit only unreasonable restraints.
Each of these factual issues is addressed in the Complaint,    See State Oil Co. v. Khan, 522 U.S. 3, 10, 118 S.Ct. 275,
which alleges: (1) generic makers could design around          139 L.Ed.2d 199 (1997).
the Orange-book listed Lipitor Patents, Compl. ¶ 196;
(2) before entering into the Delay Agreement, Ranbaxy          Whether a restraint qualifies as unreasonable and
announced its willingness to launch at risk, and gained        therefore conflicts with the statute is normally evaluated
additional insurance though its partnership with Teva,         under the “rule of reason.” Id. Applying this
(who had a history of launching at risk), Complaint            approach, “the finder of fact must decide whether the
¶¶ 352, 367–369; and (3) in December 2009, before the          questioned practice imposes an unreasonable restraint on
expiration of the ′893 patent, Ranbaxy transferred its         competition, taking into account a variety of factors,
manufacturing site for generic Lipitor from India to           including specific information about the relevant business,
New Jersey and the FDA later approved that transfer,           its condition before and after the restraint was imposed,
Complaint ¶ 363–366. Any doubts about these assertions         and the restraint's history, nature, and effect.” 11 Id.
as they relate to causation “should be resolved against        Courts have recognized, however, that “[s]ome types
the person whose behavior created the problem,” at least       of restraints ... have such predictable and pernicious
at this stage of the litigation. See III Phillip E. Areeda     anticompetitive effect, and such limited potential for pro-
& Herbert Hovenkamp, ANTITRUST LAW ¶ 651 c.                    competitive benefit, that they [should be] deemed unlawful
Accordingly, the Court sides with Plaintiffs and follows       per se.” State Oil Co., 522 U.S. at 10. In other situations,
King Drug, in holding that Plaintiffs' allegation—that         courts apply an antitrust analysis that falls between the
absent the Defendants' anticompetitive conduct, Plaintiffs     full rule of reason inquiry and the per se approach.
would have been able to purchase generic Lipitor at            This so-called “quick look” or “truncated rule of reason”
significantly reduced prices—to be sufficient to confer        analysis has generally been applied where the plaintiff
                                                               has shown that the defendant has engaged in practices



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        18
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 38 of 300 PageID: 346
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

similar to those subject to per se treatment, and its
application means that plaintiff is not required to make a     Here, Plaintiffs' seek to clarify and augment the
full showing of anti-competitive effects within the market;    “reverse payment” allegations already contained in the
rather defendant has the burden of demonstrating pro-          Complaint, because of new information it has learned in
competitive justifications. See Brown Univ., 5 F.3d at 669.    discovery. Plaintiffs seek to demonstrate that the Pfizer/
                                                               Ranbaxy settlement of their Accupril litigation, which was
When the instant motions to dismiss were originally            referenced in the Complaint, was, in reality, a payment
briefed, different Circuits had reached different              by Pfizer to Ranbaxy to delay Ranbaxy's launch of its
conclusions about the application of the antitrust laws        generic version of Lipitor, regardless of the fact that
to Hatch–Waxman–related patent settlements. Compare,           Ranbaxy made a $1 million payment to Pfizer. Defendants
e.g., FTC v. Watson Pharms., Inc., 677 F.3d 1298,              argue that the proposed amendment would be futile
1312 (Fed.Cir.2012) (settlements generally “immune from        because the amended allegations still fail to allege an
antitrust attack”), with In re K–Dur Antitrust Litigation,     actionable reverse payment under the Supreme Court's
686 F.3d 197, 214–218 (3d Cir.2012) (settlements               standard in Actavis, which Defendants say only applies
presumptively unlawful). However, while the motions            to settlements involving large monetary payments from
were pending, the Supreme Court issued its decision in         the brand name manufacturer to the generic. The Court
FTC v. Actavis, thereby setting the standard for how so-       disagrees, and holds that the proposed amendments are
called “reverse payment” settlements must be scrutinized       not futile; although the Court declines to decide whether
under the Sherman Act. See FTC v. Actavis, Inc., ––– U.S.      the proposed amendments will be sufficient to survive a
––––, 133 S.Ct. 2223, 186 L.Ed.2d 343 (2013).                  motion to dismiss, it notes that nothing in Actavis strictly
                                                               requires that the payment be in the form of money, and so
 *26 After the parties in this case submitted supplemental     it declines to hold that the amendments would be futile on
briefing to address the Supreme Court's decision in            that basis. Nor does the Court agree that Plaintiffs have
Actavis, and after oral argument was held, Direct              unduly delayed seeking leave to amend their complaints
Purchaser Class Plaintiffs moved to amend their                or that Defendants were prejudiced in any way. It seems
Complaint to clarify their “reverse payment” allegations.      that Plaintiffs did not believe they needed to amend
See Dkt. Entry No. 435. Other Direct Purchaser Plaintiffs      their Complaint until Defendants' complained Plaintiffs'
have also informed the Court of their desire to amend their    allegations were ambiguous at a recent oral argument,
respective complaints. Pfizer opposes Plaintiffs' motion to    and in any event, Defendants have been on notice of
amend. Pfizer argues that the motion should be denied          the nature of Plaintiffs' amended allegations for many
because the amendments would be futile, Plaintiffs have        months. As such, Plaintiffs cannot be said to have unduly
unduly delayed seeking leave to amend, and because             delayed amendment. In addition, Defendants bear the
Defendants would allegedly be prejudiced if leave to           burden of demonstrating they would be prejudiced by the
amend is granted.                                              amendment, and they have not done so. See Bechtel v.
                                                               Robinson, 886 F.2d 644, 652 (3d Cir.1989). Defendants
Federal Rule of Civil Procedure 15(a)(2) permits a             cannot argue that they would be unduly prejudiced by
plaintiff to amend its complaint with leave of court,          Plaintiffs' amendments because Plaintiffs are not seeking
and “[t]he court should freely give leave when justice so      to add a new claim, but are merely seeking to clarify the
requires.” See Fed.R.Civ.P. 15(a)(2). Whether to grant         factual allegations underpinning an already-existing claim
leave to amend is within the Court's discretion. Sesta v.      —factual allegations that Defendants have been on notice
Bank of America, 2013 U.S. Dist. LEXIS 91097, *2, 2013         of since at least when Plaintiffs filed their opposition to
WL 3288105 (D.N.J. June 28, 2013). “[I]n the absence ...       the motions to dismiss.
undue delay, bad faith or dilatory motive on the part
of the movant, repeated failure to cure deficiencies by         *27 Simply put, it is the Court's view that justice would
amendments previously allowed, undue prejudice to the          be aided by Plaintiffs filing amended complaints focused
opposing party by virtue of allowance of the amendment,        solely on the “reverse payment” allegations now that the
[or] futility of amendment[,]” leave to amend should be        Court has dismissed the remainder of the allegations.
“freely given.” Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct.    After the amended complaints are filed, Defendants may
227, 9 L.Ed.2d 222 (1962).                                     file new motions to dismiss, at which time the Court can



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      19
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 39 of 300 PageID: 347
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

rule on both Plaintiffs' and Defendants' “best shots” which        IT IS on this 5th day of September, 2013,
incorporate evidence uncovered in discovery to date as
                                                                   ORDERED that Pfizer's motion to dismiss (Dkt. Entry
well as their understanding of the law as it was laid out
                                                                   No. 246) is GRANTED in part and DENIED without
recently in Actavis.
                                                                   prejudice in part; Pfizer's motion is GRANTED and the
                                                                   claims in the Direct Purchaser Complaints are dismissed
CONCLUSION                                                         to the extent they are based on anything but the
For the reasons stated above, the Court grants Pfizer's            Pfizer/Ranbaxy settlement agreement; Pfizer's motion is
motion to dismiss the Direct Purchaser's Complaints in             DENIED without prejudice insofar as it seeks to dismiss
part, and denies it without prejudice in part. The Court           claims in the Direct Purchaser Complaints based on the
also grants Direct Purchaser Class Plaintiff's motion              Pfizer/Ranbaxy settlement agreement; and it is further
to amend. The Court dismisses the Direct Purchaser
Complaints insofar as they allege theories of liability            ORDERED that Direct Purchaser Class Plaintiffs' motion
premised on anything other than Pfizer's alleged payment           for leave to amend (Dkt. Entry No. 435) is GRANTED;
to Ranbaxy in connection with their settlement of the              and it is further
process patent litigation, denies Pfizer's motion to dismiss
without prejudice insofar as it seeks to dismiss the               ORDERED that Direct Purchaser Plaintiffs may file
reverse payment claims, and grants Direct Purchaser                amended complaints consistent with this opinion within
Plaintiffs leave to amend only their reverse payment               thirty days.
claims. Direct Purchaser Class Plaintiffs, and any other
Plaintiffs that wish to, may amend their complaint in a
                                                                   All Citations
manner consistent with this opinion within thirty days.
                                                                   Not Reported in F.Supp.2d, 2013 WL 4780496, 2013-2
                                                                   Trade Cases P 78,512
                          ORDER



Footnotes
1      This opinion refers to four Defendants collectively or alternatively as “Pfizer”: Pfizer Inc., Pfizer Manufacturing Ireland,
       Pfizer Ireland Pharmaceuticals, Warner–Lambert Company, and Warner–Lambert Company LLC. Pfizer Inc. is a
       Delaware corporation that sold branded Lipitor. Pfizer Manufacturing Ireland (“Pfizer Ireland”), formerly known as Pfizer
       Ireland Pharmaceuticals, formerly known as Warner Lambert Export, Ltd., is a partnership organized and existing under
       the laws of Ireland, and is a wholly-owned indirect subsidiary of Pfizer, Inc; Pfizer Ireland was the exclusive licensee
       of the #995 patent, which is the patent at issue in this litigation. Warner–Lambert Company is a corporation formerly
       organized under Delaware law which co-promoted Lipitor with Pfizer and later became a wholly-owned subsidiary of
       Pfizer by merger in 2000; in 2002, Warner–Lambert Company became a Delaware limited liability company and changed
       its name to Warner–Lambert Company LLC.
2      This opinion refers to Defendants Ranbaxy, Inc., Ranbaxy Pharmaceuticals, Inc., and Ranbaxy Laboratories, Ltd,
       collectively or alternatively as “Ranbaxy.”
3      At the time the motion to dismiss was filed, three groups of Direct Purchaser Plaintiffs asserted claims in three operative
       complaints: (1) “Direct Class Plaintiffs”: a purported class of direct purchasers identified in Consolidated Amended Class
       Action Complaint and Jury Demand, No. 3:12–cv–02389–PGS–DEA (Sept. 10, 2012) (“Compl.”), (2) “Opt–Out Walgreen
       Plaintiffs”: identified in Complaint and Demand for Jury Trial, Walgreen Co. et al. v. Pfizer Inc. et al., No. 3:12–cv–04115–
       PGS–DEA (July 5, 2012) (“Walgreen Compl.”); and (3) “Opt–Out Meijer Plaintiffs”: identified in Complaint and Demand
       for Jury Trial, Meijer, Inc. et al. v. Pfizer Inc. et al., No. 3:12–cv04537–PGS–DEA (July 19, 2012) (“Meijer Compl.”). While
       the motion was pending, an additional group of Direct Purchasers brought suit, and stipulated with Defendants that they
       would be subject to the decision on this pending motion. See Rite Aid Corp. et al. v. Pfizer Inc. et al., No. 3:12–cv–07561–
       PGS–DEA (Dkt. Nos. 1 & 9). The facts alleged in all of the Complaints are substantially similar; this decision primarily
       refers to the Direct Class Plaintiffs' Complaint, although the Court has reviewed and considered all of them.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              20
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 40 of 300 PageID: 348
In re Lipitor Antitrust Litigation, Not Reported in F.Supp.2d (2013)
2013 WL 4780496, 2013-2 Trade Cases P 78,512

4      The Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. §§ 301–399 (2006), requires a company seeking to
       market a new drug to file information for any patents covering the drug for which a claim for infringement could reasonably
       be asserted, which the FDA lists in the Orange Book. Under Hatch–Waxman, manufacturers seeking to market a generic
       form of an innovator drug before the last expiring Orange Book-listed patent must file a “Paragraph IV Certification” with
       its ANDA, certifying that its product will not infringe any listed patent and/or that the patent is invalid or unenforceable. 21
       U.S.C. § 355(j)(2)(A)(vii)(IV). This constitutes an artificial act of infringement, after which the innovator has 45 days to sue,
       which lawsuit would trigger a 30–month stay of final FDA approval of the ANDA. See id. § 355(j)(5)(B). This allows the
       generic manufacturer to litigate patent validity and infringement to avoid facing an “at risk” product launch and exposure
       to substantial damages. The first generic to file an ANDA containing a Paragraph IV Certification is eligible for 180 days
       of generic marketing exclusivity, during which the FDA may not approve any later-filed ANDAs. See id. § 355(j)(5)(B)(iv).
5      The Complaint provides by way of an analogy and illustration the image of a person's left hand and right hand, which
       are also non-superimposable mirror images of each other.
6      The Complaints list the in vitro COR and CSI assays and the in vivo AICS screen as the primary tests. Id. ¶¶ 127, 130.
7      In total, Pfizer sued eleven generic applicants that filed Lipitor ANDAs containing Paragraph IV Certifications. Compl.
       ¶¶ 200, 300, 336, 340, 347; see Pfizer Inc. v. Ranbaxy Labs. Ltd., No. 1:03–cv–00209–JJF, ECF No. 1 (D.Del. Feb.
       21, 2003); Pfizer Inc. v. Cobalt Pharm., Inc., No. 1:07–00790–JJF, ECF No. 1 (D.Del. Dec. 6, 2007); Pfizer Inc. v. Teva
       Pharm. USA, Inc., No. 1:07–cv–00360–JJF, ECF No. 1 (D. Del. June 7, 2007); Pfizer Inc. v. Teva Pharm. USA, Inc., No.
       08–237–JJF, ECF No. 1 (D.Del. Apr. 25, 2008); Pfizer Inc. v. Apotex Inc., No. 1:08–cv–07231, ECF No. 1 (N.D.Ill.Dec.
       17, 2008); Pfizer Inc. v. Mylan Inc., No. 1:09–cv–00441–LPS, ECF No. 1 (D. Del. June 15, 2009); Pfizer Inc. v. Kremers
       Urban, LLC, No. 1:09–cv–00924–LPS, ECF No. 1 (D.Del. Dec. 3, 2009); Pfizer Inc. v. Dr. Reddy's Labs. Ltd., No. 1:09–
       cv–00943–LPS, ECF No. 1 (D.Del. Dec. 8, 2009); Pfizer Inc. v. Actavis Grp. hf., No. 1:10–cv–00675–LPS, ECF No. 1
       (D.Del. Aug. 11, 2010); Pfizer Inc. v. Aurobindo Pharma Ltd., No. 1:11–cv–00569–LPS, ECF No. 1 (D. Del. June 27,
       2011); Pfizer Inc. v. MSP Singapore Co. LLP, No. 1:11–cv–00713–LPS, ECF No. 1 (D.Del. Aug. 15, 2011); Pfizer Inc. v.
       Macleods Pharm. LTD, No. 1: 11–cv–05662–PKS, ECF No. 1 (S.D.N.Y. Aug. 15, 2011).
8      “Many of the facts recounted in [Section E of the DP Complaint, which is titled “1989–1993: Warner–Lambert obtains
       a follow-on enantiomer patent by fraud,”] have come to light during international patent litigation.” Id. (citing Ranbaxy
       Australia Pty Ltd. v. Warner–Lambert Company LLC (Appeal) (2008 FCAFC 82 (May 28, 2008); Pfizer Canada Inc. v.
       Ranbaxy Labs. Ltd., 2007 FC 91 (January 25, 2007); Ranbaxy Australia Pty Ltd. v. Warner–Lambert Company LLC, 2006
       FCA 1787 (December 20, 2006); Pfizer Canada Inc. v. Novopharm Ltd., 2006 FC 1471 (Dec. 17, 2006).
9      Citing, e.g., In re DDAVP Direct Purchaser Antitrust Litig., 585 F.3d 677, 688–92 (2d Cir.2009); Kroger Co. v. Sanofi–
       Aventis, 701 F.Supp.2d 938, 963 (S.D.Ohio 2010); Kaiser Found. v. Abbott Labs., No. CV 02–2443, 2009 WL 3877513,
       at *4–5 (C.D.Cal. Oct.8, 2009); In re Ciprofloxacin Hydrochloride Antitrust Litig., 363 F.Supp.2d 514, 541 (E.D.N.Y.2005);
       In re Remeron Antitrust Litig., 335 F.Supp.2d 522, 528–29 (D.N.J.2004); Carrot Components Corp. v. Thomas & Betts
       Corp., 229 U.S.P.Q. 61, 64 (D.N.J.1986); cf. Asahi Glass Co. v. Pentech Pharm., Inc., 289 F.Supp.2d 986, 990–92
       (N.D.Ill.2003).
10     For examples of allegations and arguments made in the Complaint that Plaintiffs say were not before Judge Farnam,
       but which Defendants have shown were indeed presented to the Court in the Delaware litigation, see Pfizer Reply Br.,
       Docket No. 343, at 20–22.
11     This inquiry has been divided into three parts. See In re K–Dur Antitrust Litig., 686 F.3d 197, 209 (3d Cir.2012). First,
       the plaintiff must show that the challenged conduct has produced anti-competitive effects within the market. Id. (citing
       United States v. Brown Univ., 5 F.3d 658, 668 (3d Cir.1993)). If the plaintiff meets the initial burden, “the burden shifts
       to the defendant to show that the challenged conduct promotes a sufficiently pro-competitive objective.” Id. Finally, the
       plaintiff can rebut the defendant's purported pro-competitive justification by showing that the restraint is not reasonably
       necessary to achieve the pro-competitive objective. Id.


End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 21
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 41 of 300 PageID: 349




                         EXHIBIT C
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 42 of 300 PageID: 350
Cable Line, Inc. v. Comcast Cable Communications of..., Not Reported in Fed....
2017 WL 4685359, 2017 Fair Empl.Prac.Cas. (BNA) 373,817

                                                              Amended Complaint on October 14, 2016. Docs. 48,
                                                              50, 52. For reasons stated below, this Court will grant
                  2017 WL 4685359
                                                              Defendants' motions to dismiss the claims without
   United States District Court, M.D. Pennsylvania.
                                                              prejudice, but with leave to file a Second Amended
        CABLE LINE, INC. and McLaughlin                       Complaint.
         Communications Inc., Plaintiffs,
                      v.
     COMCAST CABLE COMMUNICATIONS OF                                      II. FACTUAL ALLEGATIONS
      PENNSYLVANIA, INC., et al., Defendants.
                                                              Plaintiffs are cable installation companies incorporated
                      3:16-CV-1000                            in Pennsylvania. Doc. 41 ¶¶ 1, 2. Comcast is a cable
                             |                                television company and an internet service provider. Id. ¶
                     Filed 10/18/2017                         10. In order to provide cable and internet services to its
                                                              customers, Comcast subcontracts with cable installation
Attorneys and Law Firms                                       companies, such as plaintiffs, to install and maintain
                                                              cable fibers and related devices in customer homes.
Charles D. Mandracchia, Mandrachia & Mcwhirk, LLC,
                                                              Id. ¶ 11. Plaintiffs, along with co-defendants Decisive
Jeffrey W. Soderberg, Mandracchia Law, LLC, Skippack,
                                                              Communications (“Decisive”) and Vitel Communications
PA, Leah B. Rotenberg, Mays, Connard & Rotenberg,
                                                              (“Vitel”), have all competed for Comcast's business
Wyomissing, PA, for Plaintiffs.
                                                              in the past. Id. ¶ 15. In 2010, plaintiffs, Vitel, and
Steven A. Reed, Zachary M. Johns, R. Brendan Fee,             Decisive were all selected by Comcast to provide cable
Morgan Lewis & Bockius LLP, Joe H. Tucker, Leslie             installation service after a competitive process. Id. ¶
M. Greenspan, Tucker Law Group, LLC, Philadelphia,            16. In particular, Plaintiffs were awarded contracts with
PA, Douglas Weiner, Mazzeo Song PC, New York,                 Comcast to provide cable installation services in parts of
NY, Donald M. Lewis, III, Keefer, Wood, Allen &               Pennsylvania, Maryland, Virginia, and West Virginia. Id.
Rahal, Harrisburg, PA, Joseph A. O'Brien, Oliver Price &      ¶¶ 16-22. Comcast then advised its selected subcontractors
Rhodes, Clarks Summit, PA, for Defendants.                    to “ramp up” operations in order to prepare for incoming
                                                              installation work. Id. ¶ 24. Plaintiffs understood that
                                                              Comcast had solicited cable installation firms to work for
                                                              at least three years. Id. ¶ 34.
             MEMORANDUM OPINION

Robert D. Mariani, United States District Judge               However, two years after it hired plaintiffs, Comcast
                                                              initiated a “national subcontractor reduction plan” that
                                                              called for a reduction of Comcast's cable installation
I. INTRODUCTION AND PROCEDURAL HISTORY                        subcontractors from 176 firms to 39 firms nation-
                                                              wide. Id. ¶¶ 27, 28. Plaintiffs were among the firms
 *1 Plaintiffs are cable installation companies that
                                                              that were terminated. Id. ¶ 33. They were notified of
were former subcontractors of Comcast Cable
                                                              the decision by letter in February 2012, though the
Communications of Pennsylvania, Inc. (“Comcast”).
                                                              termination was not “formalized” until May 2012. Id. In
They have brought suit against Comcast and two other
                                                              making the decision as to which subcontractors which
cable installation subcontractors for violations of the
                                                              would be terminated, Comcast allegedly chose to only
Sherman Act and related state antitrust laws, as well as an
                                                              work with the larger subcontractors such as Decisive
employment discrimination claim.
                                                              and Vitel, who were purportedly underbilling Comcast
                                                              by not acknowledging invoices, not billing for service
All three defendants moved to dismiss Plaintiff's original
                                                              calls, and falsifying performance metrics. Id. ¶¶ 29–
complaint on July 29, 2016 and August 1, 2016. Docs.
                                                              31. Specifically, Plaintiffs allege that “larger companies,
31, 33, 36. Plaintiffs filed an Amended Complaint on
                                                              such as Defendants Decisive, could view and change the
September 14, 2016 with additional allegations, though
                                                              information stored in [Comcast's internal system]” and
the claims remained substantively the same. Doc. 41.
                                                              that Decisive deleted its number of service calls in the
Defendants then moved to dismiss all counts of the


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     1
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 43 of 300 PageID: 351
Cable Line, Inc. v. Comcast Cable Communications of..., Not Reported in Fed....
2017 WL 4685359, 2017 Fair Empl.Prac.Cas. (BNA) 373,817

system, i.e. “truck roll” reports. Id. ¶¶ 80–82. Thus, larger    work with Comcast to “consolidat[e] the market for cable
companies like Decisive and Vitel “gained a competitive          installation in specific municipalities in Pennsylvania,
advantage” by underreporting “truck rolls,” absorbing            West Virginia, Virginia, and Maryland.” Id. ¶ 52.
the immediate expenses, and thereby seeming cheaper              Plaintiffs allege that as a result of the consolidation,
to Comcast and giving the impression of better service           there has been a decrease in quality of cable installation
quality. Id. ¶¶ 92, 93. Decisive and Vitel also allegedly        service, id. ¶ 52, because smaller companies like plaintiffs
encouraged Comcast's customers to call them directly             were more familiar with rural territories and could service
about service issues instead of calling Comcast, therefore       such communities better. Id. ¶¶ 64–66. Plaintiffs also
making their performance appear better to Comcast. Id.           allege that the reduction plan “flatten[ed] wage rates and
¶¶ 87, 89. Plaintiffs further allege that Comcast “knew”         employment choices for individual installers,” though it
about these practices by Vitel and Decisive, but did not do      is unclear from the Amended Complaint how that effect
anything about them because it resulted in Comcast not           came to be. Finally, plaintiffs allege that cable services and
having to reimburse Vitel and Decisive for service calls.        equipment costs for consumers had increased “nationally”
Id. ¶ 99. Finally, they allege that when Comcast initiated       since their termination. Id. ¶¶ 57, 58.
the subcontractor reduction plan, it made a “preliminary
determination” on February 28, 2012 to terminate Vitel
and Decisive. Id. ¶ 104. However, executives at Comcast
                                                                              III. STANDARD OF REVIEW
“intervened to keep Decisive and Vitel” so that they can
“profit[ ] without producing good results.” Id. ¶ 105.           A complaint must be dismissed under Federal Rule of
                                                                 Civil Procedure 12(b)(6) if it does not allege “enough facts
 *2 Separately, plaintiffs allege that Comcast “had              to state a claim to relief that is plausible on its face.”
an extra motive for working with Vitel, despite [its]            Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.
spotty record,” because it was classified as “diverse.”          1955, 1974, 167 L.Ed. 2d 929 (2007). “A claim has facial
Id. ¶ 108. Comcast has committed to developing more              plausibility when the plaintiff pleads factual content that
“diverse” cable content and at least ten minority-owned          allows the court to draw the reasonable inference that the
cable channels by 2019. Id. ¶ 110. Comcast is allegedly          defendant is liable for the misconduct alleged.” Ashcroft v.
“struggling” with its efforts to develop content by              Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L.Ed.
minority artists, and has thus turned its focus on “boosting     2d 868 (2009).
minority participation in other segments” such as the
hiring of its cable installation subcontractors. Id. ¶ 113.      “While a complaint attacked by a Rule 12(b)(6) motion
Plaintiffs allege that one of the reasons Vitel was kept on      to dismiss does not need detailed factual allegations,
by Comcast was that it happened to be “tracked as diverse,       a plaintiff's obligation to provide the ‘grounds’ of his
[while] plaintiffs were not.” because they are Caucasian-        ‘entitlement to relief’ requires more than labels and
owned and operated. Id. ¶¶ 118, 119.                             conclusions, and a formulaic recitation of a cause of
                                                                 action's elements will not do.” Twombly, 550 U.S. at
After their termination, plaintiffs were forced to lay off       555 (internal citations and alterations omitted). “[T]he
their workers and liquidate their inventory. Id. ¶ 36.           presumption of truth attaches only to those allegations
Some of plaintiffs' equipment was sold to Decisive and           for which there is sufficient ‘factual matter’ to render
Vitel for “pennies on the dollar,” while their former            them ‘plausible on [their] face’ ... Conclusory assertions
employees were recruited by Decisive and Vitel. Id. ¶¶ 36–       of fact and legal conclusions are not entitled to the
45. Plaintiffs allege that Comcast “informed Defendants          same presumption.” Schuchardt v. President of the United
Vitel and Decisive that Plaintiffs had been terminated           States, 839 F.3d 336, 347 (3d Cir. 2016) (citing Iqbal, 556
before it informed Plaintiffs, in order to give [them] a         U.S. at 679, 129 S.Ct. 1937).
chance to recruit [plaintiffs'] trained technicians,” and they
did so “just before Plaintiffs received their termination        “Although the plausibility standard ‘does not impose a
letter.” Id. ¶¶ 44, 45. Plaintiffs allege that Comcast did so    probability requirement,’ it does require a pleading to
in order to “eliminate smaller companies and competitors         show ‘more than a sheer possibility that a defendant has
to Vitel and Decisive.” Id. ¶ 48. Between February 28, 2012      acted unlawfully.’ ” Connelly v. Lane Const. Corp., 809
to May 27, 2012, Vitel and Decisive were allegedly able to       F.3d 780, 786 (3d Cir. 2016) (citing Twombly, 550 U.S.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 44 of 300 PageID: 352
Cable Line, Inc. v. Comcast Cable Communications of..., Not Reported in Fed....
2017 WL 4685359, 2017 Fair Empl.Prac.Cas. (BNA) 373,817

at 556, 127 S.Ct. 1955 and Iqbal, 556 U.S. at 678, 129          Investor Protection Corp., 503 U.S. 258, 268, 112 S.Ct.
S.Ct. 1937). “The plausibility determination is ‘a context-     1311, 117 L.Ed.2d 532 (1992)).
specific task that requires the reviewing court to draw on
its judicial experience and common sense.’ ” Id. at 786–87      The Third Circuit has set forth a multifactor test in
(citing Iqbal, 556 U.S. 679, 129 S.Ct. 1937).                   analyzing antitrust standing:

                                                                  “(1) the causal connection between the antitrust
                                                                  violation and the harm to the plaintiff and the intent
                     IV. ANALYSIS                                 by the defendant to cause that harm, with neither
                                                                  factor alone conferring standing; (2) whether the
   A. Plaintiffs Have Failed to Adequately Plead Antitrust
                                                                  plaintiffs alleged injury is of the type for which the
   Standing
                                                                  antitrust laws were intended to provide redress; (3) the
 *3 Plaintiffs assert an antitrust claim under Section
                                                                  directness of the injury, which addresses the concerns
1 of the Sherman Act. The text of Section 1 of the
                                                                  that liberal application of standing principles might
Sherman Act is broad in scope, prohibiting “[e]very
                                                                  produce speculative claims; (4) the existence of more
contract, combination in the form of trust or otherwise,
                                                                  direct victims of the alleged antitrust violations; and
or conspiracy, in restraint of trade or commerce among
                                                                  (5) the potential for duplicative recovery or complex
the several States.” 15 U.S.C. § 1. However, the Supreme
                                                                  apportionment of damages.”
Court has instructed that Section 1 prohibits only
“unreasonable” restraints of trade. Standard Oil Co. v.
                                                                Ethypharm S.A. France v. Abbott Labs., 707 F.3d 223,
United States, 221 U.S. 1, 58, 31 S.Ct. 502, 55 L.Ed.
                                                                232–33 (3d Cir. 2013) (citing In re Lower Lake Erie Iron
619 (1911). See also United States v. Brown Univ., 5 F.3d
                                                                Ore Antitrust Litig., 998 F.2d 1144, 1165–66 (3d Cir.
658, 668 (3d Cir. 1993). To establish a violation under
                                                                1993)). Of these, the second factor, antitrust injury, “is a
Section 1, a plaintiff must prove: (1) concerted action by
                                                                necessary but insufficient condition of antitrust standing.
the defendants; (2) that produced anti-competitive effects
                                                                If it is lacking, [the Court] need not address the remaining
within the relevant product and geographic markets; (3)
                                                                [ ] factors.” Id. (internal citations omitted).
that the concerted actions were illegal; and (4) that it was
injured as a proximate result of the concerted action.”
                                                                “[T]he existence of antitrust injury is not typically resolved
Gordon v. Lewistown Hosp., 423 F.3d 184, 207 (3d Cir.
                                                                through motions to dismiss,” although courts can and do
2005).
                                                                decide these issues at the 12(b)(6) stage.” In re Suboxone
                                                                Antitrust Litig., 64 F. Supp. 3d 665, 684 (E.D. Pa. 2014)
Before delving into the elements of Section 1 of the
                                                                (citing Schuylkill Energy Res., Inc. v. Pa. Power & Light
Sherman Act however, plaintiffs must establish that they
                                                                Co., 113 F.3d 405, 416–19 (3d Cir. 1997)). “At the motion-
have “antitrust standing.” City of Pittsburgh v. West Penn
                                                                to-dismiss stage, a plaintiff must allege more than that it
Power Co., 147 F.3d 256, 264 (3d Cir. 1998). The term
                                                                has suffered an injury causally linked to a violation of the
“antitrust standing” should not be confused with the
                                                                antitrust laws,” but rather an “antitrust injury, which is to
constitutional requirement of Article III standing. See In
                                                                say injury of the type the antitrust laws were intended to
re Wellbutrin XL Antitrust Litig. Indirect Purchaser Class,
                                                                prevent and that flows from that which makes defendants'
868 F.3d 132, 163–64 (3d Cir. 2017). In antitrust law,
                                                                acts unlawful.’ ” King Drug Co. of Florence v. Smithkline
the standing requirement “goes beyond the Constitutional
                                                                Beecham Corp., 791 F.3d 388, 393 n. 3 (3d Cir. 2015), cert.
standing requirement of ‘injury in fact’ and is not satisfied
                                                                denied, 137 S. Ct. 446, 196 L.Ed. 2d 328 (2016) (citing Pace
by the mere allegation of a causal connection between
                                                                Elecs., Inc. v. Canon Computer Sys., Inc., 213 F.3d 118,
an alleged antitrust violation and harm to the plaintiff.”
                                                                120 (3d Cir. 2000)). This requirement derives from the oft-
Caldon, Inc. v. Advanced Measurement & Analysis Grp.,
                                                                cited principle that the antitrust laws were “enacted for the
Inc., 515 F. Supp. 2d 565, 575 (W.D. Pa. 2007) (internal
                                                                protection of competition, not competitors.” Brunswick
citations omitted). Instead, causation in an antitrust
                                                                Corp. v. Pueblo Bowl–O–Mat, Inc., 429 U.S. 477, 488, 97
suit “requires a showing that the defendants' antitrust
                                                                S.Ct. 690, 50 L.Ed.2d 701 (1977). Thus, an antitrust claim
violation was both a ‘but for’ cause of the injury, and that
                                                                may be defeated on a motion to dismiss if the allegations
it was the proximate cause.” Id. (citing Holmes v. Securities
                                                                do not support the inference that plaintiff suffered an



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 45 of 300 PageID: 353
Cable Line, Inc. v. Comcast Cable Communications of..., Not Reported in Fed....
2017 WL 4685359, 2017 Fair Empl.Prac.Cas. (BNA) 373,817

injury proximately caused by conduct intended to harm            that consumer was “the only option available to them ...
competition.                                                     or that Plaintiffs had sought employment at other real
                                                                 estate businesses but were turned away.” Id. In Race
 *4 In this case, Plaintiffs have not alleged that there         Tires Am., Inc. v. Hoosier Racing Tire Corp., the Third
are any market-wide anticompetitive effects beyond their         Circuit held that plaintiff, a tire supplier, suffered no
own injury. The Third Circuit has “consistently held an          antitrust injury when “it has had the clear opportunity to
individual plaintiff personally aggrieved by an alleged          compete and did compete, sometimes successfully, for the
anti-competitive agreement has not suffered an antitrust         exclusive tire contracts” with defendant, an organization
injury unless the activity has a wider impact on the             that promoted motorsports races. 614 F.3d 57, 83 (3d
competitive market.” Eichorn v. AT & T Corp., 248                Cir. 2010). In Hughes v. Halbach & Braun Indus., Ltd.,
F.3d 131, 140 (3d Cir. 2001). “Business practices-however        the court held that plaintiff's allegations that his employer
unseemly, hurtful, or even otherwise unlawful—do not             and others conspired to terminate and “blacklist” him
constitute antitrust violations unless they harm, or at least    from the industry were insufficient to establish an antitrust
endanger, competition.” In re Mushroom Direct Purchaser          injury. 10 F. Supp. 2d 491 (W.D. Pa. 1998). “While
Antitrust Litig., 514 F. Supp. 2d 683, 695–96 (E.D. Pa.          Hughes insists that he has demonstrated the effect on his
2007). An antitrust injury must “result from a lessening of      welfare,” the court noted, “it is the absence of an effect
competition,” even if “there may be an agreement which           upon the marketplace which mandates the dismissal of
is harming others in the marketplace.” City of Pittsburgh        this claim.” Id. at 499. Similarly, in CAE Inc. v. Gulfstream
v. West Penn Power Co., 147 F.3d 256, 266 (3d Cir. 1998).        Aerospace Corp., the court held that an alleged exclusive
                                                                 agreement between plaintiff's competitor and an aircraft
According to the Amended Complaint, plaintiffs and               manufacturer (which solicited business from both plaintiff
co-defendants Vitel and Decisive were all competing              and its competitor) did not cause an antitrust injury, in
for Comcast's business. In fact, plaintiffs successfully         part because the agreement “resulted from what seems
participated in a competitive process in 2010 and were           to have been a competitive process that was open to
selected as Comcast's subcontractors alongside Vitel             Plaintiff.” 203 F. Supp. 3d 447, 455 (D. Del. 2016).
and Decisive. Doc. 41 ¶ 16. Plaintiffs then worked               Finally, the court in Philadelphia Taxi Ass'n, Inc. v. Uber
with Comcast for two years until 2012, when Comcast              Techs., Inc. held that a taxicab group failed to allege
“launched a national subcontractor reduction plan,”              antitrust injury against Uber because “[w]hile plaintiffs
reducing “the number of regional cable installation firms        themselves have undoubtedly suffered injury since Uber
working with Comcast from 176 in 2009 to 39 in 2012.”            began operating in [their market], competition has not.”
Id. ¶¶ 27, 28. Plaintiffs however, do not allege that the plan   218 F. Supp. 3d 389, 393 (E.D. Pa. 2016).
decreased Comcast's overall demand for cable installation
services, though Comcast did decrease its demand with             *5 Beyond allegations of plaintiffs' own injuries, the
respect to Plaintiffs, who were passed over in favor of Vitel    Amended Complaint merely alleges—in a Conclusory
and Decisive.                                                    manner—that that the number of installation companies
                                                                 and overall quality of their services were reduced. Doc.
The case law in this circuit is replete with examples where      41 ¶ 52. Even assuming that the Conclusory statements
plaintiffs failed to establish an antitrust claim when they      to be true, “allegations of conspiracy are deficient if
have only alleged injury to their own welfare. In Irish          there are ‘obvious alternative explanation[s]’ for the facts
v. Ferguson, the court held allegations that defendants          alleged.” In re Ins. Brokerage Antitrust Litig., 618 F.3d
conspired to put plaintiffs out of business or to “eliminate     300, 322–23 (3d Cir. 2010) (citing Twombly, 550 U.S. at
[them] from the local real estate market” only showed            567, 127 S.Ct. 1955). A much more plausible explanation
an injury to plaintiffs themselves, which did not amount         for plaintiffs' termination, which is apparently also
to “specific facts showing that the challenged action has        endorsed by the Amended Complaint, is that Comcast
had an actual adverse effect on competition as a whole           wanted to streamline its dealings with cable installation
in the relevant market.” 970 F.Supp.2d 317, 366 (M.D.            subcontractors and chose to work with only larger cable
Pa. 2013) (internal citations omitted). Rather, plaintiffs       installation companies who could provide cheaper services
needed to allege that after losing business from a certain       instead. Doc. 41 ¶¶ 28, 29. See LifeWatch Servs., Inc. v.
consumer, they had no alternatives in the market because         Highmark, Inc., 248 F. Supp. 3d 641, 649 (E.D. Pa. 2017)



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 46 of 300 PageID: 354
Cable Line, Inc. v. Comcast Cable Communications of..., Not Reported in Fed....
2017 WL 4685359, 2017 Fair Empl.Prac.Cas. (BNA) 373,817

(finding an alternative explanation to plaintiffs alleged       conduct is intended to destroy this competition,” thus
injury when the telemetry devices plaintiff sold were about     the “inference [ ] may be drawn from these averments
“three times as costly” as other options and it was more        [ ] that Defendants' conduct is attempting to destroy all
plausible that “the [defendants] Blue Plans have simply         competition in the market”) (emphasis in original).
decided—whether in a concerted fashion or not—that the
benefits of telemetry devices do not (yet) outweigh their       Plaintiffs' theory—that Comcast actively conspired with
costs.”)                                                        two of its suppliers in order to push out other suppliers—
                                                                is far less plausible. Comcast, as the end-consumer in the
The Amended Complaint alludes to the fact that these            cable installation market, has every motive to select the
larger “[s]ubcontractors were chosen, in part, for their        suppliers it views as the cheapest or easiest to work with.
willingness to work for Comcast for free by not                 Furthermore, on the face of the Amended Complaint, it
acknowledging or billing for service calls ... [and] their      is unclear whether plaintiffs have been foreclosed from
willingness to falsify Comcast performance metrics to give      the cable installation services market, only that they have
the illusion of improving customer service.” Doc. 41 ¶¶ 30,     lost a single—albeit lucrative—client. For example, the
31. Such alleged dishonest practices, unseemly as they may      Amended Complaint has not pled if plaintiffs sought to
be, are not necessarily antitrust violations.                   obtain business from any other cable service providers
                                                                after they were terminated by Comcast, whether plaintiffs
Plaintiffs have not alleged, for example, whether these         were forced to leave the market, whether any of the other
alleged dishonest practices by Decisive and Vitel led to        firms that lost Comcast's business alongside plaintiffs had
the creation of monopolies or potential price increases         left the market, or whether the prices of cable installation
in the cable installation market. Cf. Synthes, Inc. v.          services had increased due to defendants' behavior. In
Emerge Med., Inc., 2012 WL 4473228, at *16 (E.D.                fact, an inference may be drawn that plaintiffs were
Pa. Sept. 28, 2012) (finding the injury allegations “just       able to obtain business from elsewhere, as they are still
skirt past Twombly/lqbal standards” when plaintiff alleged      operational at this time, more than 5 years after their
that “[t]here is a dangerous probability that Synthes,          contractual relationship with Comcast ended.
by driving Emerge and its other competitors out of
business ... will achieve a monopoly” and that, “[i]f            *6 The alternative explanation in this case is that Vitel
Synthes is not compelled to cease the above Predatory           and Decisive, as larger subcontractors, were able to retain
Anti–Competitive conduct it will achieve a monopoly, and        Comcast's business during a time when Comcast decided
once the monopoly is achieved Synthes will be free to raise     to drastically reduce its number of cable installation
its prices back to the high levels that were charged prior to   subcontractors. The fact that Comcast let go of some of its
the entry of competition.”) Though plaintiffs allege that       subcontractors does not proximately cause a reduction of
Vitel and Decisive were able to retain Comcast's business,      the number of companies in the overall cable installation
they have not alleged if there are barriers to entry in the     market. Nor does Comcast's decision plausibly cause a
cable installation market such that Vitel and Decisive will     reduction of the overall quality of installers' services;
be able to monopolize and subsequently raise their prices       especially where, as here, plaintiffs allege that their
or otherwise reduce quality. The Amended Complaint              personnel and inventory were “absorb[ed]” by Vitel and
repeatedly refers to the fact that Vitel and Decisive are       Decisive. Doc. 41 ¶ 69. If Vitel and Decisive were able to
just two out of 176 firms that were hired by Comcast            continue to employ plaintiffs' equipment and personnel, it
in 2010, and there were at least 39 firms that were kept        is hard to imagine how a reduction of quality has occurred
on as Comcast's subcontractors in 2012. Doc. 41 ¶¶ 28,          among Comcast's subcontractors, much less among the
61, 115, 122. It is unclear how Vitel and Decisive would        entire cable installation market. Philadelphia Taxi Ass'n,
have price influence over the 176 firms who competed for        218 F. Supp. 3d at 393 (the fact that “a portion of
Comcast's business, let alone have influence over the entire    Plaintiffs' employees have stopped working for them and
cable installation market. Cf. Caldon, Inc. v. Advanced         now work for Uber” is not reflective of a negative impact
Measurement & Analysis Grp., Inc., 515 F. Supp. 2d 565,         in the marketplace).
576 (W.D. Pa. 2007) (holding that there may be antitrust
injury when plaintiff was “Defendants' only competitor in       Without allegations beyond the injuries to plaintiffs' own
the relevant market, and it was alleged that Defendants'        welfare, the Court cannot say that plaintiffs' injury is



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 47 of 300 PageID: 355
Cable Line, Inc. v. Comcast Cable Communications of..., Not Reported in Fed....
2017 WL 4685359, 2017 Fair Empl.Prac.Cas. (BNA) 373,817

“of the type the antitrust laws were intended to prevent        The Amended Complaint attempts to equate Comcast's
and that flows from that which makes defendants' acts           decision to share the news of plaintiffs' termination with a
unlawful.’ ” Pace Elecs, 213 F.3d at 120. Plaintiffs failed     full-fledged conspiracy. But it is not an antitrust violation
to establish that they have antitrust standing to pursue the    for Comcast to “inform[ ] Defendants Vitel and Decisive
Sherman Act claim.                                              that Plaintiffs had been terminated before it informed
                                                                Plaintiffs.” Doc. 41 ¶ 44. A company informing one of its
                                                                subcontractors of its decision to terminate a relationship
   B. Plaintiffs Have Failed to Adequately Plead A              with another subcontractor does not constitute an
   Conspiracy Among Defendants.                                 antitrust conspiracy. It is not even an antitrust violation if
Notwithstanding the lack of antitrust standing, plaintiffs      Comcast had done so in order to give Vitel and Decisive a
have also failed to plead the “essence of a Section 1           chance to “recruit trained technicians” from plaintiffs. Id.
claim,” that is, “the existence of an agreement.” Gordon        Vitel and Decisive's decision to recruit plaintiffs' workers
v. Lewistown Hosp., 423 F.3d 184, 207 (3d Cir. 2005)            —after Comcast made the decision on its own to terminate
(internal citations omitted). “Evidence of conduct that is      its contract with plaintiffs—is a rational decision reflective
as consistent with permissible competition as with illegal      of a competitive market. That plaintiffs lost technicians to
conspiracy, without more, will not support an inference         competitors and sold their inventory “for pennies on the
of conspiracy.” Id. In Sherman Act lawsuits, “a claim           dollar” to them is typical of the harm that could befall on
of conspiracy predicated on parallel conduct should be          any competitor in a healthy market.
dismissed if common economic experience, or the facts
alleged in the complaint itself, show that independent           *7 Furthermore, the Amended Complaint itself alludes
self-interest is an obvious alternative explanation for         to a legitimate reason why Vitel and Decisive may
defendants' common behavior.” In re Ins. Brokerage              have wanted to employ plaintiffs' personnel and buy
Antitrust Litig., 618 F.3d 300, 326 (3d Cir. 2010) (internal    up their equipment. It alleges that one weakness in
quotation marks omitted).                                       larger cable installation companies is that they do not
                                                                have rural installation expertise that some of the smaller
The gravamen of plaintiffs' claim is that Comcast has           companies like plaintiffs have. Doc. 41 ¶¶ 63, 64. An
reduced its number of cable installation subcontractors,        obvious alternative explanation here is that after they were
and in doing so, terminated plaintiffs in favor of co-          informed of plaintiffs' termination, Vitel and Decisive
defendants Vitel and Decisive. Plaintiffs allege that           independently sought to acquire plaintiffs' personnel and
the decision is the result of an insidious agreement            inventory, Doc. 41 ¶¶ 40–44, presumably to acquire
between Comcast and co-defendants to “consolidate[e]            the rural expertise that plaintiffs had. Such “poaching”
the market for cable installation in specific municipalities”   techniques, even if unethical, do not lead to the inference
and otherwise reduce the number of cable installation           that Comcast, Vitel, and Decisive made an a priori
companies and the quality of their services. Doc.               agreement to reduce competition.
41 ¶ 52. However, this Conclusory allegation is not
supported by the substantive allegations elsewhere in the       Finally, the timeline of events does not support
Amended Complaint, which state that “Comcast launched           an inference of collusion. The Amended Complaint
a national subcontractor plan,” that “Comcast had no            alleges that Vitel and Decisive were “among the
intention of working with Plaintiffs for the long haul,”        companies slated for termination” according to Comcast's
that “Comcast planned to replace smaller installation           “preliminary determination” made on February 28, 2017,
companies with larger installation companies that offered       but executives at Comcast “intervened to keep Decisive
less compensation to [workers]” and that Vitel and              and Vitel.” Doc. 41 ¶¶ 104, 105. Plaintiffs, however, were
Decisive were merely “aware of Comcast's strategy” and          not saved from the preliminary determination, and were
were “informed” of Comcast's decision. Doc. 41 ¶¶ 27,           terminated in February 2012 as part of the reduction
29, 44, 68, 69. These allegations, on their face, indicate      plan. Doc. 41 ¶ 33. These allegations contradicts the
that Comcast made the decision to terminate plaintiffs by       idea that Vitel and Decisive participated in the decision
itself, without influence from or collaboration with Vitel      to terminate plaintiffs. Rather, the Amended Complaint
or Decisive.                                                    clearly paints a picture where Comcast made a unilateral,
                                                                preliminary decision on February 28, 2012 to eliminate



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 48 of 300 PageID: 356
Cable Line, Inc. v. Comcast Cable Communications of..., Not Reported in Fed....
2017 WL 4685359, 2017 Fair Empl.Prac.Cas. (BNA) 373,817

certain subcontractors, and while Vitel and Decisive were        *8 Putting aside antitrust standing and lack of a
eventually “rescued” by Comcast's executives, plaintiffs        conspiracy issues, plaintiffs have also failed to allege
were not.                                                       anticompetitive effects as required by the “rule of
                                                                reason” analysis. Under the rule of reason analysis, the
This is of course unfortunate and unfair from the               plaintiff “bears the initial burden of showing that the
plaintiffs' perspective. But the fact remains that Comcast      alleged [agreement] produced an adverse, anticompetitive
is the consumer selecting subcontractors from the market.       effect within the relevant geographic market.” In re Ins.
Plaintiffs essentially complain that Comcast made the           Brokerage, 618 F.3d at 315 (citing Gordon v. Lewistown
“wrong” choice in picking Vitel and Decisive, because           Hosp., 423 F.3d 184, 210 (3d Cir. 2005)). “Satisfying this
they allegedly engage in fraudulent and corrupt billing         burden typically includes a demonstration of defendants'
practices. They allege, for example, that Vitel and Decisive    market power.” Burtch v. Milberg Factors, Inc., 662 F.3d
were willing “to work for Comcast for free by not               212, 222 (3d Cir. 2011) (internal citations omitted).
acknowledging or billing for service calls,” and that
Decisive “simply eras[ed] evidence of a significant number      Plaintiffs argue that the Court should conduct a “quick
of service calls” in Comcast's internal system, thereby         look” analysis instead. Doc. 56 at 12. However, the
making its performance data seem more efficient. Doc. 41        “quick look” analysis should be applied “only when
¶¶ 30, 80–83. Notably absent in the Amended Complaint           an observer with even a rudimentary understanding
is any allegation that Comcast made a prearrangement            of economics could conclude that the arrangement
with Vitel and Decisive that they should fraudulently bill      in question would have an anticompetitive effect on
Comcast—or even an allegation that Vitel and Decisive           customers and markets.” Gordon v. Lewistown Hosp.,
conspired with each other to fraudulently bill Comcast.         423 F.3d 184, 210 (3d Cir. 2005). In contrast, a full
Instead, plaintiffs conclusorily allege that Comcast “knew      “rule of reason” analysis must be conducted when the
that companies like Decisive ... was [sic] actively inflating   alleged restraint is “a non-price vertical restraint.” Id. The
the quality of their metrics” and Comcast's “regional           allegations in this case at most suggest a vertical agreement
executives were aware of the corruption of the metrics.”        between a buyer (Comcast) and service providers (Vitel
Id. ¶¶ 94, 97. These Conclusory statements, without             and Decisive), with the primary purpose of pushing the
alleging when Comcast knew about these practices, and           service providers like plaintiffs out of business, thereby
whether Comcast had an active role in formulating a             consolidating the market. The allegations do not reflect
conspiracy (as opposed to post hoc knowledge of such),          a price-based restraint, nor is the alleged agreement a
are insufficient. As it stands, the factual allegations only    horizontal agreement made solely among competitors. In
suggest that Vitel and Decisive falsified their performance     keeping with the Third Circuit's instruction that “virtually
metrics and underbilled Comcast. But these allegations,         all vertical agreements now receive a traditional rule-of-
if true, only evince fraudulent practices on the part           reason analysis,” the Court will apply a rule of reason
of each individual defendant. It does not follow from           analysis in examining the allegations. In re Ins. Brokerage,
the allegations that they are manifestations of an illicit      618 F.3d at 318.
agreement among Comcast, Vitel and Decisive.
                                                                The relevant market in this case is undeniably the
In short, the Complaint fails to allege a conspiracy            cable installation market, in which plaintiffs and co-
among defendants with the purpose of pushing other              defendants Vitel and Decisive compete for the business
cable installation companies out of the market. The direct      of cable provider companies, such as Comcast. Yet,
and proximate cause of plaintiffs injury is Comcast's           in an effort to allege anticompetitive effects beyond
unilateral decision to reduce the number of suppliers it        their own injuries, Plaintiffs mistakenly conflate two
worked with, which led to Comcast terminating many of           distinct markets. The Amended Complaint alleges that
its subcontractors, including plaintiffs. 1                     Comcast has “substantial market power as the largest
                                                                cable company and Internet Service Provider in the United
                                                                States.” Doc. 41 ¶ 129. That may well be true in the cable
  C. The Allegations of Anticompetitive Effects Are             and internet service provider industry, where Comcast
  Insufficient Under the Rule of Reason Analysis                is a seller of cable content and services. But the present
                                                                case concerns Comcast's role as a buyer in the cable



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         7
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 49 of 300 PageID: 357
Cable Line, Inc. v. Comcast Cable Communications of..., Not Reported in Fed....
2017 WL 4685359, 2017 Fair Empl.Prac.Cas. (BNA) 373,817

installation market. It does not matter how much market        In particular, West Penn included allegations of an
power Comcast has in the cable-provider industry, rather,      explicit quid pro quo agreement, the primary purpose
it matters how much market power Comcast has in the            of which was to reduce competition for the benefit of
cable installation industry.                                   each defendant: it was alleged that an insurer, Highmark,
                                                               and one of its service providers, UPMC, arrived at a
Plaintiffs allege that defendants conspired to                 “truce” where “each entity would use its market power
“consolidat[e] the market for cable installation in specific   to protect the other from competition.” Id. at 93. When
municipalities in Pennsylvania, West Virginia, Virginia,       plaintiffs sought financing assistance from Highmark, “it
and Maryland.” Doc. 41 ¶ 52. Assuming this allegation          declined to do so out of fear that UPMC would retaliate
properly defined the relevant market, there are no             against it for violating their agreement—an agreement
allegations that Comcast enjoys substantial market power       that Highmark candidly admitted was ‘probably illegal.’
as a buyer in this space. Even if plaintiffs had properly      ” Id. When plaintiffs sought to renegotiate reimbursement
alleged buy-side market power—which they did not—              rates with Highmark, Highmark “acknowledged that the
such allegations would only support the idea that Comcast      rates were too low and initially agreed to raise them,”
is a “monopsony” firm. “Monopsony power is market              but later declined to do so “citing its agreement with
power on the buy side of the market.” Weyerhaeuser             UPMC, under which it was not to do anything to benefit
Co. v. Ross–Simmons Hardwood Lumber Co., 549 U.S.              West Penn financially.” Id. at 103. In analyzing these
312, 320, 127 S.Ct. 1069, 166 L.Ed.2d 911 (2007) (citing       allegations, the Third Circuit noted that “had Highmark
Roger D. Blair & Jeffrey L. Harrison, Antitrust Policy         been acting alone, West Penn would have little basis for
and Monopsony, 76 Cornell L. Rev. 297 (1991)). The             challenging the reimbursement rates.” Id. As “[a] firm that
Third Circuit has said that without proper allegations         has substantial power on the buy side of the market,”
of a conspiracy, “[a] firm that has substantial power on       Highmark was “generally free to bargain aggressively
the buy side of the market (i.e., monopsony power) is          when negotiating the prices it will pay for goods and
generally free to bargain aggressively when negotiating the    services.” Id. Thus, save allegations of an illicit agreement
prices it will pay for goods and services.” West Penn, 627     to reduce competition, a buyer is free to negotiate,
F.3d at 103. See also LifeWatch Servs., Inc. v. Highmark,      bargain, or terminate the services it pays for.
Inc., 248 F. Supp. 3d 641, 650 (E.D. Pa. 2017) (holding
that “Defendants' refusal—whether concerted or not—            The Amended Complaint further alleges that Comcast's
to purchase any telemetry device ... is not an antitrust       cable service customers have suffered a price increase
violation, but rather a legal exercise of Defendants'          “nationally.” Doc. 41 ¶¶ 57, 58. Again, Plaintiffs conflate
monopsony power.”)                                             two different markets—while Comcast is a buyer in the
                                                               cable installation market, it is a seller in the cable provider
 *9 West Penn is instructive on antitrust claims in the        market—the fact that there are increased costs in the latter
monopsony context. In that case, the Third Circuit held        is not a proximate result of fewer installation firms in the
that plaintiffs there adequately pled an antitrust injury      former. If anything, the alleged underbilling and falsified
when the complaint alleged “that [Defendant] Highmark          invoices by Vitel and Decisive in order to retain Comcast's
has a 60%–80% share of the Allegheny County market for         business would have led to lower costs for Comcast.
health insurance, that there are significant entry barriers    Without more allegations connecting the alleged effects in
for insurers wishing to break into the market ... that         these two distinct markets, the Court cannot say that the
medical providers have very few alternative purchasers         one proximately caused the other. See Queen City Pizza,
for their services ... [that co-Defendant] UPMC insulated      Inc. v. Domino's Pizza, Inc., 922 F. Supp. 1055, 1063 (E.D.
Highmark from competition in return for Highmark's taking      Pa. 1996) (holding that Plaintiffs' antitrust claim failed as
steps to hobble West Penn ... and that Highmark did            a matter of law because “[t]here are no allegations in the
not pass the savings on to consumers [but] instead, that       amended complaint relating to higher prices or restricted
Highmark pocketed the savings.” Id. at 103–04 (emphasis        choice at the consumer level”) aff'd, 124 F.3d 430 (3d Cir.
added). Plaintiffs in this case, by contrast, have not made    1997).
such detailed allegations.
                                                               Finally, the Court notes that a plain reading of the
                                                               Amended Complaint would indicate that Plaintiffs are



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         8
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 50 of 300 PageID: 358
Cable Line, Inc. v. Comcast Cable Communications of..., Not Reported in Fed....
2017 WL 4685359, 2017 Fair Empl.Prac.Cas. (BNA) 373,817

complaining of a breach of contract—plaintiffs entered           notice, and is thus insufficient to invoke the continuing
into a three-year contract with Comcast, and relying on          conspiracy exception to the statute of limitations. Doc.
the contract, “ramped up” their inventory and personnel          58 at 14. However, the Third Circuit has conclusively
for the incoming service requests, but Comcast then              held that suits may be “timely even though the acts that
terminated the contract after only two years. Doc.               occurred within the limitations period were reaffirmations
41 ¶¶ 24, 33, 34. And if the allegations of Vitel                of decisions originally made outside the limitations
and Decisive's dishonest billing practices are indeed            period.” West Penn, 627 F.3d at 106.
true, they may form the basis for consumer fraud,
unjust enrichment, or misrepresentation claims. However,         In any case, the Court cannot determine at this stage
violations of common law or state law do not give rise           whether the May 2012 “formalization” is an overt act of
to antitrust injury. See Philadelphia Taxi Ass'n, Inc. v.        reaffirmation or an “unabated inertial consequence” of
Uber Techs., Inc., 218 F. Supp. 3d 389, 394 (E.D. Pa.            a previous act. Meijer, Inc. v. 3M, 2005 WL 1660188, at
2016) (“If Plaintiffs seek to prevent Uber from operating        *3 (E.D. Pa. July 13, 2005). The Amended Complaint
in the Philadelphia market, it may seek refuge in PPA            does not quote the relevant language in the February 2012
regulations, not antitrust law”).                                letter, or attach a copy of the letter itself. None of the
                                                                 parties attached the February 2012 letter to their motion
 *10 The Amended Complaint failed to plausibly plead             papers, or explained what the May 2012 “formalization”
antitrust standing, conspiracy, or anticompetitive effects       meant. Without more, the Court cannot determine if the
within the relevant market. Count I will be dismissed            February 2012 letter is a conclusive termination of the
with leave to amend so that plaintiffs may attempt to            contractual relationship, or if it contains any conditional
allege sufficient facts to show that they have an actionable     phrasing that may undermine the finality of termination.
Sherman Act claim.                                               And without an explanation from any of the parties
                                                                 what the May 2012 “formalization” process consisted of,
                                                                 the Court cannot say that it is a separate, overt act or
   D. The Statute of Limitations Defense Cannot Be               otherwise. The statute of limitations issue may not be
   Resolved on Defendants' Motions to Dismiss                    resolved on the motions to dismiss.
Alternatively, all three of the Defendants raise a statute of
limitations defense, based on the allegation that plaintiffs
were notified by letter in February 2012 “that their long-          E. The Amended Complaint Does Not Plausibly Allege
term relationships ... would be terminated on May 27,               An Employment Discrimination Claim
2012.” Doc. 41 ¶ 33. Plaintiffs argue that because the           Plaintiffs append an employment discrimination claim to
termination was not “formalized” until May 27, 2012,             their antitrust claims, alleging that they were passed over
their suit has come right under the wire, as it was filed on     in favor of Vitel because Comcast wished to “bolster
May 26, 2016.                                                    its paltry efforts at increasing diversity in the cable
                                                                 industry,” and Vitel happened to be “tracked as diverse,
A suit to recover damages for a violation of the Sherman         [while] plaintiffs were not.” Doc. 41 ¶¶ 112, 118. Plaintiffs
Act must be “commenced within four years after the cause         essentially attempt to plead a “reverse discrimination”
of action accrued.” 15 U.S.C. § 15b. “[A]n antitrust cause       claim, because they allegedly lost Comcast's business due
of action generally “accrues and the statute [of limitations]    to the fact they are “owned and operated by Caucasian
begins to run when a defendant commits an act that               people” and thus “not ‘diverse.’ ” Id. ¶ 119.
injures a plaintiffs business.” West Penn, 627 F.3d at 106
(citing Zenith Radio Corp. v. Hazeltine Research, Inc., 401       *11 The Third Circuit has adopted a modified
U.S. 321, 91 S.Ct. 795, 28 L.Ed.2d 77 (1971)). “However,         McDonnell Douglas standard in reverse discrimination
[i]n the context of a continuing conspiracy to violate the       cases, ladimarco v. Runyon, 190 F.3d 151, 163 (3d
antitrust laws, ... each time a plaintiff is injured by an act   Cir. 1999). To establish a prima face case of reverse
of the defendants a cause of action accrues to [it] to recover   discrimination, the plaintiff must present “sufficient
the damages caused by that act.” Id.                             evidence to allow a reasonable fact finder to conclude
                                                                 (given the totality of the circumstances) that the defendant
Comcast argues that the May 2012 formalization of the            treated plaintiff less favorably than others because of
termination was a mere “reaffirmation” of the February           [his] race, color, religion, sex, or national origin.” Id.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         9
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 51 of 300 PageID: 359
Cable Line, Inc. v. Comcast Cable Communications of..., Not Reported in Fed....
2017 WL 4685359, 2017 Fair Empl.Prac.Cas. (BNA) 373,817

(internal quotations and citations omitted). At the motion      this regard because it accuses Vitel of inducing Comcast
                                                                into retaining its business because it falsifies invoices and
to dismiss stage, Plaintiffs need not prove the elements of
                                                                underbills Comcast. Save for the Conclusory allegations
a prima facie case, but they “must still state a plausible
                                                                that Plaintiffs are “owned and operated by Caucasian
claim.” Byrd v. Elwyn, 2016 WL 5661713, at *9 (E.D. Pa.
                                                                people” and that “Vitel was tracked as diverse,” Doc. 41
Sept. 30, 2016).
                                                                ¶¶ 118, 119, plaintiffs have failed to plead that they were
                                                                treated unfavorably because their owners are Caucasian.
First, the court notes that there is nothing unlawful—
and in fact some may argue that it is laudable—for a
                                                                Count V is dismissed with leave to amend so that plaintiffs
private company such as Comcast to engage in efforts to
                                                                may attempt to allege sufficient facts to show that they
increase the diversity of its products or its subcontractors.
                                                                were treated less favorably than other subcontractors
Second, and of legal significance, Plaintiffs have only
                                                                because of their owners' race.
alleged that Comcast is facing concerns about its “ability
to develop and deliver television content relevant to a
diverse society” and has committed to developing “ten              F. The Court Declines to Exercise Jurisdiction Over the
minority-owned cable channels.” These allegations, while           Pendent Claims
factually substantive, are about programming content             *12 Having determined that Plaintiffs' federal antitrust
Comcast produces for its own customers. Again, plaintiffs       claims must be dismissed, the Court will dismiss plaintiffs'
are cable installation companies. They are neither buyers       pendent state law claims. Doc. 41, Counts II, III, and IV.
of Comcast's cable content nor competitors with Comcast         The decision whether to exercise supplemental jurisdiction
in producing cable content. Comcast's commitment to             under 28 U.S.C. § 1367(a) is subject to the district court's
develop more diverse cable programming has nothing to           discretion. 28 U.S.C. § 1367(c)(3) (“The district courts may
do with how it selects its cable installation subcontractors.   decline to exercise supplemental jurisdiction over a claim
As with the antitrust claim, plaintiffs improperly conflate     under subsection (a) if ... the district court has dismissed all
their own market with the cable provider market.                claims over which it has original jurisdiction.”) “[W]here
                                                                the claim over which the district court has original
In the actual market in which plaintiffs operate,               jurisdiction is dismissed before trial, the district court
the cable installation market, plaintiffs have failed to        must decline to decide the pendent state claims unless
muster any substantive, factual allegations supporting a        considerations of judicial economy, convenience, and
discrimination claim. Plaintiffs do not allege, for example,    fairness to the parties provide an affirmative justification
how many of the original 176 cable installation companies       for doing so.” Borough of W. Mifflin v. Lancaster, 45 F.3d
hired by Comcast were minority or Caucasian owned,              780, 788 (3d Cir. 1995) (internal citations omitted). In light
if there are any “diverse” cable installation companies         of the dismissal of the federal claims, the Court declines to
that are comparable to plaintiffs in size, regions served,      exercise supplemental jurisdiction over Counts II, III, and
or types of services provided, and if there are, whether        IV and will dismiss those claims without prejudice.
those comparable “diverse” companies were retained by
Comcast. See Byrd, 2016 WL 5661713, at *9 (dismissing
plaintiffs reverse gender discrimination claim because he
failed to allege a reverse gender discrimination claim,                              V. CONCLUSION
since he “[did] not allege that the promoted women were
                                                                For the reasons outlined above, Defendants' motion to
elevated to positions that would have been a promotion
                                                                dismiss the Amended Complaint (Doc. 41) will be granted.
from his own position, nor d[id] he allege how many of the
                                                                The Amended Complaint will be dismissed without
six women were promoted and how many were hired.”)
                                                                prejudice with leave to file a Second Amended Complaint.
Furthermore, it cannot be said that Vitel is a comparable
                                                                A separate Order shall issue.
firm to plaintiffs, as the Amended Complaint repeatedly
allege that Vitel is a “larger” firm that enjoys the
concomitant advantages in gaining Comcast's business.           All Citations
Id. ¶ 29, 80, 87. Thus, plaintiffs have not plausibly alleged
that they were passed over in favor of Vitel because of their   Not Reported in Fed. Supp., 2017 WL 4685359, 2017 Fair
race. In fact, the Amended Complaint undermines itself in       Empl.Prac.Cas. (BNA) 373,817


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          10
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 52 of 300 PageID: 360
Cable Line, Inc. v. Comcast Cable Communications of..., Not Reported in Fed....
2017 WL 4685359, 2017 Fair Empl.Prac.Cas. (BNA) 373,817



Footnotes
1     Plaintiffs refer the Court to Clear Connection, a case from the Central District of California that concerned a California
        state law antitrust claim against Comcast. The Court first notes that a case from a district court from another circuit,
        analyzing a California state law claim, enjoys only persuasive authority in this Court. Second, the plaintiff in Clear
        Connection alleged that Comcast effectively constrained trade by dictating that only one contractor would service a
        certain territory. Clear Connection Corp. v. Comcast Cable Commc'ns Mgmt., LLC, 149 F. Supp. 3d 1188, 1197 (E.D.
        Cal. 2015). The Clear Connection plaintiff alleged, for example, that it “had a preferred vendor agreement with Comcast
        to install cable in the Fresno, California, area, but in 2009, Comcast announced a realignment plan that required the
        installer to serve only Fresno and halt its work elsewhere. Clear Connection said it tried to follow the plan, but Comcast
        then ended their contract while helping another installer, O.C. Communications, create a monopoly on Comcast cable
        installation in Sacramento and Fresno.” Id. at 1198. Unlike the Amended Complaint in this case, the plaintiff in Clear
        Connection had explicitly alleged that Comcast helped O.C. Communications build a monopoly in two cities. Such
        allegations are missing here; plaintiffs do not allege that Vitel and Decisive enjoy monopoly power in a specific market,
        or that they were able to raise prices in the cable installation market as a direct result of a conspiracy with Comcast.


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             11
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 53 of 300 PageID: 361




                         EXHIBIT D
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 54 of 300 PageID: 362
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

                                                          Cambridge, MA, J. Gerard Stranch, IV, Michael Gilman
                                                          Stewart, Michael J. Wall, Joe P. Leniski, Branstetter,
                  2017 WL 2837002
                                                          Stranch & Jennings, PLLC, Nashville, TN, John D.
    United States District Court, D. Massachusetts.
                                                          Radice, Kenneth Pickle, Radice Law Firm, PC, Long
  UNITED FOOD AND COMMERCIAL WORKERS                      Beach, NJ, Jonathan D. Karmel, Karmel Law Firm,
  UNIONS AND EMPLOYERS MIDWEST HEALTH                     Justin N. Boley, Kenneth A. Wexler, Bethany R. Turke,
 BENEFITS FUND and Laborers Health and Welfare            Wexler Wallace LLP, Chicago, IL, Diana J. Zinser,
                                                          Jeffrey L. Kodroff, John A. Macoretta, Spector Roseman
   Trust Fund for Northern California, on behalf of
                                                          & Kodroff, P.C., Philadelphia, PA, Adam M. Stewart,
 themselves and others similarly situated, Plaintiffs,
                                                          Shapiro Haber & Urmy LLP, Boston, MA, Devona
                          v.
                                                          L. Wells, Karen H. Riebel, Heidi M. Silton, Lockridge
 NOVARTIS PHARMACEUTICALS CORP., Novartis                 Grindal Nauen P.L.L.P., Minneapolis, MN, David Scott
     AG, and Novartis Corporation, Defendants.            Scalia, The Dugan Law Firm, New Orleans, MA, for
      Louisiana Health Service and Indemnity              Plaintiffs.
     Company d/b/a Blue Cross and Blue Shield
        of Louisiana, on behalf of themselves             Alice C.C. Huling, David Barr, Katherine O'Brien, Mark
                                                          D. Godler, Saul P. Morgenstern, Arnold & Porter Kay
       and others similarly situated, Plaintiff,
                                                          Scholer LLP, Grant J. Esposito, Jessica L. Kaufman,
                          v.
                                                          Morrison & Foerster LLP, New York, NY, Laura Scott
      Novartis Pharmaceuticals Corp., Novartis
                                                          Shores, Matthew Gibbs, Kaye Scholer LLP, Washington,
     AG, and Novartis Corporation, Defendants.            DC, William A. Zucker, Wyley S. Proctor, McCarter &
   AFSCME Health and Welfare Fund, on behalf of           English, LLP, Boston, MA, for Defendants.
  themselves and others similarly situated, Plaintiff,
                          v.
      Novartis Pharmaceuticals Corp., Novartis                      MEMORANDUM AND ORDER
     AG, and Novartis Corporation, Defendants.                     GRANTING MOTION TO DISMISS
      Minnesota Laborers Health and Welfare
                                                          ALLISON D. BURROUGHS, U.S. DISTRICT JUDGE
         Fund, on behalf of themselves and
         others similarly situated, Plaintiff,            I. INTRODUCTION
                          v.                               *1 In this putative class action, Laborers Health
      Novartis Pharmaceuticals Corp., Novartis            and Welfare Trust Fund for Northern California and
     AG, and Novartis Corporation, Defendants.            Louisiana Health Service and Indemnity Company
       Pennsylvania Employees Benefit Trust               d/b/a Blue Cross and Blue Shield of Louisiana
         Fund, on behalf of themselves and                (“Plaintiffs”) bring state-law claims against Defendants
         others similarly situated, Plaintiff,            Novartis Pharmaceuticals Corporation, Novartis AG,
                                                          and Novartis Corporation (collectively, “Novartis”), on
                          v.
                                                          behalf of themselves and all others similarly situated,
      Novartis Pharmaceuticals Corp., Novartis
                                                          for engaging in an alleged “monopolistic scheme” in
     AG, and Novartis Corporation, Defendants.
                                                          connection with Gleevec®, a brand-name prescription
                                                          drug used to treat certain types of chronic myeloid
    Civil Action No. 15-cv-12732, Civil Action No. 15-
                                                          leukemia and acute lymphoblastic leukemia. Specifically,
   cv-13461, Civil Action No. 15-cv-13724, Civil Action
                                                          Plaintiffs allege that Novartis, which held the patent rights
      No. 15-cv-13725, Civil Action No. 15-cv-13726
                                                          to Gleevec, engaged in illegal, anticompetitive conduct
                             |
                                                          designed to delay the entry of generic forms of the
                   Signed 06/30/2017
                                                          drug into the U.S. market. Presently before the Court is
Attorneys and Law Firms                                   Novartis' Motion to Dismiss pursuant to Federal Rules of
                                                          Civil Procedure 12(b)(6) and 12(b)(1) [ECF No. 111] and
Hannah Schwarzschild, Thomas M. Sobol, Kristen            End Payer Plaintiffs' Motion for a Rule 26(f) Conference
A. Johnson, Hagans Berman Sobol Shapiro LLP,              [ECF No. 135]. For the reasons set forth below, the


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    1
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 55 of 300 PageID: 363
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

motion to dismiss is GRANTED, and the motion for a              material misrepresentations to the PTO, but for which
conference is DENIED.                                           the '051 patent would not have issued; (2) [i]mproperly
                                                                listed the '051, '799, and RE'923 patents in the Orange
                                                                Book; and (3) [p]rosecuted sham patent litigation lawsuits
II. PROCEDURAL HISTORY                                          against generic manufacturers.” Plaintiffs further allege
Plaintiffs filed their original Class Action Complaint on       that at all relevant times, Novartis intended to, and did,
June 22, 2015, seeking only declaratory and injunctive          maintain and extend its monopoly power, which allowed it
relief under federal antitrust law. [ECF No. 1]. In July        to continue charging supra-competitive prices for Gleevec
and August 2015, Novartis filed motions to dismiss. [ECF        without a substantial loss in sales, and that as a direct
Nos. 53, 60]. On February 1, 2016, while the motions            and proximate result of this conduct, Plaintiffs and other
were pending, a generic form of Gleevec was introduced          members of the putative class were injured, in that they
into the market, thus mooting the request for injunctive        paid more for the drug than they would have if a generic
relief. On March 24, 2016, the Court denied the motions         had been allowed onto the market.
to dismiss as moot and gave Plaintiffs leave to amend
their complaint. [ECF No. 104]. In addition, the Court           *2 The following facts are derived from the CAC unless
consolidated the action for pretrial purposes with four         otherwise noted.
other cases involving similar claims against Novartis. On
April 8, 2016, Plaintiffs filed the operative Consolidated
Amended Class Action Complaint (“CAC”). [ECF No.                   A. Prosecution of the Polymorph Patents
105]. The parties stipulated that the CAC would supersede       Defendant Novartis Pharmaceuticals Corporation (a
all other complaints filed by any plaintiff in any of           subsidiary of Defendant Novartis AG), with FDA
the consolidated actions. In contrast to the original           approval, markets and distributes Gleevec in the United
complaint, the CAC does not contain any claims arising          States. Defendant Novartis Corporation is the assignee
out of federal antitrust law; instead, it asserts only state-   of U.S. Patent No. 5,521,184 (“the '184 Patent”), which
law antitrust and unfair trade practices claims, under          is the basic compound patent claiming Gleevec's active
the laws of 23 states and the District of Columbia. This        ingredient, commonly known as “imatinib.” In addition
Court appears to have diversity jurisdiction pursuant to        to claiming the imatinib compound in its “free base” form,
28 U.S.C. § 1332.                                               the '184 Patent also claims certain “salts” of the imatinib
                                                                compound and their use as tumor-inhibiting agents. 1 The
On May 10, 2016, Novartis filed a motion to dismiss for         '184 Patent issued on May 28, 1996, and expired on July
failure to state a claim and lack of jurisdiction [ECF Nos.     4, 2015.
111, 112] and a supporting declaration [ECF No. 113].
Plaintiffs opposed the motion [ECF No. 120] and Novartis        Prior to the expiration of the '184 Patent, Novartis
filed a reply [ECF No. 121]. On August 1, 2016, the Court       obtained two follow-on patents that claim particular
held a hearing on the motion. [ECF No. 126].                    crystalline (“polymorphic”) “non-needle” forms of the
                                                                mesylate salt of imatinib: 2 (1) U.S. Patent No. 6,894,051
III. ALLEGATIONS IN THE CONSOLIDATED                            (“the '051 Patent”) issued on May 17, 2005, and (2) U.S.
CLASS ACTION COMPLAINT                                          Patent No. 7,554,799 (“the '799 Patent”) issued on June
The CAC alleges a single claim for relief on behalf             9, 2009, which was subsequently surrendered and reissued
of the putative class—that Novartis' conduct amounted           as RE43'932 (“the RE'932 Patent”) 3 (collectively, the
to “monopolization and [a] monopolistic scheme” in              “Polymorph Patents”). The CAC alleges that the
violation of the laws of 23 states and the District of          Polymorph Patents are invalid, although Plaintiffs do not
Columbia. Specifically, Plaintiffs allege that Novartis         contest the validity of the original '184 Patent.
“engaged in an exclusionary, anticompetitive scheme
designed to create and maintain a monopoly for Gleevec          The application for the '051 Patent, filed in January 2000,
and its generic substitutes,” and that “as part of this         purported to disclose and claim the methanesulfonate
scheme, Novartis: (1) [w]ith intent to mislead or deceive,      salt of imatinib, along with a particular polymorphism
failed to disclose to the PTO [U.S. Patent and Trademark        —namely, the non-needle form, which Novartis referred
Office] material information known to it and made               to as the “β-crystalline” form. 4 In September 2000, the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 56 of 300 PageID: 364
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

patent examiner issued a non-final rejection of Novartis'       methanesulfonic acid addition [mesylate] salt of imatinib
claims, concluding that the claims were both anticipated        to the ... β-crystalline form of that compound recited in
and rendered obvious by the '184 Patent. Specifically, the      the appealed claims.” Id.; see also CAC ¶ 244.
examiner rejected the claims as anticipated by the '184
Patent's disclosure of the “free form” of imatinib and          On December 31, 2003, six weeks after the Patent Board
a “list of intended salts, including the methanesulfonate       reversed the examiner's rejections and without conducting
[mesylate] salt.” She also held that the burden was on          any further proceedings, the examiner issued a notice
the applicant to show that the claimed β-crystalline            of allowance. 6 Plaintiffs allege that the file wrapper
form would not be inherently produced using routine             reflects no further developments to the record following
procedures described in the '184 Patent. Although               the Board's decision, except a notice that the patent term
Novartis responded to the examiner's rejections, the            would be extended by 311 days due to the pendency of
examiner nonetheless issued a final office action on July 5,    the appeal to the Board. In Plaintiffs' view, the Board's
2001 in which she found that Novartis' patent claims were       decision was based on an incomplete prior art record
anticipated and rendered obvious by the '184 Patent.            and that the examiner's subsequent decision allowing the
                                                                patent to issue was not on the merits.
 *3 Novartis appealed this rejection to the Patent Board.
On November 24, 2003, the Patent Board reversed                 The CAC alleges that Novartis specifically withheld five
the examiner's decision. The Patent Board's decision            prior art references—publications by its own scientists—
assumed, without deciding, that the original '184 Patent        that disclosed the earlier use of the mesylate salt form of
described the mesylate salt of imatinib. The Patent             imatinib to inhibit the growth of tumor cells:
Board nevertheless held that the '184 Patent “contains
insufficient disclosure to support a finding of anticipation      (1) A 1996 article published in Cancer Research
of the appealed claims which recite a non-hygroscopic or             by Novartis scientists Buchdunger, Zimmerman,
β-crystalline form of the methanesulfonic acid addition              Lydon, Druker, and others entitled “Inhibition of
[mesylate] salt of imatinib.” See Declaration of Wyley               the Ab1 Protein-Tyrosine Kinase in vitro and in
S. Proctor [ECF No. 113] (“Proctor Decl.”), Ex. D. 5                 vivo by a 2-Phenylaminopyrimidine Derivative.” The
Further, the Patent Board held that the examiner had                 article allegedly disclosed that the scientists had
erred in shifting the burden of persuasion to Novartis “to           made a series of compounds that inhibited tyrosine
establish that the β-crystalline form recited in their claims        kinases, and described a single compound (imatinib)
‘cannot be made following routine conditions.’ ” Id. This,           that showed potent inhibition of the Abl kinase
the Patent Board explained, was reversible error, because            associated with chronic myeloid leukemia. The article
“before an applicant can be put to this burdensome task,             explained that the scientists had also synthesized a
the examiner must provide some evidence or scientific                methanesulfonate salt form of the compound, and
reasoning to establish the reasonableness of the examiner's          that they did so well before the article was submitted
belief that the functional limitation is an inherent                 on July 31, 1995. The Court will refer to this article as
characteristic of the prior art.” Id. (internal quotations           the “1996 Buchdunger Article.” See CAC ¶¶ 159–64.
and citation omitted). Because no such evidence or
                                                                  (2) A 1997 article published in Bioorganic &
reasoning appeared in the record, the Patent Board
                                                                     Medicinal Chemistry Letters by Zimmerman,
reversed the examiner's rejections based on anticipation.
                                                                     Buchdunger, and others from Novartis' Oncology
                                                                     Research Department, entitled “Potent and Selective
Similarly, the Patent Board reversed the examiner's
                                                                     Inhibitors of the Abl-Kinase: Phenylamino-
rejections based on obviousness. Again, the Patent Board
                                                                     Pyrimidine (PAP) Derivatives.” The article, which
assumed, arguendo, that the '184 Patent described the
                                                                     was submitted for publication on August 21, 1996,
mesylate salt of imatinib. Id. The Patent Board, however,
                                                                     described development and optimization of a new
disagreed with the examiner that this disclosure would
                                                                     class of phenylamino-pyramidine derivatives that
render obvious the claims in the '051 Patent. The Board
                                                                     yielded highly potent and selective Bcr-Abl kinase
found that the examiner had not adequately explained
                                                                     inhibitors. The article advised that in one particular
how a person having ordinary skill in the art “would
                                                                     series of the PAP derivatives, “improvement of
have been led from ‘here to there,’ i.e., from the
                                                                     the aqueous solubility can be accomplished by


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 57 of 300 PageID: 365
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

     attachment of a salt forming group on the indole             1996 Zimmerman Article, and 1996 Druker Article—was
     side chain.” Thus, the article suggested that the            allegedly never disclosed. Id. ¶¶ 252, 271, 272. Along with
     compound might be a development candidate for use            the IDS, Novartis filed “remarks,” in which it argued
     in treatment of certain leukemias. The Court will            that because the Patent Board had presumed that the
     refer to this article as the “1997 Zimmerman Article.”       mesylate salt of imatinib was described in the prior art,
     See id. ¶¶ 178–80.                                           yet still reversed the examiner's rejections, principles of res
                                                                  judicata required that the patent claims be allowed, even
   *4 (3) A 1996 Article published in Nature Medicine             assuming that the prior art disclosed the mesylate salt. Id.
    by Druker, Buchdunger, Zimmerman, Lydon, and                  ¶ 253; Proctor Decl. Ex. G.
    others entitled “Effects of a Selective Inhibitor of
    the Abl Tyrosine Kinase on the Growth of Bcr-                 Plaintiffs further allege that during the prosecution of the
    Ab1 Positive Cells.” The article allegedly detailed           '051 Patent before the PTO, Novartis made intentional
    the design of imatinib and its effect of selectively          false statements and material omissions, including
    inhibiting proliferation of Bcr-Abl expressing cells in
    vitro and in vivo. The Court will refer to this article
    as the “1996 Druker Article.” See id. ¶ 172.
                                                                              (i) misrepresenting that the mesylate
  (4) A 1995 presentation that Druker gave at the                             salt of imatinib was not actually
     American Society of Hematology's annual meeting in                       prepared in Zimmermann [the
     Seattle, entitled “Preclinical evaluation of a selective                 '184 Patent], (ii) misrepresenting
     inhibitor of the Abl tyrosine kinase as a therapeutical                  that obviousness and anticipation
     agent for chronic myelogenous leukemia.” The                             depend on whether the salt form
     presentation abstract allegedly disclosed the imatinib                   compound was actually made in
     compound as a potent and specific inhibitor of the                       Zimmermann [the '184 Patent]
     ABL protein tyrosine kinase, and concluded that the                      (when the relevant question is
     compound may be useful in the treatment of certain                       whether its preparation is within the
     leukemias. The Court will refer to this as the “1995                     knowledge of those of ordinary skill
     Druker Presentation.” See id. ¶¶ 157–58.                                 in light of Zimmerman [the '184
                                                                              Patent] ), (iii) failing to disclose that
  (5) A 1996 Article published in Bioorganic & Medicinal                      the specific salt, imatinib mesylate,
     Chemistry Letters by Zimmerman, Buchdunger,                              had been publicly disclosed in
     Lydon, and others entitled “Phenylamino-                                 publications authored by Novartis's
     Pyrimidine (PAP)—Derivatives: A New Class                                own scientists, (iv) withholding
     of Potent and Highly Selective PDGF-Receptor                             relevant prior art until after the PTO
     Autophosphorylation Inhibitors.” In that article,                        sent a notice of allowability, thereby
     Zimmerman noted that the phenylamino-pyramidine                          failing to disclose information
     compounds at issue “show poor solubility in water ...                    material to patentability during
     but are soluble under acidic conditions.” In a                           the prosecution of the patent, (v)
     footnote, the authors described a “typical synthesis”                    misrepresenting, when it did finally
     of the compounds, which involved filtration,                             disclose some material prior art,
     evaporation, and crystallization. The Court will refer                   that the Board had already decided
     to this as the “1996 Zimmerman Article.” See id. ¶¶                      that prior art disclosing the mesylate
     165–67.                                                                  salt form would not invalidate the
                                                                              patent (when the Board did not
On March 26, 2004, Novartis submitted a Continued                             consider whether other prior art
Prosecution Application Request and a supplemental                            disclosed the mesylate salt, in part
Information Disclosure Statement (“IDS”) that disclosed,                      because Novartis had not provided
for the first time, two of these prior art references (the 1996               the relevant prior art).
Buchdunger Article and 1997 Zimmerman Article). See
id. ¶ 252. Other prior art—the 1995 Druker Presentation,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            4
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 58 of 300 PageID: 366
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

                                                                 of ever being able to stand up in court as valid patents,
*5 CAC ¶ 265.                                                    and that those patents would pose an impediment to the
                                                                 launch of generic imatinib mesylate. Id.
Plaintiffs additionally claim that Novartis misrepresented
in its patent application that the non-needle, β-crystalline
form of imatinib mesylate was a recent and “surprising”            C. Litigation and Settlement Between Sun Pharma and
discovery when, in fact, Novartis scientists had been using        Novartis
the β-crystalline form since August 1993 and anyone              On June 16, 2006, Sun Pharma (“Sun”) filed an
skilled in the art would have been both motivated and            abbreviated new drug application (“ANDA”), pursuant
easily able to formulate a non-needle, crystalline form          to the Hatch-Waxman amendments to the Federal Food,
using routine laboratory procedures.                             Drug, and Cosmetic Act, with the FDA, seeking approval
                                                                 to market 100mg and 400mg generic imatinib mesylate
The PTO ultimately issued the '051 Patent on May 17,             tablets, with Gleevec as the brand-name reference. 8 In its
2005. In 2006, Novartis filed and obtained the second            ANDA, Sun told the FDA that it would wait until the '184
follow-on patent, the '799 Patent, which purportedly             Patent expired in July 2015 before marketing its drug, but
disclosed the methanesulfonate salt of imatinib and its          that the follow-on '051 Patent was invalid and would not
β-crystalline form. According to Plaintiffs, parts of the        be infringed. Accordingly, Sun sought FDA approval to
'799 Patent application were identical to the '051 Patent        market its generic no later than July 5, 2015.
application. Novartis again stated that it was “surprised”
to find the β-crystalline form in the methanesulfonate           Novartis did not file a Hatch-Waxman infringement suit
salt of the compound, even though the form had been              with respect to the '051 Patent within the period set forth
known to have advantageous properties since July 31,             in the statute. Accordingly, no 30-month stay of FDA
1995 and was the basis of the '051 Patent. Plaintiffs allege     approval ever went into effect for the Sun ANDA, and on
that the '799 Patent was broader than the '051 Patent,           November 13, 2009, the FDA granted tentative approval
which claimed the β-crystalline form, because the '799           to Sun's ANDA for a generic version of Gleevec.
Patent ultimately also claimed the non-needle crystal of
imatinib mesylate. The '799 Patent eventually issued on          On June 7, 2013, while Sun was preparing for the timely
June 9, 2009. Plaintiffs argue that it is invalid for the same   entry of its generic into the marketplace, Sun filed an
reasons that the '051 Patent is invalid. The '799 Patent was     action against Novartis in the United States District Court
eventually reissued as the RE'932 Patent.                        for the District of New Jersey, seeking a declaratory
                                                                 judgment that Sun would not be infringing the '051 Patent
                                                                 and/or that the '051 Patent was invalid or unenforceable.
  B. The Orange Book Listing
                                                                 Novartis counterclaimed, alleging infringement of the '051
The Orange Book lists FDA-approved drug products
                                                                 Patent and seeking a declaration that the '051 Patent was
along with the corresponding patents that cover the drugs.
One objective of the Orange Book is to provide would-be          valid and enforceable. 9 Plaintiffs allege that at the time
generic manufacturers with notice of any patent rights that      Novartis filed its counterclaims, Novartis knew that the
are implicated by a brand-name drug. The information             '051 Patent was invalid for obviousness or anticipation
published in the Orange Book, however, is based on               and that “Novartis also knew that it had very likely
drug manufacturers' submissions and representations to           committed inequitable conduct before the PTO during the
the FDA. The FDA does not independently determine                prosecution of the '051 Patent.” CAC ¶ 306.
whether a particular drug product actually reads on a
particular patent claim, and it does not examine the              *7 Sun and Novartis settled the case on May 15, 2014,
                                                                 less than one year after the litigation was filed and before
asserted patents to ensure their validity. 7
                                                                 the court issued any substantive rulings in the action.
                                                                 Shortly after the settlement, both parties announced that
 *6 Novartis submitted all three patents—the original
                                                                 under their settlement agreement, Sun would be permitted
'184 Patent, the '051 Patent, and the '799 Patent—to the
                                                                 to launch its generic version of Gleevec on February 1,
FDA to be listed in the Orange Book as covering Gleevec.
                                                                 2016.
CAC ¶ 295. Plaintiffs allege that Novartis did so knowing
that the Polymorph Patents had “no realistic likelihood”


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 59 of 300 PageID: 367
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

                                                                defendant is liable for the misconduct alleged.” García-
   D. Litigation And Settlement With Other Generic              Catalán, 734 F.3d at 103 (internal quotations and citation
   Manufacturers                                                omitted). In conducting this analysis, the Court must
In or around 2014, several other generic manufacturers          accept all well-pleaded facts as true and analyze those
filed ANDAs for generic Gleevec, which included                 facts in the light most favorable to the plaintiff's theory,
Paragraph IV Certifications as to some or all of the            drawing all reasonable inferences in favor of the plaintiff.
Orange Book-listed patents for Gleevec. In contrast to its      U.S. ex rel. Hutcheson v. Blackstone Med., Inc., 647 F.3d
approach in the Sun litigation, Novartis immediately filed      377, 383 (1st Cir. 2011).
Hatch-Waxman infringement suits against each of these
generics, resulting in 30-month stays of FDA approval as        “When considering a motion to dismiss under subsection
to those ANDAs.                                                 12(b)(1) of the Federal Rules of Civil Procedure, the Court
                                                                should apply a standard of review ‘similar to that accorded
Two of those cases, one involving Dr. Reddy's                   a dismissal for failure to state a claim’ under subsection
Laboratories and the other involving Ranbaxy, have              12(b)(6).” Menge v. N. Am. Specialty Ins. Co., 905 F.
already resulted in settlements, the terms of which             Supp. 2d 414, 416 (D.R.I. 2012) (quoting Murphy v.
are not disclosed in the CAC. Plaintiffs represent that         United States, 45 F.3d 520, 522 (1st Cir. 1995)).
Novartis is still actively pursuing litigation as to six
other ANDA filers, including Breckenridge, Roxane/
Boehringer Ingelheim, Natco, Amneal, Shilpa Medicare
                                                                             *8 When faced with motions to
Ltd., and Wockhardt Bio AG. These suits are currently
                                                                            dismiss under both 12(b)(1) and
pending in the District Courts for the District of Delaware
                                                                            12(b)(6), a district court, absent
and the Southern District of New York, with 30-month
                                                                            good reason to do otherwise,
stays that expire between December 2017 and June 2018.
                                                                            should ordinarily decide the 12(b)
                                                                            (1) motion first.... It is not
IV. LEGAL STANDARD                                                          simply formalistic to decide the
Under the Federal Rules of Civil Procedure, a complaint                     jurisdictional issue when the case
“must provide ‘a short and plain statement of the claim                     would be dismissed in any event for
showing that the pleader is entitled to relief.’ ” Cardigan                 failure to state a claim. Different
Mountain Sch. v. N.H. Ins. Co., 787 F.3d 82, 84 (1st                        consequences flow from dismissals
Cir. 2015) (quoting Fed. R. Civ. P. 8(a)(2)). This pleading                 under 12(b)(1) and 12(b)(6): for
standard requires “more than labels and conclusions,”                       example, dismissal under the former,
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007),                       not being on the merits, is without
and “[t]hreadbare recitals of the elements of a cause of                    res judicata effect.
action, supported by mere conclusory statements, do not
suffice,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Rather, a complaint “must contain sufficient factual            Ne. Erectors Ass'n of the BTEA v. Sec'y of Labor,
matter, accepted as true, to ‘state a claim to relief that is   Occupational Safety & Health Admin., 62 F.3d 37, 39 (1st
plausible on its face.’ ” Id. at 678 (quoting Twombly, 550      Cir. 1995).
U.S. at 570).

                                                                V. DISCUSSION
When evaluating the sufficiency of a complaint, the Court
                                                                Although Plaintiffs' monopolization claims are based
“first must ‘distinguish the complaint's factual allegations
                                                                solely on state law, Plaintiffs and Novartis have both
(which must be accepted as true) from its conclusory
                                                                raised legal arguments that rely heavily on doctrines
legal allegations (which need not be credited).’ ” Cardigan
                                                                developed in federal antitrust cases—specifically, the
Mountain Sch., 787 F.3d at 84 (quoting García-Catalán v.
                                                                Noerr-Pennington doctrine, as set forth in E. R. R.
United States, 734 F.3d 100, 103 (1st Cir. 2013)) (further
                                                                Presidents Conference v. Noerr Motor Freight, Inc., 365
internal quotations and citation omitted). “Second, the
                                                                U.S. 127 (1961) and United Mine Workers of Am. v.
court must determine whether the factual allegations are
                                                                Pennington, 381 U.S. 657 (1965)—and on the related
sufficient to support the reasonable inference that the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       6
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 60 of 300 PageID: 368
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

grounds for antitrust liability—a “Walker Process”                (1) Noerr-Pennington shields parties from liability under
theory, as described in Walker Process Equip., Inc. v.            all of the state antitrust and unfair competition laws
Food Mach. & Chem. Corp., 382 U.S. 172 (1965), and a              cited in the CAC; and that (2) in order to plead viable
sham litigation theory.                                           claims under these state laws, the Plaintiffs must plausibly
                                                                  allege sham litigation and/or Walker-Process theories of
The Noerr-Pennington doctrine, which arose in antitrust           antitrust liability.
cases under the Sherman Act, holds that a party
petitioning the government for redress is generally                *9 The First Circuit has not decided whether the
immune from antitrust liability based on that conduct.            Noerr-Pennington doctrine is applicable to state law
See Prof'l Real Estate Investors, Inc. v. Columbia Pictures       claims as a matter of federal law. See Davric Me. Corp.
Indus., Inc., 508 U.S. 49, 56 (1993) (hereinafter, “PRE”).        v. Rancourt, 216 F.3d 143, 148 n.7 (1st Cir. 2000).
Although it appears that the doctrine developed, at least         The majority of circuits, however, have recognized that
in part, out of First Amendment concerns, see PRE, 508            Noerr-Pennington emanated, at least in part, from First
U.S. at 56 (citing Noerr, 365 U.S. at 138); In re Solodyn         Amendment concerns and therefore can apply to certain
(Minocycline Hydrochloride) Antitrust Litig., No. 14-             state law claims as well as federal claims. See, e.g.,
md-02503-DJC, 2015 WL 5458570, at *11 (D. Mass. Sept.             Coll v. First Am. Title Ins. Co., 642 F.3d 876, 895
16, 2015); Hamilton v. Accu-tek, 935 F. Supp. 1307,               (10th Cir. 2011) (“[T]he Noerr-Pennington doctrine is
1316 (E.D.N.Y. 1996), the Supreme Court has confirmed             based upon the First Amendment, which applies to [the
that Noerr-Pennington immunity extends to “petitioning”           states] through the Fourteenth Amendment....”); see also
activities before the courts (i.e., litigation), see Cal. Motor   VIBO Corp. v. Conway, 669 F.3d 675, 683–84 (6th Cir.
Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 510              2012) (“Where private actors petition the government
(1972).                                                           for action that would violate antitrust law, the Petition
                                                                  Clause [of the First Amendment] immunizes the actors
There are exceptions to Noerr-Pennington immunity,                from litigation in connection with their petitioning.”);
however, including when a defendant engages in sham               Kottle v. Nw. Kidney Centers, 146 F.3d 1056, 1059 (9th
litigation or Walker Process fraud on the PTO, both of            Cir. 1998) (noting that the Noerr-Pennington doctrine
which Plaintiffs allege here. The Federal Circuit has held        “sweeps broadly and is implicated by both state and
that the sham litigation and Walker Process exceptions            federal antitrust claims that allege anticompetitive activity
“provide alternative legal grounds on which a patentee            in the form of lobbying or advocacy before any branch of
may be stripped of its immunity from the antitrust                either federal or state government”); John J. Miles, Health
laws,” and that “either or both may be applicable to a            Care and Antitrust Law, § 7:8 n.7 (2017) (collecting cases).
particular party's conduct in obtaining and enforcing a           Further, many states have actually adopted the Noerr-
patent.” Nobelpharma AB v. Implant Innovations, Inc.,             Pennington doctrine and applied it to certain state-law
141 F.3d 1059, 1071 (Fed. Cir. 1998); see also Handgards,         claims. See Coll, 642 F.3d at 895 (noting that “many other
Inc. v. Ethicon, Inc., 601 F.2d 986, 994 (9th Cir. 1979)          states have adopted and apply the Noerr–Pennington
(distinguishing sham litigation from Walker Process).             doctrine to state antitrust claims, as well as other state-law
                                                                  claims,” collecting cases, and anticipating that the Noerr-
In this case, Plaintiffs' state-law monopolization claims,        Pennington doctrine would be applied to the New Mexico
which closely track the sham litigation and Walker Process        Antitrust Act); Apple, Inc. v. Motorola Mobility, Inc., 886
exceptions, are based on allegations that Novartis (1)            F. Supp. 2d 1061, 1077 (W.D. Wis. 2012) (applying Noerr-
made misrepresentations and omissions when prosecuting            Pennington immunity to bar state-law unfair competition
the '051 Patent before the PTO; (2) wrongfully submitted          claim); Bayou Fleet, Inc. v. Alexander, 26 F. Supp.
the Polymorph Patents for publication in the Orange               2d 894, 897 (E.D. La. 1998) (dismissing claim under
Book; and (3) initiated alleged sham litigation against           Louisiana Unfair Trade Practices Act as barred by Noerr-
Sun and other generic manufacturers. Novartis has moved           Pennington). Accordingly, as both parties have already
to dismiss, asserting that Plaintiffs fail to allege facts        done, albeit without explicitly addressing the issue, the
supporting either a sham litigation or Walker-Process-            Court applies the Noerr-Pennington doctrine to Plaintiffs'
type claim. Plaintiffs' opposition brief argues the contrary.     state-law claims in this case.
Thus, it appears that both parties have presumed that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           7
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 61 of 300 PageID: 369
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

In addition to arguing that Plaintiffs fail to allege plausible   unquestioned that the requirements of antitrust standing
sham litigation or Walker Process claims, Novartis argues         exceed those of standing in a constitutional sense.”);
that Plaintiffs lack standing to assert these claims and          see also In re Modafinil Antitrust Litig., 837 F.3d 238,
that their Walker Process claims are preempted by federal         264 n.30 (3d Cir. 2016), as amended (Sept. 29, 2016)
patent law.                                                       (“Antitrust standing, unlike Article III standing, is not
                                                                  a jurisdictional requirement.”); Ethypharm S.A. Fr. v.
                                                                  Abbott Labs., 707 F.3d 223, 232 (3d Cir. 2013).
  A. Standing
Novartis argues, first, that Plaintiffs lack standing to           *10 Although the arguments are somewhat unclear,
challenge the validity of the patents and can therefore           Novartis seems to challenge Plaintiffs' standing based
not pursue sham litigation claims based on invalidity,            on antitrust and patent prudential considerations, which
and second, that Plaintiffs do not have standing to               relate to Plaintiffs' ability to meet non-Article III standing
bring Walker Process claims because they are indirect             requirements, rather than challenging their constitutional
purchasers. Plaintiffs argue that they have standing to           standing. In any event, the Court finds the Article III
pursue both state-law antitrust claims that involve issues
                                                                  standing requirements met here. 10
of patent invalidity and Walker Process fraud despite the
fact that they are indirect purchasers.
                                                                    B. Sham Litigation Claims
Article III of the U.S. Constitution requires that three
conditions be satisfied in order for a plaintiff to have
standing. U.S. Const. art. III, § 2, cl. 1. “First and                            i. Relevant Legal Standard
foremost, there must be alleged (and ultimately proved) an
                                                                  In order to bring a sham litigation claim, a plaintiff must
‘injury in fact.’ ” Steel Co. v. Citizens for a Better Env't,
                                                                  plausibly plead that the litigation was:
523 U.S. 83, 103 (1998) (quoting Whitmore v. Arkansas,
495 U.S. 149, 155 (1990)). This injury “must be concrete            (1) ‘objectively baseless in the sense that no reasonable
in both a qualitative and temporal sense,” “distinct                litigant could realistically expect success on the merits’;
and palpable” as opposed to “abstract,” and “actual or              and (2) subjectively motivated by a desire to ‘interfere
imminent” as opposed to “conjectural or hypothetical.”              directly with the business relationships of a competitor’,
Whitmore, 495 U.S. at 155 (internal quotations and                  through the use of the governmental process—as
citations omitted). Second, standing requires causation,            opposed to the outcome of that process—as an
defined as a “fairly traceable connection between the               anticompetitive weapon.
plaintiff's injury and the complained-of conduct of the
defendant.” Steel Co., 523 U.S. at 103. Finally, standing         Solodyn, 2015 WL 5458570, at * 11 (quoting PRE,
requires “redressability—a likelihood that the requested          508 U.S. at 60–61). “The existence of probable cause
relief will redress the alleged injury.” Id.                      to institute legal proceedings precludes a finding that
                                                                  an antitrust defendant has engaged in sham litigation.”
In addition to the Article III standing requirements,             PRE, 508 U.S. at 62. The Court addresses the two PRE
plaintiffs pleading federal antitrust claims must meet            prongs sequentially because “[o]nly if challenged litigation
two other requirements: “the plaintiff must also allege           is objectively meritless may a court examine the litigant's
antitrust injury and must demonstrate, through a series of        subjective motivation.” Id. at 60.
related factors, that its injuries are more than speculative
and that it is well-situated to serve as an ‘efficient
enforcer’ of the antitrust laws.” William B. Rubenstein,                       ii. “Objectively Baseless” Prong
Newberg on Class Actions § 20:3 (5th ed. 2017); see also
Associated Gen. Contractors of Cal. v. Cal. State Council         Novartis argues that Plaintiffs have not plausibly alleged
of Carpenters, 459 U.S. 519, 535–38 (1983) (establishing          that the Sun infringement litigation was “objectively
factors to consider in assessing antitrust standing).             baseless,” as required to satisfy the first prong of the PRE
Antitrust standing is generally justified on prudential,          test. Novartis asserts that in order to plead a plausible
rather than on constitutional, grounds. Sullivan v.               case for “objective baselessness,” Plaintiffs need to allege
Tagliabue, 25 F.3d 43, 45 n.5 (1st Cir. 1994) (“It is


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           8
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 62 of 300 PageID: 370
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

that the patent was either (1) declared invalid by some          patent rights, nor the effort to enforce a patent that falls to
other court; or (2) that its validity was “tarnished” by         invalidity, subjects the suitor to antitrust liability.” C.R.
an adverse Markman ruling or some other judicial ruling          Bard, Inc. v. M3 Sys., Inc., 157 F.3d 1340, 1369 (Fed.
that calls its validity into question. Plaintiffs aver that a    Cir. 1998). In other words, even if a patent is ultimately
prior invalidity finding is not a pre-condition to a sham        found to be invalid, that does not necessarily prove that
litigation claim, and that by alleging the patent's invalidity   the relevant claims, without a prior invalidity finding, were
here, they have sufficiently pleaded sham litigation. The        “so baseless that no reasonable litigant could realistically
Court declines to adopt a bright-line rule requiring that        expect to secure favorable relief.” PRE, 508 U.S. at 62.
a patent be invalidated or tarnished before a plaintiff can      Thus, a merely plausible patent invalidity claim is not
allege a sham litigation claim, but notes that it is difficult   enough to support a plausible sham litigation claim.
to conceive of a scenario in which a sham litigation
claim would go forward without the patent having been            “[T]he determination of whether such a suit is a sham
invalidated or otherwise tarnished.                              depends not on what the patentee believes but ‘on the
                                                                 nature of and the underlying merits of the patentee's case.’
 *11 In support of the “objectively baseless” prong,             ” Asahi Glass Co., 289 F. Supp. 2d at 995 (quoting
Plaintiffs argue that the '051 Patent is invalid because it      FilmTec Corp. v. Hydranautics, 67 F.3d 931, 936 (Fed.
would have been obvious to an ordinary person skilled in         Cir. 1995)). Even on the facts alleged in the CAC, Novartis
the art or inherently anticipated in the prior art and thus      had a colorable claim that the '051 Patent was valid
not patentable. Specifically, Plaintiffs aver that the prior     and enforceable by arguing that it was neither inherently
art—the '184 Patent and at least two articles—disclosed          anticipated by nor obvious in the prior art, which is
that Novartis had made mesylate salt of imatinib, that           consistent with both the patent examiner's and PTO Board
an ordinary person with the requisite skill would have           of Appeal's determinations.
been motivated to create a usable crystal form, and that
the β-crystal form would have been an obvious choice.            To prove invalidity by anticipation, a party must show
Further, Plaintiffs assert that the fact that Novartis failed    that “every element and limitation of the claim was
to sue Sun within the requisite time period to obtain a          previously described in a single prior art reference, either
mandatory 30-month stay, and then agreed to a settlement         expressly or inherently, so as to place a person of ordinary
very favorable to Sun, allowing Sun to share in $7.5 billion     skill in possession of the invention.” Sanofi–Synthelabo v.
in potential Gleevec sales that it otherwise would not have      Apotex, Inc., 550 F.3d 1075, 1082 (Fed. Cir. 2008). The
been entitled to unless it succeeded in litigation, all shows    prior art, identified by Plaintiffs as belatedly presented
that Novartis did not believe that it could win on the           or withheld completely from the patent examiner, neither
merits.                                                          describes the β-crystalline form of the imatinib mesylate
                                                                 salt nor a method to produce it. The prior art only
Here, Plaintiffs have not alleged a plausible sham               mentions imatinib mesylate itself, CAC ¶ 140, which
litigation claim. The possible invalidity of a patent does       has many different crystalline forms, CAC ¶¶ 35–36.
not, in and of itself, establish that the litigation asserting   “[D]ifferences between the prior art reference and a
it was objectively baseless. “A firm that has received a         claimed invention, however slight, invoke the question
patent from the patent office (and not by fraud ...), and        of obviousness, not anticipation.” Net MoneyIN, Inc.
thus enjoys the presumption of validity that attaches to         v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008).
an issued patent, 35 U.S.C. § 282, is entitled to defend         Furthermore, not only did the PTO assume that the
the patent's validity in court, to sue alleged infringers, and   prior art disclosed the imatinib mesylate, but the patent
to settle with them, whatever its private doubts, unless a       examiner also received some of the prior art identified
neutral observer would reasonably think either that the          in the CAC, initialed it, and still issued the '051 Patent.
patent was almost certain to be declared invalid, or the         Thus, the facts in the CAC show that Novartis had
defendants were almost certain to be found not to have           a colorable argument that the '051 Patent was not
infringed it, if the suit went to judgment.” Asahi Glass         inherently anticipated by prior art, and Plaintiffs cannot,
Co. v. Pentech Pharm., Inc., 289 F. Supp. 2d 986, 992–           without more, plausibly allege that the Sun litigation was
93 (N.D. Ill. 2003). Absent meeting the PRE criteria,            objectively baseless on that theory of patent invalidity.
“[n]either the bringing of an unsuccessful suit to enforce



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           9
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 63 of 300 PageID: 371
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

 *12 With respect to Plaintiffs' theory of patent invalidity   apparent reason to combine the known elements in the
based on obviousness, the CAC also establishes that            fashion claimed by the patent at issue.” Id.
Novartis had a colorable claim that the '051 Patent was
not obvious. Section 103 of the Patent Act provides            The CAC alleges that any person skilled in the art at the
that subject matter cannot be patented if “the differences     time would have tried to find a crystalline form that was
between the subject matter sought to be patented and the       suitable for commercial pharmaceutical production, and
prior art are such that the subject matter as a whole would    thus would have been motivated to find a more stable,
have been obvious at the time the invention was made           less hygroscopic (i.e., one that absorbed less moisture
to a person having ordinary skill in the art to which said     from the air) form. CAC ¶¶ 206–07. It further claims that
subject matter pertains.” 35 U.S.C. § 103. The Supreme         anyone skilled in the art at the time would have known
Court explained how to apply § 103 as follows:                 that the needle-shaped, β-crystalline form of mesylate
                                                               salt was not suitable for pharmaceutical production and
                                                               would have tried to find a non-needle form (such as the β-
            the scope and content of the                       crystalline form). CAC ¶ 208. It also alleges that the two
            prior art are ... determined;                      techniques Novartis described in its patent application,
            differences between the prior art                  which produced the β-crystalline form, were commonly
            and the claims at issue are ...                    known methods for developing alternate crystalline forms
            ascertained; and the level of                      at the time. CAC ¶ 211.
            ordinary skill in the pertinent art
            resolved. Against this background,                 The fact that someone might have been “motivated” to
            the obviousness or nonobviousness                  discover a crystalline form of a compound that would
            of the subject matter is determined.               be more suitable for pharmaceutical production does not
            Such secondary considerations as                   on its own establish that the subject matter was obvious.
            commercial success, long felt but                  See In re Armodafinil Patent Litig. Inc., 939 F. Supp.
            unsolved needs, failure of others,                 2d 456, 487 (D. Del. 2013) (explaining that obviousness
            etc., might be utilized to give light to           “requires ‘a reasonable expectation of success’ ” (quoting
            the circumstances surrounding the                  Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165
            origin of the subject matter sought to             (Fed. Cir. 2006))). Even following extensive presentation
            be patented.                                       of evidence in trial, analogous arguments involving
                                                               the obviousness of polymorphic forms have failed to
                                                               invalidate patents. See id. at 494. Here, the prior art did
                                                               not disclose the existence or properties of the β-crystalline
Graham v. John Deere Co. of Kan. City, 383 U.S. 1, 17–
18 (1966); see also KSR Int'l Co. v. Teleflex Inc., 550        form or the method by which it could be derived. 11 The
U.S. 398, 406–07 (2007) (explaining that Graham “set           CAC largely contains conclusory allegations that deriving
out a framework for applying the statutory language of         the β-crystalline form would have been predictable based
§ 103” and controls inquiries of whether claimed subject       on the mere disclosure of the mesylate salt and that the
matter is obvious). Furthermore, “[t]he combination of         methods used to derive it were routine. Even if this were
familiar elements according to known methods is likely to      enough to allege a plausible invalidity claim, it is not
be obvious when it does no more than yield predictable         enough to show that Novartis' litigation based on the '051
results,” KSR Int'l Co., 550 U.S. at 416, however, a patent    Patent was objectively baseless.
“is not proved obvious merely by demonstrating that
each of its elements was, independently, known in the           *13 Moreover, the patent examiner considered much of
prior art,” id. at 418. “Often, it will be necessary for a     the prior art at issue in the CAC before eventually issuing
court to look to interrelated teachings of multiple patents;   the patent, and it is not clear that the prior undisclosed art
the effects of demands known to the design community           would have altered the examiner's obviousness analysis.
or present in the marketplace; and the background              Further, it is noteworthy that the '051 Patent had never
knowledge possessed by a person having ordinary skill in       been previously invalidated or tarnished in any way. See
the art, all in order to determine whether there was an        Solodyn, 2015 WL 5458570, at *11.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       10
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 64 of 300 PageID: 372
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

Finally, the fact that Novartis has obtained settlements         fraud claim requires showing “all the elements otherwise
involving challenges to the validity of the Polymorph            necessary to establish a Sherman Act monopolization
Patents and that these patents have never actually been          charge”); C.R. Bard, 157 F.3d at 1368 (“Unless the
called into question by a judicial authority, while not          patent had been obtained by fraud such that the market
dispositive, further undercuts Plaintiffs' ability to allege     position had been gained illegally, the patent right to
objective baselessness, particularly where Plaintiffs have       exclude does not constitute monopoly power prohibited
not called the settlements themselves into question. See         by the Sherman Act.”). Finally, plaintiffs alleging Walker
Asahi Glass Co., 289 F. Supp. 2d at 992 (“If, however,           Process fraud must comply with the heightened pleading
there is nothing suspicious about the circumstances of           requirements of Rule 9(b) as applied by the Federal
a patent settlement, then to prevent a cloud from being          Circuit. Medimmune, Inc. v. Genentech, Inc., 427 F.3d
cast over the settlement process a third party should not        958, 967 (Fed. Cir. 2005), rev'd and remanded on other
be permitted to haul the parties to the settlement over          grounds, 549 U.S. 118 (2007); see also Exergen Corp. v.
the hot coals of antitrust litigation.”). Although the '051      Wal-Mart Stores, Inc., 575 F.3d 1312, 1326–28 (Fed. Cir.
Patent could ultimately be invalid, that issue is not directly   2009) (explaining that Rule 9(b) particularity requirement
before this Court. Accordingly, Plaintiffs have failed to        entails alleging the specific “who, what, when, where, and
allege a plausible claim that litigation based on the '051       how”).
Patent, and therefore the other Polymorph Patent, was
“objectively baseless.”

                                                                      ii. Misrepresentation/Omission and Materiality
  C. Walker Process Fraud Claims
                                                                 Plaintiffs base their state-law Walker Process fraud
                                                                 claims on the following: (1) the withholding of prior art
                i. Relevant Legal Standard                       publications by Novartis' own scientists “that explicitly
                                                                 disclosed the mesylate salt form imatinib that had the
In Walker Process, the Supreme Court held that if                desired qualities of kinase inhibition;” (2) that “Novartis
a party obtains a patent “by knowingly and willfully             misrepresented that the non-needle form of the compound
misrepresenting facts to the Patent Office,” this is             was a recent, ‘surprising’ discovery, despite the fact that
“sufficient to strip [the party] of its exemption from the       Ciba-Geigy scientists had been using it for years,” that
antitrust laws.” 382 U.S. at 177. To adequately allege           “anyone skilled in the art would have been both motivated
Walker Process fraud, Plaintiffs must claim “(1) a false         and easily able to formulate a non-needle crystal form
representation or deliberate omission of a fact material         using routine laboratory procedures,” and that Novartis'
to patentability, (2) made with the intent to deceive the        scientists did in fact do that; and (3) that Novartis
patent examiner, (3) on which the examiner justifiably           improperly argued to the patent examiner that the PTO
relied in granting the patent, and (4) but for which             Board of Appeals decision had res judicata effect. CAC ¶¶
misrepresentation or deliberate omission the patent would        5–7.
not have been granted.” 12 C.R. Bard, 157 F.3d at 1364;
see also Nobelpharma, 141 F.3d at 1070–71. The fraud             Novartis argues that three of the five prior art references
must be “knowing and willful.” C.R. Bard, 157 F.3d at            at issue were not withheld from the PTO and that the
1364 (quoting Walker Process, 382 U.S. at 177). Where            remaining two references were cumulative or immaterial.
the fraud is based on omission, “there must be evidence of       The two prior art references that were ultimately disclosed
intent separable from the simple fact of omission.” Dippin'      to the PTO in an IDS and which the examiner herself
Dots, Inc. v. Mosey, 476 F.3d 1337, 1347 (Fed. Cir. 2007).       initialed, see Proctor Decl., Exs. G–H, indicating that she
                                                                 considered them, cannot form the basis of a plausible
 *14 In addition, a plaintiff must plausibly allege all          Walker Process fraud claim, where they were disclosed
other required elements of an antitrust claim—causation,         prior to issuance. See Fiskars, Inc. v. Hunt Mfg. Co., 221
antitrust injury, and market power. See Spectrum Sports,         F.3d 1318, 1327 (Fed. Cir. 2000) (“An applicant cannot be
Inc. v. McQuillan, 506 U.S. 447, 459 (1993); see also            guilty of inequitable conduct if the reference was cited to
Ritz Camera & Image, LLC, v. SanDisk Corp., 700 F.3d             the examiner, whether or not it was a ground of rejection
503, 506 (Fed. Cir. 2012) (explaining that Walker Process        by the examiner.”). Further, Plaintiffs failed to show how



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      11
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 65 of 300 PageID: 373
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

a third prior art reference (the 1996 Druker Article) that      material omissions.”). Moreover, the Court cannot infer
was actually cited in the '051 Patent's specification, see      that they plausibly are material where they neither discuss
Proctor Decl., Ex. A, can support a fraud allegation. See       the β-crystalline form of the mesylate salt specifically nor
Oracle Corp. v. Drug Logic, Inc., No. 11-00910, 2011            mention methods for creating it.
WL 5576267, at *11 (N.D. Cal. Nov. 16, 2011) (holding
that, where prior art references were disclosed in patent's     Finally, Novartis' statement that the discovery of the
specifications, allegations did not support inference that      β-crystalline form was “surprising” does not support a
applicant deliberately withheld material information).          plausible fraud claim. Firstly, it is unclear whether such
                                                                a statement qualifies as a misrepresentation, particularly
Novartis' res judicata argument to the patent examiner          where the examiner was free to reach her own opinion
regarding the prior art that was disclosed post-appeal also     about whether such a discovery was in fact “surprising”
cannot support a Walker Process fraud claim because it          based on the prior art that was available to her before
does not qualify as a material misrepresentation and the        the patent issued. Cf. LifeScan, Inc. v. Home Diagnostics,
patent examiner was not bound by it. See Rothman v.             Inc., 103 F. Supp. 2d 379, 386 (D. Del. 2000) (“As
Target Corp., 556 F.3d 1310, 1328–29 (Fed. Cir. 2009)           the Federal Circuit has recognized, the mere fact that a
(“While the law prohibits genuine misrepresentations of         patent applicant attempts to distinguish its patent from
material fact, a prosecuting attorney is free to present        the prior art does not constitute a material omission or
argument in favor of patentability without fear of              misrepresentation where the patent examiner has the prior
committing inequitable conduct.”); Environ Prods., Inc.         art before him or her, and therefore, is free to make his or
v. Total Containment, Inc., 951 F. Supp. 57, 61 (E.D.           her own conclusions regarding the claimed invention.”).
Pa. 1996) (“[T]here is no policy reason which would             Further, Plaintiffs have not sufficiently alleged that if
support the unprecedented expansion of the interpretation       Novartis had avoided using the word “surprising,” the
of ‘material information’ to include legal arguments.”).        patent would not have issued in light of the relevant prior
Plaintiffs make no argument to the contrary in their            art.
opposition brief.
                                                                Accordingly, Plaintiffs have failed to sufficiently allege
 *15 Furthermore, the two prior art references that             that the claimed misrepresentations or omissions were
Novartis admits were withheld—the 1995 Druker                   material to the patent examiner's determination.
Presentation and the 1996 Zimmerman Article—also
do not support a Walker Process fraud claim in this
case. Plaintiffs' allegations of materiality with respect to
                                                                                  iii. Fraudulent Intent
the undisclosed prior art do not reach the plausibility
threshold. In their brief, they explain that the prior art is   “Although ‘knowledge’ and ‘intent’ may be averred
relevant as to “whether the mesylate salt had been made         generally, ... the pleadings [must] allege sufficient
or disclosed earlier,” but the PTO, on appeal, specifically     underlying facts from which a court may reasonably infer
assumed the mesylate salt of imatinib had been disclosed        that a party acted with the requisite state of mind.”
and, moreover, Novartis did ultimately provide prior            Exergen Corp., 575 F.3d at 1327 (citing Fed. R. Civ. P.
art that disclosed mesylate salt to the patent examiner.        9(b)). The facts alleged, even construed generously, do
Plaintiffs also argue that the prior art is relevant as to      not support a plausible inference of fraudulent intent.
“whether the β-crystal form could be made following             In their opposition brief, Plaintiffs point to no specific
routine conditions.” Yet Plaintiffs fail to allege how either   factual allegations in the CAC that would permit such an
the 1995 Druker Presentation or the 1996 Zimmerman              inference, and argue only that “no other inference ... can
Article are material in that respect and, as required by        be drawn from the facts alleged in the complaint.” [ECF
Rule 9(b), how they are material to any particular claim        No. 120 at 29]. “[T]he simple fact of omission” is
in the '051 Patent. See Exergen Corp., 575 F.3d at 1329         insufficient. Dippin' Dots v. Mosey, 476 F.3d 1337, 1347
(“[T]he pleading fails to identify which claims, and which      (Fed. Cir. 2007). Further, Plaintiffs' belated disclosure of
limitations in those claims, the withheld references are        certain prior art does not permit this Court, without more,
relevant to, and where in those references the material         to plausibly infer that Novartis acted with fraudulent
information is found—i.e., the ‘what’ and ‘where’ of the        intent. At best, the allegation that the prior art was



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      12
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 66 of 300 PageID: 374
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

disclosed after an initial notice of allowance cuts equally         (D.N.J. May 19, 2009) (noting that “the Orange Book
                                                                    listing was only wrongful if the patent was obtained
in favor of and against Plaintiffs, in that it suggests
                                                                    through fraud or was ‘objectively baseless’ ”); see also
that Novartis did not intend to hide information as
                                                                    Solodyn, 2015 WL 5458570, at *12. Because Plaintiffs
evidenced by the fact that it did, in fact, disclose it.
                                                                    have failed to adequately allege claims sufficient to avoid
Where the prior art at issue was largely disclosed and
                                                                    the bar of Noerr-Pennington immunity, their state-law
the remaining undisclosed prior art is not clearly material
                                                                    claims must be dismissed.
in light of the disclosed prior art, the fact that Novartis'
scientists authored the prior art does not demonstrate
deceptive intent. Lastly, based on all of the above, there          VI. CONCLUSION
are insufficient factual allegations that would allow the            *16 Accordingly, Novartis' motion to dismiss [ECF No.
Court to infer that the characterization of the β-crystal as        111] is GRANTED. In light of this ruling, there is no need
“surprising” was intended to deceive the PTO.                       for a Rule 26(f) conference and that motion [ECF No. 135]
                                                                    is DENIED as moot.
Accordingly, the Court concludes that Plaintiffs have
failed to adequately plead a state-law Walker Process               SO ORDERED.
fraud claim. 13 Moreover, where Plaintiffs have failed
to state a claim based on sham litigation or Walker-
Process fraud, Plaintiffs' Orange Book listing allegations          All Citations
cannot form a separate basis for liability and therefore
                                                                    Not Reported in Fed. Supp., 2017 WL 2837002, 2017-1
fail as well. See Daiichi Sankyo, Inc. v. Apotex, Inc.,
                                                                    Trade Cases P 80,046
No. CIVA.030937(SDW-MCA), 2009 WL 1437815, at *9


Footnotes
1      Because the “free base” forms of many pharmaceutical compounds often do not exhibit the range of physical properties
       that are suitable for drug development, chemists sometimes modify the characteristics of the compound by adding an
       acid to form an “acid addition salt.” One common acid addition salt is a salt of methanesulfonic acid, also known as
       “mesylate.” Novartis sells Gleevec with imatinib mesylate in a tablet form.
2      Once a salt is selected, a drug manufacturer can also select a polymorphic form of the salt. Salts crystallize in a variety
       of different shapes, depending on conditions like temperature, solvent, and degree of supersaturation. When a salt is to
       be used in pharmaceutical drugs, some crystalline forms are preferable to others, as the form of the salt can affect drug
       qualities such as stability, dissolution, and bioavilability. In addition, certain crystalline forms may not be ideal for mass-
       scale production, in light of the form's flow properties, compressibility, bulk density, and particle sizes. Plaintiffs allege
       that “[n]eedle-shaped crystals, which are long and very thin ... are very difficult to handle both in the laboratory and in
       commercial production.” Id. ¶ 41. Accordingly, it is preferable to use a non-needle crystalline form when developing a
       salt for use in prescription drugs. Id. ¶ 42.
3      The '051 Patent is alleged to expire November 23, 2019. CAC ¶ 262. The CAC alleges that the '799 Patent, due to the
       terminal disclaimer, would expire the same day, id. ¶ 293, but Novartis represents that the RE'932 Patent expires on
       July 16, 2019 [ECF No. 112 at 4 n.6].
4      The Court understands the term “methanesulfonate salt” to be identical to “mesylate salt” in this case, and thus uses
       them interchangeably.
5      Although the Patent Board's decision is not attached to the CAC, it is cited at length therein. Moreover, because
       documents in the patent's prosecution history are public records, the Court may take judicial notice of their contents. See
       Beddall v. State St. Bank & Trust Co., 137 F.3d 12, 16–17 (1st Cir. 1998).
6      “If, on examination, it appears that the applicant is entitled to a patent under the law, a notice of allowance will be sent
       to the applicant....” 37 C.F.R. § 1.311(a).
7      Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), a drug manufacturer must obtain FDA approval to market
       a drug product by filing a New Drug Application (“NDA”). The FDA will approve the NDA if the drug applicant is able to
       demonstrate that the drug is safe and effective to treat a particular condition. Within thirty days after the FDA approves an
       NDA, the drug applicant must submit a “Form 3542” to the FDA, in which the sponsor discloses all patents that it believes
       are implicated by its new drug. Specifically, FDA regulations require the applicant to disclose



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               13
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 67 of 300 PageID: 375
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

          each patent that claims the drug or a method of using the drug that is the subject of the [new drug application] ... and
          with respect to which a claim of patent infringement could reasonably be asserted if a person not licensed by the owner
          of the patent engaged in the manufacture, use, or sale of the drug product.
      21 C.F.R. § 314.53(b)(1). If, however, there are no relevant patents that could reasonably be asserted, the applicant is
      also required to disclose this information. The regulation provides that
          [i]f the applicant believes that there are no relevant patents that claim the drug substance ... drug product ... or the
          method(s) of use for which the applicant has received approval, and with respect to which a claim of patent infringement
          could reasonably be asserted if a person not licensed by the owner of the patent engaged in the manufacture, use, or
          sale of the drug product, the applicant will verify this information in the appropriate forms.
      Id. § 314.53(c)(3). The FDA publishes the patent information provided by the drug applicant in a compendium called
      Approved Drug Products with Therapeutic Equivalence Evaluations (the Orange Book).
8     The CAC explains the Hatch-Waxman amendments as follows. See CAC ¶¶ 58–64. In 1984, Congress passed the
      “Hatch-Waxman” amendments to the FDCA, which were designed to speed the introduction of low-cost generic drugs into
      the market by permitting generic manufactures to file abbreviated new drug applications. The FDA will approve an ANDA
      as long as the applicant can show that the proposed generic is therapeutically equivalent to an existing brand-name
      drug on the market. The Hatch-Waxman amendments also created a mechanism to resolve potential patent disputes
      between would-be generic manufacturers and brand-name manufacturers before the launch of a generic product. When
      filing an ANDA, the generic manufacturer must certify, in one of four ways, that its proposed drug will not infringe any
      patents listed in the Orange Book for the brand-name drug. See 21 U.S.C. § 355(j)(2)(A)(vii). If the generic drug sponsor
      files a “Paragraph IV Certification,” a brand-name manufacturer can sue the ANDA applicant for patent infringement
      (notwithstanding the fact that the applicant is not yet infringing). The resulting lawsuit, which is commonly known as
      “Hatch-Waxman Litigation,” has the effect of staying the FDA's final approval of the ANDA until the earlier of (1) the
      passage of 30 months or (2) a court entering final judgment finding that the patent is invalid or not infringed by the generic.
      Until one of those conditions occurs, the FDA cannot authorize the generic manufacturer to go to market with its product.
      In addition, the Hatch-Waxman amendments provide that the first ANDA drug applicant to challenge a patent through a
      Paragraph IV Certification is eligible for six months of marketing exclusivity after it brings its drug to market.
9     Novartis did not assert the '799 Patent or the RE'932 Patent against Sun.
10    Although the Court need not reach the antitrust standing issue because the claims are dismissed on other grounds, it
      notes that whether Plaintiffs, as indirect purchasers, have antitrust standing to recover under state antitrust statutes in
      federal court is a question of state law, see Salveson v. JP Morgan Chase & Co., 166 F. Supp. 3d 242, 256 (E.D.N.Y.),
      aff'd, 663 Fed.Appx. 71 (2d Cir. 2016), cert. denied 137 S.Ct. 1826, (Apr. 24, 2017); see also In re Lithium Ion Batteries
      Antitrust Litig., No. 13-MD-2420 YGR, 2014 WL 4955377, at *7 (N.D. Cal. Oct. 2, 2014) (“[A]ntitrust standing under state
      law is just that, a matter of state law.”); D.R. Ward Constr. Co. v. Rohm & Haas Co., 470 F. Supp. 2d 485, 494 (E.D.
      Pa. 2006), that the parties failed to adequately brief. Furthermore, the Court does not understand Novartis' challenge to
      Plaintiffs' standing to assert claims in states where they do not reside and have not been injured to raise an Article III
      standing issue that must be addressed now. See Newberg on Class Actions § 2:3; In re Prudential Ins. Co. Am. Sales
      Practice Litig. Agent Actions, 148 F.3d 283, 307 (3d Cir. 1998) (“The absentee class members are not required to make a
      similar [Article III] showing, because once the named parties have demonstrated they are properly before the court, ‘the
      issue [becomes] one of compliance with the provisions of Rule 23, not one of Article III standing.’ ” (quoting Goodman v.
      Lukens Steel Co., 777 F.2d 113, 122 (3d Cir. 1985), aff'd, 482 U.S. 656 (1987))).
11    Plaintiffs alleged that the Buchdunger and Druker articles disclosed that scientists used the #-crystalline form of the
      mesylate salt. CAC ¶ 183. The actual description of these articles calls that allegation into question. The 1996 Buchdunger
      Article apparently discussed “crystalline derivatives” without describing any specific crystalline form. See CAC ¶¶ 165–
      67. The 1996 Druker Article only seems to discuss mesylate salt generally, not its crystalline forms. See CAC ¶¶ 159–
      64. In any event, both were disclosed prior to the issuance of the '051 Patent.
12    The Federal Circuit has described Walker Process fraud as distinct from inequitable conduct because “[t]he heightened
      standard of materiality in a Walker Process case requires that the patent would not have issued but for the patent
      examiner's justifiable reliance on the patentee's misrepresentation or omission.” Dippin' Dots, Inc. v. Mosey, 476 F.3d
      1337, 1346–47 (Fed. Cir. 2007); see also C.R. Bard, 157 F.3d at 1365 (explaining that “an equitable defense ... may be
      satisfied when material information is withheld with the intent to deceive the examiner, whether or not the examiner is
      shown to have relied thereon”); SanDisk Corp. v. STMicroelectronics, Inc., No. C 04-4379 JF (RS), 2008 WL 4615605, at
      *5 n.5 (N.D. Cal. Oct. 17, 2008) (“Walker Process fraud essentially is a more egregious version of inequitable conduct.”).
      In Metris U.S.A., Inc. v. Faro Techs., Inc., the court observed that, following a Federal Circuit decision in 2011 that



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               14
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 68 of 300 PageID: 376
United Food and Commercial Workers Unions and..., Not Reported in Fed....
2017 WL 2837002, 2017-1 Trade Cases P 80,046

      heightened the standard for inequitable conduct, “it appears that Walker Process fraud is now largely coextensive with the
      new inequitable conduct doctrine.” 882 F. Supp. 2d 160, 174 (D. Mass. 2011). Thus, although the Federal Circuit has not
      clarified how coextensive Walker Process fraud is with inequitable conduct, it seems to remain the case that a plaintiff that
      fails to allege inequitable conduct, necessarily fails to allege Walker Process fraud. Dippin' Dots, 476 F.3d at 1346–47.
13    Novartis also argues that the state-law Walker Process fraud claims should be dismissed because they are preempted
      by federal patent law. When determining whether state-law claims are preempted by federal patent law, Federal Circuit
      law controls. Dominant Semiconductors Sdn. Bhd. v. OSRAM GmbH, 524 F.3d 1254, 1260 (Fed. Cir. 2008). In Hunter
      Douglas, Inc. v. Harmonic Design, Inc., the Federal Circuit considered whether federal patent law preempted state law
      claims for, inter alia, state unfair competition law that prohibited tortious activities in the marketplace. 153 F.3d 1318 (Fed.
      Cir. 1998), overruled on other grounds, Midwest Industries, Inc. v. Karavan Trailers, Inc., 175 F.3d 1356, 1358–59 (Fed.
      Cir. 1999). It held that there was no field preemption of state unfair competition law by federal patent law. Hunter Douglas,
      153 F.3d at 1334–35. With respect to conflict preemption, Hunter Douglas held that state-law claims were preempted
      by federal patent law only “[i]f a plaintiff bases its tort action on conduct that is protected or governed by federal patent
      law.” Id. at 1335. Because Novartis' preemption argument does not implicate this Court's jurisdiction, the Court need not
      address it here. This Court also need not address Defendants' state law-specific arguments for dismissal.


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                15
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 69 of 300 PageID: 377




                         EXHIBIT E
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 70 of 300 PageID: 378
Toyo Tire & Rubber Co., Ltd. v. Atturo Tire Corp., Not Reported in Fed. Supp. (2017)
2017 WL 1178224



                  2017 WL 1178224                                                      Background
   Only the Westlaw citation is currently available.
            United States District Court,                    In 2013, prior to commencing its action before this Court,
           N.D. Illinois, Eastern Division.                  Toyo filed a complaint with the ITC, requesting that
                                                             it investigate various manufacturers and distributors of
          TOYO TIRE & RUBBER CO., LTD.                       foreign tires (the “ITC respondents” or “respondents”).
         and Toyo Tire U.S.A. Corp., Plaintiffs,             Pl.'s LR 56.1(a)(3) Stmt. ¶¶ 5, 7, ECF No. 331-2. Toyo
                          v.                                 alleged that these respondents were importing and selling
          ATTURO TIRE CORP. and Svizz-                       tires that it believed infringed various Toyo design patents.
          One Corporation, Ltd., Defendants.                 Id. ¶¶ 6, 8. Atturo was not among the named respondents,
                                                             nor were any Atturo tires listed among the allegedly
                   Case No. 14 C 0206                        infringing tires in Toyo’s complaint. Def.'s LR 56.1(b)(3)
                            |                                (C) Stmt. ¶¶ 43, 45, ECF No. 340-3.
                   Signed 03/30/2017
                                                             At Toyo’s request, the ITC agreed to institute an
Attorneys and Law Firms                                      investigation. Pl.'s LR 56.1(a)(3) Stmt. ¶ 11. The
                                                             investigation, however, was never carried out. Instead,
Gary Edward Hood, John A. Leja, Polsinelli Shughart
                                                             each of the respondents identified in Toyo’s complaint
PC, Mark Thomas Deming, Polsinelli PC, Chicago, IL,
                                                             (which, again, did not include Atturo) either defaulted,
Graham L.W. Day, Polsinelli PC, St. Louis, MO, Jean-
                                                             stipulated to consent orders, or entered into settlement
Paul Ciardullo, Justin M. Sobaje, William J. Robinson,
                                                             agreements with Toyo, following which the ITC
Foley & Lardner LLP, Los Angeles, CA, for Plaintiffs.
                                                             terminated its investigation as to each individual entity at
Brian Christopher Bianco, James Ian Zirkle, Julia Renee      Toyo’s request. Id. ¶¶ 13–16.
Lissner, Stacy Ann Baim, Michael Douglas Switzer,
Akerman LLP, Chicago, IL, Reece W. Nienstadt, Mei &          The terms of the relevant settlement agreements and the
Mark LLP, Washington, DC, for Defendants.                    manner in which the ITC terminated its investigation
                                                             are central to the issues raised in the present motion.
                                                             The settlement agreements, which were identical in all
                                                             material respects, provided that the named respondent
     MEMORANDUM OPINION AND ORDER
                                                             would refrain from importing and selling any “Accused
JOHN Z. LEE, United States District Judge                    Tires”—i.e., the tires listed in the ITC complaint—as
                                                             well as additional tires that Toyo believed infringed upon
 *1 Plaintiffs Toyo Tire & Rubber Co., Ltd. and              its intellectual property rights. Id. ¶ 26. One of these
Toyo Tire U.S.A. Corp. (“Toyo”), brought this                additional tires was the “Atturo Trail Blade M/T,” a tire
action against Defendants Atturo Tire Corporation            produced by Atturo. Id. ¶¶ 26, 28. Thus, notwithstanding
(“Atturo”) and Svizz-One Corporation, Ltd., alleging         the fact that neither Atturo nor the Atturo Trail Blade
patent infringement, trade dress infringement, trade dress   M/T was identified in Toyo’s complaint, the named
dilution, and other state law claims concerning certain      respondents agreed in their settlement agreements with
vehicle tires. Atturo filed seven counterclaims arising      Toyo not to sell the Atturo Trail Blade M/T. Id. ¶ 29; Def.'s
under state common law and state and federal statutes.       LR 56.1(b)(3)(C) Stmt. ¶ 52.
Toyo has moved for summary judgment as to all of
Atturo’s counterclaims based upon the Noerr-Pennington       The agreements were negotiated, finalized, and executed
doctrine, arguing that the counterclaims arise out of        solely between Toyo and the individually named
Toyo’s actions before the United States International        respondents; the ITC took no part in the settlement
Trade Commission (ITC) and are, therefore, protected         negotiations. Def.'s LR 56.1 (b)(3)(C) Stmt. ¶¶ 50–51,
from suit. For the reasons that follow, Toyo’s motion for    53. Moreover, the agreements contained no provision
summary judgment [331] is denied.                            requiring approval by the ITC or any other government
                                                             agency prior to taking effect. Id. ¶¶ 50–51. Rather,



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      1
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 71 of 300 PageID: 379
Toyo Tire & Rubber Co., Ltd. v. Atturo Tire Corp., Not Reported in Fed. Supp. (2017)
2017 WL 1178224

the agreements were self-executing and became binding         On November 20, 2013, Atturo submitted a letter in
even before Toyo requested that the ITC terminate its         response to Toyo’s requests for termination, noting its
investigation. Id.; see Mot. Summ. J. Hr'g Tr. 48:1–2, ECF    concern “that various executed and proposed Settlement
No. 360 (statement by Toyo’s counsel that the agreements      Agreements in this investigation represent an abuse of
were enforceable “as a matter of contract law”).              the [ITC] process, and are being used to unfairly restrict
                                                              competition in the United States market for tires.” Pl.'s
 *2 Because the ITC was not involved in the settlement        LR 56.1(a)(3) Stmt., Ex. 26, at 2, ECF No. 331-29. The
negotiations, the execution of the settlement agreements      ITC staff then reviewed Toyo’s requests to terminate
did not automatically terminate the ITC proceedings. And      and provided its view for the administrative law judge’s
so, with two exceptions, 1 Toyo submitted the settlement      consideration. See id. ¶ 21.
agreements to the ITC along with requests that the ITC
terminate its investigation of the named respondents. Pl.'s   In its written response, the staff at the ITC noted
LR 56.1(a)(3) Stmt. ¶¶ 16, 18.                                that it had no objection to Toyo’s requests, stating
                                                              that “the Staff does not believe that termination of
When reviewing a request to terminate a proceeding based      the investigation based on the settlement agreement[s]
upon a settlement agreement between the parties, the ITC      at issue would be contrary to the public health and
regulations provide as follows:                               welfare, competitive conditions in the U.S. economy, the
                                                              production of like or directly competitive articles in the
                                                              United States, or U.S. consumers.” Id. (citing 19 C.F.R.
                                                              § 210.50(b)(2)). With respect to Atturo’s letter, the staff
            Regarding        terminations      by
                                                              stated that it “apparently was found not to raise public
            settlement     agreement,     consent
                                                              interest concerns that should prevent the settlements
            order, or arbitration agreement
                                                              submitted in this investigation.” Id. Soon thereafter,
            under § 210.21 (b), (c) or (d),
                                                              stating its agreement with the staff’s analysis of these
            the parties may file statements
                                                              public interest factors, the ITC granted Toyo’s request
            regarding the impact of the
                                                              that it terminate the investigation. Id. ¶ 24. Although the
            proposed termination on the public
                                                              ITC acknowledged that Toyo’s request was “based upon”
            interest, and the administrative law
                                                              the various settlement agreements, id. ¶ 25, the ITC did not
            judge may hear argument, although
                                                              review the agreements for their specific impact on Atturo,
            no discovery may be compelled
                                                              nor did it mention Atturo in terminating the investigation,
            with respect to issues relating solely
                                                              see Def.'s LR 56.1(b)(3)(C) ¶¶ 50, 58.
            to the public interest. Thereafter,
            the administrative law judge shall
                                                               *3 Toyo filed its suit against Atturo in this Court
            consider and make appropriate
                                                              on January 13, 2014, asserting claims of design patent
            findings in the initial determination
                                                              infringement, trade dress infringement, trade dress
            regarding the effect of the proposed
                                                              dilution, common law unfair competition, common law
            settlement on the public health and
                                                              unjust enrichment, and violation of the Illinois Deceptive
            welfare, competitive conditions in
                                                              Trade Practices Act. Compl. ¶¶ 32–71, ECF No. 1.
            the U.S. economy, the production of
                                                              Atturo answered and asserted seven counterclaims: (1)
            like or directly competitive articles
                                                              common law tortious interference with existing contracts;
            in the United States, and U.S.
                                                              (2) common law tortious interference with prospective
            consumers.
                                                              business expectancy; (3) common law defamation; (4)
                                                              common law unfair competition; (5) common law unjust
                                                              enrichment; (6) violation of the Illinois Deceptive Trade
19 C.F.R. § 210.50(b)(2). Nowhere do the regulations
                                                              Practices Act; and (7) violation of § 43(a)(1)(b) of the
require the administrative judge to consider the
                                                              Lanham Act. Am. Answer & Countercls. ¶¶ 100–66, ECF
reasonableness or fairness of the settlement terms or any
                                                              No. 39.
impact the settlement agreement may have on third parties
directly.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 72 of 300 PageID: 380
Toyo Tire & Rubber Co., Ltd. v. Atturo Tire Corp., Not Reported in Fed. Supp. (2017)
2017 WL 1178224

Atturo’s counterclaims arise primarily from the settlement     proximately caused by government action, not by the
agreements that Toyo negotiated in the ITC action.        2    private petitioning. See F.T.C. v. Superior Court Trial
For example, in its first counterclaim, Atturo states          Lawyers Ass'n, 493 U.S. 411, 424–25 (1990); Campbell v.
that “Toyo used leverage as a Complainant in the               City of Chi., 639 F. Supp. 1501, 1511 (N.D. Ill. 1986),
Toyo ITC action to expand the scope of the settlement          aff'd, 823 F.2d 1182 (7th Cir. 1987). Conversely, where
agreement with [one of the named ITC respondents]              private parties take unlawful action merely hoping the
beyond the intellectual property at issue in the Toyo          government will later ratify it, government action is not an
ITC Action to include false trade dress infringement           intervening cause, and Noerr-Pennington immunity does
allegations against the Atturo Trail Blade M/T Tire.” Id.      not arise. Allied Tube & Conduit Corp. v. Indian Head,
¶ 105. On this basis, Atturo claims that “Toyo unlawfully      Inc., 486 U.S. 492, 503–04 (1988); In re Brand Name
tortiously interfered with an existing contract between        Prescription Drugs Antitrust Litig., 186 F.3d 781, 789 (7th
Atturo and [one of the respondents].” Id. ¶ 108. On            Cir. 1999); see also Superior Court Trial Lawyers Ass'n, 493
May 20, 2016, Toyo moved for summary judgment as to            U.S. at 424–25.
Atturo’s counterclaims, asserting they are barred by the
Noerr-Pennington doctrine.                                      *4 The second principle underlying Noerr-Pennington
                                                               is that prohibitions on petitioning efforts “would raise
                                                               important constitutional questions” under the First
                                                               Amendment. Noerr, 365 U.S. at 137–38. Insofar as the
                         Analysis                              antitrust laws would create liability that conflicts with the
                                                               First Amendment right of petition, the right of petition
“The court shall grant summary judgment if the movant
                                                               should prevail. See id.
shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter
                                                               Noerr-Pennington has since evolved from these well-
of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp.
                                                               defined roots. The Supreme Court has recognized that
v. Catrett, 477 U.S. 317, 322 (1986). In this case, the
                                                               the principles underlying the doctrine also warrant
parties acknowledge that no material facts are in dispute. 3   protection for individuals who “use the channels and
Pl.'s Mem. Supp. Summ. J. 7–8, ECF No. 331-1; Def.'s           procedures of state and federal agencies and courts to
Mem. Opp. Summ. J. 15 n.9, ECF No. 340. The sole               advocate their causes and points of view.” Cal. Motor
issue is a legal one: whether the Noerr-Pennington doctrine    Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 510–
immunizes Toyo from Atturo’s counterclaims.                    11 (1972). Thus, in addition to petitioning the legislature,
                                                               instituting a lawsuit is protected petitioning activity under
                                                               Noerr-Pennington. Id. Additionally, Noerr-Pennington
I. The Noerr-Pennington Doctrine
                                                               immunity has expanded beyond the antitrust context
The Noerr-Pennington doctrine protects those who
                                                               out of the recognition that the doctrine’s foundations—
petition governmental actors for redress from liability
                                                               particularly those sounding in the First Amendment—
based on their petitioning activity. E.R.R. Presidents
                                                               have force beyond the antitrust laws. See BE & K Constr.
Conference v. Noerr Motor Freight, Inc., 365 U.S. 127,
                                                               Co. v. N.L.R.B., 536 U.S. 516, 526 (2002); In re Innovatio
136–38 (1961); accord United Mine Workers v. Pennington,
                                                               IP Ventures, LLC Patent Litig., 921 F. Supp. 2d 903,
381 U.S. 657, 669 (1965). The doctrine originated in the
                                                               911 (N.D. Ill. 2013) (observing that “the Seventh Circuit
antitrust context based on two principles.
                                                               has applied the [Noerr-Pennington] doctrine broadly,” and
                                                               collecting cases in which the Seventh Circuit and other
The first is that the antitrust laws, which generally bar
                                                               courts have applied Noerr-Pennington to claims arising
concerted efforts by private actors to restrain trade,
should not bar individuals from joining together in efforts    under federal and state statutes and state common law). 4
to persuade governmental representatives to take action,
even if similar concerted efforts to persuade private          Additionally, Noerr-Pennington immunizes not only
decisionmakers might be unlawful. Noerr, 365 U.S. at           conduct that constitutes core petitioning activity, but also
137. This principle follows in part from basic notions         conduct with anticompetitive consequences “independent
of causation: namely, when the government acts based           of any government action” insofar as the conduct is
on petitioning, any purportedly unlawful result is most        “ ‘incidental’ to a valid effort to influence government



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 73 of 300 PageID: 381
Toyo Tire & Rubber Co., Ltd. v. Atturo Tire Corp., Not Reported in Fed. Supp. (2017)
2017 WL 1178224

action.” Allied Tube, 486 U.S. at 499 (quoting Noerr, 365      petitioning activity” in the litigation context is limited
U.S. at 143). Whether conduct is sufficiently “incidental”     to direct communications with the court. See Freeman
to petitioning activity to warrant immunity depends upon       v. Lasky, Haas & Cohler, 410 F.3d 1180, 1184 (9th
the “context and nature” of the conduct and the “source”       Cir. 2005) (“A complaint, an answer, a counterclaim
of anticompetitive consequences. Id. at 499–500, 503–04.       and other assorted documents and pleadings, in which
In making this determination, it is necessary to consider      plaintiffs or defendants make representations and present
the fundamental nature of the conduct at issue and decide      arguments to support their request that the court do
whether it is akin to traditionally unlawful activity, on      or not do something, can be described as petitions
the one hand, or tantamount to the political activity          without doing violence to the concept.”); Cardtoons,
Noerr-Pennington is designed to protect, on the other. Id.     L.C. v. Major League Baseball Players Ass'n, 208
at 506–07. To guide this analysis, the Supreme Court has       F.3d 885, 892 (10th Cir. 2000). But less unanimity
held that enough incidental conduct must be protected          exists as to what litigation-based conduct—outside of
so as to afford “breathing space” to the right of petition.    direct court communications—would qualify as conduct
BE & K, 536 U.S. at 531. In other words, some conduct          “incidental” to petitioning activity, thereby qualifying for
that does not directly implicate First Amendment values        Noerr-Pennington immunity.
should be protected so as not to chill core petitioning
activity. Id.                                                  For example, courts generally agree that the content of
                                                               presuit demand letters that threaten litigation or seek
On the other hand, an activity that is “mere sham”—i.e.,       settlement is immune from suit under Noerr-Pennington.
activity that “is actually nothing more than an attempt        In re Innovatio IP Ventures, 921 F. Supp. 2d at 912
to interfere directly with the business relationships          & n.5 (collecting cases). The question of whether the
of a competitor”—is not entitled to protection under           negotiation and execution of settlement agreements also
Noerr-Pennington. Noerr, 365 U.S. at 144. In the case          fall under “incidental” conduct has met diverging views.
of lawsuits, the Supreme Court has developed a two-            Compare Columbia Pictures Indus., Inc. v. Prof'l Real
part test for determining when a lawsuit is a “sham.”          Estate Investors, Inc., 944 F.2d 1525, 1528 (9th Cir. 1991)
“First, the lawsuit must be objectively baseless in the        (holding that “[a] decision to accept or reject an offer
sense that no reasonable litigant could realistically expect   of settlement is conduct incidental to the prosecution of
success on the merits.” Prof'l Real Estate Investors, Inc.     the suit and not a separate and distinct activity which
v. Columbia Pictures Indus., Inc., 508 U.S. 49, 60 (1993).     might form the basis for antitrust liability”), with In re
Winning lawsuits are per se immune, id. at 60 n.5, and         Nexium (Esomeprazole) Antitrust Litig., 968 F. Supp. 2d
courts have invariably held that lawsuits terminating in a     367, 395 (D. Mass. 2013) (stating that “[c]ourts are largely
favorable settlement are also objectively reasonable and       uniform in their view that private settlement agreements
are not shams, New W., L.P. v. City of Joliet, 491 F.3d        entered into during the pendency of litigation that are
717, 722 (7th Cir. 2007); see also Theme Promotions, Inc.      neither presented to nor approved by the judge presiding
v. News Am. Mktg. FSI, 546 F.3d 991, 1008 (9th Cir.            over the dispute fall outside the ambit of Noerr-Pennington
2008). If a court determines a suit is objectively baseless,   immunity,” and collecting cases).
it continues to the second part of the inquiry: whether
the lawsuit “conceals ‘an attempt to interfere directly with   Here, Toyo argues that the settlement agreements
the business relationships of a competitor’ ” by using the     between it and the respondents in the ITC action are
lawsuit as an “anticompetitive weapon.” Prof'l Real Estate     either core petitioning activity or conduct incidental to
Investors, 508 U.S. at 60–61 (quoting Noerr, 365 U.S. at       petitioning activity under Noerr-Pennington. 5 In support
144; City of Columbia v. Omni Outdoor Advert., Inc., 499       of its argument that the settlement agreements are core
U.S. 365, 380 (1991)).                                         petitioning activity, Toyo points to the fact that it
                                                               submitted the agreements to the ITC as part of its requests
                                                               for termination of the ITC proceedings. The Court does
II. Noerr-Pennington Applied to Toyo’s ITC Conduct
                                                               not find this argument persuasive for a number of reasons.
 *5 While Noerr-Pennington is understood to protect the
act of filing a lawsuit (subject to the sham exception), it
                                                               It is necessary at the outset to precisely define the
is less clear how the doctrine applies to other litigation
                                                               “activity” that is in dispute. Toyo would have the
conduct. There appears to be little dispute that “core


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      4
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 74 of 300 PageID: 382
Toyo Tire & Rubber Co., Ltd. v. Atturo Tire Corp., Not Reported in Fed. Supp. (2017)
2017 WL 1178224

Court consider the “activity” to comprise the settlement        attempt to interfere directly with the business relationships
agreements in their totality. But Atturo’s counterclaims        of a competitor” by using the ITC proceeding as an
arise only from the specific provisions in the settlement       “anticompetitive weapon,” thereby constituting a “sham”
agreements that restrict the respondents' ability to            ineligible for Noerr-Pennington protection. Prof'l Real
purchase and distribute Atturo’s tires (the “Atturo             Estate Investors, 508 U.S. at 60–61 (internal quotations
provisions”). The other provisions that involve other tires     omitted). 6
are entirely irrelevant to Atturo’s claims. Accordingly,
the Atturo provisions in the settlement agreements              This conclusion is buttressed by the fact that the
between Toyo and the ITC respondents constitute the             settlement agreements were private agreements that
conduct for which Toyo is seeking immunity under the            did not require ITC approval to become effective in
Noerr-Pennington doctrine. See Allied Tube, 486 U.S. at         the first place. Although they were executed after the
499 (“The scope of [Noerr-Pennington] protection depends        commencement of the ITC proceedings, the ITC did
[ ] on the source, context, and nature of the anticompetitive   not mandate them or participate in their negotiation.
restraint at issue.”). Furthermore, before applying the         Def.'s LR 56.1(b)(3)(C) ¶¶ 48, 50. Nor did the ITC
Noerr-Pennington doctrine, the Court has to examine             require the negotiation of the agreements as a prerequisite
whether Toyo’s challenged conduct is in fact related to the     to termination of its investigation. Id. The agreements
prosecution of the suit or “can be more fairly said to be       delineated what tires the signators would and would
outside of or unrelated to the petitioning activity.” United    not sell in the U.S. market and with whom they
Tactical Sys., LLC v. Real Action Paintball, Inc., Case No.     would and would not deal, Pl.'s LR 56.1(a)(3) ¶ 26,
14-cv-4050-MEJ, 2016 WL 524761, at *6 (N.D. Cal. Feb.           and were fully enforceable from their signing without
10, 2016).                                                      regard to the ITC’s later decision to terminate its
                                                                investigation. Def.'s LR 56.1(b)(3)(C) ¶ 50. As the Seventh
 *6 Viewed in this way, it is difficult to see how the          Circuit has recognized, the Noerr-Pennington doctrine
submission of the Atturo provisions would constitute            “does not authorize anticompetitive action in advance
core petitioning activity in Toyo’s proceedings before the      of government’s [or the ITC’s] adopting the industry’s
ITC. Recall that Toyo’s complaint does not even mention         anticompetitive proposal. The doctrine applies when
Atturo or Atturo tires, and there is nothing in the record      such action is the consequence of legislation or other
to indicate that the scope of the requested investigation       governmental action, not when it is the means for
included Atturo or its tires. It only makes sense that          obtaining such action.” In re Brand Name Prescription
the metes and bounds of core petitioning activity in the        Drugs, 186 F.3d at 789 (emphasis in original). Here too the
context of litigation must be determined by reference to        agreement between Toyo and the various ITC respondents
the parties and claims to the suit. The jurisdiction of a       with regard to Atturo was an action that was taken by the
court (or the agency tribunal in this case) is limited to       parties themselves, unrelated to the ITC proceeding.
the parties named in a complaint seeking redress and
the scope of the claims alleged. Consider a hypothetical        Holding otherwise would allow actors to shield
where Toyo and an ITC respondent enter into a settlement        anticompetitive or tortious conduct that harms third
agreement without the Atturo provisions and then enter          parties simply by appending it to any host of motions
into a separate agreement where the respondent agrees           in the course of a lawsuit. For example, A could sue
to boycott Atturo tires. As Toyo’s counsel conceded at          B for breach of contract, agree to settle its suit against
oral argument, the latter agreement would not enjoy             B with one of the conditions being that B breach an
Noerr-Pennington immunity. Hr'g Tr. at 48:17–49:9. It           existing contract with C, file a motion to dismiss the suit
would be odd to allow Toyo to insulate itself from              against B with the settlement agreement attached, and
liability simply by appending the provisions (which are not     then assert Noerr-Pennington immunity when later sued by
relevant to the proceedings) to the settlement agreements       C for tortious interference. The purposes underlying the
that it eventually submitted to the ITC. Toyo’s efforts         Noerr-Pennington doctrine do not require such a result.
to shoehorn whatever claims it may have with respect            Furthermore, allowing C to proceed with its claim against
to the Atturo tires into the ITC proceeding (when it            A would not unreasonably chill A’s right to petition the
could have, but did not, list them in its ITC complaint)        court with respect to its original claims against B. See
under the guise of motions to terminate “conceals an            United Tactical Sys., 2016 WL 524761, at *7 (finding



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 75 of 300 PageID: 383
Toyo Tire & Rubber Co., Ltd. v. Atturo Tire Corp., Not Reported in Fed. Supp. (2017)
2017 WL 1178224

Noerr-Pennington did not apply where “at least some of        the parties dictate the terms of the settlement and their
the terms in the ... settlement agreements and related        actions are not intended to persuade a judicial officer to
agreed-on conduct go beyond the [party’s] petitioning         obtain a redress of grievances. Id.; accord In re Androgel
activities and its claims in [a prior action]”); Select       Antitrust Litig., Case No. 1:09-MD-2084-TWT, 2014 WL
Portfolio Servicing v. Valentino, 875 F. Supp. 2d 975, 987    1600331, at *7–8 (N.D. Ga. Apr. 21, 2014) (holding
(N.D. Cal. 2012) (finding Noerr-Pennington inapplicable       that consent judgments are akin to private agreements
because defendant’s challenged conduct was based on a         and not entitled to Noerr-Pennington immunity); In re
settlement agreement term unrelated to the petitioning        Ciprofloxacin Hydrochloride Antitrust Litig., 261 F. Supp.
activity in the underlying lawsuit); cf. Broadcast Music,     2d 188, 212–13 (E.D.N.Y. 2003) (same); see also In re
Inc. v. Columbia Broadcasting Sys., Inc., 441 U.S. 1,         Cardizem CD Antitrust Litig., 105 F. Supp. 2d 618, 640–
13 (1979) (“Of course, a consent judgment, even one           42 (E.D. Mich. 2000).
entered at the behest of the Antitrust Division, does
not immunize the defendant from liability for actions,        In response, Toyo contends that the settlement
including those contemplated by the decree, that violate      agreements in question were presented to and approved
the rights of nonparties.”). For these reasons, the Court     by the ITC administrative law judge as part of Toyo’s
finds that Toyo’s submission of the Atturo provisions         motions to terminate the ITC proceedings. But this
as attachments to its motions to terminate the ITC            argument has several problems. As an initial matter, it
proceedings did not constitute core petitioning activity.     ignores the fact that Atturo’s counterclaims are also based
                                                              on a number of settlement agreements that were never
 *7 Alternatively, Toyo argues that the settlement            presented to the ITC. Am. Answer & Countercls. ¶¶ 112,
agreements fall within the Noerr-Pennington doctrine          115, 121, 130, 132, 139, 141, 148, 150, 158. Furthermore,
because they are conduct incidental to its petitioning        the settlement agreements that Toyo submitted to the ITC
activity. This again requires the Court to look to the        were a fait accompli. They did not need the approval of
context and nature of Toyo’s settlement agreements, as        the ITC judge to become effective. Def.'s LR 56.1 (b)
well as the source of the alleged resulting harm, with a      (3)(C) Stmt. ¶¶ 50–51; Mot. Summ. J. Hr'g Tr. 48:1–
mind to giving adequate breathing space to the right to       2. Additionally, the Court is not persuaded that the
petition. Allied Tube, 486 U.S. at 499–500, 503–04; BE &      ITC’s review of the agreements—which was focused on
K, 536 U.S. at 531. In the end, Toyo’s alternative argument   broad public interest factors, Pl.'s LR 56.1(a)(3) ¶¶ 21,
also fails.                                                   24—specifically considered, and thus can plausibly be
                                                              said to have endorsed, the injuries underlying Atturo’s
First, as discussed above, the agreements between             counterclaims. Toyo’s counsel admitted as much at oral
Toyo and the ITC respondents regarding Atturo are             argument. Hr'g Tr. at 14:24–15:8. 7 As a result, the
beyond the scope of Toyo’s complaint and the ITC              Court finds that the settlement agreements at issue here
investigation. Accordingly, they were not incidental to       (or, perhaps, more precisely, the parties' agreement as
Toyo’s petitioning activity before the ITC. See United        to Atturo) are similar to the party-negotiated consent
Tactical Systems, 2016 WL 524761, at *6 (denying              judgments discussed above and fall outside of the
immunity for conduct “outside of or unrelated to the          Noerr-Pennington doctrine.
petitioning activity”). Second, the settlement agreements
were the product of negotiations between private parties,      *8 The cases upon which Toyo relies are readily
and the nature of the agreements is much the same:            distinguishable. For example, Campbell v. City of Chi.,
private contracts entered into between private parties.       639 F. Supp. 1501, 1511 (N.D. Ill. 1986), aff'd, 823 F.2d
Such private settlement agreements fall outside of            1182 (7th Cir. 1987), involved a settlement agreement
Noerr-Pennington immunity. See Andrx Pharm., Inc. v.          between two taxicab companies and the City of Chicago.
Biovail Corp. Int'l, 256 F.3d 799, 818–19 (D.C. Cir. 2001);   After reviewing the history of the settlement negotiations,
In re Nexium, 968 F. Supp. 2d at 395 (collecting cases).      including discussions that resulted in the passing of a
This is true even in those cases where the parties obtain a   favorable ordinance, the court found “the agreement
consent judgment, signed and approved by a judge, that        reached here no more atypical than any other lobbying
sets forth the terms of their settlement. In re Nexium, 968   effort made by a powerful lobbyist.” Id. at 1511. Similarly,
F. Supp. 2d at 396–97. This is because, in such cases,        A.D. Bedell Wholesale Co. v. Philip Morris Inc., 263 F.3d



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      6
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 76 of 300 PageID: 384
Toyo Tire & Rubber Co., Ltd. v. Atturo Tire Corp., Not Reported in Fed. Supp. (2017)
2017 WL 1178224

239 (3d Cir. 2001), involved a settlement agreement that
                                                                   Parties in Toyo’s position have several different options.
was negotiated between various tobacco manufacturers
                                                                   They can limit settlement agreements to the scope
and numerous states. Id. at 253–54. Toyo also cites to
                                                                   the original complaint and seek express approval of
Columbia Pictures Industries, Inc. v. Professional Real
                                                                   their terms from the judge. Or they can seek to
Estate Investors, Inc., 944 F.2d 1525 (9th Cir. 1991),
                                                                   include additional parties like Atturo, whose rights
noting that, in that case, the Ninth Circuit found that
                                                                   will be impacted by the settlement agreements, to the
even the acceptance and denial of a settlement agreement
                                                                   proceedings. In this way, they can ensure that their
pre-litigation was entitled to Noerr-Pennington immunity.
                                                                   conduct would qualify as core petitioning activity or
Id. at 1528. But the language in Columbia Pictures was
                                                                   conduct incidental to petitioning activity—precisely the
dicta, and in any event, “[s]ubsequent courts have limited
                                                                   type of activity that the Noerr-Pennington doctrine is
Columbia Pictures' holding to its facts, i.e., cases involving
                                                                   intended to protect.
the offer or rejection of a settlement.” United Tactical
Systems, 2016 WL 524761, at *6 (collecting cases). 8

Finally, the Court finds that subjecting private settlement                                  Conclusion
agreements such as Toyo’s to liability will leave adequate
                                                                   For the foregoing reasons, the Court denies Toyo’s
breathing space for the right to petition courts or agencies
                                                                   motion for summary judgment based upon the
for redress. Parties in Toyo’s position remain free to
                                                                   Noerr-Pennington doctrine [331].
file and settle their suits. The First Amendment values
that lawsuits and similar agency proceedings implicate—
notably, “compensation for violated rights and interests,          IT IS SO ORDERED.
the psychological benefits of vindication, [and] public
airing of disputed facts,” Bill Johnson’s Rests., Inc. v.          All Citations
N.L.R.B., 461 U.S. 731, 743 (1983) (citations omitted)—
will not be undermined by refusing to immunize Toyo’s              Not Reported in Fed. Supp., 2017 WL 1178224
settlement conduct with respect to Atturo in this case.


Footnotes
1      The two exceptions are a draft settlement agreement that Toyo sent to Doublestar Tyre (“Doublestar”), one of the
       respondents named in the ITC complaint, and a settlement agreement entered into with Vittore Wheel & Tire (“Vittore”)
       and RTM Wheel & Tire (“RTM”), two other respondents named in the complaint. Def.'s LR 56.1(b)(3)(C) ¶¶ 60, 62.
       Because Doublestar filed consent order stipulations with the ITC and Vittore and RTM defaulted in the ITC action, Toyo
       did not submit the agreements to the ITC. Pl.'s Reply Supp. Summ. J. 2, ECF No. 344.
2      Atturo’s second through seventh counterclaims also rely upon on Toyo’s draft settlement agreement with Doublestar and
       the agreement with Vittore and RTM, but neither of these documents was submitted to the ITC. E.g., id. ¶¶ 112, 115,
       121, 130, 132, 139, 141, 148, 150, 158.
3      Atturo’s memorandum in opposition to Toyo’s motion highlights that Toyo’s motion does not mention the draft settlement
       agreement with Doublestar and the agreement with Vittore and RTM that were not submitted to the ITC. Toyo does not
       dispute this fact. Pl.'s Reply at 2. Atturo also contends that summary judgment is not appropriate because there are
       genuine issues of material fact as to whether the “sham” exception to Noerr-Pennington immunity applies. Def.'s Mem.
       Opp. Summ. J. at 5, 13. Because the Court holds that Toyo’s settlement agreements are not protected activity under
       Noerr- Pennington, there is no need to consider these issues.
4      The parties here do not dispute that Noerr-Pennington can apply to each of the different causes of action specified in
       Atturo’s counterclaims, nor do they suggest Noerr-Pennington should apply differently to the different causes of action.
5      In framing their arguments, the parties treat Toyo’s conduct in this case as the conduct of a party in a lawsuit. Of course,
       the ITC is an executive agency and not a court, but the parties do not seem to believe this matters for present purposes,
       and they are likely correct. See Cal. Motor Transp. Co., 404 U.S. at 510–11.
6      To be clear, this is not to say that Toyo’s complaint and the resulting ITC proceeding was a sham as a whole. Rather,
       Toyo’s use of the ITC proceedings to immunize anti-competitive conduct against Atturo—a third party who was not
       mentioned in the ITC complaint—was a sham vis-à-vis Atturo. See IPtronics Inc. v. Avago Tech. U.S., Inc., Case No.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 77 of 300 PageID: 385
Toyo Tire & Rubber Co., Ltd. v. Atturo Tire Corp., Not Reported in Fed. Supp. (2017)
2017 WL 1178224

       14-cv-5647-BLF, 2015 WL 5029282, at *6–7 (N.D. Cal. Aug. 25, 2015) (to determine whether ITC proceeding was a
       sham, court looked only to portion of proceeding related to the party against whom the Noerr-Pennington doctrine was
       being asserted). For this reason, Toyo’s reliance on another court’s decision concerning Toyo’s actions before the ITC,
       Toyo Tire & Rubber Co. v. CIA Wheel Grp., No. SACV15246JLSDFMX, 2015 WL 4545187 (C.D. Cal. July 8, 2015), is
       misplaced. In that case, the court considered the Noerr-Pennington doctrine solely as applied to Toyo’s actions before
       the ITC as such, not the settlement agreements at issue in this case. Id. at *3.
7      The ITC staff’s reference to a letter submitted by Atturo, which “apparently was found not to raise public interest concerns,”
       Pl.'s LR 56.1(a)(3) ¶ 21, does not persuade the Court otherwise. Toyo fails to specify who considered the letter and the
       basis for the staff’s conclusion. Additionally, the ITC’s subsequent termination of the investigation made no mention of
       Atturo or its letter. Def.'s LR 56.1(b)(3)(C) ¶ 58. Toyo essentially argues that Atturo—like Toyo—had its opportunity to
       petition the ITC and cannot complain that it lost. This argument has some superficial appeal. But the fact that Atturo
       submitted a letter to the ITC regarding the propriety of the settlement agreements does not transform Toyo’s submission
       of the settlement agreements into petitioning activity or conduct incidental to petitioning activity. In effect, Atturo was left
       with two untenable choices. It could ignore Toyo’s actions before the ITC (after all, Atturo was not a party to the ITC
       proceedings or previously involved in them), or it could file its letter. It chose to do the latter. But, in doing so, Atturo
       was limited by the public welfare standard in § 210.50(b)(2). It had no ability to oppose Toyo’s motion or the settlement
       agreements on the ground that they would injure Atturo directly. The ITC staff’s opinion (which was adopted by the
       administrative law judge) that the settlement agreements did not injure competition in the domestic tire industry as a
       whole is hardly surprising.
8      Toyo’s reliance on cases addressing other presuit activities, notably presuit demand letters, is also misplaced. Reply at
       6 n.8; see Sosa v. DIRECTV, Inc., 437 F.3d 923, 933–36 (9th Cir. 2006); In re Innovatio IP Ventures, 921 F. Supp. 2d
       at 912 & n.5. There is good reason to distinguish presuit demand letters from settlement agreements like those at issue
       here. Presuit demand letters are a unilateral action, whereas the settlement agreements at issue here were not only
       bilateral in nature, but affected the rights of a third party. Additionally, settlement agreements do not implicate the same
       First Amendment values as presuit demand letters—notably, psychological vindication and the public airing of disputed
       facts—that courts immunizing presuit demand letters have noted. Sosa, 437 F.3d at 936; see also In re Nexium, 968 F.
       Supp. 2d at 396–97 (distinguishing presuit demand letters on the basis that they are aimed at “persuasion of a judicial
       officer to obtain a redress of grievances”).


End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  8
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 78 of 300 PageID: 386
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 79 of 300 PageID: 387




                         EXHIBIT F
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 80 of 300 PageID: 388
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755


                                                                        This Report and Recommendation will decide
     KeyCite Yellow Flag - Negative Treatment                           Defendants'     Schering–Plough      Corporation,    Key
Distinguished by In re DDAVP Indirect Purchaser Antitrust Litigation,
                                                                        Pharmaceuticals, Inc., Upsher–Smith Laboratories, Inc.,
S.D.N.Y., October 17, 2012
                                                                        Wyeth and ESI Lederle Applications to the Special Master
                  2007 WL 5297755
                                                                        to Dismiss Certain Claims in the Indirect Purchasers'
    Only the Westlaw citation is currently available.
                                                                        Amended Consolidated Class Action Complaint (the
     United States District Court, D. New Jersey.
                                                                        “Partial Motion to Dismiss”). This Report and
        In re K–DUR ANTITRUST LITIGATION.                               Recommendations is based upon the parties' written
         This Document Relates To: All Actions.                         submissions in support of and in opposition to the Partial
                                                                        Motion to Dismiss and the oral argument presented by the
               Civil Action No. 01–1652 (JAG).                          parties at a January 24, 2007 hearing before me.
                               |
                    MDL Docket No. 1419.
                               |                                                            BACKGROUND
                        March 1, 2007.
                                                                        The factual background of this consolidated action
                                                                        and the underlying motions have been set forth
        SPECIAL MASTER'S REPORT AND                                     in detail in Judge Greenaway's decision in this
    RECOMMENDATIONS ON DEFENDANTS'                                      case, see In re K–Dur Antitrust Litig. ., 338
   SCHERING–PLOUGH CORPORATION, KEY                                     F.Supp.2d 517 (D.N.J.2004), and my Report and
  PHARMACEUTICALS, INC., UPSHER–SMITH                                   Recommendation on; (1) Defendants Schering–Plough
     LABORATORIES, INC., WYETH AND ESI                                  Corporation, Key Pharmaceuticals, Inc. and Upsher–
  LEDERLE APPLICATIONS TO THE SPECIAL                                   Smith Laboratories, Inc.'s Motion for Sanctions against
    MASTER TO DISMISS CERTAIN CLAIMS                                    Plaintiff Commonwealth of Pennsylvania; (2) Plaintiff
     IN INDIRECT PURCHASERS' AMENDED                                    Commonwealth of Pennsylvania's Cross–Motion to
 CONSOLIDATED CLASS ACTION COMPLAINT                                    Dismiss; and (3) Motion of James Morgan to Intervene
                                                                        as Class Representative (Docket No, 328). Familiarity
ORLOFSKY, Special Master.                                               with that factual background is presumed and will not
                                                                        be repeated in this Report and Recommendation except
                      INTRODUCTION                                      where necessary to resolve this motion.

 *1 This consolidated antitrust action has been
transferred to the District of New Jersey by the Judicial
                                                                          DEFENDANTS' APPLICATION TO DISMISS
Panel on Multidistrict Litigation pursuant to 28 U.S.C. §
                                                                            CERTAIN CLAIMS IN THE INDIRECT
1407. Pursuant to Rule 53 of the Federal Rules of Civil
                                                                            PURCHASER PLAINTIFFS' AMENDED
Procedure 1 and by consent of all parties in the above-                  CONSOLIDATED CLASS ACTION COMPLAINT
captioned action, I have been appointed by order of this
Court, dated April 12, 2006, to preside as a Special Master             Pending before me are the Applications of
to review and decide all currently pending and future                   Defendants, Schering–Plough Corporation (“Schering”),
motions directed to Judge Joseph A. Greenaway, Jr. and                  Key Pharmaceuticals, Inc. (“Key”), Upsher–Smith
Magistrate Judge Madeline Cox Arleo including, but                      Laboratories, Inc. (“Upsher”), Wyeth and ESI Lederle
not limited to discovery disputes, class certification and              (“ESI”) (collectively, “Defendants”), to dismiss certain
summary judgment (the “Appointment Order”) (Docket                      claims in the Indirect Purchasers' Amended Consolidated
No. 316). The Appointment Order provides that the                       Class Action Complaint (the “Partial Motion to
decision of the Special Master on any matter before the                 Dismiss”). The relief sought from the Court is a
Special Master will conclusively resolve that matter unless             determination that, inter alia, the Indirect Purchaser
an appropriate objection is filed pursuant to Fed.R.Civ.P.              Plaintiffs' (the “IP Plaintiffs”) lack standing to bring the
53(g).                                                                  Walker Process and “sham litigation” claims contained


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 81 of 300 PageID: 389
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

in their Amended Consolidated Class Action Complaint           the plot.” Lum v. Bank of Am., 361 F.3d 217, 228 (3d
(the “Amended Complaint”) and, therefore, those claims         Cir.2004) (citing Poller v. Columbia Broad, Sys., 368 U.S.
should be dismissed. Alternatively, Defendants seek a          464, 473, 82 S.Ct. 486, 7 L.Ed.2d 458 (1962)); see also
determination that the IP Plaintiffs' Walker Process and       Brotech Corp. v. White Eagle Int'l Tech. Group, 2004
“sham litigation” claims are preempted by Federal law          WL 1427136, at *3 (E.D.Pa. June 21, 2004) (citation
and, therefore, cannot be considered by this Court.            omitted) (“The dismissal standard is higher in antitrust
                                                               cases than generally”). Moreover, the Third Circuit Court
 *2 At an earlier stage of this litigation, when the           of Appeals has directed that “[courts] should be extremely
IP Plaintiffs moved to amend the original Complaint,           liberal in construing antitrust complaints.” See Lum, at
the parties stipulated that the Defendants had reserved        228 (quoting Knuth v. Erie–Crawford Dairy Co-op. Ass'n,
the right to raise the defense of “futility” with respect      395 F.2d 420, 423 (3d Cir.1968), cert. denied, 410 U.S. 913,
to any claims raised in the IP Plaintiffs' Amended             93 S.Ct. 966, 35 L.Ed.2d 278 (1973)).
Consolidated Class Action Complaint. See Transcript of
Oral Argument of January 24, 2007, at 4. For purposes
of this Report and Recommendations (the “Report”),
                                                                                   II. DISCUSSION
I shall treat Defendants' respective Applications as the
Defendants' exercise of the reserved “futility” defense        A. Schering and Key's Application to Dismiss Certain
with respect to those claims in the Indirect Purchasers'       Claims in the Amended Complaint
Amended Consolidated Class Action Complaint to which           On September 8, 2006, Schering–Plough Corporation
the respective Applications to Dismiss specifically apply.     and Key Pharmaceuticals, Inc. (collectively “Schering”)
                                                               submitted an application to the Special Master to dismiss
                                                               certain claims in the Indirect Purchasers' Amended
      I. LEGAL STANDARD GOVERNING                              Consolidated Class Action Complaint (the “Schering
   MOTIONS TO DISMISS ANTITRUST CLAIMS                         Motion”). In support of the Schering Motion, Schering
                                                               simultaneously filed a memorandum in support of the
When considering a motion to dismiss under Rule 12(b)          Schering Motion (the “Schering Opening Brief”).
(6) of the Federal Rules of Civil Procedure, a court is
“required to accept as true all allegations in the complaint   *3 In its opening brief, Schering notes that the Indirect
and all reasonable inferences that can be drawn from them      Purchaser Plaintiffs' (“IP Plaintiffs” or “Plaintiffs”) 2
after construing them in a light most favorable to the non-    original complaint challenged the legitimacy of the
movant.” Jordan v. Fox, Rothschild, O'Brien & Frankel,         Schering–Upsher and Schering–ESI Lederle settlement
20 F.3d 1250, 1261 (3d Cir.1994) (citation omitted).           agreements, but did not claim that the Schering patent
However, a court need not accept a plaintiffs “bald            was invalid. By comparison, Schering argues that the
assertions or legal conclusions.” Morse v. Lower Merion        Amended Complaint contains “an entirely new cause
School Dist., 132 F.3d 902, 906 (3d Cir.1997). “The issue is   of action” (“Count III”) that does not depend on the
not whether a plaintiff will ultimately prevail but whether    legality of the settlement agreements, rather it states a
the claimant is entitled to offer evidence to support the      Walker Process monopolization claim exclusively against
claims.” In re Burlington Coat Factory Securities Litig.,      Schering, Schering contends that Count III alleges that the
114 F.3d 1410, 1420 (3d Cir.1997) (citation omitted).          Schering patent was obtained by fraud on the Patent and
Thus, “a complaint should not be dismissed for failure         Trademark Office (“PTO”) or inequitable conduct, and
to state a claim unless it appears beyond doubt that the       maintained through sham litigation. (Schering Op, Br. at
Plaintiff can prove no set of facts in support of his claim
                                                               1.) 3 Finally, Schering notes that this claim does not rely
that would entitle him to relief.” Conley v. Gibson, 355
                                                               upon the settlement agreements, but seeks damages from
U.S. 41, 45–46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957).
                                                               a time period long before the settlements were entered
                                                               into. Thus, Schering argues that the Plaintiffs essentially
However, summary procedures should be used sparingly
                                                               seek the right to bring a Walker Process claim and
in complex antitrust litigation where motive and intent
                                                               litigate the validity of Schering's patent notwithstanding
play leading roles, the proof is largely in the hands of
                                                               the lawfulness of the settlement agreements. Schering
the alleged conspirators, and hostile witnesses thicken



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 82 of 300 PageID: 390
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

argues that such relief is not permitted under existing law.     F.3d 1368 (Fed.Cir.2000) (“Semiconductor Energy” ) in
(Id. at 2.)                                                      support of its preemption argument. Schering argues that
                                                                 the Semiconductor Energy court rejected that plaintiffs
First, Schering argues that Plaintiffs' Walker Process           argument that it had avoided preemption by alleging
claims should be dismissed because Plaintiffs lack               a claim that required proof of elements “beyond bad
standing to bring them, Instead, Schering argues that            faith misconduct before the PTO.” (Id. at 10.) Schering
only competitors have standing to bring such claims.             argues that the Semiconductor Energy court ultimately
(Schering Op. Br. at 2.) In particular, Schering contends        dismissed that plaintiff's state law claim precisely because
that it is “settled patent law” that only parties who            it had failed to allege more than the elements found in
have been threatened with a patent infringement suit             the patent law cause of action for inequitable conduct.
have standing to bring an action pursuant to Walker              Based on this precedent, Schering contends that in In
Process Equip. v. Food Machinery & Chemical Corp.,               re Ciprofloxacin Hydrochloride Antitrust Litig. ., 363
382 U.S. 172, 86 S.Ct. 347, 15 L.Ed.2d 247 (1965)                F.Supp.2d 514 (E.D.N.Y.2005) (“Cipro” ), the Court
(“Walker Process” ). (Id. at 6.) Moreover, Schering asserts      had similarly dismissed inequitable conduct and sham
that two cases from the District Court for the District          litigation claims brought under state antitrust and
of New Jersey have confirmed this principle of law,              consumer protection law. (Id. at 10.) Schering argues
see, In re Remeron Antitrust Litig., 335 F.Supp.2d 522           that in Cipro, the court dismissed indirect purchaser's
(D.N.J.2004) (“Remeron” ) and Carrot Components Corp.            Walker Process and “sham litigation” claims because the
v. Thomas & Betts Corp., 229 U.S.P.Q. 61 (D.N.J.1986)            success of those claims was dependent on proving that the
(“Carrot Components” ). (Id.) In addition, Schering              patent holder had withheld or misrepresented information
cites to a number of additional cases in support of its          before the PTO and, therefore, the court determined that
argument that only competitors have standing to bring            the claims rested entirely on patent law and, thus, were
Walker Process claims. Further, Schering argues that the         preempted. (Id. at 10–11.) Schering urges that the IP
limitations placed on standing are based on “sound policy        Plaintiffs' sham litigation claims fail for the same reasons.
considerations” and notes that even the Walker Process           Schering contends that these claims in this case are wholly
court “expressed concern about subjecting patent holders         dependent on proof of Schering's enforcement of a patent
to a proliferation of suits challenging the validity of their    that was allegedly procured by fraud on the PTO and,
patents.” (Id. at 7.) Schering adds that if parties such         therefore, are simply an extension of Plaintiffs' Walker
as the Indirect Purchasers are given standing, it would          Process claims. (Id. at 11.) Schering notes that in Cipro,
essentially precipitate a situation where consumers would        the court held that the indirect purchaser's sham litigation
have standing to challenge the validity of the patents.          claims were preempted because federal patent law controls
Schering argues that such a situation would “undermine           conduct before the PTO, conduct upon which the instant
settled principles of patent law” which provide that a           claims are similarly based. According to Schering, the fact
patent holder may only be subject to Walker Process              that the IP Plaintiffs claim that Schering's patent suits
suits by those against whom the patent holder takes              were “objectively” baseless does not change this result.
action. Finally, Schering argues that it is “particularly        (Schering Op. Br. at 12.) Finally, Schering asserts that the
inappropriate” to permit the Indirect Purchasers to              IP Plaintiffs admit that their sham litigation claims are
relitigate the patent validity issues that were settled in the   based on the merits of Schering's patent and contend that
underlying action. (Id. at 8,)                                   this fact further supports the conclusion that these claims
                                                                 are preempted under federal patent law. (Id.)
 *4 Second, Schering argues that the Plaintiffs'
monopolization claims, although brought under state              As a consequence, Schering argues that Count III of the
law, are preempted by federal patent law, (Schering              Amended Complaint, and any claims in Counts I, II and
Op. Br. at 2.) Specifically, Schering argues that because        IV that purport to state Walker Process or sham litigation
Plaintiffs' Walker Process claims are based on, inter            claims should be dismissed. 4
alia, Schering's conduct before the PTO, the claims are
preempted by federal patent law. (Schering Op. Br, at 9.)
Schering relies, in particular, on Semiconductor Energy          B. Wyeth and ESI Lederld's Application to Dismiss
Lab, Co., Ltd. v. Samsung Electronics. Co., Ltd., 204            Certain Claims in the Amended Complaint



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 83 of 300 PageID: 391
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

 *5 Contemporaneous with Schering's submission of the         claims brought in the Remeron case. Further, ESI adds
Schering Motion, Wyeth and ESI Lederle (collectively          that the IP Plaintiffs' “more remote status” as indirect
“ESI”) submitted an application to the Special Master         purchasers of K–Dur weakens any argument that they
to dismiss portions of the Amended Consolidated               have standing to bring a Walker Process claim. (Id.)
Class Action Complaint filed by the Indirect Purchaser        ESI also challenges the decision of the District Court
Plaintiffs (the “ESI Motion”). In the memorandum              of the District of Columbia in Molecular Diagnostics
accompanying ESI's motion, ESI similarly contends that        Labs. v. Hoffman LaRoche, Inc., 402 F.Supp.2d 276
the IP Plaintiffs assert a Walker Process monopolization      (D.D.C.2005) (“Molecular Diagnostics” ) claiming that
claim in Count III of the Amended Complaint based on          the court's conclusion that direct purchasers have standing
Schering's alleged fraud upon the PTO. (ESI Op. Br. at        to bring Walker Process claims is an “anomaly” among
1.) 5 However, ESI further argues that the IP Plaintiffs      courts that have considered the issue and argues that,
also incorporate Walker Process claims into Count II          in any event, the decision does not provide support for
of the Amended Complaint which seeks restitution,             the IP Purchasers' assertion of their claims. (ESI Op. Br.
disgorgement, constructive trust, and unjust enrichment       at 14.) Finally, ESI contends that the Walker Process
under state law and Count IV which seeks damages for          claims asserted against ESI are particularly problematic
restraint of trade under state law. (Id.) As a result, ESI    because the Amended Complaint fails to allege that ESI
moves for dismissal of the IP Plaintiffs' Walker Process      did anything to help obtain the Schering patent and notes
claims in Count III of the Amended Complaint and to           that ESI was, in fact, a defendant in a patent infringement
the extent they appear in other counts of the Amended         action brought by Schering against ESI. ESI argues that
Complaint. (ESI Op, Br. at 1.)                                the IP Plaintiffs' Walker Process claim “turns standing
                                                              on its head” because not only do the IP Plaintiffs lack
First, ESI argues that Count III and all other Walker         standing to bring such a claim, but they purport to bring
Process claims should be dismissed for lack of standing.      this action against one of the few entities that might
ESI contends that federal court decisions from the District   actually have standing to bring such a claim. Therefore,
of New Jersey and other federal courts provide that           ESI reiterates that the IP Plaintiffs' Walker Process claim
Walker Process claims are reserved to parties who are         should be dismissed for lack of standing. (Id. at 15.)
competitors of a patent holder, or parties against whom
a patent holder has tried to enforce its patent. By            *6 Second, ESI argues that, even if the IP Plaintiffs
comparison, ESI notes that the IP Plaintiffs are simply       have standing, their Walker Process and “sham litigation”
purchasers of K–Dur and, further, do not allege that          claims should be dismissed because they are based on
Schering enforced or threatened to enforce its patent         alleged misconduct before the PTO and, therefore, are
against them. Therefore, ESI argues that the IP Plaintiffs    preempted by federal patent law. (Id.) In support of
lack standing to bring Walker Process claims. (Id. at 2.)     its preemption argument, ESI relies upon several cases,
Like Schering, ESI cites Remeron and Carrot Components        including Cipro, Semiconductor Energy and Abbott Labs.
as decisions from the District of New Jersey which support    v. Brennan, 952 F.2d 1346 (Fed.Cir.1991), in each of
the argument that a party lacks standing to bring a Walker    which, ESI notes, the courts dismissed state law causes of
Process claim unless that patent holder has enforced or       action that were based on misconduct before the PTO. (Id.
threatened to enforce their patent against that party.        at 16.) Similarly, ESI argues that because the IP Plaintiffs'
(Id. at 8.) ESI also cites a number of cases, including       state law Walker Process and “sham litigation” claims
Remeron and Cipro, for the premise that standing to allege    are based “exclusively” on Schering's alleged fraudulent
a Walker Process claim can only be exercised by a patent      activity before the PTO, they are preempted by federal
holder's competitors. (Id. at 9.) In addition, ESI argues     patent law and should be dismissed. (Id. at 17–18.) ESI
that the IP Plaintiffs' Walker Process claims should be       further argues that to allow these claims to go forward
dismissed because the IP Plaintiffs have not alleged and      would constitute “an inappropriate collateral intrusion on
cannot allege that they were competitors of Schering and,     the regulatory procedures of the PTO” and a usurpation
further, that they do not allege that Schering enforced       of Congressional authority that was reserved to federal
or threatened to enforce the patent for K–Dur against         patent law. (Wyeth Op. Br. at 18.)
them. (Id. at 13.) Accordingly, ESI contends that the
claims in this case suffer from the same defects as those



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 84 of 300 PageID: 392
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

Therefore, ESI argues that the IP Plaintiffs' Walker              Plaintiffs claim that, consistent with Walker Process, they
Process and “sham litigation” claims should be                    have standing to bring an antitrust action notwithstanding
dismissed. 6                                                      the fact that the underlying facts in support of the claim
                                                                  include fraudulent procurement of a patent. (Id. at 4.)
                                                                  Plaintiffs add that the rationale articulated by the court
C. Upsher's Application to Dismiss Certain Claims in the          in Molecular Diagnostics reflects why the Defendants'
Amended Complaint                                                 standing arguments are incorrect. Plaintiffs further note
Like Schering and ESI, Upsher has also made an                    that Defendants' reliance on Remeron in support of their
application to dismiss certain claims in the IP Plaintiffs'       standing argument is misplaced. Plaintiffs argue that the
Amended Complaint (the “Upsher Motion”). In support               court's rationale for the decision in Remeron decision
of the Upsher Motion, Upsher asserts that under Count             is “sparse” and note further that the decision was even
III the Amended Complaint, the IP Plaintiffs assert a             criticized by the court in Molecular Diagnostics. (Id. at
wholly new cause of action alleging Walker Process and            4–5.) Therefore, Plaintiffs argue that if their fraud on
“sham litigation” claims, but argues that these claims are        the PTO or sham litigation claims are proven, then the
alleged against Schering only. (Upsher Op. Br. at 1.) 7           Defendants antitrust immunity will be “stripped away”
Upsher further argues that because the IP Plaintiffs have         and the Indirect Purchasers will be able to pursue their
failed to allege facts reflecting that Upsher is liable for       antitrust claims of monopolization. (Id. at 6.)
Schering's conduct, as alleged in Count III, Upsher cannot
be held liable for any damages arising from that count             *7 Second, Plaintiffs argue that their claims are not
of the Amended Complaint. (Id. at 1–2.) Accordingly,              preempted by federal patent law. Plaintiffs assert that
Upsher moves to dismiss Count III of the Amended                  when monopolization claims are “properly viewed,” they
Complaint pursuant to Rule 12(b)(6) of the Federal Rules          do not conflict with federal patent law, and are not
of Civil Procedure. (Id. at 2.)                                   preempted. (IP Plfs. Ans. Br. at 6.) Plaintiffs argue,
                                                                  based on Supreme Court precedent that state antitrust
                                                                  law “is a uniquely inappropriate context in which to
D. Indirect Purchaser Plaintiffs' Response in Opposition          find preemption by federal law.” (Id.) Instead, Plaintiffs
to the Applications                                               argue that their monopolization claims would only be
On October 23, 2006, the Indirect Purchaser Plaintiffs            preempted if they posed an obstacle to execution of
(“IP Plaintiffs” or “Plaintiffs”) 8 filed a memorandum of         federal patent law. (Id.) Further, Plaintiffs argue that
                                                                  the case of Dow Chem. Co. v. Exxon Corp., 139 F.3d
law in opposition to the respective Defendants' 9 motions
                                                                  1470 (Fed.Cir.1998) (“Dow”) stands for the principle that
to dismiss (the “IP Plaintiffs Answering Brief”). The IP
                                                                  “even if a court is required to adjudicate a question of
Plaintiffs argue, inter alia, that they have standing to assert
                                                                  federal patent law in connection with resolving a state
their monopolization claims (see IP Plfs. Ans. Br. at 2) 10       law claim, the patent laws will not preempt the state-
and that those claims are not preempted by patent law.            law claim if the plaintiff must also prove additional
(Id. at 6.)                                                       elements not found in a federal patent law cause of
                                                                  action.” (Id. at 7–8.) Plaintiffs argue that unlike the cases
First, Plaintiffs contend that Defendants' standing               cited by the Defendants, their claims are actually state
argument is focused exclusively on the Walker Process             law antitrust claims, not patent claims masquerading in
component of their monopolization claim, and not the              “state law garb.” Plaintiffs note that while their claims
Orange Book and “sham litigation” allegations. (Id. at 1–         do require consideration of conduct before the PTO, they
2.) With respect to Walker Process, the Plaintiffs argue          also require proof of elements specific to antitrust claims,
that the “gist” of the case was that “proof that the patent       which, in effect, take these claims out of the realm of
holder obtained the patent through knowing and willful            claims that would otherwise be preempted by federal
misrepresentation of facts to the PTO ‘would be sufficient        patent law. (Id. at 8.) In addition, Plaintiffs contend
to strip [the holder] of its exemption from the antitrust         that Defendants' preemption argument rests solely on the
laws.’ “ (Id. at 3 (citing Walker Process, 382 U .S. at           decision in Cipro. However, Plaintiffs argue that the Cipro
176).) Plaintiffs argue that in this case, their goal is to       decision is unpersuasive for the reasons articulated by the
strip Defendants of Noerr–Pennington antitrust immunity,          Federal Circuit Court of Appeals in Zenith Elect. Corp. v.
rather than to “annul” the patent in question. (Id.)


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          5
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 85 of 300 PageID: 393
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

Exzec, Inc., 182 F.3d 1340, 1355 (Fed.Cir.1999) (“Exzec”           an overcharged purchaser's standing to assert such claims”
), in which the court stated that “ ‘asserting [a] patent in the   and cited two cases in support of this argument. (Id. at
marketplace allegedly having known that the patent was             3.) As a consequence, the DP Plaintiffs argued that the
unenforceable due to inequitable conduct’ is a sufficient          respective applications to dismiss should be denied. (Id. at
species of ‘bad faith marketplace conduct’ to defeat a             4.)
preemption defense.” (Id. at 9.) Thus, Plaintiffs argue that
the Cipro Court's attempt to distinguish Dow on the basis
that the patent holder threatened plaintiff's customers,           F. Schering's Reply in Support of the Application to
fails because that activity was “no more wrongful” than            Dismiss
the prosecution of the sham litigation that occurred               In further support of its application to dismiss certain
in this case. (IP Plfs. Ans. Br. at 10.) Furthermore,              claims in the IP Plaintiffs' Amended Complaint, Schering
Plaintiffs argue that Walker Process provides that the             reasserts the arguments made in its Opening Brief.
mere maintenance of a fraudulently procured patent
would be sufficient “marketplace conduct” to give rise to          First, Schering contends that the IP Plaintiffs concede
antitrust liability and, therefore, their antitrust claims, as     that under federal patent law “they lack standing to
pled, would not be preempted by federal patent law. (Id.           force a patent holder to litigate the validity of his
at 10–11.)                                                         patent.” Further, Schering argues that under federal
                                                                   antitrust law, the IP Plaintiffs also lack standing to sue
Finally, Plaintiffs argue that state law consistently              an “alleged monopolist” for damages. (Schering Reply
recognizes monopolization claims similar to those                  Br. at 1.) 13 Schering contends that notwithstanding
asserted in this case. In particular, Plaintiffs observe           the IP Plaintiffs' claim that under state law they have
that state antitrust laws, which are patterned after               standing to assert a Walker Process monopolization claim,
federal antitrust laws, allow monopolization claims, a             prevailing case law contradicts this argument and cites
fact which Defendants do not dispute. (Id. at 11–12.)              Remeron, Cipro and In re DDAVP Direct Purchaser
Thus, Plaintiffs contend that there is no reason to treat          Antitrust Litig., No. 05–CV–2237 (S.D.N.Y.) (“DDAVP”
these monopolization claims differently because they rely          ) in support of the argument that purchasers of a
upon Walker Process allegations, since such state law              patented product simply do not have standing to bring
claims have no more deleterious public policy impact than          a Walker Process monopolization claim. (Id. at 2.) In
similarly situated federal claims.                                 addition, Schering argues that Molecular Diagnostics, a
                                                                   case heavily relied upon by the Plaintiffs, cannot overcome
 *8 In light of the foregoing, the IP Plaintiffs argue that        this contrary precedent. Schering argues that not only
the Defendants' respective motions to dismiss should be            does Molecular Diagnostics represent a minority view on
denied. 11 (Id. at 29.)                                            the issue, but that it arguably draws a distinction between
                                                                   direct and indirect purchasers and “strongly impl[ies]”
                                                                   that indirect purchasers of a patented product would
E. Direct Purchaser Plaintiffs' Response in Opposition to          lack standing. (Schering Reply Br. at 3.) Furthermore,
the Applications                                                   Schering argues that a significant number of cases limit
Contemporaneous with the submission of the IP Plaintiffs'          “competitor standing” under Walker Process to entities
Reply Brief, the Direct Purchaser Plaintiffs (the “DP              that have actually been sued for patent infringement
Plaintiffs”) similarly filed a memorandum opposing the             or “face a serious threat of suit for infringement” and
motions to dismiss Count III of the IP Plaintiffs Amended          counsel that Walker Process standing should be “narrowly
Complaint (the “DP Plaintiffs' Answering Brief”). The DP           construed.” (Id .) Finally, Schering argues that the IP
Plaintiffs challenge the Defendants' collective reasoning          Plaintiffs' standing argument, if adopted, would “radically
and their reliance upon Remeron as a basis to dismiss              rewrite well-established patent law.” (Id. at 4.) Schering
the IP Plaintiffs' claims. (DP Plfs. Ans. Br. at 2.) 12            urges that, under the Plaintiffs' theory, any patent could
Specifically, the DP Plaintiffs argued that the Remeron            be the target of numerous challenges by consumers and,
decision had been criticized for having failed to provide          further, any actual or potential competitor of a patent
sufficient justification for its result. By comparison, the        holder, who otherwise was not under threat of suit, could
DP Plaintiffs argued that other decisions had “affirm[ed]



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 86 of 300 PageID: 394
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

buy the patented product and bring a consumer Walker
Process claim.                                                    G. ESI's Reply in Support of the Application to Dismiss
                                                                  ESI has also submitted a reply brief in support of
 *9 Second, Schering emphasizes that state law causes             its application to dismiss portions of the Amended
of action that are based on fraud or inequitable conduct          Complaint. ESI reiterates that the Amended Complaint
before the PTO are preempted by federal patent law.               still does not allege that ESI was involved, in any way,
(Id.) Based on this precedent, Schering again argues              in obtaining the Schering patent. (ESI's Reply Br, at
that the IP Plaintiffs' monopolization claim is preempted         1.) 15 Having reviewed the IP Plaintiffs' Answering Brief,
because the only wrongful conduct alleged is conduct              ESI argues that the IP Plaintiffs have conceded that
before the PTO. Furthermore, with respect to the IP               ESI and Upsher are not defendants to Count III of the
Plaintiffs' contention that their claims are not preempted        Amended Complaint. ESI notes that Upsher's Opening
because they require elements of proof beyond those               Brief asserts that Count III asserts Walker Process and
required to substantiate patent invalidity, Schering argues       “sham litigation” claims against Schering only and that
that all of the Federal Circuit's preemption cases involve        the IP Plaintiffs made no effort to oppose or even respond
state law claims which contain elements beyond those              to Upsher's motion in this regard. Thus, ESI argues that
necessary to invalidate a patent. Citing Semiconductor            the IP Plaintiffs have apparently conceded that Count
Energy, Schering notes that the Federal Circuit held that         III of the Amended Complaint raises claims against
the plaintiff's RICO claim was preempted because the              Schering alone and, as such, the IP Plaintiffs are barred
wrongful conduct alleged in that matter related to the            from seeking recovery from ESI under Count III of the
patent holders' efforts to obtain the patent and targeting        Amended Complaint. (ESI's Reply Br. at 1.)
the plaintiff for a patent infringement suit. (Id. at 6.) Thus,
Schering argues that the issue of preemption hinges on             *10 Next, ESI argues that the Walker Process claim
the nature of the wrongful conduct alleged, noting that if        contained in Count III of the Amended Complaint and
the conduct alleged is conduct before the PTO or related          any other allegations of the Amended Complaint that
to the initiation of litigation against an alleged infringer,     purport to independently allege or incorporate a Walker
the claim will be preempted, whereas if the claim is also         Process claim should be dismissed for lack of standing.
predicated on marketplace conduct, then the claim might           To this end, ESI reiterates that federal courts in New
not be preempted. (Schering Reply Br. at 6.) Schering's           Jersey and elsewhere have held that unless a patent holder
position is that the resolution of this motion is governed by     has enforced or threatened to enforce its patent against
Semiconductor Energy because here, as in Semiconductor            a party, that party does not have standing to pursue
Energy, the only conduct alleged by the IP Plaintiffs in the      a Walker Process claim, ESI cites Remeron and Carrot
Amended Complaint is conduct before the PTO and the               Components in support of its argument on this point.
filing of infringement suits, not “marketplace conduct.”          Further, ESI notes that Plaintiffs' primary argument
Thus, Schering argues that because the IP Plaintiffs              in response to this case law is simply that these cases
have failed to allege any “bad faith misconduct in the            have been wrongly decided. In response, ESI cites to a
marketplace.” Plaintiffs' claims challenging Schering's           recent decision in the DDAVP case and argues that the
conduct before the PTO and Schering's alleged filing of           DDAVP decision strongly contradicts Plaintiffs' assertion
“sham litigation” are preempted and should be dismissed.          that these other cases were wrongly decided. ESI also
(Id. at 7.) Finally, Schering argues that, in order to            challenges the IP Plaintiffs' assertion that Defendants have
preserve the “careful balance” in patent law between the          tried to mischaracterize Plaintiffs' claims as “arcane patent
rights of patent holders and the rights of challengers, the       law claims.” (Id. at 3–4.) Rather, ESI concedes that the IP
group of prospective challengers has been intentionally           Plaintiffs' claims arc, in fact, antitrust claims, but argues
restricted to direct competitors. Schering argues that to         that indirect purchasers simply do not have standing
open the door to competitors would markedly change                to pursue antitrust claims based on Walker Process. In
patent law and patent policy, a result that existing case law     addition, ESI argues that Plaintiffs are wrong in asserting
counsels against. (Id. at 7–8.) Thus, Schering requests that      that courts that have denied standing in Walker Process
the Court grant its motion to dismiss. 14                         cases have applied some unique standing rule. Rather, ESI
                                                                  contends that these courts have simply applied “general
                                                                  antitrust standing principles” in determining that only



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          7
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 87 of 300 PageID: 395
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

parties against whom a patent has been enforced have
standing to bring Walker Process claims, (ESI's Reply Br.
at 4.) ESI also notes that the IP Plaintiffs “misleadingly      I. Analysis
argue” that “purchasers” have standing to pursue Walker         The Defendants 18 have moved to dismiss certain claims
Process claims, but argue that the IP Plaintiffs do not         contained in the IP Plaintiffs' Amended Complaint,
cite a single case which reflects that indirect purchasers      Motions to dismiss are governed by Rule 12(b)(6) of the
have standing to pursue Walker Process claims. (Id. at 5.)      Federal Rules of Civil Procedure. Although neither the
Further, ESI notes that the one case upon which Plaintiffs      Defendants, nor the IP Plaintiffs or the Direct Purchaser
base their standing claims—Molecular Diagnostics—only           Plaintiffs (the “DP Plaintiffs”) (collectively “Plaintiffs”)
ruled that direct purchasers had standing to bring a            have specifically articulated a standard of review on a
Walker Process claim, but did not articulate a general rule     Rule 12(b)(6) motion, it is well settled that the standard
applicable to “purchasers.” (Id.) Thus, Plaintiffs argue        of review articulated on page 4 of this Report and
that Count III of the Amended Complaint should be               Recommendation governs these motions to dismiss,
dismissed for lack of standing. (Id. at 7.)
                                                                The Defendants and the Plaintiffs agree that this matter
Finally, ESI argues that the Walker Process claim in            is fundamentally governed by the decision of the United
Count III and the related allegations in Counts II and IV       States Supreme Court in Walker Process Equip., Inc. v.
should be dismissed because they are preempted by federal       Food Machinery and Chem. Corp., 382 U.S. 172, 86 S.Ct.
patent law, ESI contends, however, that the IP Plaintiffs       347, 15 L.Ed.2d 247 (1965). However, the parties disagree
misrepresent ESI's position with respect to preemption.         as to how Walker Process is to be construed and applied to
Instead, ESI argues that, pursuant to a Walker Process          the claims that are the subject of the Motions to Dismiss.
claim, the only theory upon which damages could be              Therefore, an analysis of the prevailing case law for each
recoverable for a period dating back to 1989 is based upon      of the “futility” defenses raised by the Defendants in the
misconduct before the PTO, Under these circumstances,           respective Motions to Dismiss is in order,
ESI argues that Plaintiffs' Walker Process claims are
preempted. In addition, ESI notes that it is not seeking
dismissal of all of the IP Plaintiffs' claims that implicate       i. Standing
issues of patent law, rather it is seeking dismissal of those   Defendants claim that under Walker Process and other
claims dating back to the 1989 time period, claims which        prevailing case law, the IP Plaintiffs lack standing to
ESI contends necessarily rely upon Schering's conduct           bring the Walker Process and “sham litigation” claims
before the PTO. Therefore, ESI requests that the Court          raised in Count III of the Amended Complaint. (See
dismiss all Walker Process claims asserted by the IP            Schering Op. Br. at 5–8; ESI Op. Br, at 8–12; Upsher
                                                                Op. Br. at 1–2.) In contrast, the Plaintiffs argue that, as
Plaintiffs against ESI. 16
                                                                consumers of K–Dur, the Indirect Purchaser Plaintiffs
                                                                have been unduly affected by Schering's fraudulent and/
H. Upsher's Reply in Support of the Application to              or “inequitable conduct” before the PTO, Schering's
Dismiss                                                         “sham litigation” actions against Upsher and ESI, and
 *11 In response to the Plaintiffs' support for Count           the resulting settlement agreements entered into by the
III of the IP Plaintiffs' Amended Complaint, Upsher             Defendants and, as such, have standing to bring these
reiterated certain points made in its Opening Brief, In         claims against the Defendants. (See IP Plfs. Ans. Br. at 1–
addition, Upsher noted that neither the IP Plaintiffs, nor      6; DP Plfs. Ans. Br. at 1–4.)
the DP Plaintiffs have raised any opposition to the Upsher
Motion, and that neither set of plaintiffs have asserted
                                                                   a. Walker Process
that Upsher could be held liable for any Walker Process
                                                                In Walker Process, respondent brought a patent
or “sham litigation” claims lodged against Schering.
                                                                infringement action claiming that defendant had infringed
(Upsher Reply Br. at 2 .) 17 Thus, Upsher argued that           respondent's patent for a process used in aeration
it is appropriate to dismiss Count III of the Amended           equipment for sewage treatment systems. 382 U.S, at
Complaint to the extent that it relates to, or is intended to   173, In turn, petitioner counterclaimed for a declaratory
relate to Upsher. (Id.)                                         judgment on the ground that the patent was procured


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 88 of 300 PageID: 396
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

by fraud on the Patent and Trademark Office (“PTO”)            related to defendant's monopolistic business practices.
and was, therefore, invalid. Id. at 174, Further, petitioner   Defendant, in turn, moved to dismiss the complaint.
argued that if respondent's patent was procured by fraud
on the PTO and then was consciously used to exclude            During the course of the litigation the parties agreed
petitioner from the marketplace, it would constitute a         that in order to seek declaratory relief in the context
prima facie violation of Section 2 of the Sherman Act, 15      of a patent related antitrust action, a plaintiff must
U.S.C. § 2. Id. at 175.                                        demonstrate both “a reasonable apprehension that it will
                                                               face an infringement suit if it commences or continues the
 *12 The Supreme Court found, initially, that “a person        activity in question” and that it has “actually produced
sued for infringement may challenge the validity of            the accused device or [is] actually prepared to produce
[a] patent on various grounds, including fraudulent            such a device.” Carrot Components, 229 U.S.P.Q. at 63.
procurement.” Id. at 176. The Court went on to note            The court determined that plaintiff could not support its
that a party need not actually be sued in the first            claims for relief. First, with respect to the declaratory
instance, rather the validity of a patent may be challenged    judgment claim, the court found, inter alia, that as a
under the Declaratory Judgment Act. Id. In addition,           distributor of the allegedly infringing product, plaintiff
the Court added that, “we have recognized that an              “[had] not demonstrated the imminence of conflict with
injured party may attack the misuse of patent rights.”         the defendant,” see id. at 64, and, thus, could not meet
Id. (emphasis added). Finally, the Court concluded that        the jurisdictional prerequisites for a declaratory judgment
actual proof that respondent “knowingly and willfully          action. Second, with respect to plaintiff's monopolization
misrepresented” facts to the PTO would be sufficient to        claim, the court found, inter alia, that the complaint was
remove respondent's exemption from the antitrust laws,         deficient in that plaintiff had failed to demonstrate that
see id. at 177, and subject respondent to a claim under        defendant “[had] wielded exclusionary power through the
Section 2 of the Sherman Act.                                  use of his patent in a relevant market, to the detriment
                                                               of the plaintiff .” Id. (emphasis in original). Ultimately,
Ultimately, Walker Process stands, in relevant part, for       the court found that plaintiff lacked standing to sue
the principle that a party other than the United States        based on the conclusion that “plaintiff must at least be
may sue “to cancel or annul a patent.” Id. at 175, While       able to allege facts that indicate that the defendant has
Walker Process does not define the precise scope of the        enforced, or has sought to enforce, or has threatened
class of “injured part[ies]” who “may attack the misuse of     to enforce its fraudulently obtained patent against the
patent rights,” the facts of the case certainly reflect that   plaintiff itself.” Carrot Components, at 64 (citing Indium
direct competitors—i.e., parties against whom “threats of      Corp. of Am. v. Semi–Alloys, Inc., 556 F.Supp. 1344, 1352–
suit” for infringement may be raised and/or an action          53 (N.D.N.Y.1983)).
for patent infringement may be brought—are legally
cognizable claimants.                                           *13 Thus, Carrot Components' basic contribution to
                                                               the issue of Walker Process standing is the conclusion
                                                               that, with respect to declaratory judgment claims, only
  b. District of New Jersey decisions                          parties that have been directly threatened with suit or who
                                                               can demonstrate that they reasonably anticipate a patent
   i. Carrot Components
                                                               infringement suit or some effort by the patent holder to
Since Walker Process was decided, numerous courts
                                                               enforce the subject patent against them will have standing
have examined the issue of which “injured parties” have
                                                               to bring such a claim for relief.
standing to bring a Walker Process claim. However,
there are few directly applicable cases that have been
decided in the District of New Jersey. In 1986, the               ii. Remeron
District Court for the District of New Jersey decided          Eighteen years later, the District Court revisited the issue
Carrot Components Corp. v. Thomas & Betts Corp., 229           of Walker Process standing in the context of a patent
U.S . P.Q, 61 (D.N.J.1986) (“Carrot Components” ).             litigation in In re Remeron Antitrust Litig.,, 335 F.Supp.2d
In Carrot Components, plaintiff sought a declaration           522 (D.N.J.2004) (“Remeron”). In Remeron, a multi-
of invalidity on two patents held by the defendant             district litigation, the plaintiffs, each a direct purchaser
or a declaration of non-infringement and for damages           of the drug mirtazapine, filed separate actions against the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      9
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 89 of 300 PageID: 397
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

defendants alleging “ ‘an overall scheme’ to monopolize
the relevant market” for the drug, Remeron, at 526.              c. Other federal decisions
Among other things, plaintiffs alleged that defendant           *14 A number of federal cases outside the District of
Organon had obtained the subject patent through fraud          New Jersey have analyzed Walker Process and its progeny
on the PTO and brought Walker Process claims pursuant          in an attempt to ascertain and/or define the parameters
to Section 2 of the Sherman Act, Defendants moved to           of standing for prospective Walker Process claimants.
dismiss. The Remeron court acknowledged that fraudulent        The results of these cases, while mixed, favor limiting the
procurement of a patent or enforcement of a patent             number of potential Walker Process claimants. I now turn
obtained by fraud could form the basis of a claim under        to an examination of those cases.
Section 2 of the Sherman Act if the other elements of
the claim were present. However, the court concluded
                                                                  i. DDAVP
that the plaintiffs, as direct purchasers of mirtazapine,
                                                               The issue of Walker Process standing was most recently
did not have standing to bring a Walker Process claim.
                                                               addressed in In re DDAVP, Direct Purchaser Antitrust
In support of this conclusion, the court noted that; (1)
                                                               Litig., No. 05–Civ.–2237 (CLB) (S.D.N.Y.) (“DDAVP” ).
plaintiffs had never had the patent enforced against them;
                                                               In DDAVP, the plaintiffs, direct and indirect purchasers
(2) were not threatened with enforcement; and (3) were not
                                                               of the drug desmopressin acetate (“DDAVP”), filed
in a position to manufacture a competing version of the
                                                               separate class actions alleging violations of federal and
drug. Remeron, at 529
                                                               state antitrust law and charging that defendants had
                                                               unlawfully maintained a monopoly over the market for
The Remeron court reached this conclusion based, in part,
                                                               desmopressin acetate by, inter alia, allegedly procuring
on its acceptance of the legal principles emanating from
                                                               the applicable patent by fraud or inequitable conduct
Carrot Components, In fact, the court found that “[a]
                                                               before the PTO and “instituting and prosecuting” a “sham
plaintiff does not have standing to assert a Walker Process
                                                               litigation” action against certain prospective competitors.
claim unless ‘[the] defendant had sought to enforce the
                                                               In re DDAVP Direct Purchaser Antitrust Litig., No, 05–
patent against the plaintiff, or that plaintiff had some
                                                               Civ.–2237 (CLB), slip op. at 2–3 (S.D.N.Y. Nov. 2,
reasonable basis for fearing such attempted enforcement.’
                                                               2006). Defendants moved to dismiss the complaints on the
“ Remeron, 335 F.Supp.2d at 529. The court went on
                                                               grounds that, inter alia, plaintiffs lacked standing to bring
to observe that “Walker Process and its progeny involve
                                                               the antitrust claims and that the state law antitrust claims
antitrust counterclaimants who where potential or actual
                                                               were preempted by federal law. Specifically, Defendants
competitors in patent infringement suits.” Id. Relying on
                                                               argued that plaintiffs lacked standing because “they are
this precedent, the court concluded that because plaintiffs,
                                                               purchasers and not competitors or would be competitors
as direct purchasers of mirtazapine, did not produce the
                                                               of [the defendants], and because neither [defendant]
drug nor were prepared to do so, and were not party to
                                                               ha[d] ever threatened to enforce the patents against [the]
the initial patent infringement suits, they lacked standing
                                                               [p]laintiffs....” Id. at 5.
to bring a Walker Process fraud claim. 19 Id.
                                                               While the DDAVP court concluded that the plaintiffs'
Like Carrot Components, Remeron stands for the                 respective complaints could be dismissed based solely on
proposition that only a party that has had a patent            their failure to plead fraud with particularity, the court
enforced against it, or has been threatened with suit, has     went on to consider whether plaintiffs were “proper”
standing to bring a Walker Process or “sham litigation”        antitrust plaintiffs and, as such, whether they had standing
claim. Moreover, the Carrot Components and Remeron             to bring a Walker Process claim. Following a review of
decisions certainly suggest that parties who are not           applicable case law respecting Walker Process standing,
actually or prepared to be direct competitors of parties       the court noted that:
holding a patented product lack standing to bring such
claims. Thus, the conclusion to be drawn from Carrot
Components and Remeron is that direct and indirect
                                                                           Plaintiffs have not alleged and
purchasers of a patented product simply lack standing to
                                                                           cannot, that they did compete
bring Walker Process and “sham litigation” claims.
                                                                           or would have competed with
                                                                           Defendants, nor that they have


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      10
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 90 of 300 PageID: 398
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

            been sued or threatened with an                   courts regarding which parties have standing to bring a
            infringement lawsuit by Defendants.               Walker Process claim. In Molecular Diagnostics, plaintiff,
            Rather, they allege that they have                Molecular Diagnostics Laboratories (“MDL”), a direct
            paid higher prices for desmopressin               purchaser of the subject patented product, Thermus
            acetate by virtue of Defendant's                  aquaticus DNA polymerase (“Taq” ), brought suit under
            misconduct before the PTO and                     Section 1 of the Sherman Act charging that they had been
            subsequent actions, which prevented               forced to pay artificially inflated prices for Taq as a result
            the lower prices, which would have                of defendants' enforcement of the patent, which plaintiffs
            ensued from generic competition.                  allege was obtained by fraud on the PTO. Molecular
                                                              Diagnostics, 402 F.Supp.2d at 278. Defendants moved to
                                                              dismiss the complaint on a number of grounds, including
Id. at 9.                                                     but not limited to lack of standing.


Noting that there was no binding precedent from the           In defense of the complaint, MDL argued it had standing
Southern District of New York with respect to this issue,     to bring a Walker Process claims due to its status
the court examined other cases that had addressed this        as a direct consumer of Taq. In response, defendants
issue. Citing Remeron and Cipro, the court noted that         argued that only competitors or entities against whom
those courts had found, respectively, that absent a threat    a fraudulently obtained patent had been or could be
of suit or the reasonable anticipation of suit, a party       enforced would have standing to bring a Walker Process
does not have standing to bring a Walker Process claim        claim. Id. at 279. Defendants specifically relied on Carrot
and that non-infringing consumers of patented products        Components and Remeron in support of their position.
similarly lacked standing. The court contrasted Remeron
and Cipro, with the decision of the District Court for        As a result, the Molecular Diagnostics court undertook
the District of Columbia in Molecular Diagnostics, in         a review and analysis of these key decisions. First, the
which the court found that customers, who are direct          court found Carrot Components factually distinguishable
purchasers of a patented product, have standing to bring      from the facts at issue in Molecular Diagnostics. The
a Walker Process claim, DDAVP, at 10–11. Having               court noted that the plaintiff in Carrot Components was
reviewed these cases, the DDAVP court concluded that the      a competitor, not a customer of the defendant in the
better argument was articulated in the Remeron and Cipro      case. Further, the court found that the ruling in Carrot
cases. As a consequence, the court held that, as consumers,   Components was limited to the facts of that particular case
plaintiffs simply lacked standing to bring a Walker Process   and concluded that the case “did not purport to establish
claim against the defendants, and that this defect was a      a rule of general applicability.” Id. at 280. Second, with
sufficient alternative basis for dismissing the complaints.   respect to Remeron, the court found that although the
                                                              plaintiff in that case was a customer of the defendants,
 *15 Although certainly not binding precedent in the          the Remeron court had offered “little justification” for its
District of New Jersey, DDAVP adds further support to         holding. Id. The court concluded that, in the absence of
the existing body of case law holding that consumers of       any compelling justification for the Remeron decision, the
patented products lack standing to bring Walker Process       court need not follow the Remeron precedent, Moreover,
claims.                                                       the court surmised that the Remeron court may have
                                                              confused the harm to be addressed through a Walker
                                                              Process claim, In the opinion of the Molecular Diagnostics
  ii. Molecular Diagnostics                                   court, “[a] Walker Process claim is not a fraud claim, as
In support of their argument that the IP Plaintiffs,          the [Remeron ] court intonates, but an antitrust violation.
as indirect purchasers of K–DUR, have standing                The harm is not the invalid patent, but the use of
to bring a Walker Process claim, Plaintiffs rely              the invalid patent to establish a monopoly.” Molecular
primarily on the decision in Molecular Diagnostics            Diagnostics, at 280. Thus, the court concluded that “there
Labs. v. Hoffman–LaRoche, Inc., 402 F.Supp.2d 276             is little reason to think that standing requirements for
(D.D.C.2005) (“Molecular Diagnostics” ). Molecular            Walker Process claims differ from standing requirements
Diagnostics is emblematic of the dispute among federal        in more conventional antitrust actions.” Id. at 281.



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       11
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 91 of 300 PageID: 399
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

Accepting plaintiffs' argument that direct purchasers          those customers had a cause of action against Glaxo,
generally have standing to prosecute antitrust claims, the     but Asahi had no right to bring an action on that basis.
court concluded that there was “no reason to limit [Walker     In addition, the court noted that “not being under a
Process ] standing to competitors.” Id. Thus, the court        serious, palpable, foreseeable, imminent threat of being
found that “direct purchasers have standing to pursue          sued, Asahi cannot obtain a judicial declaration that the
Walker Process claims.” Id. at 282.                            patent is invalid or if valid not infringed ... by the sale
                                                               of the amorphous product.” Asahi Glass, at 990. The
 *16 In contrast to Carrot Components and Remeron,             court went on to note that since Asahi did not sell an
cases which Molecular Diagnostics criticizes, Molecular        antidepressant drug, it was not in the “market” for that
Diagnostics stands for the principle that, like competitors,   drug and, therefore, lacked standing to sue. “The general
direct purchasers are equally well-suited to pursue Walker     rule is that suppliers do not have ‘standing’... to complain
Process claims against both patent holders, whose patents      about a violation of the antitrust laws at the customer
are obtained through fraud or “inequitable conduct” on         level.” Id. Further, the court noted that “[i]f suppliers
the PTO and those who collude with them. However,              of targets of antitrust violators ... were allowed to sue,
Molecular Diagnostics cannot reasonably be construed to        potential plaintiffs would be stumbling over each other
have held that consumers, regardless of their station, have    and the targets themselves, though their claim to relief
standing to pursue Walker Process claims.                      is primary, might find themselves unable to obtain any
                                                               relief.” Id. at 991.

   iii. Asahi Glass                                             *17 Thus, like Remeron and DDAVP, Asahi Glass
A predecessor to both Remeron and DDAVP, Asahi Glass           provides support for the principle that a party who is not
Co., Ltd. v. Pentech Pharma., Inc., 289 F.Supp.2d 986          a direct competitor, e.g., a supplier, or is not the target of
(N.D.Ill.2003) (“Asahi Glass” ), is also representative of     a suit by a patent holder, simply does not have standing to
that line of cases holding that only competitors have          bring a Walker Process—styled antitrust claim.
standing to prosecute Walker Process claims.

In Asahi Glass, plaintiff, Asahi, who was a supplier of the       d. The IP Plaintiffs' lack standing to sue
                 20
active ingredient in a generic version of the drug Paxil,      Although other cases were cited and relied upon by the
sued the defendant, Glaxo, the patent holder, in an effort     parties in support of and in opposition to the IP Plaintiffs'
to have the patent for Paxil declared invalid. Through         claim of standing to bring Walker Process claims, the
the suit, plaintiff sought to prevent defendant from           cases discussed above form the basic foundation for the
interfering with Asahi's sales of its amorphous paroxetine     arguments upon which the respective parties have relied.
hydrochloride product to other potential manufacturers         Having thoroughly reviewed the above-referenced cases,
of generic Paxil. Plaintiff also sought to challenge a         as well as a number of the other cases that have been cited
settlement agreement between Glaxo and Pentech, a              by the parties, I conclude, as the did the court in DDAVP,
former customer of Asahi, which Asahi believed violated        that the Courts in Cipro and Remeron have the better side
antitrust law by restraining trade in the antidepressant       of the argument on the issue of Walker Process standing.
market. In particular, Asahi believed that potential
customers were not purchasing its paroxetine product           First, although none of the cases cited above, or that I have
because they feared being sued by Glaxo. Id. at 989.           otherwise reviewed for purposes of deciding the respective
Defendants moved to dismiss.                                   motions are binding on this Court (excepting, of course,
                                                               Walker Process ), the majority of decisions which have
The court noted several problems in plaintiff's case, not      considered the issue, have reached the conclusion that,
the least of which was the fact that it was highly unlikely    unlike competitors, customers (e.g., indirect purchasers)
that Glaxo, as the patent holder, would have reason            do not, generally speaking, suffer exposure to the type of
to sue a party in the plaintiff's position; i.e., a supplier   harm that Walker Process claims are specifically designed
of amorphous paroxetine. The court observed that if            to remedy. In analyzing the Walker Process fraud claim,
plaintiff's potential customers (i.e., generic competitors     the Remeron court undertook a review of the extant
of Glaxo) were deterred by Glaxo's threat of suit, then        Walker Process jurisprudence and distilled that body
                                                               of case law to a conclusion that these cases “involve


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       12
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 92 of 300 PageID: 400
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

antitrust counterclaimants who were potential or actual          Process-type allegations. See Molecular Diagnostics, 402
competitors in patent infringement suits.” Remeron, 335          F.Supp.2d at 279 n. 4 (admitting that with the exception
F.Supp .2d at 529. In so concluding, the court simply            of Nobelpharma AB v. Implant Innovations, Inc., 141
accepted the narrow holding of Walker Process itself, and        F.3d 1059 (Fed.Cir.1998) and Argus Chem. Corp. v.
similar cases which have followed Walker Process. See            Fibre Glass–Evercoat Co., 812 F.2d 1381 (Fed.Cir.1987),
Walker Process, 382 U.S. at 174 (“We have concluded              “neither the parties nor the court have been able to identify
that the enforcement of a patent procured by fraud on the        an instance in which a customer litigated a Walker Process
Patent Office may be violative of § 2 of the Sherman Act         claim”).
provided that the other elements necessary to a § 2 case are
present”) (emphasis added); see also Bourns v. Raychem           This is, by no means, an exceptional case. In this case,
Corp., 331 F.3d 704, 711 (9th Cir.2003) (“Only an actual         Upsher and Wyeth represent the “identifiable class of
competitor or one ready to be a competitor can suffer            ‘persons' whose self-interest would normally motivate
antitrust injury”); Indium Corp., 566 F.Supp. at 1352–           them to vindicate the public interest.” The fact that, at the
53 (“[I]n order to establish antitrust standing to assert a      end of the day, they chose settlement over litigating the
Walker Process claim, the plaintiff must at least be able to     underlying patent dispute to a conclusion does not change
allege facts that indicate that the defendant has enforced,      their role in this dynamic. Nor does it alter the status of the
or has sought to enforce, or has threatened to enforce its       Indirect Purchasers. In the context of this case, the Indirect
fraudulently obtained patent against the plaintiff itself”)      Purchasers are the “more remote party” whose interest in
(emphasis added),                                                “antitrust enforcement” is diminished by the presence of
                                                                 both competitors.
Since Walker Process was decided, federal courts have
fairly consistently measured a party's standing to assert        Second, I am persuaded by Defendants' argument that
such claims by their status as a competitor in the               antitrust policy, generally speaking, does not support a
marketplace. This view has prevailed in cases where courts       legal theory which would allow parties having the most
have been confronted with plaintiffs who were suppliers          tenuous relationship with a particular patent holder's
of such allegedly infringing products, see Asahi Glass 21        or licensee's attempt to enforce a fraudulently procured
and Carrot Components, supra, or were consumers of such          patent against its competitors to assert claims that
products. See In re Ciprofloxacin Hydrochloride Antitrust        parties who may have suffered more direct injury have
Litig., 363 F.Supp.2d 514 (E.D.N.Y.2005) (recognizing a          settled, or simply chosen not to pursue. Clearly, the
“serious question [as to] whether indirect plaintiffs have       boundaries of standing, even in the context of antitrust
standing to assert a Walker Process claim”), Remeron,            claims of monopolization based upon Walker Process-
supra and DDAVP, supra. Furthermore, if anything, the            type allegations, simply cannot be stretched as far as the
Supreme Court's decision in Associated Gen. Contractors          Plaintiffs would have this Court extend them, If this Court
of California, Inc. v. California State Council, 459 U.S. 519,   were to conclude that indirect purchasers had standing
103 S.Ct. 897, 74 L.Ed.2d 723 (1983) (“AGC”), stands             to bring Walker Process claims, it would turn antitrust
for the proposition that not every party connected with          policy on its head, and extend antitrust standing to an
a violation of federal antitrust laws has standing to bring      extraordinary level, Furthermore, I am sensitive to the
an antitrust claim. Indeed, as the Court noted in AGC,           Defendants' concerns that expanded standing may open
“[t]he existence of an identifiable class of persons whose       the door to additional rounds of litigation on matters that
self-interest would normally motivate them to vindicate          have conclusively and lawfully been resolved, I do not
the public interest in antitrust enforcement diminishes the      believe that antitrust policy or patent law contemplates
justification for allowing a more remote party.” Id. at 542.     a scenario in which parties only tangentially affected
                                                                 by a patent holder's suit to enforce a patent against
 *18 Against the backdrop of this case law, I conclude           its competitors, regardless of whether the patent was
that Molecular Diagnostics is an isolated anomaly. The           fraudulently procured, which is ultimately settled by
fact that the Molecular Diagnostics court found an               the original litigants, may be relitigated by consumers
exception to the general rule of antitrust standing in that      or indirect purchasers. Not only would such a result
case certainly does not mean that the “rule” has lost            likely discourage settlement and inject a significant level
sway in cases where antitrust claims are based on Walker         of uncertainty into the process of adjudicating patent



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          13
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 93 of 300 PageID: 401
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

disputes, it would become exponentially more costly for
all parties involved.                                             a. Federal Circuit cases

                                                                  i. Semiconductor Energy
 *19 Moreover, although Plaintiffs rely heavily on
                                                                In support of their argument that the IP Plaintiffs claims
Molecular Diagnostics for their conclusion that the
                                                                are preempted by federal law, Defendants have relied,
IP Plaintiffs have standing to bring Walker Process
                                                                in part, on a decision from the Federal Circuit Court
claims, Molecular Diagnostics is not as helpful to
                                                                of Appeals (the “Federal Circuit”) in Semiconductor
Plaintiffs' position as they suggest. Importantly, even the
                                                                Energy Lab. Co., Ltd. v. Samsung Elect. Co., Ltd., 204
Molecular Diagnostics court was aware that “[c]onferring
                                                                F.3d 1368 (Fed.Cir.2000) (“Semiconductor Energy” ). In
standing upon every individual tangentially affected
                                                                Semiconductor Energy, plaintiff, Semiconductor Energy
by an alleged antitrust violation presents the risk of
                                                                Laboratory (“SEL”) sued defendants, several Samsung
duplicative recovery, and may subject defendants to
                                                                entities (“Samsung”), alleging that Samsung's production
an onslaught of litigation.” Molecular Diagnostics, 402
                                                                and sale of competing technology infringed a patent held
F.Supp.2d at 281. Thus, the Molecular Diagnostics court
                                                                by SEL. Initially, the district court granted SEL's motion
counseled that courts should “examine other factors
                                                                for summary judgment and dismissed Samsung's federal
in addition to antitrust injury, such as the potential
                                                                and state law based Racketeer Influenced and Corrupt
for duplicative recovery, the complexity of apportioning
                                                                Organizations (“RICO”) counterclaims. Following a
damages, and the existence of other parties that have
                                                                bench trial, the court found SEL's patent unenforceable
been more directly harmed, to determine whether a party
                                                                due to inequitable conduct before the PTO, The parties
is a proper plaintiff....” Id. Surely, the IP Plaintiffs
                                                                appealed the respective judgments.
can take little comfort from this statement. As the
Court noted, indirect purchasers do not have “frequent
                                                                 *20 On appeal to the Federal Circuit, the court had
interactions” with patent holders and do not have a
                                                                to determine whether the district court had, in any way,
“strong incentive to discover and litigate [an] offense.” In
                                                                abused its discretion in its dismissal of Samsung's state
addition, there is considerable “difficulty in determining
                                                                law RICO claims. After analyzing Samsung's New Jersey
damages” for indirect purchasers. Moreover, because
                                                                RICO counterclaims, the court concluded that they were
indirect purchasers are two steps removed from the
                                                                preempted by federal patent law. In particular, the court
underlying injury (i.e., to competitors), ascertaining their
                                                                noted that the counterclaims were more closely analogous
damages is a far more speculative endeavor. Finally, as
                                                                to a state law-based abuse of process counterclaim that
compared to competitors and direct purchasers, indirect
                                                                had been found preempted in Abbott Labs. v. Brennan,
purchasers have certainly been less “directly harmed” than
                                                                952 F.2d 1346 (Fed.Cir.1991), than to the intentional
their counterparts.
                                                                interference with contractual relationship claims that had
                                                                been addressed in Dow Chem. Co. v. Exxon Corp., 139
For these reasons, I conclude that the IP Plaintiffs lack
                                                                F.3d 1470 (Fed.Cir.1998). The court also noted that “the
standing to bring Walker Process claims in Count III
                                                                wrong alleged and for which state tort damages [are]
of the Amended Complaint and in the other Counts of
                                                                sought [is] no more than bad faith misconduct before
the Amended Complaint whether explicitly asserted, or
                                                                the PTO,” and found that the counterclaims, as pled
incorporated by reference.
                                                                by Samsung, “occup[ied] a field identical in scope with
                                                                the inequitable conduct defense.” Semiconductor Energy,
   ii. Preemption                                               204 F.3d at 1382. Therefore, the court concluded that
In addition to arguing that the IP Plaintiffs' Walker           there was no distinction between the required elements
Process claims fail for lack of standing, Defendants also       of proof for a state law RICO claim and the defense of
contend that the Walker Process and “sham litigation”           inequitable conduct under federal law. Accordingly, the
claims fail because they are preempted by federal law. In       court ultimately found that, “[a] ... state cause of action
response, Plaintiffs argue that prevailing case law provides    predicated so squarely on the acts of inequitable conduct
that the IP Plaintiffs' claims are not, in fact, preempted by   would be ‘contrary to Congress' preemptive regulation in
federal law. As a result, an analysis of the key cases cited    the area of patent law.’ “
by the parties is in order.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     14
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 94 of 300 PageID: 402
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

Thus, Semiconductor Energy stands for the proposition           precedent and its conclusion that the state cause of action
that, in the context of an antitrust action, where there is     at issue did not “present an ‘obstacle’ to the execution
no fundamental difference between the required elements         and accomplishment of the patent laws.” Id. at 1475.
of proof in a state law-based claim and claims or defenses      In addition, the court concluded that the intent of the
arising under federal patent law, the state law-based           particular cause of action was to address an issue that was
claims will be found to be preempted by federal law.            “traditionally [in] the domain of state law” (i.e., ensuring
                                                                the integrity of commercial contracts) and that the cause
                                                                did not seek “to offer patent-like protection to intellectual
   ii. Dow                                                      property....” Dow, at 1475. Moreover, the court added
In defense of their position that the IP Plaintiffs have        that, “a tort claim for intentional interference with
standing to pursue Walker Process and “sham litigation”         contractual relations requires elements entirely different
claims against the Defendants, Plaintiffs rely, in part, on     from those required for inequitable conduct before the
a decision from the Federal Circuit in Dow Chem. Co.            PTO.” Id. at 1477 (emphasis added). Thus, based on its
v. Exxon Corp., 139 F.3d 1470 (Fed.Cir.1998) (“Dow”),           review of the facts and law, the court was convinced
In Dow, plaintiff-appellant, the Dow Chemical Company           that a state law tort claim of intentional interference
(“Dow Chemical”), appealed from the judgment of a               with contractual relations was a different animal than a
district court which, inter alia, dismissed Dow Chemical's      state law claim relying upon proof of inequitable conduct
state law unfair competition claim against defendant,           and, therefore, concluded that the lower court's judgment
Exxon Corporation (“Exxon”), the holder of a patent for         should be reversed. “[B]ecause it requires entirely different
wire and cable devices manufactured with a particular           elements to establish a prima facie state tort action
insulating polymer. Dow, 139 F.3d at 1471. In the               for intentional interference with contractual relations, it
underlying action, Dow Chemical had filed a two-count           plainly is not a preempted alternative or additional state
complaint against Exxon seeking a declaratory judgment          law remedy for inequitable conduct,” see Dow, at 1477,
of non-infringement or, alternatively, invalidity and           therefore, “we must reverse the judgment of the district
unenforceability (Count I) and for unfair competition,          court.” Id. at 1479.
under state law, based on Exxon's alleged threats to
customers of Dow Chemical for alleged infringement              Thus, in contrast to Semiconductor Energy, Dow holds
of Exxon's patent (Count II). Id. at 1472. As a result          that a state law claim that implicates issues of patent law,
of certain developments in the case, the district court         is not preempted where the elements of proof underlying
ultimately dismissed both Counts I and II of the                the claim do not rely, in their entirety, on issues of patent
complaint. Dow Chemical appealed, alleging that the             law.
district court should have decided its state law unfair
competition claim and that the court erred in dismissing
the claim because it implicated the issue of inequitable           iii. Exzec
conduct. Exxon cross-appealed.                                  Plaintiffs also rely on the Federal Circuit's decision
                                                                in Zenith Elect. Corp. v. Exzec, Inc., 182 F.3d 1340
 *21 Upon review, the Federal Circuit framed the                (Fed.Cir.1999) (“Exzec” ) to support their argument that
issue this way: “whether state courts, or federal courts        the IP Plaintiffs “monopolization claims are not patent
adjudicating state law claims, may hear a state law tort        claims, do not conflict with patent law, and are not
claim for intentional interference with ... contractual         preempted.” (IP Plfs. Ans. Br. at 6.)
relations that implicates the patent law issue of inequitable
conduct or, alternatively, whether such a claim is              In Exzec, plaintiff-appellants, Zenith Electronics Corp.
preempted by federal patent law.” Id. at 1473. Having           (“Zenith”), the assignee of a patent for touch panel
framed the issue, the court found that, “provided the           systems for computers, and Elo Touch, the licensee
state law cause of action includes additional elements not      of Zenith's patent, sued Exzec, alleging that Exzec's
found in the federal patent law cause of action and is not      competing touch panel system infringed Zenith's patent.
an impermissible attempt to offer patent-like protection        Exzec, 182 F.3d at 1343. Exzec, in turn, filed two
to [a] subject matter addressed by federal law,” such a         counterclaims, both for unfair competition, one arising
claim would not be preempted. Id. The court's finding           under federal law 22 and the other arising under Illinois
was based, in part, on its analysis of Supreme Court


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       15
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 95 of 300 PageID: 403
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

common law. In support of these claims, Exzec alleged          Thus, Exzec construed Dow and like cases to permit
that Elo Touch knew that Exzec's touch panels utilized a       exceptions to automatic patent preemption where a party
different technology than the patented touch panels and,       brings state law-based claims which rely upon facts
therefore, did not infringe Zenith's patent. Exzec further     implicating issues of patent law, provided that acts of
alleged that, despite this knowledge, Elo Touch “falsely       “bad faith” conduct in the marketplace are alleged and,
stated” to Exzec's customers that Exzec had infringed the      ultimately, proven,
Zenith patent and was incapable of producing a non-
infringing touch panel. Id. Elo Touch moved to dismiss
Exzec's counterclaims. The district court found that Exzec       b. Other decisions
had pleaded viable claims in both cases, and denied
                                                                  i. Cipro
the motion to dismiss. In particular, with respect to the
                                                               In re Ciprofloxacin Hydrochloride Antitrust Litig., 363
state law claim, the district court found that dismissal
                                                               F.Supp.2d 514 (E.D.N.Y.2005) (“Cipro” ), was a multi-
was inappropriate because defendant had “sufficiently
                                                               district litigation in which plaintiffs, direct and indirect
alleged” that Elo Touch had “acted in bad faith” and,
                                                               purchasers of the drug ciprofloxacin hydrochloride,
as such, the defense of “privilege” was not available to
                                                               brought an action against the brand-name manufacturer
Elo Touch. Id. at 1344. Elo Touch subsequently filed a
                                                               of the drug and prospective generic manufacturers,
motion for reconsideration, which was denied. Elo Touch
                                                               alleging that defendants had illegally agreed to restrain
then petitioned for permission to appeal and the Federal
                                                               trade in the relevant market in violation of Section 1
Circuit granted the petition.
                                                               of the Sherman Act. Initially, plaintiffs moved to have
                                                               certain agreements between the defendants declared per
 *22 On appeal, the Federal Circuit undertook an
                                                               se unlawful under Section 1 of the Sherman Act. These
analysis of the substance of Exzec's state law-based unfair
                                                               motions were denied by the court, Following that denial,
competition claims in light of certain recent Federal
                                                               the indirect plaintiffs amended their complaint to add a
Circuit precedent, Citing Dow, the court noted that
                                                               new count (Count V) alleging Walker Process and “sham
it had previously held that tortious interference with
                                                               litigation” claims. The substance of these claims was that
contractual relations claims were not preempted by federal
                                                               Defendant Bayer had made certain misrepresentations to
patent law “because the claims involved allegations of
                                                               the PTO in order to obtain its patent for ciprofloxacin
bad faith marketplace conduct by the patentee.” Id.
                                                               hydrochloride and then, knowing that the patent was
at 1355. The court added that, although the claim
                                                               invalid, enforced the patent against its competitors, Cipro,
in Dow involved inequitable conduct, where a patent
                                                               at 542–43, Bayer subsequently moved to dismiss Count
holder “knowingly makes baseless infringement assertions
                                                               V on two bases: (1) that the indirect plaintiffs' state law-
against a competitor's customers” the patent holder may
                                                               based Walker Process claims were preempted by federal
be subject to liability, Exzec, 182 at 1355. Further, citing
                                                               law; and (2) that they were barred by the applicable statute
Hunter Douglas v. Harmonic Design, Inc., 153 F.3d 1318
                                                               of limitations. Id. at 543.
(Fed.Cir.1998) (“Hunter Douglas” ), the court noted that
it had concluded that state tort claims that were based
                                                                *23 In analyzing Bayer's motion to dismiss, the court
on publicizing a patent, were not preempted by federal
                                                               noted that “[o]rdinarily, antitrust claims premised on
patent law “if the claimant can show that the patent holder
                                                               the enforcement of a fraudulently procured patent are
acted in bad faith in its publication of the patent.” Id.
                                                               brought by an accused infringer as a counterclaim to
Thus, the court distilled Hunter Douglas to mean that “to
                                                               the original charge of infringement.” Id. at 543. The
avoid patent law preemption of ... state tort law claims,
                                                               court found the indirect purchasers' Walker Process
bad faith must be alleged and ultimately proven, even if
                                                               and “sham litigation” claims to be “unusual” because
bad faith is not otherwise an element of the tort claim.”
                                                               “they [were] brought by indirect purchasers of the
Id. Based on its understanding of this case law, the court
                                                               patented item and because they [were] asserted under state
found that “bad faith [was] a prerequisite to Exzec's state-
                                                               law.” Id. at 543. Upon review of the indirect plaintiffs'
law tortious interference claim [and, that] without it, the
                                                               Walker Process and “sham litigation” claims, the court
claim was preempted by patent law.”
                                                               concluded that the claims, although allegedly based on
                                                               state law, actually rested entirely upon federal patent
                                                               law because if the plaintiffs were unable to demonstrate


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     16
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 96 of 300 PageID: 404
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

that Bayer intentionally withheld information from or             F.3d at 1382. In so finding, the Semiconductor Energy
misrepresented material aspects of the product to the             court specifically distinguished Dow on the grounds that,
PTO, their Walker Process and “sham litigation” claims            in Dow, not only did the state cause of action contain
could not survive. “There is simply no theory for proving a       elements of proof that were not elements of the defense of
Walker Process antitrust violation in this case that would        “inequitable conduct,” but that “the state tort as applied
not require a showing of misconduct before the PTO.”              was not an impermissible attempt to offer patent-like
Id. Based on its factual finding that the indirect plaintiffs'    protection.” Id. (emphasis added). In this case, the IP
claims were dependent on a showing of misconduct                  Plaintiffs purport to bring claims pursuant to twenty-four
before the PTO, the court ultimately concluded, inter             states' respective antitrust and/or consumer protection
alia, that the indirect plaintiffs' state antitrust claims were   laws. Although these respective statutes do not contain
preempted by federal law. Id. at 544. As a result, the court      identical language or identical elements of proof, they
also concluded that those claims should be dismissed,             all suffer from the same defect; i.e., they fundamentally
“Whatever the reasons for indirect plaintiffs bringing            rely upon evidence of fraud or “inequitable conduct”
Walker Process and sham litigation claims under state             before the PTO, or evidence derivative of those actions
law, those claims are preempted by federal patent law and         to satisfy their respective elements of proof. 23 Stated
must, therefore, be dismissed.” Id. at 543.                       another way, these state statutes, as the IP Plaintiffs
                                                                  would have this Court apply them, would, in fact,
Therefore, Cipro holds that in circumstances where a party        constitute an “impermissible attempt to offer patent-like
brings Walker Process or “sham litigation” claims based
                                                                  protection.” 24
on state antitrust law, but those claims are ultimately
dependent upon proof of a violation of federal patent law,
                                                                  In this regard, I take note of Count III of the Amended
those claims are automatically preempted by federal law
                                                                  Complaint and, in particular, the IP Plaintiffs' allegation
and, as a result, are subject to dismissal.
                                                                  that “Schering's ′743 Patent was obtained through
                                                                  material, intentional misrepresentations and material,
   c. IP Plaintiffs' claims are preempted                         intentional omissions in Schering's communications with
As discussed in detail above, I have concluded that the           the PTO....” See Amd. Complt. ¶ 215. In making this
IP Plaintiffs lacked standing to bring Walker Process             claim, the IP Plaintiffs draw upon allegations made earlier
claims against the Defendants and those claims should be          in the Amended Complaint that specifically relate to
dismissed. However, assuming, as did the court in Asahi           Schering's alleged unlawful conduct in obtaining the ′743
Glass, that my analysis of that issue is incorrect, see Asahi     patent through fraud on the PTO. See Amd. Complt.
Glass, 289 F.Supp .2d at 991, I further conclude that             ¶¶ 62–122. Thus, in this case, just as in Semiconductor
Plaintiffs' Walker Process and “sham litigation” claims are       Energy, it is apparent that “the wrong[s] alleged and for
subject to dismissal because they are preempted by federal        which and for which state law ... damages [are] sought
patent law.                                                       [is] no more than bad faith misconduct before the PTO.”
                                                                  This conclusion is ultimately fatal to Count III, because,
I reach this conclusion based on the determination that,          as presently pled, Count III ends up “occupy[ing] a field
as with my resolution of the issue of standing, the               identical in scope” to issues already reserved to and
Defendants also have the more persuasive argument                 adequately addressed by federal patent law. Therefore, on
on the question of preemption. Having given due                   this basis alone, the Walker Process and “sham litigation”
consideration to Semiconductor Energy, Dow, Exzec, and            claims contained in Count III and other Counts of the
Cipro, I conclude, in light of the circumstances of this case,    Amended Complaint are preempted by federal law. See
that the “better” and more persuasive reasoning may be            Semiconductor Energy, 204 F.3d at 1382 (“[a] ... state cause
found in Semiconductor Energy and Cipro.                          of action predicated so squarely on the acts of inequitable
                                                                  conduct would be ‘contrary to Congress' preemptive
 *24 In Semiconductor Energy, the Federal Circuit                 regulation in the area of patent law’ ”) (citing Abbott Labs.
found Samsung's New Jersey RICO counterclaims were                v. Brennan, 952 F.2d 1346, 1357 (Fed.Cir.1991)).
preempted because “the wrong alleged and for which state
tort damages [were] sought [was] no more than bad faith           Even if reasonable people could disagree about the extent
misconduct before the PTO.” Semiconductor Energy, 204             to which IP Plaintiffs' state law antitrust claims rely


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         17
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 97 of 300 PageID: 405
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

upon conduct before the PTO, evidence of marketplace          before the PTO. As the allegations are coextensive with
conduct, as Defendants have argued (see Hrg. Tr. at           patent law, they are preempted by patent law”). In light of
24–25), is sorely lacking. As the parties are already         the allegations contained in the Amended Complaint, the
aware, evidence of marketplace conduct can revive a           IP Plaintiffs' Walker Process and “sham litigation” claims
claim otherwise subject to preemption under federal           clearly belong with this latter group of cases.
patent law. See e.g., Semiconductor Energy, at 1382. As
construed by the Federal Circuit in Dow and reaffirmed        Therefore, even assuming, arguendo, that the IP Plaintiffs
in Semiconductor Energy, “marketplace conduct” is             had standing to bring their Walker Process claims, I find
intentional conduct having a direct impact upon non-          that these same Walker Process and “sham litigation”
competitors (i.e., customers). See Dow, 139 F.3d at 1477;     claims, as asserted in Count III and, either explicitly or
Semiconductor Energy, at 1382. See also Exzec, 182            by reference, in other Counts of the Amended Complaint,
F.3d at 1340 (“While the tortious interference claims         are preempted by federal patent law because they rely,
in Dow Chemical involved inequitable conduct, we also         either directly or derivatively, upon allegedly fraudulent or
noted that a holder of a valid and enforceable patent         inequitable conduct before the PTO to substantiate those
who knowingly makes baseless infringement assertions          claims.
against a competitor's customers may also be subject
to ... liability”); Hunter Douglas, 153 F.3d at 1334
(Fed.Cir.1998) (“The state law remedies in Dow Chemical         d. Direct Purchaser Plaintiffs' opposition to the
were directed to allegedly tortious conduct in the              Defendants' Motions to Dismiss
marketplace”); Cipro, 363 F.Supp.2d at 544–45 (“The           Although the pending motions to dismiss do not address
marketplace conduct in Dow was Exxon's threats to Dow's       the DP Plaintiffs' claims, the DP Plaintiffs have raised
customers, not activity that occurred before the PTO or in    several arguments in opposition to the pending motions
the context of a litigation”).                                which must be considered.


 *25 Thus, what plainly distinguishes the claims in this      On October 23, 2006, Mr. Pearlman filed the
case from those in Dow, and like cases, is the absence        Direct Purchaser Plaintiffs' Memorandum In Opposition
of any legally cognizable allegations of “marketplace         to Defendants Schering–Plough, Wyeth, and ESI
conduct.” See Exzec, 182 F.3d at 1355 (affirming lower        Lederle's Applications to Special Master to Dismiss
court denial of motion to dismiss counterclaims where         Portions of the Indirect Purchaser Plaintiffs' Amended
patent licensee was alleged to have acted in “bad faith” by   Consolidated Class Action Complaint (the “DP Plaintiffs'
making false representations to competitor's customers”);     Answering Brief”). In that Answering Brief, the DP
Dow, 139 F.3d at 1477 (reversing lower court judgment         Plaintiffs essentially took the position that “overcharged
dismissing state law unfair competition claim where           purchasers” have standing to assert Walker Process
complaint alleged threats made by patent holder to            claims. At the oral argument at the January 24, 2007
sue competitor's customers for patent infringement). By       hearing before me, Mr. Sorenson (incorrectly identified
comparison, in cases where claims have been found             in the transcript as Mr. Lieverman), speaking on behalf
preempted, allegations (or evidence) of “marketplace          of the DP Plaintiffs, presented oral argument on the
conduct” have been noticeably absent. See Semiconductor       Motions to Dismiss, limiting himself to two minutes, See
Energy, 204 F.3d at 1382 (“[T]he wrong alleged and for        Transcript of January 24, 2007 Oral Argument at 78–
which and for which state law tort damages [are] sought       79. Thereafter, on January 26, 2007, I received a letter
[is] no more than bad faith misconduct before the PTO”);      from Mr. Refsin, submitted on behalf of the DP Plaintiffs.
Cipro, 363 F.Supp.2d at 545 (“Indirect plaintiffs' Count      Mr. Refsin's January 26, 2007 letter indicated that he was
V does not allege any malfeasance in the marketplace          writing because my ruling on the pending Motions to
such as threats to Barr or its customers, but instead rests   Dismiss “could affect the DP Plaintiffs' pending challenge
entirely upon actions that occurred before the PTO”);         to the exclusionary payments made by Schering even
Cardio Vention, Inc. v. Medtronic, Inc., 430 F.Supp.2d        though we do not have Walker Process claims and
933, 941 (D.Minn.2006) (“Accordingly, federal patent law      were not afforded an opportunity to participate fully in
preempts [plaintiff's] Count III claim, because the claim     Wednesday's argument.” (Refsin Letter, at 1.)
does not allege any actionable conduct except conduct



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      18
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 98 of 300 PageID: 406
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

 *26 Although Mr. Refsin was present at the oral                               were compromised in a perfectly
argument on January 24, 2007, he did not at that time                          lawful settlement.
request an opportunity to be heard. While I was somewhat
surprised by Mr. Refsin's letter stating that the DP
Plaintiffs “were not afforded an opportunity to participate     (Nields Letter, at 1.)
fully in Wednesday's argument,” particularly in light of
Mr. Pearlman's Answering Brief filed on October 23, 2006,       The record is clear that the pending motions filed
and Mr. Sorenson's presentation at the oral argument on         by Defendants to dismiss portions of the Indirect
January 24, 2007, I overruled the Defendants' objections        Purchaser Plaintiffs' Amended Consolidated Class Action
to the submission of Mr. Refsin's letter and agreed to          Complaint relate solely to the question of whether the
consider it. I also gave the Defendants an opportunity to       IP Plaintiffs have standing to assert Walker Process and
reply to Mr. Refsin's letter of January 26, 2007, which they    sham litigation claims. Given the narrow issue that I
did in a February 1, 2007 letter from Mr. Nields, addressed     must decide, I express no view on the DP Plaintiffs'
to me. I have now considered Mr. Pearlman's Answering           “pending challenges to the exclusionary payments that
Brief, filed October 23, 2006, Mr. Refsin's letter of January   Schering made to settle the underlying patent litigation”
26, 2007, and Mr. Nields' letter of February 1, 2007 in         and expressly limit my holding to the precise issues raised
response.                                                       by Defendants' motions to dismiss portions of the Indirect
                                                                Purchaser Plaintiffs' Amended Consolidated Class Action
In Mr. Refsin's letter of January 26, 2007, the DP Plaintiffs   Complaint. I express no view as to the merits of the
contend that if this Court were to adopt Defendants'            claims asserted by the DP Plaintiffs, or the defenses which
argument that patent policy dictates that purchasers not        Defendants may advance to defeat those claims.
be afforded standing to assert antitrust claims involving a
challenge to the validity of a patent, “a glaring gap” would
be created in the protections provided by the antitrust
                                                                                   III. CONCLUSION
laws. (Refsin Letter, at 1.)
                                                                 *27 For the reasons set forth above, I conclude that
Mr. Refsin also noted in his letter that “... in ruling         the respective Applications of Defendants Schering–
on Defendants' motion to dismiss the Indirect Plaintiffs'       Plough Corporation, Key Pharmaceuticals, Inc., Upsher–
Walker Process claims, we ask the Court to consider the         Smith Laboratories, Inc., Wyeth and ESI Lederle
effect that its ruling may have on the pending challenges       to dismiss certain claims contained in the Indirect
to the exclusionary payments that Schering made to settle       Purchaser Plaintiffs' Amended Consolidated Class Action
the underlying patent litigation.” (Id. at 3.)                  Complaint should be granted. Accordingly, Count III of
                                                                the Indirect Purchaser Plaintiffs' Amended Consolidated
In his letter of February 1, 2007 in response to Mr.            Class Action Complaint is dismissed with prejudice.
Refsin's letter, Mr. Nields pointed out: “Schering does not     To the extent that other Counts of the Indirect
contest a purchaser's standing to bring a claim challenging     Purchaser Plaintiffs' Amended Consolidated Class Action
the lawfulness of settlements based on an allegation of         Complaint incorporate and/or allege, either explicitly or
improper payments.” Mr. Nields goes on to note:                 by reference, the claims contained in Count III, those
                                                                claims are also dismissed with prejudice.

               What we contest is a purchaser's                 As provided in the Order entered by Magistrate Judge Arleo
               standing to bring a Walker                       in this matter, the Special Master's decision on any motion
               Process and sham litigation claims               can be appealed to Judge Greenaway in the manner, and
               based solely on patent issues. The               subject to the standards of review set forth in Rule 53 of
               cases hold that purchasers lack                  the Federal Rules of Civil Procedure and applicable Local
               standing to bring such claims.                   Rules.
               And a contrary rule would lead to
               the absurd result that purchasers
               could re-litigate patent issues that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     19
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 99 of 300 PageID: 407
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

                           ORDER
                                                                      (1) the Defendants'           respective     Applications      are
The Special Master having considered the Applications                 GRANTED; and,
of Defendants Schering–Plough Corporation, Key
Pharmaceuticals, Inc., Upsher–Smith Laboratories, Inc.,               (2) Pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Wyeth and ESI Lederle to Dismiss Certain Claims                       Procedure, Count III of the Indirect Purchaser Plaintiffs'
Contained in the Indirect Purchaser Plaintiffs' Amended               Amended Consolidated Class Action Complaint, and any
Consolidated Class Action Complaint, the briefs filed                 other portion of the Amended Complaint which purports
by all parties in support of and in opposition to the                 to state a Walker Process or sham litigation claim that is
Applications, as well as the oral argument of counsel,                not dependent on the legality of the settlement agreements
for the reasons set forth in the foregoing Report and                 challenged in the initial Complaint, are DISMISSED with
Recommendations;                                                      prejudice.

IT IS HEREBY ORDERED, this 1st day of March, 2007,
                                                                      All Citations
that:
                                                                      Not Reported in F.Supp.2d, 2007 WL 5297755


Footnotes
1      (a) Appointment.
          (1) Unless a statute provides otherwise, a court may appoint a master only to:
       (A) perform duties consented to by the parties;
       ***
       (C) address pretrial and post-trial matters that cannot be addressed effectively and timely by an available district judge
       or magistrate judge of the district.
2      This reference to the Indirect Purchaser Plaintiffs as “Plaintiffs” is limited to the discussion contained in this section of the
       Report. Subsequent references to “Plaintiffs,” that is, as contained in the “Analysis” section of this Report, is intended to
       refer to the Indirect Purchaser Plaintiffs and the Direct Purchaser Plaintiffs collectively.
3      References to Schering's Memorandum in Support of its Application to the Special Master to Dismiss Certain Claims in
       the Indirect Purchasers' Amended Consolidated Class Action Complaint shall be cited as “Schering Op. Br. at ___.”
4      Schering has also objected to Count III of the Indirect Purchasers Plaintiffs' Amended Complaint on the basis that no states
       recognize Walker Process claims under state law, that the instant Walker Process claims are barred by the applicable
       statutes of limitation and that the IP Plaintiffs do not allege injury prior to the date that generic entry occurred. I have given
       due consideration to these additional arguments. However, as discussed in more detail below, because I have resolved
       the instant motions to dismiss based on the litigants' respective standing and preemption arguments, I find that it is
       unnecessary to address the substance of these remaining arguments for purposes of this Report and Recommendations.
5      References to Wyeth and ESI Lederle's Memorandum in Support of their Application to Special Master to Dismiss Portions
       of the Amended Consolidated Class Action Complaint on behalf of Indirect Purchaser Plaintiffs shall be cited as “ESI
       Op. Br. at ___.”
6      ESI also argues that the IP Plaintiffs' claims for damages beginning in 1989 should be dismissed and that the claims should
       be limited to a period beginning in March 2002. ESI also incorporated certain sections of Schering and Upsher's respective
       memoranda in support of their motions to dismiss. I have given due consideration to these additional arguments, However,
       as discussed in more detail below, because I have resolved the instant motions to dismiss based on the litigants'
       respective standing and preemption arguments, I find that it is unnecessary to address the substance of these remaining
       arguments for purposes of this Report and Recommendations,
7      References to the opening brief in support of Upsher–Smith's Application to the Special Master to Dismiss Certain Claims
       in the Indirect Purchasers' Amended Consolidated Class Action Complaint shall be cited as “Upsher Op. Br. at ___.”
8      This instant reference to the Indirect Purchaser Plaintiffs as “Plaintiffs” is limited to the discussion contained in this section
       of the Report. Subsequent references to “Plaintiffs,” that is, as contained in the “Analysis” section of this Report, is
       intended to refer to the Indirect Purchaser Plaintiffs and the Direct Purchaser Plaintiffs collectively.
9      The term “Defendants” as used here is consistent with the IP Plaintiffs' use of that terra in their Reply Brief, which is
       understood to apply to all of the defendants in this action (i.e., Schering, Key, Upsher, Wyeth and ESI Lederle),


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  20
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 100 of 300 PageID: 408
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

10    References to the Indirect Purchasers' Memorandum in Opposition to Defendants' Motion to Dismiss shall be cited as
      “IP Plfs. Ans. Br. at ___.”
11    Like Schering and ESI, the Indirect Purchasers have made additional arguments in opposition to the motions to dismiss.
      In particular, they have argued that the subject claims are not time barred, that the length of the damages period has
      no bearing on the motions to dismiss and that ESI's argument that it cannot be liable for pre-joinder injuries is incorrect.
      I have given due consideration to these additional arguments. However, as discussed in more detail below, because
      I have resolved the instant motions to dismiss based on the litigants' respective standing and preemption arguments,
      I find that it is unnecessary to address the substance of these remaining arguments for purposes of this Report and
      Recommendations.
12    References to the Direct Purchaser Plaintiffs' Memorandum in Opposition to Defendant Schering–Plough, Wyeth and ESI
      Lederle's Applications to Special Master to Dismiss Portions of the Indirect Purchaser Plaintiffs' Amended Consolidated
      Class Action Complaint shall be cited as “DP Plfs. Ans. Br. at ___.”
13    References to Schering's Reply Memorandum in Support of its Application to the Special Master to Dismiss Certain Claims
      in the Indirect Purchasers' Amended Consolidated Class Action Complaint shall be cited as “Schering Reply Br. at ___.”
14    As noted above, Schering has sought dismissal of these claims on grounds not discussed in the above summary,
      However, because I have resolved the pending motions to dismiss based on the litigants' respective standing and
      preemption arguments, I find that it is unnecessary to address the substance of these remaining arguments for purposes
      of this Report and Recommendations.
15    References to Wyeth's and ESI Lederle's Reply Brief in Support of their Application to the Special Master to Dismiss
      Portions of the Amended Consolidated Class Action Complaint on behalf of Indirect Purchaser Plaintiffs shall be cited
      as “Schering Reply Br. at ___.”
16    Like Schering, ESI has also sought dismissal of these claims on grounds not discussed in the above summary. However,
      because I have resolved the instant motions to dismiss based on the litigants' respective standing and preemption
      arguments, I find that it is unnecessary to address the substance of these remaining arguments for purposes of this
      Report and Recommendations.
17    References to Upsher–Smith's Reply in Support of its Application to the Special Master to Dismiss Certain Claims in the
      Indirect Purchasers' Amended Consolidated Class Action Complaint shall be cited as “Upsher Op. Br. at ___.”
18    The use of the term “Defendants” in this section of this Report refers to all of the named defendants in this action (i.e.,
      Schering–Plough Corporation, Key Pharmaceuticals, Inc., Upsher–Smith Laboratories, Inc., Wyeth and ESI Lederle).
19    The Remeron court also dismissed, without significant comment, plaintiffs' “sham litigation” claim.
20    That active ingredient was amorphous paroxetine hydrochloride.
21    See Asahi, 289 F.Supp. at 990 (noting that because supplier of active ingredient contained in an allegedly infringing
      product was not “under a serious, palpable, foreseeable, imminent threat of being sued” by the patent holder, they lacked
      standing to obtain a judicial declaration of invalidity); see also Aventis Enviro, Science U.S.A. v. Scotts Co., 383 F.Supp.2d
      488, 496 (S.D.N.Y.2005) (“It is equally well-established that mere suppliers of products to the targets of antitrust violations
      do not have standing to assert antitrust claims”).
22    That particular claim was brought under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
23    For example, in order to state a claim under the New Jersey Consumer Fraud Act, a party must prove the following
      three elements: “1) unlawful conduct by the defendants; 2) an ascertainable loss on the part of the plaintiff; 3) a casual
      relationship between the defendants' unlawful conduct and the plaintiff's ascertainable loss.” N.J. Citizen Action v.
      Schering–Plough Corp., 2002 WL 32344594, at *2 (N.J.Super.L. May 12, 2002). Further, in order to state a monopolization
      claim under the New Jersey Antitrust Act, a party must prove the following four elements: “1) relevant geographic and
      product market; 2) high probability of success of monopolization, 3) specific intent, and 4) conduct to further an attempt
      to monopolize.” D'Arrigo v. South Jersey Hosp., 2006 WL 2795337, at *11 (N.J.Super.L. Aug, 25, 2006). By comparison,
      “[i]n order to state a claim for abuse of process, the moving party must show: (1) an ulterior motive and (2) some further
      act after an issuance of process representing the perversion of the legitimate use of the process.” Falzo v. County of
      Essex, 2005 WL 2129927, at *4 (D.N.J. Aug.31, 2005) (citation omitted), Although the elements of these respective claims
      are different, the means of proof is effectively the same because the “issue[s] at bar relate [ ] directly to administrative
      proceedings before the PTO ...,” see Abbott Labs. v. Brennan, 952 F.2d 1346, 1356 (Fed.Cir., 1991) or are derivative
      of administrative proceedings before the PTO. Similarly, because the state law claims posed by the IP Plaintiffs in this
      matter relate directly to or are derivative of Schering's alleged fraudulent activities or “inequitable conduct” before the
      PTO, there is essentially no difference between the instant claims for relief and the claims brought in Abbott Labs, or
      Semiconductor Energy, as each set of claims ultimately challenges conduct before the PTO.



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               21
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 101 of 300 PageID: 409
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2007)
2007 WL 5297755

24    The “as applied” test is the proper test for evaluating state law claims. See Hunter Douglas, Inc. v. Harmonic Design,
      Inc., 153 F.3d 1318, 1335 (Fed.Cir.1998) (“If a plaintiff bases its tort action on conduct that is protected or governed
      by federal patent law, then the plaintiff may not invoke the state law remedy, which must be preempted for conflict with
      federal patent law.... This approach, which considers whether a state tort, ‘as-applied,’ conflicts with federal patent law,
      is consistent with that employed by the Supreme Court in cases involving preemption of state unfair competition law”).


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             22
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 102 of 300 PageID: 410
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 103 of 300 PageID: 411




                         EXHIBIT G
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 104 of 300 PageID: 412
Farag v. Health Care Service Corporation, Not Reported in Fed. Supp. (2017)
2017 WL 2868999, 2017-1 Trade Cases P 80,047

                                                                Plaintiffs Tarek and Soona Farag (referred to collectively
                                                                as “Plaintiffs” and individually as “Tarek” or “Soona”)
                   2017 WL 2868999
                                                                have employer-sponsored health insurance coverage
              United States District Court,
                                                                through Defendant BCBSIL. (ECF No. 1 at Ex. 1
             N.D. Illinois, Eastern Division.
                                                                (“Compl.”) ¶ 1.) Tarek has high blood pressure, and
      Tarek FARAG and Soona Farag, Plaintiffs,                  his doctors have tried many medications to treat his
                          v.                                    condition. (Id. ¶ 4.) All have caused side effects with the
  HEALTH CARE SERVICE CORPORATION, d/b/                         exception of the brand-name drug Diovan, manufactured
                                                                by Defendant Novartis, which Tarek’s doctors “settled on
   a Blue Cross Blue Shield of Illinois and Novartis
                                                                and prescribed for him long before January 2011.” (Ibid.)
      Pharmaceuticals Corporation, Defendants.
                                                                For a brief period “[a]round the beginning of 2013,” Tarek
                     Case No. 17 C 2547                         tried taking the generic form of Diovan (valsartan), but it
                             |                                  “caused him serious side effects.” (Id. ¶ 5.) Unsurprisingly,
                     Signed 07/05/2017                          valsartan had a cheaper copay than Diovan, for which
                                                                Tarek paid $30.00 until around June 2013 (when BCBSIL
Attorneys and Law Firms                                         increased the copay for Diovan to $50.00). Plaintiffs allege
                                                                that the overall price of a one-month supply of Diovan was
Tarek Farag, St. Charles, IL, pro se.                           about $207 during 2013, $270 during 2014, $310 during
                                                                2015, and about “$400 during 2017.” (Id. ¶ 25.)
Soona Farag, St. Charles, IL, pro se.

Michael H. McColl, Foran, Glennon, Palandech Ponzi &            On April 11, 2015, Tarek’s doctor prescribed him twice
Rudloff PC, Jeffrey Mark Wagner, Kaye Scholer, Emily            his usual dose of Diovan. (Compl. ¶ 7.) At some point
Newhouse Dillingham, Arnold & Porter Kaye Scholer               thereafter, Tarek took medication for numbness in his
LLP, Chicago, IL, Saul P. Morgenstern, Mark Godler,             hands, which caused his blood pressure and heart rate
Arnold & Porter Kaye Scholer LLP, New York, NY, for             to collapse, leading his doctor to advise that Tarek stop
Defendants.                                                     taking Diovan and only add it back into his medication
                                                                regimen as he recovered. (Id. ¶ 8.) On September 19,
                                                                2015, Tarek sought to refill his Diovan prescription and
                                                                expected to pay his usual $50 copay. However, BCBSIL
     MEMORANDUM OPINION AND ORDER
                                                                refused to cover it on the same terms it had previously
Harry D. Leinenweber, Judge                                     and instead requested “preauthorization” from Tarek’s
                                                                doctor. (Id. ¶ 9.) Tarek’s doctor completed the required
 *1 Before the Court are Motions to Dismiss filed               forms, but BCBSIL denied coverage because Tarek had
by Defendant Novartis Pharmaceuticals Corporation               not taken Diovan “for more than 90 days.” (Id. ¶ 10.)
(“Novartis”) [ECF No. 16] and Defendant Health                  As a result, BCBSIL required that Tarek pay $173.11
Care Service Corporation d/b/a Blue Cross Blue                  instead of $50.00. (Id. ¶ 11.) Despite placing several calls
Shield of Illinois (“BCBSIL”) [ECF No. 15]. For the             to BCBSIL, Tarek was unable to get the company to
reasons to follow, the Court dismisses Plaintiffs' claims       remedy the situation. (Id. ¶¶ 12-13, 15-17.) On these calls,
against Novartis with prejudice under Rule 12(b)(1) or,         BCBSIL agents typically justified the denial of coverage
alternatively, under Rule 12(b)(6). Absent those federal        on the grounds that Diovan is considered “a Step Therapy
question claims, the Court declines to hear Plaintiffs' state   medication,” requires preauthorization, is dispensed in
law claims against BCBSIL or rule on the latter’s Motion.       prescriptions that are valid only for one year, must be
Instead, the Court remands the balance of the case to           taken “for the past 90 days to qualify for the copay of
Kane County Circuit Court.                                      $50,” and must be precipitated by an attempt to take the
                                                                generic. (Id. ¶ 27.) Tarek continued taking Diovan and
                                                                paying the higher rate “with accumulated difference of
                    I. BACKGROUND                               about $700.” (Id. ¶ 14.)




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 105 of 300 PageID: 413
Farag v. Health Care Service Corporation, Not Reported in Fed. Supp. (2017)
2017 WL 2868999, 2017-1 Trade Cases P 80,047

 *2 Proceeding pro se, Plaintiffs filed suit against BCBSIL     The plausibility standard, while not akin to a probability
on May 19, 2016 in Kane County Circuit Court. On May            requirement, “asks for more than a sheer possibility that
24, 2016, Tarek “was in a very stressful situation due          a defendant has acted unlawfully.” Ashcroft v. Iqbal,
to the ongoing court case and the denial of his proper          556 U.S. 662, 678 (2009) (citation omitted). Where a
coverage, which caused his blood pressure to go high and        complaint pleads facts that are merely consistent with
fluctuate in a dangerous way that caused him symptoms           liability, it “stops short of the line between possibility and
of a stroke.” (Compl. ¶ 19.) He was rushed to the hospital      plausibility.” Id. (internal quotation marks omitted).
and, roughly $16,000 later, restored to good health. (Ibid.)
The Kane County court dismissed the claims in Plaintiffs'       Standing is an essential component of Article III’s case-or-
original complaint without prejudice, and Plaintiffs            controversy requirement. Lujan v. Defenders of Wildlife,
then filed an Amended Complaint against BCBSIL on               504 U.S. 555, 560 (1992). Rule 12(b)(1) allows a party to
October 5, 2016. BCSBIL moved to dismiss the Amended            raise by motion a federal court’s lack of subject-matter
Complaint, and the court obliged—dismissing two claims          jurisdiction, including a lack of standing. See, Ret. Police
with prejudice and two claims without prejudice. On             Ass'n v. City of Chicago, 76 F.3d 856, 862 (7th Cir.
March 1, 2017, Plaintiffs amended again, this time adding       1996). The plaintiff then bears the burden of establishing
Novartis as a defendant. This is the operative Complaint.       jurisdiction with competent proof of jurisdictional facts.
                                                                Scanlan v. Eisenberg, 669 F.3d 838, 841-42 (7th Cir. 2012).
On the basis of federal question jurisdiction over patent
and antitrust claims that Plaintiffs brought against
Novartis, Defendants removed the Complaint to this
                                                                                      III. ANALYSIS
Court on April 4, 2017. (ECF No. 1 ¶¶ 3-6.) Both
Defendants now move to dismiss all counts.
                                                                                        A. Novartis

                                                                Against Novartis, Plaintiffs seek a judgment for at
                II. LEGAL STANDARD                              least $18,000, compensatory damages, punitive damages,
                                                                costs and attorneys' fees. They do not seek injunctive
When considering a motion to dismiss a complaint, the
                                                                relief. According to Plaintiffs, the inventors listed on
Court accepts the facts stated in the complaint as true
                                                                Novartis' U.S. Patent No. 6,294,197 (“the '197 patent”),
and draws reasonable inferences in favor of the plaintiff.
                                                                which covers a tablet form of valsartan “mixed with
Newell Operating Co. v. Int'l Union of United Auto.,
                                                                additives by compression,” are not the same inventors
Aerospace, and Agr. Implement Workers of Am., 532 F.3d
                                                                that Novartis lauded for inventing Diovan, meaning
583, 587 (7th Cir. 2008). A document filed pro se is to
                                                                that Novartis committed fraud on the United States
be liberally construed, and a pro se complaint, however
                                                                Patent and Trademark Office (“the PTO”) by listing
inartfully pleaded, must be held to less stringent standards
                                                                the wrong inventors on the face of the '197 patent.
than formal pleadings drafted by lawyers. Erickson v.
                                                                (Compl. ¶ 30.) Plaintiffs further allege that, because the
Pardus, 551 U.S. 89, 94 (2007).
                                                                “generic drug for Diovan” caused Tarek “serious side
                                                                effects” whereas Diovan did not, Novartis defrauded the
Although the Federal Rules of Civil Procedure do
                                                                PTO by seeking protection for a patent that (it knew)
not require a complaint to include “detailed factual
                                                                flunked the enablement requirement of 35 U.S.C. § 112(a).
allegations, a plaintiff’s obligation to provide the grounds
                                                                (Id. ¶¶ 5, 31.) Plaintiffs claim that—ostensibly through
of his entitlement to relief requires more than labels and
                                                                these actions and by emerging from the 1996 merger
conclusions, and a formulaic recitation of the elements of
                                                                of “two giants Ciba-Geigy and Sandoz”—Novartis has
a cause of action will not do.” Bell Atl. Corp. v. Twombly,
                                                                wrongfully “kept others away from manufacturing or
550 U.S. 544, 555 (2007) (internal citations omitted).
                                                                selling Diovan or its generic Valsartan” and “unlawfully
To survive a Rule 12(b)(6) motion, “the complaint must
                                                                monopolize[d] the market for Diovan,” allowing it to
contain sufficient factual matter, accepted as true, to state
                                                                charge higher prices for Diovan than generic drug
a claim to relief that is plausible on its face.” Independent
                                                                manufacturers charge for valsartan. (Id. ¶¶ 30, 33.)
Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930,
934 (7th Cir. 2012) (internal quotation marks omitted).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 106 of 300 PageID: 414
Farag v. Health Care Service Corporation, Not Reported in Fed. Supp. (2017)
2017 WL 2868999, 2017-1 Trade Cases P 80,047

 *3 Without citing any provision of law authorizing their       court may adjudicate a dispute. A party may bring an
claims, Plaintiffs bring three counts against Novartis:         action under the Declaratory Judgment Act only if an
“fraudulently claiming that Novartis' team is the inventors     “actual controversy” exists, “which is the same as an
of Diovan,” “fraudulently claiming that it has patent           Article III case or controversy.” Arris Group, Inc. v.
protection for Diovan and monopolizing it,” and                 British Telecomms. PLC, 639 F.3d 1368, 1373 (Fed. Cir.
“violating the antitrust laws and abusing of [sic] monopoly     2011) (citations omitted). The party seeking a declaratory
power.” (Compl. ¶¶ 30-32.) The Court finds these counts         judgment must show an Article III case or controversy at
best characterized as a Walker Process claim based              the time it filed for declaratory relief. Id. at 1373 (citing
on fraudulent procurement of the '197 patent and its            King Pharm., Inc. v. Eon Labs., Inc., 616 F.3d 1267,
subsequent unlawful monopolization under Section 2 of           1282 (Fed. Cir. 2010)). When the underlying merits of
the Sherman Act, 15 U.S.C. § 2, plus a claim under Section      the declaratory judgment action involve issues of conduct
7 of the Clayton Act, 15 U.S.C. § 18, challenging the           before the PTO, Federal Circuit law controls whether an
merger that spawned Novartis as “obvious[ly] ... against        actual controversy exists. 3M Co. v. Norton Co., 929 F.2d
the antitrust laws.” (Compl. ¶ 33.) (To the extent Plaintiffs   670, 672 (Fed. Cir. 1991).
might be seeking relief under the Illinois Antitrust Act,
740 Ill. Comp. Stat. 10/3, it is preempted inasmuch as          This Court must ask whether “the facts alleged,
it relates to the Walker Process claim. Because there is        under all the circumstances, show that there is a
“simply no theory for proving a Walker Process antitrust        substantial controversy, between parties having adverse
violation in this case that would not require a showing         legal interests, of sufficient immediacy and reality
of misconduct before the PTO,” “federal patent law              to warrant the issuance of a declaratory judgment.”
preempts any state antitrust cause of action premised           MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 132
on [such] conduct before the PTO.” In re Ciprofloxacin          n.11 (2007). A proper dispute must “admit of specific
Hydrochloride Antitrust Litig., 363 F.Supp.2d 514, 543          relief through a decree of a conclusive character, as
(E.D.N.Y. 2005); see also, Semiconductor Energy Lab.            distinguished from an opinion advising what the law
Co., Ltd. v. Samsung Elec. Co., Ltd., 204 F.3d 1368,            would be upon a hypothetical state of facts.” Id. at
1382 (Fed. Cir. 2000) (finding preemption where “the            127 (internal quotation marks omitted). “A mere adverse
wrong alleged and for which state tort damages [were]           economic interest is insufficient to create declaratory
sought [was] no more than bad faith misconduct before the       judgment jurisdiction.” Arris, 639 F.3d at 1374-75
PTO”); accord, In re K-Dur Antitrust Litig., No. 01-1652,       (emphasis in original).
2007 WL 5297755, at *24-25 (D.N.J. Mar. 2, 2007).)
                                                                 *4 Plaintiffs' interest in having the '197 patent declared
Novartis moves to dismiss Plaintiffs' counts against it         invalid or unenforceable is adverse to Novartis' interest
both on Rule 12(b)(1) subject-matter jurisdiction and Rule      only in a pure economic sense, and is thus far too
12(b)(6) plausibility grounds. Novartis maintains that the      attenuated to support jurisdiction under the Declaratory
Court does not have jurisdiction to grant Plaintiffs their      Judgment Act. At best, securing such a judgment would
requested relief because neither Plaintiff has standing         merely inhibit Novartis from excluding competitors, thus
to challenge the validity or enforceability of the '197         leading indirectly to a decrease in the price of Diovan
patent—or any patent Novartis holds on Diovan. In the           for Tarek. Indeed, Federal Circuit law suggests that
same vein, Novartis asserts that Plaintiffs lack antitrust      purchasers of goods covered by a patent who do not
standing and that their complaint fails to allege a plausible   compete with the patentee and otherwise face no threat of
monopolization violation under federal or state antitrust       an action for infringement “cannot challenge [the] patent’s
law. Finally, Novartis contends that Plaintiffs' claim for      validity or enforceability through a declaratory judgment
damages is time-barred.                                         action.” Ritz Camera & Image, LLC v. SanDisk Corp., 700
                                                                F.3d 503, 506 (Fed. Cir. 2012).

                                                                The Court therefore dismisses Plaintiffs' claims to the
1. Declaratory Judgment of Invalidity or Unenforceability
                                                                extent they can be construed as a plea for a declaratory
Article III of the Constitution requires an actual “case”       judgment that the '197 patent is invalid or unenforceable
or “controversy” between litigating parties before a            as a result of fraud on the PTO.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 107 of 300 PageID: 415
Farag v. Health Care Service Corporation, Not Reported in Fed. Supp. (2017)
2017 WL 2868999, 2017-1 Trade Cases P 80,047


                                                                Nor are Plaintiffs direct purchasers of Diovan from
                                                                Novartis. See, e.g., Ritz Camera & Image, LLC v. SanDisk
            2. Walker Process Antitrust Action
                                                                Corp., 772 F.Supp.2d 1100 (N.D. Cal. 2011) (finding
As the Court lacks subject-matter jurisdiction to issue         that direct purchasers had standing to bring Sherman
a declaratory judgment, Plaintiffs' claims relying on           Act monopolization claim alleging that manufacturers
Novartis' alleged misconduct before the PTO resemble            of flash memory devices enforced fraudulently obtained
antitrust claims under Walker Process Equip., Inc. v. Food      patents), aff'd, Ritz Camera, 700 F.3d 503 (Fed. Cir. 2012);
Machinery & Chemical Corp., 382 U.S. 172, 174 (1965)            Molecular Diag. Labs. v. Hoffman-LaRoche, Inc., 402
(“[T]he enforcement of a patent procured by fraud on            F.Supp.2d 276, 282 (D.D.C. 2005) (“[D]irect purchasers
the Patent Office may be violative of § 2 of the Sherman        have standing to pursue Walker Process claims.”). Rather,
Act provided the other elements necessary to a § 2 case         pharmaceutical companies like Novartis typically provide
are present.”). Walker Process allows a plaintiff to strip a    their manufactured drugs to wholesalers or distributors,
patent holder of its exemption from the antitrust laws if its   who then furnish them to pharmacies, who in turn
patent was procured by fraud. Id. at 177. (That a claimant      dispense them to patients like Tarek.
may otherwise lack entitlement to a declaratory judgment
remedy does not preclude Walker Process relief. See, Ritz        *5 Accordingly, Plaintiffs are indirect purchasers with
Camera, 700 F.3d at 506.)                                       respect to Novartis, and courts confronted with such
                                                                situations decline to find Walker Process standing. See,
                                                                e.g., In re K-Dur Antitrust Litig., 2007 WL 5297755, at *18
                                                                (“If this Court were to conclude that indirect purchasers
                        a. Standing                             had standing to bring Walker Process claims, it would turn
                                                                antitrust policy on its head, and extend antitrust standing
The Court must first determine whether Plaintiffs have
                                                                to an extraordinary level[.]”); In re Ciprofloxacin, 363
standing to bring a Walker Process claim, as each of their
                                                                F.Supp.2d at 542 (holding that non-infringing consumers
counts invokes Novartis' alleged fraudulent conduct in
                                                                of patented products complaining of supracompetitive
procuring the '197 patent. As a question ancillary to patent
                                                                prices have no cause of action to invalidate the patent).
matters, antitrust standing turns on regional circuit law.
                                                                Nonetheless, the Federal Circuit in Ritz Camera made
See, Shuffle Tech Int'l, LLC v. Scientific Games Corp., No.
                                                                clear that Walker Process standing should be interpreted
15 C 3702, 2015 WL 5934834 at *9 (N.D. Ill. Oct. 12,
                                                                in light of regional circuit law on antitrust standing. See,
2015). The Seventh Circuit has not determined whether
                                                                Ritz Camera, 700 F.3d at 506-07. As such, the Court
end users of patented products who did not purchase them
                                                                examines the question more closely in view of Seventh
from the patentee have standing to assert a Walker Process
                                                                Circuit law that a private plaintiff, to have antitrust
claim. Courts in the Second, Third, and Ninth Circuits
                                                                standing, must plausibly allege (1) that it suffered an
have engaged the issue at some length and, even viewed in
                                                                antitrust injury and (2) that it is an acceptable plaintiff to
the light most favorable to Plaintiffs, they lack standing
                                                                pursue the alleged antitrust actions. See, Gatt Commc'ns,
under those cases to pursue a Walker Process claim.
                                                                Inc. v. PMC Asscs., LLC, 711 F.3d 68, 76 (7th Cir. 2013).
First, Novartis' patent is not “already tarnished” by a
finding of inequitable conduct. In re DDAVP Direct
Purchaser Antitrust Litig., 585 F.3d 677, 691-92 (2d                                 1. Antitrust injury
Cir. 2009) (conferring antitrust standing on purchaser
plaintiffs to pursue Walker Process claim because the           Plaintiffs fail to allege a cognizable antitrust injury. First,
patents at issue were “already unenforceable due to             the Complaint clearly states that at least one form of
inequitable conduct”). Rather, Plaintiffs are seeking to        generic valsartan is available on the market. As such,
litigate the inequitable conduct issues in tandem with their    to the extent Novartis has market power, it is not
Walker Process antitrust claim. Thus, Plaintiffs do not fall    maintaining it by erecting (insurmountable) barriers to
within DDAVP’s conferral of standing on Walker Process          generic entry. Second, the gravamen of the Complaint is
claimants suing on patents found previously to have been        that Novartis has injured Plaintiffs by charging higher
procured by fraud.                                              prices (to direct purchasers, indirectly leading to higher



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 108 of 300 PageID: 416
Farag v. Health Care Service Corporation, Not Reported in Fed. Supp. (2017)
2017 WL 2868999, 2017-1 Trade Cases P 80,047

copays) than generic manufacturers charge for generic             *6 As applied to Plaintiffs' Complaint, too many
valsartan. Standing alone, this is hardly revelatory and         of these factors are left wanting. Plaintiffs do allege
fails to clear the Twombly hurdle: A brand-name drug’s           in the barest terms possible an improper motive on
higher prices are equally consistent (if not more so) with       the part of Novartis with respect to conduct before
unilateral exercise of individual market power, which does       the PTO, but their allegation of its improper motive
not violate the antitrust laws. See, Schor v. Abbott Labs.,      (“greed”) in charging higher prices for Diovan than
457 F.3d 608, 610 (7th Cir. 2006) (“The price of Norvir          generic manufacturers charge for valsartan is of dubious
cannot violate the Sherman Act: a patent holder is entitled      sufficiency—particularly because greed is not an unlawful
to charge whatever the traffic will bear.”); accord, In re       motive. See, Schor, 457 F.3d at 610. As mentioned
Brand Name Prescription Drugs Antitrust Litig., 186 F.3d         previously, the causal connection is loose, the directness of
781, 786-87 (7th Cir. 1999).                                     the injury oblique. Further, the damages are speculative;
                                                                 Plaintiffs cannot with a straight face claim that brand-
Thus, Seventh Circuit law suggests that the harm Plaintiffs      name drugs should cost the same as generics, meaning that
complain of is not a cognizable antitrust injury.                “to obtain damages the plaintiffs would have to separate
                                                                 the price effects of [unlawful monopoly activity] from the
                                                                 price effects of the defendant[']s lawful market power.”
                                                                 Brand Name Prescription Drugs, 186 F.3d at 786 (citing
                   2. Acceptable plaintiff
                                                                 Blue Cross & Blue Shield United of Wisc. v. Marshfield
The Court finds further that Plaintiffs are not a proper         Clinic, 152 F.3d 588, 593-94 (7th Cir. 1998)). There also
antitrust plaintiff to bring a Walker Process claim against      seems a risk of duplicate recovery and complex damages
Novartis. Although federal courts have devised a panoply         apportionment, because more direct purchasers as well
of tests to determine whether an injured party is a proper       as insurance carriers pay a significant portion of any
antitrust plaintiff, two bear particular relevance for the       unlawfully supracompetitive prices that Novartis might be
analysis here.                                                   found to charge.


First, Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977),      Working within this “direct injury” framework, recent
limits damages actions under Section 4 of the Clayton Act        Seventh Circuit cases have found that indirect purchasers
to direct purchasers. Id. at 735. As indirect purchasers         lack antitrust standing. For example, where consumers
(who purchased Diovan at pharmacies or through                   of aluminum-containing products brought an antitrust
intermediary health plans), Plaintiffs have no cognizable        action against aluminum manufacturers, the court held
Clayton Act damages claim based on charges that direct           that such indirect purchasers were not participants in
purchasers of Diovan may have passed on to them. (See,           the aluminum market merely “by creating a demand
Section III.A.3.a.1, infra.)                                     for aluminum.” In re Aluminum Warehousing Antitrust
                                                                 Litig., 833 F.3d 151, 161-62 (7th Cir. 2016). Their
Second, and more specific to Sherman Act claims, is the          injuries similarly were not a “necessary step” in carrying
balancing test in Associated Gen. Contractors of Calif.,         out the alleged anti-competitive conspiracy, but instead
Inc. v. Calif. State Council of Carpenters, 459 U.S. 519,        “down the distribution chain” and “purely incidental,”
536-45 (1983). There, the Supreme Court crafted a multi-         as the alleged scheme would have been just as effective
factor “direct injury” barometer of whether the plaintiff is     from the defendants' point of view if direct purchasers
a proper party to bring a private antitrust action. These        paid supracompetitive prices without passing that cost
factors are (1) the causal connection between the violation      on to consumers. Id. at 162. The same is true in
and the harm; (2) the presence of improper motive; (3) the       this case. Plaintiffs cannot claim to be participants in
type of injury and whether it was one Congress sought to         the Diovan market merely because Tarek, by having
redress; (4) the directness of the injury; (5) the speculative   high blood pressure (and experiencing side effects from
nature of damages; and (6) the risk of duplicate recovery        valsartan), creates demand for Diovan. Novartis did not
and complex damage apportionment. Loeb Indus., Inc. v.           need to injure indirect purchasers like Tarek for the
Sumitomo Corp., 306 F.3d 469, 484 (7th Cir. 2002) (citing        alleged monopolization to work; all it requires is for
Associated Gen., 459 U.S. at 537-45).                            Novartis' direct purchasers—namely, drug wholesalers
                                                                 or distributors—to pay monopoly prices, irrespective of



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         5
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 109 of 300 PageID: 417
Farag v. Health Care Service Corporation, Not Reported in Fed. Supp. (2017)
2017 WL 2868999, 2017-1 Trade Cases P 80,047

whether they would pass that cost on to pharmacies, or         Plaintiffs claim that the inventors of the '197 patent were
pharmacies to ultimate consumers.                              incorrectly named based on an August 24, 2000 Novartis
                                                               press release naming different individuals as the “inventor
Even if they suffered a cognizable antitrust injury,           of Diovan(R) (valsartan) and his research team.” (Compl.
Plaintiffs are unlikely under Seventh Circuit precedent to     at Ex. A2.) Novartis maintains, however, that the much
qualify as proper antitrust plaintiffs, as they have only an   earlier U.S. Patent No. 5,399,578 (“the '578 patent”)
indirect nexus to the alleged monopoly.                        covers the valsartan compound and lists the same inventors
                                                               referenced in the Novartis press release. Even Plaintiffs
                           ***                                 admit that the '197 patent does not cover the “invention”
                                                               of valsartan or Diovan but, on the other hand, is directed
Although it appears to be a matter of first impression in      to “solid oral dosage [of valsartan] formed by compression
this Circuit, the Court holds that Walker Process does not     methods” (Compl. ¶ 32). Indeed, the '197 patent expressly
confer standing on a party whose only connection to the        discloses that “[t]he preparation of valsartan is described
patentee is as an indirect purchaser of products covered       in U.S. patent specification No. 5,399,578.” ('197 patent
by the patent. Novartis' Rule 12(b)(1) Motion is granted       at 2:53-55.) (In ruling on a motion to dismiss for failure
in relevant part.                                              to state a claim, the Court may consider documents, like
                                                               the '197 patent, that are referred to in the Complaint,
                                                               as well as facts readily ascertainable from sources not
                                                               subject to reasonable dispute, such as the '578 patent. See,
                   b. Fraud on the PTO
                                                               Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013);
Even if Plaintiffs do have standing to bring their Walker      Ennenga v. Starns, 677 F.3d 766, 773 (7th Cir. 2012).)
Process count, their Complaint fails to state a claim          That the individuals identified in the Novartis press release
on which relief can be granted. Showing fraud on the           as the inventors of Diovan/valsartan are not listed as
PTO under Walker Process requires evidence that: (1)           inventors of the '197 patent gives rise to no reasonable
the patent at issue was procured by knowing or willful         inference in Plaintiffs' favor.
fraud on the PTO; (2) the defendant was aware of the
fraud when enforcing the patent; (3) the defendant clearly     Second, Plaintiffs nod toward a patent issued to Hoffman-
intended to deceive the examiner; (4) the patent would         LaRoche, Inc., U.S. Patent No. 5,696,116 (“the '116
not have issued but for the misrepresentation or omission.     patent”), claiming that Novartis knew its press release
See, Nobelpharma AB v. Implant Innovations, Inc., 141          was false because the '116 patent was the first to disclose
F.3d 1059, 1068-71 (Fed. Cir. 1998); accord, C.R. Bard,        valsartan as a compound to treat high blood pressure.
Inc. v. M3 Sys., Inc., 157 F.3d 1340, 1364 (Fed. Cir.          The '116 patent application was filed on July 12, 1994,
1998). To state a plausible claim under Walker Process         claimed a foreign priority date of July 15, 1993, and
that Novartis committed fraud on the PTO, Plaintiffs           issued on December 9, 1997. (Compl. ¶ 20.) However,
must therefore adequately allege these elements under          the '578 patent application disclosing the preparation
Federal Circuit law. See, Dippin' Dots, Inc. v. Mosey, 476     of a valsartan compound was filed December 29, 1992,
F.3d 1337, 1346 (Fed. Cir. 2007) (citation omitted). In        claimed a foreign priority date of February 19, 1990, and
addition, because Walker Process claims are fraud claims,      was issued March 21, 1995. To the extent the '116 patent
Plaintiffs must meet the heightened pleading requirements      is relevant to Plaintiffs' Walker Process fraud allegations
of Rule 9(b). Medimmune, Inc. v. Genentech, Inc., 427 F.3d     at all, it offers no support for the allegation that Novartis
958, 967 (Fed. Cir. 2005) (“Like all fraud-based claims,       knew its scientists were not the true inventors of Diovan
Walker Process allegations are subject to the pleading         and somehow committed fraud on the PTO in applying
requirements of Fed. R. Civ. P. 9(b).”), rev'd and remanded    for the '197 patent.
on other grounds, 549 U.S. 118 (2007).
                                                               Finally, based on side effects Tarek experienced while
 *7 However, Plaintiffs utterly fail to identify any           taking valsartan that he does not experience while
references or statements made to or withheld from the          taking Diovan, Plaintiffs allege that Novartis “knew
PTO that could plausibly meet the Walker Process               that the patent protection for Diovan was invalid” for
elements—let alone Rule 9(b)’s required specificity. First,    failure to meet the enablement requirement. Every patent



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       6
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 110 of 300 PageID: 418
Farag v. Health Care Service Corporation, Not Reported in Fed. Supp. (2017)
2017 WL 2868999, 2017-1 Trade Cases P 80,047

specification must “contain a written description of the
invention, and of the manner and process of making and
using it, in such full, clear, concise, and exact terms as to
                                                                                  c. Time-Barred Recovery
enable any person skilled in the art to which it pertains,
or with which it is most nearly connected, to make and            As a final basis for dismissal, the Court finds that
use the same.” 35 U.S.C. § 112(a). Yet an individual’s            Plaintiffs' Walker Process claim is barred by the statute
experiencing side effects when taking a generic drug but          of limitations. Generally, a federal antitrust claim that
not the associated brand-name drug, standing alone, lends         accrues more than four years prior to a plaintiff’s suit
no plausibility to an enablement invalidity argument.             is time-barred. Zenith Radio Corp. v. Hazeltine Research,
                                                                  Inc., 401 U.S. 321, 338 (1971). While the four-year statute
Even assuming that the valsartan Tarek took was                   of limitations generally begins running when the allegedly
manufactured precisely according to the '197 patent’s             fraudulently procured patent issued, see, Brunswick Corp.
disclosures—something Plaintiffs do not allege—there are          v. Riegel Textile Corp., 752 F.2d 261, 268 (7th Cir. 1984),
far too many independent factors that could explain               the situation may well be different where a purchaser
Tarek’s side effects and are exceedingly more plausible           plaintiff who is not a business competitor of the defendant
than impugning the '197 patent’s written description. For         merely claims to have paid supracompetitive prices for a
example, “the branded version may be produced under               product covered by the patent. See, e.g., In re: Evanston
better quality control (the rationale for trademarks)” than       Northwestern Healthcare Corp. Antitrust Litig., No. 07 C
the generic. Brand Name Prescription Drugs, 186 F.3d              4446, 2016 WL 4720014, at *8-9 (N.D. Ill. Sept. 9, 2016)
at 787. For another, varying absorption rates between             (citing Berkey Photo, Inc. v. Eastman Kodak Co., 603 F.2d
the generic and the brand-name drug may account for               263, 295 (2d Cir. 1979)). In such cases, a cause of action
differing side effects. See, e.g., IMS Health, Inc. v. Sorrell,   for illegal monopolization under Section 2 of the Sherman
630 F.3d 263, 267-68 (2d Cir. 2010) (“Bioequivalent               Act may accrue once a purchaser plaintiff actually pays
generic drugs are not necessarily identical to the brand          the supracompetitive price. Berkey, 603 F.2d at 295.
name version, but are required to demonstrate an
absorption rate between 80 and 125 percent of the                 Under the general rule, Plaintiffs' Walker Process claim is
brand-name drug. Variations in absorption rates among             unquestionably time-barred. Plaintiffs readily admit that
branded or generic drugs may cause different reactions,           the patent issued on September 25, 2001 (Compl. ¶ 22),
such as side effects.”), aff'd, 564 U.S. 552 (2011).              meaning that the statute of limitations on their Walker
Regardless of whether valsartan side effects bear on the          Process claim expired on September 25, 2005. They did not
sufficiency of the '197 patent’s written description, the         file their claims against Novartis until March 1, 2017—
first salient question for Walker Process purposes would          nearly a dozen years late. However, even the more lenient
be some knowledge on the part of Novartis concerning              Berkey accommodation for purchaser plaintiffs is of no
the '197 patent’s shortcomings during its prosecution—            avail here. The Complaint alleges that Tarek’s doctor
something Plaintiffs do not even allege generally. Thus,          began prescribing Diovan “for him long before January
the Complaint lacks plausible allegations that the '197           2011,” which he took without interruption until “[a]round
patent fails to meet the enablement requirement or that           the beginning of 2013,” when he first tried generic
Novartis did anything unlawful at all in that respect.            valsartan. (Compl. ¶¶ 4-5.) The only prices Tarek was
                                                                  paying for Diovan (in the form of a copay or, potentially,
 *8 Plaintiffs fail to allege any of the required substantive     higher health benefit plan premiums associated with his
elements of fraud on the PTO—to say nothing of                    Diovan prescriptions) he was paying well before March
Rule 9(b)’s requirement that these allegations be pled            1, 2013—and thus his cause of action accrued before
with specificity. Absent any other basis for their claim          then, barring on statute-of-limitations grounds Plaintiffs'
that Novartis made fraudulent statements to the PTO               March 1, 2017 Walker Process claim against Novartis.
regarding the '197 patent, the Complaint does not
implicate any of the required Walker Process elements.            Ostensibly to invoke the discovery rule or fraudulent
Plaintiffs' fraud counts against Novartis thus flunk the          concealment to toll the statute of limitations, see, In
plausibility standard, and the Court grants Novartis' Rule        re Copper Antitrust Litig., 436 F.3d 782, 789 (7th Cir.
12(b)(6) Motion in relevant part.                                 2006), Plaintiffs nakedly assert that they “could not find



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        7
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 111 of 300 PageID: 419
Farag v. Health Care Service Corporation, Not Reported in Fed. Supp. (2017)
2017 WL 2868999, 2017-1 Trade Cases P 80,047

out how Novartis monopolized Diovan until July 12,             ineffective, as framed, to rescue Plaintiff’s ... claims from
2014.” (Compl. ¶ 24.) No detail is provided about what         the [three-year] statute of limitations.”).)
Plaintiffs learned on this date and why they could not
reasonably have earlier discovered whatever it was. In         For the sake of completeness, the Court notes that the
fact, many of the allegations in the complaint undercut        continuing violation exception to the statute of limitations
the notion that there was any concealed or undetectable        in antitrust actions is of no avail here either. See, Zenith
injury resulting from Novartis' alleged wrongful exclusion     Radio Corp., 401 U.S. at 338. That exception allows an
of others from the market or extraction from Tarek of          antitrust defendant’s “overt act” to restart the statute of
“an extremely high price” for Diovan. (Compl. ¶ 30.) For       limitations, which act “ ‘must be a new and independent
example, the '197 patent application and the August 24,        act that is not merely a reaffirmation of a previous act’
2000 Novartis press release, both of which form the basis      ” and “ ‘must inflict new and accumulating injury on the
for Plaintiffs' Walker Process claim, were matters of public   plaintiff.’ ” Xechem, Inc. v. Bristol-Myers Squibb Co., 274
record. Further, Tarek was aware by “the beginning of          F.Supp.2d 937, 944-45 (N.D. Ill. 2003) (quoting Grand
2013” of facts undercutting any claim that Novartis had        Rapids Plastics, Inc. v. Lakian, 188 F.3d 401, 406 (6th
monopolized the relevant market, as he was taking generic      Cir. 1999)). Plainly, this case does not involve such an
valsartan then.                                                overt act. Continuing to charge direct purchasers prices
                                                               in excess of those charged for generic valsartan is merely
 *9 Striding further down the rabbit hole, the Court           reaffirming prior pricing acts, much like the filing of
notes that the Walker Process claim would be time-             repeated infringement lawsuits that “did nothing more
barred even if the discovery rule did apply to toll the        than reaffirm” prior efforts to block the same competitor
statute of limitations until Plaintiffs knew or reasonably     from the market. Xechem, 274 F.Supp.2d at 945. More
should have known that the prices paid for Diovan              specifically, price increases are generally not considered
were supracompetitive. Plaintiffs have explicitly defined      overt acts, see, e.g., Z Techs. Corp. v. Lubrizol Corp.,
their injury as their Diovan copays that exceeded those        753 F.3d 594, 600-601 (6th Cir. 2014), as opposed to,
charged for generic valsartan. Yet Plaintiffs allege that      for example, “a series of ongoing meetings to correct
“around the beginning of 2013,” Tarek tried to use generic     a cartel and adjust its prices.” Areeda & Hovenkamp,
valsartan and “[a]t that time” his “copay for Diovan           Antitrust Law: An Analysis of Antitrust Principles and
was $30 and BCBS was paying $176.61, while he paid             Their Application, ¶ 320 (3d ed. 2007) (“If the mere
$12.6 for the generic and BCBS paid $0.0.” (Compl. ¶           charging of a monopoly price constitutes a ‘continuing
5.) He thus became aware of the complained-of disparity        violation’ tolling the statute, then we have indefinitely
in price more than four years prior to March 1, 2017           lengthened the statute of limitation on claims of successful
(although BCBSIL later increased his Diovan copay to           monopolization.”) (internal quotation marks and citation
$50). (It is not reasonable to infer that “the beginning       omitted). And even if bare price increases were overt acts,
of 2013” encompasses a date after March 1, 2013, and           Plaintiffs' only specific allegation of a price increase that
any uncertainty concerning the exact time at which             affected them is BCBSIL’s increase of Tarek’s copay to
Tarek discovered the disparity in copays flows from            $50 “[a]round June 2013” (Compl. ¶ 6), passing on more
Plaintiffs' own imprecise allegations. See, e.g., Morrison     of the cost of Diovan to consumers. This is not an overt
v. Int'l Union Sec., Police, and Fire Professionals of         act of Novartis.
Am., No. 13 C 1146, 2013 WL 5274280, at *4 (D.
Md. Sept. 16, 2013) (granting motion to dismiss with           *10 For the foregoing reasons, Novartis' Rule 12(b)(6)
prejudice because the plaintiff’s “imprecise allegations”      Motion is granted in relevant part.
that harassment “occurred [continuously] throughout or
during 2012” did “not satisfy the Court that any breach
occurred within” the six-month statute of limitations);
                                                                 3. Antitrust Violation of Section 7 of the Clayton Act
Farbstein v. Hicksville Pub. Library, 323 F.Supp.2d 414,
421 (E.D.N.Y. 2004) (“Plaintiff refers generally to events     In their third count, Plaintiffs allege that the “December
that occurred in the four year period prior to initiation      1996” merger of “two giants Ciba-Geigy and Sandoz,”
of this lawsuit.... Thus, these imprecise allegations are      which spawned Novartis, “resulted in a very harmful
                                                               monopoly and price increase, which is against the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        8
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 112 of 300 PageID: 420
Farag v. Health Care Service Corporation, Not Reported in Fed. Supp. (2017)
2017 WL 2868999, 2017-1 Trade Cases P 80,047

antitrust laws.” (Compl. ¶¶ 21, 33.) The Court charitably       N.E.2d 986, 990 (Ill. 1990) (holding that courts interpret
construes this as a claim brought under Section 4 for           the Illinois Antitrust Act in light of federal antitrust law
a violation of Section 7 of the Clayton Act, which is           upon which it is modeled). Thus, all the other deficiencies
the principal federal antitrust statute concerning mergers      explored herein leave Plaintiffs high and dry on any
and acquisitions, stock purchases, and joint ventures. It       cognizable state-law challenge to the merger as well.
prohibits acquisitions, both direct and indirect, the effect
of which “may be substantially to lessen competition,
or to tend to create a monopoly.” 15 U.S.C. § 18.
                                                                                    2. Antitrust injury
As with Sherman Act claims, if a party seeks to sue
a putative section 7 violator, it must commence its              *11 With respect to the antitrust injury necessary for
enforcement action “within four years after the cause           standing, Plaintiffs fail to state a plausible claim that
of action accrued,” or the enforcement action “shall be         Novartis used its patent monopoly (presumed valid for
forever barred.” 15 U.S.C. § 15b. However, for many of          the Clayton Act claim) unlawfully in the relevant market.
the reasons already explored, these allegations fail to state   Not only does the Complaint admit the existence of at
a plausible claim.                                              least one generic valsartan manufacturer—and this during
                                                                times that preceded expiration of the '197 patent by several
                                                                years—but the mere allegation that Diovan has steadily
                   a. Antitrust Standing                        increased in price is just as consistent (if not more so)
                                                                with the rights Novartis enjoys by virtue of its immunized
                                                                patent monopoly. (See, Section III.A.2.a.1, supra.)
                1. Proper antitrust plaintiff

With respect to antitrust standing under the Clayton Act,
Plaintiffs are indirect purchasers of Diovan, and direct                         b. Time-barred Recovery
purchasers—such as drug wholesalers or distributors—
are better situated under Illinois Brick to bring a Clayton     Moreover, although Clayton Act claims for violation
Act lawsuit. See, Illinois Brick, 431 U.S. at 737-42 (holding   of Section 7 may accrue later, the four-year statute
that only overcharged direct purchaser, and not others          of limitations generally begins to run as soon as the
in chain of manufacture or distribution, is party “injured      acquisition takes place. See, United States v. E.I. du Pont
in his business or property” within meaning of Clayton          de Nemours & Co., 353 U.S. 586, 598 (1957). As the
Act). Although the Illinois Antitrust Act appears to permit     merger Plaintiffs appear to challenge occurred over twenty
indirect purchasers to sue for antitrust violations, 740        years ago, quite clearly the statute of limitations has
Ill. Comp. Stat. 10/7(2) (“No provision of this act shall       run under the default rule. For a merger that produced
deny any person who is an indirect purchaser the right to       anticompetitive effects only post-merger, the statute of
sue for damages.”)—potentially making Plaintiffs' proper        limitations begins to run not when the merger transpired,
parties to challenge the Ciba-Geigy/Sandoz merger under         but when the injury occurred. E.I. du Pont, 353 U.S. at
state law—the federal pleading standards and statute of         597-98. In the words of the Seventh Circuit, “old activity
limitations otherwise mirror those governing claims under       (as in du Pont, a stock acquisition preceding the suit by 30
the Illinois Antitrust Act. See, e.g., 740 Ill. Comp. Stat.     years) is not immunized, if the potential for a reduction
10/7 (“Any action for damages under this subsection is          in output is created or realized more recently as market
forever barred unless commenced within 4 years after            conditions change.” U.S. Gypsum Co. v. Ind. Gas Co.,
the cause of action accrued.”); id. at 10/11 (“When the         350 F.3d 623, 628 (7th Cir. 2003). Yet Plaintiffs' claims
wording of this act is identical or similar to that of a        are time-barred regardless of the theory invoked to delay
federal antitrust law, the courts of this State shall use the   accrual.
construction of the federal law by the federal courts as
a guide in construing this Act.”); Hackman v. Dickerson         The Clayton Act’s prohibition on anticompetitive
Realtors, Inc., 520 F.Supp.2d 954, 968 (N.D. Ill. 2007)         acquisitions regulates injuries arising out of “holding as
(“[T]he pleading requirements of the Sherman Act inform         well as obtaining assets,” U.S. v. ITT Cont'l Banking
the pleading requirements under the Illinois Antitrust          Co., 420 U.S. 223, 240, 242 (1975), leading many courts
Act.”) (citations omitted); Laughlin v. Evanston Hosp., 550     to christen the theory for delaying the accrual date for


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       9
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 113 of 300 PageID: 421
Farag v. Health Care Service Corporation, Not Reported in Fed. Supp. (2017)
2017 WL 2868999, 2017-1 Trade Cases P 80,047

such injuries the “hold-and-use doctrine.” In re: Evanston,    And even if it did, in the absence of an overt act (see,
2016 WL 4720014 at *12 (citations omitted). As such,           Section III.A.2.c, supra), “the doctrine would only at best
subsequent anticompetitive acts committed by the merger        allow [plaintiffs] to reach back to when [they were] first
enterprise may be dated “from the time these events            injured by the anticompetitive effects of the merger—that
actually transpired and not only from the date of the          is, when [plaintiffs] paid [defendant’s] supracompetitive
mergers which made these actions possible.” Julius Nasso       prices.” In re: Evanston, 2016 WL 4720014, at *14. Thus,
Concrete Corp. v. Dic Concrete Corp., 467 F.Supp. 1016,        this doctrine cannot do for Plaintiffs' challenge to the
1023 (S.D.N.Y. 1979). However, for the hold-and-use            Novartis merger what it cannot do for Plaintiffs' Walker
doctrine to apply, a plaintiff must show—and thus must at      Process claim.
least plead facts supporting a plausible inference—that the
conduct was made possible by the acquisition. See, e.g.,       Similarly, and for the same reasons discussed in
In re: Evanston, 2016 WL 4720014 at *13; Julius Nasso,         Section III.A.2.c, Tarek’s taking (and presumably paying
467 F.Supp. at 1023. There are no such allegations here,       a copay) for Diovan “long before January 2011”
and Ciba-Geigy or Sandoz on their own could have done          anesthetizes Berkey, which suspends running of the
precisely what Novartis allegedly did—patent a drug and        statute of limitations until a purchaser plaintiff pays the
unilaterally institute a steady price increase during the      supracompetitive price. That clearly happened well before
term of the patent monopoly. As distinguished from the         March 1, 2013. And, finally, even in the best case for
situation in, for example, In re: Evanston—where health        Plaintiffs, where the discovery rule somehow applies to
care providers in a certain geographic area merged and         toll the four-year statute of limitations on their challenge
then later instituted an alleged supracompetitive pricing      to the merger until they discovered that they were paying
policy for services—unilaterally increasing the price of a     a supracompetitive price (which Plaintiffs define with
brand-name drug is within the ambit of a lawful patent         respect to the disparity in copays between Diovan and
monopoly. See, e.g., Schor, 457 F.3d at 610; Brand Name        generic valsartan), their imprecise allegations about the
Prescription Drugs, 186 F.3d at 786-87.                        timing of their discovery do not permit an inference that
                                                               it occurred after March 1, 2013. (See, Section III.A.2.c.)
 *12 Even if the hold-and-use doctrine applied, Plaintiffs'
cause of action would have accrued at the time Novartis        As such, there is no basis on which to find that
instituted its supracompetitive pricing policy. See, In re:    Plaintiffs timely brought a federal or state antitrust claim
Evanston, 2016 WL 4720014, at *13. Although Plaintiffs         challenging the merger.
provide data about price increases from 2013 through
2107—that is, within the window of the four-year statute                                  ***
of limitations—they do not allege that Novartis kept
the price of Diovan constant (or only increased it in          Therefore, Novartis' Motion to Dismiss under Rule 12(b)
proportion to, say, the consumer price index) prior            (6) is granted to the extent Plaintiffs' claims invoke a
to 2013. It is not reasonable to infer that Novartis,          Section 7 violation of the Clayton Act or a comparable
after securing its '197 patent monopoly in 2001, waited        theory under the Illinois Antitrust Act.
until 2013 to increase Diovan prices under an allegedly
supracompetitive pricing policy enabled by the 1996
merger. As such, even applying the hold-and-use doctrine
                                                                                      B. BCBSIL
to Plaintiffs' allegations does not bring their challenge to
the merger within the four-year statute of limitations.        Against BCBSIL, Plaintiffs bring counts for “violating
                                                               the contract,” “committing fraud to deny the proper
Next, Plaintiffs have no recourse here to the continuing       coverage,” “committing fraud to provide low quality
violation doctrine, which does not apply to alleged            medications,” and “committing fraud to increase the
violations of section 7 of the Clayton Act. See, e.g.,         incomes of its managements.” (Compl. ¶¶ 26-29.) As best
Z Techs. Corp. v. Lubrizol Corp., 753 F.3d 594, 599,           the Court can tell, these claims sound in breach of contract
604-05 (6th Cir. 2014); Midwestern Machinery Co., Inc.         and common-law fraud. Plaintiffs seek compensatory
v. Northwest Airlines, Inc., 392 F.3d 265, 270-71 (8th Cir.    damages, punitive damages, costs, and attorneys' fees.
2004); accord, Shuffle Tech, 2015 WL 5934834, at *13-14.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     10
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 114 of 300 PageID: 422
Farag v. Health Care Service Corporation, Not Reported in Fed. Supp. (2017)
2017 WL 2868999, 2017-1 Trade Cases P 80,047

This case was removed from state court on the basis            Corporation, a mutual legal reserve company d/b/a
of Novartis' federal question claims. (See, ECF No. 1          Blue Cross Blue Shield of Illinois (‘Blue Cross’) is
¶ 4 (“This Court has original jurisdiction in this case        a corporation with its principal place of business in
under 28 U.S.C. § 1331.”), ¶ 6 (“All Defendants consent        Chicago, Illinois.”);Health Care Service Corp. v. Califano,
to the removal of this matter pursuant to 28 U.S.C. §          466 F.Supp. 1190, 1192 n.8 (N.D. Ill. 1979) (“In
1446(b)(2)(A).”).) Because the Court has dismissed the         1975, HCSC was incorporated by the State of Illinois
federal question claims against Novartis that grounded         as a non-profit health care service corporation thus
removal, it now searches for independent subject-matter        merging the Illinois Blue Cross and Blue Shield plans.”)
jurisdiction to hear Plaintiffs' state law claims against      (citation omitted). Similarly, “Blue Cross and Blue Shield
BCBSIL. Subject-matter jurisdiction is a threshold matter      Association” is registered as an active Illinois corporation.
that must be established before resolving issues on the        See, Office of the Illinois Secretary of State, https://
merits. Steel Co. v. Citizens for a Better Environment,        www.ilsos.gov/corporatellc/CorporateLlcController visited
523 U.S. 83, 94-95 (1998). The Court has an independent        (June 27, 2017). (Such filings are matters of public record
obligation to ensure that jurisdiction exists. DeBartolo v.    and are properly subject to judicial notice.) See, e.g.,
HealthSouth Corp., 569 F.3d 736, 740 (7th Cir. 2009).          GE Capital Corp. v. Lease Resolution Corp., 128 F.3d
Because Plaintiffs' claims for fraud and breach of contract    1074, 1080-81 (7th Cir. 1997) (stating that a district court
do not arise under federal law, subject-matter jurisdiction    is permitted to take judicial notice of matters of public
to hear them can only be grounded in diversity jurisdiction    record); City of Waukegan v. Bond Safeguard Ins. Co.,
under 28 U.S.C. § 1332, which requires that plaintiffs         No. 15 C 3007, 2015 WL 68770106, at *2 (N.D. Ill.
and defendants be citizens of different states and that the    Nov. 6, 2015) (“With respect to [the defendant’s] state of
amount in controversy exceeds $75,000.                         incorporation, the Court takes judicial notice of filings
                                                               with the Secretary of State....”); Patten v. Northern Trust
 *13 Plaintiffs do not allege their own citizenship in         Co., 703 F.Supp.2d 799, 803 n.2 (N.D. Ill. 2010) (finding it
their Complaint. As individuals, Plaintiffs are citizens       proper to take judicial notice of “matters of public record,
of the state in which they are “domiciled,” that is,           such as [regulatory] filings”.) Similarly, according to its
“the state in which a person intends to live over the          website, BCBSIL’s headquarters are located at 300 East
long run.” See, Heinen v. Northrop Grumman Corp.,              Randolph Street, Chicago, Illinois 60601. See, BlueCross
671 F.3d 669, 670 (7th Cir. 2012). In their Complaint,         BlueShield of Illinois, Contact Us, https://www.bcbsil.com/
Plaintiffs list their address as 33W135 Bonnie Street, Saint   employer/contact_us.htm (visited June 27, 2017). Thus,
Charles, Illinois 60174. They further claim to have health     BCBSIL appears to be a citizen of Illinois.
insurance coverage through BCBSIL by virtue of Soona’s
longtime employment with “School Dist. 33” (Compl. ¶           Absent diversity, the Court does not appear to have
1), evidencing an intent to remain in Illinois. See, e.g.,     independent subject-matter jurisdiction over Plaintiffs'
Newell v. O&K Steel Corp., 42 Fed.Appx. 830, 833 (7th          state-law claims against BCBSIL. As a result, the Court
Cir. 2002) (naming as factors relevant to domicile “current    remands the balance of the case to Kane County
residence,” “place of employment,” and “location of            Circuit Court. See, 28 U.S.C. § 1447(c) (“If at any
property”);24 Hour Fitness USA, Inc. v. Bally Total            time before final judgment it appears that the district
Fitness Holding Corp., No. 08 C 3853, 2008 WL 4671748,         court lacks subject matter jurisdiction, the case shall
at *3 (N.D. Ill. Oct. 21, 2008) (also noting the importance    be remanded.”); see, generally, Adkins v. Illinois Cent.
of the “presence of family members”). In view of the mute      R. Co., 326 F.3d 828 (7th Cir. 2003). Alternatively, to
pleadings, Plaintiffs appear to be domiciled in and citizens   the extent the Court may enjoy residual authority to
of Illinois for purposes of diversity jurisdiction.            hear the claims based on supplemental jurisdiction—
                                                               notwithstanding that the federal question anchor is now
In the same vein, Plaintiffs' Complaint does not allege        aweigh—the Court exercises its discretion to remand
the citizenship of BCBSIL. The Court has little reason         them. See, 28 U.S.C. § 1367(c) (permitting a district court
to doubt that BCBSIL is an Illinois citizen for purposes       to decline to exercise supplemental jurisdiction over a
of diversity. See, e.g., Raines v. Health Care Service         claim if it “has dismissed all claims over which the district
Corp., No. 86 C 5352, 1988 WL 58591, at *1 (N.D.               court has original jurisdiction”); see, generally, Carnegie-
Ill. May 31, 1988) (“Defendant Health Care Service



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      11
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 115 of 300 PageID: 423
Farag v. Health Care Service Corporation, Not Reported in Fed. Supp. (2017)
2017 WL 2868999, 2017-1 Trade Cases P 80,047

Mellon Univ. v. Cohill, 484 U.S. 343 (1988); Groce v. Eli       federal question claims against Novartis that formed the
                                                                basis for removal, the Court remands the balance of the
Lilly & Co., 193 F.3d 496 (7th Cir. 1999).
                                                                case to Kane County Circuit Court.


                  IV. CONCLUSION                                IT IS SO ORDERED.

 *14 For the reasons stated herein, Defendant Novartis'         All Citations
Motion to Dismiss [ECF No. 16] is granted. The claims
                                                                Not Reported in Fed. Supp., 2017 WL 2868999, 2017-1
against Novartis are dismissed with prejudice under Rule
                                                                Trade Cases P 80,047
12(b)(1) and, alternatively, Rule 12(b)(6). Absent the

End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          12
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 116 of 300 PageID: 424
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 117 of 300 PageID: 425




                         EXHIBIT H
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 118 of 300 PageID: 426
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233


                                                            Christopher T. Holding, Pro Hac Vice, Sarah K.
                 2018 WL 7197233                            Frederick, Goodwin Procter, LLP, Boston, MA, for
   Only the Westlaw citation is currently available.        Defendants Teva Pharmaceuticals USA, Inc., Barr
    United States District Court, S.D. New York.            Pharmaceuticals, Inc., Teva Pharmaceutical Industries
                                                            Ltd.
     SERGEANTS BENEVOLENT ASSOCIATION
             HEALTH & WELFARE FUND,                         Christopher T. Holding, Pro Hac Vice, Sarah K.
        Individually and on Behalf of Itself and            Frederick, Pro Hac Vice, Goodwin Procter, LLP, Boston,
         All Others Similarly Situated, Plaintiff,          MA, Jack Pace, Kristen O'Shaughnessy, Martin Michael
                            v.                              Toto, Peter J. Carney, White & Case LLP, New York, NY,
    ACTAVIS, PLC, and Forest Laboratories, LLC,             John Mark Gidley, White & Case LLP, Washington, DC,
   Merz Pharma GmbH & Co. KGaA, Merz GmbH &                 for Defendant Cobalt Laboratories, Inc.
   Co. KGaA, Merz Pharmaceuticals GmbH, Amneal
                                                            Damon William Suden, William Alfred Escobar, Kelley
     Pharmaceuticals, LLC, Teva Pharmaceutical              Drye & Warren, LLP, New York, NY, for Defendants
      Industries, Ltd., Barr Pharmaceuticals, Inc.,         Wockhardt Limited, Wockhardt USA LLC.
        Cobalt Laboratories, Inc., Upsher-Smith
  Laboratories, Inc., Wockhardt Limited, Wockhardt          Jay Philip Lefkowitz, Steven James Menashi, Kirkland
      USA LLC, Sun Pharmaceuticals Industries,              & Ellis LLP, New York, NY, for Defendant Sun India
                                                            Pharmaceuticals Industries, Ltd.
       Ltd., Dr. Reddy’s Laboratories Ltd., and
      Dr. Reddy’s Laboratories Inc., Defendants.            Eric Peter Stephens, Jones Day, New York, NY, Jonathan
                                                            Bruce Berman, Pro Hac Vice, Jones Day, Washington,
                    15 Civ. 6549 (CM)
                                                            DC, for Defendants Dr. Reddy's Laboratories Ltd., Dr.
                             |
                                                            Reddy's Laboratories, Inc.
                   Signed 12/26/2018
                                                            Jay Philip Lefkowitz, Alexandra Corbett Strang, Devora
Attorneys and Law Firms
                                                            Whitman Allon, Steven James Menashi, Kirkland & Ellis
Elizabeth S. Metcalf, Peter George Safirstein, Safirstein   LLP, New York, NY, for Defendant Sun Pharmaceutical
Metcalf LLP, New York, NY, Lori Ann Fanning, Pro            Industries Ltd.
Hac Vice, Marvin Alan Miller, Miller Law LLC, Chicago,
                                                            Heather McDevitt, Kristen O'Shaughnessy, Martin
IL, for Plaintiff.
                                                            Michael Toto, William Harold Bave, III, White & Case
Heather McDevitt, Kristen O'Shaughnessy, Martin             LLP, New York, NY, Kevin Charles Adam, White &
Michael Toto, Jack Pace, William Harold Bave, III, Peter    Case LLP, Boston, MA, for Defendants Merz GmbH &
J. Carney, White & Case LLP, New York, NY, John Mark        Co. KGaA., Merz Pharmaceuticals GmbH, Merz Pharma
Gidley, White & Case LLP, Washington, DC, Kevin             GmbH & Co. KGaA.
Charles Adam, White & Case LLP, Boston, MA, for
                                                            Devora Whitman Allon, Kyla A. Jackson, Pro Hac Vice,
Defendants Actavis, PLC, Forest Laboratories, LLC.
                                                            Kirkland & Ellis LLP, New York, NY, for Defendant Sun
Martin Michael Toto, White & Case LLP, New York,            Pharmaceuticals Industries, Ltd.
NY, for Defendant Merz Pharmaceuticals GmbH & Co.
KGaA.
                                                                                   ORDER
Jay Philip Lefkowitz, Alexandra Corbett Strang, Devora
Whitman Allon, Kyla A. Jackson, Pro Hac Vice, Steven        Colleen McMahon, Chief Judge
James Menashi, Kirkland & Ellis LLP, New York, NY,
                                                             *1 The Complaint in this action, which was filed
for Defendants Amneal Pharmaceuticals, LLC, Upsher-
                                                            following an earlier civil enforcement action by the New
Smith Laboratories, Inc.
                                                            York Attorney General, alleges a two-part scheme to
                                                            prolong the monopoly of Defendant Forest Laboratories,


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                1
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 119 of 300 PageID: 427
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

LLC (“Forest”), over the blockbuster Alzheimer’s drug           Forest, Merz, and eight generic drug manufacturers 3
memantine hydrochloride, or Namenda®. According to              (the “Generic Defendants”), which were not named in
the Complaint, Forest and its patent licensor Merz 1 first      the DP Action. I refer to the Plaintiff here, Sergeants
entered into agreements with generic manufacturers to           Benevolent Association Health & Welfare Fund, as the
stay out of the market until the exclusivity period for         Indirect Purchaser Plaintiff, or “IPP,” and I refer to this
Forest’s existing, twice-a-day Namenda IR formulation           case as the “IP Action.”
had nearly expired (“pay for delay”). With this maneuver,
Forest bought itself time to gain regulatory approval            *2 The complaints in the DP and IP Actions were filed
for a new, once-a-day Namenda XR formulation and                around the same time. The parties, with the exception of
to pull from the market the old, twice-a-day Namenda            Merz, sought consolidated briefing on motions to dismiss,
IR formulation (the “product hop” or “hard switch”).            (Dkt No. 63), which was granted, (Dkt. No. 64). Merz
Although a preliminary injunction prevented Forest from         eventually joined the consolidated briefing. (See, e.g., Dkt.
withdrawing the old formulation, a successful switch            No. 85.)
would have effectively forestalled generic competition
until the year 2029.                                            Ruling on the motions to dismiss both the DPPs' and
                                                                IPP’s complaints, this Court held that most of the
Under the United States Supreme Court’s decision in             federal antitrust counts in the DPPs' complaint survived.
Illinois Brick Co. v. Illinois, 431 U.S. 720, 745–46 (1977),    Sergeants Benevolent Association Health & Welfare Fund
indirect purchasers of products sold at supra-competitive       v. Actavis, plc, Nos. 15-cv-6549, 15-cv-7488, 2016 WL
prices lack standing to sue under federal antitrust statutes.   4992690, at *16–*17 (S.D.N.Y. Sept. 13, 2016). In the
However, under its later decision in California v. ARC          interest of efficiently resolving common factual and legal
Am. Corp., 490 U.S. 93, 105–06 (1989), indirect purchasers      issues, it then denied without prejudice the motions to
may still bring suit under state antitrust laws, if a state     dismiss the IPP complaint, and placed all 123 state law
permits such claims. Therefore, it is common in private         claims on its suspense calendar while the federal antitrust
antitrust litigation for two groups of purchasers, direct       claims in the DP Action were pending. Id. at *17.
and indirect, to file separate cases arising out of the same
nucleus of operative fact, but to allege different causes of    The DP Action proceeded through class certification and
action—direct purchasers under federal law and indirect         denial of Defendants' motion for summary judgment
purchasers under state laws.                                    before the parties expressed interest in mediation. (See
                                                                Dkt. No. 122.) 4 However, it was determined that
That is precisely what happened here. In a parallel             mediation would be successful only if the IP Action came
“direct purchaser” case, drug wholesaler plaintiffs, which      off of the suspense calendar and the IPP came back into
bought Namenda directly from Forest, brought a suit             the proceedings. (Id.)
alleging five counts under the federal antitrust laws against
Forest, Merz, and Forest’s parent company Actavis,              As a result, the IPP’s 123 state law claims are presently
plc (“Actavis”). That case, captioned In re Namenda             before the Court on separate motions to dismiss by
Direct Purchaser Antitrust Litigation, No. 15-cv-7488           (1) Actavis, Forest, and Merz and (2) the Generic
(S.D.N.Y.), is currently pending before this Court. I refer     Defendants. The parties have also recently submitted
to the drug wholesaler plaintiffs in that case as the Direct    supplemental briefing. (See Dkt. Nos. 129–33, 146, 149–
Purchaser Plaintiffs, or “DPPs,” and I refer to that case as    56.)
the “DP Action.”
                                                                For the reasons below, the motions to dismiss the IP
In the instant case, employee health plan Sergeants             Action are GRANTED IN PART and DENIED IN
Benevolent Association Health & Welfare Fund, which             PART.
purchased Namenda indirectly, separately brought a
suit alleging 123 claims under state antitrust, consumer
protection, and restitution laws. 2 This case, captioned
                                                                                     Table of Contents
Sergeants Benevolent Association Health & Welfare Fund
v. Actavis, plc, No. 15-cv-6549 (S.D.N.Y.), names Actavis,      I. Overview of Claims and Jurisdiction...––––


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 120 of 300 PageID: 428
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233


II. Factual Background...––––                                4. The IPP Fails To State a Claim for Monopolization
A. The Parties...––––                                        Under the Law of Kansas...––––

B. The Regulatory Scheme...––––                            C. In Conclusion, the IPP Has Stated A Claim for
                                                           Monopolization Under Count One With Respect to the
C. Drug Substitution Laws and Product Hopping...––––       Laws of 23 States...––––

D. The Namenda Settlement Agreements...––––
                                                            *3 VI. Count Two: Conspiracy To Monopolize Under
E. The “Hard Switch”...––––                                the Laws of 27 States Against Actavis, Forest, Merz, and
                                                           the Generic Defendants...––––
                                                           A. The IPP States a Claim for Conspiracy To
III. Procedural History...––––                             Monopolize...––––

IV. Standard of Review...––––                              B. Illinois...––––

V. Count One: Monopolization Under the Laws of 27
                                                           C. Oregon...––––
States Against Actavis, Forest, and Merz...––––
A. The IPP’s Underlying Factual Allegations State a
                                                           D. In Conclusion, the IPP Has Stated a Claim for
Claim for Monopolization...––––
                                                           Conspiracy to Monopolize Under Count Two With
  1. The IPP Has Stated a Claim for Monopolization         Respect to the Laws of 25 States...––––
  Based on the Hard Switch from Namenda IR to
  Namenda XR...––––
                                                           VII. Count Three: Consumer Protection and Unfair
  2. The IPP States a Claim for Monopolization Based on    and Deceptive Trade Practices Under the Laws of 25
  the Settlement Agreements...––––                         States Against Actavis, Forest, Merz, and the Generic
                                                           Defendants...––––
  3. The Court’s Earlier Ruling Regarding the DPPs'        A. The IPP Adequately Pleads Its State Law Claims
  Overarching Scheme Claim Does Not Support                Under Twombly and Iqbal...––––
  Dismissing Count One...––––
                                                           B. The IPP Is Not Required to Plead Its Complaint
  4. The Statute of Limitations Argument Is Inadequately   in Accordance With Federal Rule of Civil Procedure
  Briefed With Respect to the IP Action...––––             9(b)...––––

B. The IPP States a Claim for Monopolization Under the     C. Illinois Brick Does Not Bar the IPP’s Consumer
Laws of Some States But Not Others...––––                  Protection Claims...––––
  1. The IPP Has Article III Standing To Bring State Law
                                                           D. The IPP States a Claim Under the Consumer
  Monopolization Claims on Behalf of Class Members
                                                           Protection Laws of Some States But Not Others...––––
  Who Made Purchases in Those States...––––
                                                             1. Alabama...––––
  2. The IPP Fails to State a Claim for Monopolization
  in Three States That Follow Illinois Brick (Florida,       2. Arizona...––––
  Massachusetts, and Utah)...––––
                                                             3. California...––––
  3. The IPP’s Failure To Satisfy Pre-Suit Notification
  Requirements Does Not Warrant Dismissal of the             4. District of Columbia...––––
  Claims in Three States (Hawaii, Arizona, and
  Nevada)...––––                                             5. Florida...––––

                                                             6. Hawaii...––––


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                               3
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 121 of 300 PageID: 429
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

                                                           Jersey, Oklahoma, South Carolina, Virginia, and
  7. Idaho...––––                                          Washington)...––––
  8. Illinois...––––
                                                           C. Autonomous Unjust Enrichment Claims in States That
  9. Kansas...––––                                         Do Not Follow Illinois Brick Survive (Arkansas and
                                                           Wyoming)...––––
  10. Maine...––––
                                                           D. The IPP States a Claim for Unjust Enrichment Under
  11. Massachusetts...––––                                 the Laws of Some States But Not Others...––––
  12. Michigan...––––                                        1. Alabama...––––
  13. Missouri...––––                                        2. Arizona...––––
  14. Montana...––––                                         3. California...––––
  15. Nebraska...––––                                        4. District of Columbia...––––
  16. Nevada...––––                                          5. Florida...––––
  17. New Hampshire...––––                                   6. Idaho...––––
  18. New Mexico...––––                                      7. Illinois...––––
  19. New York...––––                                        8. Kansas...––––
  20. North Carolina...––––                                  9. Maine...––––
  21. Rhode Island...––––                                    10. Massachusetts...––––
  22. Tennessee...––––                                       11. Michigan...––––
  23. Utah...––––                                            12. Mississippi...––––
  24. Vermont...––––                                         13. New York...––––
  25. West Virginia...––––                                   14. North Carolina...––––

E. In Conclusion, the IPP Has Stated a Claim for             15. North Dakota...––––
Violation of State Consumer Protection Laws Under
Count Three Under the Laws of 14 States...––––               16. Rhode Island...––––

                                                             17. Tennessee...––––
VIII. Count Four: Unjust Enrichment Under the Laws of
                                                             18. Utah...––––
44 States Against Actavis, Forest, Merz, and the Generic
Defendants...––––                                            19. Washington...––––
A. Count Four Does Not State a Claim With Respect
to the Generic Defendants Under the Laws of Any              20. West Virginia and Wisconsin...––––
State...––––
                                                             21. Wyoming...––––
B. The Unjust Enrichment Claims Under the Laws
of Ten States Are Barred By Illinois Brick (Alaska,        E. In Conclusion, the IPP Has Stated a Claim for Unjust
Colorado, Connecticut, Delaware, Montana, New              Enrichment Under Count Four With Respect to Actavis,
                                                           Forest, and Merz Under the Laws of 31 States...––––



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                             4
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 122 of 300 PageID: 430
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

                                                                 Attorney General, and those of this Court in the parallel
                                                                 DP Action.
IX. Conclusion...––––
                                                                 The relevant opinions are: (i) New York v. Actavis,
                     BACKGROUND                                  plc, No. 14-cv-7473, 2014 WL 7015198 (S.D.N.Y. Dec.
                                                                 11, 2014) (Namenda I), in which the district court
I. Overview of Claims and Jurisdiction                           (Sweet, J.) preliminarily enjoined Actavis and Forest from
This case, Sergeants Benevolent Association Health &             withdrawing Namenda IR, the twice-a-day or “immediate
Welfare Fund v. Actavis, No. 15-cv-6549 (S.D.N.Y.) (the          release” formulation, from the market; (ii) Schneiderman
“IP Action”), proceeds in parallel with the factually            ex rel. New York v. Actavis plc, 787 F.3d 638 (2d Cir.
similar case, In re Namenda Direct Purchaser Antitrust           2015) (Namenda II), in which the Second Circuit upheld
Litigation, No. 15-cv-7488 (S.D.N.Y.) (the “DP Action”).         the preliminary injunction granted in Namenda I; and
                                                                 (iii) three opinions from the private, follow-on litigation
Although this Court accepted these two cases on its docket       before this Court.
as related cases pursuant to Local Rule 13, (see 15-
cv-7488, entry of Oct. 6, 2015), and although this Court         The first opinion, on which the Court granted
granted certain Defendants' motion for consolidated              consolidated briefing, denied Actavis, Forest, and Merz’s
briefing on the motions to dismiss pursuant to its               motion to dismiss the DP Action; denied all Defendants'
individual rules, (15-cv-6549, Dkt. No. 64), it never            motions to dismiss the IP Action without prejudice;
consolidated the cases under Federal Rule of Civil               and placed the 123 state law claims in the IP Action
Procedure 42(a), nor joined the claims and parties under         on the Court’s suspense calendar. Sergeants Benevolent
Federal Rules of Civil Procedure 18 and 19, respectively.        Association Health & Welfare Fund v. Actavis, PLC, Nos.
                                                                 15-cv-7488, 15-cv-6549, 2016 WL 4992690 (S.D.N.Y.
 *4 As a result, the IP Action proceeds as an entirely           Sept. 13, 2016) (Namenda III).
separate action composed solely of state law claims. The
complaint in the IP Action alleges a total of 123 state          The second opinion of this Court granted in part and
law claims, under the law of 44 states, aggregated as            denied in part the DPPs' motion for collateral estoppel and
four “counts”: (1) monopolization (27 state law claims);         partial summary judgment against Actavis and Forest,
(2) conspiracy to monopolize (27 state law claims); (3)          on the basis of facts established about the product hop
violation of consumer protection and unfair and deceptive        in Namenda I and Namenda II. In re Namenda Direct
trade practices statutes (25 state law claims); and (4) unjust   Purchaser Antitrust Litig., No. 15-cv-7488, 2017 WL
enrichment (44 state law claims).                                4358244 (S.D.N.Y. May 23, 2017) (Namenda IV).

Since not a single federal interest is implicated in the IP      The third opinion denied Actavis’s and Forest’s post-
Action, the Court exercises jurisdiction over these 123          discovery motion for summary judgment and granted the
state law claims pursuant to the Class Action Fairness Act,      DPPs' motion for class certification. In re Namenda Direct
28 U.S.C. § 1332(d) (“CAFA”). CAFA’s prerequisites               Purchaser Antitrust Litig., 331 F. Supp. 3d 152 (S. DN.Y.
are met. The IPP’s Consolidated Amended Complaint                2018) (Namenda V).
(“CAC”) alleges that the aggregate amount in controversy
exceeds $5,000,000.00. (CAC ¶ 31.) In addition, the IPP, a       In light of the detailed factual history discussed in these
New York trust, is diverse from several of the Defendants,       opinions, the Court provides only an abridged summary
including Actavis, Merz, and the majority of the Generic         of the relevant facts here.
Defendants. (CAC ¶¶ 15–29.)

                                                                    A. The Parties
II. Factual Background                                           Defendant Forest Laboratories, LLC (“Forest”) is a
The factual nucleus from which the IP Action arises has          limited liability company incorporated in Delaware with
been described exhaustively in several published opinions,       offices in New York and New Jersey. Namenda III, 2016
including those of Judge Sweet and the Second Circuit            WL 4992690, at *2. It is wholly owned by Defendant
in the earlier civil enforcement action by the New York


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 123 of 300 PageID: 431
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Actavis, plc (“Actavis”). 5 Id.; (CAC ¶ 16.) The IPP also     Defendants' unlawful anticompetitive conduct. (Id. ¶¶ 15,
describes Actavis as Forest’s successor-in-interest. (See     146)
CAC ¶ 192.)
                                                              The IPP also alleges that it purchased (i.e. paid for)
 *5 In 2000, Forest entered into a patent licensing           branded Namenda XR indirectly during the Class Period,
and cooperation agreement with Merz GmbH & Co.                when it would otherwise have purchased low-cost, generic
KGaA, Merz Pharma GmbH & Co. KGaA, and                        Namenda IR absent Defendants' unlawful competitive
                                                              conduct. (Id. ¶ 202.)
Merz Pharmaceuticals GmbH (collectively, “Merz”) 6 to
develop a memantine hydrochloride-based drug for the
treatment of moderate-to-severe forms of Alzheimer’s            B. The Regulatory Scheme
disease. Namenda III, 2016 WL 4992690, at *2; Namenda         The Federal Food, Drug, and Cosmetic Act (“FDCA”),
IV, 2017 WL 4358244, at *2.                                   21 U.S.C. § 301 et seq., governs the manufacture, sale, and
                                                              marketing of prescription pharmaceuticals in the United
The resulting drug was launched in 2004 as a twice-daily      States. Namenda III, 2016 WL 4992690, at *2. The FDCA
immediate release formula (“Namenda IR”), generating          requires a pharmaceutical company to submit a New Drug
$1.5 billion in annual sales for Forest in 2012 and 2013.     Application (“NDA”) to the FDA before it can bring a
Namenda II, 787 F.3d at 646–47.                               new drug to market. Id.

Defendants Barr Pharmaceuticals, Inc. (“Barr”);               The Drug Price Competition and Patent Term
Teva Pharmaceuticals Industries, Ltd. and Teva                Restoration Act (the “Hatch-Waxman Act”), Pub. L.
Pharmaceuticals     USA,      Inc.  (jointly,   “Teva”);      No. 98-417, 98 Stat. 1585, was enacted to serve
Cobalt Laboratories, Inc. (“Cobalt”); Upsher-                 the “dual purposes of incentivizing innovation,” by
Smith Laboratories, Inc. (“Upsher-Smith”); Amneal             rewarding brand-name drug manufacturers for bringing
Pharmaceuticals, LLC (“Amneal”); Wockhardt Limited            new therapies to market, and “lowering drug prices for
and Wockhardt USA LLC (jointly, “Wockhardt”); Sun             consumers,” by rewarding generic drug manufacturers
India Pharmaceuticals Industries, Ltd. (“Sun”); and           who attempt to compete with costly branded drugs. Id. at
Dr. Reddy’s Laboratories Ltd. and/or Dr. Reddy’s              *3.
Laboratories, Inc. (jointly, “Dr. Reddy’s”) (collectively,
the “Generic Defendants” and, together with Actavis,           *6 Rewards under the Hatch-Waxman Act take
Forest, and Merz, the “Defendants”) each developed            the form of granting an exclusive share of the
generic formulations of Namenda IR and sought approval        prescription pharmaceutical market through one of two
from the FDA to take these generic formulations to            legal regimes: patents and exclusivities. See Frequently
market. Namenda III, 2016 WL 4992690, at *2.                  Asked Questions on Patents and Exclusivity, FDA
                                                              (last updated May 2, 2018), https://www.fda.gov/drugs/
Plaintiff Sergeants Benevolent Association Health &           developmentapprovalprocess/ucm079031.htm (“FAQs”).
Welfare Fund (the “IPP,” or, where appropriate, the           Patents are property interests granted by the U.S. Patent
“Named Plaintiff”) is a New York trust that provides          and Trademark Office (“PTO”), while exclusivities are
prescription drug benefits for active and retired New York    statutory protections granted by the Food and Drug
City Police Department sergeants and their dependents         Administration (“FDA”). See Namenda IV, 2017 WL
through its participant plans. Id.; (CAC ¶ 15). As a third-   4358244, at *3; see also FAQs at 1.
party payor of pharmaceutical claims for members of its
plans, the IPP alleges that it was an indirect purchaser of   Patents. Manufacturers may claim patents for new drug
branded Namenda IR during the relevant period. (CAC ¶         compounds, drug products, and methods of use. See In
15.) The IPP alleges that, beginning in April 14, 2010 and    re Actos End-Payor Antitrust Litig., 848 F.3d 89, 94 (2d
continuing through the present day (the “Class Period”),      Cir. 2017) (Actos II). Patents vary in duration but typically
it indirectly purchased branded Namenda IR in 11 states 7     last for twenty years. See FAQs at 2. During the lifetime
at prices higher than it would have otherwise paid absent     of the patent, brand manufacturers are provided a legal
                                                              monopoly on their invention, which can enable favorable
                                                              price-setting. Id. at 1.


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       6
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 124 of 300 PageID: 432
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233


Patent protection is so valuable to pharmaceutical              Patent protection also interacts with exclusivity when a
companies that entering the period following patent             generic manufacturer seeks FDA approval to market a
expiration is known as going off the “patent cliff.”            generic version of a branded drug that is still “on patent.”
Namenda III, 2016 WL 4992690, at *3. In 2012, patent            Specifically, the Hatch-Waxman Act provides for a 180-
cliffs collectively caused the entire U.S. pharmaceutical       day period of “patent challenge” exclusivity for the first
market to shrink by 1%. Eric Sagonowsky, Big                    generic manufacturer to file a certification with the FDA
Pharma faces $26.5B in losses this year as next big             that contests the validity of the brand manufacturer’s
patent cliff looms, analyst says, FiercePharma, Apr. 21,        patent. Namenda III, 2016 WL 4992690, at *3; see also
2017, https://ww.fiercepharma.com/pharma/big-pharma-            FAQs at 3. This period of exclusivity is valid against other
faces-26-5b-patent-loss-threats-year-analyst-says.              generic manufacturers, although multiple filers may share
                                                                the exclusivity period if they file on the same day. See
The Hatch-Waxman Act allows a brand-name drug                   FTC v. Actavis, Inc., 570 U.S. 136, 174–75 (2013) (Roberts,
manufacturer to extend any patent submitted as part of          J., dissenting) (citing 21 U.S.C. § 355(j)(5)(B)(iv)(II)(bb);
an NDA for an additional five years, to compensate for          FDA, Guidance for Industry: 180-Day Exclusivity When
the time elapsed during the FDA’s approval process. 35          Multiple ANDAs Are Submitted on the Same Day 4 (July
U.S.C. § 156; Namenda III, 2016 WL 4992690, at *3.              2003) ). Patent challenge exclusivity is highly valuable,
                                                                “possibly worth several hundred million dollars.” Actavis,
Exclusivity. Both the FFDCA and the Hatch-Waxman                570 U.S. at 144 (citing C. Scott. Hemphill, Paying for
Act also provide for statutory periods of “marketing            Delay: Pharmaceutical Patent Settlement as a Regulatory
exclusivity” in connection with the approval of certain         Design Problem, 81 N.Y.U.L. Rev. 1553, 1579 (2006) ).
NDAs. Otsuka Pharm. Co., Ltd. v. Price, 869 F.3d
987, 988 (D.C. Cir. 2017); see also FAQs at 3.                   *7 To win the 180-day period of patent challenge
“When a drug earns a period of exclusivity, the Food            exclusivity, a generic manufacturer must file an
and Drug Administration must withhold approval of               Abbreviated New Drug Application (“ANDA”) with the
certain competing drugs,” including generics, “if various       FDA, which relies on the NDA submitted by the brand
conditions are satisfied.” Otsuka Pharm., 869 F.3d at 988.      manufacturer to show the drug is safe and effective.
                                                                Actavis, 570 U.S. at 142. As part of this process, a generic
Not all NDAs will qualify for statutory exclusivities. For      manufacturer must certify that the generic drug “has the
example, the FDA may grant exclusivities for, among             same active ingredients as, and is biologically equivalent”
other things, a new chemical entity (five years), 21 C.F.R.     to the brand drug. Id. (internal citations omitted). In
§ 314.108; or an “orphan” drug intended to treat rare           addition, and critical to gaining the 180-day exclusivity
diseases (seven years), 21 C.F.R. § 316.31. See FAQs at 3.      period, the first-filer generic manufacturer must also
The FDA may also grant additional exclusivities later in        certify that the brand name drug is patented, but that the
the life of a drug, well after submission of the initial NDA.   patent is invalid or the generic will not infringe it, a so-
For instance, the FDA may grant a six-month period              called “Paragraph IV” certification. Id. at 143.
of exclusivity for studying the drug’s efficacy in children
(“pediatric exclusivity”). 21 U.S.C. § 355a; Namenda II,        The Hatch-Waxman Act allows a brand manufacturer
787 F.3d at 644.                                                to treat the filing of a Paragraph IV certification as an
                                                                infringing action and to sue the generic filer for patent
Interaction. To a degree, exclusivity interacts with patent     infringement. Id. The filing of a patent infringement
protection. See FAQs at 4. For example, when a brand            action triggers an automatic, 30-month stay on the
manufacturer submits an NDA to the FDA, it must list            FDA’s approval of the generic manufacturer’s ANDA.
any patents that claim drugs, drug products, or methods of      Id. During this time, however, the FDA may tentatively
use that are the subject of that NDA. See In re Actos End       approve the ANDA, such that the generic drug is set for
Payor Antitrust Litig., No. 13-cv-9244, 2015 WL 5610752,        final approval and launch after the 30-month stay expires.
at *1 (S.D.N.Y. 2015) (Actos I). The FDA lists all existing     Namenda IV, 2017 WL 4358244, at *4.
patents and exclusivities in the “Orange Book.” Id.; FAQs
at 5.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        7
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 125 of 300 PageID: 433
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

At this point, a generic manufacturer defending a               As this Court has previously observed, “The requirement
patent infringement action based on its Paragraph IV            that substituted drugs meet therapeutic equivalence
certification has several options. First, it may defend the     standards, although intended to protect patients, allows
patent infringement action by arguing that the underlying       brand-name drug manufacturers to ‘game the system’
patent is invalid or that its generic drug does not otherwise   through a practice known as ‘product hopping.’ ”
infringe the patent. If successful, a judgment in the           Namenda IV, 2017 WL 4358244, at *5.
infringement action results not only in the invalidation of
the underlying patent or a finding of non-infringement but       *8 In a product hop, a brand manufacturer re-patents
also entitles the generic manufacturer to the coveted 180-      a slightly different formulation of the drug shortly before
day exclusivity period. See Shashank Upadhye, Generic           any generic competitors are legally allowed to enter the
Pharmaceutical Patent and FDA Law §§ 28:9.50, 29:5              market. Namenda II, 787 F.3d at 643 & n.2 (citing Alan
(2018–19 ed.).                                                  Devlin, Exclusionary Strategies in the Hatch-Waxman
                                                                Context, 2007 Mich. St. L. Rev. 631, 658 (2007) ). At
Second, a generic manufacturer may launch its generic           its core, product hopping is regulatory arbitrage—taking
product “at risk,” once it has gained FDA approval and          advantage of the comparatively forgiving “improvement”
the 30-month stay has expired, but while the litigation is      standard under the federal patent laws and the relatively
ongoing. Id. § 32.                                              strict “therapeutically equivalent” standard under state
                                                                drug substitution laws. See Devlin, supra, at 657 n.139.
Third, the brand manufacturer and generic manufacturer          Examples of product hops have included embedding the
may enter into a settlement agreement to resolve the            drug’s active ingredient in a different inactive substrate, In
litigation, which allows the generic manufacturer to            re Asacol Antitrust Litig., 323 F.R.D. 451, 462 (D. Mass.
extract certain concessions from the brand manufacturer         2017) (Asacol II); introducing a tablet in place of a capsule,
(“reverse payments”). See Hemphill, supra, at 1568; see         Mylan Pharm. Inc. v. Warner Chilcott Pub. Ltd., 838 F.3d
also Actavis, 570 U.S. at 140–41. Settlement agreements         421, 429 (3d Cir. 2016); or re-apportioning the “scoring”
containing reverse payments may raise antitrust scrutiny if     lines on a tablet that allow patients to break the pill into
the payments flowing from the brand manufacturer to the         smaller dosages, id. at 429–30.
generic manufacturer are “large and unjustified.” Actavis,
570 U.S. at 158. Brand manufacturers are particularly           Once the re-formulated product is re-patented, but before
incentivized to settle with first-filer generics because,       generic versions of the old formulation can legally enter
under the Hatch-Waxman Act, no later-filing generic             the market and gain a foothold through state drug
is eligible for the 180-day period of patent challenge          substitution laws, a brand manufacturer may try to
exclusivity, thereby minimizing such “Paragraph IV”             persuade physicians to prescribe their patients the new
challenges.                                                     formulation (a “soft switch”). Namenda II, 787 F.3d
                                                                at 648. In the alternative, a brand manufacturer might
                                                                withdraw the old formulation from the market altogether
   C. Drug Substitution Laws and Product Hopping                or severely restrict access, forcing physicians to adopt the
Apart from the federal Hatch-Waxman Act, state law              new formulation in order to avoid interruptions to their
regimes also facilitate generic competition and the             patients' medication regimens (“hard switch”). Id.
provision of cheaper prescription drugs to consumers by
allowing, or in some cases requiring, pharmacists to fill       A product hop raises antitrust scrutiny when it “coerces
a prescription for a branded drug with a “therapeutically       consumers and impedes competition.” Id. at 652.
equivalent” generic drug. Namenda IV, 2017 WL 4358244,
at *4. States define therapeutic equivalence differently,
but most use the comparatively strict definition adopted          D. The Namenda Settlement Agreements
by the FDA. Id. at *4–*5. This definition only allows           After entering into the June 2000 patent licensing and
a pharmacist to substitute a generic drug if the FDA            cooperation agreement with Merz, in December 2002
designates the generic as “AB-rated” in the Orange Book.        Forest submitted an NDA to the FDA for 5 mg and 10
Namenda III, 2016 WL 4992690, at *3.                            mg memantine hydrochloride tablets for the treatment
                                                                of Alzheimer’s disease. (CAC ¶ 63.) The drug was based
                                                                on Patent No. 5,061,703 (the “'703 patent”), which was


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         8
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 126 of 300 PageID: 434
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

obtained in 1991 and was set to expire on April 11, 2010.       an NDA for a once-a-day, extended release formulation
(Id. ¶¶ 4, 64.)                                                 of memantine hydrochloride, Namenda XR. (Id. ¶ 98.)
                                                                The IPP alleges that the NDA did not demonstrate that
In October 2003, the FDA approved Forest’s NDA for              Namenda XR was more efficacious than Namenda IR.
Namenda IR tablets and listed the '703 patent in the            (Id.)
Orange Book. (Id. ¶¶ 64–65.)
                                                                The FDA approved the NDA for Namenda XR on June
On October 16, 2007, at least fourteen generic                  21, 2010, but Forest did not launch the drug until June
manufacturers filed ANDAs with Paragraph IV                     2013. (Id. ¶¶ 99, 102.)
certifications for AB-rated generic formulations of
Namenda IR. (Id. ¶ 69.) Beginning in January 2008, Forest       After the launch of Namenda XR, Forest used aggressive
and Merz filed patent infringement lawsuits against these       marketing to begin encouraging patients and physicians
generic manufacturers, including the Generic Defendants,        to switch from Namenda IR to Namenda XR. (Id. ¶ 105.)
in the U.S. District Court for the District of Delaware. (Id.   The IPP alleges that, when that “soft switch” strategy
¶¶ 70–71.) This triggered 30-month stays on these first-to-     failed, Forest began implementing a strategy in February
file ANDAs, which the IPP alleges would have begun to           2014 that involved discontinuing and/or severely limiting
expire in April 2010. (Id. ¶ 72.)                               the distribution of Namenda IR. (Id. ¶ 95, 127–28.) This
                                                                “hard switch” strategy included: (i) seeking to have the
Forest and Merz then obtained a patent extension on the         Centers for Medicare and Medicaid Services (“CMS”)
'703 patent under the Hatch-Waxman Act. In March 2009,          remove Namenda IR from its reference list; (ii) signing an
the '703 patent was extended for five years based on the        exclusive distribution agreement with a mail-order only
duration of the FDA’s approval process for the NDA.             pharmacy; and (iii) requiring physicians to certify that it
(Id. ¶ 67.) 8 This extended the '703 patent’s expiration date   was medically necessary for patients to take Namenda IR
from April 11, 2010 to April 11, 2015. (Id.)                    rather than Namenda XR. (Id. ¶ 95.) Forest planned to
                                                                discontinue retail sales of Namenda IR in January 2015.
Between July 2009 and December 2009, while the 30-              (Id.)
month ANDA stays were in effect, Forest and Merz
entered into settlement agreements with the Generic             In September 2014, New York State filed a complaint
Defendants. (Id. ¶ 75.) Pursuant to these settlement            against Actavis and Forest alleging violations of the
agreements, the Generic Defendants agreed to delay              federal Sherman Antitrust Act and New York’s Donnelly
market entry until as late as July 11, 2015. (Id. ¶ 76.)        Act on the basis of the hard switch, and seeking to
                                                                preliminarily enjoin the defendants from withdrawing
All of the Generic Defendants received tentative approval       Namenda IR from the market. Namenda II, 787 F.3d at
of their ANDAs from the FDA between January 2010 and            649.
April 2010, and all had received final approval of their
ANDAs by October 2011. (Id. ¶ 82–83.)                           In December of 2014, the U.S. District Court for the
                                                                Southern District of New York (Sweet, J.) entered an
 *9 In 2014, Forest was granted an additional six months        order preliminarily enjoining Actavis and Forest from
of pediatric exclusivity for Namenda IR based on studies        withdrawing Namenda IR from retail shelves. Namenda I,
of the drug’s efficacy in children with autism. (Id. ¶ 68.)     2014 WL 7015198, at *46. The Second Circuit upheld the
This tacked an additional six months of statutory market        injunction. Namenda II, 787 F.3d at 663.
exclusivity for Namenda IR onto the end of the '703 patent
protection period. (Id.)                                        The enforcement action was followed by several private,
                                                                follow-on suits seeking treble damages under federal and
                                                                state antitrust laws, which are described below.
  E. The “Hard Switch”
On August 21, 2009, “less than a month after it had
announced the first wave of settlements with generics           III. Procedural History
challenging the Namenda IR patent,” Forest submitted            The IP Action was filed in August of 2015 as a putative
                                                                class action on behalf of:


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      9
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 127 of 300 PageID: 435
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

                                                               individual claims as a matter of state law. Each group of
                                                               Defendants expressly adopted the arguments of the other
            All persons or entities in the                     group, to the extent applicable, in full.
            United States and its territories who
            indirectly purchased, paid and/or                  In the IP Action, the IPP filed two separate memoranda
            provided reimbursement for some                    of law in opposition to (i) Actavis, Forest, and Merz’s
            or all of the purchase price for                   motion and (ii) the Generic Defendants' motion. (Dkt. No.
            branded Namenda IR 5 or 10 mg                      87 or “IPP Resp. to Forest Br.”; Dkt. No. 88 or “IPP Resp.
            tablets, or Namenda XR capsules,                   to Gen. Defs. Br.”.) Actavis, Forest, and Merz filed one
            for consumption by themselves,                     reply, and the Generic Defendants filed another. (Dkt No.
            their families, or their members,                  90 or “Forest Reply”; Dkt. No. 89 or “Gen. Defs. Reply.”)
            employees, insureds, participants, or
            beneficiaries, other than for resale,              On September 13, 2016, this Court issued an order (i)
            at any time during the period                      denying in part and granting in part Actavis, Forest, and
            from April 14, 2010 and continuing                 Merz’s motion to dismiss the DP Action; (ii) denying
            until the anticompetitive effects                  without prejudice Actavis, Forest, and Merz’s and the
            of Defendants' unlawful conduct                    Generic Defendants' motions to dismiss the IP Action; and
            ceases (the “Class Period”).                       (iii) placing the 123 state law claims from the IP Action
                                                               on the Court’s suspense calendar pending resolution of the
                                                               federal antitrust claims in the DP Action. 11 Namenda III,
(CAC ¶ 146.)                                                   2016 WL 4992690, at *16–*17.

                                                               The DP Action proceeded through discovery, summary
The DP Action was filed the following month. 9 Both
                                                               judgment, and class certification. See Namenda IV, 2017
the IP Action and the DP Action were placed on this
                                                               WL 4358244; Namenda V, 2018 WL 3970674. Defendants
Court’s docket as related actions shortly thereafter. (See
                                                               in the DP Action recently sought and were denied leave
15-cv-7488, entry of Oct. 6, 2015.)
                                                               to appeal this Court’s grant of class certification. (15-
                                                               cv-7488, Dkt. No. 600.)
 *10 Like the enforcement action, the private plaintiffs
sought damages on the basis of the “hard switch,” but
                                                               On September 10, 2018, after the parties to the DP
they also alleged damages stemming from the settlement
                                                               Action expressed interest in mediation, this Court lifted
agreements entered into with generic manufacturers. (See,
                                                               its stay of the IP Action and referred the parties to
e.g., CAC ¶ 84–86.)
                                                               Magistrate Judge Lehrburger for supervision of “such
                                                               non-duplicative discovery as is necessary to get the parties
Early in the litigation, this Court granted the parties'
                                                               to the IPP case up to speed[.]” (Dkt. No. 122 at 2.) The
request for consolidated briefing on the motions to
                                                               order of September 10, 2018 acknowledged that the 123
dismiss both the DP and IP Actions. (Dkt. No. 64.) 10
                                                               state law claims in the IP Action were the subject of a
Thereafter, Actavis, Forest, and Merz submitted a single
                                                               pending motion to dismiss and had yet to be addressed.
memorandum of law in support of their motion to dismiss
                                                               (Id.)
the DP and IP Actions. (Dkt. No. 85 or “Forest Br.”.)
The Generic Defendants, who had not been named in the
                                                                *11 Subsequently, Actavis, Forest, Merz, and the
DP Action, submitted a separate memorandum of law in
                                                               Generic Defendants filed renewed motions to dismiss
support of their motion to dismiss the IP Action. (Dkt.
                                                               the IP Action, along with supplemental briefing. (Dkt.
No. 81 or “Gen. Defs. Br.”.)
                                                               No. 131-1 or “Gen. Defs. Suppl. Br.”; Dkt. No. 133 or
                                                               “Forest Suppl. Br.”; Dkt. No. 152 or “IPP Resp. to Forest
Roughly speaking, Actavis, Forest, and Merz’s briefing
                                                               Suppl. Br.”; Dkt. No. 158 or “IPP Resp. to Gen. Defs.
challenged the sufficiency of the facts alleged in the DPPS'
                                                               Suppl. Br.”; Dkt. No. 159 or “Forest Suppl. Reply”; and
and IPP’s Complaints as a whole, while the Generic
                                                               Dkt. No. 160 or “Gen. Defs. Suppl. Reply.”) Defendants
Defendants' briefing challenged the IPP’s ability to bring
                                                               again divided the briefing, with Actavis, Forest, and



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     10
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 128 of 300 PageID: 436
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Merz focusing on the sufficiency of the factual allegations
regarding the underlying anticompetitive conduct, and            Count One alleges unlawful monopolization based on two
the Generic Defendants briefing the requirements of each         separate, anticompetitive acts: (i) the “hard switch” from
state’s laws in detail.                                          Namenda IR to Namenda XR and (ii) the “pay to delay”
                                                                 settlement agreements with generic competitors. (CAC ¶¶
Presently before the Court are the motions of (1) Actavis,       193–96.)
Forest, and Merz and (2) the Generic Defendants to
dismiss all 123 state law claims in the IP Action.               The IPP alleges that both of these acts were part of an
                                                                 “overall scheme,” (CAC ¶ 195), perpetuated to “maintain
                                                                 and extend [Forest’s] monopoly power in the memantine
                                                                 hydrochloride market,” (CAC ¶ 197). In turn, “Forest’s
                      DISCUSSION
                                                                 unlawful anticompetitive scheme to prevent, delay, and or
IV. Standard of Review                                           minimize the success of the introduction into the United
In deciding a motion to dismiss pursuant to Rule 12(b)           States marketplace of any generic versions of Namenda
(6), the Court must liberally construe all claims, accept all    IR enabled Forest to continue charging supra-competitive
factual allegations in the complaint as true, and draw all       prices for memantine hydrochloride without a substantial
reasonable inferences in favor of the plaintiff. See Cargo       loss of sales.” (Id.)
Partner AG v. Albatrans, Inc., 352 F.3d 41, 44 (2d Cir.
2003); see also Roth v. Jennings, 489 F.3d 499, 510 (2d Cir.     The bulk of the parties' briefing is directed to this Count
2007).                                                           and to Count Two, for conspiracy to monopolize.


To survive a motion to dismiss, “a complaint must contain        Actavis, Forest, and Merz bring a full arsenal of
sufficient factual matter ... to ‘state a claim to relief that   arguments to dismiss Count One, viz.:
is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662,
                                                                   • Judge Sweet’s preliminary injunction in the earlier
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
                                                                     enforcement action prevented any “hard switch”
544, 570 (2007) ). “A claim has facial plausibility when
                                                                     from Namenda IR to Namenda XR from occurring,
the plaintiff pleads factual content that allows the court to
                                                                     and in any case the IPP will be unable to offer any
draw the reasonable inference that the defendant is liable
                                                                     evidence that its plan participants or any member of
for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing
                                                                     the Class switched to Namenda XR as a result of the
Twombly, 550 U.S. at 556).
                                                                     withdrawal announcement, (Forest Br. at 15–34);

Finally, a motion to dismiss must be supported by                   *12 • The IPP has expressly disclaimed that it is relying
“information contained in the ‘four comers’ of the                   on a theory of unlawful “reverse payments” under
complaint.” Hayden v. Cty. of Nassau, 180 F.3d 42, 54                Actavis, 570 U.S. at 158, to show anticompetitive
(2d Cir. 1999). This principally includes facts alleged in           conduct with respect to the settlement agreements,
the complaint and materials attached to or incorporated              and, even if the IPP were to rely on such a theory,
by reference into the complaint. Kramer v. Time Warner               it cannot plausibly allege that any of the reverse
Inc., 937 F.2d 767, 773 (2d Cir. 1991). It also includes             payments made pursuant to the agreements were
information of which the court takes judicial notice. Id.            improper, (Forest Br. at 34–60);

                                                                   • The IPP’s “injuries” caused by the settlement
V. Count One: Monopolization Under the Laws of 27                    agreements are purely speculative, (Gen. Defs. Br. at
States Against Actavis, Forest and Merz                              26);
The IPP first brings 27 separate state law claims grouped
under the heading “Count One: Monopolization Under                 • Because this Court previously dismissed the DPPs'
State Law.” (CAC at 46.) These 27 state laws are all state           claim for an “overarching scheme,” and because
antitrust or fair competition laws. (CAC ¶ 201.) The IPP             the IPP has failed to plead any independently
asserts these claims against Actavis, Forest, and Merz, but          anticompetitive conduct with respect to either the
not against the Generic Defendants. (CAC ¶ 201.)



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       11
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 129 of 300 PageID: 437
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

    hard switch or the settlement agreements, this Count          XR” through a variety of anticompetitive measures,
    must be dismissed, (Forest Br. at 60–62); and                 including “(i) publicizing to doctors, caregivers and the
                                                                  general public that the discontinuation of Namenda IR
  • The antitrust laws of 26 states have limitations periods      was imminent; (ii) significantly limiting or attempting
     of five years or fewer making it “likely” that all of the    to limit the distribution of Namenda IR; and (iii)
     state law claims asserted under Count One are time-          requesting that CMS remove Namenda IR tablets from
     barred, (id. at 65 n.42).                                    the 2015 Formulary Reference File,” all while knowing
                                                                  that Namenda XR was neither safer nor more effective
Actavis, Forest, Merz, and the Generic Defendants also            than Namenda IR. (CAC ¶ 195.)
argue for the dismissal of particular state law claims that
are part of Count One, viz.:                                       *13 In its original, consolidated briefing, Actavis, Forest,
                                                                  and Merz argued that both the DPPs and the IPP had
  • The IPP lacks Article III standing to assert claim in
                                                                  failed to state claims for the hard switch because Judge
    states where it has not made purchases and thereby
                                                                  Sweet’s preliminary injunction in the earlier enforcement
    suffered injury-in-fact, which are all but nine states,
                                                                  action, Namenda I, had prevented the withdrawal of
    (Forest Br. at 65–66);
                                                                  Namenda IR and therefore any alleged exclusionary
                                                                  conduct from occurring. (Forest Br. at 15.) Defendants
  • Illinois Brick bars the IPP’s claims in five states 12 that
                                                                  also argued that both the DPPs and the IPP had failed
     have not enacted so-called “Illinois Brick repealer
                                                                  to allege injury in fact and to adequately plead antitrust
     statutes,” (Gen. Defs. Suppl. Br. at 10–11);
                                                                  injury resulting from the announcement that Forest was
  • The IPP has failed to satisfy statutory requirements          discontinuing Namenda IR. (Id. at 30.) Defendants have
    in four states that any plaintiff first notify the state’s    renewed these arguments in supplemental briefing. (Forest
    attorney general before filing a private damages suit,        Suppl. Br. at 10.)
    (Gen Defs. Suppl. Br. at 11–13); and

  • Claims for unilateral monopolization are inactionable
                                                                            a) Actavis and Forest Are Collaterally
     under the laws of three states, (Forest Br. at 82).
                                                                               Estopped From Arguing That the
                                                                           Anticompetitive Hard Switch Took Place
  A. The IPP’s Underlying Factual Allegations State a
                                                                  “Collateral estoppel, or issue preclusion, prevents the
  Claim for Monopolization
                                                                  relitigation of an issue that was raised, litigated, and
                                                                  actually decided by a judgment in a prior proceeding.” Jim
1. The IPP Has Stated a Claim for Monopolization Based            Beam Brands Co. v. Beamish & Crawford Ltd., 937 F.2d
 on the Hard Switch from Namenda IR to Namenda XR                 729, 734 (2d Cir. 1991). In order to establish that an issue
                                                                  was determined in a former adjudication, a party asserting
“Well-established case law makes clear that product
                                                                  collateral estoppel must establish four things: (1) the issues
redesign is anticompetitive when it coerces consumers
                                                                  in the prior proceeding and the current proceeding are
and impedes competition.” Namenda II, 787 F.3d at 652.
                                                                  identical; (2) the issue raised in the current action was
While withdrawing an old product and substituting a new
                                                                  in fact actually decided in the prior proceeding; (3) there
product does not constitute anticompetitive conduct per
                                                                  was full and fair opportunity to litigate the issue in the
se, “when a monopolist combines product withdrawal
                                                                  prior proceeding; and (4) the issue previously litigated
with some other conduct, the overall effect of which
                                                                  and decided was necessary to support a valid and final
is to coerce consumers rather than persuade them on
                                                                  judgment on the merits. In re PCH Assocs., 949 F.2d 585,
the merits, and to impede competition, its actions are
                                                                  593 (2d Cir. 1991).
anticompetitive[.]” Id. at 654 (internal citations omitted).
                                                                  After discovery in the parallel DP Action had closed,
As part of Count One, the IPP alleges that the IPP
                                                                  the DPPs sought partial summary judgment on the
“unlawfully switched the conversion of the memantine
                                                                  first count of their Complaint, which alleged that
hydrochloride market from Namenda IR to Namenda
                                                                  the Defendants' February 2014 announcement of the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          12
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 130 of 300 PageID: 438
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

upcoming withdrawal of Namenda IR from the market                        Took Place, the IPP Nonetheless States
constituted unlawful monopolization in violation of                      a Claim That the Hard Switch Occurred
Section 2 of the Sherman Act. Namenda IV, 2017 WL
4358244, at *9.                                                 Merz, the only other party named in Count One, is not
                                                                collaterally estopped from arguing that the IPP fails to
In Namenda IV, this Court ruled, as against Actavis             state a claim against it because the product hop did not
and Forest, that they were collaterally estopped from           occur. (See Dkt. No. 116 at 1.) 14 Merz was not a party to
“relitigating the questions of (1) whether [Forest]             the action in Namenda I or Namenda II, and the IPP did
possessed monopoly power over the U.S. memantine                not move for collateral estoppel with respect to Merz in
market up until the entry of generic competition;               this action. (See Dkt. No. 113.)
(2) whether its February 2014 announcement of the
upcoming discontinuation of Namenda IR was coercive             Nonetheless, for the same reasons discussed in Namenda
and anticompetitive; and (3) whether Forest had any             III, I find that the IPP has stated a plausible claim that the
non-pretextual procompetitive justification for its illegal     product hop occurred.
conduct.” 2017 WL 4358244, at *9–*16. However, this
Court denied the DPPs' motion for collateral estoppel           In Namenda III, I found it persuasive for purposes of
with respect to the issue of whether plaintiffs had suffered    the DPPs' federal claims that both the Namenda I and
an antitrust injury, i.e., been forced to switch from           Namenda II courts had identified exclusionary conduct
Namenda IR to Namenda XR as a result of Forest’s                that occurred prior to the entry of the preliminary
withdrawal announcement. Id. at *16. 13                         injunction. See Namenda III, 2016 WL 4992690, at * 10
                                                                —*11. As a result, I held that the DPPs had alleged
The IPP sought the same relief in connection with the           an injury on the basis that “they were forced to pay
IP Action, (Dkt. Nos. 112, 113), which the Court stayed,        for certain patients' memantine treatment at brand-
(Dkt. No. 120 at 1).                                            name prices because these patients switched to Namenda
                                                                XR prior to the entry of the injunction.” Namenda
The stay has now been lifted, and the motion is ripe for        III, 2016 WL 4992690, at *12 (emphasis in original).
decision.                                                       Plaintiffs' injury, the Court found, was that they were
                                                                forced to pay for Namenda XR “after generic entry—
The Court grants the motion. For the reasons discussed in       when absent Defendants' anticompetitive conduct, their
Namenda IV, 2017 WL 4358244, at *9–*16, Actavis and             patients' prescriptions would have been filled by a far
Forest are collaterally estopped from relitigating the issues   cheaper generic.” Id. (emphasis in original). In other
of “(1) whether [Forest] possessed monopoly power over          words, the DPPs had adequately pled that Forest’s
the U.S. memantine market up until the entry of generic         announcement discontinuing Namenda IR, as well as
competition; (2) whether its February 2014 announcement         the tactics that accompanied the announcement, was
of the upcoming discontinuation of Namenda IR was               sufficiently coercive.
coercive and anticompetitive; and (3) whether Forest had
any non-pretextual procompetitive justification for its         The very same reasoning applies to the IPP Complaint.
illegal conduct.” Id. at *16. The same findings with respect    The IPP alleges it was injured because it was deprived
to Namenda I and II that created estoppel in that case          of the opportunity to buy lower-priced generic Namenda
apply equally here.                                             IR and forced to buy more expensive branded Namenda
                                                                XR. (CAC ¶ 202.) Further, like the DPP Complaint,
 *14 By the same token, Actavis and Forest are not              the IPP Complaint alleges that once patients switched
estopped from making arguments related to the IPP’s             their prescriptions as a result of the “hard switch” tactics,
injury. Their injury argument is addressed in subpart c),       “reverse commuting” back to Namenda IR was highly
infra.                                                          unlikely. (Id. ¶ 126.) These allegations are substantively
                                                                identical to those in the DPP Complaint, and they
                                                                therefore survive a motion to dismiss for the same reasons
                                                                articulated by this Court in Namenda III.
        b) Even Though Merz Is Not Collaterally
      Estopped From Arguing That the Hard Switch


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        13
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 131 of 300 PageID: 439
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

                                                                Merz, is inapposite, not the least because it is a RICO case
                                                                —with federal mail and wire fraud as the predicate acts—
        c) The IPP Sufficiently Pleads That It
                                                                and not an indirect purchaser case based on state antitrust
       Was Injured as a Result of the Hard Switch
                                                                laws. Id. at 222. Therefore, I conclude that they have no
According to Actavis, Forest, and Merz, the IPP has failed      basis to argue that the IPP has not sufficiently alleged
to allege a cognizable antitrust injury based on Forest’s       injury under any of the 27 state law monopolization
announcement that it was discontinuing the Namenda IR           theories.
formulation, because the IPP will not be able to establish
“antitrust injury,” i.e., that these tactics actually caused    In supplemental briefing, Actavis, Forest, and Merz
consumers to switch from Namenda IR to Namenda XR.              argue for the first time that the IPP Complaint does
(Forest Suppl. Br. at 10.)                                      not plausibly allege any antitrust injury because the
                                                                plaintiffs' expert in the DP Action “disclaimed any
 *15 “Antitrust injury” is a component of antitrust             need to assess why patients switched to Namenda
standing under federal law. “Unlike the United States           XR.” (Forest Suppl. Br. at 10.) They highlight the fact
government, which is authorized to sue anyone violating         that one of the DPPs' experts in that Action, Dr. Russell
the antitrust laws, a private antitrust plaintiff must show     Lamb, calculated “aggregate overcharge damages” rather
‘standing’ to sue” in a federal antitrust case. Phillip E.      than “individualized analysis” for purposes of class
Areeda & Herbert Hovenkamp, Fundamentals of Antitrust           certification. Namenda V, 2018 WL 3970674, at *10. In
Law, § 3.01[A] (4th ed. 2018 suppl.). Among other               the DP Action, the Court found that this was sufficient
standing requirements, a plaintiff must show that it has        to defeat Defendants' motion for summary judgment,
suffered “antitrust injury,” which is “defined as the kind of   because direct purchasers would have been indifferent
injury that the antitrust laws were intended to prevent and     to individual consumers' choices and instead would have
‘flows from that which makes defendants' acts unlawful.’        paid attention to the market as a whole. Id. at *30.
” Id. (citing Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc.,
429 U.S. 477, 489 (1977) ).                                     The methodology used by the DPPs' expert—namely,
                                                                evidence on a motion for summary judgment in the DP
Previously, with respect to the DP Action, this Court held      Action—is of no relevance in deciding whether the IPP
that the DPPs would be required to show at the summary          has pleaded (not proven) a state antitrust violation. This
judgment stage that “patients switched to Namenda XR            argument is a red herring and entirely unpersuasive on a
because of the announced withdrawal of Namenda IR ...           motion addressed to the pleadings.
prior to the injunction.” Namenda III, 2016 WL 4992690,
at *12. However, that holding related to the wholesaler
plaintiffs' claims under federal law, which unquestionably            2. The IPP States a Claim for Monopolization
requires that a private plaintiff demonstrate antitrust                    Based on the Settlement Agreements
standing before he can proceed with his claim.
                                                                As discussed, when a patent holder provides favorable
Here, however, the IPP alleges no claims under federal          terms to an alleged infringer as part of a settlement
law. So that argument fails as a matter of law. To              agreement, this is called a “reverse payment.” Actavis, 570
the extent Actavis, Forest, and Merz raise the federal          U.S. at 141. The Supreme Court has held that “a reverse
requirement of “antitrust injury” as grounds for dismissal      payment, where large and unjustified, can bring with it
of the 27 state law claims in Count One, this argument is       the risk of significant anticompetitive effects.” Id. at 158.
irrelevant.                                                     Reverse payments comprised of cash, nominally conferred
                                                                as compensation for avoided litigation costs, are most
Actavis, Forest, and Merz have not briefed whether              suspect, but reverse payments may also provide value in
each of the 27 state laws under which the IPP brings            the form of early entry licenses, a period of exclusivity,
monopolization claims each contains a similar “antitrust        or cash for avoided litigation costs. King Drug Co. of
injury” or “antitrust standing” requirement. (See Forest        Florence, Inc. v. Smithkline Beecham Corp., 791 F.3d 388,
Suppl. Br. at 10–11.) McLaughlin v. Am. Tobacco Co.,            403 (3d Cir. 2015) (“We do not believe Actavis’s holding
522 F.3d 215 (2d Cir. 2008), cited by Actavis, Forest, and      can be limited to reverse payments of cash.”); accord In re



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       14
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 132 of 300 PageID: 440
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Loestrin 24 Fe Antitrust Litig., 814 F.3d 538, 552 (1st Cir.    because they exceeded expected litigation costs. (IPP
2016).                                                          Resp. to Forest Suppl. Br. at 10.)

 *16 As mentioned above, Count One for monopolization           So the pertinent question is: does the CAC allege facts that
under the laws of 27 states alleges that, in addition           adequately plead a claim under Actavis, even if the IPP
to engaging in an anticompetitive hard switch, Actavis,         identified the proper legal theory only in the alternative?
Forest, and Merz “entered into unlawful agreements”
with generic manufacturers “to settle patent infringement
suits as part of an overall anticompetitive scheme.” (CAC
                                                                     b) The IPP States a Claim for Unlawful Reverse
¶¶ 193.)
                                                                      Payments in the Form of Early Entry Licenses,
                                                                        Cash Payments, and Unspecified Benefits
Actavis, Forest, and Merz have moved to dismiss Count
One on the ground that the IPP has failed to state a claim      Defendants argue—as they did in their original motion
that the settlement agreements were, in and of themselves,      to dismiss—that early entry licenses are per se pro-
unlawful. (Gen. Defs' Suppl. Br. at 3; Forest Suppl. Br, at     competitive and do not constitute reverse payments in
4.)                                                             violation of the rule laid out in Actavis. (Forest Suppl.
                                                                Br. at 6.) In particular, Defendants point out that the
                                                                early entry licenses permitted the Generic Defendants to
              a) The IPP Brings a Reverse                       enter three months before the pediatric exclusivity period
              Payments Case Under Actavis                       expired. (Gen. Defs. Suppl. Br. at 5.)

Defendants first argue that the IPP actually disclaims          Defendants also argue that any monetary payments the
reliance on a reverse payment theory under Actavis, 570         Generic Defendants received as part of the settlement
U.S. 136. (Gen. Defs. Suppl. Br. at 3; Forest Suppl. Br.        agreements constituted avoided litigation costs, as
at 4.) They support this argument with several quotations       lawfully permitted by Actavis. (Forest Suppl. Br. at 6–7;
from the IPP’s brief in opposition to their original motions    Gen. Defs. Suppl. Br. at 5–7.)
to dismiss. (Gen. Defs. Suppl. Br. at 4; Forest Suppl.
Br. at 4.) These include the following statements made          Finally, they state that the IPP’s allegations with respect
by the IPP, among others: “Forest desperately tries to          to the reverse payments are bare and conclusory, and they
convert the [IPP]’s theory of its case into a reverse payment   therefore must be dismissed under Twombly, 550 U.S. at
settlement case, which it is not.” (IPP Resp. to Forest         557. (Forest Suppl. Br, at 6; Gen. Defs. Suppl. Br. at 6–7.)
Br. at 25.) “The [IPP] has not pled any reverse payment
agreement claims.” (Id.)                                         *17 In Namenda III, this Court held that the DPPs
                                                                had stated a claim against Actavis, Forest, and Merz
However, despite this language, the IPP argues, in this         based on the reverse settlement agreements with generic
very same brief, “Even under an Actavis analysis, the           manufacturers. 2016 WL 4992690, at *15. As part of
[IPP]’s Complaint survives. See Directs' Brief, which the       that decision, the Court said it could not determine as
[IPP] adopts and incorporates by reference.” (Id. at 27.)       a matter of law that the settlement agreements were not
Over several pages, the IPP then fleshes out a claim            anticompetitive simply because they allowed for entry
under Actavis, including that the early entry licenses          prior to the end of exclusivity. Id. The Court distinguished
should trigger scrutiny because the negotiated entry dates      Actos I, 2015 WL 5610752, at *13, which had found
fell after expiration of the '703 patent and only three         that certain early entry licenses did not constitute
months before expiration of the pediatric exclusivity           anticompetitive reverse payments, because the plaintiffs
period, (id. at 27) and that the acceleration clauses in the    in that case had not alleged a two-step anticompetitive
settlement agreements, like most favored nation clauses,        scheme involving a post-settlement product hop. Id.
constitute reverse payments under Actavis, (id. at 29).
In supplemental briefing, moreover, the IPP argued that         This same reasoning is applicable to the instant motion.
the payments in the settlement agreements were unlawful         Defendants have not cited any new, controlling case law
                                                                which holds that, as a matter of law, early entry licenses



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      15
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 133 of 300 PageID: 441
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

are immune from antitrust scrutiny. And as discussed           “very likely received something of value in exchange for
above, the opinions in King Drug, 791 F.3d at 403, and         the agreement to delay entry,” (CAC ¶ 76) and no more
Loestrin 24 Fe, 814 F.3d at 552, suggest that no item of       is required at the motion to dismiss stage. Courts do
value that was transferred from plaintiff to defendant is      not “require that the plaintiffs provide precise figures
immune from antitrust scrutiny as a matter of law. Rather,     and calculations at the pleading stage” because “very
all benefits conferred as part of a settlement agreement       precise and particularized estimates of fair value and
are subject to antitrust review under the Rule of Reason.      anticipated litigation costs may require evidence in the
See also 2 William C. Holmes, Intellectual Property and        exclusive possession of the defendants, as well as expert
Antitrust Law § 38:3 (Sept. 2018 update) (recent decisions     analysis.” Loestrin, 814 F.3d at 552; see also In re Opana
on reverse payments “appear to favor a burden-shifting         ER Antitrust Litigation, 162 F. Supp. 3d 704, 718 (N.D.
analysis keyed into the size of the reverse payment, proof     Ill. 2016) (“precise valuation may require discovery”).
of demonstrated anticompetitive effects, and the presence
or absence of plausible justifications for the payment,
with the trier balancing anticompetitive effects against
                                                                      c) The IPP Sufficiently Alleges That It Was
procompetitive justifications”).
                                                                   Injured as a Result of the Settlement Agreements.

Regarding the alleged cash payments for avoided                 *18 Finally, Defendants argue that the IPP fails to
litigation costs, the Court held in Namenda III that           adequately plead that the settlement agreements caused it
Actavis required courts to compare a given payment to          antitrust injury. (Gen. Defs. Br. at 26.) The IPP’s injuries
estimated future litigation costs and to “consider whether     are too speculative, they argue, because “Plaintiffs sole
a payment ‘reflects traditional settlement considerations,     theory of harm ... is that consumers would have been
such as avoided litigation costs or fair value for services’   able to purchase lower-price generic products earlier” had
to determine if it was justified.” 2016 WL 4992690, at         the litigation not settled. (Id.) Obviously, this would have
*14 (internal quotation omitted). “These intrinsically fact-   lowered the amount the IPP would have to reimburse
based determinations,” the Court found, “cannot be made        individual consumers who were beneficiaries under its
on a pre-answer motion to dismiss.” Id. The Court also         plans.
rejected Defendants' argument that the FTC had created a
universal safe harbor for litigation costs up to $7 million.   The IPP alleges that, absent the unlawful settlement
Id. at 29.                                                     agreements, one of three events would have occurred
                                                               that would have allowed for earlier entry of generic
Actavis, Forest, and Merz now argue for the first              Namenda: (i) the generics would have prevailed in the
time in supplemental briefing that “the FTC has                patent litigation against Forest and Merz; (ii) the Generic
subsequently extended the safe harbor to additional            Defendants would have launched “at risk” prior to the
reverse payment consent orders.” (Forest Suppl. Br. at 7).     resolution of the patent litigation; or (iii) Forest and Merz
The Court has read these consent orders. They do exclude       would have settled the litigation legally with an earlier
“compensation for saved future litigation expenses of          generic entry date. (CAC ¶ 81.)
up to $7 million.” See, e.g., Stip. Order at 3–4, FTC v.
Altergan, No. 17-cv-312 (N.D. Cal. Jan. 23, 2017), ECF         The IPP’s theory is similar to that of the DPPs, and
No. 4. But they do not announce a shift in FTC policy          in Namenda III this Court found that the DPPs had
that would automatically immunize all payments under           adequately alleged antitrust injury as a result of the
$7 million in all lawsuits and contexts from allegations of    settlement agreements. Namenda III, 2016 WL 4992690,
anticompetitive conduct under Actavis.                         at *15.

Finally, the Court disagrees with the Defendants that          Specifically, with respect to the first early entry scenario,
the IPP has not met its burden under Twombly with              this Court held that, while the DPPs had alleged no facts
respect to the reverse payments simply because the             to suggest that Forest’s and Merz’s patent was invalid
Complaint does not estimate the value of the payments          or that the Generic Defendants would have prevailed in
or anticipated litigation costs. (Gen. Defs. Suppl. Br. at     litigation, this could be left to the summary judgment
6.) The Complaint alleges that the Generic Defendants          stage. Id. (“To survive a motion for summary judgment,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      16
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 134 of 300 PageID: 442
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

[the DPPs] will have to substantiate these allegations with
evidence suggesting that the settlement agreements did, in
                                                                           3. The Court’s Earlier Ruling Regarding
fact, delay generic entry and that the delay had the effect
                                                                            the DPPs' Overarching Scheme Claim
of allowing Forest to complete the hard switch.”). There
                                                                           Does Not Support Dismissing Count One
is no reason this Court should now find otherwise with
respect to the CAC in the IP Action.                              Defendants next argue that the IPP fails to state a claim for
                                                                  an “anticompetitive scheme” under Count One. (Forest
With respect to the second possible early entry scenario,         Suppl. Br. at 9.) Defendants argue that, because the IPP
an “at risk” launch, the IPP has alleged that the FDA             fails to state a claim for either an anticompetitive hard
tentatively approved the ANDAs of several of the generic          switch or for anticompetitive settlement agreements, it
companies in early 2010, (CAC ¶ 82, 83), and that an              cannot use an “overarching scheme” claim to tie this
unusually large number of generic manufacturers (14)              conduct together. But since this Court has already found
submitted ANDAs with Paragraph IV certifications for              that the IPP does state a claim on the basis of both the hard
Namenda IR, as compared to other branded drugs, (id. ¶            switch and the settlement agreements, this argument fails.
69). Defendants argue that this is insufficient to show that
an “at risk” launch was anything more than speculative,           In addition, any ruling regarding the duplicative nature
particularly given the expense of “at risk” launches and the      of the overarching scheme claim was confined to the DP
fact that the Delaware court had issued claim construction        Action. The DPPs had brought five claims, the first three
opinions in the patent litigation that were unfavorable to        of which alleged violations of Section 2 of the Sherman
the generic manufacturers. (Forest Br. at 41–42.) Again,          Act. (15-cv-7488, Dkt. No. 29 ¶¶ 237–65.) In the DPP
however, this Court heard these very same arguments in            Complaint, Count I was based on the hard switch, and
Namenda III and found that they were more appropriately           Count III was based on the settlement agreements. (Id.)
determined after discovery at the summary judgment                Count II alleged an “overarching scheme” based on the
stage. 2016 WL 4992690, at *15.                                   hard switch and settlement agreements. (Id.) Counts I
                                                                  through III were all asserted against Actavis, Forest, and
Finally, with respect to the third, “alternative settlement”      Merz. (Id.) In Namenda III, this Court held that the
theory, the IPP alleges that, in the absence of unlawful          “overarching scheme” claim was duplicative of the claims
settlement agreements that caused the Generic Defendants          related to the product hop and the settlement agreements.
to act against their self-interest when settling, earlier entry   2016 WL 4992690, at *16.
would have been possible. (CAC ¶ 84.) Defendants argue
that this impermissibly second guesses an otherwise pro-          The IPP Complaint is structured differently. It contains
competitive settlement. (Forest Br. at 44 (“Plaintiffs [sic]      four Counts, the first two of which allege antitrust
cannot premise an antitrust theory on the claim that they         offenses under the laws of 27 states. (CAC ¶¶ 191–210.)
[sic] could imagine a different agreement that might have         As discussed earlier in this opinion, Count One alleges
been even more procompetitive.”) (emphasis in original).)         monopolization against Actavis, Forest, and Merz based
Once again, however, the Court rejected this argument in          on both the hard switch and the settlement agreements.
Namenda III, 2016 WL 4992690, at *15; and other courts            (Id.) Count Two alleges a conspiracy to monopolize
have expressly recognized the viability of the “alternative       against all Defendants—Actavis, Forest, Merz, and the
settlement” theory in this type of litigation, In re Androgel     Generic Defendants—and bases these allegations on the
Antitrust Litig. (No. II), No. 09-md-2084, 2018 WL                settlement agreements but not on the hard switch. (Id.)
2984873, at *16 (N.D. Ga. June 14, 2018) (collecting              Plainly, Counts One and Two are not duplicative because
cases).                                                           (i) they are asserted against different groups of defendants,
                                                                  and (ii) they are grounded in different conduct (conspiracy
 *19 This Court thus concludes that the IPP has stated            to monopolize being a separate theory from actual
a claim for monopolization on the basis of the settlement         monopolization).
agreements.
                                                                  The Court therefore denies Actavis, Forest, and Merz’s
                                                                  motion to dismiss Count One.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         17
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 135 of 300 PageID: 443
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

                                                                statutes of limitation for state antitrust laws on the
                                                                basis of federal cases interpreting the Sherman Act. Nor
       4. The Statute of Limitations Argument Is
                                                                will it independently undertake a review each state’s
   Inadequately Briefed With Respect to the IP Action
                                                                requirements, armed with only a number in the cell of a
In their original brief in support of their motion to dismiss   table and without the movants' having briefed the issues.
both the DP and IP Actions, Actavis, Forest, and Merz           If the issue is important enough to movants, they can call
argued that the DPPs' claims were time-barred. (Forest Br.      relevant cases under relevant laws to the court’s attention.
at 62–65.)                                                      I will not do Defendants' work for them.


In Namenda III, this Court rejected Defendants' argument        As a result, Actavis, Forest, and Merz’s motion to dismiss
that the DPPs' claims based on the settlement agreements        —or, in the alternative, shorten—the Count One claims on
were time-barred because the DPP Complaint was filed            statute of limitations grounds is denied without prejudice.
more than five years after the last settlement agreement        However, as I will not immediately entertain a new
was executed. 2016 WL 4992690, at *16. Relying on               motion, they will have to wait until discovery is over to
Berkey Photo Inc. v. Eastman Kodak Co., 603 F.2d 263,           make any renewed motion.
295–96 (2d Cir. 1979), it held that “a purchaser suing a
monopolist for overcharges paid within the previous four
                                                                  B. The IPP States a Claim for Monopolization Under
years may satisfy the conduct prerequisite to recovery
                                                                  the Laws of Some States But Not Others
by pointing to anticompetitive actions taken before the
                                                                I now turn to Defendants' arguments regarding the
limitations periods”—but confined the damages period to
                                                                individual state law claims alleged under Count One.
four years before the filing of the DP Action based on the
four-year statute of limitations in the Sherman Act. Id.

 *20 The original brief’s discussion of the statute of             1. The IPP Has Article III Standing To Bring State
limitations and the IPP Complaint was limited to two                  Law Monopolization Claims on Behalf of Class
footnotes. The first footnote urged the Court to limit the           Members Who Made Purchases in Those States
IPP’s damages “to four years prior to the filing of the
Complaint—August 19, 2011, as opposed to the damages            Defendants argue that the IPP may bring class claims
period asserted by IPPs [sic] as of April 14, 2010.” (Id. at    only under the laws of eleven states—Delaware, Florida,
62 n.41.)                                                       Georgia, 16 Kansas, Nevada, New Jersey, New York,
                                                                Pennsylvania, 17 South Carolina, and Virginia—because,
This I cannot do. As Defendants themselves have                 as the Named Plaintiff, the IPP “lack[s] standing to assert
acknowledged, the limitations period for each state’s           claims under the laws of the states in which they [sic] do
antitrust law is not uniformly four years. (See App'x 2.)       not reside or in which they [sic] suffered no injury.” (Forest
Moreover, the parties have not briefed whether Berkey           Br. at 65–66; Gen. Defs. Br. at 32–33.)
Photo, 603 F.2d at 267–68, which considered the question
of ongoing injury with respect to the Sherman Act, is           In supplemental briefing, however, Defendants concede
applicable to antitrust claims brought under state law.         that, pursuant to the Second Circuit’s recent ruling in
                                                                Langan v. Johnson & Johnson Consumer Cos., 897 F.3d
In their second footnote, Defendants argue: “[T]he              88, 96 (2d Cir. 2018), this is a “question of predominance
antitrust laws of 26 states alleged by IPPs [sic], the          under Rule 23(b)(3), not a question of standing under
consumer protection laws of 21 states alleged by IPPs [sic],    Article III.” (Gen. Defs. Suppl. Br. at 9 (quoting Langan,
and the unjust enrichment claims of 28 states alleged by        897 F.3d at 96.) )
the IPP have limitations periods of five years or less (see
Appendices 2–4), making it likely that these claims are also     *21 In Langan, which came before the Second Circuit
time-barred.” (Id. at 65 n.42.) 15                              on review of a grant of class certification, the Second
                                                                Circuit denied Defendants' motion to de-certify the class
“Likely” is not a standard that results in dismissal.           and dismiss the case because the named plaintiff had not
This Court cannot make a sweeping inference about


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        18
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 136 of 300 PageID: 444
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

suffered injury-in-fact in each state where she asserted       the law of, say, Utah, that action would be dismissed on
claims:                                                        motion because the IPP could not state a claim under the
                                                               relevant law. No state court would allow it to continue as
                                                               a plaintiff on the theory that the proper time to deal with
            [W]e write to make explicit what                   this question was at class certification. An entity that has
            we previously assumed in In re                     no claim fails to state a claim—not as a matter of Article
            Foodservice Inc. Pricing Litigation,               III standing (the issue addressed in Langan ) but under
            729 F.3d 108 (2d Cir. 2013):                       Rule 12(b)(6) or its state court equivalent. Yet a number
            as long as the named plaintiffs                    of courts, purporting to follow Langan, have concluded
            have standing to sue the named                     that, because a class plaintiff who fails to state a claim
            defendants, any concern about                      under a particular state’s law (i.e., it cannot recover for the
            whether it is proper for a class                   alleged violation of law for its own account) nonetheless
            to include out-of-state, nonparty                  has Article III standing, the issue of whether the plaintiff
            class members with claims subject                  fails to state a claim should abide a decision on a motion
            to different state laws is a question              for class certification.
            of predominance under Rule 23(b)
            (3), id. at 126–27, not a question                 This court does not read Langan any more broadly than
            of ‘adjudicatory competence’ under                 it purports to reach. Nothing in Langan, as I read it,
            Article III[.]                                     precludes a defendant from moving to dismiss a CAFA
                                                               plaintiff’s claims under a particular statute pursuant to
                                                               Rule 12(b)(6), on the grounds that the plaintiff fails to
                                                               state a claim for its own account—a question entirely
897 F.3d 88, 93 (2d Cir. 2018). Since Langan, a number of
                                                               different from whether it has constitutional standing.
district court opinions have followed its reasoning to deny
                                                               CAFA—which confers no substantive rights on any
motions to dismiss state law claims on Article III standing
                                                               litigant, but simply permits certain cases that do not
grounds because the named plaintiff did not make in-
                                                               otherwise belong in a federal court to be brought here
state purchases and thereby suffer injury-in-fact in those
                                                               —cannot be read to enable plaintiffs to state claims
states. See, e.g., Daniel v. Tootsie Roll Indus., LLC, No.
                                                               when the laws of the several states specifically provide
17-cv-7541, 2018 WL 3650015, at *5 (S.D.N.Y. Aug. 1,
                                                               to the contrary. It is imperative that too much not be
2018) (applying Langan to hold that named plaintiffs
                                                               read into Langan since neither CAFA nor state consumer
had Article III standing to assert claims on behalf of
                                                               protection laws require counsel to compete with other
“nonparty class members with claims subject to different
                                                               advocates for the positions of class counsel and lead
state laws”); Donnenfeld v. Petro, Inc., No. 17-cv-2310,
                                                               plaintiff, both of which create healthy incentives to find
2018 WL 4356727, at *12 (E.D.N.Y. Sept. 12, 2018)
                                                               the best class representative(s) possible.
(denying defendant’s motion to dismiss state consumer
protection claims in states in which the plaintiff did not
                                                                *22 For those courts that read Langan more broadly
reside); Holve v. McCormick & Co., Inc., No. 16-cv-6702,
                                                               than I do, it is enough that a district court can
2018 WL 3861406, at *10 (W.D.N.Y. Aug. 14, 2018)
                                                               conclude that a class plaintiff is not an appropriate class
(holding that named plaintiff had Article III standing
                                                               representative because he/it fails to state a claim at the
to bring class claims under Maryland state law). Thus,
                                                               class certification stage. But that comes at cost. A district
the Court will not presently grant Defendants' motion to
                                                               court’s inability to address these arguments at the motion
dismiss a broad swath of the IPP’s state law claims for lack
                                                               to dismiss stage increases a plaintiff’s leverage with respect
of Article III standing.
                                                               to settlement negotiations, without any additional effort
                                                               on its part.
I write briefly to note that Langan gives rise to certain
prudential concerns for CAFA class actions. It seems clear
                                                               So while I accept that Langan forecloses any argument
enough that Sergeants Benevolent cannot state a claim
                                                               that a CAFA plaintiff’s claims should be dismissed on
under the laws of at least some states whose laws are
                                                               motion for lack of Article III standing, I decline to read it
pleaded in its Complaint. Put otherwise, if there were no
                                                               as foreclosing consideration of a properly made Rule 12(b)
CAFA and the IPP brought a monopolization claim under


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        19
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 137 of 300 PageID: 445
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

(6) motion at the motion to dismiss stage—a subject that       Suppl. Br. at 10 n.4 (citing Ciardi v. Hoffman-La Roche,
the Court of Appeals nowhere addressed.                        Ltd., 762 N.E.3d 303, 308 (Mass. 2002) ).)

                                                               Again, I note that the IPP has incorrectly cited to
                                                               chapter 93A, Massachusetts' consumer protection statute,
           2. The IPP Fails to State a Claim for
                                                               rather than chapter 93, its antitrust statute. I again
       Monopolization in Three States That Follow
                                                               treat this as a typographical error, particularly since the
    Illinois Brick (Florida, Massachusetts, and Utah)
                                                               IPP’s conspiracy to monopolize claim is brought under
Defendants next argue that the IPP fails to state a claim      chapter 93. I dismiss the claim anyway because Ciardi is
under Rule 12(b)(6) under the antitrust laws of Florida,       squarely on point. Chapter 93 A (consumer protection)
Massachusetts, Puerto Rico, Rhode Island, and Utah,            allows indirect purchaser claims; chapter 93 (antitrust)
because these states follow the rule of Illinois Brick and     does not. “Because the Antitrust Act is to be construed
prohibit indirect purchaser actions. (Forest Br. at 66; Gen.   in harmony with judicial interpretations of comparable
                                                               Federal antitrust statutes, the rule of law established in
Defs. Br. 35–36; Gen. Defs. Suppl. Br. at 10 n.4.) 18 They
                                                               Illinois Brick Co. v. Illinois ... would apply with equal force
are correct about three of these states.
                                                               to preclude claims brought under G.L. c. 93 by indirect
                                                               purchasers in Massachusetts.” Ciardi, 762 N.E.2d at 308;
                                                               see also In re EpiPen (Epinephrine Injection, USP) Mktg.,
                        a) Florida                             Sales Practices & Antitrust Litig., No. 17-md-2785, 2018
                                                               WL 3973153, at *32 n.20 (D. Kan. Aug. 20, 2018).
Count One of the IPP Complaint alleges a claim for
monopolization under Fla. Stat. §§ 501.201, et seq. (CAC ¶
                                                               *23 The Court therefore DISMISSES the IPP’s
201(d).) Actavis, Forest, and Merz argue that because the
                                                               Massachusetts law claim under Count One.
Florida Antitrust Act applies Illinois Brick, the IPP cannot
recover as an indirect purchaser. (Forest Suppl. Br. at 10
n.4.)
                                                                                      c) Puerto Rico
I first note that the IPP incorrectly cites to the Florida
                                                               Count One of the IPP Complaint alleges a claim for
Deceptive and Unfair Trade Practices Act (“FDUTPA”),
                                                               monopolization under the Puerto Rico Antitrust Act
Fla. Stat. §§ 501.201, et seq., rather than the Florida
                                                               (“PRAA”), 10 P.R. Laws §§ 263, et seq. (CAC ¶ 201(aa).)
Antitrust Act, id. §§ 542.15, et seq. I construe this as
                                                               Defendants move to dismiss because, while Puerto Rico
a typographical error but hold that Defendants are
                                                               does not expressly prohibit suits by indirect purchasers,
correct that the Florida Antitrust Act does not permit
                                                               the PRAA is modeled after the Clayton Act, under which
indirect purchaser recovery. “Florida adheres to the
                                                               indirect purchasers lack standing pursuant to the Supreme
‘direct purchaser’ rule enunciated in Illinois Brick.” Mack
                                                               Court’s decision in Illinois Brick. (Forest Suppl. Br. at
v. Bristol-Myers Squibb Co., 673 So.2d 100, 102 (Fla. Dist.
                                                               10 n.4.) The IPP counters that the PRAA does not limit
Ct. App. 1996).
                                                               standing to direct purchasers. (IPP Resp. to Gen. Defs. Br.
                                                               at 11–12 (citing Rivera-Muniz v. Horizon Lines Inc., 737 F.
The Court therefore DISMISSES the IPP’s Florida
                                                               Supp. 2d 57, 61 (D.P.R. 2010) ).)
Antitrust Act claim under Count One.

                                                               Again, the correct citation for the PRAA is 10 L.P.R.A.
                                                               §§ 257, et seq., as section 263 covers price discrimination,
                    b) Massachusetts                           specifically. The monopolization offense is found at
                                                               10 L.P.R.A. § 260. I once again construe this as a
Count One of the IPP Complaint alleges a claims
                                                               typographical error.
for monopolization under Mass. Gen. Laws, ch. 93A.
(CAC ¶ 201(i).) Defendants move to dismiss the
                                                               The Court recognizes that many district courts in
Massachusetts law claim under Count One on the basis
                                                               the continental United States have dismissed indirect
that Massachusetts follows Illinois Brick. (Gen. Defs.
                                                               purchaser claims under the PRAA for lack of standing,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        20
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 138 of 300 PageID: 446
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

based on the idea that the PRAA is modeled on federal
statutes that do not extend standing to indirect purchasers.      *24 The Court agrees with Defendants and with the
See, e.g., Opana ER, 162 F.Supp.3d at 723 (collecting            weight of federal case law and finds that the IPP cannot
cases); In re Digital Music Antitrust Litig., 812 F. Supp. 2d    bring claims under Rhode Island’s antitrust law for
390, 413 (S.D.N.Y. 2011).                                        conduct occurring before July 15, 2013. As a result, the
                                                                 Court DISMISSES IN PART the Rhode Island law
Nonetheless, this Court finds that the U.S. District             claim under Count One, to the extent it seeks damages
Court for the District of Puerto Rico has more faithfully        prior to that date. See Niaspan, 42 F. Supp. 3d at 759
interpreted the standing requirements of the PRAA, in            (restricting end payor plaintiffs from “recover[ing] for any
light of how the Supreme Court of Puerto Rico reads              overcharges incurred before the ... Rhode Island repealer
that statute. Rivera-Muniz, 737 F. Supp. 2d at 61 (citing        statute took effect”).
Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497,
520 (P.R. 1994) ).

                                                                                           e) Utah
In Pressure Vessels, the Supreme Court of Puerto Rico
interpreted the private damages section of the PRAA to           Count One of the IPP Complaint alleges a claim
hold that private remedies were available to any plaintiff       for monopolization under Utah Code §§ 76-10-1301,
who met the following conditions: (1) the person was
                                                                 et seq. [sic]. 19 (CAC ¶ 201(w).) Defendants move to
harmed in his business or property (2) by reason of
                                                                 dismiss this claim on Illinois Brick grounds, arguing,
(3) actions prohibited by law. 137 D.P.R. at 518. The
                                                                 “Indirect purchasers may only bring claims under the
Supreme Court of Puerto Rico reasoned that, in order
                                                                 Utah Antitrust Act if they are citizens or residents of
to satisfy this second prong, a plaintiff need only allege
                                                                 Utah.” (Gen. Defs. Br. at 35–36 n.15 (citing Utah Code §
that “as a consequence of the legal violation, he has
                                                                 76-10-3109).)
been injured.” Id. at 520. Based on this interpretation
of the PRAA in Pressure Vessels, the Court in Rivera-
                                                                 Despite Defendants' characterization, this is not in fact
Muniz held, “Because Puerto Rico liberally construes
                                                                 an Illinois Brick argument but instead an argument about
its standing requirements in private antitrust cases, it
                                                                 the ability of the Named Plaintiff to state a claim under
is immaterial whether Plaintiffs are direct or indirect
                                                                 the Utah Antitrust Act pursuant to Federal Rule of Civil
purchasers.” Rivera-Muniz, 737 F. Supp. 2d at 61 (internal
                                                                 Procedure 12(b)(6). The statute reads, in relevant part: “A
citation omitted).
                                                                 person who is a citizen of this state or a resident of this
                                                                 state and who is injured or is threatened with injury in his
Defendants' motion to dismiss this claim is, therefore,
                                                                 business or property by a violation of the Utah Antitrust
DENIED.
                                                                 Act may bring an action for injunctive relief and damages,
                                                                 regardless of whether the person dealt directly or indirectly
                                                                 with the defendant.” Utah Code § 76-10-3109.
                      d) Rhode Island
                                                                 “The majority of courts that have been presented with
Count One of the IPP Complaint alleges a claim for               this statute require at least one Utah citizen or resident
monopolization under R.I. Gen. Laws §§ 6-36-1, et seq.           be a named plaintiff.” Effexor, 2018 WL 6003893, at *17
(CAC ¶ 201(t).) Defendants move to dismiss this claim            (collecting cases); see also GEICO Corp. v. Autoliv, Inc.,
on the grounds that Rhode Island’s Illinois Brick repealer       No. 16-13189, 2018 WL 5077767, at *27 (E.D. Mich. Aug.
statute went into effect on July 15, 2013. (Forest Suppl.        30, 2018) (dismissing Utah antitrust claim with prejudice.)
Br, at 10 n.4.) Several federal district courts have held that
the statute does not have retroactive application. See, e.g.,    Sergeants Benevolent, the sole Named Plaintiff in this
In re Effexor Antitrust Litig., No. 11-cv-5661, 2018 WL          case, has not alleged anywhere in the Complaint that
4466050, at *16 (D.N.J. Sept. 18, 2018) (also analyzing          it is a citizen or resident of Utah. Therefore, it fails to
general presumption against retroactive application in           plead an element required to state a claim under the
Rhode Island law); In re Niaspan Antitrust Litig., 42 F.         Utah Antitrust Act. The possibility that some beneficiary
Supp. 3d 735, 759 (E.D. Pa. 2014) (same).                        of the IPP may have retired to Utah is not enough,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        21
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 139 of 300 PageID: 447
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

because none of the IPP’s beneficiaries is a named plaintiff.   Antitrust Act. In Aftermarket Filters, 2009 WL 3754041,
Defendants' motion to dismiss the Utah monopolization           at *6, the court held that the statutory scheme did not
claim under Count One pursuant to Rule 12(b)(6) is,             imply that dismissal was the proper remedy for failing
therefore, GRANTED.                                             to comply with the notification requirement. Moreover,
                                                                defendants could not use the notification requirement “as
                                                                a shield to avoid answering for alleged anti-competitive
                                                                behavior.” Id. The court in Aggrenox I, 94 F. Supp. 3d at
  3. The IPP’s Failure To Satisfy Pre-Suit Notification
                                                                253–54, adopted this reasoning.
    Requirements Does Not Warrant Dismissal of the
  Claims in Three States (Hawaii, Arizona, and Nevada)
                                                                The case cited by Defendants, In re Asacol Antitrust Litig.,
In supplemental briefing, Defendants argue for the first        No. 15-cv-12370, 2016 WL 4083333, at *14 n.14 (D. Mass.
time that the IPP’s state antitrust claims under the laws       July 20, 2016) (Asacol I), is not persuasive. There, the court
of Arizona, Hawaii, and Nevada fail because the IPP             admitted that “[c]ourts are divided on whether Hawaii’s
has not alleged that it has complied with state law notice      statute necessitates dismissal” but dismissed the claim
requirements. (Forest Suppl. Br. at 12; Gen. Defs. Suppl.       without looking specifically to Hawaii law. Id.
Br. at 12–13.)
                                                                However, even if I were to find that the Hawaii statute
                                                                required dismissal of the IPP’s claim in Hawaii state court,
                                                                I would find that Federal Rule of Civil Procedure 23
                       a) Hawaii 20                             is comprehensive with respect to pre-filing requirements
                                                                in federal court, as held by the United States Supreme
Count One of the IPP Complaint alleges an antitrust
                                                                Court in Shady Grove Orthopedic Associates v. Allstate
under Haw. Rev. Stat §§ 480, et seq. (CAC ¶ 201(e).) The
                                                                Insurance Co., 559 U.S. 393 (2010). “The Second Circuit
Hawaii Antitrust Act reads, in relevant part: “A class
                                                                has not taken up the problem of the effect of Shady Grove’s
action for claims for a violation of this chapter other
                                                                split opinions.” In re Aggrenox Antitrust Litig., No. 14-
than claims for unfair or deceptive acts or practices may
                                                                md-2516, 2016 WL 4204478, at *5 (D. Conn. Aug. 9, 2016)
be filed, and may be prosecuted on behalf of indirect
                                                                (Aggrenox II). According to Justice Scalia’s plurality
purchasers by a person other than the attorney general as
                                                                opinion, “the only test of a Rule’s validity under the Rules
follows: (1) A filed copy of the complaint and all relevant
                                                                Enabling Act is ‘whether it regulates procedure,’ ” which
supporting and exculpatory materials in possession of the
                                                                the Court “found that Rule 23 did.” In re Trilegiant Corp.,
proposed class representative or its counsel shall be served
                                                                11 F. Supp. 3d 82, 116 (D. Conn. 2014). According to
on the attorney general not later than seven days after
                                                                Justice Stevens' concurrence, if the state rule conflicts with
filing of the complaint.” Haw. Rev. Stat. § 480-13.3(a).
                                                                Rule 23, the state rule will yield only if it is not “so bound
                                                                up with the state-created right or remedy that it defines the
 *25 Generic Defendants argue that notice of suit must
                                                                scope of that substantive right or remedy.” Shady Grove,
be provided to the state’s attorney general and that failure
                                                                559 U.S. at 419–20 (Stevens, J., concurring).
to do so requires dismissal. (Gen. Defs. Suppl. Br. at 12
(citing Haw. Rev. Stat. § 480-13.3).) The IPP responds
                                                                I find that Hawaii’s limitation on class actions is “a state
that at least two courts have allowed plaintiffs to proceed
                                                                law that restricts the types of claims eligible for class
under the Hawaii Antitrust Act, despite their failure to
                                                                treatment beyond the limits established by Rule 23.” In
comply with pre-suit notice requirements. (IPP Resp.
                                                                re Restasis Antitrust Litig, No. 18-md-2819, 2018 WL
to Gen. Defs. Suppl. Br. at 16 (citing In re Aggrenox
                                                                5928143, at *6 (E.D.N.Y. Nov. 13, 2018). It thus conflicts
Antitrust Litig., 94 F. Supp. 3d 224, 253–54 (D. Conn.
                                                                with the federal rule. Id. Under the plurality approach,
2015) (Aggrenox I); In re Aftermarket Filters Antitrust
                                                                therefore, the Hawaii Antitrust Act’s notice provision
Litig., No. 08-md-4883, 2009 WL 3754041, at *6 (N.D. Ill.
                                                                would yield to Rule 23.
Nov. 5, 2009) ).)
                                                                Moreover, a majority of federal courts have held that,
The Court finds the cases cited by the IPP to be persuasive
                                                                pursuant to Justice Stevens' approach, the pre-suit notice
on the question of whether failure to comply with the
                                                                requirement is not substantive. See, e.g., Restasis, 2018
statutory requirement is fatal to a claim under the Hawaii


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        22
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 140 of 300 PageID: 448
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

WL 5928143, at *6. Aggrenox I, 94 F. Supp. 3d at 254,
is particularly persuasive. There, the court reasoned that     This Court does not see a meaningful distinction between
the plain language of the Hawaii statute itself “does          the pre-suit notification requirement under the Hawaii
not appear ... to create a substantive right to recovery       Antitrust Act and that under the Arizona Antitrust Act,
that only ‘vests’ after some action or inaction of the         even if other courts have found to the contrary. Moreover,
state attorney general. Rather, it creates a right to ‘bring   in addition to requiring those filing complaints to notify
an action based on unfair methods of competition’ in           the attorney general, the statute by its terms also obliges
section 480–2, without any reference to notice, and            those answering complaints to notify the attorney general.
delineates procedural prerequisites for class actions under    It is hard to imagine that failure to comply with this
the chapter in section 480–13.3.” Id. The court there          requirement would necessitate dismissal.
also observed that defendants had not drawn the court’s
attention to any arguments, e.g., from the legislative         The Court is not persuaded by the reasoning in Effexor,
history, that would counsel a different reading. Id.           2018 WL 4466050, at *10–*11, or in Asacol I, 2016
                                                               WL 4083333, at *14–*15, which found that there was
 *26 This Court agrees with the weight of federal case law,    no conflict between Rule 23 and the Arizona pre-filing
which holds the pre-suit notice provision in the Hawaii        requirement. Instead, this Court agrees with the court in
Antitrust Act would, first of all, not require dismissal of    Restasis, 2018 WL 5928143, at *6, which found that the
the suit in state court and that, even if it did, would not    United States Supreme Court had held in Shady Grove
override Rule 23 to bar a claim in federal district court.     that Rule 23 is “not silent on the question of whether a
                                                               particular claim is eligible for class treatment.” Restasis,
The Court therefore DENIES Defendants' motion to               2018 WL 5928143, at *6. Rule 23 contains its own
dismiss the Hawaii law claim under Count One.                  limitations on those claims eligible for class treatment;
                                                               “[t]herefore, a state law that restricts the types of claims
                                                               eligible for class treatment beyond the limits established by
                                                               Rule 23 conflicts with the federal rule.” Id. Like Hawaii’s
                        b) Arizona
                                                               statute, therefore, this Court could only find that this
Count One of the IPP Complaint alleges an antitrust            requirement was grounds for dismissal if it also found the
claim under Ariz. Rev. Stat. §§ 44-1403, et seq. (CAC ¶        requirement to be substantive.
201(a).) The Arizona Antitrust Act provides, in relevant
part: “A person filing a complaint, counterclaim or answer     For the reasons already discussed, however, because this
for any violation of the provisions of this article shall      Court finds that, Arizona’s pre-suit notice requirement
simultaneously with the filing of the pleading in the          is purely procedural, Defendants' motion to dismiss the
superior court or, in the case of pendent state law claims     Arizona antitrust claim under Count One is DENIED.
in the federal court, serve a copy of the complaint,
counterclaim or answer on the attorney general.” Ariz.
Rev. Stat. § 44-1415(a).                                                                c) Nevada

In supplemental briefing, Defendants argue that notice         Count One of the IPP Complaint alleges an antitrust claim
of suit must be provided to the state’s attorney general       under Nev. Rev. Stat. §§ 598A.060, et seq. (CAC ¶ 201(n).)
when the complaint is filed, and that failure to comply        The Generic Defendants argue that notice of suit must
with the notice provision is grounds for dismissal. (Gen.      be provided to the state’s attorney general or the claim
Defs. Suppl. Br. at 12 (citing Effexor, 2018 WL 4466050,       cannot proceed. (Gen. Defs. Suppl. Br. at 12 (citing Nev.
at *10–*11; Asacol I, 2016 WL 4083333, at *14–*15).)           Rev. Stat. § 598A.210(3) ).) The statute states, in relevant
In response, the IPP cites In re Broiler Chicken Antitrust     part: “Any person commencing an action for any violation
Litig., 290 F. Supp. 3d 772, 817 (N.D. Ill. 2017), where       of the provisions of this chapter shall, simultaneously with
the district court allowed claims under Arizona’s Antitrust    the filing of the complaint with the court, mail a copy of
Act to proceed, despite the plaintiffs' failure to comply      the complaint to the Attorney General.” Nev. Rev. Stat.
with the statutory notice requirements. (IPP Resp. to Gen.     § 598A.210(3).
Defs. Suppl. Br. at 16.)



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      23
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 141 of 300 PageID: 449
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

 *27 Defendants argue that failure to notify the attorney
general requires dismissal. (Gen. Defs. Suppl. Br. at 12       But the IPP Complaint does not allege monopolization via
(citing Effexor, 2018 WL 4466050, at *10–*11; Asacol I,        unilateral action. It pleads “plead some sort of concerted
2016 WL 4083333, at *14–*15).) In response, the IPP does       action” in support of its non-conspiracy monopolization
not cite any cases that discuss Nevada law particularly, but   claims. (See Forest Br. at 67.) The most obvious example is
instead argues generally that “pre-suit notice requirements    the IPP’s allegation, in support of Count One, that Forest
are procedural and, therefore, superseded by federal           and Merz “entered into unlawful agreements with the
law.” (IPP Resp. to Gen. Defs. Suppl. Br. at 16 (citing        Generic [ ] Defendants.” (CAC ¶ 193). That is by definition
Mace v. Van Ru Credit Corp., 109 F.3d 338, 346 (7th Cir.       not unilateral action. The IPP Complaint also plausibly
1997) ).)                                                      alleges that Forest’s hard switch was executed with the
                                                               participation of other parties; those parties may not have
Only scant federal case law interprets the Nevada              been named as defendants but they did not have to be. For
Antitrust Act’s statutory notice requirement in light of       example, Forest signed “an exclusive distribution contract
Shady Grove, and the Court is not aware of any Nevada          in November, 2014 for Namenda IR with Foundation
cases that discuss whether the requirement is substantive      Care, a mail-order-only pharmacy.” (CAC ¶ 95). Forest
or procedural in nature.                                       also “agreed to pay rebates to health plans to make sure
                                                               they put Namenda XR on the same tier as Namenda IR
Again, however, the Court sees no meaningful difference        so that members would not have an incentive to choose
between the text of Nevada’s statute and that of Hawaii’s.     Namenda IR and patients did not have to pay higher
The Court remains unpersuaded by the reasoning of the          co-payments for Namenda XR.” (CAC ¶ 110). There is
two cases cited by Defendants, for the reasons discussed       nothing unilateral about any of this. Unilateral conduct
above.                                                         might include, in the pharmaceutical context: launching a
                                                               false advertising campaign against a competitor; filing a
As a result, Defendants' motion to dismiss the Nevada law      sham petition with the FDA; filing a sham patent with the
claim under Count One is DENIED.                               PTO; or initiating sham litigation against a competitor.
                                                               None of that is alleged here.

                                                                *28 However, Actavis, Forest, and Merz also argue that,
         4. The IPP Fails To State a Claim for
                                                               under the law of these three states, monopolization, absent
        Monopolization Under the Law of Kansas
                                                               conspiracy, is not a cognizable cause of action. Since
Defendants argue that the IPP may not maintain a               Count Two alleges conspiracy to monopolize, in effect
claim for monopolization (as opposed to conspiracy             what Defendants argue is that Counts One and Two are
to monopolize) under the laws of Kansas, New York,             necessarily duplicative insofar as they are raised under the
and Tennessee because those statutes do not permit             law of these three states.
recovery for unilateral anticompetitive conduct. (Forest
Br. at 67.) 21 For example, commentators have observed
that “Section 50-132 [of the Kansas Restraint of                                       a) Kansas
Trade Act] would not appear to extend to cases of
unilateral monopolization.” 6 Julian von Kalinowski,           Defendants cite In re Relafen Antitrust Litigation, 221
Peter Sullivan, & Maureen McGuirl, Antitrust Laws              F.R.D. 260, 283 (D. Mass. 2004), for the proposition that
and Trade Regulation § 116.03 (2d ed. 2018); see also          Kansas “prohibits combinations and conspiracies only”
Commonwealth Electrical Inspection Servs. v. Town of           and move to dismiss on that basis. (Forest Br. at 67.) The
Clarence, 6 A.D.3d 1185, 1186 (N.Y. App, Div. 2004)            IPP argues that it has pled concerted action in the form of
(New York’s Donnelly Act does not create a cause               the settlement agreements as the foundation for its Kansas
of action for unilateral anticompetitive conduct); In re       law claim under Count One. (IPP Resp. to Gen. Defs. Br.
Ditropan XL Antitrust Litig., 529 F. Supp. 2d 1098,            at 14.)
1109 (N.D. Cal. 2007) (the Tennessee Trade Practices
Act does not create a cause of action for unilateral           The Kansas Restraint of Trade Act (“KRTA”) provides,
monopolization).                                               in relevant part, “No person, servant, agent or employee



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     24
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 142 of 300 PageID: 450
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

of any person doing business within the state of Kansas
shall conspire or combine with any other persons, within     In other words, a plaintiff must allege concerted action to
or without the state for the purpose of monopolizing any     bring a claim under the Donnelly Act, which the IPP does
line of business[.]” Kan. Stat. § 50-132; see also Good v.   here. (See supra.) However, unlike the Kansas statute,
Dickinson, 278 P. 730, 732 (Kan. 1929) (sale of business,    there is no requirement that a plaintiff use the word
although bilateral conduct, did not constitute trust or      “conspiracy” in order to state a claim.
combination as required to allege monopolization). The
Kansas Supreme Court has observed (albeit in dicta) that,     *29 At least one other federal district court has refused to
when bringing a claim for monopolization, conspiracy         dismiss a Donnelly Act claim that alleged concerted action
is “legal requirement under Kansas antitrust law.”           but not conspiracy. In re K-Dur Antitrust Litig., No. 01-
Bergstrom v. Noah, 974 P.2d 520, 528 (Kan. 1999); but see    cv-1652, 2008 WL 2660782, at *3 n.15 (D.N.J. Mar. 10,
Bellinder v. Microsoft Corp., Nos. 00-c-0855, 00-C-00092,    2008).
99-cv-17089, 2001 WL 1397995, at *1 (Kan. Dist. Ct.
Sept. 7, 2001) (certifying class action under Kan. Stat.     Defendants' motion to dismiss the New York claim under
§ 50-132 where plaintiffs alleged that Microsoft “abused     Count One is, therefore, DENIED.
its monopoly power” but did not allege conspiracy).
The weight of published, appellate case law in Kansas
holds that the IPP may not proceed on a theory of
                                                                                    c) Tennessee
monopolization unless accompanied by allegations of
conspiracy.                                                  Similar to the Donnelly Act, the Tennessee
                                                             Trade Practices Act (“TTPA”) declares unlawful
Other federal district courts have agreed that               “[a]ll arrangements, contracts, agreements, trusts, or
monopolization, absent conspiracy, does not state a claim    combinations between persons or corporations made
under the KRTA. Relafen, 221 F.R.D. at 283; EpiPen,          with a view to lessen, or which tend to lessen, full
2018 WL 3973153, at *33.                                     and free competition,” as well as those “designed, or
                                                             which tend to” control prices. Term. Code. § 47-25-101.
Obviously, the IP’s claim for conspiracy to monopolize is    The Supreme Court of Tennessee interprets the TTPA
in Count Two, not Count One, and this court will dismiss     broadly. “Its broad and comprehensive provisions cover
duplicative counts, Defendants' motion to dismiss the        every conceivable case of an agreement or contract made
Kansas claim under Count One is, therefore, GRANTED.         to lessen or destroy competition and control prices.”
                                                             Standard Oil Co. v. State, 100 S.W. 705, 716 (Tenn.
                                                             1907). See also Freeman Indus., LLC v. Eastman Chem.
                      b) New York                            Co., 172 S.W.3d 512, 522 (Tenn. 2005) (observing that
                                                             “the language of Tennessee’s antitrust statutes have not
The Donnelly Act prohibits “[e]very contract, agreement,     changed significantly since Standard Oil” and finding that
arrangement or combination” that establishes a               the TTPA prohibits “agreements” and “arrangements”
monopoly or restrains competition. N.Y. Gen. Bus.            that affect competition).
Law § 340(1). As the New York Court of Appeals has
held, the term “arrangement” “must be interpreted as         Defendants cite no relevant law in support of the
contemplating a reciprocal relationship of commitment        proposition that the TTPA requires a plaintiff to allege
between two or more legal or economic entities similar       conspiracy.
to but not embraced within the more exacting terms,
‘contract’, ‘combination’ or ‘conspiracy’.” State v. Mobil   Accordingly, Defendants' motion to dismiss the Tennessee
Oil Corp., 344 N.E.2d 357, 359 (N.Y. 1976); see also Glob.   claim under Count One is, therefore, DENIED.
Reins. Corp. U.S. Branch v. Equitas Ltd., 969 N.E.2d 187,
192 (N.Y. 2012) (“An antitrust claim under the Donnelly
Act ... must allege both concerted action by two or more       C. In Conclusion, the IPP Has Stated A Claim for
entities and a consequent restraint of trade within an         Monopolization Under Count One With Respect to the
identified relevant product market.”)                          Laws of 23 States



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     25
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 143 of 300 PageID: 451
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

In sum, the Court finds that the IPP has adequately pled     Oregon but does not allege conspiracy to monopolize the
facts supporting its allegations of monopolization based     laws of Florida and New Hampshire. (Id.) There are also
upon both the hard switch and the settlement agreements.     several differences—again, probably typographical errors
                                                             —in the citations to the state codes. (See, e.g., id. ¶¶ 201(i),
The Court also finds that, as a matter of law, the IPP may   207(i).)
pursue its Count One claims for monopolization under the
laws of all states except Florida, Kansas, Massachusetts,    Defendants move to dismiss Count Two in all or large part
and Utah. Those claims are hereby DISMISSED. The             for many of the same reasons as they did for Count One,
IPP’s claim for monopolization under Rhode Island law        including:
is hereby DISMISSED IN PART to the extent it seeks
damages for injuries occurring before July 15, 2013.           • The IPP has expressly disclaimed reliance on Actavis,
                                                                  570 U.S. at 158, and, in any event, cannot prove
                                                                  that the agreements contained unlawful “reverse
VI. Count Two: Conspiracy To Monopolize Under the                 payments, (Forest Br. at 34–60);
Laws of 27 States Against Actavis, Forest, Merz, and the
Generic Defendants                                             • Any injuries the IPP alleges it suffered due to the
Second, the IPP brings an additional 27 state law claims         settlement agreements is purely speculative, (id. at
grouped under the heading “Count Two: Conspiracy to              40–46);
Monopolize Under State Law.” (CAC at 52.) The claims
                                                               • The claims are “likely” time-barred by the applicable
under Count Two are, for the most part, identical to the
                                                                  state statutes of limitations, (id. at 65 n.42).
27 claims under Count One. (Id. ¶ 207.)
                                                               • The IPP lacks Article III standing to assert claims in
Count Two differs from Count One in three significant             states where it has not made purchases and thereby
respects.                                                         suffered injury in fact, which are all but nine states,
                                                                  (id. at 65–66);
First, Count Two alleges conspiracy to monopolize
rather than actual monopolization. “Defendants have            • Illinois Brick bars the IPP’s claims in six states, (Gen.
intentionally and unlawfully conspired in order to allow          Defs. Suppl. Br. at 10–11); and
Forest monopolize [sic] the market for memantine
                                                               • The IPP has failed to satisfy pre-suit notice
hydrochloride in violation” of state laws. (Id.)
                                                                 requirements in four states, (Gen. Defs. Suppl. Br. at
                                                                 11–13).
Second, the IPP asserts claims for conspiracy to
monopolize under Count Two against Actavis, Forest,
Merz, and the Generic Defendants, who are not named in       For the reasons discussed in the preceding sections of
                                                             this opinions, none of these arguments has merit, with
Count One. (Id. at 52.)
                                                             the exception of the arguments that (i) Massachusetts
                                                             bars indirect purchasers from recovering under its
Third, whereas Count One alleges injuries to indirect
purchasers stemming from both the hard switch and            antitrust act; (ii) Utah bars indirect purchasers from
                                                             recovering under its antitrust act unless they are citizens
the settlement agreements, Count Two alleges injuries
                                                             or residents of Utah; and (iii) Rhode Island barred
to indirect purchasers stemming from the settlement
                                                             indirect purchasers from recovering under its antitrust act
agreements only. (Id. ¶ 205.)
                                                             until the amendments of July 15, 2013. Therefore, the
                                                             Massachusetts and Utah claims under Count Two are
 *30 Beyond that, there are extremely minor, and
                                                             hereby DISMISSED, and the Rhode Island claim under
likely inadvertent, differences between the state law
                                                             Count Two is hereby DISMISSED IN PART, to the
causes of action underlying Counts One and Two. For
                                                             extent it seeks damages for injuries occurring before July
example, Count One alleges monopolization under the
                                                             15, 2013.
laws of Florida and New Hampshire but does not allege
monopolization under the laws of Illinois or Oregon.
                                                             Defendants also raise a handful of arguments specific to
(Compare id. ¶¶ 201, 207.) Count Two, by contrast, alleges
                                                             Count Two, viz.:
conspiracy to monopolize under the laws of Illinois and


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        26
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 144 of 300 PageID: 452
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

                                                                Areeda & Hovenkamp, supra, § 41.01 [A]. “In order
  • The IPP does not adequately allege a conspiracy             to establish a conspiracy in violation of § 1, whether
    because it pleads only parallel conduct without the         horizontal, vertical, or both, proof of joint or concerted
    necessary “plus factors” that would be indicative of        action is required; proof of unilateral action does not
    agreement; (Gen. Defs. Br. at 20; Forest Br. at 60);        suffice.” Anderson News, L.L.C. v. Am. Media, Inc., 680
                                                                F.3d 162, 183 (2d Cir. 2012). Put another way, “Since
  • The Illinois Antitrust Act grants a right to bring a
                                                                mere parallel behavior can be consistent with independent
    class action to the Illinois attorney general only (Gen.
                                                                conduct, courts have held that a plaintiff must show the
    Defs. Br. at 35 n.15); and
                                                                existence of additional circumstances, often referred to as
  • Oregon adheres to the law of Illinois Brick and             ‘plus’ factors, which, when viewed in conjunction with the
    therefore precludes recovery for indirect purchasers,       parallel acts, can serve to allow a fact-finder to infer a
    (Gen. Defs. Br. at 35).                                     conspiracy.” Apex Oil Co. v. DiMauro, 822 F.2d 246, 253
                                                                (2d Cir. 1987).
As with Count One, the Court first analyzes the argument
of general applicability, and then turns to the Illinois and    Defendants argue principally that parallel contingent
Oregon arguments.                                               launch provisions, on their own, are insufficient to
                                                                establish a conspiracy. (Gen. Defs. Suppl. Br. at 8 (citing
                                                                In re Nexium (Esomeprazole) Antitrust Litig., 842 F.3d
  A. The IPP States a Claim for Conspiracy To                   34, 55 (1st Cir. 2016) ) ). Indeed, some courts in this
  Monopolize                                                    district have found that pleading only contingent launch
Defendants argue in their original briefing 22 that the IPP     provisions does not survive a motion to dismiss. See Actos
fails to allege a conspiracy, thereby necessitating dismissal   I, 2015 WL 5610752, at *23. Moreover, it is true that
of Count Two, because it has not pled sufficient “plus          when plaintiffs build their conspiracy cases on contingent
factors” to support an inference of conspiracy. (Forest Br.     launch clauses alone, they often fail at the summary
at 60; Gen. Defs. Br. at 20.)                                   judgment stage. See, e.g., King Drug Co. of Florence,
                                                                Inc. v. Cephalon, Inc., Nos. 06-cv-1797, 06-cv-1833, 06-
 *31 This is, of course, an argument with respect to the        cv-2768, 2014 WL 2813312, at *14 (E.D. Pa. June 23,
elements of an antitrust conspiracy under federal law.          2014). Finally, the Nexium court found that, at trial,
Neither party has briefed the elements of conspiracy—           the absence of evidence other than contingent launch
let alone what is adequate at the motion to dismiss stage       provisions entitled the defendants to judgment as a matter
—under each state’s law. However, both parties have             of law on the conspiracy claim. Nexium, 842 F.3d at 55.
apparently used federal antitrust law as a guidepost, and
this Court does the same. The Court reminds the IPP             However, this Court disagrees that more is presently
that it will be required to show at the class certification     required because, “to present a plausible claim at the
stage that common legal issues with respect to the              pleading stage, the plaintiff need not show that its
conspiracy elements of each state’s law predominate over        allegations suggesting an agreement are more likely than
any individual issues.                                          not true or that they rule out the possibility of independent
                                                                action, as would be required at later litigation stages
Under the guideposts laid out by federal law, the IPP           such as a defense motion for summary judgment ... or a
has pled sufficient circumstantial evidence to support a        trial.” Anderson News, 680 F.3d at 184 (internal citations
conspiracy to monopolize.                                       omitted).

“[C]ourts have not given much attention to conspiracy           First, the IPP has met its burden to show parallel conduct,
to monopolize as a distinct antitrust offense,” 2-16 Earl       as it has alleged that the Generic Defendants entered into
W. Kintner et al., Federal Antitrust Law § 16.39 (2017).        settlement agreements around the same time with Forest
Nonetheless, “in deciding whether there is concerted            and Merz that contained the same pertinent provisions.
action, courts routinely apply the same analysis under          (See IPP Resp. to Forest Br. at 36–37; see also CAC
both Sections 1 and 2” of the Sherman Act. 2 von                ¶ 76.) For example, Plaintiff alleges that the Generic
Kalinowski, Sullivan, & McGuirl, supra, § 26.02; see also       Defendants entered into the settlement agreements in July,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       27
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 145 of 300 PageID: 453
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

September, October, and December of 2009. (CAC ¶
75.) Plaintiff also alleges that each of these agreements           B. Illinois
contained acceleration clauses, which led to agreement           Count Two (but not Count One) of the IPP Complaint
not to launch any competing generic formulations until           alleges claims under the Illinois Antitrust Act (“IAA”),
July 11, 2015. (CAC ¶¶ 76, 79.) Even at the summary              740 Ill. Comp. Stat. 10/3, et seq. (CAC ¶ 207(e).)
judgment stage, for example, the Nexium court found              Defendants move to dismiss this claim because the statute
it significant for inferring the existence of a conspiracy       states, in relevant part, “no person shall be authorized
that each generic competitor “agreed to delay its market         to maintain a class action in any court of this State for
entry on the express condition that every other Generic          indirect purchasers asserting claims under this Act, with
Defendant do the same.” Nexium, 842 F. Supp. 3d at 254.          the sole exception of this State’s Attorney General.” 740
The Court will not ignore this potent allegation merely          Ill. Comp. Stat. 10/7(2); (Forest Suppl. Br. at 10 n.4). See
because other courts have found that, after discovery,           also Gaebler v. KM. Potash Corp., 676 N.E.2d 228, 230 (Ill.
additional support is required.                                  App. Ct. 1996); Bobrowicz v. City of Chicago, 522 N.E.2d
                                                                 663, 669 (Ill. App. Ct. 1988).
 *32 Second, the IPP adequately alleges “plus factors”
that support an inference of conspiracy at the motion            The IPP responds that the restriction “does nothing more
to dismiss stage. The IPP Complaint directly alleges that        than dictate the manner in which the procedural device of
the settlements were “negotiated collectively” or in such        a class action can proceed” and does not apply in federal
a manner that each Generic Defendant was informed of             court pursuant to the Supreme Court’s holding in Shady
the pertinent terms of the other agreements. (CAC ¶¶ 75,         Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559
77.) Such collective negotiations, if true, would certainly      U.S. 393 (2010). (IPP Resp. to Gen. Defs. Br. at 8–10.)
constitute circumstantial evidence of a conspiracy.
                                                                 Courts in this circuit have split as to whether the indirect
The IPP Complaint also adequately alleges behavior               purchaser class action bar in the IAA is procedural or
against interest, which, combined with allegations of            substantive, under Justice Stevens' concurrence in Shady
parallel conduct, can be indicative of concerted rather          Grove. Compare Dig. Music, 812 F. Supp. 2d at 416, with
than independent action. See, e.g., Toys “R” Us, Inc. v.         Aggrenox II, 2016 WL 4204478, at *6. However, the Court
F.T.C., 221 F.3d 928, 935 (7th Cir. 2000); Apex Oil, 822         agrees with those cases in this circuit that have treated the
F.2d at 254. Forest, Merz, and the Generic Defendants            IAA as stating a procedural rule applicable in Illinois state
entered into the settlement agreements between July and          courts, rather than a substantive rule applicable to federal
December of 2009, which allowed for generic entry no             courts sitting in diversity jurisdiction in New York.
earlier than July 11, 2015. (CAC ¶ 19–29.) The FDA’s
automatic, 30-month stays allegedly began to expire in           First, the same paragraph of the statute begins by stating
April 2010. (CAC ¶ 72.) The FDA tentatively approved             that “[n]o provision of this Act shall deny any person who
the generics' ANDAs in January and April of 2010. (CAC           is an indirect purchaser the right to sue for damages.”
¶ 82.) This translates to a delay of roughly five years in       740 Ill. Comp. Stat. 10/7(2). The statute therefore does
exchange for only three months' competition within the           not limit the substantive rights of an injured party in an
exclusivity period, which certainly states a claim against       individual action. See Aggrenox II, 2016 WL 4204478, at
interest that is plausible on its face.                          *6 (“[A]ny indirect purchaser procedurally blocked from
                                                                 participation in a class action would still have the same
Finally, the presence of contingent launch clauses, which        remedy in an individual action.”)
are analogous to “most favored nation” provisions,
raises antitrust scrutiny, even if they may have certain          *33 Moreover, were the IAA to prohibit class actions
procompetitive effects. See, e.g., U.S. v. Apple, Inc., 952 F.   altogether, the statute would read no differently than the
Supp. 2d 638, 701 (S.D.N.Y. 2013).                               New York class actions bar at issue in Shady Grove—a
                                                                 fact observed by at least one other court in this circuit.
The Court finds that the IPP states a claim for conspiracy       Aggrenox II, 2016 WL 4204478, at *6 (“I cannot square
to monopolize.                                                   Shady Grove’s allowance of a Rule 23 class action despite
                                                                 New York’s class-action bar with the dis allowance of a



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        28
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 146 of 300 PageID: 454
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Rule 23 class action in the case of Illinois’s class-action bar   Consumer Protection and Unfair and Deceptive Trade
simply on the basis that Illinois’s bar is narrower.”).           Practices.” (CAC at 56.) The IPP asserts this cause of
                                                                  action against all Defendants: Actavis, Forest, Merz, and
Defendants' motion to dismiss the Illinois claim for              the Generic Defendants. (Id.)
conspiracy to monopolize under Count Two is DENIED.
                                                                  This cause of action alleges that “Defendants engaged
                                                                  in unfair competition or unfair acts or unconcionable
  C. Oregon                                                       [sic] acts or practices in violation of state consumer
Defendants argue that “the laws of Oregon bar recovery            protection statutes.” (CAC ¶¶ 212.) Specifically, “There
for at least part of the period for which Plaintiff seeks         was a gross disparity between the price that [the IPP]
damages.” (Gen. Defs. Br. at 35 (citing Niaspan, 42 F.            and [Class] members paid for the brand product and
Supp. 3d at 759).) The IPP responds that “[t]his is a             the value received, given that a less expensive substitute
non-issue” given that the class period begins after the           generic product should have been available.” (Id. ¶ 213.)
enactment of Oregon’s Illinois Brick repealer. (IPP Resp.         Count Three also alleges that the IPP and the Class “were
to Gen. Defs. Br. at 13.)                                         deprived of the opportunity to purchase a generic version
                                                                  of Namenda IR 5 or 10 mg tablets and forced to pay
Oregon’s Illinois Brick repealer statute became effective         higher prices for Namenda XR.” (Id. ¶ 214.) Together,
on January 1, 2010. See Or. Rev. Stat. § 646.780; Laws            these allegations form the factual nucleus on which the 25
2009, c.304, § 1, eff. Jan. 1, 2010. The IPP has proposed a       state law consumer protection claims are based.
Class Period beginning April 14, 2010. (CAC ¶ 146.) There
is therefore no Illinois Brick problem for purposes of this       As they have done with respect to Counts One and Two
case.                                                             of the IPP Complaint, Defendants first advance several
                                                                  broad-based arguments aimed at dismissing Count Three
Defendants' motion to dismiss the Oregon claim for                of the IPP Complaint as a whole or in large part, viz.:
conspiracy to monopolize under Count Two is DENIED.
                                                                     *34 • The claims are “likely” time-barred under the
                                                                      applicable statute of limitations (Forest Br. at 65
  D. In Conclusion, the IPP Has Stated a Claim for                    n.42);
  Conspiracy to Monopolize Under Count Two With
  Respect to the Laws of 25 States                                  • The IPP lacks Article III standing to bring claims in
In sum, the Court finds that the IPP has adequately                   states where it has not made purchases and thereby
pled facts supporting its allegations of conspiracy to                suffered injury-in-fact, (Gen. Defs. Br. at 31);
monopolize.
                                                                    • The IPP must satisfy the pleading requirements of Fed.
The Court also finds that, as a matter of law, the IPP may             R. Civ P. 9(b) since state consumer protection claims
pursue its Count Two claims for conspiracy to monopolize               are grounded in fraud, (Gen. Defs. Br. at 38);
under the laws of all states except Massachusetts and
                                                                    • In the alternative, IPP has failed to satisfy the Fed. R.
Utah. Those claims are hereby DISMISSED. Moreover,
                                                                       Civ P. 8 pleading standard under Twombly and Iqbal,
the IPP’s claim for conspiracy to monopolize under Rhode
                                                                       (id. at 37).
Island law is hereby DISMISSED IN PART to the extent
that it seeks to recover for injuries incurred prior to July
                                                                  For the reasons already discussed, this Court denies the
15, 2013.
                                                                  motion to dismiss the claims as “likely” time-barred. In
                                                                  addition, the Court has already held that it will not dismiss
VII. Count Three: Consumer Protection and Unfair                  a broad swath of claims for lack of Article III standing, on
and Deceptive Trade Practices Under the Laws of 25                the basis that the IPP did not suffer injury-in-fact in states
States Against Actavis, Forest, Merz, and the Generic             where it did not make purchases. However, the Court
Defendants                                                        must consider the other Rule 9(b) and Rule 8 arguments.
The IPP Complaint next alleges an additional 25 state
law claims grouped under the heading “Count Three:



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          29
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 147 of 300 PageID: 455
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Defendants next make several separate state-specific
arguments, viz.:
                                                                   A. The IPP Adequately Pleads Its State Law Claims
  • The IPP may not bring state consumer protection                Under Twombly and Iqbal
    claims where the state follows Illinois Brick, (id.);       Defendants argue that the IPP does not properly plead
                                                                its claim for violation of state consumer protection laws
  • The IPP has failed to satisfy the pre-filing requirements   under Count Three because (i) it does not cite to specific
     under certain states' statutes, (Gen. Defs. Br. at 40;     provisions of the consumer protection statutes and (ii) it
     Gen. Defs. Suppl. Br. at 13);                              does not plead the elements of each state’s law. (Gen. Defs.
                                                                Br. at 37, 42.) Merely listing citations to the state codes,
  • Certain states require a showing of consumer
                                                                they argue, does not satisfy Iqbal, 556 U.S. at 678 (2009)
    deception, which the IPP does not and cannot allege,
                                                                or Twombly, 550 U.S. at 570.
    (Forest Br. at 67 n.47);

  • Some states require that the claim be based on a            *35 The Court disagrees.
    consumer transaction or conduct that is consumer-
    oriented, which the IPP does not plead, (Forest Br. at      First, the IPP is not required to identify the particular
    67–68 n.48);                                                sections of the code under which the claims are brought,
                                                                as long as defendants are on notice of the theory plaintiffs
  • A subset of consumer protection statutes do not cover       are pursuing. See, e.g., In re Propranolol Antitrust Litig.,
     antitrust conduct, (Forest Br. at 68 n,49; Gen. Defs.      249 F. Supp. 3d 712, 729 (S.D.N.Y. 2017) (denying
     Br. at 40);                                                defendants' motion to dismiss even though indirect
                                                                purchasers did not specify the state code sections under
  • Recovery is possible under certain consumer                 which the claims were brought).
    protection statutes only when the conduct
    complained of is primarily intrastate, (Forest Br. at       Moreover, the factual allegations that support the IPP’s
    68 n.50; Gen. Defs. Br. at 40, 41–42);                      claims are well-pleaded throughout the Complaint, and
                                                                it is not necessary that the IPP reiterate each of them
  • Certain state statutes confer a right of action only
                                                                when listing its causes of action in the final section of the
    on consumers who are natural persons with regard
                                                                Complaint. See In re Domestic Drywall Antitrust Litig.
    to transactions made primarily for personal or
                                                                No. 13-cv-2437, 2016 WL 3769680, at *11 (E.D. Pa.
    household purposes, (Forest Br. at 68 n.51), or on
                                                                July 13, 2016) (“To the extent Defendants' one-paragraph
    consumers who are elderly or disabled, (Forest Br. at
                                                                [Twombly] argument is an invitation for the Court to
    68 n.52; Gen. Defs. Br. at 40); and
                                                                comb through all of Plaintiffs' consumer protection claims
  • Some states' consumer protection laws prohibit              and determine whether the elements have been adequately
    nationwide class actions or prohibit class actions          pleaded, the Court respectfully declines the invitation.”);
    altogether, (Forest Br. at 68 n.53; Gen. Defs. Br. at       see also In re Petrobras Sec. Litig., 152 F. Supp. 3d 186,
    39, 41–42).                                                 197 (S.D.N.Y. 2016) (in securities fraud case, complaint
                                                                “as a whole” adequately pleaded specific statements made
Defendants raise one or several of these arguments as           or authorized by specific defendants, actual reliance, and
a defense to each state law claim under Count Three.            failure to comply with statutory requirements).
The table in Appendix 3 of Actavis, Forest, and Merz’s
original brief provides a mostly accurate overview of           Finally, although state laws may vary to some degree in
which arguments correspond to which claims. (See Forest         the elements that they require, the IPP has made an effort
Br. App'x 3.)                                                   to limit its claims to state laws that share substantive
                                                                foundational features—such as a right of action for
As this Court has done with the other Counts of the IPP         “unfair,” as opposed to “deceptive,” trade practices. See,
Complaint, it first addresses Defendants' arguments of          e.g., Propranolol, 249 F. Supp. 3d at 729 (finding that a
general applicability and then addresses each state law         high level of detail was “not necessary at the pleading stage
claim.                                                          because the ‘elements of unjust enrichment are similar
                                                                in every state.’ ”) (citing In re Credit Default Swaps


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        30
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 148 of 300 PageID: 456
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Antitrust Litig., No. 13-md-2476, 2014 WL 4379112, at            The IPP does not allege anything under the rubric
*18 (S.D.N.Y. Sept. 4, 2014) ).                                  of “deceptive trade practices”—deliberately so. In the
                                                                 absence of any “developed argument or legal authority”
                                                                 for Defendants' argument that I must treat the CAC as
   B. The IPP Is Not Required to Plead Its Complaint in          alleging deception rather than unfair acts, the claims may
   Accordance With Federal Rule of Civil Procedure 9(b)          proceed. Dig Music, 812 F. Supp. 2d at 408 n.10.
Defendants next argue that because “allegations of
deceptive trade practices ... amount to allegations of           Defendants' motion to dismiss all Count Three claims on
fraud,” the IPP must satisfy the heightened pleading             these grounds is, therefore, DENIED.
standard of Rule 9(b).” (Gen. Defs. Br. at 38 (citing NCC
Sunday Inserts, Inc. v. World Color Press, Inc., 692 F.
Supp. 327, 330 (S.D.N.Y. 1988) ); Gen. Defs. Reply at 24.)          C. Illinois Brick Does Not Bar the IPP’s Consumer
                                                                    Protection Claims
The IPP responds that it “has carefully limited its              Defendants argue—but do not cite any persuasive
consumer fraud claims to the ‘unfair methods’ and ‘unfair        authority—that consumer protection claims brought by
trade practices’ prongs of the statutes.” (IPP Resp. to          indirect purchasers are barred in all states that follow
Gen. Defs. Br. at 17.) (See also CAC ¶ 214 (alleging             Illinois Brick. (Gen. Defs. Br. at 31–34.) Instead, the
injury “as a direct and proximate result of Defendants'          cases they cite focus overwhelmingly on unjust enrichment
unfair competition, unfair or unconscionable acts and            claims brought by indirect purchasers. (Id.)
practices”).) The IPP also responds that NCC Sunday
Inserts, 692 F. Supp. at 330, was binding only with respect      The Generic Defendants cite only one case in which a
to the Connecticut Unfair Trade Practices Act, under             court dismissed a consumer protection act claim that was
which the IPP does not bring a claim. (Id. at 17.)               duplicative of a state antitrust claim; in that instance,
                                                                 however, the district court based its finding on a case
Courts regularly distinguish between state consumer              from the Supreme Court of Illinois that specifically barred
protection claims that proceed under a theory of                 plaintiffs from invoking the Consumer Fraud Act to
“deceptive practices” and those that proceed under a             recover for conduct not covered by the Illinois Antitrust
theory of “unfair practices.” See, e.g., In re Packaged          Act. In re Wellbutrin XL Antitrust Litig., 260 F.R.D. 143,
Seafood Prods. Antitrust Litig., 242 F. Supp. 3d 1033,           162 (E.D. Pa. 2009).
1074 (S.D. Cal. 2017); In re Auto. Parts Antitrust
Litig. (Instrument Panel Clusters), No. 12-md-2311,              The Court DENIES without prejudice the Defendants'
2014 WL 2993753, at *19 (E.D. Mich. July 3, 2014).               motion to dismiss the majority of claims under Count
This is consistent with the federal FTC Act, which               Three in one fell swoop. I will consider the Illinois Brick
allows recovery for “unfair” as well as “deceptive”              arguments to the extent that the Defendants have briefed
acts or practices, 15 U.S.C. §§ 45(a)(1), 45(n), and on          them with respect to each state’s law.
which “virtually every” state consumer protection law is
based, Toward Greater Equality in Business Transactions:
A Proposal to Extend the Little FTC Acts to Small                   D. The IPP States a Claim Under the Consumer
Businesses, 96 Harv. L. Rev. 1621, 1622 (1983).                     Protection Laws of Some States But Not Others
                                                                 I now turn to the arguments aimed at individual state law
 *36 As for NCC Sunday Inserts, that decision—which              claims.
addresses a statute not at issue in this case, the Connecticut
Unfair Trade Practices Act—does not hold that the                At this particular stage, the Court notes that it has
heightened pleading standards of Rule 9(b) apply to              been tasked with determining the intricacies of 25 states'
allegations under state consumer protection laws. That           consumer protection laws, in many cases with the benefit
case held only that, “To the extent that fraud is being          of very little briefing. For certain claims, Defendants'
alleged under the rubric ‘deceptive trade practices,’ Rule       arguments for dismissal consists of little more than a
9(b) governs the pleading procedures.” NCC Sunday                footnote in its brief, which in many cases is a citation to
Inserts, 692 F. Supp. at 330.                                    either a single federal district court opinion in a similar,
                                                                 nationwide class of indirect purchasers, or a particular


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       31
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 149 of 300 PageID: 457
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

statutory provision, with little or no explanation of how     as soon as practicable after receiving notice of an action
state courts have interpreted this particular provision.      commenced under this section.” Id.

As is its duty, the Court has taken these arguments           Defendants have not argued that they maintain a place
seriously. Nonetheless, the Court cautions that, to the       of business or keep assets within the state, and nothing
extent this very limited briefing invites the Court to        in the CAC alleges that they so do. (See CAC ¶¶ 16–
sua sponte “comb through all of Plaintiffs' consumer          30.) Even if this Court were to determine that Defendants
protection claims and determine whether the elements          maintain a place of business or keep assets in the state,
have been adequately pleaded, the Court respectfully          nothing in the statute suggests that notifying defendants
declines the invitation.” Domestic Drywall, 2016 WL           is a prerequisite to suit or that an action that failed to
3769680, at *11. In other words, this Court responds to       comply with this provision would require dismissal in state
the arguments that are affirmatively raised in Defendants'    court. Indeed, the relatively flexible notice provisions for
briefing but does not undertake an independent                out-of-state defendants suggests otherwise. Moreover, the
assessment of arguments that are not pointed out by the       tenor of the provision as a whole suggests that it operates
Defendants—who are represented by able counsel.               much like a Rule 68 offer of judgment and is aimed at
                                                              encouraging settlement.
Because of Defendants challenge each state’s law on
multiple grounds, this opinion proceeds state by state.       Effexor, 2018 WL 4466050, cited by Defendants, did not
                                                              analyze the language of the various notice provisions at
                                                              issue or opine on their purpose. That case also did not
                                                              examine whether, under the laws of each state, the proper
                       1. Alabama
                                                              remedy for non-compliance with the notice remedy would
 *37 Generic Defendants move to dismiss the Alabama           be dismissal. Beyond Effexor, Defendants cite no case for
claim under Count Three because the IPP cites to              the proposition that defendant notification requirements
Alabama’s antitrust statute, Ala. Code § 8-10-3, rather       under these statutes would require dismissing the claim
than to its consumer protection statute, Ala. Code §          here.
8-10-5. (Gen. Defs. Br. at 37 n.17.) As this Court has done
throughout this opinion for the benefit of both the IPP       Defendants' motion to dismiss the Alabama law claim
and the Defendants, it takes the IPP at its word that this    under Count Three is DENIED.
is a typographical error. (See IPP Resp. to Gen. Defs. Br.
at 18 n.8.)
                                                                                      2. Arizona
For the first time in supplemental briefing, Defendants
argue that the IPP fails to satisfy the pre-filing            The IPP has withdrawn this claim. (IPP Resp. to Gen.
notice requirement under Alabama’s consumer protection        Defs. Br. at 17 n.7.)
statute. (Gen. Defs. Suppl. Br. at 13 (citing Ala. Code
§ 8-19-10(e) ).) That provision states, in relevant part:
“At least 15 days prior to the filing of any action
                                                                                     3. California
under this section, a written demand for relief. shall be
communicated to any prospective respondent by placing         Defendants first argue that the California Unfair
in the United States mail or otherwise.” Ala. Code §          Competition Law (“CUCL”) requires a showing of
8-19-10(e).                                                   consumer deception. (Forest Br. at 67 n.47.) The IPP
                                                              responds that it has limited its state consumer protection
It also states: “The demand requirements of this              claims to the “unfair methods” and “unfair trade
subsection shall not apply if the prospective respondent      practices” prongs of state statutes. (IPP. Resp. to Gen.
does not maintain a place of business or does not keep        Defs. Br. at 17).
assets within the state, but such respondent may otherwise
employ the provisions of this section by making a written     Here, the IPP has the better of the arguments. For
offer of relief and paying the rejected tender into court     purposes of CUCL, unfair practices include, among other


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     32
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 150 of 300 PageID: 458
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

things, “any unlawful, unfair or fraudulent business act        at 41 (citing Cal. Bus & Prof. Code § 17209).) That
or practice.” Cal. Bus. & Prof. Code § 17200. Moreover,         provision reads: “If a violation of this chapter is alleged or
California’s Supreme Court has held “that because               the application or construction of this chapter is in issue in
the prohibitions on ‘unlawful,’ ‘unfair’ or ‘fraudulent’        any proceeding in the Supreme Court of California, a state
practices are written in the disjunctive, each of those         court of appeal, or the appellate division of a superior court,
‘prongs’ gives rise to a separate and distinct theory           each person filing any brief or petition with the court in
of liability.” 1-16 Cheryl Lee Johnson (ed.), California        that proceeding shall serve, within three days of filing with
Antitrust and Unfair Competition Law § 16.04 (revised ed.       the court, a copy of that brief or petition on the Attorney
2018) (citing Cel-Tech Commc'ns, Inc. v. L.A. Cellular Tel.     General ... and on the district attorney of the county in
Co., 973 P.2d 527, 540 (Cal. 1999) ); see also Podolsk v.       which the lower court action or proceeding was originally
First Healthcare Corp., 58 Cal. Rptr. 2d 89, 102 (Cal. Ct.      filed.” Id. (emphasis added). That provision, by its terms,
App. 1996) (nursing home’s practice of requiring relatives      applies only to appellate proceedings in state court. Since
of patients on Medicare/Medicaid to sign guarantees             this is a diversity case in a federal district court, the statute
could fall under “unlawful” prong of the CUCL, even             does not apply.
if not deceptive). Therefore, the IPP is correct that it
need not allege deceptive behavior to survive a motion to       As a result, the Court DENIES the Defendants' motion to
dismiss.                                                        dismiss the California claim under Count Three.

 *38 Defendants next argue that the IPP must plead
primarily intrastate conduct in order to allege a claim
                                                                                   4. District of Columbia
under the CUCL. (Forest Br, at 68 n.50). The IPP
responds that the Complaint alleges intrastate effects and      Defendants argue that the IPP fails to state a claim
that, as a matter of law, a nationwide antitrust class action   under the D.C. Consumer Protection and Procedures Act
satisfies “intrastate” pleading requirements. (IPP Resp. to     (“DCCPPA”) because it is not a “consumer” within the
Gen. Defs. Br. at 32.)                                          meaning of that statute. (Forest Br. at 67–68 n.48 (citing
                                                                D.C. Code § 28-3905(k) ).)
The Court agrees that the IPP has pleaded intrastate
effects in its Complaint, insofar as the IPP alleges both       The relevant provision of the DCCPPA states: “A
that it indirectly purchased Namenda in California, (CAC        consumer may bring an action seeking relief from the
¶ 15), and that hundreds of thousands of consumers              use of a trade practice in violation of a law of the
nationwide, including, presumably, California residents,        District.” D.C. Code § 28-3905(k)(1)(A). “When used as
were affected, (id. ¶ 48).                                      a noun,” a “consumer” means “a person who, other than
                                                                for purposes of resale, does or would purchase, lease (as
The only case cited by Defendants is inapposite, as it          lessee), or receive consumer goods or services, including
discusses wholly extraterritorial application of the statute    as a co-obligor or surety, or does or would otherwise
and says nothing about whether the conduct must occur           provide the economic demand for a trade practice.”
“primarily” within the state. Meridian Project Sys., Inc. v.    Id. § 28-3901(a)(2)(A). A “trade practice” means “any
Hardin Const. Co., LLC, 404 F. Supp. 2d 1214, 1225 (E.D.        act ... [involving] ... a sale, lease or transfer, of consumer
Cal. 2005). In other cases, California courts have allowed      goods or services.” Id. § 28-3901(a)(6). When used as
class members who were either California residents or for       an adjective, “consumer” relates to things “receive[d]
whom the relevant transaction had occurred in state to          and normally use[d] for personal, household or family
bring claims under the CUCL. Norwest Mortg., Inc. v.            purposes.” Id. § 28-3901(a)(2)(B)(i).
Superior Court, 72 Cal. App. 4th 214, 222 (Cal. Ct. App.
1999) (class members who were either California residents        *39 Sergeants Benevolent, the only Named Plaintiff in
or for whom the defendant had purchased insurance               this Action, does not fit the definition of “consumer”
within California could bring claims).                          under the plain language of the statute. Additionally,
                                                                the D.C. Court of Appeals has clarified that “the CPPA
Finally, Defendants argue that the IPP has not satisfied        was designed to police trade practices arising only out
California’s pre-filing notice requirement. (Gen. Defs. Br.     of consumer-merchant relationships, and does not apply



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          33
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 151 of 300 PageID: 459
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

to commercial dealings outside the consumer sphere.”              may not use the FDUTPA to bring claims on behalf of a
Ford v. Chartone, Inc., 908 A.2d 72, 81 (D.C. 2006)               nationwide class. (Gen. Defs. Br. at 39 n.18).
(internal quotations omitted). “[T]he CPPA does not
protect merchants in their commercial dealings with               The cases cited by Defendants, however, say nothing
suppliers or other merchants.” Id. at 83. For example,            about an intrastate conduct requirement and instead stand
D.C. courts have held that a taxi driver’s claims for             for the proposition that the FDUTPA covers only those
coerced purchases of gasoline and other supplies against          individuals who live or make purchases in Florida. It
his taxi-owners association do not state a claim under            is intrastate injury, not conduct, which implicates the
the DCCPPA. Mazanderan v. Indep. Taxi Owners' Ass'n,              FDUTPA.
Inc., 700 F. Supp. 588, 591 (D.D.C. 1988). The relevant
question is whether the plaintiff’s activity is akin to that of   For example, in Oce Printing Sys. USA, Inc. v. Mailers
a merchant. Ford, 908 A. 3d at 83.                                Data Servs., Inc., 760 So.2d 1037, 1040 (Fla. Dist. Ct.
                                                                  App. 2000), the court held that plaintiffs, a class of
In addition, “Courts overseeing multidistrict litigation as       users, brokers, and servicers of Siemens/Oce ultra-high
well as state courts in the District of Columbia have ...         speed printers, possessed viable causes of action under
held that transactions along the distribution chain that do       FDUTPA only if they were also Florida consumers,
not involve the ultimate retail customer are not ‘consumer        and that they would not be entitled to recovery merely
transactions’ that the [DCCPPA] seeks to reach. Rather,           on the basis that Siemens/Oce had entered into certain
it is the ultimate retail transaction between the final           anticompetitive agreements or otherwise engaged in
distributor and the individual member of the consuming            unlawful conduct within the state of Florida. Id.
public that the [DCCPPA] covers.” In re Cast Iron Soil
Pipe & Fittings Antitrust Litig., No. 14-m-2508, 2015 WL           *40 Likewise, the court in Montgomery v. New Piper
5166014, at *30 (E.D. Tenn. 2015).                                Aircraft, 209 F.R.D. 221, 228 (S.D. Fla. 2002), held that
                                                                  a nationwide class of aircraft owners could not recover
Sergeants Benevolent is not an “individual member of the          under the FDUTPA merely because the defendant’s
consuming public.” Id. Moreover, it is immaterial that            unlawful conduct had taken place within the state. Id.
Sergeants Benevolent pays for pharmaceuticals prescribed          Instead, only Florida consumers could take advantage of
to its members, who do use them for “personal, family,            the FDUTPA. Id.
or household purposes.” D.C. Code § 28-3901(a)(2)(B)
(i). As other courts have held, “when an insurance plan           Finally, Coastal Physician Servs. of Broward Cty., Inc.
makes a purchase, it does so, not for personal purposes,          v. Ortiz, 764 So.2d 7, 8 (Fla. Dist. Ct. App. 1999),
but for the plan’s business purposes, i.e., to fulfill its side   held that the FDUTPA was “for the protection of in-
of a contractual relationship with its members, who pay           state consumers for either in-state or out-of-state debt
premiums for its coverage.” Restasis, 2018 WL 5928143,            collectors.” Id.
at *7 (collecting cases).
                                                                  The IPP alleges that it “indirectly purchased, paid
Because the IPP fails to state a claim under the DCCPPA           and/or provided reimbursement for Namenda in ...
under Rule 12(b)(6), the Court GRANTS Defendants'                 Florida.” (CAC ¶ 15.) Moreover, although the IPP brings
motion to dismiss. 23                                             the IP Action on behalf of a nationwide Class, it does
                                                                  not purport to enable all members of the Class to recover
                                                                  under the FDUTPA. For these reasons, Defendants'
                                                                  motion to dismiss the Florida claim under Count Three is
                          5. Florida                              DENIED.
Defendants move to dismiss the claim under the Florida
Deceptive and Unfair Trade Practices Act (“FDUTPA”)
on the grounds that the IPP does not sufficiently allege                                 6. Hawaii
intrastate conduct. (Forest Br. at 68 n.50; Gen. Defs. Br. at
40–41 n.20.) Relatedly, Defendants argue that a plaintiff         Defendants argue that the Hawaii Unfair and Deceptive
                                                                  Acts or Trade Practices statute (“HUDAP”) only



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     34
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 152 of 300 PageID: 460
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

“allow[s] suits by consumers who are natural persons           trade or commerce” is expressly contemplated by the Act.
with regard to transactions made primarily for personal        Ida. Code § 48-603(18); id. § 48-603C. Other courts have
or household purposes.” (Forest Br. at 68 n.51). The           found that plaintiffs may state a claim for anticompetitive
statute reads, in relevant part: “No person other than a       conduct, even if that conduct is not deceptive, under this
consumer, the attorney general or the director of the office   prong of the ICPA. In re New Motor Vehicles Canadian
of consumer protection may bring an action based upon          Exp. Antitrust Litig., 350 F. Supp. 2d 160, 184 (D. Me.
unfair or deceptive acts or practices declared unlawful by     2004).
this section.” Haw. Rev. Stat. § 480-2(d). The preceding
section of the statute defines “consumer” as “a natural         *41 Moreover, the ICPA contains a harmonization
person who, primarily for personal, family, or household       provision with the federal FTC Act. Idaho Code §
purposes, purchases, attempts to purchase, or is solicited     48-604(1). And, the Supreme Court of Idaho has held
to purchase goods or services or who commits money,            that the ICPA must be “liberally construed to effect the
property, or services in a personal investment.” Haw. Rev.     legislative intent to deter deceptive or unfair trade practices
Stat. § 480-1.                                                 and to provide relief for consumers exposed to proscribed
                                                               practices.” In re W. Acceptance Corp., Inc., 788 P.2d
Sergeants Benevolent Association Health & Welfare Fund         214, 216 (Ida. 1990) (emphasis added) (internal quotation
is not a natural person. It is a trust, incorporated           omitted). The Court therefore denies Defendants' motion
in New York, which reimburses either pharmacies or             to dismiss the ICPA claim.
its members for purchases of Namenda. Additionally,
Sergeants Benevolent also does not pay for Namenda             Defendants next argue that the ICPA requires that the
“primarily for personal, family, or household purposes,”       underlying conduct involve a consumer transaction or
regardless of how its member insureds use Namenda. See         conduct that is consumer-oriented. (Forest Br. at 67–68
Restasis, 2018 WL 5928143, at *7. Therefore, it fails to       n.48 (citing Sheet Metal Workers Local 441 Health &
state a claim under Rule 12(b)(6) with respect to the          Welfare Plan v. GlaxoSmithKline, plc, 737 F. Supp. 2d 380,
HUDAP.                                                         409 (E.D. Pa. 2010) ).)

Defendants' motion to dismiss the Hawaii law claim under       In Sheet Metal Workers, the court referenced a state court
Count Three is GRANTED.                                        decision, State ex rel. Wasden v. Daicel Chem. Indus.,
                                                               Ltd., 106 P.3d 428, 435 (Ida. 2005), which examined the
                                                               unconscionability provisions of the ICPA and found that
                                                               they were “designed to prohibit unconscionable ‘sales
                         7. Idaho
                                                               conduct’ that is directed at the consumer.” Id. (emphasis
Defendants first argue that plaintiff has failed to plead      added). Wasden, however, hinged on two factors: whether
deceptive conduct, as required by the Idaho Consumer           the alleged price-fixing of sorbates, an antimicrobial
Protection Act (“ICPA”). (Forest Br. at 67 n.47.) The IPP      food and animal feed additive, was “sales conduct” for
responds that the ICPA confers a right of action based         purposes of the ICPA and whether the defendants had
on “unfair” conduct. (IPP Resp. to Gen. Defs. Br. at 17.)      ever sold sorbates to consumers in Idaho. Id. at 430, 435.
Defendants also argue that the ICPA makes unlawful only
specific types of conduct, including misrepresentations,       Here, by contrast, the Defendants are alleged to have
and does not include antitrust conduct. (Gen. Defs. Br. at     marketed and sold Namenda to consumers at inflated,
40 n.19 (citing Ida. Code § 48-603).) These arguments are      anticompetitive prices by, among other things, restricting
treated together.                                              consumer access to generic versions of Namenda
                                                               and announcing the withdrawal of the Namenda IR
Like many state consumer protection laws, most of the          formulation directly to consumers. Thus, construing the
conducted enumerated in the ICPA focuses on deceptive,         allegations in the light most favorable to the Plaintiff,
fraudulent, or misleading practices. Idaho Code § 48-603.      I find that the IPP has adequately alleged “consumer
Nonetheless, there is no firm requirement that a plaintiff     conduct” within the meaning of the statute. See also New
show deception since, for example, “engaging in any            Motor Vehicles, 350 F. Supp. 2d at 185 (upholding claim
unconscionable method, act, or practice in the conduct of      for antitrust conduct under ICPA).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        35
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 153 of 300 PageID: 461
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

                                                               which was not actionable under the IAA, was similarly
Defendants' motion to dismiss is DENIED.                       not actionable under the ICFA. 550 N.E.2d at 993
                                                               (“There is no indication that the legislature intended
                                                               that the Consumer Fraud Act be an additional antitrust
                                                               enforcement mechanism.”); accord Butler v. Jimmy John’s
                         8. Illinois
                                                               Franchise, LLC, No. 18-cv-0133, 2018 WL 3631577, at
Defendants first argue that plaintiffs must allege             *8 (S.D. Ill. My 31, 2018) (“the Illinois Supreme Court
deception in order to state a claim under the Illinois         has instructed that plaintiffs cannot use the [ICFA] to get
Consumer Fraud Act (“ICFA”). (Forest Br. at 67 n.47.)          around the fact that their theory does not fly under the
See also Sullivan’s Wholesale Drug Co., Inc. v. Faryl’s        [IAA].”). As a result, Laughlin stands for the proposition
Pharmacy, Inc., 573 N.E.2d 1370, 1376 (Ill. App. Ct.           that the ICFA is not a safety net that serves to catch
1991) (plaintiff’s “cause of action must stand or fall         residual anticompetitive behavior, although it does not
on whether defendants' conduct was deceptive”) (citing         speak to whether the ICFA countenances claims that are
Laughlin v. Evanston Hosp., 550 N.E.2d 986, 993 (Ill. 1990)    also actionable under the IAA.
). The IPP argues that it can plead its claim under the
“unfairness” prong of the ICFA, which is separate from         A subsequent case, Gaebler v. KM. Potash Corp., 676
the “deception” prong. (IPP Resp. to Gen. Defs. Br. at 17.)    N.E.2d 228, 230 (Ill. App. Ct. 1996), relied on Laughlin
                                                               to bar claims for anticompetitive conduct that were
At bottom, it is unclear whether Laughlin’s statement          brought pursuant to the ICFA only—presumably because
that the ICFA’s “reach was to be limited to conduct that       plaintiffs had tried to skirt the IAA’s prohibition on
defrauds or deceives consumers or others” was intended         indirect purchaser class actions. Id. (“[C]lassic antitrust
to bar all future claims brought under its “unfairness”        allegations dressed in Consumer Fraud Act clothing” did
prong, or whether its holding was, instead, restricted to      not state a claim). However, federal courts in Illinois
the price discrimination claims alleged in that particular     and the Seventh Circuit have questioned whether Gaebler,
case. 550 N.E.2d at 993. Subsequent cases in Illinois imply    which interprets Laughlin as preventing the ICFA from
that “unfairness” has survived Laughlin: “[a] plaintiff may    ever being a remedy for anticompetitive conduct, states
allege that conduct is unfair under the [I]CFA without         the law too broadly. Siegel v. Shell Oil Co., 480 F. Supp.
alleging that the conduct is deceptive.” Hill v. PS Illinois   2d 1034, 1049 n.12 (N.D. Ill. 2007) (noting that no other
Tr., 856 N.E.2d 560, 568 (Ill. Ct. App. 2006). “A deceptive    Illinois appellate courts have interpreted Laughlin in this
practices claim must meet Rule 9(b)’s heightened pleading      manner). And, consistent with both Laughlin and Gaebler,
standard, while an unfair practices claim need not because     other federal courts have held that “[i]t remains possible ...
it is not based on fraud.” Wheeler v. Assurant Specialty       that an unfair practice might be covered by both the
Prop., 125 F. Supp. 3d 834, 842 (N.D. Ill. 2015). I will       antitrust law and the Consumer Fraud Act,” Batson v.
follow the lead of those Illinois courts and decline to        Live Nation Entm't, Inc., 746 F.3d 827, 831 (7th Cir. 2014).
dismiss the IPP’s claim as a matter of law on these            The Court finds these recent cases, as well as the lack
grounds.                                                       of subsequent appellate case law in Illinois, persuasive
                                                               on the question of whether Gaebler bars recovery for
 *42 Second, Defendants argue that the ICFA is                 anticompetitive conduct under the ICFA.
inapplicable to antitrust conduct. (Forest Br. at 68 n.49
(citing 815 Ill. Comp. Stat. 505/2; Laughlin, 550 N.E.2d       Third, Defendants argue that the ICFA bars class actions.
at 993); Gen. Defs. Br. at 40 n.19.) The IPP responds          (Gen. Defs. Br. at 39, n.18; Forest Br. at 68, n.53).
that the ICFA “should be interpreted in the same manner        However, they fail to cite to any provision of the ICFA
and to the same extent as Section 5 of the FTC Act,”           that does so. Instead, they cite to the IAA, which does not
which unquestionably includes conduct that violates the        purport to apply to other statutes. 740 Ill. Comp. Stat. §
antitrust laws. (IPP Resp. to Gen. Defs. Br. at 26 (citing     10/7(2) (“no person shall be authorized to maintain a class
815 Ill. Comp. Stat. 505/2).)                                  action ... for indirect purchasers asserting claims under this
                                                               Act”) (emphasis added). In the absence of any arguments,
Again, this Court is not persuaded that Laughlin bars the      case law, or citations to the consumer fraud statute, the
current claims. Laughlin held that price discrimination,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       36
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 154 of 300 PageID: 462
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Court finds that this argument does not provide sufficient        unlike courts in, for example, Illinois, courts in Kansas
grounds for dismissing the ICFA claim.                            have not affirmatively excused a plaintiff proceeding
                                                                  with a claim for unconscionability from satisfying the
Finally, Defendants argue that the ICFA requires                  heightened pleading requirements for claims grounded in
plaintiffs to allege a consumer transaction or conduct that       fraud. Compare Wheeler, 125 F. Supp. 3d at 842, supra.
is consumer-oriented. (Forest Br. at 67–68, n.48 (citing
Ill. Comp. Stat. 505/10a(a) ).) But that section reads, in        Because the IPP cites no cases in support of its arguments,
relevant part, “Proof of a public injury, a pattern, or an        and cites one in support of Defendants', the KCPA claim
effect on consumers and the public interest generally shall       is DISMISSED. 24
be required in order to state a cause of action under this
Section against a party defendant who is a new vehicle
dealer or used vehicle dealer within the meaning of Chapter
5 of the Illinois Vehicle Code or who is the holder of a retail                           10. Maine
installment contract within the meaning of Section 2.12 of
                                                                  Defendants argue that the Maine Unfair Trade Practices
the Motor Vehicle Retail Installment Sales Act.” Ill. Comp.
                                                                  Act (“MUTPA”) provides a cause of action only for
Stat 505/10a(a) (emphasis added). By its terms, the statute
                                                                  persons who purchase goods “primarily for personal,
is inapplicable to the case at bar.
                                                                  family, or household purposes.” (Forest Br. at 68 n.51.)
                                                                  The statute provides a remedy to, in relevant part
 *43 Defendants' motion to dismiss the Illinois claim
                                                                  “[a]ny person who purchases or leases goods, services or
under Count Three is DENIED.
                                                                  property, real or personal, primarily for personal, family
                                                                  or household purposes and thereby suffers any loss of
                                                                  money or property, real or personal.” Me. Rev. Stat. tit.
                          9. Kansas                               5, § 213(1).

Defendants argue that the IPP has failed to allege                For the reasons discussed above, the Court finds that
consumer deception in satisfaction of the elements of the         Sergeants Benevolent, an insurer, has not purchased or
Kansas Consumer Protection Act (“KCPA”). (Forest Br.              paid for Namenda “primarily for personal, family, or
at 67 n.47.) The IPP responds generally that it brings its        household purposes.” See Restasis, 2018 WL 5928143, at
claims pursuant to the “unconscionable” prong of the              *7. It has paid for the drug because it is an insurer and
state consumer protection laws. (IPP Resp. to Gen. Defs.          has a contractual duty to reimburse its members for their
Br. at 17.)                                                       purchases. Therefore, it fails to state a claim under Rule
                                                                  12(b)(6).
The Court agrees with Defendants' interpretation of the
statute. The KCPA is intended to “protect consumers
                                                                  *44 Defendants' motion to dismiss is GRANTED. 25
from suppliers who commit deceptive and unconscionable
practices.” Kan. Stat. § 50-623; see also id. §§ 50-626,
50-627. As with other state laws, the enumerated offenses
under the statute focus overwhelmingly on deceptive or                                11. Massachusetts
fraudulent acts. Unlike other states, however, Kansas
courts have spoken more uniformly to the issue of whether         In order to bring a claim under Massachusetts' state
the “unconscionability” prong of the statute also requires        consumer protection law, Defendants argue that the IPP
a showing of deception: “In order to render the contract          must allege primarily intrastate conduct. (Forest Br. at
between the parties unconscionable, there must be some            68 n.50; Gen. Defs. Br. at 41 n.20.) Defendants do not
element of deceptive bargaining conduct present as well as        cite any case law for this proposition, although they do
unequal bargaining power.” Cornelison v. Denison State            cite Mass. Laws ch. 93A, § 1, which defines “trade” and
Bank, 315 P.3d 278 (Kan. Ct. App. 2014) (citing Willman           “commerce” to include “trade or commerce directly or
v. Ewen, 230 Kan. 262, 266, 634 P.2d 1061 (1981) ); see           indirectly affecting the people of this commonwealth.” Id.
also State ex rel. Stovall v. ConfiMed.com, L.L.C., 272           The IPP responds that the Complaint alleges intrastate
Kan. 1313, 1321, 38 P.3d 707, 713 (2002) (same). And,             effects and that, as a matter of law, a nationwide antitrust



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        37
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 155 of 300 PageID: 463
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

class action satisfies “intrastate” pleading requirements.       *45 Defendants' motion to dismiss the Massachusetts
(IPP Resp. to Gen. Defs. Br. at 32.)                            law claim under Count Three is DENIED.

On its own, the “affecting people of this commonwealth”
language does not persuade the Court that this claim
                                                                                       12. Michigan
should be dismissed, particularly as the IPP has alleged
sales of Namenda IR and Namenda XR affecting                    Defendants first argue that the IPP is required to allege
consumers and third party payors across the country,            consumer deception to plead a claim under the Michigan
including in Massachusetts.                                     Consumer Protection Act (“MCPA”). (Forest Br. at 67
                                                                n.47.) The IPP argues that it can base its claim on “unfair”
It is true that an earlier version of the Massachusetts         practices. (IPP Resp. to Gen. Defs. Br. at 17.)
statute contained an exemption for defendants “of whose
gross revenue at least twenty per cent is derived from          The IPP is correct. “The MCPA is broader than common
transactions in interstate commerce,” as well as for            law torts of fraud inasmuch as it prohibits ‘not only
defendants who met certain other criteria. See Dodd             ‘deceptive’ business practices but also those which are
v. Commercial Union Ins. Co., 365 N.E.2d 802, 808               ‘unfair’ and ‘unconscionable.’ ’ ” Game On Ventures, Inc.
(Mass. 1977). However, the statute no longer carves             v. Gen. RV Ctr., Inc., 587 F. Supp. 2d 831, 839 (E.D. Mich.
out such defendants. Rather, the current version of that        2008) (citing Mayhall v. A.H. Pond Co., 341 N.W.2d 268,
provision now states, in relevant part, “For the purpose        270 (Mich. Ct. App. 1983) ). The Court finds that the IPP
of this section, the burden of proving exemptions from          has adequately alleged conduct falling under § 445.903(z)
the provisions of this chapter shall be upon the person         —“Charging the consumer a price that is grossly in excess
claiming the exemptions.” Mass. Laws ch. 93A, § 3.              of the price at which similar property or services are
                                                                sold.” (Compare CAC ¶ 213). Therefore, Defendants' first
Next, Defendants argue that G.L. c. 93A does not allow          argument fails.
for class actions or indirect purchaser actions. Ciardi, 762
N.E.2d at 314, is squarely on point: it holds that both class   Defendant next argues that the IPP fails to plead
actions and indirect purchaser actions are permitted under      a consumer transaction or conduct that is consumer-
Massachusetts' consumer protection law. Id.                     oriented. (Forest Br. at 67–68, n.48 (citing Sheet Metal
                                                                Workers, 737 F. Supp. 2d at 412).) Sheet Metal Workers,
Finally, Defendants argue in their supplemental briefing        however, dismissed the plaintiffs' MCPA claim in a sham
that the IPP has not satisfied the pre-filing notice            patent litigation case because plaintiffs had not “alleged
requirement under chapter 93A. (Gen. Defs. Suppl. Br.           that [defendant] had an intent to deceive consumers and
at 13 (citing Mass. Gen. Laws ch. 93A, § 9(3) ).)               because their actions [did] not fall within any of the
Like Alabama’s consumer protection statute, the pre-            enumerated prohibited practices listed in section 445.901
suit notice provisions of chapter 93A do not apply              [sic].” Id. The facts of Sheet Metal Workers are readily
if “the prospective respondent does not maintain a              distinguishable, particularly as the IPP has adequately
place of business or does not keep assets within the            alleged “unfair” conduct under an enumerated provision
commonwealth.” Id. Defendants do not argue, and                 of the statute.
nothing in the CAC alleges, that they maintain a
place of business or keep assets in Massachusetts. (See         Third, Defendants argue that the MCPA is inapplicable to
CAC ¶¶ 16–30.) Moreover, nothing in § 9(3) suggests             antitrust conduct because it only applies to “specific types
that a Massachusetts court would dismiss an action              of conduct,” such as misrepresentations. (Gen. Defs. Br.
under Chapter 93A if a plaintiff failed to comply with          at 40 n.19 (citing Mich. Comp. Laws § 445.903); Forest
this provision. Like the Alabama statute, the provision         Br. at 68 n.49.) The IPP opposes this argument on the
appears to operate like a Rule 68 offer of judgment,            basis that the MCPA is “modeled after the FTC Act
capping damages for defendants who make settlement              and extend[s] to prohibit unfair methods of competition
offers in good faith.                                           including monopolistic conduct.” (IPP Resp. to Gen.
                                                                Defs. Br. at 26.)




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      38
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 156 of 300 PageID: 464
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

The IPP is correct. The MCPA does contain                      Defendants argue that the Montana Unfair Trade
harmonization language: it enables injured persons to          Practices and Consumer Protection Act (“MUTPCPA”)
bring a class action caused by “a method, act, or practice     only “allow[s] suits by consumers who are natural persons
in trade or commerce declared by a circuit court of appeals    with regards [sic] to transactions made primarily for
or the supreme court of the United States to be an unfair      personal or household purposes.” (Forest Br. at 68, n.51
or deceptive act or practice within the meaning of section     (citing Mont. Stat. § 30-14-102).)
5(a)(1) of the Federal Trade Commission Act.” Mich.
Compiled Laws § 445.911(3)(c). Moreover, federal courts        The MUTPCPA enables a “consumer” to bring an
have sustained causes of action under the MCPA for             action for damages, Mont. Stat. § 30-14-133(1), and
antitrust conduct. FTC v. Mylan Labs., Inc., 62 F. Supp.       defines “consumer” as “a person who purchases or leases
2d 25, 48 (D.D.C. 1999).                                       goods, services, real property, or information primarily
                                                               for personal, family, or household purposes,” id. §
Defendants' motion to dismiss is DENIED.                       30-14-102(1).

                                                               As I have held with respect to other state laws containing
                                                               this requirement, I find that Sergeants Benevolent has
                       13. Missouri
                                                               failed to state a claim under the MUTPCPA because it did
Defendants argue that the IPP fails to adequately plead        not purchase Namenda “primarily for personal, family, or
a consumer transaction or conduct that is consumer-            household purposes.” See Restasis, 2018 WL 5928143, at
oriented under the Missouri Merchandising Practices Act        *7.
(“MMPA”). (Forest Br. at 67–68, n.48 (citing Mo. Rev.
Stat. § 407.020(1) ).)                                         Defendants'    motion     to    dismiss    is,   therefore,
                                                               GRANTED. 26
The Court is not convinced that the provision of
the MMPA cited by Defendants contains such a
requirement. “The act, use or employment by any person
                                                                                     15. Nebraska
of any deception, fraud, false pretense, false promise,
misrepresentation, unfair practice or the concealment,         Defendants argue that the IPP fails to adequately plead
suppression, or omission of any material fact in               a consumer transaction or conduct that is consumer-
connection with the sale or advertisement of any               oriented under the Nebraska Consumer Protection Act
merchandise in trade or commerce ... in or from the state      (“NCPA”). (Forest Br. at 67–68 n.48 (citing Neb. Rev.
of Missouri, is declared to be an unlawful practice.” Mo.      Stat. § 59-1601).) As with their claim under Missouri
Rev. Stat. § 407.020(1). “Trade or commerce,” in turn,         law, Defendants have cited no authority commensurate
is defined as “the advertising, offering for sale, sale, or    with the proposition that the NCPA restricts recovery
distribution, or any combination thereof, of any services      to “consumer-oriented” conduct or that such conduct
and any property, tangible or intangible, real, personal, or   not covered by the IPP Complaint. Section 59-1601 of
mixed, and any other article, commodity, or thing of value     the NCPA is broad, with no indications that recovery
wherever situated.” Id. § 407.010(7).                          is restricted to certain types of conduct: “person” is
                                                               defined to include trusts,” id. § 59-1601(1), and “trade
 *46 Because Defendants have cited no authority                and commerce” is defined to mean, in relevant part, “any
commensurate with the proposition that Missouri restricts      commerce directly or indirectly affecting the people of the
recovery under the MMPA to consumer-oriented conduct           State of Nebraska,” id. § 59-1601(2).
not covered by the IPP Complaint, their motion to dismiss
the Missouri claim under Count Three is DENIED.                As a result, Defendants' motion to dismiss the Nebraska
                                                               claim under Count Three is DENIED.


                       14. Montana
                                                                                       16. Nevada



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    39
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 157 of 300 PageID: 465
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Defendants argue that the Nevada Deceptive Trade                Other federal district courts to examine this issue are in
Practices Act (“NDTPA”) requires the IPP to allege              accord and have not restricted NDTPA claims to elderly
deceptive conduct. (Forest Br. at 67 n.47.) The IPP argues      or disabled plaintiffs. DDAVP, 903 F. Supp. 2d at 227;
that it has limited its claims to the “unfair methods” and      Domestic Drywall, 2016 WL 3769680, at *10.
“unfair trade practices” prongs of the statute. (IPP Resp.
to Gen. Defs. Br. at 17.)                                       Defendants' motion to dismiss the Nevada law claim
                                                                under Count Three is DENIED.
The NDTPA enumerates deceptive trade practices
at sections 598.015 through 598.025 of the statute.
Section 598.0923 of the statute makes it a violation
                                                                                    17. New Hampshire
to “knowingly ... violate a state or federal statute or
regulation relating to the sale or lease of goods or            Defendants argue that the New Hampshire Consumer
services.” Nev. Rev. Stat. § 598.0923(3). This Court            Protection Act (“NHCPA”) only applies when the
adopts the reasoning in Effexor, 2018 WL 4466050, at            underlying conduct is primarily intrastate. (Forest Br. at
*20, which found that a plaintiff could state a claim           68 n.50; Gen. Defs. Br. at 40–41 n.20). Defendants cite
under this section of the NDTPA where the claims were           to the provision of the statute that deems unlawful “any
“predicated on allegations of anticompetitive conduct,          unfair method of competition ... in the conduct of any
which are considered prohibited acts under Nev. Rev.            trade or commerce within this state.” N.H. Rev. Stat.
Stat. § 598A.060.” Id.                                          § 358-A:2. The IPP alleges it has met this requirement,
                                                                both with respect to its Complaint and as a matter of
 *47 Defendants next argue that the Nevada Deceptive            nationwide class action law. (IPP Resp. to Gen. Defs. Br.
Trade Practices Act (“NDTPA”) confers a right of action         at 32.)
only to elderly or disabled persons. (Gen. Defs. Br. at 40
(citing Nev. Rev. Stat. § 598.0977); see also Forest Br. at     Without more, the Court is not persuaded that the “within
68 n. 52.) Because the IPP, “a New York trust, is not an        this state” language in the statute requires dismissal of the
elderly or disabled person located in Nevada,” it cannot        claim. “[C]ourts interpreting New Hampshire’s consumer
bring a claim. (Gen. Defs. Br. at 40.)                          protection law disagree as to whether a nationwide scheme
                                                                in which the plaintiffs pay a higher price in the state
I agree with the IPP that private relief in the statute is      is sufficient to satisfy the statute’s requirement.” In re
not so limited. As the IPP persuasively argues, Nev. Rev.       Ductile Iron Pipe Fittings (DIPF) Indirect Purchaser
Stat. § 41.600 operates to provide a right of action to “any    Antitrust Litig., No. 12-cv-169, 2013 WL 5503308, at *22
person who is a victim of consumer fraud.” (IPP Resp.           (D.N.J. Oct. 2, 2013) (collecting cases). However, based
to Gen. Defs. Br. at 31 (citing Nev. Rev. Stat. § 41.600;       on the language of the statute, this Court agrees with those
Southern Serv. Corp. v. Excel Bldg. Servs., Inc., 617 F.        cases that have held that sales of the offending goods into
Supp. 2d 1097, 1099 (D. Nev. 2007) ).) The statute defines      New Hampshire alleges sufficient intrastate conduct to
“consumer fraud” to encompass acts that violate the             satisfy the NHCPA. DDAVP, 903 F. Supp. 2d at 231.
NDTPA. See Nev. Rev. Stat. § 41.600(2)(e) (“ ‘consumer
fraud’ means ... a deceptive trade practice as defined in       Defendants' motion to dismiss the New Hampshire claim
NRS 598.0915 to 598.0925, inclusive”). In Southern Serv.        is, therefore, DENIED.
Corp., 617 F. Supp. 2d at 1100, moreover, the U.S. District
Court for the District of Nevada found that “person,” as
used in Nev. Rev. Stat. § 41.600, could include a corporate
                                                                                     18. New Mexico
competitor, which indicates that private relief under the
statute is not restricted to elderly or disabled persons. The   Defendants first argue that the New Mexico Unfair
fact that the law makes special provision for the elderly       Practices Act (“NMUPA”) requires plaintiffs to allege
and disabled does not mean that others are not covered          deceptive conduct. (Forest Br. at 67, n.47). The IPP says
elsewhere in the statute.                                       that the NMUPA also covers unfair or unconscionable
                                                                conduct. (IPP Resp. to Gen. Defs. Br. at 17.)




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       40
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 158 of 300 PageID: 466
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

 *48 The IPP has the better reading of the NMUPA. In            of “unfair” conduct suffice. (IPP Resp. to Gen. Defs. Br.
addition to deceptive conduct, the NMUPA also makes             at 17.)
unlawful “unconscionable trade practices,” which include
those that “result[ ] in a gross disparity between the          The Court agrees with Defendants. Section 349
value received by a person and the price paid.” N.M.            of the NYGBL does not contain an “unfair” or
Stat. § 57-12-2(E)(2); (compare CAC ¶ 213). Federal             “unconscionable” practices prong, and therefore a
courts have permitted price-fixing claims, which typically      plaintiff must plead consumer fraud or deception in order
do not require alleging deception, to proceed under             to bring a claim. In addition, while antitrust conduct is
this provision. In re Lipitor Antitrust Litig., No. 12-         actionable under section 349, plaintiffs still must allege
cv-2389, 2018 WL 4006752, at *20 (D.N.J. Aug. 21, 2018);        deception to state a claim. See Dig. Music, 812 F. Supp.
Domestic Drywall, 2016 WL 3769680, at *8. Although              2d at 410 (analyzing New York cases); see also 7 von
this is not a price-fixing case, the Court is persuaded         Kalinowski, Sullivan, & McGuirl, supra, § 132.07. Even
by these cases that hold that a plaintiff need not allege       cases cited by the IPP hold that any plaintiff who brings
consumer deception. In addition, and for the same               a claim under section 349 must allege deceptive conduct
reasons, the Court also rejects Defendants' argument that       in its Complaint. See, e.g., In re Processed Egg Prods.
the NMUPA does not provide a remedy for antitrust               Antitrust Litig., 851 F. Supp. 2d 867, 907 (E.D. Pa. 2012)
conduct. (Forest Br. at 68, n.49; Gen. Defs. Br. at 40 n.19.)   (dismissing claim for failure to allege deception as the basis
                                                                for injury) (citing Stutman v. Chem. Bank, 731 N.E.2d 608,
Defendants next argue that the IPP fails to adequately          611–12 (N.Y. 2000) ).
plead a consumer transaction or conduct that is consumer-
oriented under the NMUPA. (Forest Br. at 67–68 n.48             As a result, Defendants' motion to dismiss the New York
(citing N.M. Stat. §§ 57-12-2–3).)                              claim is GRANTED. 27

As with their claim under Missouri and Nebraska
law, however, Defendants have cited no authority
commensurate with the proposition that the NCPA                                     20. North Carolina
restricts recovery to “consumer-oriented” conduct or that
                                                                Defendants ask this Court to dismiss the IPP’s claim
such conduct not covered by the IPP Complaint. Section
                                                                under the North Carolina Unfair and Deceptive Trade
57-12-3 of the NMUPA states: “Unfair or deceptive
                                                                Practices Act (“NCUDTPA”) because it has failed to
trade practices and unconscionable trade practices in
                                                                allege conduct that is primarily intrastate. (Forest Br. at
the conduct of any trade or commerce are unlawful.”
                                                                68 n.50; Gen. Defs. Br. at 41 n.20 (both citing N.C. Gen.
Section 57-12-2, in turn, defines “trade or commerce” very
                                                                Stat. § 75-1.1).) However, nothing in the section of the
broadly, including “the advertising, offering for sale or
                                                                statute cited by Defendants indicates that a claim may be
distribution of any services and any property and any
                                                                brought pursuant to the NCUDTPA only if the conduct
other article, commodity or thing of value, including any
                                                                is “primarily intrastate.” See N.C. Gen. Stat. § 75-1.1.
trade or commerce directly or indirectly affecting the
people of this state.” N.M. Stat. § 57-12-2(C).
                                                                 *49 Second, Defendants argue that the NCUDTPA
                                                                only permits actions by natural persons with regard to
Defendants' motion to dismiss is DENIED.
                                                                transactions made primarily for personal or household
                                                                purposes. (Forest Br. at 68 n.51 (citing N.C. Gen. Stat.
                                                                75.1-1).) Again, nothing in the cited section indicates
                       19. New York                             that a claim would be restricted to natural persons or to
                                                                transactions made primarily for personal or household
Defendants move to dismiss the IPP’s claim under section        purposes. In fact, “commerce” is expressly defined to
349 of New York’s General Business Law (“NYGBL”) for            “include[ ] all business activities, however denominated,”
failure to plead deceptive conduct. (Forest Br. at 67 n.47.)    and exempts only “professional services rendered by a
The IPP argues that it is not required to plead deceptive       member of a learned profession.” N.C. Gen. Stat. §
conduct to recover under the statute and that allegations       75-1.1(b).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        41
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 159 of 300 PageID: 467
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Defendants' motion to dismiss is DENIED.                    under the state antitrust statute, the Tennessee Trade
                                                            Practices Act. Sherwood, 2003 WL 21780975, at *33.
                                                            Blake, by comparison, did not analyze the legislative
                                                            history of the TCPA or its incongruities with the federal
                   21. Rhode Island
                                                            FTC Act, instead relying on the statutory mandate that it
Defendants argue that the Rhode Island Deceptive Trade      be “liberally construed.” 1996 WL 134947, at *6–*7.
Practices Act (“RIDTPA”) limits relief to “[a]ny person
who purchases or leases goods or services primarily for     Like other federal courts to review this issue, I find that the
personal, family, or household purposes.” R.I. Gen. Laws    more recent opinions of the Tennessee Court of Appeals,
§ 6-13.1-5.2(a); (see also Forest Br. at 68 n.51).          such as Bennett and Sherwood, both persuasive in their
                                                            own right, as well as indicative of how the Tennessee
As discussed in previous sections, Sergeants Benevolent     Supreme Court would likely rule on this question. See
fails to state a claim under the RIDTPA because it did      Relafen, 221 F.R.D. at 284; In re Photochromic Lens
not purchase Namenda “primarily for personal, family, or    Antitrust Litig., No, 10-md-2173, 2011 WL 4914997, at *4
household purposes.” See Restasis, 2018 WL 5928143, at      & n.14 (Oct. 14, 2011).
*7.
                                                            *50    Therefore, Defendants' motion to dismiss the
Defendants'   motion     to   dismiss    is,   therefore,   Tennessee claim under Count Three is GRANTED. 29
GRANTED. 28


                                                                                      23. Utah
                     22. Tennessee
                                                            Defendants first argue that the Utah Consumer Sales
Defendants argue that the TCPA is inapplicable to           Practices Act (“UCSPA”) requires the IPP to plead
antitrust conduct. (Forest Br. at 68 n.49; Gen Defs. Br.    deceptive conduct. (Forest Br. at 67 n.47.) The IPP argues
at 40 n.19 (citing Tenn. Code § 47-18-104(b) ).) There      that a plaintiff may state a claim under the UCSPA for
appears to be a split among Tennessee’s intermediate        “unfair” acts or practices that are not inherently deceptive.
courts with respect to this question. Some courts have      (IPP Resp. to Gen. Defs. Br. at 17.)
held expressly that “the TCPA does not apply to anti-
competitive conduct.” Bennett v. Visa U.S.A. Inc., 198      The Court agrees with the IPP. The UCSPA expressly
S.W.3d 747, 755 (Tenn. Ct. App. 2006). Others have          allows a plaintiff to plead “unconscionable” conduct as
concluded that anticompetitive conduct is an “unfair”       the basis of its claim, and that this does not require a
practice covered by the TCPA. Blake v. Abbott Labs., No.    showing of fraud or deception. See Utah Code § 13-11-5;
03A01-9509-cv-00307, 1996 WL 134947, at *5–*7 (Tenn.        see also New Motor Vehicles, 350 F. Supp. 2d at 205;
Ct. App. Mar. 27, 1996).                                    Gallegos v. LVNV Funding LLC, 169 F. Supp. 3d 1235,
                                                            1245 (D. Utah 2016) (considering separately claims for
More recent decisions in Tennessee, including Bennett,      deceptive and unconscionable acts).
have reasoned that, by not incorporating the “unfair
methods of competition” language from the federal           Defendants next argue that the UCSPA is inapplicable
FTC Act into Tennessee’s “little FTC” Act, the              to antitrust conduct because anticompetitive conduct is
Tennessee legislature intended to prohibit recovery for     not enumerated within the statute’s list of “deceptive
anticompetitive conduct under the TCPA. Bennett, 198        practices.” (Forest Br. at 68 n.49; Gen. Defs. Br. at 40 n.19
S.W.3d at 754–55; see also Sherwood v. Microsoft Corp.,     (citing Utah Code § 13-11-4).) The IPP responds that the
No. M2000-1850-COA-R9-CV, 2003 WL 21780975, at              UCSPA contains a harmonization provision with the FTC
*31–*33 (Ten. Ct. App. July 31, 2003); Duke v. Browning-    Act, giving it a broad reach. (IPP Resp. to Gen. Defs. Br.
Ferris Indus. of Tenn., Inc., No. W2005-146-COA-R3-         at 26.)
CV, 2006 WL 1491547, at *8 (Tenn. Ct. App. May 31,
2006). Instead, the legislature intended that consumers     First, the list of deceptive practices in the statute is not
injured by such conduct would have an exclusive remedy      exclusive, by its own terms. Utah Code § 13-11-4(2).


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      42
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 160 of 300 PageID: 468
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Second, Defendants cite to the “deceptive act or practice”      basis of these statutory provisions. The Court is aware of
provision of the UCSPA, whereas the IPP has stated              only one case, from the District of Utah, that purports to
that it brings all claims under Count Three pursuant            interpret “consumer” for purposes of subsection 13-11-19.
to the “unfair” or “unconscionable” practices prongs            Icon Health & Fitness, Inc. v. ConsumerAffairs.com, No.
of the relevant statutes. Here, the relevant provision is       16-cv-168, 2018 WL 1183372, at *5 (D. Utah Mar. 6,
not section 13-11-4 but instead section 13-11-5. Finally,       2018), motion to certify appeal denied, 2018 WL 2122855
other federal district courts have found that allegations of    (D. Utah May 8, 2018). The court in that case reasoned
anticompetitive conduct, when brought pursuant to the           that the plaintiff, whose products were reviewed on
“unconscionability” provision of the UCSPA, can survive         Defendant’s website, did not have a cause of action
a motion to dismiss. New Motor Vehicles, 350 F. Supp.           under the UCSPA because the plaintiff did “not allege
2d at 205; Aftermarket. Filters, 2009 WL 3754041, at *9.        or argue that it is a consumer harmed by Defendants'
Therefore, the Court declines to dismiss the UCSPA claim        conduct.” Id. The facts of the IP Action are clearly
on this ground.                                                 distinguishable, however, because Sergeants Benevolent
                                                                alleges that, through its own reimbursements or payments
Defendants next move to dismiss the UCSPA claim                 for branded Namenda, it grossly overpaid for the product
because it applies only to natural persons making               relative to its value. (CAC ¶ 213.) In addition, at least
purchases for personal or household purposes. (Forest Br.       one federal court has allowed a corporation, which that
at 68 n.51 (citing Utah Code §§ 13-11-3(2)(a), 13-11-19).)      a competitor engaged in false consumer advertising in
                                                                the course of consumer transactions, to recover under the
The Court disagrees that the UCSPA clearly restricts            UCSPA. See Derma Pen, LLC v. 4EverYoung Ltd., No.
recovery in this manner. Utah Code § 13-11-5 states, “An        13-cv-00729, 2017 WL 2258362, at *15 (D. Utah May 22,
unconscionable act or practice by a supplier in connection      2017), aff'd, 736 F. App'x 741 (10th Cir. 2018).
with a consumer transaction violates this act, whether it
occurs before, during, or after the transaction.” Id. §         In addition, unlike other consumer protection statutes
13-11-5 (emphasis added). Utah Code § 13-11-19, which           reviewed by this Court, the UCSPA contemplates sales
provides a private cause of action, permits a “consumer         made both “to” and “apparently to” a person for
who suffers loss as a result of a violation of this chapter”    personal, family, or household purposes. Utah Code
to recover actual damages. Id. § 13-11-19(2) (emphasis          § 13-11-3(2)(a). The Court is not aware of any Utah
added). The statute defines “consumer transaction”              case that interprets this language, and the distinction is
in Section 13-11-3(2) but does not anywhere define              not clear from the legislative history. The “apparently
“consumer,” That subsection reads, in relevant part: “          to” language was inserted as part of S.B. 75, which
‘Consumer transaction’ means a sale ... or other ... transfer   expanded the definition of “consumer transaction” related
or disposition of goods ..., to, or apparently to, a person     to identity fraud. 2000 Utah Las Ch. 57 (West) (S.B.
for ... primarily personal, family, or household purposes.”     75) (“ ‘Consumer transaction’ ... includ[es] the use or
Utah Code § 13-11-3(2)(a) (emphasis added). “Person,”           misuse of personal identifying information of any person
moreover, expressly includes a “corporation, ... trust,         in relation to a consumer transaction to, or apparently to,
partnership, association, ... or any other legal entity.” Id.   a person for primarily personal, family, or household
§ 13-11-3(5) (emphasis added).                                  purposes.”). Later, the identity fraud language was
                                                                stripped from the definition, but the phrase “apparently
 *51 On its face, the definition of “consumer transaction”      to” was retained. 2004 Utah Laws Ch. 55 (H.B. 195).
appears to contemplate sales of goods to—among other            Construing the allegations in the Complaint in the light
entities—corporations and trusts for their “personal,”          most favorable to the IPP, however, the Court finds that
“family,” or “household” purposes. This, of course, is          sales of Namenda were made either to or “apparently
possible only through an entity’s members, employees or         to” consumers primarily for their personal, family, or
customers, which is consistent with the IPP’s allegations       household purposes. Therefore, the Complaint states a
in its Complaint.                                               claim.

The Court is not aware of any case law that would prohibit      Finally, Defendants argue that class actions are not
recovery by the IPP for failure to state a claim on the         permissible under the UCSPA. (Forest Br. at 68 n.53; Gen.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     43
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 161 of 300 PageID: 469
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Defs. Br. at 39 n.18 (citing Utah Code § 13-11-19(2) ).) The
UCSPA states, in relevant part: “A consumer who suffers        This cited provision restricts recovery to a “consumer.”
loss as a result of a violation of this chapter may recover,   Vt. Stat. tit. 9 § 2461(b). “Consumer,” in turn, is defined
but not in a class action, actual damages[.]” Utah Code §      as “any person who purchases, leases, contracts for, or
13-11-19(2).                                                   otherwise agrees to pay consideration for goods or services
                                                               not for resale in the ordinary course of his or her trade
However, another paragraph of the same section permits         or business but for his or her use or benefit or the use
a consumer to bring a class action for actual damages          or benefit of a member of his or her household, or in
provided certain preconditions are satisfied. Utah Code        connection with the operation of his or her household ...,
§ 13-11-19(4)(a); see also Miller v. Basic Research, LLC,      or a person who purchases, leases, contracts for, or
285 F.R.D. 647, 654–55 (D. Utah 2010). Specifically, class     otherwise agrees to pay consideration for goods or services
plaintiffs proceeding under the UCSPA must allege that         not for resale in the ordinary course of his or her trade or
the specific action was declared unlawful pursuant to an       business but for the use or benefit of his or her business or
administrative rule, a court order, or (in limited cases)      in connection with the operation of his or her business.”
a consent judgment before the consumer transactions on         Vt. Stat. tit. 9, § 2451a(a) (emphasis added).
which the action was based occurred. Id.
                                                               As discussed in preceding sections, Sergeants Benevolent
 *52 Courts that have examined the class action damages        cannot state a claim under this statute by alleging
bar under the UCSPA have tended to defer the question of       that it reimbursed for Namenda on behalf of its
whether an action meets the statutory prerequisites until      insured members. See Restasis, 2018 WL 5928143, at
later stages of the case. See, e.g., In re General Motors      *7. The language of the statute clearly restricts the term
LLC Ignition Switch Litig., Nos. 14-md-2543, 14-mc-2543,       “consumer” to end users of the product.
2018 WL 4351892, at *46 n.63 (S.D.N.Y. Sept. 12, 2018)
(“The Court defers to another day whether the provision”       Therefore, Defendants' motion to dismiss the VCPA claim
that limits damages under the UCSPA “applies here.”); In       is GRANTED.
re Volkswagen “Clean Diesel” Mktg., Sales Practices, &
Prods. Liability Litig., MDL No. 2672, 2018 WL 4777134,
at *28–*29 (N.D. Cal. Oct. 3, 2018) (“The Court will not
                                                                                    25. West Virginia
make these determinations at this stage.”).
                                                               Defendants argue for the first time in their supplemental
The Court agrees that this issue is more appropriately         briefing that the IPP’s claim under the West Virginia
handled following discovery, when the parties can address      Consumer Credit and Protection Act (“WVCCPA”)
(i) if the statutory prerequisites have been met with          must be dismissed because the IPP has not satisfied
respect to the conduct and particular transactions alleged     the statutory pre-filing notice requirement. (Gen. Defs.
and, (ii) in the alternative, whether the need to make         Suppl. Br. at 13 (citing W. Va. Code § 46A-6-106(c)
this individualized determination in Utah would defeat         ).) That provision reads, in relevant part: “[N]o action,
predominance.                                                  counterclaim, cross-claim or third-party claim may be
                                                               brought pursuant to the provisions of this section until
Defendants' motion to dismiss the UCSPA claim is               the person has informed the seller or lessor in writing and
DENIED.                                                        by certified mail, return receipt requested, of the alleged
                                                               violation and provided the seller or lessor twenty days
                                                               from receipt of the notice of violation but ten days in the
                       24. Vermont                             case a cause of action has already been filed to make a cure
                                                               offer.” W. Va. Code § 46A-6-106(c).
Defendants move to dismiss the Vermont Consumer
Protection Act (“VCPA”) because it permits only claims         Unlike the similar pre-suit notice requirement under
brought by natural persons making purchases for personal       the Hawaii Antitrust Act, the state court remedy for
or household purposes, (Forest Br. at 68 n.51 (citing Vt.      noncompliance with the WVCCPA’s pre-filing notice
Stat. tit 9 § 2461(b) ).)                                      requirement appears to be dismissal of the claim. Harrison



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      44
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 162 of 300 PageID: 470
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

v. Porsche Cars North Am., Inc., No. 15-0381, 2016 WL             For this reason, the Court GRANTS Defendants' motion
1455864, at *3 (W. Va. Apr. 12, 2016) (unpublished                to dismiss the West Virginia claim under Count Three. 30
opinion) (dismissing claim for failure to comply with pre-
suit notice provisions).
                                                                    E. In Conclusion, the IPP Has Stated a Claim for
 *53 Because the notification requirement is an express             Violation of State Consumer Protection Laws Under
precondition to filing suit, federal district courts sitting in     Count Three Under the Laws of 14 States
diversity have also granted defendants' motions to dismiss        In sum, the Court finds that the IPP Complaint adequately
when the plaintiffs have not complied with this provision.        pleads facts supporting its allegations of unfair trade
Waters v. Electrolux Home Prods., Inc., 154 F. Supp. 3d           practices against all Defendants. The Court also finds
340, 354 (N.D. W. Va. 2015) (consumer class action);              that, as a matter of law, the IPP may pursue its Count
Muffins v. Ethicon, Inc., No. 12-cv-2952, 2017 WL 319804,         Three claims for consumer protection law violations under
at *3 (S.D. W. Va. Jan. 20, 2017) (consumer class action);        the laws of all states except Arizona (which claim was
McCoy v. Southern Energy Homes, Inc., No. 09-cv-1271,             withdrawn by the IPP), the District of Columbia, Hawaii,
2012 WL 1409533, at *13 (S.D. W. Va. Apr. 23, 2012);              Kansas, Maine, Montana, New York, Rhode Island,
Stanley v. Huntington Nat. Bank, No. 11-cv-54, 2012 WL            Tennessee, Vermont, and West Virginia. Those claim are
254135, at *7 (N.D. W. Va. Jan. 27, 2012) (individual             hereby DISMISSED.
action). Other courts have dismissed the claim without
prejudice. Processed Egg Prods., 851 F. Supp. 2d at 911.
                                                                  VIII. Count Four: Unjust Enrichment Under the Laws of
To this Court’s knowledge, no federal district court              44 States Against Actavis, Forest, Merz, and the Generic
has examined the cure offer requirement in light of the           Defendants
Supreme Court’s holding in Shady Grove. Certainly, the             *54 Finally, the IPP Complaint alleges 44 state law
pre-suit cure offer requirement is “a state law that restricts    claims grouped under the heading “Count Four: Unjust
the types of claims eligible for class treatment beyond the       Enrichment.” (CAC at 56.) The IPP asserts this cause of
limits established by Rule 23,” because it requires certain       action against all Defendants: Forest, Actavis, Merz, and
prerequisites to filing suit that Rule 23 does not. Restasis,     the Generic Defendants. (Id.)
2018 WL 5928143, at *6. It therefore conflicts with the
federal rule.                                                     This cause of action alleges that “Defendants have
                                                                  benefited from the overcharges” on Namenda IR and XR;
The question is therefore whether the cure offer                  that these benefits were “made possible by the unlawful
requirement is “so bound up with the state-created right          and inequitable acts alleged” in the Complaint; that
or remedy that it define the scope of that substantive right      “Defendants' financial benefits are traceable to Plaintiff
or remedy.” Id. (citing Shady Grove, 559 U.S. at 419–20           and End-Payor Class members' overpayments”; and that
(Stevens, J., concurring) ).                                      “Plaintiff and End-Payor Class members have conferred
                                                                  an economic benefit upon the Defendants in the nature
This Court finds that it is. Under the statute, the cure offer,   of profits resulting from unlawful overcharges.” (CAC
where accepted, tolls the applicable statute of limitations       ¶¶ 219–21.) Together, these allegations form the factual
“for the period the effectuation of the cure offer is being       nucleus on which the 44 state unjust enrichment claims are
performed.” W. Va. Code § 46A-6-106(e). Moreover,                 based.
where the accepted cure offer is performed, it constitutes
a complete defense to the action. Id. § 46A-6-106(h). And,        At the outset, the IPP notes that, “[t]o the extent required,
if a defendant accepts and performs a cure offer, and a           this claim is pled in the alternative to other claims in this
plaintiff brings suit anyway, the defendant is entitled to        Complaint.” (CAC ¶ 218.) The IPP maintains that “unjust
attorneys' fees and costs for defending the action. Id. In        enrichment is a separate cause of action” from both state
other words, the cure offer creates substantive defenses          antitrust and consumer protection laws, “which plaintiffs
and additional remedies under state law.                          are allowed to plead in the alternative under Federal
                                                                  Rule of Civil Procedure 8—regardless of consistency and
                                                                  whether based on legal of [sic] equitable grounds.” (IPP



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         45
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 163 of 300 PageID: 471
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Resp. to Gen. Defs. Br. at 41). The IPP also alleges that it
has no adequately remedy at law. (CAC ¶ 230.)                    • Some states require the plaintiff to allege that the
                                                                   defendant received a direct benefit from it, (Gen.
As they have done with respect to Counts One, Two,                 Defs. Br. at 44–45; Forest Br. at 77 n.57); and
and Three of the IPP Complaint, Defendants first make
                                                                  *55 • A subset of states require the plaintiff to allege
several broad-based arguments aimed at dismissing Count
                                                                   privity with the defendant, (Gen. Defs. Br. at 47–48),
Four of the Complaint as a whole, including:
                                                                   or “something approaching privity,” (Forest Br. at
  • The claims are “likely” time-barred under the                  70).
    applicable statute of limitations, (Forest Br. at 65
    n.42);                                                     Defendants raise one or several of these arguments as
                                                               a defense to each state law claim under Count Four.
  • The IPP has failed to satisfy the Fed. R. Civ. P. 8        The table in Appendix 4 of Actavis, Forest, and Merz’s
    pleading standard under Twombly and Iqbal, (Gen.           original brief provides a mostly accurate overview of
    Defs. Br. at 42);                                          which arguments correspond to which claims. (See Forest
                                                               Br. App'x 4.)
  • The IPP lacks Article III standing to bring claims in
    states where it has not made purchases and thereby         Again, as this Court has done with the other Counts of the
    suffered injury-in-fact, (Forest Br. at App'x 4);          IPP Complaint, it first addresses Defendants' arguments
                                                               of general applicability and then proceeds through each
  • The IPP has not plausibly alleged that it conferred any
                                                               state claim, determining whether the relevant arguments
     benefit on the Generic Defendants, (Gen. Defs. Br. at
                                                               raised warrant dismissal.
     46);

  • The IPP may not skirt the strictures of Illinois Brick
                                                                  A. Count Four Does Not State a Claim With Respect to
    by bringing indirect purchaser claims as equitable
                                                                  the Generic Defendants Under the Laws of Any State
    actions for unjust enrichment, (Gen. Defs. Br. at 34–
                                                               Federal district courts generally recognize that “[t]he
    36 nn. 12, 14; Forest Br. App'x 4); and
                                                               elements of unjust enrichment are similar in every state.”
  • Equitable claims cannot be used as a backstop where        Lazarek v. Ambit Energy Holdings, LLC, No. 15-cv-6361,
     the injuries suffered by plaintiffs are not cognizable    2017 WL 4344557, at *6 (W.D.N.Y. Sept. 29, 2017) (citing
     under either the antitrust or consumer protection         Credit Default Swaps, 2014 WL 4379112, at *18). Both
     laws (Gen Defs. Br. at 43).                               Lazarek and Credit Default Swaps base their reasoning in
                                                               large part on a law review article, which compared the
This Court has already addressed the first three of these      elements of unjust enrichment in each state and, finding
arguments. For the same reasons discussed in preceding         them to be similar, proposed that these state laws could be
sections, the Court therefore denies Defendants' motions       applied to antitrust claims. Daniel R. Karon, Undoing the
to dismiss on those grounds.                                   Otherwise Perfect Crime—Applying Unjust Enrichment to
                                                               Consumer Price-Fixing Claims, 108 W. Va. L. Rev. 395,
The Court addresses the remaining three arguments—             409–10 & n.79 (2005).
related to conferral of a benefit, Illinois Brick, and
equitable claims—in its discussion below.                      That article summarized the elements of unjust
                                                               enrichment as follows: “(1) [plaintiff] conferred a benefit
As with Count Three, Defendants also make several              upon the defendant, who had knowledge of the benefit;
separate, state-specific arguments aimed at dismissing the     (2) [t]he defendant accepted and retained the conferred
individual state law claims under Count Four, viz.:            benefit; and (3) [u]nder the circumstances, it would be
                                                               inequitable for the defendant to retain the benefit without
  • Certain states have no independent cause of action for     paying for it.” Id. at 409.
     unjust enrichment, (Gen. Defs. Br. at 44; Forest Br.
     at 70 n.55);                                              Notably, the IPP adopts this same formulation in its brief.
                                                               (IPP Resp. to Gen. Defs. Br. at 38.)



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    46
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 164 of 300 PageID: 472
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233


The Generic Defendants move to dismiss all of Count             B. The Unjust Enrichment Claims Under the Laws
Four with respect to themselves — but not with                  of Ten States Are Barred By Illinois Brick (Alaska,
respect to Actavis, Forest, and Merz—because “Plaintiff’s       Colorado, Connecticut, Delaware, Montana, New
Complaint does not plausibly allege that Plaintiff              Jersey, Oklahoma, South Carolina, Virginia, and
conferred even an indirect economic benefit ... on the          Washington)
Generic Defendants.” (Gen. Defs. Br. at 46; Gen. Defs.       The remaining Defendants next move to dismiss the claims
Suppl. Br. at 17–18.) The IPP responds that the Generic      for unjust enrichment under the laws of 20 states because
Defendants received a benefit “in the nature of profits      allowing the IPP to pursue such claims would constitute
resulting from unlawful overcharges.” (IPP Resp. to Gen.     an impermissible “end run” around the Illinois Brick
Defs. Br. at 39.)                                            prohibition on indirect purchaser actions. (Gen. Defs. Br.
                                                             at 34–36 nn.12, 14; Forest Br. App'x 4.) 33
Even by the IPP’s own logic, however, the unlawful
overcharges did not unjustly enrich the Generic              As an initial matter, these 20 states include Puerto Rico
Defendants, If the benefit alleged is indeed “profits        and Utah. As this Court has already determined when
resulting from unlawful overcharges”—profits which           addressing the arguments brought against Count One,
could have come only from sales of branded Namenda           Puerto Rico and Utah allow indirect purchaser claims.
IR and Namenda XR—then the CAC alleges no facts              Accordingly, the Court DENIES Defendants' motion to
consistent with the claim that any benefit flowed from the   dismiss the Puerto Rico and Utah unjust enrichment
IPP or the Class to the Generic Defendants.                  claims.

In other words, nowhere has the IPP alleged that it or       Whether the remaining 18 state claims can be dismissed
other members of the Class paid increased prices for         based on Illinois Brick depends on whether the claims
generic versions of Namenda IR. Rather, the gravamen of      stand on their own or simply reflect an alternative
the IPP Complaint is that it and other Class members paid    election of equitable remedies by the IPP. Courts in
increased prices for branded Namenda IR while generic        this circuit have observed that “unjust enrichment takes
Namenda IR was kept off of the market. All of these          at least two forms:” autonomous and parasitic. In re
overcharge benefits flowed to Forest. 31                     Dig. Music Antitrust Litig., 812 F. Supp. 2d 390, 411
                                                             (S.D.N.Y. 2011). “Parasitic claims are where the unjust
 *56 Indeed, according to the CAC, the only benefits         enrichment is based upon a predicate wrong, such as
conferred upon the Generic Defendants came from Forest       a tort, breach of contract or other wrongful conduct
and Merz—not from the IPP or class members—and               such as an antitrust violation.” Id. (internal quotation
came in the form of: (i) cash payments for avoided           omitted). “Conversely, unjust enrichment may provide an
litigation costs; (ii) early entry licenses; and (iii) an    independent ground for restitution, and this is known as
acceleration clause that guaranteed entry no later than      autonomous restitution.” Id. (internal quotation omitted).
other generic manufacturers. The IPP has wholly failed
to allege a connection between these benefits, which again   Logically, “Autonomous claims in an area regulated by
are the only benefits to Generic Defendants mentioned        an independent body of law are more problematic than
in the CAC, and the loss suffered by the IPP and             parasitic claims because the premise for such a claim
other Class members. (See CAC ¶ 221 (“Plaintiff and          must be that, even if the defendants' conduct is blameless
[IPP] Class members have conferred an economic benefit       under the substantive requirements of federal and state
upon the Defendants in the nature of profits resulting       antitrust statutes and state consumer protection statutes,
from unlawful overcharges, to the economic detriment of      the plaintiffs nevertheless can still obtain restitution.” Id.
                                                             at 411–12. This becomes even trickier when the state
Plaintiff and the End-Payor Class members.”).) 32
                                                             legislature has expressed a policy preference restricting
                                                             certain groups of plaintiffs from recovering.
The Court therefore DISMISSES all 44 state law claims
under Count Four with respect to the Generic Defendants.
                                                              *57 The majority of courts in this circuit have
                                                             followed the rule that indirect purchasers may not allege



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      47
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 165 of 300 PageID: 473
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

autonomous unjust enrichment claims if that state follows
Illinois Brick. “It is beyond peradventure that indirect           C. Autonomous Unjust Enrichment Claims in States
purchasers may not employ unjust enrichment to skirt the           That Do Not Follow Illinois Brick Survive (Arkansas
limitation on recovery imposed by Illinois Brick.” Dig.            and Wyoming)
Music, 812 F. Supp. 2d at 412; accord DDAVP, 903 F.             Defendants also argue that, in an antitrust case, claims for
Supp. 2d at 232; Yong Ki Hong v. KBS Am., Inc., 951             unjust enrichment cannot lie where the injuries suffered
F. Supp. 2d 402, 425 (E.D.N.Y. 2013) (“Certainly, if            by plaintiffs are not cognizable under either the antitrust
such plaintiffs were permitted to repackage their antitrust     or consumer protection laws. (Gen Defs. Br. at 43.)
claims as unjust enrichment actions, the entire thrust          This is true regardless of whether those states follow
and purpose of the antitrust standing doctrine would            Illinois Brick. On these grounds, they move to dismiss any
disintegrate.”).                                                autonomous unjust enrichment claims remaining, which
                                                                would be those under the laws of Arkansas and Wyoming.
This Court agrees with the logic of those decisions,
which is respectful of states' own policy determinations        The IPP responds that recovery under a theory of
about who may recover for anticompetitive conduct. It           autonomous enrichment is not contingent on statutory
therefore DISMISSES the following ten autonomous                claims. (IPP Resp. to Gen. Defs. Br. at 39–40.)
unjust enrichment claims brought in states that follow
the rule of Illinois Brick: Alaska, Colorado, Connecticut,      The Court is aware of some cases that support Defendants'
Delaware, Montana, New Jersey, Oklahoma, South                  argument. For example, in Sheet Metal Workers Local
Carolina, Virginia, and Washington.                             441 Health & Welfare Plan v. GlaxoSmithKline, plc, 737 F.
                                                                Supp. 2d 380, 426 (E.D. Pa. 2010), the court applied the
Defendants seek dismissal of claims in an additional            respect-for-state-policies rationale undergirding Digital
eight states that follow Illinois Brick but for which           Music and held that it would dismiss all autonomous
the Complaint pleads a viable antitrust or consumer             unjust enrichment claims “unless plaintiffs have presented
protection claim: Alabama, Idaho, Massachusetts,                convincing caselaw establishing that a state recognizes
Minnesota, Missouri, New York, Rhode Island, and                unjust enrichment as an autonomous cause of action.” Id.
South Dakota. (Gen. Defs. Br. at 34–36.) By definition,         at 426; accord Niaspan, 42 F. Supp. 3d at 763.
these are parasitic claims rather than autonomous claims.
                                                                 *58 This Court finds, however, that such a determination
“As to parasitic claims premised on a violation of state        inappropriately shifts the burden at the motion to dismiss
law, these claims boil down to an election of remedies.”        stage to the nonmoving party—particularly in light of
Dig. Music, 812 F. Supp. 2d at 413. This turns on a             the fact that unjust enrichment claims can morph from
case-by-case examination of whether each state’s antitrust      parasitic to autonomous once a court determines that
or consumer protection statute has “override[n]” or             the predicate statutory claims do not survive. Rather
“limit[ed] ... the scope of restitutionary relief” that would   than asking the plaintiff to shoulder the burden of these
normally be available to a plaintiff at equity. Id.             contingencies, the Court finds it is more appropriate at
                                                                this stage that the parties moving to dismiss bear the
No party has briefed the extent to which each of these          burden of arguing that the state does not recognize an
eight states' antitrust and consumer protection laws limits     autonomous cause of action for unjust enrichment, as
a plaintiff’s ability to recover in equity. Absent such         Defendants do here with respect to California, Illinois,
argument or briefing, this Court will not undertake an          and Mississippi, (See Forest Br. App'x 4.)
independent assessment of whether and to what extent
these each of these statutes restricts equitable recovery.      In the alternative, the party moving to dismiss may
                                                                argue that the policy reasons barring recovery under the
Therefore, Defendants' motion to dismiss these eight            predicate statues are strong enough to require dismissing
parasitic unjust enrichment claims is DENIED, without           any autonomous unjust enrichment claim in that state.
prejudice to consideration of the issue at a later date on      For example, at least one district court has held that it
proper briefing.                                                would “decline to allow autonomous restitution where
                                                                recovery under state antitrust and consumer protection
                                                                statutes is specifically prohibited.” In re Flonase Antitrust


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       48
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 166 of 300 PageID: 474
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Litig., 692 F. Supp. 2d 524, 542 n.13 (E.D. Pa. 2010). The      must allege that it conferred a direct benefit on the
Court agrees that such an approach accords respect to           Defendants. (Forest Br. at 70 n.57 (citing Danny Lynn
states' own substantive policy determinations.                  Elec. & Plumbing, LLC v. Veolia ES Solid Waste Se., Inc.,
                                                                No. 09-cv-192, 2011 WL 2893629, at *6 (M.D. Ala. July
Here, however, the Court has not had occasion to                19, 2011) ); Gen. Defs. Br. at 45 n.24 (same).)
determine whether recovery is “strictly prohibited” under
the antitrust and consumer protection laws of Arkansas          The IPP responds that unjust enrichment does not require
and Wyoming. This is because (i) the IPP did not allege         a direct benefit because it does not require privity. (IPP
antitrust or consumer protection claims in those states,        Resp. to Gen. Defs. Br. at 43.) The IPP also cites several
and (ii) Defendants did not independently raise reasons         federal district court cases that denied motions to dismiss
why the IPP would be prohibited from recovering under           based on the “direct benefit” requirement, none of which
the antitrust laws of Arkansas and Wyoming, beyond              discuss that requirement in the context of Alabama law.
the fact that the IPP simply did not allege those claims        (Id.)
in the first place. Cf. In re TFT-LCD (Flat Panel)
Antitrust Litig., 599 F. Supp. 2d 1179, 1191 (N.D. Cal.          *59 “The essence of the theories of unjust enrichment
2009) (defendants briefed policy reasons why plaintiffs         or money had and received is that a plaintiff can prove
could not recover under the antitrust laws and, therefore,      facts showing that defendant holds money which, in
by extension, the unjust enrichment laws, of Arkansas,          equity and good conscience, belongs to plaintiff or holds
Virginia, Montana, and Puerto Rico).                            money which was improperly paid to defendant because
                                                                of mistake or fraud.” Hancock-Hazlett Gen. Const. Co. v.
In sum, this Court agrees with the reasoning of In re           Trane Co., 499 So. 2d 1385, 1387 (Ala. 1986) (emphasis
Cardizem CD Antitrust Litig., 105 F. Supp. 2d 618, 669          in original). The IPP Complaint plainly alleges that
(E.D. Mich. 2000). That case reasoned that a federal            Defendants “hold” money, in the form of overcharges on
policy requiring dismissal of all autonomous unjust             Namenda IR and Namenda XR that “belongs to” the IPP
enrichment claims in an antitrust case would both “fail[ ]      or to other members of the Class. It is a foundational
to read Plaintiffs' complaint in the light most favorable       principle of antitrust law that overcharges are passed
to Plaintiffs and confuse[ ] Plaintiffs' right to recover an    along the distribution chain to consumers.
equitable remedy under a common law claim based upon
principles of unjust enrichment with its right to recover a     The case cited by Defendants is distinguishable. In Danny
remedy at law for an alleged violation of a state’s antitrust   Lynn Electric & Plumbing, 2011 WL 2893629, at *6,
laws.”                                                          plaintiffs' payments of inflated fees to a company did
                                                                not directly benefit individual employees of the company,
Therefore, the Court DENIES Defendants' motion to               whose annual bonuses were tied to that company’s profits.
dismiss the claims under Arkansas and Wyoming law,              Id. It could not be said, in other words, that the individuals
without prejudice to consideration of the issue at a later      “held” money, through their bonuses, that belonged to the
date on proper briefing.                                        fee payers. Id.

                                                                Defendants' motion to dismiss this claim is DENIED.
   D. The IPP States a Claim for Unjust Enrichment
   Under the Laws of Some States But Not Others
The Court now turns to Defendants' state-specific
arguments for dismissing the IPP’s unjust enrichment                                     2. Arizona
claims under Count Four. (Gen. Defs. Br. at 44–50.)
                                                                Defendants argue that the claim for unjust enrichment
                                                                under Arizona law should be dismissed because the
                                                                IPP does not allege that it “directly” benefitted the
                        1. Alabama                              Defendants. (Gen. Defs. Br. at 45 n.24 (citing In
                                                                re Refrigerant Compressors Antitrust Litig., No. 09-
Defendants argue that the IPP cannot allege a claim             MD-02042, 2013 WL 1431756, at *26 (E.D. Mich. Apr. 9,
for unjust enrichment in Alabama because to do so it            2013) ).)



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        49
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 167 of 300 PageID: 475
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233


Arizona law, however, does not appear to require that          *60 Because this Court apparently may construe the
the plaintiff confer any benefit directly on the defendant.   claim as one for quasi-contract, the Court DENIES
See Murdoch-Bryant Const., Inc. v. Pearson, 703 P.2d          Defendants' motion to dismiss.
1197, 1202–03 (Ariz. 1985). In that case, the court found
that the excavation and site preparation subcontractor
had conferred a benefit on a joint venture partner, even
                                                                               4. District of Columbia
though that partner had signed the TV agreement with the
prime contractor after the excavation and site preparation    Defendants argue that the claim for unjust enrichment
subcontractor’s work had already been performed. Id.          under the District of Columbia’s law should be dismissed
                                                              for the IPP’s failure to allege that it conferred a direct
Other federal district courts have also rejected the so-      benefit on the Defendants. (Gen. Defs. Br. at 45 n.24
called “direct benefit” argument to hold that indirect        (citing Refrigerant Compressors, 2013 WL 1431756, at
purchasers may state a claim for unjust enrichment under      *26).)
Arizona law. See In re Lidoderm Antitrust Litig., 103 F.
Supp. 3d 1155, 1175–76 (N.D. Cal. 2015). Those courts         The Court disagrees. Refrigerant Compressors relied on
reasoned, in part, that unjust enrichment in Arizona is a     cases that did not analyze D.C. law. See also Lidoderm,
“flexible, equitable remedy,” and “[a] benefit may be any     103 F. Supp, 3d at 1176 (finding Defendants' citation
type of advantage, including that which saves the recipient   to Refrigerant Compressors “not helpful”). Defendants
from any loss or expense.” Id. The Lidoderm court found,      have cited no other case law requiring D.C. law to be so
accordingly, that indirect purchasers still stated a claim    construed, and the Court is aware of none. See id. (“I find
even though they had dealt directly with intermediaries in    that in absence of cases arising under District of Columbia
the chain of distribution, rather than defendants. Id.; see   law that support defendants' proposed narrow definition
also Flonase, 692 F. Supp. 2d at 543.                         of direct benefit, the claims under District of Columbia
                                                              law can proceed.”).
Defendants' motion to dismiss this claim is DENIED.
                                                              Defendants' motion to dismiss this claim is DENIED.


                       3. California
                                                                                      5. Florida
Defendants argue that California has no independent
cause of action for unjust enrichment. (Gen. Defs. Br. at     Defendants also that the claim for unjust enrichment
44.)                                                          under Florida law should be dismissed because the IPP
                                                              must allege that it conferred a direct benefit on the
While some California courts have held that there is no       Defendants. (Gen. Defs. Br. at 45, n.24 (citing Century
independent recovery in unjust enrichment, others have        Senior Servs. v. Consumer Health Ben. Ass'n, Inc., 770 F.
simply restyled a claim for unjust enrichment as a claim      Supp. 2d 1261, 1267 (S.D. Fla. 2011) ).)
sounding in quasi-contract, and still other courts have
treated these claims in the ordinary course, enumerating      The Court agrees with the district court’s thoughtful
its elements. 55 Cal. Jur. 3d Restitution § 2 (noting         analysis in In re Processed Egg Prods. Antitrust Litig.,
inconsistent treatment of unjust enrichment claims and        851 F. Supp. 2d 867, 928–29 (E.D. Pa. 2012), which
collecting cases). For example, the Ninth Circuit recently    upheld a claim for unjust enrichment under Florida law
held, in the same opinion, that “in California, there is      against the same challenge. That case surveyed several
not a standalone cause of action for ‘unjust enrichment,’     Florida cases and determined that while some Florida
which is synonymous with ‘restitution,’ ” but later held      courts had not allowed plaintiffs to rely on the doctrine
that “[w]hen a plaintiff alleges unjust enrichment, a court   of unjust enrichment absent a direct benefit, other courts
may construe the cause of action as a quasi-contract claim    had allowed these claims to proceed. Id. For example, on
seeking restitution.’ ” Astiana v. Hain Celestial Grp., 783   a motion to dismiss, an appellate court overturned a trial
F.3d 753, 762 (9th Cir. 2015).                                court’s dismissal of a medical services provider’s unjust


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    50
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 168 of 300 PageID: 476
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

enrichment claim, which was based on uncompensated
treatment of defendant HMO’s members. Merkle v.
                                                                                        7. Illinois
Health Options, Inc., 940 So. 2d 1190, 1199 (Fla. Dist.
Ct. App. 2006). Florida courts have also confirmed that        Defendants argue that Illinois has no independent cause of
recovery under quasi-contract is available “even where the     action for unjust enrichment and that, in the alternative,
parties had no dealings at all with each other.” Commerce      the IPP has failed to allege privity with Defendants or
P’ship 8098 L.P. v. Equity Contracting Co., Inc., 695 So.      conferral of a direct benefit on Defendants. (Gen. Defs.
2d 383, 386 (Fla. Dist. Ct. App. 1997).                        Br, at 44, 45 nn.22, 24.) Defendants also argue that the
                                                               IPP has failed to allege a duty owed to it by Defendants,
Therefore, at this stage, the Court DENIES Defendants'         which is required under Illinois law for recovery in unjust
motion to dismiss.                                             enrichment. (Gen. Defs. Br. at 48 n.26.)

                                                               First, Illinois appears to recognize an independent cause
                         6. Idaho                              of action for unjust enrichment. “To state a cause of action
                                                               based on a theory of unjust enrichment, a plaintiff must
Defendants move to dismiss the claim for unjust                allege that the defendant has unjustly retained a benefit to
enrichment under Idaho law because the IPP fails to allege     the plaintiff’s detriment, and that defendant’s retention of
privity (or “something approaching privity”) and that the      the benefit violates the fundamental principles of justice,
IPP conferred a direct benefit on Defendants. (Forest Br.      equity, and good conscience.” HPI Health Care Servs.,
at 70 nn.56–57; Gen. Defs. Br. at 45 n.24.) Defendants cite    Inc. v. Mt. Vernon Hosp., Inc., 545 N.E.2d 672, 679 (Ill.
Beco Const. Co., Inc. v. Bannock Paving Co., Inc., 797 P.2d    1989). However, it is also true that, recently, intermediate
863, 867 (Ida. 1990).                                          appellate courts have called this into question. See Cleary
                                                               v. Philip Morris Inc., 656 F.3d 511, 517 (7th Cir. 2011)
The Court agrees and dismisses this claim as to all            (noting apparent disagreement in Illinois law). This Court
Defendants. First, the Beco Construction court rejected        follows the controlling view of the Illinois Supreme Court
the plaintiff’s contention that “the equitable principle of    and declines to dismiss the IPP’s unjust enrichment claim
unjust enrichment does not require the plaintiff and the       under Illinois law.
defendant to have any other relationship beyond the nexus
that one party may not unjustly enrich itself at the expense   A plaintiff in Illinois is likewise not required to allege
of the other.” Id.                                             privity or allege a direct benefit. See Freeman Indus., LLC
                                                               v. Eastman Chem. Co., 172 S.W.3d 512, 525 (Tenn. 2005)
 *61 Second, other Idaho courts have similarly restricted      (listing HPI Health Care as a case that “concluded that
recovery in the absence of a direct relationship. See,         the benefit received by a defendant need not be direct to
e.g., Stevenson v. Windermere Real Estate/Capital Grp.,        establish an unjust enrichment claim”).
Inc., 275 P.3d 839, 842–44 (Ida. 2012) (“The Stevensons'
argument, reduced to its essence, is that because              Defendants cite Cleary, 656 F.3d at 517, to support
they conferred a benefit upon Jefferson, and Jefferson         their contention that defendants must receive a benefit
conferred a benefit upon Windermere, they can cut out          from plaintiff in a “direct way.” (Gen. Defs. Br. at
the middleman and directly recover from Windermere             45.) However, Cleary was decided on the basis that the
for unjust enrichment.... We are unwilling to expand the       plaintiffs had not alleged any detriment that would make
doctrine of unjust enrichment to the extent advocated          the defendants' retention of profits from cigarette sales
by the Stevensons.”); Med. Recovery Servs., LLC v.             unjust, since plaintiffs had not proven that they would
Bonneville Billing & Collections, Inc., 336 P,3d 802, 806      have refrained from purchasing defendants' cigarettes
(Ida. 2014) (summarizing cases).                               even defendants had disclosed their true nature and risk.
                                                               656 F.3d at 519. Because the IPP has alleged a detriment
Defendants' motion is GRANTED.                                 here, in the form of overcharges, Cleary is inapposite.

                                                               Finally, Defendants cite Martis v. Grinnell Mut. Reins.
                                                               Co., 905 N.E.2d 920, 928 (Ill. App. Ct. 2009), for the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     51
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 169 of 300 PageID: 477
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

proposition that the IPP must allege a duty owed to it by
Defendants in order to state a claim for unjust enrichment.
                                                                                         9. Maine
(Gen. Defs. Br. at 48 n.26.) Contrary to Defendants'
argument, however, Martis dismissed plaintiff’s claim          Defendants argue that to plead a claim for unjust
because plaintiff’s claim under the Illinois Consumer          enrichment under Maine law, the IPP must allege that it
Fraud Act (“ICFA”) had been dismissed; therefore, there        conferred a benefit directly on the Defendants. (Gen, Defs.
was no underlying fraud count upon which the plaintiff         Br. at 45 n.24.)
could establish a duty in unjust enrichment. 905 N.E.2d at
928. Here, by contrast, the Court has found that the IPP       The Defendants again cite Refrigerant Compressors, 2013
has stated a claim under the ICFA.                             WL 1431756, at *25, which dismissed a similar claim for
                                                               unjust enrichment, albeit without any analysis of Maine’s
 *62 Therefore, Defendants' motion to dismiss the IPP’s        laws.
claim for unjust enrichment under Illinois law is DENIED.
                                                               Beyond Refrigerant Compressors, the Court is aware of
                                                               one trial-level case from Maine purporting to condition
                         8. Kansas                             recovery on a direct benefit. Rivers v. Amato, No. CIV.
                                                               A. CV-00-131, 2001 WL 1736498, at *4 (Me. Super. Ct.
Defendants argue that the IPP fails to state a claim for       June 22, 2001). In that case, however, a prospective buyer
unjust enrichment under Kansas law because it does not         claimed unjust enrichment against the owner of a piece of
allege either (i) that the IPP and the Defendants are in       property, on the theory that the buyer’s negotiations with
privity or (ii) that the IPP conferred a direct benefit on     a third-party developer had led to the owner’s repudiating
Defendants. (Gen. Defs. Br. at 44, 45 nn.22, 24.)              their original contract and entering into a higher-priced
                                                               land sale contract with that developer. Id. The court there
Kansas does not require privity. “Our past cases establish     found that the prospective buyer had failed to allege that
that recovery under quasi-contract or unjust enrichment is     any cognizable benefit was conferred. Id.
not prohibited simply because the subcontractor and the
owner of the property are not in privity. This conclusion      At present, and in the absence of any additional
is consistent with the theory of quasi-contract and unjust     briefing by Defendants on this issue, neither Refrigerant
enrichment, which does not depend on privity.” Haz-Mat         Compressors nor Rivers convinces the Court that Maine’s
Response, Inc. v. Certified Waste Servs. Ltd., 910 P.2d 839,   unjust enrichment law requires a plaintiff to allege a direct
847 (Kan. 1996).                                               benefit in order for its claim to survive a motion to dismiss.
                                                               See also TFT-LCD (Flat Panel), 2011 WL 4501223, at *11
Other district courts have been similarly unable to find any   (denying motion to dismiss claim under Maine’s unjust
authority for the proposition that plaintiffs in Kansas are    enrichment law for failure to allege direct benefit).
required to allege a “direct benefit.” See Processed Egg
Prods., 851 F. Supp. 2d at 930 (E.D. Pa. 2012); Packaged       Defendants' motion is DENIED.
Seafood Prods., 242 F. Supp. 3d 1033, 1090 (S.D. Cal.
2017); Lidoderm, 103 F. Supp. 3d at 1177–78; Auto. Parts
Antitrust Litig. (Instrument Panel Clusters), 2014 WL
                                                                                    10. Massachusetts
2993753, at *30. In particular, this Court adopts the
thoughtful analysis in Processed Egg Prods., 851 F. Supp.      Defendants argue that Massachusetts law similarly
2d at 929–30, which summarized several Kansas cases that       requires that the IPP confer a direct benefit on Defendants
permitted plaintiffs to maintain unjust enrichment claims      in order to state a claim for unjust enrichment. (Gen.
absent “direct” benefits.                                      Defs. Br. at 45 n.24.) Defendants again cite Refrigerant
                                                               Compressors, which does not contain any analysis of
Accordingly, Defendants' motion to dismiss this claim is       Massachusetts law and does not cite to any cases
DENIED.                                                        containing analysis of Massachusetts law. 2013 WL
                                                               1431756, at *25.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       52
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 170 of 300 PageID: 478
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

 *63 Moreover, Massachusetts law does not appear to           are directly in contact, see Rammer Asphalt Paving Co.
include such a requirement. See, e.g., Meshna v. Scrivanos,   v. E. China Twp. Sch., 504 N.W.2d 635, 641 (Mich.
No. CIV.A. 2011 01849 BLS 1, 2012 WL 414476, at               1993), the IPP has not alleged that either it or any Class
*4 (Mass. Super. Ct. Dec. 21, 2011) (plaintiff employees      members had direct contact with Actavis, Forest, or
successfully pleaded unjust enrichment claim against          Merz. See also Hollowell v. Career Decisions, Inc., 298
restaurant owner on the basis that owner was unjustly         N.W.2d 915, 920 (Mich, Ct. App. 1980) (“The process of
enriched by tips that customers left for employees). See      imposing a ‘contract-in-law’ to prevent unjust enrichment
also Packaged Seafood Prods., 242 F. Supp. 3d 1033, 1091      is an activity which courts should approach with some
(S.D. Cal. 2017) (noting absence of direct benefit rule in    caution.”).
Massachusetts cases).
                                                              Therefore, Defendant’s motion to dismiss this claim is
Defendants' motion to dismiss is DENIED.                      GRANTED.



                      11. Michigan                                                  12. Mississippi

Defendants argue that Michigan law also requires the IPP      Defendants cite Cole v. Chevron USA, Inc., 554 F. Supp.
to allege that it conferred a direct benefit on Defendants,   2d 655, 671 (S.D. Miss. 2007), for the proposition that
again citing Refrigerant Compressors. (Gen. Defs. Br.         unjust enrichment is not a separate cause of action in
at 45 n.24 (citing 2013 WL 1431756, at *25).) The             Mississippi.
IPP responds that other courts have sustained claims
for unjust enrichment under Michigan law by indirect          After reading Cole and the case on which it relies,
purchaser classes. (IPP Resp. to Gen. Defs. Br. at 43         Coleman v. Conseco, Inc., 238 F. Supp. 2d 804, 813
(citing In re Suboxone (Buprenorphine Hydrochloride and       (S.D. Miss. 2002), the Court is not convinced that
Naloxone) Antitrust Litig., 64 F. Supp. 3d 665, 706 (E.D.     Mississippi courts have barred unjust enrichment as a
Pa. 2014) ).)                                                 separate cause of action. Although Mississippi courts
                                                              discuss unjust enrichment as a “theory of recovery,” this
This Court is persuaded that, under Michigan law—             is not incompatible with its being considered a cause of
which strictly grounds a claim for unjust enrichment in       action. See Estate of Johnson v. Adkins, 513 So. 2d 922,
quasi-contract—the relationship between the IPP and the       926 (Miss. 1987) (“The doctrine of unjust enrichment
Defendants is too attenuated to support a claim of unjust     or recovery in quasi-contract applies to situations where
enrichment. See A & M Supply Co. v. Microsoft Corp.           there is no legal contract but where the person sought to
(“A & M II”), No. 274164, 2008 WL 540883, at *2 (Mich.        be charged is in possession of money or property which
Ct. App. Feb. 28, 2008) (requiring direct benefit). In A      in good conscience and justice he should not retain but
& M I, the Court of Appeals vacated and remanded the          should deliver to another[.]”) (citing Hans v. Hans, 482
trial court’s certification of a class of “individuals who    So.2d 1117, 1122 (Miss. 1986) ).
purchased, leased, or licensed a copy of Windows 95
or Windows 98 from an entity other than Microsoft.”            *64 Other federal courts have agreed. “Contrary to
A & M Supply Co. v. Microsoft Corp. (“A & M I”),              Coleman and its federal progeny ... there is a substantial
654 N.W.2d 572, 575 (Mich. Ct. App. 2002). In a later         body of Mississippi case law that treats unjust enrichment
proceeding, A & M II, the Court of Appeals dismissed the      as a separate cause of action.” In re Light Cigarettes Mktg.
unjust enrichment claims by indirect purchasers against       Sales Practices Litig., 751 F. Supp. 2d 183, 193 (D. Me.
Microsoft because there was no “direct contact” between       2010).
the parties, nor any showing that “Microsoft received any
direct payment or other benefit from those purchasers.”       Defendants' motion to dismiss this claim is DENIED.
2008 WL 540883, at *2.

Although there may be limited exceptions to the “direct
                                                                                    13. New York
benefit” requirement where the plaintiff and defendant



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     53
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 171 of 300 PageID: 479
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

Defendants argue that New York requires both privity           estate transaction—cutting plaintiff, who had done much
and conferral of a direct benefit in order allege a claim      of the development work, out of the deal—because they
for unjust enrichment. (Gen. Defs. Br. at 45 n.24; id. at      “knew of the alleged wrong being done to plaintiff and
48; Forest Br. at 70 nn.56–57.) The privity argument is a      of their essential role in the allegedly wrongful scheme.”
non-starter. “[A] plaintiff need not be in privity with the    Philips Int'l Investments, LLC v. Pektor, 117 A.D.3d 1, 8,
defendant to state a claim for unjust enrichment[.]” Sperry    982 N.Y.S.2d 98, 103 (2014).
v. Crompton Corp., 8 N.Y.3d 204 215, 863 N.E.2d 1012,
1018 (2007).                                                   At this time, the Court cannot hold that the relationship
                                                               between the IPP and the Defendants is too attenuated
The New York Court of Appeals has announced a rule             as matter of law, since the IPP has plausibly pled that
that the relationship between the parties may not be “too      Defendants derived an economic benefit from charging
attenuated” in a claim for unjust enrichment. Sperry v.        monopolistic and artificially inflated prices for Namenda,
Crompton Corp., 8 N.Y.3d 204, 216, 863 N.E.2d 1012,            a direct and proximate result of Defendants' unlawful
1018 (2007). In Sperry, for example, the Court of Appeals      practices. Cf. Duran v. Bautista, 2015 N.Y. Slip Op.
dismissed a claim by end purchasers of rubber products         50507(U), 19, 2015 WL 1567020, at *18 (N.Y. Sup. 2015)
against manufacturers of processing chemicals that had         (“It is against equity and good conscience to permit [the
allegedly been sold to the rubber product manufacturers        defendant] to retain the proceeds ... if the Class is able to
at a markup. Sperry v. Crompton Corp., 8 N.Y.3d 204, 209,      prove the alleged fraudulent scheme.”)
863 N.E.2d 1012, 1013–14 (2007).
                                                                *65 Other district courts examining this requirement
Later, the New York Court of Appeals dismissed on the          with respect to indirect purchaser class actions are in
same grounds a claim for unjust enrichment brought by          accord. See Processed Egg Prods., 851 F. Supp. 2d at 930;
a real estate broker, which had conducted due diligence        DDAVP, 903 F.Supp.2d at 234; Suboxone, 64 F. Supp. 3d
on certain properties, against a rival brokerage firm,         at 709–10.
which had purchased those due diligence reports from the
developer and eventually won the commission to sell the        The Court therefore DENIES Defendants' motion to
properties in the original broker’s stead. Georgia Malone      dismiss the claim for unjust enrichment under New York
& Co. v. Rieder, 19 N.Y.3d 511, 519, 973 N.E.2d 743, 748       law, without prejudice to renewal at a later date.
(2012). Over a dissent, the Court of Appeals held that
“regardless of whether [the defendant rival firm] was a
good-faith purchaser of the due diligence materials, the
                                                                                   14. North Carolina
complaint fails to present a sufficient connection between
[plaintiff and defendant] to form the basis of an unjust       Defendants cite Effler v. Pyles, 380 S.E.2d 149, 152 (N.C.
enrichment claim.” Id.                                         Ct. App. 1989), for the proposition that a plaintiff must
                                                               allege that it conferred a direct benefit on a defendant.
However, wrongdoing can create the requisite relationship      (Forest Br. at 70 n.57; Gen. Defs. Br. at 45 n.24.) The
between benefactor and beneficiary. The First                  Effler court affirmed the trial court’s entry of summary
Department has synthesized the rule as follows: “a             judgment in favor of defendant because the record
plaintiff must plead some relationship between the parties     did “not satisfy plaintiffs burden of showing that she
that could have caused reliance or inducement and ... the      conferred a benefit directly on defendant.” Effler, 380
relationship cannot be too attenuated.” Philips Int'l Invs.,   S.E.2d at 152 (emphasis added).
LLC v. Pektor, 117 A.D.3d 1, 4, 982 N.Y.S.2d 98, 100–01
(2014); see also Mandarin Trading Ltd. v. Wildenstein, 944     The North Carolina Supreme Court has defined the
N.E.2d 1104, 1111 (N.Y. 2011).                                 elements of the claim more broadly, without reference
                                                               to a “direct” benefit: “In order to establish a claim for
In Philips International Investments, for example, the         unjust enrichment, a party must have conferred a benefit
First Department denied a motion to dismiss an unjust          on the other party. The benefit must not have been
enrichment claim against a group of limited partnerships       conferred officiously, that is it must not be conferred by
that had swooped in to purchase viable properties in a real    an interference in the affairs of the other party in a manner



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      54
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 172 of 300 PageID: 480
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

that is not justified in the circumstances. The benefit must      all contract with one another, “[t]he separate contracts
not be gratuitous and it must be measurable.” Booe v.             convey clearly the limited kinds of liability and exposure
Shadrick, 369 S.E.2d 554, 556 (N.C. 1988).                        each party has in mind. .... Respect for that contract
                                                                  arrangement requires the courts to refuse restitution
Moreover, “cases decided after Effler have held that an           between the parties who did not contract with each other.”
indirect benefit can support an unjust enrichment claim.”         Apache, 603 N.W.2d at 895 (citing Dan B. Dobbs, Law
Lau v. Constable, No. 16 CVS 4393, 2017 WL 536361, at             of Remedies, § 4.1(2), p. 372 (2d ed. 1993) ). Accord In re
*5 (N.C. Super. Feb. 7, 2017) (collecting cases); see also        Auto. Parts (Fuel Senders) Antitrust Litig, 29 F. Supp. 3d
Bandy v. Gibson, No. 16 CVS 456, 2017 WL 3207068, at              982, 1025 (E.D. Mich. 2014) (declining to dismiss indirect
*5 (N.C. Super. July 26, 2017) (same).                            purchasers' unjust enrichment claim under North Dakota
                                                                  law on the basis of Apache ); In re Auto. Parts (Bearings)
Generally, federal district courts that have recognized           Antitrust Litig., 50 F. Supp. 3d 836, 864–65 (E.D. Mich.
this split in North Carolina authority have not dismissed         2014).
unjust enrichment claims on pre-answer motions.
Lidoderm, 103 F. Supp. 3d at 1178 (citing other federal           Moreover, North Dakota courts have upheld unjust
cases). In particular, the court in Processed Egg Prods.,         enrichment claims even where no direct benefit was
851 F. Supp. 2d at 931–32, found that the more expansive          alleged. See, e.g., Opp v. Matzke, 559 N.W.2d 837, 840
language of Booe, from the North Carolina Supreme                 (N.D. 1997) (well driller had stated claim for unjust
Court, was more persuasive than the language of Effler,           enrichment against landowner even though she had not
from the intermediate appellate court. Id. This Court             asked him to drill the well and did not reside on the
agrees that, given both the divide in authority and the           property; since defendant “provide[d] her family a place
clear language of Booe, a case from the North Carolina            to live on the property,” she benefitted from the well).
Supreme Court, it cannot dismiss the claim on these
grounds.                                                          Defendants' motion to dismiss the North Dakota claim is
                                                                  DENIED.
Therefore, the Court DENIES Defendants' motion to
dismiss the North Carolina claim for unjust enrichment.

                                                                                       16. Rhode Island

                     15. North Dakota                             Defendants argue that Rhode Island law requires the
                                                                  IPP to allege that it conferred a direct benefit on
Defendants argue that unjust enrichment under North               Defendants. (Gen. Defs. Br. at 45 n.24.) Defendants again
Dakota law requires the plaintiff to have conferred a direct      cite Refrigerant Compressors, which dismissed the Rhode
benefit on the defendant, citing Ritter, Laber & Assocs.,         Island unjust enrichment claim without any analysis of
Inc. v. Koch Oil, Inc., 680 N.W.2d 634, 642 (N.D. 2004)           Rhode Island law. 2013 WL 1431756, at *25.
and Relafen, 225 F.R.D. at 28. (Forest Br. at 70 n.57; Gen.
Defs. Br. at 45 n.24.)                                            In Rhode Island, there are three elements of unjust
                                                                  enrichment. R & B Elec. Co. v. Amco Const. Co., 471 A.2d
In Ritter, defendant and plaintiffs worked on the same            1351, 1355 (R.I. 1984). “First, a benefit must be conferred
construction project; the defendant argued that the               upon the defendant by the plaintiff. Second, there must be
plaintiffs, which had not chosen to contract with it directly     an appreciation by the defendant of such benefit. Finally,
at the outset of the project, could not later sue it for unjust   there must be an acceptance of such benefit under such
enrichment. 680 N.W.2d at 642 (citing Apache Corp. v.             circumstances that it would be inequitable for him to
MDU Res. Grp, Inc., 603 N.W.2d 891 (N.D. 1999) ).                 retain the benefit without paying the value thereof.” Id. at
                                                                  1356. None of these elements requires conferral of a direct
 *66 Apache, however, does not stand for the proposition          benefit.
that, in North Dakota, unjust enrichment claims
universally require a direct benefit. Rather, that case holds     Moreover, “[t]he most significant requirement for a
that, when parties involved in a single project do not            recovery on quasi contract is that the enrichment to



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        55
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 173 of 300 PageID: 481
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

the defendant be unjust,” Id. Because the Rhode Island
courts have not stated clearly that an action for unjust
                                                                                        18. Utah
enrichment requires that the plaintiff have conferred a
benefit on the defendant directly, and because Defendants     Defendants argue that, under Utah law, a plaintiff must
have cited no case that so holds, the Court denies            allege that it conferred a benefit directly on a defendant.
Defendants' motion to dismiss this claim on such grounds.     (Gen. Defs. Br. at 45 n.24 (citing Concrete Prods. Co. v.
                                                              Salt Late Cty., 734 P.2d 910, 911–12 (Utah 1987) ).)
However, because the conduct underlying this claim is
based on antitrust violations, and because Rhode Island       In Concrete Prods., 734 P.2d at 911, a concrete supplier
did not recognize a cause of action for indirect purchasers   delivered materials to a subcontractor hired for a public
under its antitrust statute until July 15, 2013, the Court    works project. Id. The supplier, which was never paid,
DISMISSES IN PART this claim to the extent the IPP            unsuccessfully sued the subcontractor, and then turned
seeks to recover for injuries incurred before that date.      around and attempted to sue the county government on
                                                              the theory that the county had not required the general
                                                              contractor to post a bond. Id. The court found that the
                      17. Tennessee                           subcontractor could not recover in unjust enrichment
                                                              against the county because there was no benefit to the
Defendants argue that a plaintiff in Tennessee must           county whatsoever—“[i]nstead, [the county] will incur the
demonstrate either (i) that it “has exhausted all remedies    expenses of cleaning and maintaining curbs and gutters
against the person with whom the plaintiff enjoyed privity    with no resale value or intrinsic economic worth.” Id. at
of contract” or (ii) that any attempt to exhaust these        912. Although the Concrete Products court distinguished
remedies would be futile, before it may recover in unjust     an earlier case, Breitling Bros. Const. v. Utah Golden
enrichment. Freeman Indus., LLC v. Eastman Chem. Co.,         Spikers, Inc., 597 P.2d 869 (Utah 1979), by stating that
172 S.W.3d 512, 525–26 (Tenn. 2005); (see also Gen.           “[n]o direct benefit, such as that demonstrated by the
Defs. Br. at 46–47). Defendants further contend that the      plaintiff in Breitling, is present here,” Concrete Prods.,
IPP’s assertions at paragraphs 222–23 of its Complaint        734 P.2d at 911–12 (emphasis added), the use of the word
demonstrate that that the IPP intends to rely on a futility   “direct” in that case’s dicta does not convince the Court
theory, but that, under Tennessee law, “a bare allegation     that a plaintiff must allege a direct benefit as part of its
of futility is not enough.” (Gen. Defs. Br. at 46–47).        prima facie case.

 *67 Freeman Indus., 172 S.W.3d at 526, held that, at         Other district courts have also found that Utah law does
the summary judgment stage, an affidavit from plaintiff’s     not require a direct benefit. Processed Egg Prods., 851 F.
counsel averring that he was “unaware of any viable           Supp. 2d at 932–34; Auto. Parts (Bearings), 50 F. Supp.
claims” against the party with which the plaintiff had        3d at 864–65; Packaged Seafood Prods., 242 F. Supp. 3d
been in privity, without any further factual basis, was       at 1092–93.
insufficient to show that he was entitled to recover in
unjust enrichment. Id.                                        Defendants' motion to dismiss the Utah unjust enrichment
                                                              claim is, therefore, DENIED.
The IP Action, however, is at the motion to dismiss
stage, where plaintiff has adequately alleged that any
claim against the pharmacies or distributors would be
                                                                                    19. Washington
futile. (CAC ¶¶ 222–23.) It is thus easily distinguishable
from Freeman Industries, and the IPP must be given            Defendants claim that Washington unjust enrichment law
the opportunity to prove up its futility argument after       requires plaintiffs to allege a direct benefit. (Gen Defs. Br.
discovery is complete.                                        at 45 n.24 (citing Keil v. Scholten, No. 48051-1-I, 2002 WL
                                                              988562, at *5 (Wash. Ct. App. Feb. 4, 2002) ) (unpublished
Defendants' motion to dismiss the Tennessee claim is          opinion).)
DENIED.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       56
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 174 of 300 PageID: 482
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

In Keil, a group that had formed a joint venture to             Defendants' account that higher prices for Namenda were
purchase a commercial real estate property sued a real          passed through to the consumer.
estate broker for unjust enrichment, seeking recovery
of two hundred thousand dollars he had earned as a              Therefore, the Court DENIES Defendants' motion to
commission from the sale proceeds. Id. at *4. But for           dismiss
the broker’s fraud and misrepresentations concerning the
sale, the group argued, it never would have paid the four
hundred thousand dollars cash at closing from which the
                                                                             20. West Virginia and Wisconsin
broker earned his fee. Id. at *5. The court found that the
group could not recover the broker’s commission on a            Defendants argue that a plaintiff must allege conferral of
theory of unjust enrichment because, pursuant to the sale       a direct benefit on a defendant in order to bring a claim
documents, it was the property owner’s obligation to pay        for unjust enrichment in West Virginia and Wisconsin.
the brokerage fee, not the group’s. Id.                         (Gen. Defs. Br. at 45 n.24 (citing Refrigerant Compressors,
                                                                2013 WL 1431756, at 25–26) ). Refrigerant Compressors,
 *68 Similarly, in State v. Am. Tobacco Co., No.                however, neither analyzes the law under either of these
96-2-15056-SEA, 1996 WL 931316, at *8–9 (Superior Ct.           jurisdictions nor cites any case that does.
Wash. Apr. 9, 1999), the court found that the State of
Washington had not stated a claim for unjust enrichment         As a result, and in the absence of any additional briefing,
against tobacco producers, because the benefit that the         Defendants' motion to dismiss these claims is DENIED.
state alleged to have conferred, in the form of medical
payments, was too attenuated. Id.

                                                                                       21. Wyoming
However, in Chem. Bank v. Wash Pub. Power Supply
Sys., 691 P.2d 254, 544 (Wash. 1984), the Supreme Court         Lastly, Defendants argue that the IPP has failed to
of Washington held that a group of bondholders, which           allege that it conferred a direct benefit on Defendants,
had funded a nuclear power plant construction project           as required under Wyoming law. (Forest Br. at 70 n.57
that later went bankrupt, had provided a “benefit” to           (citing Boyce v. Freeman, 39 P.3d 1062, 1065–66 (Wyo.
the projects' participants—municipal entities that had          2002) ).) In Boyce, 39 P.3d at 1063, the plaintiff gave a
bargained for a share of the plants' power output—such          pickup truck to an employee of the defendant because the
that restitution was appropriate. Id. at 558. The court         employee told the plaintiff that the defendant would pay
reasoned that “the Restatement’s definition of benefit is       for the truck. Id. Plaintiff was never paid for the truck and
quite broad;” that the bond revenues—although flowing           brought an unjust enrichment claim against the defendant,
through a third party—had been raised on the request            alleging that the employee had used the truck on the job
of the participants; and that, “[f]inally, it was for the       and, therefore, that the defendant-employer was unjustly
participants' benefit that the plants were being built in the   enriched. Id. The Supreme Court of Wyoming found that
first place.” Id.                                               because nothing in the record showed that the employer
                                                                knew it was expected to pay for the truck, or that the
This Court is not aware of any federal district court           employer induced the plaintiff to give the truck to its
cases discussing the “direct benefit” requirement under         employee, “[w]e see no evidence leading us to conclude
Washington unjust enrichment law in the antitrust               that ... good conscience requires [the defendant] to pay[.]”
context. However, this Court concludes that it must             Id. at 1066. The opinion concluded, in part, that the
follow the reasoning of the Washington Supreme Court            employer had “received no direct benefit from this action.”
in Chemical Bank. The IPP has alleged that unlawful             Id.
overcharges for branded Namenda IR and Namenda
XR flowed ultimately to Defendants, even though there            *69 In Boyce, the Supreme Court of Wyoming also
were intermediaries in the chain of distribution. This is       described the elements of unjust enrichment as follows:
analogous to the bondholder financing that flowed to            “(1) Valuable services were rendered, or materials
the participants in Chemical Bank. Moreover, it was on          furnished, (2) to the party to be charged, (3) which services
                                                                or materials were accepted, used and enjoyed by the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       57
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 175 of 300 PageID: 483
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

party, and, (4) under such circumstances which reasonably     With respect to Count One for monopolization, the claims
                                                              under the laws of Florida, Kansas, Massachusetts, and
notified the party to be charged that the plaintiff, in
                                                              Utah are DISMISSED in their entirety. The claim under
rendering such services or furnishing such materials,
                                                              the law of Rhode Island is DISMISSED IN PART, to the
expected to be paid by the party to be charged. Without
                                                              extent that the IPP seeks to recover on the basis of injuries
such payment, the party would be unjustly enriched.” Id.
                                                              occurring before July 15, 2013.
at 1065 (citing Coones v. F.D.I.C., 894 P.2d 613, 617 (Wyo.
1995) (emphasis added).)
                                                              With respect to Count Two for conspiracy to monopolize,
                                                              the claims under the laws of Illinois, Massachusetts, and
The Court finds that the Boyce opinion as a whole
                                                              Utah are DISMISSED in their entirety. The claim under
establishes that a plaintiff seeking to recover under a
                                                              the law of Rhode Island is DISMISSED IN PART, to the
theory of unjust enrichment under Wyoming law must
                                                              extent that the IPP seeks to recover on the basis of injuries
allege a direct benefit.
                                                              occurring before July 15, 2013.
Other federal district courts sitting in diversity are in
                                                              With respect to Count Three for consumer protection
accord. See, e.g., Aftermarket. Filters, 2010 WL 1416259,
                                                              and unfair and deceptive trade practices, the claims under
at *2–3.
                                                              the laws of Arizona, the District of Columbia, Hawaii,
                                                              Kansas, Maine, Montana, New York, Rhode Island,
Therefore, Defendants' motion to dismiss the Wyoming
                                                              Tennessee, Vermont, and West Virginia are DISMISSED
claim is GRANTED.
                                                              in their entirety.

  E. In Conclusion, the IPP Has Stated a Claim for            With respect to Count Four, unjust enrichment, all
  Unjust Enrichment Under Count Four With Respect to          claims are DISMISSED ONLY WITH RESPECT TO
  Actavis, Forest, and Merz Under the Laws of 31 States       the Generic Defendants. For the remaining Defendants,
In sum, the Court finds that the IPP Complaint has            Actavis, Forest, and Merz, the claims under the laws
adequately pled facts supporting a claim for unjust           of Alaska, Colorado, Connecticut, Delaware, Idaho,
enrichment against Actavis, Forest, and Merz only, The        Michigan, Montana, New Jersey, Oklahoma, South
Court thus dismisses all claims under Count Four with         Carolina, Virginia, Washington, and Wyoming are
respect to the Generic Defendants.                            DISMISSED in their entirety. The claim under the law of
                                                              Rhode Island is DISMISSED IN PART, to the extent that
The Court also finds that, as a matter of law, the IPP        the IPP seeks to recover on the basis of injuries occurring
may pursue its Count Four claims for unjust enrichment        before July 15, 2013.
under the laws of all states except Alaska, Colorado,
Connecticut, Delaware, Idaho, Michigan, Montana, New          The Clerk of Court is respectfully requested to remove
Jersey, Oklahoma, South Carolina, Virginia, Washington,       Docket Number 133 from the Court’s list of pending
and Wyoming. Those claim are hereby DISMISSED.                motions.

The Court also DISMISSES IN PART the IPP’s claim               *70 Pursuant to this Court’s memorandum endorsement
under Rhode Island law, to the extent the IPP seeks           at Docket Number 165, the Clerk of Court is also
recovery for injuries occurring prior to July 15, 2013.       respectfully requested to remove Docket Number 150
                                                              from the Court’s list of pending motions.

IX. Conclusion
In conclusion, the Court holds as follows:                    All Citations

                                                              Slip Copy, 2018 WL 7197233


Footnotes




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      58
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 176 of 300 PageID: 484
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

1     “Merz” refers to three entities, all named as Defendants in the Complaint: Merz GmbH & Co. KGaA, Merz Pharma GmbH
      & Co. KGaA, and Merz Pharmaceuticals GmbH.
2     The IPP’s Complaint includes four counts, with dozens of state law claims under each count. I recognize that plaintiffs
      will sometimes style their complaints this way. Frankly, however, each of these state law claims should be its own cause
      of action, such that the IPP Complaint would properly contain 123 separate counts.
3     These are: Barr Pharmaceuticals, Inc. (“Barr”); Teva Pharmaceuticals Industries, Ltd. and Teva Pharmaceuticals USA,
      Inc. (jointly, “Teva”); Cobalt Laboratories, Inc. (“Cobalt”); Upsher-Smith Laboratories, Inc. (“Upsher-Smith”); Amneal
      Pharmaceuticals, LLC (“Amneal”); Wockhardt Limited and Wockhardt USA LLC (jointly, “Wockhardt”); Sun India
      Pharmaceuticals Industries, Ltd. (“Sun”); and Dr. Reddy’s Laboratories Ltd. and/or Dr. Reddy’s Laboratories, Inc. (jointly,
      “Dr. Reddy’s”).
4     Unless otherwise noted, all references herein are to the docket in Sergeants Benevolent Association Health & Welfare
      Fund v. Actavis, plc, No. 15-CV-6549 (S.D.N.Y.).
5     Allergan plc was formerly known as Actavis, plc. (See In re Namenda Direct Purchaser Antitrust Litig., No 18-2421 (2d
      Cir.), Dkt. No. 1 at 2 (corporate disclosure statement).) This opinion uses “Actavis” throughout to reflect the fact that the
      IPP has not moved for a substitution of parties in the IP Action.
6     The DPPs subsequently dismissed all three Merz entities from the DP Action on April 20, 2017. (15-cv-7488, Dkt. No.
      207.) They remain parties to the IP Action, however.
7     The IPP does not, however, bring claims under the laws of all 11 states. (Compare CAC ¶ 15 with CAC ¶¶ 201, 207,
      215, 226.)
8     It is not clear from the face of the IPP Complaint how Forest was able to obtain a five-year patent extension, the maximum
      permitted, when the FDA approval process for the Namenda IR NDA allegedly took only one year.
9     Plaintiff Rochester Drug Co-Operative, Inc., also filed a complaint on behalf of direct purchasers that did not name the
      Generic Defendants. (15-CV-10083, Dkt. No. 1.) On January 26, 2016, Plaintiffs JM Smith Corporation and Rochester
      Drug Co-Operative, Inc. stipulated to consolidating the cases. (15-cv-7488, Dkt. No. 65.)
10    As discussed, Merz did not join the motion for consolidated briefing, (Dkt. No. 63 at 2 n. 1), but later joined Actavis and
      Forest’s brief, (Dkt. No. 85).
11    This Court had previously ordered that “the Indirect Purchaser Plaintiff’s claims are severed and placed on the Court’s
      suspense calendar.” Namenda III, 2016 WL 49992690, at *17 (emphasis added). The use of the word “sever,” however,
      did not connote that the cases had been consolidated under Rule 42(a) or joined for purposes of Rules 18 and 19.
12    Generic Defendants also argue that Illinois Brick bars the IPP’s claims under two additional states—Illinois and Oregon
      —under Count One. (Gen. Defs. Suppl. Br. at 10–11.) However, the IPP Complaint does not allege Illinois and Oregon
      claims under Count One; instead, it alleges them only under Count Two. (See CAC ¶ 201.) This Court therefore addresses
      the Illinois and Oregon arguments in the portion of the opinion that discusses Count Two.
13    Later, in Namenda V, this Court ultimately found that the DPPs, which were drug wholesalers, could rely on classwide
      economic models at trial to show that they had suffered antitrust injury. Namenda V, 331 F. Supp. 3d at 177. In addition,
      although the DPPs had originally moved for collateral estoppel on Count One against Actavis, Forest, and Merz, (15-
      cv-7488, Dkt. No. 134), the parties subsequently stipulated to the dismissal of Merz from the action, (15-cv-7488, Dkt.
      No. 207). In an accident of timing, therefore, Merz was dismissed after the parties had submitted briefing on the collateral
      estoppel motion but before this Court had ruled on that motion.
14    Merz would also not be collaterally estopped from arguing that, under the facts alleged in the IPP Complaint, it had
      absolutely nothing to do with the hard switch. However, likely because Merz chose to be represented by the same counsel
      as Actavis and Forest, and likely because these parties chose to submit a consolidated brief in support of their motions to
      dismiss both the DPP and IPP Complaints, Merz never raised this argument separate and apart from Actavis and Forest.
      (See Forest Br. at 15–33.) The Court therefore does not address it.
15    The Generic Defendants adopt this argument in Actavis, Forest, and Merz’s brief with their own footnote: “For the reasons
      set forth in Forest’s motion to dismiss, Plaintiffs claims are also barred by the statute of limitations.” (Gen. Defs. Br. at
      50 n.27.) My holding above applies equally to the Generic Defendants.
16    The IPP Complaint does not allege any claim under Georgia law, under any of Counts One through Four, (CAC ¶¶ 191–
      231.)
17    The IPP Complaint does not allege any claim under Pennsylvania law, under any of Counts One through Four. (CAC
      ¶¶ 191–231.)




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              59
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 177 of 300 PageID: 485
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

18    Defendants also argue that any states that have not expressly adopted or rejected Illinois Brick should be treated as
      barring indirect purchaser claims. (Gen. Defs. Br. at 36 n.16 (citing In re Digital Music Antitrust Litig., 812 F. Supp. 2d
      390, 413 (S.D.N.Y. 2011) ).) However, Defendants have not indicated which states these would be.
19    Since this provision governs prostitution offenses, and since Count Two cites the Utah Antitrust Act at Utah Code §§
      76-10-3101, et seq., (CAC ¶ 207(x) ), the Court once again assumes this is a typographical error.
20    Although this Court would ordinarily proceed through the state law claims in alphabetical order, there exists much more
      fulsome case law regarding the pre-suit notice requirement under the Hawaii Antitrust Act than there does for any of
      the other states.
21    Although Actavis, Forest, and Merz purport to seek dismissal of the IPP’s monopolization claims at CAC ¶¶ 207(g), 207(p)
      and 207(w), those paragraph numbers actually correspond to Count Two of the IPP Complaint—conspiracy to monopolize
      —which is not unilateral conduct by definition. As it has several times throughout this opinion, the Court assumes that this
      is a typographical error, and it treats the pleadings as if Actavis, Forest, and Merz instead move to dismiss the equivalent
      state law claims under Count One of the IPP Complaint.
22    By way of background, I note briefly that the Court did not previously have occasion to consider the conspiracy issue in
      the DP Action. The DP Action did not expressly assert conspiracy as a cause of action, (15-cv-7488, Dkt. No. 29 ¶¶ 237–
      65), and the DPPs later informed the Court that they had abandoned any “inter-generic conspiracy claim” raised under
      Count IV of their Complaint, Namenda V, 2018 WL 3970674, at *25.
23    Defendants also argue that the DCCPPA requires plaintiffs to allege deceptive conduct, (Forest Br. at 67 n.47), and is
      inapplicable to antitrust conduct, (Forest Br. at 68 n.49; Gen. Defs. Br. at 40 n.19). However, because the Court dismisses
      the DCCPPA claim under Count Three for failure to state a claim based on a retail purchase for personal, family, or
      household purposes, it does not reach these arguments.
24    Defendants also argue that the KCPA bars class actions (Gen. Defs. Br. at 39 n.18; Forest Br. at 68 n.53); that the
      statute requires plaintiffs to allege a consumer transaction or conduct that is consumer-oriented (Forest Br. at 67–68
      n.48); that the statute is inapplicable to antitrust conduct (Gen. Defs. Br. at 40; Forest Br. at 68 n.49); and that the
      statute only allows suits by consumers who are natural persons with regard to transactions made primarily for personal
      or household purposes (Forest Br. at 68 n.51). However, because the Court dismisses the KCPA claim on the grounds
      that it is inapplicable to antitrust conduct, it does not reach these arguments.
25    Defendants also argue that the MUTPA requires a showing of consumer deception. (Forest Br. at 67 n.47.) However,
      because the Court dismisses the MUPTA claim on the grounds that Sergeants Benevolent has failed to state a claim
      based on purchases made “primarily for personal, family, or household purposes,” it does not reach these arguments.
26    Defendants also argue that the MUTPCPA does not permit class actions. (Forest Br. at 68 n.53.) However, because the
      Court dismisses the MUTPCPA claim on the grounds that Sergeants Benevolent has failed to state a claim based on
      purchases made “primarily for personal, family, or household purposes,” it does not reach these arguments.
27    Defendants also argue that NYGBL § 349 requires a plaintiff to allege a consumer transaction or conduct that is consumer-
      oriented, (Forest Br. at 67-68 n.48), and that the statute covers only conduct that is primarily intrastate, (Forest Br. at 68
      n.50; Gen. Defs. Br. at 40–41 n.20). However, because the Court dismisses the NYGBL § 349 claim for failure to plead
      deceptive or fraudulent conduct, it does not reach these arguments.
28    Defendants also argue that the RIDTPA requires a showing of consumer deception, (Forest Br, at 67 n.47), and is
      inapplicable to antitrust conduct, (Forest Br. at 68 n.49). However, because the Court dismisses the RIDTPA claim on the
      grounds that Sergeants Benevolent has failed to state a claim based on purchases made “primarily for personal, family,
      or household purposes,” it does not reach these arguments.
29    Defendants also argue that the TCPA requires a showing of consumer deception (Forest Br. at 67 n.47) and that the
      statute does not permit class actions (Forest Br. at 68 n.53; Gen. Defs. Br. 39 n.18.) However, because the Court
      dismisses the TCPA claim as inapplicable to antitrust conduct, it does not reach these arguments.
30    Defendants also argue that the WVCCPA requires plaintiffs to allege deceptive conduct, (Forest Br. at 67 n.47); requires
      plaintiffs to plead a consumer transaction or conduct that is consumer-oriented, (Forest Br. at 67–68 n.48); and is
      inapplicable to antitrust conduct, (Forest Br. at 68 n.49; Gen. Defs. Br. at 40 n.19). However, because the Court dismisses
      the WVCCPA claim for failure to serve a cure offer on the Defendants prior to initiating the lawsuit, it does not reach
      these arguments.
31    Again, most likely due to their decision to retain the same counsel and to submit a brief jointly with Forest, Actavis and Merz
      have not challenged the unjust enrichment claims under Count Four on the basis that no benefit from the overcharges
      on Namenda flowed to them, so the Court will not raise and address this argument sua sponte.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               60
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 178 of 300 PageID: 486
Sergeants Benevolent Association Health & Welfare Fund v. Actavis, plc, Slip Copy (2018)
2018 WL 7197233

32    The Restatement (Third) of Restitution and Unjust Enrichment states, “While the paradigm case of unjust enrichment is
      one in which the benefit on one side of the transaction corresponds to an observable loss on the other, the consecrated
      formula ‘at the expense of another’ can also mean ‘in violation of the other’s legally protected rights,’ without the need to
      show that the claimant has suffered a loss.” Restatement (Third) of Restitution and Unjust Enrichment § 1 (2011). The
      IPP presumably could have chosen to rely upon this theory to prosecute its claims of unjust enrichment. However, the
      IPP has also stated expressly in its Complaint and in briefing that it conferred a benefit on Generic Defendants in the
      form of overcharges, so the Court does not reach this question.
33    Because Actavis, Forest, and Merz adopt the Generic Defendants' briefing in whole, this Court continues to refer to
      Generic Defendants' briefs, even though these defendants were dismissed from Count Four.


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              61
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 179 of 300 PageID: 487




                          EXHIBIT I
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 180 of 300 PageID: 488
H-Quotient, Inc. v. Knight Trading Group, Inc., Not Reported in F.Supp.2d (2005)
2005 WL 323750, 2005-1 Trade Cases P 74,722

                                                                 Defendants Knight Trading Group, Inc. and Knight
                                                                 Securities, L.P. (collectively “Defendants”), Delaware
     KeyCite Yellow Flag - Negative Treatment                    organizations authorized to do business in New York
Distinguished by In re Automotive Parts Antitrust Litigation,
                                                                 and with their principal places of business in New
E.D.Mich., July 3, 2014
                                                                 Jersey and New York, acted as a broker and dealer
                    2005 WL 323750
                                                                 for securities of companies quoted on the OTCBB. (Id.¶
               United States District Court,
                                                                 3, 4, 11.) Defendants served as market makers for the
                     S.D. New York.
                                                                 stock of Plaintiff, 1 which involved “act[ing] on behalf of
             H-QUOTIENT, INC., Plaintiff,                        other brokerage houses by contracting with other stock
                           v.                                    brokerages to buy and sell Plaintiff's stock on behalf of
         KNIGHT TRADING GROUP, INC. and                          such other stock brokerage's clients.” (Id.¶ 15.) Simply
          Knight Securities, L.P., Defendants.                   put, Defendants held a certain number of shares of
                                                                 Plaintiff's stock in order to facilitate trading of the stock.
                  No. 03 Civ. 5889(DAB).
                              |                                  Plaintiff commenced this action in New York State
                       Feb. 9, 2005.                             Supreme Court, County of New York on July 29, 2003. 2
                                                                 The Complaint alleges that Defendants took part in “the
                                                                 improper and illegal ‘naked short’ sale of Plaintiff's stock
            MEMORANDUM AND ORDER                                 and the ‘front-running’ of Plaintiff's stock, i.e., executing
                                                                 orders for their own account before filling orders received
BATTS, J.                                                        by customers, all to the detriment of Plaintiff, Plaintiff's
                                                                 stockholders and to the market for Plaintiff's stock in
 *1 Before the Court is a Motion to Remand to the
                                                                 general.” (Id.¶ 18.)
Supreme Court of the State of New York, County of
New York by Plaintiff H-Quotient, Inc. (“H-Quotient”).
                                                                 The Complaint raises three causes of action that sound
Plaintiff also seeks to recover the costs incurred as a result
                                                                 in New York common law of torts, namely breach of
of the removal.
                                                                 duty to deal honestly with Plaintiff, attempt to damage the
                                                                 business of Plaintiff, and attempt to injure the character
For the reasons stated herein, Plaintiff's Motion to
                                                                 and business reputation of Plaintiff. Plaintiff also alleges
Remand is DENIED and Plaintiff's Request for the
                                                                 a violation of New York General Business Law § 340, a
Recovery of Costs is DENIED.
                                                                 New York antitrust statute known as the Donnelly Act.

                                                                 On August 6, 2003, Defendants timely filed a Notice
                   I. BACKGROUND                                 of Removal to the United States District Court for
                                                                 the Southern District of New York. Defendants assert
Plaintiff H-Quotient, a Virginia corporation, is a
                                                                 that there is federal jurisdiction over this matter because
developer and publisher of software producers for
                                                                 the above-mentioned claims actually arise under federal
the hospital and health care industry. (Compl.¶¶ 1-2.)
                                                                 securities and antitrust laws. Plaintiff filed the present
Plaintiff's common stock is publicly traded and quoted
                                                                 Motion to Remand on September 16, 2003, pursuant to
on the Over the Counter Bulletin Board (“OTCBB”), an
                                                                 28 U.S.C. § 1447. Plaintiff also seeks to recover the costs
electronic trading service used by many small companies,
                                                                 incurred as a result of the removal. Defendants filed their
that transmits real-time information of over-the-counter
                                                                 Memorandum in Opposition to the Motion to Remand on
securities. OTCBB is operated and regulated by the
                                                                 January 27, 2004.
National Association of Securities Dealers (“NASD”),
a not-for-profit, self-regulatory organization of the
securities industry authorized to do business in New York.
(Id.¶¶ 9-10.)                                                                         II. DISCUSSION

                                                                 A. Legal Standards



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 181 of 300 PageID: 489
H-Quotient, Inc. v. Knight Trading Group, Inc., Not Reported in F.Supp.2d (2005)
2005 WL 323750, 2005-1 Trade Cases P 74,722

 *2 “[A]ny civil action brought in a State court of which       the case.”). The well-pleaded complaint rule “makes the
the districts courts of the United States have original         plaintiff the master of the claim; he or she may avoid
jurisdiction, may be removed by the defendant or the            federal jurisdiction by exclusive reliance on state law.”
defendants, to the ... district and division embracing          Caterpillar, 482 U.S. at 392.
the place where such action is pending.” 28 U.S.C. §
1441(a). “Absent diversity of citizenship, federal-question     Two exceptions exist to the well-pleaded complaint
jurisdiction is required.” Caterpillar Inc. v. Williams,        rule: the complete preemption 3 and artful pleading
482 U.S. 386, 392 (1987); see also 28 U.S.C. § 1441(b);
                                                                doctrines. 4
Beneficial Nat'l Bank v. Anderson, 539 U.S. 1, 6 (2003).
Any doubts as to whether federal jurisdiction exists are
                                                                 *3 In certain instances, courts have found that Congress
to be resolved against removability. Lupo v. Human
                                                                “so completely preempt[ed] a particular area that any civil
Affairs Int'l, 28 F .3d 269, 274 (2d Cir.1994) (quoting
                                                                complaint raising this select group of claims is necessarily
Solmlyo v. J. Lu-Rob Enters., Inc., 932 F.2d 1043, 1045-46
                                                                federal in character.” Metro. Life, 481 U.S. at 63-64.
(2d Cir.1991)). Furthermore, the party seeking removal
                                                                Therefore, in such cases, removal is proper under 28
bears the burden of establishing federal jurisdiction. See
                                                                U.S.C. § 1441(b), which authorizes any claim that “arises
United Food & Commercial Workers Union v. CenterMark
                                                                under” federal law to be removed to federal court. See
Properties Meriden Square, Inc., 30 F.3d 298, 301 (2d
                                                                Beneficial Nat'l Bank, 539 U.S. at 8; Caterpillar, 482
Cir.1994).
                                                                U.S. at 392-93. The Supreme Court has found complete
                                                                preemption in only three categories of cases: (1) certain
Federal jurisdiction exists when a “case falls within the
                                                                claims under the Labor Management Relations Act, see
original ‘federal question’ jurisdiction of the United States
                                                                Beneficial Nat'l Bank, 539 U.S. at 8; (2) suits brought
district courts.” Franchise Tax Bd. v. Constr. Laborers
                                                                by a beneficiary under Employment Retirement Income
Vacation Trust, 463 U.S. 1, 8 (1983); Perpetual Sec., Inc.
                                                                Security Act of 1974, see id.; and (3) Indian land grant
v. Tang, 290 F.3d 132, 136 (2d Cir.2002). Federal district
                                                                rights, see Oneida Indian Nation v. County of Oneida, 414
courts “have jurisdiction of all civil actions arising under
                                                                U.S. 661, 666-67 (1974). Recently, the Second Circuit
the Constitution, laws, or treaties of the United States.” 28
                                                                also found complete preemption for cases arising under
U.S.C. § 1331; see also Beneficial Nat'l Bank, 539 U.S. at 6.
                                                                the Securities Litigation Uniform Standards Act. See
                                                                Spielman v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
The presence of federal question jurisdiction is governed
                                                                332 F.3d 116, 124 n. 5 (2d Cir.2003). The Court of Appeals
by the well-pleaded complaint rule. See Metro. Life Ins.
                                                                noted, however, that “the complete preemption doctrine
Co. v. Taylor, 481 U.S. at 58, 63 (1987). “[W]hether
                                                                must be applied sparingly and with great restraint.” Id.
a case is one arising under the Constitution or a law
or treaty of the United States, ... must be determined
                                                                Another “exception” to the well-pleaded complaint rule
from what necessarily appears in the plaintiff's statement
                                                                is the artful pleading doctrine. Under this doctrine, a
of his own claim ... unaided by anything alleged in
                                                                plaintiff may not avoid removal “by framing in terms
anticipation or avoidance of defenses which it is thought
                                                                of state law a complaint the real nature of [which] is
the defendant may interpose.” Taylor v. Anderson, 234
                                                                federal, ... or by omitting to plead necessary federal
U.S. 74, 75-76 (1914); see also Caterpillar Inc., 482 U.S.
                                                                questions in a complaint.” Fax Telecommunicaciones Inc.
at 392 (1987). If a complaint only “alleges ... state law
                                                                v. AT & T, 138 F.3d 479, 486-87 (2d Cir.1998) (quoting
based causes of action, it cannot be removed from state
                                                                Derrico v. Sheehan Emergency Hosp., 844 F.2d 22, 27
court to federal court even if there is a federal defense.”
                                                                (2d Cir.1988)); see also Marcus, 138 F.3d at 55-56.
Hernandez v. Conriv Realty Associates, 116 F.3d 35, 38
                                                                Thus, removal is proper if “the elements of the [state
(2d Cir.1997) (citing Caterpillar Inc., 482 U.S. at 392-93);
                                                                law] claim [a]re virtually identical to those of a claim
see Franchise Tax Bd., 463 U.S. at 14 (“since 1887 it has
                                                                expressly grounded on federal law.” Travelers Indem. Co.
been settled law that a case may not be removed to federal
                                                                v. Sarkisian, 794 F.2d 754, 760 (2d Cir.1986); see also
court on the basis of a federal defense, including the
                                                                In re NASDAQ Market Makers Antitrust Litigation, 929
defense of preemption, even if the defense is anticipated
                                                                F.Supp. 174, 178 (S.D.N.Y.1996) (interpreting Sarkisian
in the plaintiff's complaint, and even if both parties admit
                                                                ).
that the defense is the only question truly at issue in



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 182 of 300 PageID: 490
H-Quotient, Inc. v. Knight Trading Group, Inc., Not Reported in F.Supp.2d (2005)
2005 WL 323750, 2005-1 Trade Cases P 74,722

Where there is a proper basis for removal, a federal            will turn upon a determination of whether it violated
district court has jurisdiction over the civil action as        federal law by conducting an interstate conspiracy to
well as supplemental jurisdiction over “all other claims        restrain trade in an over-the-counter securities exchange
that are so related to the claims in the action within          market.
such original jurisdiction that they form part of the same
case or controversy.” 28 U.S.C. § 1367(a). The district         According to the Donnelly Act, contracts, or agreements
court, however, may decline to exercise supplemental            for monopoly or in restraint of trade are illegal and void
jurisdiction over a claim if (1) the claim raises novel         for those monopolies “in the conduct of any business,
or complex issues of state law, (2) the state law claim         trade or commerce or in the furnishing of any service in
“substantially dominates” over the federal claim, (3) the       this state.” N.Y. General Business Law § 340(1).
district court has dismissed all federal claims, or (4) there
are other compelling reasons to decline jurisdiction. 28        The New York Court of Appeals has not clearly laid out in
U.S.C. § 1367(c)(1)-(4).                                        what circumstances the Donnelly Act is preempted by the
                                                                federal antitrust trust, the Sherman Act. However, New
                                                                York courts have determined that “Where the conduct
B. Analysis                                                     complained of principally affects interstate commerce,
In the present case, Plaintiff argues that this Court lacks     with little or no impact on local or intrastate commerce, it
subject matter jurisdiction and therefore must remand the       is clear that federal antitrust laws operate to preempt the
action back to state court. Defendants bear the burden of       field and oust state courts of jurisdiction.” Two Queens,
demonstrating that this case is properly in federal court.
                                                                Inc. v. Scoza, 745 N.Y.S.2d 517, 519 (1 st Dep't.2002); see
                                                                also In re Wiring Device Antitrust Litigation, 498 F.Supp.
 *4 Although the Parties in this case are diverse, removal
                                                                79, 82 (E.D.N.Y.1980) (stating that where interstate
is not proper based on diversity jurisdiction because
                                                                commerce is involved, federal antitrust laws preempt
Defendant Knight Trading Group, Inc. is a citizen of
                                                                the Donnelly Act) (citing Beltone Electronics Corp. v.
New York. See 28 U.S.C. § 1441(b) (“Any other such
                                                                Selbst, 1977-2 Trade Cases CCH PP 61,586, 72,387
action shall be removable only if none of the parties in
                                                                (Sup.Ct.N.Y.Co.1977), aff'd mem., 403 N.Y.S.2d 1019
interest properly joined and served as defendants is a
citizen of the State in which such action is brought.”).        (1 st Dep't.1978)); Flood v. Kuhn, 443 F.2d 264, 268
Therefore, Defendants must show that this Court has             (2d Cir.1971), aff'd, 407 U.S. 258 (1972) (court held
federal question jurisdiction over the subject matter of this   that because burden on interstate commerce outweighs
action.                                                         states' interests in regulating baseball's reserve system,
                                                                Commerce Clause precludes application of state antitrust
Defendants argue that federal question jurisdiction exists      law).
for the following reasons: (1) Plaintiff's claims based
on naked short-selling arise under federal securities law,       *5 In this case, the participants of any alleged Donnelly
(2) Congress has completely preempted Plaintiff's claims        Act violation are Defendants, Delaware organizations
with federal securities laws, and (3) Plaintiff has artfully    and a New Jersey market maker with their principal places
pleaded an alleged federal antitrust violation as a claim       of business in New York and New Jersey, and another
under New York's Donnelly Act.                                  New York based company. 5 Further, the conspiracy
                                                                is directed at an electronic, over-the-counter securities
                                                                exchange, operated by the NASD, a foreign corporation
   1. The Donnelly Act and Federal Antitrust Violation          authorized to do business in New York. The stock at
Defendants argue that Plaintiff artfully pleaded its state      issue is that of Plaintiff's, a Virginia corporation with its
antitrust claim under the Donnelly Act to prevent a federal     principal place of business in Virginia. Plaintiff has not put
claim under the Sherman Act, 15 U.S.C. § 7 et seq.              forth any specific allegations in its pleadings of impact on
According to Defendants, interstate commerce dominates          intrastate commerce.
the allegations in Plaintiff's complaint and Plaintiff makes
no contentions that intrastate conduct, namely New              It appears to the Court that any of the activities alleged
York's local interests, were at all affected by Defendants'     to have been committed by Defendants primarily affected
conduct. In Defendants' views, the resolution of this claim


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 183 of 300 PageID: 491
H-Quotient, Inc. v. Knight Trading Group, Inc., Not Reported in F.Supp.2d (2005)
2005 WL 323750, 2005-1 Trade Cases P 74,722

interstate commerce. Defendants were dealing with the              the Sherman Act, this Court may retain supplemental
                                                                   jurisdiction over the state law claims. These claims are
sale of stocks in a Virginia company, and did not
                                                                   standard common law claims. None are novel or complex
limit its business to any particular state. Defendants
                                                                   in any way, nor do the state law claims predominate over
are “unquestionably engaged in interstate commerce, [so]
                                                                   the federal claims.
those who are damaged from an alleged restraint of trade
find a remedy in the federal, not the state antitrust laws.”
In re Wiring Device, 498 F.Supp. at 82.
                                                                                       III. CONCLUSION
The Court finds that Plaintiff's fourth cause of action,
alleging a Donnelly Act violation, actually arises under the       Based on the foregoing reasons, this Court hereby
federal antitrust statute, the Sherman Act.                        DENIES Plaintiff's Motion to Remand to state court and
                                                                   DENIES Plaintiff's Request for the Recovery of Costs.
Because federal question jurisdiction exists based on the
Sherman Act, the Court will not address the remaining              Defendants shall answer the Complaint within 30 days of
arguments against remand set forth by Defendants.                  the date of this Order.


Plaintiff's remaining claims arise out of the Defendants'          SO ORDERED.
alleged “scheme” to drive down the price of its securities
through naked short-selling. Hence, they all “derive from
                                                                   All Citations
a common nucleus of operative fact ... such that [a
plaintiff] would ordinarily be expected to try them all in         Not Reported in F.Supp.2d, 2005 WL 323750, 2005-1
one proceeding.” United Mine Workers v. Gibbs, 383 U.S.            Trade Cases P 74,722
715, 725 (1966). Because there is federal jurisdiction under


Footnotes
1      T.D. Waterhouse Investor Services, Inc. and T.D. Waterhouse Capital Markets, Inc. also acted as a market maker for
       Plaintiff's stock. Claims against them were dismissed by Order of Dismissal, dated Dec. 3, 2003.
2      On or about that same day, Plaintiff made an application by Order To Show Cause to Justice Karla Moskowitz, seeking
       a preliminary injunction to refrain Defendants from engaging in certain securities practices. Justice Moskowtiz signed the
       Order on July 31, 2003.
3      Courts often comment that the complete preemption doctrine is not really an exception to the well-pleaded complaint rule,
       but rather a corollary, because whenever the doctrine applies, the well-pleaded complaint rule is satisfied. Caterpillar,
       482 U.S. at 393; Marcus v. AT & T Corp., 138 F.3d 46, 53 (2d Cir.1998).
4      The artful pleading doctrine is also more properly styled a “corollary” rather than an exception.
5      As stated above, Plaintiff voluntarily dismissed its claims against the alleged co-conspirators, T.D. Waterhouse.


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 184 of 300 PageID: 492
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 185 of 300 PageID: 493




                          EXHIBIT J
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 186 of 300 PageID: 494
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

                                                                       conspiracy to fix prices in and allocate shares of the
                                                                       domestic Magnesium Oxide market from January 2002
     KeyCite Yellow Flag - Negative Treatment                          to the present (“the Class Period”). On November
Declined to Follow by Le v. Kohls Department Stores, Inc., E.D.Wis.,
                                                                       15, 2010, Direct Purchaser Plaintiffs (“DP Plaintiffs”)
February 8, 2016
                                                                       Orangeburg Milling Company, Inc., Bar Ale, Inc., and
                  2011 WL 5008090
                                                                       Air Krete, Inc. filed a Class Action Complaint (“CAC”)
              NOT FOR PUBLICATION
                                                                       against Defendants Premier Chemicals, LLC (“Premier”),
      United States District Court, D. New Jersey.
                                                                       Sumitomo Corporation of America (“Sumitomo”), and
                In re MAGNESIUM OXIDE                                  YAS, Inc. (“YAS”) pursuant to Sections 4 and 16 of the
                 ANTITRUST LITIGATION.                                 Clayton Act, 15 U.S.C. §§ 15, 26, alleging violations of
                                                                       Section 1 of the Sherman Act, 15 U.S.C. § 1, and seeking
                   Civ. No. 10–5943 (DRD).                             class certification under Federal Rule of Civil Procedure
                               |                                       23(b)(2) and (3), declaratory judgment, treble damages,
                         Oct. 20, 2011.                                costs and attorneys' fees, and an injunction. On December
                                                                       30, 2010, DP Plaintiffs filed an Amended CAC to add
Attorneys and Law Firms                                                additional factual allegations in support of their claims.

Trujillo, Rodriguez & Richards, LLC, by: Lisa J.
                                                                       On October 7, 2010, Indirect Purchaser Plaintiffs (“IP
Rodriguez, Esq., Haddonfield, NJ, Gold Bennett Cera
                                                                       Plaintiffs”) Ronald Hayek, Daniel, Walker, Sue Walker,
& Sidener LLP, by: Solomon B. Cera, Esq., C. Andrew
                                                                       and John Bidart filed a CAC against Defendants under
Dirksen, Esq., San Francisco, CA, Goldman Scarlato &
                                                                       Section 16 of the Clayton Act, alleging violations of
Karon, P.C., by: Daniel R. Karon, Esq., Cleveland, OH,
                                                                       Section 1 of the Sherman Act, and under various state
for Direct Purchaser Plaintiffs.
                                                                       antitrust and consumer protection laws. IP Plaintiffs
Lite Depalma Greenberg, LLC, by: Allyn Z. Lite, Esq.,                  seek similar relief as DP Plaintiffs. 2 On December 31,
Joseph J. DePalma, Esq., Newark, NJ, Hagens Berman                     2010, IP Plaintiffs filed an Amended CAC to add similar
Sobol Shapiro LLP, by: Steve W. Berman, Esq., Anthony                  factual allegations as those added by DP Plaintiffs in their
D. Shapiro, Esq., Elizabeth A. Fegan, Esq., Jason A.                   Amended CAC.
Zweig, Esq., New York, NY, Hudson Mallaney &
Shindler, by: J. Barton Goplerud, Esq., West Des Moines,               On March 1, 2011, Defendants filed a Motion to Dismiss 3
IA, Girardi Keese, by: Stephen G. Larson, Esq., Los                    all of Plaintiffs' claims pursuant to Federal Rule of Civil
Angeles, CA, for Indirect Purchaser Plaintiffs.                        Procedure 12(b)(6). For the reasons set forth below,
                                                                       Defendants' motion is granted. No Defendant is entitled
Loweinstein Sanler PC, by: Douglas S. Eakley, Esq.,
                                                                       to dismissal of Plaintiffs' federal and state antitrust claims
Michael J. Hahn, Esq., Roseland, NJ, Paul, Weiss,
                                                                       on the merits because Plaintiffs sufficiently allege a
Rifkind, Wharton & Garrison LLP, by: Aidan Synnott,
                                                                       meeting of the minds among all Defendants to fix prices
Esq., Daniel A. Crane, Esq., New York, NY, Cozen
                                                                       in and allocate shares of the domestic Magnesium Oxide
O'Connor, P.C., by: John P. Johnson, Esq., Francis P.
                                                                       market. However, Defendants are entitled to dismissal of
Newell, Esq., Peter M. Ryan, Esq., Philadelphia, PA,
                                                                       IP Plaintiffs' federal and state antitrust claims and the
Finklestein Thompson LLP, by: Rosalee B. Connell, Esq.,
                                                                       majority of their consumer protection claims for lack of
Douglas G. Thompson, Esq., Michael G. McLellan, Esq.,
                                                                       standing. In addition, those consumer protection claims
Washington, DC, for Defendants.
                                                                       under which IP Plaintiffs have standing are dismissed to
                                                                       the extent they are based on allegations of fraud because
                                                                       those allegations do not comply with the requirements of
                           OPINION                                     Federal Rule of Civil Procedure 9(b). Finally, Plaintiffs'
                                                                       federal and state antitrust claims are dismissed because
DEBEVOISE, Senior District Judge.
                                                                       they are time-barred by their respective statutes of
*1    This matter arises out of the consolidation                      limitations.
of five separate actions in this Court 1 alleging a



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 187 of 300 PageID: 495
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

                                                              together in the U.S. MgO market.” (Direct CAC ¶ 33;
                                                              Indirect CAC ¶ 41.)
                   I. BACKGROUND

Magnesium Oxide (“MgO”) is a solid, white, naturally          According to Plaintiffs, sometime before the Class Period,
occurring mineral that is used in producing a wide variety    Premier “saw its share of MgO markets shrink due
of products, including refractory products, animal feeds,     to increased Chinese competition.” (Direct CAC ¶ 28;
fertilizers, electrical insulation, and pharmaceuticals. It   Indirect CAC ¶ 36.) Specifically, “cheaper imports, mainly
is formed by an ionic bond between one magnesium              from China ha [d] replaced some of the U.S. domestic
atom and one oxygen atom. MgO can be mined from               production, notably affecting Premier.” (Direct CAC ¶
magnesite or processed from seawater or subterranean          29; Indirect CAC ¶ 37.) Thus, during the Class Period,
brines containing magnesium chloride. This case concerns      Premier and Sumitomo allegedly bought nearly all of the
the two most common forms of MgO: Caustic-calcined            Chinese DBM available for purchase and resold it to their
magnesia (“CCM”) and dead-burned magnesia (“DBM”).            customers in the United States.
DBM and CCM are produced differently and have
                                                              In addition, Plaintiffs allege that, “[d]uring the Class
different commercial applications. 4
                                                              Period, with some limited exceptions, the MgO markets
                                                              were considered to be fairly saturated, with limited
 *2 In 2000, according to the CACs, domestic
                                                              potential for growth.” (Direct CAC ¶ 30; Indirect CAC
consumption of DBM and CCM came from two sources:
                                                              ¶ 38.) However, “[i]nstead of competing, representatives
the United States and China. Roughly 50% of CCM
                                                              from Premier, Sumitomo, and YAS began meeting
“and a lesser amount of” DBM consumed in the United
                                                              regularly to discuss fixing U.S. MgO prices and allocating
States were produced domestically, while the rest was
                                                              MgO markets.” (Direct CAC ¶ 31; Indirect CAC ¶ 39.)
imported from China. (Direct Purchasers' Consolidated
                                                              Specifically, Plaintiffs allege a conspiracy among Premier,
Amended Class Action Complaint (“Direct CAC”) ¶
                                                              Sumitomo, and YAS to (1) fix prices in and allocate shares
27; (Indirect Purchasers' Consolidated Amended Class
                                                              of the domestic DBM market and (2) allocate the domestic
Action Complaint (“Indirect CAC”) ¶ 33.) At that time,
                                                              CCM market to Premier so that it could fix prices in that
Premier allegedly maintained control over the majority
                                                              market, which resulted in Plaintiffs' purchasing DBM and
of DBM and CCM consumed in the United States by
                                                              CCM at artificially high prices.
(1) purchasing imported CCM and DBM for resale to
its customers in the United States, and (2) sourcing
magnesite from China for production into DBM to be sold         i. The DBM and CCM Agreements
domestically.                                                  *3 Plaintiffs allege that, during the Class Period, Cary
                                                              W. Ahl, Sr. Premier's then-president, “regularly called”
“Sumitomo similarly purchased Chinese MgO but only            Mr. Sumikawa of YAS “to discuss fixing Premier's and
[DBM] for resale to its U.S. customers” and “sourced          Sumitomo's [DBM] prices and allocating their respective
magnesite from China for manufacture into [DBM] for           MgO accounts in the U.S.” (Direct CAC ¶ 34; Indirect
sale in the U.S.” (Direct CAC ¶ 27; Indirect CAC ¶ 34.)       CAC ¶ 42.) These market allocation and price-fixing
To do so, it enlisted the help of YAS to (1) “facilitate[ ]   schemes were allegedly implemented by Mr. Ahl and his
[its] purchases of Chinese magnesite” (Direct CAC ¶ 27;       successors at Premier and Terry Wakisama at Sumitomo.
Indirect CAC ¶ 35), and (2) purchase Chinese DBM for
resale in the United States.                                  In the summer of 2004, Coy Akiyama of Sumitomo, Mr.
                                                              Sumikawa of YAS, Gary Vannorsdel, an animal nutrition
This arrangement proved successful because Hideo              broker, and Mr. Vannorsdel's son, met at a Holiday Inn, in
Sumikawa, the current president of YAS, previously            Tulsa, Oklahoma, to discuss plans for Sumitomo to enter
worked for Sumitomo and has since maintained                  the CCM market without upsetting Premier. Sumitomo
relationships with certain Chinese magnesite mines. “In       had been shipping DBM to the United States on “partially
particular, Sumitomo, through Coy Akiyama—head of             empty barges and wanted to maximize efficiencies by
Sumitomo's inorganic chemicals unit—purchases [DBM]           filling these barges with [CCM] for sale to the western
from Chinese mines that Sumikawa (YAS) has facilitated,       U.S.” (Direct CAC ¶ 39; Indirect CAC ¶ 48.) Indeed,
thereby allowing Sumitomo and YAS to participate              DBM shipments filled only half of Sumitomo's New


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     2
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 188 of 300 PageID: 496
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

Orleans barge capacity. Apparently, “Tulsa was the only          violations, and neither [P]laintiffs nor the class members,
port that could accommodate this barge, and Sumitomo             until recently, could have discovered through reasonable
had access to a very large storage facility in Tulsa.” (Direct   diligence that [D]efendants and their co-conspirators had
CAC ¶ 36; Indirect CAC ¶ 44.)                                    engaged in the foregoing violations.” (Direct CAC ¶ 49;
                                                                 Indirect CAC ¶ 56.)
At the Tulsa meeting, “[i]n the course of discussing a
strategy for Sumitomo to enter the U.S. [CCM] market,
Akiyama (Sumitomo) recounted to Sumikawa (YAS)                      iii. The Complaints
multiple discussions between him and Ahl where Ahl had            *4 On November 15, 2010, DP Plaintiffs—i.e. those who
called Akiyama to set [DBM] prices; to allocate [DBM]            purchased either DBM or CCM directly from one or
markets; and to ensure that Sumitomo was maintaining its         more Defendants, their predecessors, subsidiaries, or co-
agreement with Premier to fix [DBM] prices and allocate          conspirators during the Class Period—filed a CAC against
[DBM] markets.” (Direct CAC ¶ 40; Indirect CAC ¶ 49.)            Defendants under Sections 4 and 16 of the Clayton Act
At one point, Mr. Vannorsdel “expressed concern about            alleging violations of Section 1 of the Sherman Act, and
compromising his relationship with Premier by helping            seeking class certification under Federal Rule of Civil
facilitate Sumitomo and YAS's involvement” in the CCM            Procedure 23(b)(2) and (3), declaratory judgment, treble
market, to which Mr. Akiyama responded, “ ‘Don't be              damages, costs and attorneys' fees, and an injunction. On
concerned because we [Sumitomo] talk with Premier on a           December 30, 2010, DP Plaintiffs filed an Amended CAC
daily basis to set prices and to discuss what accounts they      to add additional factual allegations in support of their
can have.’ “ (Direct CAC ¶ 41; Indirect CAC ¶ 50.)               claims.


Shortly after the Tulsa meeting, Mr. Ahl discovered              On October 7, 2010, IP Plaintiffs—i.e. those who
Sumitomo's plan to enter the CCM market and retaliated           purchased products containing DBM or CCM that
                                                                 was manufactured, distributed or sold by one or
by dropping DBM prices. 5 As a result, Sumitomo did not
                                                                 more Defendants, their predecessors, subsidiaries, or co-
follow through with its plans to enter the CCM market.
                                                                 conspirators during the Class Period—filed a CAC against
“Following the [CCM]-related message that Premier
                                                                 Defendants under Section 16 of the Clayton Act, alleging
sent to Sumitomo and YAS via Premier's pre-market-
                                                                 violations of Section 1 of the Sherman Act, and under
entry retaliation, Sumitomo and YAS illegally agreed
                                                                 various state antitrust and consumer protection laws, and
with Premier to remain out of the [CCM] market—a
                                                                 seeking similar relief as the DP Plaintiffs. On December
market Sumitomo, as a rational profit-seeking entity, was
                                                                 31, 2010, IP Plaintiffs filed an Amended CAC to add
motivated to enter—thus allowing Premier to maintain its
                                                                 similar factual allegations as those added by DP Plaintiffs
control over [CCM] pricing.” (Direct CAC ¶ 43; Indirect
                                                                 in their Amended CAC.
CAC ¶ 52.)


   ii. Fraudulent Concealment                                                         II. DISCUSSION
Plaintiffs allege that the MgO conspiracy was “inherently
self-concealing” and that Defendants took affirmative            Defendants now move to dismiss both Amended CACs
measures to conceal it. (Direct CAC ¶ 48–49; Indirect            pursuant to Federal Rule of Civil Procedure 12(b)(6).
CAC ¶ 55–56.) Specifically, Plaintiffs allege that               In doing so, Defendants argue that Plaintiffs (1) lack
“[D]efendants met secretly and among themselves for the          standing to assert their federal and state antitrust claims;
express purpose of fixing prices and allocating markets          (2) fail to allege a plausible antitrust conspiracy to fix
of domestically sold MgO.” (Direct CAC ¶ 50; Indirect            DBM prices, allocate portions of the domestic DBM
CAC ¶ 57.) In addition, Defendants allegedly explained           market, and allocate the domestic CCM market to
increases in the price of MgO “by references to tight            Premier; and (3) fail to plead fraudulent concealment
supply, thinning margins, and increased energy and               with particularity to equitably toll the applicable federal
freight costs.” (Direct CAC ¶ 51; Indirect CAC ¶ 58.) As         and state antitrust statutes of limitations. Defendants
a result, Plaintiffs allege that “neither [P]laintiffs nor the   further argue that IP Plaintiffs' lack standing to assert their
class members had knowledge of any of the foregoing



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 189 of 300 PageID: 497
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

consumer protection and unfair competition claims, and          “[t]hreadbare recitals of the elements of a cause of action,
that those claims are improperly pled.                          supported by mere conclusory statements.” Iqbal, 129
                                                                S.Ct. at 1949. Although for the purposes of a motion to
                                                                dismiss the Court must assume the veracity of the facts
A. Standard of Review                                           asserted in the complaint, it is “not bound to accept as
In assessing the parties' arguments, the Court must apply       true a legal conclusion couched as a factual allegation.”
the standard of review applicable to requests for dismissal     Id. at 1950. Thus, “a court considering a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6). That      can choose to begin by identifying pleadings that, because
rule permits a court to dismiss a complaint for failure         they are no more than conclusions, are not entitled to the
to state a claim upon which relief can be granted. When         assumption of truth.” Id.
considering a Rule 12(b)(6) motion, the Court must accept
the factual allegations in the complaint as true and draw       When a claim is dismissed pursuant to Federal Rule of
all reasonable inferences in favor of the plaintiff. Morse v.   Civil Procedure 12(b)(6), leave to amend and reassert that
Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir.1997).       claim is ordinarily granted. In re Burlington Coat Factory
The Court's inquiry, however, “is not whether plaintiffs        Litig., 114 F.3d 1410, 1434 (3d Cir.1997). A claim may
will ultimately prevail in a trial on the merits, but whether   be dismissed with prejudice, however, if amending the
they should be afforded an opportunity to offer evidence        complaint would be futile. Id . “Futile,” as used in this
in support of their claims.” In re Rockefeller Ctr. Prop.,      context, means that the complaint could not be amended
Inc., 311 F.3d 198, 215 (3d Cir.2002).                          to state a legally-cognizable claim. Id. (citing Glassman v.
                                                                Computervision Corp., 90 F.3d 617, 623 (1st Cir.1996)).
The Supreme Court recently clarified the Rule 12(b)(6)
standard in two cases: Ashcroft v. Iqbal, 556 U.S. 662,
129 S.Ct. 1937, 173 L.Ed.2d 868 (2009), and Bell Atlantic       B. Plaintiffs' Standing to Bring Antitrust Claims
Corporation v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167       Standing is a jurisdictional prerequisite under Article III
L.Ed.2d 929 (2007). The decisions in those cases abrogated      of the United States Constitution. “Under Article III, the
the rule established in Conley v. Gibson, 355 U.S. 41, 45–      Federal Judiciary is vested with the ‘Power’ to resolve
46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957), that “a complaint         not questions and issues but ‘Cases' or ‘Controversies.’
should not be dismissed for failure to state a claim unless     “ Arizona Christian Sch. Tuition Org. v. Winn, –––U.S.
it appears beyond doubt that the plaintiff can prove no         ––––, ––––, 131 S.Ct. 1436, 1441, 179 L.Ed.2d 523 (2011).
set of facts in support of his claim, which would entitle       “To state a case or controversy under Article III, a
him to relief.” In contrast, Bell Atlantic, 550 U.S. at 545,    plaintiff must establish standing.” Id. at 1442 (citing Allen
held that “[f]actual allegations must be enough to raise        v. Wright, 468 U.S. 737, 751, 104 S.Ct. 3315, 82 L.Ed.2d
a right to relief above the speculative level.” Thus, the       556 (1984)). The Supreme Court explained the elements of
assertions in the complaint must be enough to “state a          standing in Lujan v. Defenders of Wildlife, 504 U.S. 555,
claim to relief that is plausible on its face,” id. at 570,     560–61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992):
meaning that the facts alleged “allow [ ] the court to draw
the reasonable inference that the defendant is liable for         “First, the plaintiff must have suffered an ‘injury
the conduct alleged.” Iqbal, 129 S.Ct. at 1949; see also,         in fact’—an invasion of a legally protected interest
Phillips v. County of Allegheny, 515 F.3d 224, 234–35 (3d         which is (a) concrete and particularized, and (b) ‘actual
Cir.2008) (In order to survive a motion to dismiss, the           or imminent, not “conjectural” or “hypothetical.” ‘
factual allegations in a complaint must “raise a reasonable       Second, there must be a causal connection between
expectation that discovery will reveal evidence of the            the injury and the conduct complained of—the injury
necessary element,” thereby justifying the advancement            has to be ‘fairly ... trace[able] to the challenged action
of “the case beyond the pleadings to the next stage of            of the defendant, and not ... th[e] result [of] the
litigation.”).                                                    independent action of some third party not before the
                                                                  court .’ Third, it must be ‘likely,’ as opposed to merely
 *5 When assessing the sufficiency of a complaint, the            ‘speculative,’ that the injury will be ‘redressed by a
Court must distinguish factual contentions—which allege           favorable decision.’ “
behavior on the part of the defendant that, if true, would
satisfy one or more elements of the claim asserted—from


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 190 of 300 PageID: 498
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

Defendants argue that Plaintiffs lack antitrust standing           difficult to imagine a more formidable demonstration of
because they do not identify whether they purchased                antitrust injury” than supra-competitive pricing.); In re
DBM or CCM. Specifically, Defendants contend that                  Mercedez Benz Anti–Trust Litig., 157 F.Supp.2d 355, 364
the alleged agreements regarding DBM and CCM,                      (D.N.J.2001) (“Where, as here, it is alleged that consumers
respectively, amount to “two conspiracies [that] are               paid a price higher than the price that would have been
allegedly directed at different purchasers and encompass           offered had the dealers been competing, the purpose of
different time frames[,] and [n]othing indicates that              the antitrust laws is obviously thwarted.”). Thus, DP
anticompetitive activity in one market would have an               Plaintiffs have standing to pursue their antitrust claims.
effect on prices in the other market.” (YAS Br., 9.)
“Under these circumstances,” according to Defendants,              IP Plaintiffs, however, do not. While they seek solely
“a purchaser of [DBM] would suffer no redressable injury           injunctive relief under Section 16 of the Clayton Act
from anticompetitive conduct in the [CCM] market, and              —and therefore are not subject to the aforementioned
would accordingly lack standing to maintain claims based           five-factor test, see Note 7—they must still allege “(1)
on such conduct (and vice versa).” (Id.).                          [a] threatened loss or injury cognizable in equity; (2)
                                                                   proximately resulting from the alleged antitrust injury.”
 *6 This argument is unavailing because, as discussed              In re Warfin, 214 F.3d at 400. In analyzing whether
fully below, Plaintiffs allege a single conspiracy in the          an antitrust injury proximately caused an alleged loss
domestic MgO market comprised of two agreements:                   to an indirect purchaser, this Circuit has been guided
one to fix prices in and allocate shares of the domestic           by the Supreme Court's decision in Shield of Virginia
DBM market, and one to allocate the domestic CCM                   v. McCready, 457 U.S. 465, 102 S.Ct. 2540, 73 L.Ed.2d
market to Premier. These agreements are interdependent             149 (1982). 8 McCready explained that “an antitrust
in that Defendants entered into the CCM agreement in               violation may be expected to cause ripples of harm to flow
order to maintain the DBM agreement. As a result, price-           through the Nation's economy; but ... [i]t is reasonable
fixing in the DBM market has an effect on prices in                to assume that Congress did not intend to allow every
the CCM market, and vice versa, because the absence of             person tangentially affected by an antitrust violation to
one agreement would eliminate the consideration for the            maintain an action.” 457 U.S. at 476. Thus, in determining
other.                                                             whether an injury was proximately caused by an antitrust
                                                                   violation for Article III standing purposes, courts should
As a general matter, DP Plaintiffs' allegation that they           “look (1) to the physical and economic nexus between
were “injured by having paid more for MgO 6 than they              the alleged violation and the harm to the plaintiff, and
otherwise would have paid absent [D]efendants' unlawful            (2) more particularly, to the relationship of the injury
conduct” (Direct CAC ¶ 56) is sufficient to establish              alleged with those forms of injury about which Congress
antitrust standing. Standing to sue under Section 4 of             was likely to have been concerned in making defendant's
the Clayton Act is determined by a five-factor test: 7             conduct unlawful and in providing a private remedy.”
“(1) the causal connection between the antitrust violation         Id. at 478. In doing so, they should consider whether
and the harm to the plaintiff; (2) whether the plaintiff's         the plaintiff's injury is “inextricably intertwined with the
alleged injury is of the type that the antitrust laws were         injury that the conspirators sought to inflict,” In re
intended to redress; i.e., did the plaintiff suffer antitrust      Warfarin, 214 F.3d at 400–01 (purchasers of prescription
injuries; (3) the directness of the injury; (4) the existence of   drug whose active ingredient was the subject of a price-
more direct victims of the violation; and (5) the potential        fixing conspiracy maintained standing to sue as indirect
for duplicative recovery or complex apportionment of               purchasers because “the excess amount paid” for the drug
damages.” In re Warfarin Sodium Antitrust Litig., 214              was “inextricably intertwined with the injury [Defendant]
F.3d 395, 399 (3d Cir.2000) (citing Associated General             aimed to inflict”), or, put another way, “whether the
Contractors of California, Inc. v. California State Council        injury alleged is so integral an aspect of the conspiracy
of Carpenters, 495 U.S. 519, 538 (1983). Here, there is            alleged, there can be no question but that the loss was
little doubt that those who purchased DBM and/or CCM               precisely the type of loss that the claimed violations ...
directly from Defendants at supracompetitive prices have           would be likely to cause.” McCready, 457 U.S. at 479
standing to sue for damages under Section 4 and for                (quotations and citations omitted) (alleged conspiracy
injunctive relief under Section 16. See id. at 401 (“It is         among psychiatrists and Blue Shield to take patients



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         5
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 191 of 300 PageID: 499
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

away from psychologists by refusing to reimburse Blue          (IP Pl's Br., 30.) Specifically, IP Plaintiffs maintain that
Shield subscribers for psychotherapeutic services resulted     they “are not bringing claims in their own name in
in “clearly foreseeable” harm to Blue Shield subscribers       other states; rather they are seeking to represent similarly
and “was a necessary step in effecting the ends of the         situated persons in other states,” and that “[t]his issue,
alleged illegal conspiracy.”).                                 improperly raised by Defendants on a motion to dismiss
                                                               will be addressed at class certification under Rule 23.” (Id.
 *7 Here, IP Plaintiffs allege that “as a direct and           at 31) (emphasis in original).
proximate result of Defendants' and their co-conspirators'
unlawful contract, combination and conspiracy, Plaintiffs      It is well-settled that a named plaintiff in a class action
and the Class members were injured and financially             lawsuit is required to establish Article III standing. See
damaged in their business and property by having               Lewis v. Casey, 518 U.S. 343, 357, 116 S.Ct. 2174, 135
paid more for MgO Products than they would have                L.Ed.2d 606 (1996) (“That a suit may be a class action ...
absent Defendants' and their coconspirators' unlawful          adds nothing to the question of standing, for even named
conduct.” (Indirect CAC ¶ 54.) However, they fail to           plaintiffs who represent a class must allege and show
specify which MgO products—i.e. products containing            that they personally have been injured, not that injury
DBM or CCM—they purchased. The mere fact that a                has been suffered by other, unidentified members of the
product contains DBM or CCM does not necessarily               class to which they belong and which they purport to
mean that an increase in the price of that product is          represent.” (quotations and citations omitted)); Warth
“inextricably intertwined” with, or an “a necessary step       v. Seldin, 422 U.S. 490, 501, 95 S.Ct. 2197, 45 L.Ed.2d
in achieving the ends” of, the alleged conspiracy to fix       343 (1975) (“[T]he plaintiff still must allege a distinct
prices in and allocate shares of the domestic DBM and          and palpable injury to himself, even if it is an injury
CCM markets. Indeed, the price of DBM and CCM                  shared by a large class of other possible litigants.”);
would have a minimal foreseeable effect on the price           O'Shea v. Littleton, 414 U.S. 488, 494, 94 S.Ct. 669, 38
of products containing trace amounts of them, but a            L.Ed.2d 674 (1974) (“[I]f none of the named plaintiffs
significant foreseeable effect on the price of products in     purporting to represent a class establishes the requisite of
which they are major ingredients. Thus, without knowing        a case or controversy with the defendants, none may seek
which specific products IP Plaintiffs purchased, it is         relief on behalf of himself or any other member of the
impossible to determine whether an increase in their           class.” (citations omitted)); Winer Family Trust v. Queen,
price is the type of injury that furthers the object of the    503 F.3d, 319, 326 (3d Cir.2007) (“The initial inquiry in
alleged conspiracy to fix prices in and allocate shares of     either case is whether the lead plaintiff individually has
the domestic DBM and CCM markets. Accordingly, IP              standing.”).
Plaintiffs' federal antitrust claims are dismissed for lack
of standing. 9 However, IP Plaintiffs are granted leave         *8 Less well-settled is whether, pre-class certification,
to amend in order to allege (1) the specific purchased         named plaintiffs are required to establish standing for
products containing DBM or CCM and (2) the nexus               each and every claim set forth in a class action complaint,
between an increase in the price of those products and the     or whether it is sufficient to establish standing for a single
alleged conspiracy to fix prices in and allocate shares of     claim because a court will determine if the named plaintiffs
the domestic DBM and CCM markets.                              have standing to represent the unnamed class members
                                                               seeking redress under the balance of asserted claims during
Defendants further argue that IP Plaintiffs lack standing      the class certification process pursuant to Federal Rule
to assert their state law antitrust claims, with the           of Civil Procedure 23. This issue typically arises in cases,
exception of Iowa and California, because they only            such as this one, where named plaintiffs assert analogous
allege purchasing MgO products in Iowa and California.         causes of action under the laws of many states but cannot
Specifically, Defendants contend that IP Plaintiffs “have      specifically tie their injuries to each state. Indeed, here, IP
no standing to bring claims based on violations of states      Plaintiffs, who allege that they purchased MgO products
in which they neither reside nor purchased any MgO             in Iowa and California, assert violations of twenty-five
products.” (Sumitomo Br. (IP Pl.), 4.) IP Plaintiffs counter   states' antitrust laws. 10
that “Defendants improperly confuse ‘standing’ with class
certification issues,” which, at this point, are premature.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 192 of 300 PageID: 500
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

Courts, including this one, have held that “the fact that        md–01952, 2011 WL 891160, at *11 (E.D.Mich. Mar. 11,
the named Plaintiffs may not have individual standing to         2011) (“[N]amed plaintiffs lack standing to assert claims
allege violations of ... laws in states other than those in      under the laws of the states in which they do not reside or
which they purchased Defendants' [product] is immaterial         in which they suffered no injury.”).
[because] [t]he issue ... is one of predominance—whether
questions of law or fact common to all class members              *9 Two Supreme Court decisions, Amchem Prods. Inc.
predominate over any questions affecting only individual         v. Windsor, 521 U.S. 591, 117 S.Ct. 2231, 138 L.Ed.2d
members.” Ramirez v. STI Prepaid LLC, 644 F.Supp.2d              689 (1997) and Ortiz v. Fibreboard Corp., 527 U.S. 815,
496, 505 (D.N.J.2009) (quotations and citations omitted);        119 S.Ct. 2295, 144 L.Ed.2d 715 (1999), are at the heart
see also In re Grand Theft Auto Video Game Consumer              of this issue. In Amchem, the Supreme Court reviewed
Litig. (No. II), No. 06–MD–1739, 2006 WL 3039993, at             a challenge to certification of a global settlement class
*3 (S.D.N.Y. Oct. 25, 2006) (“The relevant question ...          involving persons who were exposed to asbestos. See 521
is not whether the Named Plaintiffs have standing to sue         U .S. at 591–92. In doing so, it analyzed the role of
Defendants—they most certainly do—but whether their              settlement in determining class certification under Rule
injuries are sufficiently similar to those of the purported      23, as well as arguments set forth by objectors that certain
Class to justify the prosecution of a nationwide class           members of the settlement class lacked standing to sue
action. This question is, at least in the first instance,        because they had not sustained a cognizable injury or
appropriately answered through the class certification           because their injury was not redressable. Id. at 612. The
process.”); In re Buspirone Patent Litig., 185 F.Supp.2d         Court declined to reach the standing arguments because
363, 377 (S.D.N.Y.2002) (“[T]hese alleged problems with          it found the class certification issues under Rule 23 to be
standing will not arise unless class certification is granted.   dispositive. Id. Consequently, the Court held that because
If certification is granted, the proposed class would            resolution of the class certification issues “here is logically
contain plaintiffs who have personal standing to raise           antecedent to the existence of Article III issues, it is
claims under the laws governing purchases in all of the          appropriate to reach them first.” Id. (citation omitted).
[ ] states, and the only relevant question about the named
plaintiffs' standing to represent them will be whether           The Court further explained that it was “follow[ing] the
the named plaintiffs meet the ordinary criteria for class        path taken by the [Third Circuit] Court of Appeals” in
standing ...”).                                                  “declin[ing] to reach these issues because they ‘would
                                                                 not exist but for the [class-action] certification.’ “ Id.
Other courts find that they must initially “review[ ] the        (quoting Georgine v. Amchem Prods., Inc., 83 F.3d 610,
standing of actual, not proposed plaintiffs” to assert           623 (3d Cir.1996)). To be sure, in Georgine, the Court of
the claims in a class action complaint because “[t]he            Appeals, when faced with class certification and Article
alternative ... would allow named plaintiffs in a proposed       III issues simultaneously, decided the class certification
class action, with no injuries in relation to the laws of        issues first because they were dispositive. 83 F.3d at
certain states referenced in their complaint, to embark          623. In doing so, the Court found “it prudent not
on lengthy class discovery with respect to injuries in           to decide issues unnecessary to the disposition of the
potentially every state in the Union.” In re Wellbutrin XL       case, especially when many of these issues implicate
Antitrust Litig., 260 F.R.D. 143, 154–56 (E.D.Pa.2009);          constitutional questions.” Id. (citing Spector Motor Serv.,
see also In re Potash Antitrust Litig., 667 F.Supp.2d            Inc. v. McLaughlin, 323 U.S. 101, 105, 65 S.Ct. 152,
907, 924 (N.D.Ill.2009) (named plaintiffs are required           89 L.Ed. 101 (1944) (expressing the rule that courts
to establish standing for each claim under which they            will avoid constitutional questions when possible)). Thus,
purport to represent class members because “[t]o have            these rulings echo the “fundamental and longstanding
standing as a class representative, the plaintiff must be        principle of judicial restraint [ ] requir[ing] that courts
part of the class, that is, he must possess the same interest    avoid reaching constitutional questions in advance of the
and suffer the same injury shared by all members of the          necessity of deciding them.” Lyng v. Northwest Indian
class he represents.” (quotations and citations omitted)),       Cemetery Protective Ass'n, 485 U.S. 439, 445, 108 S.Ct.
rev'd on other grounds by, Minn–Chem Inco. v. Agrium             1319, 99 L.Ed.2d 534 (1988).
Inco., ––– F.3d ––––, No. 10–1712, 2011 WL 4424789 (7th
Cir. Sept.23, 2011); In re Packaged Ice Antitrust Litig., 08–



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           7
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 193 of 300 PageID: 501
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

The Ortiz court also dealt with certification issues              also Allen v. Wright, 468 U.S. 737, 752, 104 S.Ct. 3315,
regarding a global settlement class for asbestos related          82 L.Ed.2d 556 (1984) (“[T]he standing inquiry requires
injuries and arguments regarding the Article III standing         careful judicial examination of a complaint's allegations to
of certain class members who petitioners alleged did              ascertain whether the particular plaintiff is entitled to an
not suffer an injury-in-fact. 527 U.S. at 821, 831. As            adjudication of the particular claims asserted.”); Blum v.
in Amchem, the Court decided to address the class                 Yaretsky, 457 U.S. 991, 999, 102 S.Ct. 2777, 73 L.Ed.2d
certification issues before the Article III questions. Id. at     534 (1982) (“It is not enough that the conduct of which the
831. In doing so, it explained:                                   plaintiff complains will injure someone. The complaining
                                                                  party must also show that he is within the class of persons
  Ordinarily, of course, this or any other Article III            who will be concretely affected. Nor does a plaintiff who
  court must be sure of its own jurisdiction before               has been subject to injurious conduct of one kind possess
  getting to the merits. Steel Co. v. Citizens for a Better       by virtue of that injury the necessary stake in litigating
  Environment, 523 U.S. 83, 88–89, 118 S.Ct. 1003, 140            conduct of another kind, although similar, to which he
  L.Ed.2d 210 (1998). But the class certification issues          has not been subject.”). Otherwise, a plaintiff would be
  are, as they were in Amchem, “logically antecedent” to          able to bring a class action complaint under the laws of
  Article III concerns, 521 U.S., at 612, 117 S.Ct. 2231,         nearly every state in the Union without having to allege
  138 L.Ed.2d 689, and themselves pertain to statutory            concrete, particularized injuries relating to those states,
  standing, which may properly be treated before Article          thereby dragging defendants into expensive nationwide
  III standing, see Steel Co., supra, at 92, 523 U.S. 83, 118     class discovery, potentially without a good-faith basis. In
  S.Ct. 1003, 140 L.Ed.2d 210. Thus the issue about Rule          other words, the plaintiff would have to do “no more than
  23 certification should be treated first, “mindful that         name the preserve on which he intends to hunt.” Johnson v.
  [the Rule's] requirements must be interpreted in keeping        Ga. Highway Express, Inc., 417 F.2d 1122, (5th Cir.1969),
  with Article III constraints....” Amchem, supra, at 612–        overruled on other grounds by Griffin v. Dugger, 823 F.2d
  613, 521 U.S. 591, 117 S.Ct. 2231, 138 L.Ed.2d 689.             1476 (11th Cir.1987). Accordingly, because the named
                                                                  IP Plaintiff lack standing to assert antitrust violations
*10 Id.
                                                                  under the laws of Arizona, the District of Columbia,
                                                                  Hawaii, Illinois, Maine, Minnesota, Nebraska, Nevada,
Thus, Amchem and Ortiz stand for the proposition that,
                                                                  New Mexico, New York, North Carolina, North Dakota,
in cases where a court is presented with class certification
                                                                  Oregon, South Dakota, Tennessee, Utah, and West
and Article III standing issues simultaneously, and the
                                                                  Virginia, see Note 10, IP Plaintiffs' claims under those laws
class certification issues are dispositive in that they pertain
                                                                  are dismissed.
to statutory standing—i.e. whether a statute authorizes
a given party to sue in the first place, the certification
issues are “logically antecedent” to the standing issues and      C. The Alleged MgO Conspiracy
the court may therefore elect to address the certification
issues first in the interest of judicial restraint. Under these      i. One Conspiracy or Two
circumstances, if a court finds that “certification of [a]         *11 As an initial matter, Defendants maintain that
proposed class [is] improper, the issue of certain class          Plaintiffs allegations are confusing to the point where it
members' standing would [be] moot.” In re Welbutrin XL,           is impossible to determine whether the alleged conspiracy
260 F.R.D. at 153.                                                relates to DBM, CCM, or MgO in general. As a result,
                                                                  Defendants contend that Plaintiffs fail to allege a plausible
Here, however, the Court is presented solely with the             antitrust conspiracy. This contention is unfounded. While
issue of whether the named IP Plaintiffs have standing            Plaintiffs at times refer to anticompetitive conduct
to assert the causes of action in the Indirect CAC, a             regarding MgO generally, it is clear from the surrounding
threshold issue that the Court must address. See Lewis            allegations whether such conduct concerns DBM or
518 U.S. at 357. Contrary to Ramirez and In re Grand              CCM. 11 Indeed, as evidenced by their next contention,
Theft Auto, the “[Supreme] Court's standing cases confirm         Defendants have no problem categorizing Plaintiffs'
that a plaintiff must demonstrate standing for each claim         individual allegations as relevant to DBM or CCM.
he seeks to press.” DaimlerChrystler Corp. v. Cuno, 547
U.S. 332, 335, 126 S.Ct. 1854, 164 L.Ed.2d 589 (2006); see


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          8
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 194 of 300 PageID: 502
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

On that note, Defendants contend that, to the extent             contrary, the CCM Agreement is dependent on the DBM
that the Court finds that Plaintiffs allege distinct             Agreement, and vice versa. See In re Vitamins Antitrust
conspiracies regarding DBM and CCM, respectively,                Litig., 320 F.Supp.2d 1, 16 (D.D.C.2004) (recognizing
the Court should analyze the allegations relating to             the potential “interdependency between various branches
each conspiracy separately and require that those                of a common conspiracy.”). Specifically, Defendants
allegations independently meet the pleading requirements         entered into the CCM Agreement in order to restore
of Twombly and Iqbal. Plaintiffs counter that they allege        and maintain the DBM Agreement after Premier broke
a single MgO conspiracy comprised of intertwined and             that agreement due to Sumitomo and YAS's attempt
interdependent anticompetitive agreements.                       to enter the domestic CCM market. Consequently, the
                                                                 absence of one eliminates the consideration for the other.
As Plaintiffs point out, it is well-settled that “[t]he          Moreover, “[h]orizontal antitrust conspiracies commonly
character and effect of a conspiracy are not to be judged by     include sellers in more than one relevant market.” In re
dismembering it and viewing its separate parts, but only         Vitamins Antitrust Litig., No. MISC 99–197, 2000 WL
by looking at it as a whole.” Continental Ore Co. v. Union       1475705, at *10 (D.D.C. May 9, 2000). Accordingly,
Carbide & Carbon Corp., 370 U.S. 690, 699, 82 S.Ct. 1404,        the Court will treat Plaintiffs CACs as alleging a single
8 L.Ed.2d 777 (1962); see also In re Fine Paper Antitrust        conspiracy not to compete in the sale of two forms of
Litig., 685 F.2d 810, 822 (3d Cir.1982) (“a seriatim             MgO.
examination of [ ] claims against each [ ] conspiracy
defendant[ ] as if they were separate lawsuits ... overlook[s]
the conspiracy itself.”). Defendants contend that the               ii. The Necessity of Allegations Regarding the MgO
Supreme Court's ruling in Continental Ore is inapposite             Market
because that case concerned a monopolistic exclusion              *12 Defendants argue that Plaintiffs fail to allege an
conspiracy, as opposed to a price-fixing conspiracy. This        unlawful price-fixing and market allocation conspiracy
contention is remarkably unpersuasive. The very case that        because they do not set forth relevant market conditions
Continental Ore cites for the proposition that a court           and Sumitomo's, YAS's, and Premier's relative market
must look to an alleged conspiracy as a whole, United            power indicating that they plausibly could have fixed the
States v. Patten, 226 U.S. 525, 33 S.Ct. 141, 57 L.Ed. 333       price of DBM and allocated the domestic DBM and CCM
(1913), concerned a conspiracy to artificially inflate the       markets. Plaintiffs argue that they are alleging per se
price of cotton. Furthermore, there is no indication that        violations of Section 1 of the Sherman Act and therefore
Continental Ore limited its ruling to conspiracies based         “Defendants' arguments concerning market power and
on monopolistic exclusion. See 370 U.S. at 699 (“we do           relevant markets are legally irrelevant.” (DP Pl's. Br., 12.)
not believe that ... liability under the antitrust laws can
be measured by any rigid or mechanical formula ...”).            “Section 1 of the Sherman Act provides: Every contract,
Finally, Defendants fail to present, nor does the Court          combination in the form of trust or otherwise, or
see, a single reason why it would be any less logical            conspiracy, in restraint of trade or commerce among the
or equitable to assess an alleged price-fixing or market         several States, or with foreign nations, is declared to be
allocation conspiracy as a whole than a monopolistic             illegal.” In re Ins. Brokerage Antitrust Litig., 618 F.3d
exclusion conspiracy.                                            300, 314 (3d Cir.2010) (quoting 15 U.S.C. § 1). “[T]his
                                                                 statutory language imposes two essential requirements
Defendants' contention that the Court should analyze             on an antitrust plaintiff.” Id. “First, the plaintiff must
Plaintiffs' allegations separately with respect to DBM and       show that the defendant was a party to a contract,
CCM because Plaintiffs allege “two different courses of          combination ... or conspiracy.” Id. at 315 (quotation
conduct as to the two different products at two different        and citation omitted). This requires the plaintiff to
times” (Sumitomo Reply Br., 3) is also unavailing. While         demonstrate “some form of concerted action” indicating a
it is true that Defendants initially “agreed to fix prices       “unity of purpose or a common design and understanding
and allocate markets for DBM,” (“the DBM Agreement”)             or a meeting of the minds or a conscious commitment to a
and subsequently agreed to allocate the domestic CCM             common scheme.” Id. (quotations and citations omitted).
market to Premier (“the CCM Agreement”), (id.),
those agreements are not mutually exclusive. To the              Second, “the plaintiff must show that the conspiracy to
                                                                 which the defendant was a party imposed an unreasonable


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         9
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 195 of 300 PageID: 503
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

restraint on trade .” Id. (quotation and citation omitted).    narrative is inherently implausible.” (Sumitomo (DP Pl's.)
“[T]he usual standard applied to determine whether a           Br., 15 .) Plaintiffs argue that their allegations of a price-
challenged practice unreasonably restrains trade is the        fixing and market allocation agreement are sufficient
so-called rule of reason.” Id. (quotation and citation         because (1) they “explicitly state who was conferring with
omitted). “[U]nder a rule-of-reason analysis, the plaintiff    whom about MgO pricing, markets and customers” (DP
bears the initial burden of showing that the alleged           Pl's. Br., 15.), and (2) Defendants' arguments regarding the
[agreement] produced an adverse, anticompetitive effect        inherent plausibility of the alleged conspiracy implicate
within the relevant geographic market.” Id. (quotation         factual questions that are not properly resolved on a
and citation omitted). “[S]uccessful attempts to meet this     motion to dismiss.
burden typically include a demonstration of defendants'
market power, as a judgment about market power is [a]          Defendants' contention that Plaintiffs' allegations
means by which the effects of the [challenged] conduct on      are inadequate because they “fail to disclose the
the market place can be assessed.” Id. at 315–16 (quotation    actual substance of the alleged conversations or
and citations omitted).                                        agreements” (Sumitomo (DP Pl's.) Br., 14) is unavailing.
                                                               Twombly does not require detailed allegations regarding
“If the plaintiff carries this burden, the court will          the specific nature of a price-fixing or market allocation
need to decide whether the anticompetitive effects of          agreement; rather, “stating such a claim requires a
the practice are justified by any countervailing pro-          complaint with enough factual matter (taken as true) to
competitive benefits.” Id. However, “Judicial experience       suggest that an agreement was made.” 550 U.S. at 556.
has shown that some classes of restraints” almost never        Put another way, a complaint “simply calls for enough
have “redeeming competitive benefits,” and therefore           fact to raise a reasonable expectation that discovery will
a court need not apply the rule of reason analysis.            reveal evidence of an illegal agreement.” Id. Requiring
Id. Instead, they are “subject to a ‘per se’ standard.”        Plaintiffs to set forth the full details of an antitrust
Id. “Paradigmatic examples are horizontal agreements           conspiracy at this stage of the litigation would present
among competitors to fix prices or to divide markets.”         an onerous burden because “in antitrust cases, [ ] the
Id. (quotation and citation omitted). If a plaintiff's         proof is largely in the hands of the alleged conspirators.”
allegations “fall into one of the recognized classes,”         In re Neurontin Antitrust Litig., No. 02–1390, 2009 WL
an unreasonable restraint on trade is “conclusively            2751029, at *7 (D.N.J. Aug.28, 2009) (quoting Hosp.
presumed” and therefore “plaintiffs are relieved of the        Building Co. Trustees of Rex Hosp., 425 U.S. 738, 96 S.Ct.
obligation to define a market and prove market power.”         1848, 48 L.Ed.2d 338 (1976)).
Id. (citations omitted).
                                                               Here, Plaintiffs allege that (1) a significant portion of
 *13 As discussed below, Plaintiffs sufficiently allege that   DBM consumed in the United States comes from China;
Defendants entered into (1) a horizontal agreement to fix      (2) during the Class Period, Premier and Sumitomo
prices in and allocate shares of the domestic DBM market       bought nearly all Chinese DBM available for purchase
and (2) a horizontal agreement to allocate the domestic        and resold it to their customers in the United States; (3)
CCM market to Premier. Accordingly, Plaintiffs assert          Mr. Ahl of Premier “regularly called” Mr. Sumikawa of
per se antitrust violations that do not require allegations    YAS “to discuss fixing Premier's and Sumitomo's [DBM]
regarding the nature of the domestic DBM and CCM               prices and allocating their respective MgO accounts
markets or Defendants' power within those markets. 12          in the U.S” (Direct CAC ¶ 34; Indirect CAC ¶ 42);
                                                               (4) these market allocation and price-fixing schemes
                                                               were implemented by Mr. Ahl and his successors at
   iii. The DBM Agreement                                      Premier and Mr. Wakisama of Sumitomo; (5) at the
Defendants argue that Plaintiffs' allegations of an            2004 Tulsa meeting, Mr. Akiyama recounted to Mr.
agreement to fix prices in and allocate shares of the          Sumikawa “multiple discussions” between him and Mr.
domestic DBM market are facially insufficient because          Ahl to set DBM prices and allocate DBM markets “and
(1) they fail to provide the substance of the agreement,       ensure that Sumitomo was maintaining its agreement
(2) they fail to rule out potentially alternative, lawful      with Premier to fix [DBM] prices and allocate [DBM]
explanations for such an agreement, and (3) their “factual     markets,” (Direct CAC ¶ 40; Indirect CAC ¶ 49); and (5)



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       10
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 196 of 300 PageID: 504
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

when Mr. Vannorsdel allegedly “expressed concern about           unlawful agreement among Defendants to fix prices in and
compromising his relationship with Premier by helping            allocate shares of the domestic DBM market.
facilitate Sumitomo and YAS's involvement” in the CCM
market, Mr. Akiyama responded, “ ‘Don't be concerned
because we [Sumitomo] talk with Premier on a daily basis            iv. The CCM Agreement
to set prices and to discuss what accounts they can have.’       Defendants contend that Plaintiffs fail to allege the
“ (Direct CAC ¶ 41; Indirect CAC ¶ 50.)                          existence of an unlawful agreement to allocate the
                                                                 domestic CCM market to Premier because (1) they merely
 *14 These allegations plausibly suggest that Defendants         allege parallel conduct that does not indicate concerted
entered into an agreement to fix prices in and allocate          action, (2) there are obvious alternative explanations for
shares of the domestic DBM market, the specifics of which        Sumitomo's and YAS's decision not to enter the CCM
can be reasonably expected to be revealed in discovery.          market, and (3) they fail to establish that Defendants
Plaintiffs state (1) the subject of the alleged agreement, (2)   were competitors in the CCM market. Plaintiffs counter
the parties to the agreement and the specific individuals        that they are not relying on parallel conduct but rather
that discussed and implemented the agreement, and (3) the        direct admissions of an agreement among Defendants
context in which the agreement arose. This is sufficient to      to allocate the domestic CCM market to Premier, and
withstand a motion to dismiss.                                   therefore Defendants' proffered alternative explanations
                                                                 are irrelevant.
Defendants' contention that Plaintiffs fail to assert a
plausible antitrust conspiracy because their allegations         As previously discussed, Section 1 of the Sherman
could, in fact, refer to a lawful vertical agreement between     Act “does not prohibit [all] unreasonable restraints of
Sumitomo and Premier to fix prices for DBM whereby               trade ... but only restraints effected by a contract,
Sumitomo purchases DBM from Premier as a reseller,               combination, or conspiracy.” Twombly, 550 U.S. at
is irrelevant. At the pleading stage, Plaintiffs need only       553 (quotation and citation omitted). This is because
set forth allegations that create an inference of an             seemingly anticompetitive conduct may be just as
unlawful agreement, Twombly, 550 U.S. at 556, which, as          “consistent with conspiracy ... [as] with a wide swath
previously discussed, they have done; they need not set          of rational and competitive business strategy unilaterally
forth allegations tending to rule out potential alternative      prompted by common perceptions of the market.” Id.
                                                                 at 554 (citation omitted). Accordingly, “[t]he crucial
explanations. 13
                                                                 question is whether the challenged anticompetitive
                                                                 conduct stem[s] from independent decision or from an
Finally, Defendants' contention that the alleged DBM
                                                                 agreement, tacit or express.” Id. at 553 (quotation and
Agreement is “inherently implausible” in that, on the one
                                                                 citation omitted). “Hence, when allegations of parallel
hand, Sumitomo was allegedly worried about retaliatory
                                                                 conduct are set out in order to make a § 1 claim, they
action by Premier for attempting to enter the CCM market
                                                                 must be placed in a context that raises a suggestion of
and, on the other hand, “could give credible assurances to
                                                                 a preceding agreement, not merely parallel conduct that
the Vannorsdels that it could shield them from Premier['s]
                                                                 could just as well be independent action.” Id. at 557.
retaliation because of [Sumitomo's] ‘daily’ contact with
Premier,” (Sumitomo (DP Pl.'s) Br., 15) is similarly
                                                                  *15 This is usually accomplished by pleading one or
irrelevant because it asks the Court to improperly assess
                                                                 more “plus factors” that “indicate the existence of an
the merits of Plaintiffs' allegations. 14 See Aktieselskabet     actionable agreement.” In re Ins. Brokerage, 618 F.3d at
AF 21. November 2001 v. Fame Jeans Inc., 525 F.3d                321. While “[t]here is no finite set of such criteria,” the
8, 17 (D.C.Cir.2008) (“Twombly was concerned with                Court of Appeals has identified “at least three such plus
the plausibility of an inference of conspiracy, not with         factors: (1) evidence that the defendant had a motive to
the plausibility of a claim. A court deciding a motion           enter into a[ ] conspiracy; (2) evidence that the defendant
to dismiss must not make any judgment about the                  acted contrary to its interests; and (3) evidence implying
probability of the plaintiff's success ... the court must        a traditional conspiracy.” Id. at 321–22 (quotations and
assume that all the allegations in the complaint as true         citation omitted).
(even if doubtful in fact)” (quotations and citations
omitted)). Thus, Plaintiffs have sufficiently alleged an


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      11
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 197 of 300 PageID: 505
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

Here, Plaintiffs' allegations suggest an agreement among       v. Sony BMG Music Entertainment, 592 F.3d 314, 352 (2d
Defendants to allocate the CCM market to Premier.              Cir.2010) (“Although the Twombly court acknowledged
Plaintiffs allege that (1) representatives from Sumitomo       that for purposes of summary judgment a plaintiff must
and YAS met with others at a Tulsa hotel, in the summer        present evidence that tends to exclude the possibility of
of 2004, to discuss entering the domestic CCM market           independent action, it specifically held that, to survive
in order to fill Sumitomo's barge capacity; (2) Premier        a motion to dismiss, plaintiffs need only enough factual
discovered their plan to enter the domestic CCM market         matter (taken as true) to suggest that an agreement was
and retaliated by lowering DBM prices; and (3) as a result,    made” (quotations and citations omitted)).
Sumitomo and YAS agreed with Premier to remain out of
the CCM market.                                                 *16 Finally, Sumitomo's argument that Plaintiffs fail to
                                                               allege a plausible agreement to allocate the CCM market
To be sure, contrary to Plaintiffs' contentions, these         to Premier because there is no indication that Defendants
allegations do not amount to a direct admission of             were actual or potential competitors in the CCM market is
an unlawful agreement to allocate the CCM market to            unavailing. Sumitomo specifically contends that Plaintiffs
Premier; taken in isolation, they merely amount to parallel    must establish that it had the intent and capability of
conduct plus a conclusory allegation of an agreement.          entering the CCM market as a competitor in order
Placing these allegations in the context of the CACs           to allege a plausible agreement among Defendants to
as a whole, however, Plaintiffs successfully demonstrate       allocate the CCM market to Premier. However, the
the first plus factor—that Sumitomo and YAS had a              authority cited by Sumitomo provides little support for
motive to enter into an unlawful agreement with Premier        this contention. See Palmer v. BRG of Georgia, Inc.,
to stay out of the domestic CCM market—and provide             498 U.S. 46, 49–50, 111 S.Ct. 401, 112 L.Ed.2d 349
a plausible context for that agreement. As previously          (1990) (parties need not have competed in the same
discussed, Sumitomo and YAS maintained an agreement            territorial market to unlawfully allocate that market);
with Premier to fix prices in and allocate shares of           Andrx Pharm, Inc. v. Bioval Corp., Int'l, 256 F.3d 799,
the domestic DBM market. As a result, as the CACs              806–07 (D.C.Cir.2001) (potential competitor must show
indicate, Sumitomo and YAS wanted to enter the CCM             background and experience in new market, financial
market undetected so that they could continue to maintain      capability to enter market, and affirmative steps toward
their agreement with Premier in the DBM market. When           entry in order to establish injury-in-fact for standing to sue
Premier discovered their plans and, in response, cut prices    under Section 4 of the Clayton Act); Engine Specialities,
in the DBM market, Sumitomo and YAS agreed with                Inc. v. Bombardier Ltd., 605 F.2d 1, 9 (1st Cir.1979)
Premier to stay out of the CCM market with the motive          (to sustain jury finding of unlawful horizontal market
of restoring and maintaining their agreement in the DBM        allocation agreement among potential competitors, there
market.                                                        must have been sufficient support in the record to establish
                                                               that potential competitors had the “necessary desire,
In this context, Defendants' alternative explanations that     intent, and capability to enter the market”).
a profit-maximizing entity could independently decide not
to enter a market in which (1) it remained unfamiliar with     To be sure, the Court of Appeals has generally recognized
the product and its customers and (2) the dominant player      that the existence of an unlawful horizontal agreement to
recently cut prices are by no means “obvious” or “more         allocate a given market must occur among competitors or
plausible” (Sumitomo (DP Pl's.) Br., 18) than an illegal       potential competitors in that market:
agreement to stay out of the CCM market and therefore
do not provide a basis for dismissal. At the pleading stage,
“a claim of conspiracy predicated on parallel conduct                      An agreement among persons
should be dismissed if common economic experience,                         who are not actual or potential
or the facts alleged in the complaint itself, show                         competitors in a relevant market is
that independent self-interest is an obvious alternative                   for Sherman Act purposes brutum
explanation for defendants' common behavior.” In re Ins.                   fulmen ... To some extent, of course,
Brokerage, 618 F.3d at 326. Plaintiffs' allegations need not               a horizontal agreement tends to
rule out all potential alternative explanations. See Starr                 define the relevant market, for it



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       12
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 198 of 300 PageID: 506
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

            tends to show that the parties to it                 As previously discussed, to hold YAS or any other
            are at least potential competitors. If               Defendant liable, Plaintiffs must set forth allegations
            they were not, there would be no                     suggesting that YAS maintained “unity of purpose or a
            point to such an agreement. Thus its                 common design and understanding or a meeting of minds
            very existence supports an inference                 or a conscious commitment to a common scheme” with
            that it would have an effect in a                    Sumitomo and Premier to (1) fix prices in and allocate
            relevant market. Where, ... however,                 shares of the domestic DBM market, and (2) allocate the
            the disputed issue is the existence                  CCM market to Premier. In re Ins. Brokerage, 618 F.3d
            or scope of the alleged horizontal                   at 315 (quotations and citation omitted). This does not
            agreement that is to be inferred                     require a showing that YAS knew of or participated in
            from circumstantial evidence, the                    every transaction in furtherance of or related to the alleged
            first inquiry must be whether or not                 conspiracy. See TV Signal Co. of Aberdeen v. American
            each firm alleged to have been a                     Tel. & Tel. Co., 462 F.2d 1256, 1259 (8th Cir.1972)
            party to it was an actual or potential               (“Although knowledge is implicit in the requirement
            competitor in that market.                           of unity of purpose, no case of which we are aware
                                                                 requires that each party to a conspiracy knows of each
                                                                 transaction encompassed by the conspiracy in order to
United States v. Sargent Elec. Co., 785 F.2d 1123, 1127          be held accountable therefore.”); In re Vitamins Antitrust
(3d Cir.1986) (reversing dismissal of indictment on double       Litig., 320 F.Supp.2d 1, 15 (D.D.C.2004) (“Although
jeopardy grounds). However, Sumitomo fails to present,           Plaintiffs must show that each Defendant had knowledge
nor is the Court aware of, any authority requiring a             of an agreement as to the overall conspiracy, they need
purchaser plaintiff to specifically establish, at the pleading   not show (1) evidence of a formal agreement, or (2)
stage, that the parties to a horizontal agreement to allocate    knowledge, on behalf of the Defendant, of every detail
a given market were competitors or potential competitors         of the alleged conspiracy.”); In re Mercedez–Benz, 157
in that market. To require Plaintiffs, pre-discovery, to         F.Supp.2d at 375 (“That a particular defendant may or
establish Sumitomo's background and experience in the            may not have joined in a specific overt act in furtherance
CCM market, its financial capability to enter that market,       of the conspiracy ... does not affect its status as a
and the specific steps taken by Sumitomo to enter it,            conspirator.”). On the other hand, “knowledge alone
would be overly onerous, as much of this information is          [of the conspiracy] is not sufficient” to hold it liable.
                                                                 In re Vitamins, 320 F.Supp.2d at 16. Plaintiffs must
likely to be exclusively in the hands of Sumitomo. 15 Thus,
                                                                 therefore set forth allegations suggesting that YAS (1)
Plaintiffs have sufficiently alleged an unlawful agreement
                                                                 had knowledge of the conspiracy to fix prices in and
among Defendants to allocate the domestic CCM market
                                                                 allocate shares of the domestic DBM market, and allocate
to Premier.
                                                                 the CCM market to Premier, and (2) intended to join
                                                                 that conspiracy. Id. “[A] a party progresses form mere
   v. YAS' Involvement in the Alleged Conspiracy                 knowledge of an endeavor to intent to join it when
 *17 YAS separately argues that Plaintiffs fail to establish     there is ‘informed and interested cooperation, stimulation,
its participation in the alleged conspiracy because they         instigation. And there is also a stake in the venture which,
fail to show that it came to a meeting of the minds with         even if it may not be essential, is not irrelevant to the
Sumitomo and Premier to (1) fix prices in and allocate           question of conspiracy.’ “ Id. (quoting Direct Sales Co. v.
shares of the domestic DBM market and (2) allocate               United States, 319 U.S. 703, 713, 63 S.Ct. 1265, 87 L.Ed.
                                                                 1674 (1943)).
the domestic CCM market to Premier. 16 Plaintiffs
counter that (1) they have set forth direct allegations
indicating YAS's knowledge and participation in the                 1. The DBM Agreement
alleged conspiracy, and (2) YAS need not have played the         Plaintiffs allege that Mr. Sumikawa of YAS (1) facilitates
same role in the conspiracy, maintain the same motives as        Sumitomo's purchases of Chinese DBM for resale in the
Sumitomo or Premier for participating in it, or sell MgO         domestic DBM market, (2) received regular phone calls
to be held liable.                                               from Mr. Ahl of Premier “to discuss fixing Premier's and
                                                                 Sumitomo's [DBM] prices and allocating their respective


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        13
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 199 of 300 PageID: 507
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

[DBM] accounts in the U.S,” (Direct CAC ¶ 34; Indirect          conspiracy.” Hinds County, 620 F.Supp.2d at 518. Rather,
CAC ¶ 42), and (3) attended the 2004 Tulsa meeting              they make the alleged conspiracy more plausible.
where (i) Mr. Akiyama of Sumitomo recounted to him
“multiple discussions” between him and Mr. Ahl to set           YAS further argues that “it is wholly implausible that
DBM prices and allocate DBM markets “and ensure that            [it] (a minor player that was not itself a manufacturer,
Sumitomo was maintaining its agreement with Premier to          importer or seller 17 ) would have discussed fixing
fix [DBM] prices and allocate [DBM] markets,” (Direct           Premier's and Sumitomo's [DBM] prices,” particularly
CAC ¶ 40; Indirect CAC ¶ ) and (ii) it was revealed             since Plaintiffs fail to “allege that YAS had any ability
that Sumitomo communicates with Premier on a daily              to influence (let alone) dictate Sumitomo's [DBM] prices,
basis fix prices and allocate accounts. These allegations       nor which customers Sumitomo dealt with.” (YAS Br.,
create a plausible inference that YAS had knowledge of          5.) As previously discussed, this line of argument is
an agreement to fix prices in and allocate shares of the        not only improper at the pleading stage—where the
domestic DBM market and the intent to join it. Accepting        Court must accept Plaintiffs' allegations as true—it is
Plaintiff's allegations as true and making all reasonable       also unpersuasive. There is nothing “wholly implausible”
inferences in their favor, YAS' facilitation of Sumitomo's      about YAS participating in discussions to fix prices in and
DBM purchasing indicates a plausible stake in the DBM           allocate shares of the domestic DBM market. Sumitomo
Agreement, while its receipt of phone calls to discuss the      was only able to participate in the domestic DBM market
Agreement and attendance at a meeting at which it was           in the first place due to YAS's relationship with Chinese
revealed indicates that YAS had knowledge of the DBM            mines from which Sumitomo could purchase DBM and
Agreement and that it engaged in informed and interested        magnesite. Consequently, it is certainly plausible that
cooperation.                                                    YAS could participate in discussions with co-conspirators
                                                                to fix prices and allocate shares of the DBM market.
 *18 Citing to In re Elevator Antitrust Litig., 502 F.3d
47, 50 (2d Cir.2007) and Hinds County, Mississippi
v. Wachovia Bank N.A., 620 F.Supp.2d 499, 518                     2. The CCM Agreement
(S.D.N.Y.2009), YAS argues that these allegations should        Plaintiffs' allegations suggesting an agreement among
be “discounted” because they amount to mere “averments          Sumitomo and Premier to allocate the CCM market to
of agreements made at some unidentified place and               Premier apply with equal force to YAS. As previously
time.” (YAS Br., 4.) In re Elevator Antitrust Litig.            discussed, Plaintiffs allege that (1) Sumitomo and YAS
concerned a list of “basically every type of conspiratorial     met with others at a Tulsa hotel, in the summer of 2004, to
activity that one could imagine ... in entirely general terms   discuss entering the domestic CCM market in order to fill
without any specification of any particular activities by       Sumitomo's barge capacity; (2) Premier discovered their
any particular defendant.” 502 F.3d at 50. Similarly, Hinds     plan to enter the domestic CCM market and retaliated by
County dealt with conclusory allegations of “ ‘per se illegal   lowering DBM prices to keep Sumitomo and YAS out of
horizontal communications' in support of [an] alleged           the CCM market; and (3) as a result, Sumitomo and YAS
conspiracy.” 620 F.Supp.2d at 518. Here, in contrast,           agreed with Premier to remain out of the CCM market.
Plaintiffs allege (1) the way in which YAS participates with
Sumitomo—a member of the conspiracy—in the domestic              *19 YAS argues that these allegations are conclusory
DBM market, (2) phone calls from Premier—another                because they “provide [ ] no details whatsoever about
party to the conspiracy—to YAS to discuss fixing prices         YAS's participation in this alleged agreement, including
in and allocating shares of the domestic DBM market,            what role it is alleged to have played.” (YAS Br., 7.)
and (3) YAS's attendance at a meeting where Sumitomo            At the pleading stage, however, Plaintiffs need not allege
—its partner in the domestic DBM market—recounted to            the specific nature of YAS's or any other Defendant's
YAS discussions in which it set prices in and allocated         participation in the agreement to allocate the CCM
shares of the domestic DBM market with Premier. These           market to Premier. See In re Static Random Access
allegations, do not amount to a mere “list of theoretical       Memory (SRAM) Antitrust Litig., 580 F.Supp.2d 896,
possibilities,” In re Elevator Antitrust Litig., 502 F.3d at    904 (N.D.Cal.2008) (“Although Plaintiffs will need to
50, or “require the Court to assume the existence of the        provide evidence of each Defendants' participation [at
                                                                summary judgment] ... they now only need to make



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     14
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 200 of 300 PageID: 508
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

allegations that plausibly suggest that each Defendant
participated in the alleged conspiracy.”). As previously         *20 Defendants argue that Plaintiffs' federal antitrust
discussed, Plaintiffs must set forth allegations suggesting     claims are barred by the applicable four-year statute
that YAS had knowledge of the agreement and the intent          of limitations. Specifically, Defendants contend that
to join it. Plaintiffs' allegations that YAS, as Sumitomo's     Plaintiffs (1) fail to allege overt acts in furtherance of
partner in the domestic MgO market, (1) attended a              the alleged conspiracy that occurred after 2004 and (2)
meeting to arrange for Sumitomo to enter the domestic           fail to plead fraudulent concealment with particularity to
CCM market and (2) subsequently agreed with Sumitomo            otherwise toll the statute of limitations. Plaintiffs do not
and Premier to allocate that market to Premier in order to      dispute that they fail to allege overt acts after 2004, but
maintain their agreement to fix prices and allocate shares      maintain that they plead fraudulent concealment with the
of the domestic DBM market, do just that.                       requisite particularity to toll the statute of limitations.

Finally, like Sumitomo, YAS argues that it cannot be held       The equitable doctrine of fraudulent concealment applies
liable for the alleged agreement to allocate the domestic       to every federal statute of limitations. Holmberg v.
CCM market to Premier because Plaintiffs fail to establish      Armbrecht, 327 U.S. 392, 397, 66 S.Ct. 582, 90 L.Ed. 743
that YAS was an actual or potential competitor in that          (1946). To toll a statute of limitations through fraudulent
market. For the reasons discussed in Point IICiv, at the        concealment, a plaintiff must show “(1) an affirmative
pleading stage, Plaintiffs, as purchasers, need not establish   act of concealment; (2) which misleads or relaxes the
that YAS was an actual or potential competitor in the           plaintiff's inquiry, who (3) exercised due diligence in
CCM market in order to allege its participation in a            investigating his cause of action .” In re Lower Lake Erie
horizontal conspiracy. Furthermore, YAS's (1) role in           Iron Ore Antitrust Litig., 998 F.2d 1144, 1178–79 (3d
facilitating Sumitomo's purchase of Chinese DBM and (2)         Cir.1993) (citation omitted). In addition, allegations of
attendance at the 2004 Tulsa meeting where it, Sumitomo,        fraudulent concealment must be pled with particularity in
and the Vannorsdels discussed entering into the CCM             accordance with Federal Rule of Civil Procedure 9(b). In
market, suggests that YAS intended to participate with          re Mercedes–Benz, 157 F.Supp.2d at 368.
Sumitomo in the CCM market in the same way as they had
been participating in the DBM market. Thus, Plaintiffs          However, “Rule 9[ (b) ] does not require plaintiffs to plead
have set forth allegations plausibly suggesting that YAS        facts that, by the nature of the alleged fraud, are within
participated in an agreement to allocate the CCM market         the defendants' control.” Id. (citing In re Craftmatic Secs.
to Premier.                                                     Litig., 890 F.2d 628, 645 (3d Cir.1989)). Indeed, “[c]ourts
                                                                must be sensitive to the fact that [a rigid] application of
                                                                Rule 9(b) prior to discovery may permit sophisticated
D. Statute of Limitations and Fraudulent Concealment            defrauders to successfully conceal the details of their
Actions brought under the Clayton Act are subject to            fraud.” In re Craftmatic, 890 F.2d at 645 (quotation
a four-year statute of limitations. 15 U.S.C. § 15b. In         and citation omitted). “Thus, courts have relaxed the
an antitrust conspiracy that continues over a period of         rule when factual information is peculiarly within the
years, each overt act in furtherance thereof that injures       defendant's knowledge or control.” Id. Accordingly,
the plaintiff—for example, the selling of a price-fixed         under the more flexible application of Rule 9(b), Plaintiffs
product—starts the statute of limitations period running        need not allege the specific information that is exclusively
for that particular act. Klehr v. A.O. Smith Corp., 521         within Defendants' knowledge or control. See id. at
U.S. 179, 189, 117 S.Ct. 1984, 138 L.Ed.2d 373 (1997); see      646. However, Plaintiffs must allege facts suggesting
also Zenith Radio Corp. v. Hazeltine Research, Inc., 401        fraudulent concealment and “why additional information
U.S. 321, 338, 91 S.Ct. 795, 28 L.Ed.2d 77 (“Generally,         lies exclusively within the defendants' control.” Id .
a cause of action accrues and the statute begins to run
when a defendant commits an act that injures a plaintiff's      As discussed fully below, Plaintiffs fail to satisfy
business” (citations omitted)). However, “the commission        each element of fraudulent concealment, thus requiring
of a separate new overt act generally does not permit the       dismissal of their federal antitrust claims as time-barred.
plaintiff to recover for the injury caused by old overt acts    However, the Court will grant Plaintiffs leave to amend
outside the limitations period.” Klehr, 521 U.S. at 190
(citations omitted).


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      15
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 201 of 300 PageID: 509
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

their allegations of fraudulent concealment to equitably        West Shoes Antitrust Litig., 80 F.Supp.2d 181, 192
toll the statute of limitations.   18                           (S.D.N.Y.2000); In re Mercedez–Benz, 157 F.Supp.2d at
                                                                371; Pennsylvania Milk Indus. Mgmt. Corp., 812 F.Supp.
                                                                500 (E.D.Pa.1992); Bethlehem Steel Corp. v. Fischbach
   i. Affirmative Acts of Concealment                           & Moore, Inc., 641 F.Supp. 271, 273–74 (E.D.Pa.1986).
Defendants argue that (1) Plaintiffs fail to sufficiently       However, the definition of a self-concealing antitrust
allege affirmative acts of concealment and (2)                  conspiracy, particularly one that involves price-fixing,
their allegations that the MgO conspiracy is self-              remains nebulous. The In re Mercedez–Benz court held
concealing cannot satisfy the first element of fraudulent       that a self-concealing antitrust conspiracy is one where
concealment. 19 Plaintiffs contend that they have alleged       “concealment is so intertwined with the conspiracy as a
(1) a self-concealing conspiracy that satisfies the first       whole that the equitable foundations of the fraudulent
element of fraudulent concealment, or, (2) in the               concealment doctrine require the limitations period to be
alternative, affirmative acts of concealment committed by       tolled.” 157 F.Supp.2d at 371. Other courts maintain that
Defendants.                                                     all properly alleged price-fixing conspiracies are inherently
                                                                self-concealing. See, e.g., In re Issuer Plaintiff Initial Public
 *21 The Court of Appeals has yet to define what                Offering Antitrust Litig., No. 00–7804, 2004 WL 487222,
constitutes an affirmative act of concealment in antitrust      at *4 (S.D.N.Y. Mar.12, 2004); Nine West, 80 F.Supp.2d
cases. However, courts have generally taken two distinct        at 192.
views. In re Mercedez–Benz, 157 F.Supp.2d at 368.
The first requires a plaintiff to show one or more              The Court agrees that, under certain circumstances, an
affirmative acts to conceal an antitrust conspiracy that        antitrust conspiracy may depend on its own concealment
are wholly extrinsic to the conspiracy itself. See, e.g.,       to the point that any act in furtherance thereof can also be
Colorado v. Western Paving Constr. Co., 630 F.Supp.             said to conceal it. As the Supreme Court explained long
206, 2010 (D.Colo.1986), aff'd en banc by an equally            ago, the purpose of the fraudulent-concealment doctrine
divided court, 841 F.2d 1025 (10th Cir.1988), cert. denied,     is to prevent a defendant from “concealing a fraud, or ...
488 U.S. 870, 109 S.Ct. 179, 102 L.Ed.2d 148 (1988).            committing a fraud in a manner that it concealed itself
The second also requires a plaintiff to show one or             until such time as the party committing the fraud could
more affirmative acts of concealment, but those acts            plead the statute of limitations to protect it.” Bailey
may be part and parcel to, or in furtherance of, the            v. Glover, 88 U.S. (21 Wall.) 342, 349, 22 L.Ed. 636
conspiracy. Supermarket of Marlington, Inc. v. Meadow           (1874). However, the Court cannot find that conspiracies
Gold Dairies, Inc., 71 F.3d 119, 122 (4th Cir.1995) (citing     involving price-fixing are per se self-concealing, as such
Texas v. Allen Constr. Co., 851 F.2d 1526, 1532 (5th            a finding would render them wholly exempt from the
Cir.1988)). The Court finds the first view to be overly         applicable statute of limitations.
restrictive in this case. In a conspiracy involving price-
fixing, “it is virtually impossible to distinguish between       *22 Although not binding, In re Publication Paper
acts in furtherance of the conspiracy and acts designed to      Antitrust Litig., No. 04–1631, 2005 WL 2175139 (D.Conn.
maintain the conspiracy's secrecy because the conspiracy's      Sept.7, 2005) provides a helpful framework under which
success is often contingent upon its ability to avoid           to determine whether a conspiracy involving price-
detection by regulators and purchasers.” In re Aspartame        fixing is self-concealing for the purposes of establishing
Antitrust Litig., No. 06–1732, 2007 WL 5215231, at *5           fraudulent concealment. That case found that a price-
(E.D.Pa. Jan.18, 2007); See also In re Mercedez–Benz, 157       fixing conspiracy may be self-concealing, depending on
F.Supp.2d at 372 (“secrecy is [the] natural lair” of a price-   the nature of the industry in which the item is price-fixed:
fixing conspiracy).

Several courts, including those in this Circuit, have                        In a competitive, well-regulated
found that a plaintiff may avoid the affirmative act                         industry it will often be the case
requirement altogether in cases where an antitrust                           that a price-fixing conspiracy, if not
conspiracy is “inherently self-concealing.” See, e.g., In                    concealed, would immediately fail
re Aspartame, 2007 WL 5215231, at *5; In re Nine                             because of governmental or private



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          16
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 202 of 300 PageID: 510
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

            legal action. In such circumstances,                surrounding Defendants' price increases and pretextual
            any announcement of a price                         justifications for those increases—information which is
            increase will carry with it an implicit             in Plaintiffs' control—in accordance with Rule 9(b). 20
            statement that the price increase                   Thus, Plaintiffs have failed to meet the first element of
            is legitimate, i.e., the result of                  fraudulent concealment to toll the statute of limitations.
            competitive forces, not collusion.                  However, the Court will grant Plaintiffs leave to amend
            Nevertheless, not every price-fixing                to adequately plead either (1) circumstances surrounding
            conspiracy is self-concealing. For                  the MgO market during the Class Period indicating that
            example, there may be industries                    the alleged conspiracy is self-concealing, or (2) particular
            in which the participants are                       circumstances surrounding Defendants' price increases
            aware of collusion but it is not                    and the allegedly pretextual justifications for those price
            stopped because of indifference,                    increases. See In re Burlington Coat Factory Litig., 114
            fear, or because the perpetrators                   F.3d at 1434.
            are exempt from, or beyond
            the reach of, antitrust laws. In
            such circumstances, the defendants'                    ii. Reliance
            announcement of a price increase                     *23 Defendants argue that Plaintiffs fail to meet the
            will not carry with it any implied                  second element of fraudulent concealment because they
            certification of legitimacy, and so,                have not alleged that that they relied on Defendants'
            absent additional circumstances,                    alleged affirmative acts of concealment. Plaintiffs argue
            will not be self-concealing.                        that there is no reliance requirement to establish
                                                                fraudulent concealment.


In re Publication Paper, 2005 WL 2175139, at                    While the aforementioned elements of fraudulent
*4. Accordingly, “whether a particular price-fixing             concealment do not specifically note a reliance
conspiracy or, more precisely, whether a particular             requirement, the language of the second element strongly
announcement of a price increase necessarily conceals           suggests one. As previously noted, the second element
its true nature depends on the nature of the industry           of fraudulent concealment requires a showing that the
and the circumstances surrounding the announcement.”            defendant's concealment misled or relaxed the plaintiff's
Id. In other words, a plaintiff must show circumstances         potential inquiry into what otherwise would have been
indicating that a price increase “carries with it a pretense    evidence of its cause of action. In re Lower Lake Erie,
of legitimacy” or “that it would necessarily be assumed         998 F.2d at 1179; see also Forbes v. Eagleson, 228 F.3d
that [it was] the result of legitimate market forces.” Id. To   471, 487 (3d Cir.2000) (“[T]he plaintiff must show that he
do so, a plaintiff may, for example, set forth allegations      actually was mis[led] ... into thinking that he d [id] not
showing “that price increases are not abnormal, that such       have a cause of action” (quotation and citation omitted)).
increases are typically ascribed to market forces, that an      Implicit in the notion that a plaintiff's inquiry was misled
openly collusive price increase would not be tolerated, and     or relaxed by an act of concealment is that the plaintiff
that there was nothing suspicious about the circumstances       relied on that act of concealment. That is, the plaintiff's
under which each of the pre-limitations period price            inquiry would not have been misled or relaxed if it did not
announcements were made.” Id.                                   rely on the defendant's act of concealment. Here, Plaintiffs
                                                                make no allegations that they were misled by Defendants'
Here, Plaintiffs fail to allege particular circumstances        concealment of the alleged conspiracy and therefore
surrounding the MgO market indicating that the alleged          have failed to meet the second element of fraudulent
conspiracy was self-concealing. Plaintiffs come close to        concealment. However, the Court will grant Plaintiffs
pleading an affirmative act of concealment in alleging          leave to amend to adequately plead that they relied on
that “price increases for MgO were justified by references      the self-concealing nature of Defendants' conspiracy and/
to tight supply, thinning margins, and increased energy         or pretextual justifications for Defendants' price increases.
and freight costs” (Direct CAC ¶ 51; Indirect CAC ¶ 58),        See In re Burlington Coat Factory Litig., 114 F.3d at 1434.
however they fail to explain the particular circumstances



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       17
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 203 of 300 PageID: 511
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

                                                                *24 In this Circuit, “inquiry notice [is] analyzed in two
   iii. Due Diligence
                                                                steps.” 21 Matthews, 260 F.3d at 252. “First, the burden
Defendants argue that Plaintiffs fail to satisfy the due
                                                                is on the defendant [s] to show the existence of ‘storm
diligence element of fraudulent concealment because they
                                                                warnings.’ “ Id. In this case, a storm warning would be
do not allege any due diligence performed during the Class
                                                                information or data that would alert a reasonable MgO
Period, particularly that which led to the discovery of
                                                                purchaser of ordinary intelligence to potentially culpable
the alleged conspiracy. Plaintiffs counter that, under the
                                                                conduct. “Second, if the defendants establish the existence
fraudulent concealment doctrine, they need only plead
                                                                of storm warnings, the burden shifts to the plaintiffs to
that they would not have discovered their claim, even
                                                                show that they exercised reasonable due diligence and yet
in the exercise of reasonable due diligence. Plaintiffs
                                                                were unable to discovery their injuries.” Id. This requires
further argue that determinations of due diligence are
                                                                Plaintiffs to show that (1) they investigated the storm
fact-intensive and therefore not properly addressed on a
                                                                warnings and (2) in their investigation, they exercised the
motion to dismiss.
                                                                due diligence expected of a reasonable DBM or CCM
                                                                purchaser of ordinary intelligence. See id.
The parties cite somewhat differently worded standards
to support their respective positions on what the due
                                                                As Plaintiffs point out, this inquiry is necessarily bound
diligence prong requires. Defendants cite In re Lower Lake
                                                                up with the facts of the case because it “implicates factual
Erie, in which the Court of Appeals held that a plaintiff
                                                                questions as to when [a] plaintiff discovered or should
must show that he “exercised due diligence in investigating
                                                                have discovered the elements of the cause of action,” id. at
his cause of action.” 998 F.2d at 1178–79. Plaintiffs, on
                                                                250 (quotations and citation omitted); see also Mercedez–
the other hand cite Matthews v. Kidder, Peabody & Co.,
                                                                Benz, 157 F.Supp.2d at 373 (“At a minimum, this issue will
Inc., where the Court of Appeals held that a plaintiff must
                                                                involve assessing the factual circumstances surrounding
show that his ignorance is not attributable to a lack of
                                                                the accused purchasing transactions and whether those
“reasonable due diligence in attempting to uncover the
                                                                circumstances would have put a reasonably diligent
relevant facts.” 260 F.3d 239, 256 (3d Cir.2001).
                                                                plaintiff on notice of a price-fixing conspiracy”), and, as
                                                                a result, at the pleading stage, this court has been hesitant
While the wording of the due diligence prong has differed
                                                                to dismiss an otherwise fraudulently concealed antitrust
slightly among Third Circuit case law, its substance has
                                                                claim for failure to sufficiently allege due diligence. See
remained consistent. The due diligence prong is rooted
                                                                In re Electrical Carbon Prods., 333 F.Supp.2d at 317–18;
in the notion of inquiry notice: that an injury accrues
                                                                Mercedez–Benz, 157 F.Supp.2d at 374.
when a reasonable plaintiff under the circumstances
would have discovered it. See Matthews, 260 F.3d at
                                                                Citing to In re Publication Paper and Hinds County,
251. As previously discussed, a federal antitrust injury
                                                                Defendants maintain that, at the pleading stage, the
accrues when an overt act is committed that injures
                                                                due diligence prong nonetheless requires that “Plaintiffs
the plaintiff, thereby triggering the four-year statute of
                                                                [ ] allege with particularity when the Named Plaintiffs
limitations; however, one or more affirmative acts of
                                                                or Class members became aware of the antitrust
concealment “may toll the statute of limitations [ ] if
                                                                violations and what inquiries [they] made into the
[they] mislead[ ] a plaintiff into thinking that he does
                                                                activities alleged in the complaint.” (Sumitomo Reply Br.,
not have a cause of action.” Davis v. Grusemeyer, 996
                                                                18) (internal quotations omitted). In In re Publication
F.2d 617, 624 (3d Cir.1993), overruled on other grounds by
                                                                Paper, the plaintiffs alleged that they were aware of
Rolo v. City Investing Co. Liquidating Trust, 155 F.3d 644
                                                                certain suspicious activities two years before the end
(3d Cir.1998). Thus, to establish the due diligence prong
                                                                of the limitations period. See 2005 WL 2175139, at
of fraudulent concealment, a plaintiff must affirmatively
                                                                *5. Accordingly, the court found that the plaintiffs
show that he was not on inquiry notice of the alleged
                                                                were therefore required allege they steps they took
antitrust conspiracy. See id. (“A key aspect of a plaintiff's
                                                                to investigate those activities. See id. Here, however,
case alleging fraudulent concealment is [ ] proof that the
                                                                Plaintiffs do not allege any suspicious activities or storm
plaintiff was not previously on notice of the claim he now
                                                                warnings within the limitations period.
brings.” (citations omitted)).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       18
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 204 of 300 PageID: 512
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

Defendants' citation to Hinds County is more persuasive.       consumer protection and unfair competition laws. As with
In that case, the plaintiffs attempted to satisfy the          IP Plaintiffs' antitrust claims under state law, Defendants
due diligence prong by alleging that they “did not             argue that IP Plaintiffs lack standing to assert their
discover, nor could have discovered through reasonable         consumer protection claims, except that under California
diligence, that [d]efendants and their co-conspirators         law, because they “do not allege purchases in any of the
were violating the antitrust laws until shortly before         10 states other than California.” (Sumitomo (IP Pl.'s) Br.,
this litigation was commenced, because [d]efendants and        5). Defendants further argue that these claims should be
their co-conspirators were using deceptive and secret          dismissed because IP Plaintiffs do not plead them with
methods to avoid detection and affirmatively conceal their     particularity in accordance with Federal Rule of Civil
violations.” Hinds County, 620 F.Supp.2d at 521–22. The        Procedure 9(b).
court found that allegation too vague to satisfy Rule 9(b)
and further explained that to deem such an allegation
sufficient would “allow[ ] the allegations required to            i. Standing
satisfy the first prong of fraudulent concealment to also      IP Plaintiffs' standing to sue under a state's consumer
satisfy the third prong.” Id. at 521–22.                       protection law is analogous to their standing under a
                                                               state's antitrust law. As discussed in Point B, IP Plaintiffs'
 *25 The Court finds this logic persuasive. Here, Plaintiffs   failure to tie their injuries or Defendants' unlawful
allege that, due to the secretive nature of the alleged        conduct to a number of states was fatal to their standing
MgO conspiracy, “neither plaintiffs nor the class members      to sue because the antitrust laws of those states require a
had knowledge of any of the foregoing violations, and          showing that part of Defendants' conduct occurred or had
neither plaintiffs nor the class members, until recently,      an effect in-state. On the other hand, IP Plaintiffs have
could have discovered through reasonable diligence that        standing to sue under the antitrust laws that have no such
[D]efendants and their co-conspirators had engaged in the      requirement.
foregoing violations.” (Direct CAC ¶ 49; Indirect CAC
¶ 56 .) This allegation cannot satisfy the requirements of     Similarly, many of the consumer protection and unfair
Rule 9(b), particularly when it fails to encompass when        competition laws asserted by IP Plaintiffs require that
and how Plaintiffs ultimately discovered the alleged MgO       Defendants' unlawful conduct affect trade and commerce
conspiracy—information that is certainly with Plaintiffs'      in the state under whose law they are suing, see MCA 30–
control. See In re Craftmatic, 890 F.2d at 645. Without        14–103, 102 (Montana) (“Unfair methods of competition
some level of specificity regarding Plaintiffs' discovery of   and unfair or deceptive acts or practices in the conduct
the alleged conspiracy, it is impossible to discern whether    of any trade or commerce are unlawful.... [T]rade or
Plaintiffs could or should have discovered it within the       commerce [must] directly or indirectly affect[ ] the people
limitations period. Thus, Plaintiffs have failed to meet the   of this state.”); MGLA §§ 93A 1, 2 (Massachusetts) (same);
due diligence prong of fraudulent concealment. However,        S.C.Code 1976 §§ 39–5–10, 20 (South Carolina) (same);
Plaintiffs will be granted leave to amend to adequately        Neb. Rev. St. §§ 59–1602, 1601 (Nebraska) (“Unfair
plead, in accordance with Rule 9(b), (1) when and how          methods of competition and unfair or deceptive acts
they discovered the alleged MgO conspiracy, and (2)            or practices in the conduct of any trade or commerce
that the self-concealing nature of the conspiracy and/or       shall be unlawful.... Trade and commerce shall mean the
pretextual justifications for Defendants' price increases      sale of assets or services and any commerce directly or
made it so that they were not alerted to any storm             indirectly affecting the people of the State of Nebraska.”);
warnings that would otherwise trigger an obligation to         N.H.Rev.Stat. § 358–A:2 (New Hampshire) (“It shall be
perform due diligence. See In re Burlington Coat Factory       unlawful for any person to use any unfair method of
Litig., 114 F.3d at 1434.                                      competition or any unfair or deceptive act or practice in
                                                               the conduct of any trade or commerce within this state.”);
                                                               N.Y. Gen. Bus. Law § 349 (New York) (“Deceptive acts
E. IP Plaintiffs' Claims for Violations of Various States'     or practices in the conduct of any business, trade or
Consumer Protection Laws                                       commerce or in the furnishing of any service in this state
IP Plaintiffs assert claims under California, Florida,         are hereby declared unlawful.”); Sherman v. Ben & Jerry's
Hawaii, Massachusetts, Montana, Nebraska, New                  Franchising, Inc., 08–CV–207, 2009 WL 2462539, at *10
Hampshire, New York, South Carolina, and Vermont               (D.Vt. Aug.10, 2009) (Out of state plaintiffs alleging out of


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       19
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 205 of 300 PageID: 513
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

state conduct do not have standing to sue under Vermont        and fair” (Indirect CAC ¶ 80); see also (Indirect
Consumer Fraud Protection Act), while others do not,           CAC ¶ 83) (alleging “affirmative misrepresentations and
see F.S.A. 501.204, 501.211 (Florida); HRS 480–2, 480–         omissions concerning the price of MgO”) are not set forth
13 (Hawaii). 22                                                with any measure of particularity. See In re Supreme
                                                               Specialties, Inc. Sec. Litig., 438 F.3d 256, 270 (3d Cir.2006)
 *26 IP Plaintiffs' allegations that “Defendants agreed        (Under Rule 9(b), a plaintiff must allege fraud with
to, and did in fact, act in restraint of trade or commerce     particularity by pleading the following: “(1) a specific
in a market that includes the above states, by affecting,      false representation [or omission] of material fact; (2)
fixing, controlling, and/or maintaining, at artificial and     knowledge by the person who made it of its falsity;
noncompetitive levels, the prices at which MgO and             (3) ignorance of its falsity by the person to whom it
MgO Products were sold, distributed, or obtained in            was made; (4) the intention that it should be acted
those states;” “MgO price competition was restrained,          upon; and (5) that the plaintiff acted upon it to his
suppressed, and eliminated throughout the states;” and         [or her] damage.” (quotations and citation omitted)).
“MgO prices were raised, fixed, maintained, and stabilized     Accordingly, IP Plaintiffs' consumer protection and unfair
at artificially high levels throughout the states” (Indirect   competition claims under Florida and Hawaii law are
CAC ¶¶ 79, 81) are conclusory and do not tie their             dismissed to the extent they are premised on Defendants'
injuries to the alleged conspiracy's effect on trade           fraudulent conduct. However, IP Plaintiffs are granted
and commerce in those specific states. Therefore, IP           leave to amend their allegations to comply with the
Plaintiffs' consumer protection claims under Montana,          requirements of Rule 9(b). Additionally, at this time,
Massachusetts, Nebraska, New Hampshire, and New                those claims may move forward to the extent they are
York law are dismissed for lack of standing.                   premised on allegations of Defendants' engaging in unfair
                                                               competition, as there is no indication that Rule 9(b)
                                                               applies to such allegations.
   ii. Pleading Requirements
The consumer protection laws of Florida and Hawaii
—under which IP Plaintiffs currently maintain standing
                                                                                  III. CONCLUSION
to sue—require that they plead the circumstances
of any alleged fraudulent conduct with particularity           *27 For the foregoing reasons, Defendants' Motion to
in accordance with Rule 9(b). See Jovine v. Abbott             Dismiss is GRANTED to the following extent only. The
Laboratories, Inc., 11–CV–80111, 2011 WL 1376029               Court rules as follows:
(S.D.Fla. Apr.12, 2011) (applying Rule 9(b) to allegations
of unfair or deceptive acts or practices under the               (1) IP Plaintiffs' federal and state antitrust claims are
Florida Deceptive and Unfair Trade Practices Act);                  dismissed without prejudice for lack of standing.
Cannon v. U.S. Bank, NA, Civ. No. 11–00079, 2011 WL                 IP Plaintiffs have thirty (30) days to amend their
1637415, (D.Hawai'i Apr.29, 2011) (applying Rule 9(b)               allegations to set forth (1) the specific products
to allegations of fraudulent business practices under the           purchased containing DBM or CCM and (2) the
Hawaii State Unfair and Deceptive Business Practices                nexus between an increase in the price of those
Act); Athena Feminine Techs., Inc. v. Wilkes, No. C 10–             products and the alleged conspiracy to fix prices in
4868, 2011 WL 4079927 (N.D.Cal. Sept.13, 2011) (“[A]                and allocate shares of the domestic DBM and CCM
claim brought under the fraudulent prong of the [Unfair             markets.
Competition Law] must be pled with particularity under
Rule 9(b)”).                                                     (2) IP Plaintiffs' antitrust claims under Arizona,
                                                                    the District of Columbia, Hawaii, Illinois, Maine,
IP Plaintiffs' allegations that “Defendants deliberately            Minnesota, Nebraska, Nevada, New Mexico, New
failed to disclose material facts to Plaintiff and the              York, North Carolina, North Dakota, Oregon,
classes concerning Defendants' unlawful activities and              South Dakota, Tennessee, Utah, and West Virginia
artificially inflated prices for MgO and MgO Products,”             law are dismissed with prejudice for lack of standing.
and “misrepresented to all consumers during the Class
                                                                 (3) Plaintiffs' federal and state antitrust claims are
Period that Defendants' MgO prices were competitive
                                                                    dismissed without prejudice as time-barred under


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       20
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 206 of 300 PageID: 514
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

      the applicable statutes of limitations. Plaintiffs                  are premised on allegations of Defendants' fraudulent
                                                                          conduct. IP Plaintiffs have thirty (30) days to amend
      have thirty (30) days to amend their allegations
                                                                          those allegations to comply with Federal Rule of Civil
      of fraudulent concealment to equitably toll those
                                                                          Procedure 9(b).
      statutes of limitations.

    (4) IP Plaintiffs' consumer protection and unfair               The Court will enter an order implementing this opinion.
       competition claims under Montana, Massachusetts,
       Nebraska, New Hampshire, and New York are
                                                                    All Citations
       dismissed with prejudice for lack of standing.
                                                                    Not Reported in F.Supp.2d, 2011 WL 5008090, 2012-1
    (5) IP Plaintiffs' consumer protection and unfair
                                                                    Trade Cases P 77,878
       competition claims under Florida and Hawaii law
       are dismissed without prejudice to the extent they


Footnotes
1       See Docket Nos. 10–cv–5174, 10–cv–5352, 10–cv–6095, and 10–cv–6093, and 10–cv–5943, all of which were
        consolidated under Docket No. 10–cv–5943.
2       To be sure, IP Plaintiffs seek only injunctive relief for Defendants' alleged violations of federal antitrust laws, as only
        direct purchasers may bring federal antitrust actions for damages. Illinois Brick v. Illinois, 431 U.S. 720, 97 S.Ct. 2061,
        52 L.Ed.2d 707 (1977).
3       In fact, Sumitomo, Premier, and YAS each filed separate motions to dismiss. However, each joined in the others'
        arguments. Therefore, for the sake of simplicity and brevity, the Court will treat them as a single motion.
4       CCM “is manufactured at lower temperatures than [DBM] and is used in products like animal feeds and fertilizers.” (Direct
        CAC ¶ 25; Indirect CAC ¶ 31.) DBM, on the other hand, “is most often used in refractory applications.” (Id.)
5       These prices were later restored.
6       MgO collectively refers to DBM and/or CCM. (Direct CAC ¶ 1.)
7       As discussed further below, standing to assert claims for injunctive relief under Section 16 of the Clayton Act are analyzed
        under a more relaxed standard. See In re Warfarin, 214 F.3d at 399.
8       Although that decision analyzed proximate causation in the context of a Section 4 claim for damages, the Court of Appeals
        has applied its analysis to Section 16 claims because proximate cause is an element of standing under both. See In re
        Warfin Sodium Antitrust Litig., 214 F.3d 395, 400–01 (3d Cir.2000).
9       IP Plaintiffs also lack standing to assert their state antitrust claims because those claims are construed in accordance with
        federal antitrust principles. See In re Digital Music Antitrust Litig., 592 F.Supp.2d 435, 448 n. 21 (S.D.N.Y.2008) (Arizona,
        California, District of Columbia, Iowa, Kansas, Maine, Michigan, Minnesota, North Carolina, South Dakota, Vermont, West
        Virginia, Wisconsin), rev'd on other grounds by, Starr v. Sony BMG Music Entm't., 592 F.3d 314 (2d Cir.2010); T.W. Elec.
        Serv., Inc. v. Pacific Elec. Contractors Ass'n, 809 F.2d 626, 635–36 (9th Cir.1987) (Hawaii); Gutnayer v. Cendant Corp.,
        116 Fed. App'x 758, 761 (7th Cir.2004) (Illinois); Monsanto Co. v. Swann, No. 4:00–CV–1481, 2001 WL 34079480, at
        *3 (E.D.Mo. Sept.19, 2001) (Mississippi); Neb.Rev.Stat. § 59–829 (2010) (Nebraska); Nev.Rev.Stat. § 598A.050 (2011)
        (Nevada); Minuteman, LLC v. Microsoft Corp. ., 147 N.H. 634, 637, 795 A.2d 833 (N.H.2002) (New Hampshire); Clough
        v. Rush, 959 F.2d 182, 187 (10th Cir.1982) (New Mexico); Fido's Fences v. Canine Fence Co., 672 F.Supp.2d 303, 313
        (E.D.N.Y.2009) (New York); Westgo Indus., Inc. v. W.J. King Co., Civil No. A3–75–82, 1981 WL 2064, at *6 (D.N.D.
        Mar.1, 1981) (North Dakota); Oregon Laborers–Employees Health & Welfare Trust Fund v. Phili Morris, Inc., 185 F.3d
        957, 963 n. 4 (9th Cir.1999) (Oregon); In re Refalen Antitrust Litig., 221 F.R.D. 260, 278–79 (D.Mass.2004) (Tennessee);
        Am. Airlines v. Christensen, 967 F.2d 410, 414 (10th Cir.1992) (Utah).
10      At this time, IP Plaintiffs lack Article III standing to assert violations of the following state antitrust laws because they
        fail to allege a causal connection between their injuries and the conduct prohibited by the laws of those states, which
        require a showing that such conduct occurred, or whose effect was felt, in-state. See A.R.S. § 44–1402 (Arizona) (“A
        contract, combination or conspiracy between two or more persons in restraint of, or to monopolize, trade or commerce,
        any part of which is within this state, is unlawful”); DC ST § 28–4502 (District of Columbia) (same); HRS § 480–4 (Hawaii)
        (same); 10 M.R.S.A. § 1101 (Maine) (same); SDCL § 37–1–3.1 (South Dakota) (same); K.S.A. § 50–101 (Kansas)
        (“A trust is a combination of capital, skill, or acts, by two or more persons,” among other things, “[t]o fix any standard




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              21
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 207 of 300 PageID: 515
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

      or figure, whereby such person's price to the public shall be, in any manner, controlled or established, any article or
      commodity of merchandise, produce or commerce intended for sale, use or consumption in this state”); M.C.L.A. §§
      445.771, 445.772 (Michigan) (“A contract, combination, or conspiracy between 2 or more persons in restraint of, or to
      monopolize, trade or commerce in a relevant market is unlawful.... Relevant market means the geographical area of
      actual or potential competition in a line of trade or commerce, all or any part of which is within this state”); M.S.A. §
      325D.54 (Minnesota) (act applies to “(a) any contract, combination, or conspiracy when any part thereof was created,
      formed, or entered into in this state; and (b) any contract, combination, or conspiracy, wherever created, formed, or
      entered into; any establishment, maintenance, or use of monopoly power; and any attempt to establish, maintain, or
      use monopoly power; whenever any of the foregoing affects the trade or commerce of this state.”); Neb. Rev. St. §
      59–801 (Nebraska) (“Every contract, combination in the form of trust or otherwise, or conspiracy in restraint of trade or
      commerce, within this state, is hereby declared to be illegal.”); N.R.S. § 598A.060 (Nevada) (same); N.M.S .A. § 1978,
      57–1–1 (New Mexico) (same); W.Va.Code § 47–18–3 (West Virginia) (same); NY GBL § 340 (New York) (Every contract,
      agreement, arrangement or combination whereby ... [c]ompetition or the free exercise of any activity in the conduct of
      any business, trade or commerce or in the furnishing of any service in this state is or may be restrained ... is hereby
      declared to be against public policy, illegal and void.”); N.C.G.S.A. § 75–1 (North Carolina) (“Every contract, combination
      in the form of trust or otherwise, or conspiracy in restraint of trade or commerce in the State of North Carolina is hereby
      declared to be illegal.”; NDCC, 51–08.1–01, 02 (North Dakota) (“A contract, combination, or conspiracy between two or
      more persons in restraint of, or to monopolize, trade or commerce in a relevant market is unlawful.... Relevant market
      means the geographical area of actual or potential competition in a line of commerce, all or any part of which is within
      this state.”); O.R.S. 646.705 (Oregon) ( “As used in ORS 136.617 and 646.705 to 646.805, ‘trade or commerce’ means
      trade or commerce within the state; or between the state and any state, territory, or foreign nation.”); (Tennessee) T .C.A.
      § 47–25–101 (“All arrangements, contracts, agreements, trusts, or combinations between persons or corporations made
      with a view to lessen, or which tend to lessen, full and free competition in the importation or sale of articles imported into
      this state, or in the manufacture or sale of articles of domestic growth or of domestic raw material, and all arrangements,
      contracts, agreements, trusts, or combinations between persons or corporations designed, or which tend, to advance,
      reduce, or control the price or the cost to the producer or the consumer of any such product or article, are declared to be
      against public policy, unlawful, and void.”). IP Plaintiffs' allegations that “[P]rices for MgO and MgO Products were raised,
      fixed, maintained, and stabilized at artificially high levels throughout the states,” and “Defendants' illegal conduct had a
      substantial effect on commerce in the above states” (Indirect CAC ¶¶ 72, 73) are conclusory and fail to specifically tie
      their injuries to the alleged MgO conspiracy occurring or its effects in those states.
      IP Plaintiffs lack statutory standing to sue under Utah's antitrust laws because they have a citizenship/residency
      requirement. See U.C.A. §§ 1953 76–10–919 (“A person who is a citizen of this state or a resident of this state and who is
      injured or is threatened with injury in his business or property by a violation of the Utah Antitrust Act may bring an action
      for injunctive relief and damages, regardless of whether the person dealt directly or indirectly with the defendant.”), and
      under Illinois's antitrust laws because they do not allow a private right of action. See 740 ILCS 10/7 (“This State, counties,
      municipalities, townships and any political subdivision organized under the authority of this State, and the United States,
      are considered a person having standing to bring an action under this subsection.”).
      However, IP Plaintiffs apparently have standing to sue under Mississippi, New Hampshire, Vermont, and Wisconsin
      antitrust laws, as they provide a private right of action and have no discernible requirement of in-state conduct or effect,
      or residency. See Miss.Code Ann. §§ 75–21–1, 9 (Mississippi); N.H. Rev. Stat § 356:1 (New Hampshire); 9 V.S.A. §§
      2453, 2465 (Vermont); W.S.A. §§ 133.03, 133.18 (Wisconsin).
11    Moreover, the CACs specifically note at the outset that the term MgO can refer to DBM or CCM. See (Direct CAC ¶ 1;
      Indirect CAC ¶ 1 n. 1).
12    This also disposes of Sumitomo's contention that the Court should consider “certain relevant facts” noted in Animal
      Science Prods., Inc. v. China Nat'l Metals & Minerals, 596 F.Supp.2d 842 (D.N.J.2008) regarding the domestic DBM and
      CCM markets. (Sumitomo (DP Pl.'s) Br., 4.)
13    This is to be distinguished from the requirement to plead plus factors to rule out independent action “when a plaintiffs'
      claims of conspiracy rest on parallel conduct,” In re Ins. Brokerage, 618 F.3d at 323, which is discussed below regarding
      the alleged CCM Agreement. Plaintiffs need not assert plus factors to establish the plausibility of the DBM Agreement
      because they set forth direct allegations of that agreement. See In re Ins. Brokerage, 618 F.3d at 323 (“Allegations of
      direct evidence of an agreement, if sufficiently detailed, are independently adequate.”).
14    Moreover, there is nothing “inherently implausible” about Sumitomo's attempt to assuage the Vannorsdels' concern about
      Premier's potential retaliation by stating that it speaks with Premier on a daily basis to set DBM prices and allocate shares



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              22
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 208 of 300 PageID: 516
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

      of the DBM market. It is certainly plausible that Sumitomo was aware of the risk of retaliation by Premier but believed it
      could “enter the [CCM] market discreetly” (Direct CAC ¶ 39; Indirect CAC ¶ 48) because Premier's attention was focused
      on maintaining their agreement in the DBM market.
15    In any event, Plaintiffs allege Sumitomo's motive for entering the CCM market (filling excess barge capacity), and certain
      steps taken to enter that market (meeting with the Vannorsdels in Tulsa).
16    Citing to Toledo Mack Sales & Serv. v. Mack Trucks, Inc., 530, F.3d 204 (3d Cir.2008), YAS further argues that Plaintiffs'
      failure to establish that YAS occupies the same level as Sumitomo and Premier on the MgO supply chain “precludes per
      se treatment of YAS' alleged antitrust violations.” (YAS Br., 4 n. 5.) This argument misses the mark. While Toledo Mack
      noted that, “[i]n contrast to horizontal price-fixing agreements between entities at the same level of a product's distribution
      chain, the legality of a vertical agreement that imposes a restriction on the dealer's ability to sell the manufacturer's
      product is governed by the rule of reason,” and that “[t]he rule of reason analysis applies even when ... the plaintiff
      alleges that the purpose of the vertical agreement between a manufacturer and its dealers is to support illegal horizontal
      agreements between multiple dealers,” 530 F.3d at 225 (citation omitted), Plaintiffs do not allege YAS' arrangement with
      Sumitomo to source Chinese magnesite and MgO constitutes an unlawful vertical agreement to support a horizontal
      conspiracy between Sumitomo and Premier. Rather, Plaintiffs allege that YAS participated directly with Sumitomo and
      Premier in the alleged horizontal conspiracy to fix prices in and allocate shares of the DBM market and allocate the CCM
      market to Premier. Moreover, “[t]he law is settled that where an upstream supplier participates in a conspiracy involving
      horizontal competitors, it is proper to analyze the entire restraint as one of horizontal price-fixing.” In re Mercedez–Benz,
      157 F.Supp.2d at 362.
17    Citing to Howard Hess Dental Laboratories Inc. v. Dentsply Intern., Inc., 424 F.3d 363 (3d Cir.2005), YAS also argues
      that Plaintiffs' failure to allege that it sold DBM or CCM requires its dismissal from this case as a matter of law. While that
      case notes the well-settled proposition that only direct purchasers may recover damages in federal antitrust suits, it by no
      means indicates that only a seller of the product in question may be found liable in a Section 1 conspiracy. As previously
      discussed, YAS need not have participated in a particular act in furtherance of the conspiracy to be held liable.
18    IP Plaintiffs' state antitrust law claims similarly require dismissal for failure to establish fraudulent concealment, as their
      applicable statutes of limitations range from three to six years. See Ariz.Rev.Stat. Ann. § 44–1410(A) (Arizona) (2011)
      (four years); Cal. Bus. & Prof.Code § 16750.1 (2011) (California) (four years); D.C.Code § 28–4511(b) (2011) (four
      years); Haw.Rev.Stat. § 480–24(a) (2010) (Hawaii) (four years); Ill. Comp. Stat. ch. 740, § 10/7(2) (2010) (four years);
      Iowa Code § 553.16 (2011) (Iowa) (four years); Four B Corp. v. Daicel Chem. Indus., Ltd., 253 F.Supp.2d 1147, 1156
      (D.Kan.2003) (Kansas) (three years) (citing Kan. Stat. Ann. § 60–512(2) (2010)); McKinnon v. Honeywell Int'l, Inc., 977
      A.2d 420, 424 (Me.2009) (Maine) (six years) (citing Me.Rev.Stat. Ann. tit. 14 § 752 (2008)); Mich. Comp. Laws § 445.781
      (2010) (Michigain) (four years); Am. Computer Trust Leasing v. Jack Farrell Implement Co., 763 F.Supp. 1473, 1491
      n. 21 (D.Minn.1991) (Minnesota) (four years) (citing Minn.Stat. § 325D.64 (subdiv .1) (2010)); Miss.Code Ann. § 15–
      1–49(1) (2010) (three years); Neb.Rev.Stat. § 25–206 (2010) (Nebraska) (four years); Nev.Rev.Stat. § 598A.220(2)(a)
      (2010) (four years); N.H.Rev.Stat. § 356:12(II) (1973) (New Hampshire) (four years); N.M. Stat. § 57–1–12(B) (1978)
      (New Mexico) (four years); N.Y. Gen. Bus. Law § 340(5) (2004) (New York) (four years); N.C. Gen.Stat. § 75–16.2
      (2010) (North Carolina) (four years); N.D. Century Code § 51–08.1–10(2) (1987) (four years); Or.Rev.Stat. § 646.800(2)
      (1975) (Oregone) (four years); S.D. Codified Laws § 37–1–14.4 (1975) (South Dakota) (four years); State ex rel. Leech
      v. Levi Strauss & Co., No. 79–722–III, 1980 WL 4696, at *3 (Tenn.Ch. Sept.25, 1980) (Tennessee) (three years) (citing
      Tenn. Stat. § 28–3–105(3) (2011)); Utah Code § 76–10–925(2) (1979) (Utah) (four years); Vt. Stat. Ann. tit. 12, § 511
      (2010) (Vermont) (six years); W. Va.Code § 47–18–11 (1978) (West Virginia) (four years); Wis. Stat. § 133.18(2) (2011)
      (Wisconsin) (six years). However, to the extent that IP Plaintiffs sufficiently amend their allegations to establish fraudulent
      concealment of their federal antitrust claims, they will also have established fraudulent concealment of their state law
      antitrust claims. See Note 9.
19    Defendants further argue that Sumitomo's alleged admission to the Vannorsdels of the DBM Agreement cuts against
      their fraudulent concealment allegations. This is unpersuasive because the admission in no way put Plaintiffs on notice
      of their claims during the limitations period. See Emerson Elec. Co. v. Le Carbon Lorraine, SA, 500 F.Supp.2d 437,
      448 (D.N.J.2007) (“Where fraudulent concealment of a federal antitrust claim has been shown, the four-year federal
      statute of limitations begins anew from the time the plaintiff knew or should have known of the existence of the federal
      claim.” (quotations and citations omitted)).
20    Nor can Plaintiffs' conclusory allegation that “defendants met secretly and among themselves for the express purpose of
      fixing prices and allocating markets of domestically sold MgO” (Direct CAC ¶ 50; Indirect CAC ¶ 57) satisfy the affirmative
      act requirement.



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               23
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 209 of 300 PageID: 517
In re Magnesium Oxide Antitrust Litigation, Not Reported in F.Supp.2d (2011)
2011 WL 5008090, 2012-1 Trade Cases P 77,878

21    While the following inquiry notice analysis is laid out in the context of a RICO case, it has also been applied in antitrust
      cases involving price-fixing. See In re Aspartame Antitrust Litig., 416 Fed. App'x. 208, 211–12 (3d Cir.2011); In re Electrical
      Carbon Prods. Antitrust Litig., 333 F.Supp.2d 303, 317 (D.N.J.2004).
22    Thus, contrary to Defendants' contention, the fact that IP Plaintiffs fail to allege that they reside or purchased an MgO
      product in a given state does not automatically deprive them of standing to sue under the state's consumer protection or
      unfair competition law. To be sure, the case Defendants cite in support of this contention held that the named plaintiffs in
      that case lacked standing to assert consumer protection and unfair competition claims under the laws of states in which
      they neither resided nor suffered an injury. See In re Potash 667 F.Supp.2d at 924. However, the Court cannot accept this
      holding as a bright line rule. Standing issues are intimately bound up with the elements of the particular claim asserted,
      as a plaintiff must establish that his injury is “fairly traceable to the challenged action of the defendant.” Lujan, 504 U.S.
      at 560; see also Blum, 457 U.S. at 999 (“The complaining party must also show that he is within the class of persons
      who will be concretely affected.”); Allen, 468 U.S. at 752 (“[T]he standing inquiry requires careful judicial examination of
      a complaint's allegations to ascertain whether the particular plaintiff is entitled to an adjudication of the particular claims
      asserted.”).


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               24
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 210 of 300 PageID: 518
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 211 of 300 PageID: 519




                         EXHIBIT K
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 212 of 300 PageID: 520
In re Aggrenox Antitrust Litigation, Not Reported in Fed. Supp. (2016)
2016 WL 4204478

                                                                           part because new actions were being added to the MDL
                                                                           that appeared likely to raise common issues that could
     KeyCite Yellow Flag - Negative Treatment                              efficiently be taken up together.
Disagreed With by In re Lipitor Antitrust Litigation, D.N.J., August 21,
2018
                                                                           There are now seven operative complaints in this case,
                  2016 WL 4204478
                                                                           which were filed respectively by: (1) direct-purchaser
    Only the Westlaw citation is currently available.
                                                                           putative-class plaintiffs (“DPPs”) (doc. # 105/109); (2)
     United States District Court, D. Connecticut.
                                                                           IPPs (doc. # 263); (3) Humana (doc. # 239); (4)
    IN RE AGGRENOX ANTITRUST LITIGATION.                                   Walgreen plaintiffs 2 (doc. # 340); (5) Rite Aid plaintiffs 3
                  This Document Relates to:                                (doc. # 341) (the Walgreens and Rite Aid plaintiffs
                 Indirect-Purchaser Actions.                               are generally referred to collectively as the “retailer
                                                                           plaintiffs”); (6) Louisiana Health Service Indemnity Co.,
                     No. 3:14-md-2516 (SRU)                                d/b/a BlueCross/BlueShield of Louisiana (“Louisiana
                                |                                          Health,” though they style themselves “BCBSLA”); and
                       Signed 08/09/2016                                   (7) CVS Pharmacy, Inc. 4

                                                                           After oral argument on a motion to dismiss the retailer
   MEMORANDUM OF DECISION AND ORDER                                        plaintiffs' complaints, which pertained principally to the
                                                                           assignment of rights from (direct-purchaser) wholesalers
Stefan R. Underhill, United States District Judge
                                                                           to (indirect-purchaser) retailers, I denied the motion from
 *1 On March 23, 2015, I issued a decision on several                      the bench (doc. # 338). 5 I later held oral argument on a
motions to dismiss in this complex multidistrict litigation                motion to dismiss Louisiana Health’s complaint and took
(“MDL”). See In re Aggrenox Antitrust Litig., 94 F.                        the motion under advisement. The motions to dismiss
Supp. 3d 224 (D. Conn. 2015) (doc. # 229) (hereinafter                     that remain pending are therefore the motion to dismiss
“March 23 Order”). I later expanded upon and clarified                     the IPPs' amended complaint (doc. # 290), the motion to
some aspects of that decision in an order granting a                       dismiss Humana’s amended complaint (doc. # 291), and
motion to certify it for interlocutory appeal under 28                     the motion to dismiss Louisiana Health’s complaint (doc.
U.S.C. § 1292(b). See In re Aggrenox Antitrust Litig.,                     # 374). Those motions involve many of the same or related
2015 WL 4459607 (D. Conn. July 21, 2015) (doc. # 311)                      issues, and each of them is granted in part and denied in
(hereinafter “July 21 Order”). 1 The March 23 Order                        part, as follows.
included many subsidiary rulings so its holding was
somewhat complicated, see 94 F. Supp. 3d at 257–58,
                                                                           I. Standard of Review
but the relevant portion for present purposes is that
                                                                            *2 The Rule 12(b)(6) motions to dismiss for failure to
the motions to dismiss indirect-purchaser actions were
                                                                           state a claim are of course reviewed by the same familiar
granted in part and denied in part.
                                                                           standard that I applied and described at greater length in
                                                                           the March 23 Order. I accept the material facts alleged
At that time, the indirect-purchaser actions included
                                                                           in the complaints as true, draw all reasonable inferences
two complaints: the putative-class complaint of indirect-
                                                                           in favor of the plaintiffs, and decide on a claim-by-claim
purchaser plaintiffs (“IPPs,” though they style themselves
                                                                           basis whether it is plausible that the plaintiffs have a valid
end-payor plaintiffs or EPPs), and a complaint filed
                                                                           claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678–79
by Humana, a large indirect purchaser and opt-out
                                                                           (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–
from the putative class. Humana and the IPPs filed
                                                                           56 (2007); Leeds v. Meltz, 85 F.3d 51, 53 (2d Cir. 1996).
amended complaints, though they only actually amended
                                                                           To survive a motion to dismiss, claims must be supported
certain portions while leaving others unmodified, re-
                                                                           by factual allegations that are “enough to raise a right
pleading them merely “to preserve appellate rights.”
                                                                           to relief above the speculative level” and with “enough
The defendants filed motions to dismiss the amended
                                                                           facts to state a claim to relief that is plausible on its
complaints (doc. ## 290, 291), and I heard oral argument
                                                                           face.” Twombly, 550 U.S. at 555, 570; see also Iqbal, 556
on them, but I took the motions under advisement in
                                                                           U.S. at 679 (“While legal conclusions can provide the


                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 213 of 300 PageID: 521
In re Aggrenox Antitrust Litigation, Not Reported in Fed. Supp. (2016)
2016 WL 4204478

framework of a complaint, they must be supported by           have a strong argument to dismiss those claims. 7 In
factual allegations.”). The plausibility standard set forth   some other circumstances that argument might be still
in Twombly and Iqbal obligates the plaintiff to “provide      more persuasive. But as I observed from the bench when
the grounds of his entitlement to relief” through more than   I denied the motion to dismiss the retailer plaintiffs'
“labels and conclusions, and a formulaic recitation of the    complaints, as a practical matter, the stakes of this
elements of a cause of action.” Twombly, 550 U.S. at 555      argument in this case are exceedingly low. This case is not
(quotation marks omitted).                                    about injunctive relief, which is at best a peripheral issue,
                                                              and the case will proceed with those claims or without
                                                              them. If they turn out not to be moot (however miniscule
II. Reasserted Dismissed Claims
                                                              the risk), it will be significant to have wrongly dismissed
The IPPs and Humana included without substantive
                                                              them. But if they are indeed moot, as the defendants
revision in their amended complaints some claims 6 that       plausibly argue, then they will fall by the wayside and will
I dismissed in the March 23 Order. They have reasserted       not be pursued at trial, and their ongoing inclusion at this
them for the asserted purpose of preserving their rights      stage will not prejudice any party in any way. I therefore
on appeal and do not challenge the defendants' renewed        deny the motions to dismiss claims of injunctive relief.
motions to dismiss them, except by incorporating by
reference their arguments opposing the first motions to
dismiss. I do not believe repleading claims was necessary     IV. Louisiana Health
to preserve appellate rights and reassert my dismissal of      *3 As an initial matter, I reassert the reasoning and the
those claims, granting the defendants' motions to dismiss     holdings of the March 23 Order and the July 21 Order,
them to the same extent and for the same reasons as           as applied to Louisiana Health’s claims and the motion
described in the March 23 Order.                              to dismiss them. To the extent that the defendants renew
                                                              arguments that I rejected in those orders, I reject them
                                                              again. Notably, I adhere to my ruling on the significance
III. Injunctive Relief                                        of Berkey Photo, Inc. v. Eastman Kodak Co., 603 F.2d
The IPPs, Humana, and Louisiana Health all plead claims       263 (2d Cir. 1979), which is discussed at length in the
for injunctive relief, and the defendants move to dismiss     March 23 Order, 94 F. Supp. 3d at 237–39, and in the
them on the same basis that they moved to dismiss similar     July 21 Order. In short, “a purchaser suing a monopolist
claims pleaded by the retailer plaintiffs. The defendants     for overcharges in injured anew by each overcharge,”
argue that the claims for injunctive relief are moot,         id. at 238, and “[c]laims are therefore not time-barred
because there is nothing left to enjoin: the challenged       that stem from alleged overcharges incurred within the
agreements were made in 2008, and even if they did            relevant statutory period, whatever that period may be for
unlawfully delay the entry of Aggrenox generics to the        a particular statute, measured backward from the filing of
market, those generics have now in fact entered (and
                                                              the claims.” Id. at 248. 8
have been on the market since July 2015). The plaintiffs
therefore can seek damages for alleged overcharges
                                                              I similarly adhere to other rulings from the earlier orders,
already incurred, but they cannot plead ongoing harm or
                                                              and make new rulings relating to Louisiana Health’s
a credible threat of future harm and thus cannot need (or
                                                              claims, as follows.
even stand to benefit from) an injunction. The plaintiffs
argue somewhat vaguely about the ongoing threat that the
generics could be removed from the market (though they           A. Consumer Protection and Unjust Enrichment
plead no plausible factual basis to justify that concern)        Claims
and assert that even if the generics are not removed,         Louisiana Health has pleaded—quite like the other
the injunctive claims are not moot because I have the         indirect purchasers pleaded—essentially undifferentiated
authority (and ought to exercise it) to enjoin bad actors     claims under the separate consumer-protection laws of
from committing other similar bad acts in the future.         fifteen states in its Count Eight. It also pleads generic
                                                              unjust enrichment as its Count Nine, without even listing
Now that generic entry has occurred, the plaintiffs'          the jurisdictions whose law(s) it invokes. It treats all of
arguments for an injunction are thin, and the defendants      those laws—which may or may not be materially different



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 214 of 300 PageID: 522
In re Aggrenox Antitrust Litigation, Not Reported in Fed. Supp. (2016)
2016 WL 4204478

from each other, and which may or may not protect                  and I concluded that it should not. I adhere to that
against the particular harms that antitrust law addresses          ruling with respect to Louisiana Health, and hold that its
—as simple surrogates for antitrust law, with very little          “claims under the Rhode Island antitrust statute alleging
elaboration. I held in the March 23 Order that:                    overcharges before July 15, 2013 are dismissed,” id. at
                                                                   253, but that the motion to dismiss Rhode Island antitrust
       The indirect purchasers and Humana have listed              claims is denied with respect to alleged overcharges
       claims under very many state laws, but they have            incurred from that date forward.
       not truly pleaded claims under those laws sufficient
       to show their entitlement to recovery under them,
       as required by Rule 8. See Iqbal, 556 U.S. at                  C. Louisiana Antitrust and Consumer Protection
       678, 129 S.Ct. 1937 (“A pleading that offers labels            Claims
       and conclusions or formulaic recitation of the              Louisiana has not passed an Illinois Brick repealer and
       elements of a cause of action will not do.”). Rather,       there appears to be no authoritative statement from
       they have pleaded federal antitrust claims and the          Louisiana’s courts that the logic of Illinois Brick does not
       factual foundation for them, viable under [FTC v.]          apply to the state’s own antitrust law. Louisiana Health
       Actavis, [133 S. Ct. 2223 (2013),] and they merely          argues that the logic of requiring a repealer is flawed,
       allege that those claims are also actionable under          because Illinois Brick was only concerned with federal
       general consumer-protection laws and as unjust              antitrust law. Though it is true that the Supreme Court
       enrichment.                                                 in Illinois Brick was interpreting federal law, I adhere
                                                                   to the reasoning of the March 23 Order that “[i]n the
94 F. Supp. 3d at 255. Louisiana Health’s complaint is             absence of a clear decision—by either the legislature or by
no better on this score than the other complaints, and I           the jurisdiction’s own courts—to allow indirect-purchaser
therefore adhere to that ruling. The motion to dismiss is          recovery, the antitrust laws of a state (or territory) are
similarly “granted with respect to all such claims, without        interpreted as presumptively consistent with federal law.”
prejudice to repleading in nonconclusory fashion.” Id. at          94 F. Supp. 3d at 252. Louisiana is of course free to depart
256.                                                               from federal antitrust law and allow indirect-purchaser
                                                                   recovery under its own law, but I cannot conclude that
                                                                   it has done so unless and until Louisiana’s legislature or
   B. Rhode Island
                                                                   courts clearly say that it has done so.
A basic and complicating feature of all indirect-purchaser
antitrust actions is the rule of Illinois Brick Co. v. Illinois,
                                                                   Louisiana Health filed a notice of supplemental authority
431 U.S. 720 (1977). In that case, as I wrote in the
                                                                   (doc. # 483), alerting me to a decision from a Louisiana
March 23 Order, “the Supreme Court held that only
                                                                   trial judge that appears to allow indirect-purchaser
the overcharged direct purchaser, and no one else in the
chain of distribution, can recover damages under federal           recovery under Louisiana antitrust law, 9 but it does so by
antitrust law.” 94 F. Supp. 3d at 248. The Court gave              means of a one-sentence decision that simply adopts the
indirect purchasers an opening, however, in California v.          plaintiff’s brief as its reasons. It also appears to conflict
ARC America Corp., 490 U.S. 93 (1989), where it held that          with the decision of another Louisiana trial judge, 10 and
Illinois Brick “does not prevent indirect purchasers from          with the decisions of several federal courts, including the
recovering damages under state antitrust laws where the            Fifth Circuit Court of Appeals. See, e.g., Free v. Abbott
state laws otherwise allow it (and many states have passed         Laboratories, Inc., 176 F.3d 298, 300–01 (5th Cir. 1999);
so-called ‘Illinois Brick repealers’ in order to do so).” 94 F.    In re New Motor Vehicles Canadian Exp. Antitrust Litig.,
Supp. 3d at 248. A recurring issue in this case, therefore, is     350 F. Supp. 2d 160, 170 (D. Me. 2004); In re Relafen
whether the Illinois Brick rule applies to the antitrust law       Antitrust Litig., 225 F.R.D. 14, 27 (D. Mass. 2004); FTC
of particular states.                                              v. Mylan Labs., Inc., 99 F. Supp. 2d 1, 6–7 (D.D.C. 1999).
                                                                   I agree with Louisiana Health that none of those decisions
 *4 I noted in the March 23 Order that “Rhode Island               is authoritative or binding on me, but they follow the
was an Illinois Brick state until its legislature enacted a        same approach I am following and come to the same
repealer on July 15, 2013.” Id. at 252. The parties disputed       conclusion.
whether that repealer should be applied retroactively,



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 215 of 300 PageID: 523
In re Aggrenox Antitrust Litigation, Not Reported in Fed. Supp. (2016)
2016 WL 4204478

The same reasoning applies to claims under the Louisiana
Unfair Trade Practices Act. Louisiana Health pleaded
                                                                        1. Illinois Antitrust Act and Shady Grove
that claim as a separate count (Count Six) from the
omnibus count of various state consumer-protection             The Illinois Antitrust Act provides that “no person shall
claims (Count Eight) discussed above, and it suffers the       be authorized to maintain a class action in any court of
same infirmity of assuming the non-obvious proposition         this State for indirect purchasers asserting claims under
that a generic consumer-protection statute reaches the         this Act, with the sole exception of the State’s Attorney
same conduct reached by antitrust law and can therefore        General.” 740 Ill. Comp. Stat. 10/7(2). It is not obvious
act as surrogate for it. But more significantly, even          that the formulaic expression “in any court of this State”
if that proposition is correct and any antitrust claim         appearing in an Illinois statute applies to a federal court
can also be brought under consumer-protection law,             in Connecticut, but if it does, the statute potentially raises
that formality of pleading cannot avoid the rule of            a Shady Grove problem. In the March 23 Order, I briefly
Illinois Brick. If Louisiana’s law redundantly allows          discussed Shady Grove Orthopedic Associates v. Allstate
the same antitrust claim to be brought under multiple          Ins. Co., 559 U.S. 393 (2010), as follows:
laws, the Illinois Brick rule will nevertheless apply until
an authoritative statement of Louisiana’s legislature or              [T]he Supreme Court held that Rule 23 applied
courts says otherwise. Indirect-purchaser claims under                in federal court to claims brought under New
Louisiana antitrust and consumer-protection law are                   York law despite New York’s general class action
therefore dismissed.                                                  bar. It is difficult to isolate a holding in Shady
                                                                      Grove that is much broader than that, because
                                                                      the holding was announced by Justice Scalia in
   D. Kansas                                                          an opinion that garnered a majority only in part
 *5 The defendants point out that Kansas antitrust                    and a plurality in part. The fifth vote for the
law prohibits only combinations and conspiracies to                   judgment was provided by Justice Stevens, who
monopolize and not monopolistic behavior by single                    wrote a separate concurrence. When no single
parties, and they therefore move to dismiss Louisiana                 rationale garners a majority, the holding of the
Health’s claim under Kansas law to the extent it is a                 Court is “that position taken by those Members
simple monopolization claim rather than a conspiracy-to-              who concurred in the judgments on the narrowest
monopolize claim. It is obvious that the salient allegations          grounds.” Marks v. United States, 430 U.S. 188,
in this case (and in any reverse-payment case) are                    193 (1977). The indirect purchasers argue for an
allegations of an unlawful agreement between at least                 expansive application of Justice Scalia’s opinion,
two parties. Kansas antitrust law would appear to reach               which would broadly eliminate state class-action
such conduct (to the extent that any antitrust law reaches            restrictions in federal court. The defendants argue
it), and the motion to dismiss a claim under that law is              that the holding is narrowed by the scope of
therefore denied.                                                     Justice [Stevens’s] concurrence, which would allow
                                                                      state procedural rules to control in federal court
                                                                      when they are “part of a State’s framework of
V. Various State Claims
                                                                      substantive rights or remedies.” Shady Grove, 559
   A. Illinois Antitrust and Consumer Protection Claims               U.S. at 419 (Stevens, J., concurring).
The defendants move to dismiss the IPPs' and Louisiana
                                                               94 F. Supp. 3d at 253–54. I declined to “wade any deeper
Health’s claims under the Illinois Consumer Fraud Act
                                                               into the difficult problem of what part of the reasoning in
on the dual grounds that statute does not reach antitrust
                                                               Shady Grove is or is not controlling,” id. at 254, because
conduct and that the plaintiffs have not sufficiently
                                                               I was not able to conclude on the basis of the arguments
pleaded a consumer nexus. The defendants also move
                                                               that were before me that the answer would have made a
to dismiss the IPPs' claims under the Illinois Antitrust
                                                               difference for the particular state law then in question. The
Act, on the basis that statute does not permit indirect-
                                                               same issue arises now in the context of Illinois law, and the
purchaser class actions unless they are brought by the
                                                               parties make the same arguments as before.
Illinois Attorney General.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 216 of 300 PageID: 524
In re Aggrenox Antitrust Litigation, Not Reported in Fed. Supp. (2016)
2016 WL 4204478

The Second Circuit has not taken up the problem of the        judgment. It is, in effect, Marks-doctrine dicta rather than
effect of Shady Grove’s split opinions, but the defendants    Marks-doctrine holding.
point out that most of the lower courts that have done
so—including in this district—have concluded that the         It does not follow, of course, that the stricter view
Stevens concurrence controls. See, e.g., In re Trilegiant     represented by the Scalia plurality controls: the portions
Corp., Inc., 11 F. Supp. 3d 82, 115–18 (D. Conn.              of Scalia’s opinion with which Stevens did not agree did
2014) (collecting cases and concluding that the Stevens       not garner a majority. So it may be that in a case where
concurrence controls). But see 3M Co. v. Boulter, 842 F.      a state procedural rule is part of the state’s framework of
Supp. 2d 85, 95 n.7 (D.D.C. 2012) (rejecting the argument     substantive rights, there simply is no controlling Supreme
that the Stevens concurrence controls). I have some           Court holding, and that Marks-doctrine dicta is the most
doubt, however, that those courts are correct. The Marks      persuasive guide.
doctrine—that is, the doctrine that in a split decision
the controlling rationale is that taken by the Justices       The defendants argue that the indirect-purchaser class-
who concur in the judgment on the narrowest grounds           action bar in the Illinois Antitrust Act is just such a
—works “only when one opinion is a logical subset of          procedural rule. A few courts, including the Wellbutrin
other, broader opinions. In essence, the narrowest opinion    Court, agree—because the bar is part of and applies only
must represent a common denominator of the Court’s            to the antitrust law rather than being a separate and
reasoning; it must embody a position implicitly approved      generally applicable procedural provision, and because,
by at least five Justices who support the judgment.” King     in the view of those courts, it “appear[s] to reflect a
v. Palmer, 950 F.2d 771, 781 (D.C. Cir. 1991). The Stevens    policy judgment about managing the danger of duplicative
concurrence is “narrower” than the position of the other      recoveries.” 756 F. Supp. 2d at 677. Those points are well
Justices who made up the Shady Grove majority only in the     taken, but I respectfully disagree that they are sufficient
sense that it would reject state procedural rules in fewer    to alter the scope of a substantive right or remedy,
cases. It is not logically narrower, however, because it is   because any indirect purchaser procedurally blocked from
not a logical subset of the opinion of the other Justices     participation in a class action would still have the same
in the majority. Those Justices do not implicitly approve     remedy in an individual action. It may be true that many
of its rationale for sometimes allowing state procedural      indirect purchasers will decide not to bother, and that
rules to control—on the contrary, they explicitly reject      fact could have a profound effect on the defendants' total
that rationale—and it therefore does not represent the        liability. But that was also true in Shady Grove, which
common denominator of the Court’s reasoning.                  “transform[ed] a $500 case into a $5,000,000 award.” 559
                                                              U.S. 393, 436 (2010) (Ginsburg, J., dissenting).
 *6 The courts that have taken the Stevens concurrence to
be controlling have generally not addressed that problem.     In sum, I cannot square Shady Grove’s allowance of a
At least one court took the Stevens approach to form          Rule 23 class action despite New York’s class-action bar
the “narrowest grounds” not because it represents the         with the dis allowance of a Rule 23 class action in the
common denominator of the judgment but because it             case of Illinois’s class-action bar simply on the basis
“was consistent with [the] approach of the four members       that Illinois’s bar is narrower. It is narrower because
of the dissent.” In re Wellbutrin XL Antitrust Litig.,        its application is limited to indirect-purchaser antitrust
756 F. Supp. 2d 670, 675 (E.D. Pa. 2010). In other            claims, and that does tie it more specifically to particular
words, even though Stevens joined the majority to hold        substantive rights; but if New York’s state-law bar is not
that Rule 23 trumps New York’s class-action bar, he           a procedural rule that alters the scope of a substantive
agreed with the dissent that some state procedural rules—     right or remedy, then the narrower scope of Illinois’s state-
when sufficiently intertwined with the state’s substantive    law bar does not make it one that does. I therefore deny
rights and remedies—can control in federal court. The         the motion to dismiss claims under the Illinois Antitrust
Wellbutrin Court infers from that agreement that there        Act. This issue will no doubt surface again later in this
were five votes for Stevens’s approach. The problem is that   litigation. Perhaps by then we will have clearer guidance
no other Justice joined his concurrence, and even if we       about the applicability of Shady Grove.
nevertheless infer agreement, the common denominator
of a concurrence and a dissent does not support the



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 217 of 300 PageID: 525
In re Aggrenox Antitrust Litigation, Not Reported in Fed. Supp. (2016)
2016 WL 4204478

                                                               state’s consumer-protection law in the absence of non-
                                                               antitrust allegations would be an end-run around the
          2. Illinois Consumer Protection Claims
                                                               antitrust law and would squarely violate the rule of
The IPPs and Louisiana Health plead claims under the           Laughlin. If the antitrust claims in this case are cognizable
Illinois Consumer Fraud and Deceptive Business Practices       under Illinois’s antitrust law, then pleading claims under
Act, which provides that “[u]nfair methods of competition      the state’s consumer-protection law as well is duplicative
and unfair or deceptive acts or practices ... in the conduct   and merely muddies the water, violating at least the broad
of any trade or commerce are hereby declared unlawful          dicta of Laughlin if not squarely violating its holding.
whether any person has in fact been misled, deceived or
damaged thereby.” 815 Ill. Comp. Stat. § 505/12. The           The plaintiffs' argument for using the consumer-
defendants argue that because indirect purchasers are          protection law as a surrogate for antitrust law is essentially
not consumers—whom that statute protects from fraud            that the language of the consumer-protection law is so
and deception—they must plead a sufficient “consumer           vague and so broad that it reaches any “unfair” business
nexus” in order for their claims under the statute to          practice, which manifestly includes antitrust violations. By
survive. That may be so, but even if the IPPs and              that reasoning, all antitrust claims can be brought under
Louisiana Health were able to plead such a nexus, I agree      the consumer-protection law, and the antitrust statute is
with the Wellbutrin Court (which held in an earlier opinion    redundant. A state’s highest court may authoritatively
than the one already cited above) that “plaintiffs may not     interpret its laws that way, but Laughlin suggests that
assert what are essentially antitrust claims in the guise of   Illinois’s highest court does not. I accordingly grant the
a claim under the Illinois consumer protection statute.”       motions to dismiss claims under the Illinois Consumer
In re Wellbutrin XL Antitrust Litig., 260 F.R.D. 143, 162      Fraud and Deceptive Business Practices Act.
(E.D. Pa. 2009).

                                                                 B. California Unfair Competition Claims
 *7 The allegations in this case are antitrust allegations,
                                                               The defendants move to dismiss the IPPs claims under
plainly and clearly, and the “allegations of consumer fraud
                                                               the California Unfair Competition Law, which creates a
overlap entirely with the allegations of anticompetitive
                                                               cause of action for persons who have “has lost money or
conduct.” Id. The Supreme Court of Illinois has reasoned
                                                               property as a result of ... unfair competition,” Cal. Bus.
that “[t]here is no indication that the legislature intended
                                                               & Prof. Code § 17204, which is defined as “any unlawful,
that the Consumer Fraud Act be an additional antitrust
                                                               unfair or fraudulent business act or practice and unfair,
enforcement mechanism. The language of the Act shows
                                                               deceptive, untrue or misleading advertising and any act
that its reach was to be limited to conduct that defrauds
                                                               prohibited” by the false advertising law. Id. § 17200.
or deceives consumers or others. The title of the Act is
consistent with its content.” Laughlin v. Evanston Hosp.,
                                                               The defendants argue that the statute requires deception
133 Ill. 2d 374, 390 (1990).
                                                               and reliance, citing cases about deceptive practices
                                                               and false advertising. The IPPs argue again that
At least one court has distinguished Laughlin as
                                                               the statute is extremely broad and phrased in the
preventing the use of the consumer-protection statute
                                                               disjunctive, and that the conduct alleged (and presumably
to reach antitrust conduct only when the antitrust
                                                               any conceivable antitrust violation) constitutes “unfair”
law provides no remedy (that is, it prevents the use
                                                               business practices. The problem here is the same as the
of the consumer-protection law as an end-run around
                                                               problem with the Illinois claims above. This is an antitrust
limitations on the antitrust law). See Siegel v. Shell Oil
                                                               case, and California has antitrust law. The IPPs offer
Co., 480 F. Supp. 2d 1034, 1046–48 (N.D. Ill. 2007).
                                                               no authority for the proposition that other provisions
That is consistent with the holding in Laughlin, but the
                                                               of California law besides its antitrust law can act as
Laughlin Court nevertheless used the broader language
                                                               surrogates for antitrust law. The motion to dismiss the
doubting whether the consumer-protection statutes were
                                                               IPPs claims under the California Unfair Competition Law
“an additional antitrust enforcement mechanism” at all,
                                                               is therefore granted.
not merely in some class of antitrust cases. 133 Ill. 2d
at 390. If the antitrust claims in this case were not
cognizable under Illinois’s antitrust law, then using the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 218 of 300 PageID: 526
In re Aggrenox Antitrust Litigation, Not Reported in Fed. Supp. (2016)
2016 WL 4204478

                                                               use).” Frullo v. Landenberger, 814 N.E.2d 1105, 1112
   C. Florida Deceptive and Unfair Trade Practices             (Mass. App. Ct. 2004).
   Claims
 *8 The IPPs, Humana, and Louisiana Health all plead           The difference between claims brought under sections nine
claims under the Florida Deceptive and Unfair Trade            and eleven is particularly consequential because of the
Practices Act. That statute prohibits “[u]nfair methods of     application of the Illinois Brick rule. The Massachusetts
competition, unconscionable acts or practices, and unfair      Antitrust Act is “construed in harmony with judicial
or deceptive acts or practices in the conduct of any trade     interpretations of comparable Federal antitrust statutes,”
or commerce.” Fla. Stat. § 501.204. The statute does not       and thus “the rule of law established in Illinois Brick”
define the proscribed methods, acts, or practices, and it is   applies. Ciardi v. F. Hoffmann-La Roche, Ltd., 436 Mass.
not obvious that they would reach any alleged antitrust        53, 57–58 (2002). Section eleven of the Massachusetts
conduct. Antitrust claims brought under that statute           Consumer Protection Act “includes a specific provision
might therefore seem to suffer from the same infirmity         that in any action brought under that section, the court
discussed in the context of Illinois and California law        shall be guided in its interpretation of unfair methods of
above. The plaintiffs do, however, point to the authority      competition by the provisions of the Antitrust Act,” id.,
of at least one Florida appellate court that has held that     and section nine does not. Thus, Massachusetts courts
those proscribed acts include antitrust violations, and        hold that Illinois Brick applies to section eleven and not to
therefore that the statute can be used as a surrogate for      section nine.
antitrust law. See Mack v. Bristol-Myers Squibb Co., 673
So. 2d 100, 110 (Fla. Dist. Ct. App. 1996). I recognize        Despite the fact that they are business entities, the IPPs,
the authority of Florida’s appellate courts to so interpret    Humana, and Louisiana Health argue that they are not
Florida’s law, and I accordingly deny the motions to           engaged in the conduct of any trade or commerce, and
dismiss claims under the Florida Deceptive and Unfair
                                                               therefore can bring claims under section nine. 11 They
Trade Practices Act.
                                                               cite In re Pharmaceutical Industry Average Wholesale
                                                               Price Litigation (“In re AWP”), 491 F. Supp. 2d 20 (D.
   D. Massachusetts Consumer Protection Claims                 Mass. 2007), for the proposition that health plans are
The IPPs, Humana, and Louisiana Health plead claims            not engaged in trade or commerce when they are not
under sections nine and eleven of the Massachusetts            motivated by a desire to make money but act within their
Consumer Protection Act. Those sections, however, are          “core mission.” The District Court in that case reasoned
mutually exclusive. Section eleven provides standing to        that the party in question was a nonprofit acting pursuant
any person “who engages in the conduct of any trade            to its legislative mandate rather than as a business—
or commerce,” Mass. Gen. Laws. ch. 93A, § 11, while            which the plaintiffs here do not allege of themselves—but
section nine provides standing to any person “other than       even so, that outcome is somewhat counterintuitive, since
a person entitled to bring action under section eleven.”       nonprofits do act in commercial capacities and engage in
Mass. Gen. Laws. ch. 93A, § 9. The precise meaning             trade and commerce. The First Circuit Court of Appeals
of “the conduct of any trade or commerce” may be               did not take up the question, but affirmed the decision on
slippery, but those provisions are naturally construed to      other grounds and held that any errors in that analysis
make section nine exclusively applicable to consumers and      were harmless. In re Pharm. Indus. Average Wholesale
section eleven exclusively applicable to business entities.    Price Litig., 582 F.3d 156, 194 (1st Cir. 2009).
See, e.g., Cont'l Ins. Co. v. Bahman, 216 F.3d 150, 156
(1st Cir. 2000) (“Withal, section 11 affords no relief to       *9 Because the IPPs, Humana, and Louisiana Health
consumers and, conversely, section 9 affords no relief to      are business entities rather than consumers and have not
persons engaged in trade or commerce.”). Where there           purchased Aggrenox “for purely personal reasons (such
is ambiguity, the choice between consumer and business         as the purchase of an item for personal use),” Frullo, 814
claims under the statute “appears to turn on whether a         N.E.2d at 1112, I decline to follow In re AWP, and I
given party has undertaken the transaction in question for     follow instead In re Lidoderm Antitrust Litigation, 103
business reasons, or has engaged in it for purely personal     F. Supp. 3d 1155, 1163 (N.D. Cal. 2015), and United
reasons (such as the purchase of an item for personal          Food & Commercial Workers Local 1776 & Participating
                                                               Employers Health & Welfare Fund v. Terikoku Pharm.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       7
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 219 of 300 PageID: 527
In re Aggrenox Antitrust Litigation, Not Reported in Fed. Supp. (2016)
2016 WL 4204478

USA, Inc., 74 F. Supp. 3d 1052, 1084–85 (N.D. Cal. 2014).      consumers, and that Humana co-purchases or reimburses
I hold as those courts did that the indirect purchasers        for consumer products that its members use, does not
are engaged in the conduct of trade or commerce and            make Humana a consumer of those products. Humana
therefore cannot make claims under section nine. For the       may be able to sue under the Vermont Consumer Fraud
foregoing reasons, the motions to dismiss are granted with     Act in connection with computers or office equipment
respect to all claims under the Massachusetts Consumer         of which Humana is a business consumer, but not in
Protection Act.                                                connection with drugs of which Humana’s members are
                                                               consumers. Moreover, Humana has not offered authority
                                                               for the proposition that the Vermont Consumer Fraud
   E. South Carolina Unfair Trade Practices Claims             Act reaches antitrust conduct. The motion to dismiss
The defendants move to dismiss the IPPs claim under            claims under that act is therefore granted.
the South Carolina Unfair Trade Practices Act. They
argue that the claim should be dismissed because the
statute by its own terms does not permit class actions (it     VI. Conclusion
allows that a plaintiff may “bring an action individually,     The defendants' motions to dismiss the IPPs' amended
but not in a representative capacity.” S.C. Code Ann. §        complaint (doc. # 290), Humana’s amended complaint
39-5-140(a)), and because the indirect purchasers should       (doc. # 291), and Louisiana Health’s complaint (doc. #
not be permitted to use that statute as an end-run around      374) are granted in part and denied in part as follows:
Illinois Brick.
                                                                 *10 • All claims that have been reasserted without
I am not persuaded by the first argument, because my              amendment after dismissal merely to preserve
analysis of the effect of Shady Grove on the class-action         appellate rights are dismissed to the same extent and
bar in this statute is not materially different than the          for the same reasons as described in my March 23
parallel analysis in the discussion of Illinois law above.        Order;
But I agree that Illinois Brick is decisive. The rule of
                                                                 • the motions to dismiss are denied with respect to
Illinois Brick appears to control in South Carolina, and
                                                                   claims for injunctive relief;
the IPPs have offered no authority to the contrary. Nor
have they offered any authority for the argument that the        • Louisiana Health’s undifferentiated claims under the
South Carolina Unfair Trade Practices Act can operate               consumer-protection laws of fifteen states and its
as a surrogate for antitrust law, even if the Illinois Brick        generic claim of unjust enrichment are dismissed
rule did not apply. The motion to dismiss is granted with           without prejudice to repleading in nonconclusory
respect to the claim brought under the South Carolina               fashion within the next thirty days;
Unfair Trade Practices Act.
                                                                 • Louisiana Health’s claims under the Rhode Island
                                                                   antitrust statute alleging overcharges before July 15,
   F. Vermont Consumer Fraud Claims                                2013 are dismissed, but the motion to dismiss is
The defendants move to dismiss Humana’s claim under                denied with respect to alleged overcharges incurred
the Vermont Consumer Fraud Act on the basis that                   from that date forward;
Humana is not a “consumer.” Humana argues that it is a
consumer under the Act, because it defines that word to          • Louisiana Health’s claims under Louisiana antitrust
include, among other things, “a person who purchases ...           law and the Louisiana Unfair Trade Practices Act are
or otherwise agrees to pay consideration for goods or              dismissed;
services not for resale in the ordinary course of his or her
                                                                 • the motion to dismiss Louisiana Health’s claims under
trade or business but for the use or benefit of his or her
                                                                    Kansas antitrust law is denied;
business or in connection with the operation of his or her
business.” Vt. Stat. Ann. tit. 9, § 2451a(a).                    • the motions to dismiss claims under Illinois antitrust
                                                                    law are denied;
That definition of “consumer” allows businesses to sue
as consumers with respect to the products that they              • claims under the Illinois Consumer Fraud and
use as consumers. The fact that Humana’s members are               Deceptive Business Practices Act are dismissed;


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    8
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 220 of 300 PageID: 528
In re Aggrenox Antitrust Litigation, Not Reported in Fed. Supp. (2016)
2016 WL 4204478

    • claims under California Unfair Competition Law are
                                                                      It is not necessary for any party to re-assert dismissed
       dismissed;
                                                                      claims in order to preserve appellate rights. The rulings set
    • the motions to dismiss are denied with respect to               forth in this order may be raised on appeal from a final
      claims under the Florida Deceptive and Unfair Trade             judgment.
      Practices Act;
                                                                      So ordered.
    • claims under the Massachusetts Consumer Protection
       Act are dismissed;
                                                                      Dated at Bridgeport, Connecticut, this 9th day of August
    • claims under the South Carolina Unfair Trade                    2016.
      Practices Act are dismissed; and
                                                                      All Citations
    • claims under the Vermont Consumer Fraud Act are
       dismissed.                                                     Not Reported in Fed. Supp., 2016 WL 4204478


Footnotes
1       The Second Circuit declined to hear the interlocutory appeal (doc. # 362).
2       Walgreen Co., The Kroger Co., Safeway Inc., HEB Grocery Company L.P., Albertson’s LLC.
3       Rite Aid Corporation, and Rite Aid Hdqtrs. Corp.
4       CVS might naturally be regarded as part of the “retailer plaintiffs” group, but that phrase in earlier filings does not directly
        refer to it because its case was not yet part of the MDL. It has, however, agreed to be bound by the pertinent earlier
        rulings (doc. # 465).
5       On the issue of the assignment of claims from wholesalers to retailers, I expressed my general agreement with the opinion
        that was issued on July 17, 2015 by United States District Judge William H. Orrick. See United Food & Commercial
        Workers Local 1776 & Participating Employers Health & Welfare Fund v. Teikoku Pharma USA, Inc., 2015 WL 4397396
        (N.D. Cal. July 17, 2015). I denied the motion to dismiss for essentially the same reasons described in that opinion.
6       The defendants list those claims reasserted by the IPPs in the defendants' memorandum in support of their motion
        to dismiss the amended IPP complaint (doc. #290-1 at 24); and they list those claims reasserted by Humana in the
        defendants' memorandum in support of their motion to dismiss Humana’s amended complaint (doc. # 291-1 at 16–17).
7       I also recognize that Judge Orrick agreed with that argument and dismissed essentially similar claims for injunctive relief
        in United Food & Commercial Workers, 2015 WL 4397396, which is the opinion with which I agreed in substantial part
        (on the separate issue of assignment of claims) when I denied the motion to dismiss the retailer plaintiffs' complaints.
8       There is, however, a caveat that Berkey Photo applies federal antitrust law, so I apply the same reasoning to state law
        only “[i]n the absence of any argument that the legislatures or courts of any particular states reject the reasoning in the
        Berkey Photo analysis ... as it would apply to their particular statutes.” 94 F. Supp. 3d at 248.
9       State of Louisiana v. SmithKline Beecham Corp., No. 636,032, 19th Judicial District Court for the Parish of East Baton
        Rouge, State of Louisiana, Sec. 25 (May 17, 2016).
10      State of Louisiana v. AstraZeneca AB, et al., No. 637,960, 19th Judicial District Court for the Parish of East Baton Rouge,
        State of Louisiana, Sec. 22 (Mar. 18, 2016).
11      Though they pleaded claims under section eleven, none of the plaintiffs appears to oppose the argument that indirect
        purchasers are barred by Illinois Brick from bringing such claims, and Humana indicates in a footnote that it is not pursuing
        them.


End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  9
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 221 of 300 PageID: 529




                         EXHIBIT L
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 222 of 300 PageID: 530
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2008)
2008 WL 2660780

                                                              Inc., Wyeth and ESI Lederle, for Summary Judgment
                                                              Against Indirect Purchaser Plaintiff Teamsters Health &
                2008 WL 2660780
                                                              Welfare Fund of Philadelphia and Vicinity (“THWF”).
   Only the Westlaw citation is currently available.
                                                              After consideration of the parties' submissions in support
    United States District Court, D. New Jersey.
                                                              of, and in opposition to, this Motion, and based upon the
       In re K–DUR ANTITRUST LITIGATION.                      analysis that follows, Defendants' motion for summary
        This Document Relates To: All Actions.                judgment against the THWF is granted. 2

             Civil Action No. 01–1652 (JAG).
                             |                                II. BACKGROUND
                  MDL Docket No. 1419.                        The factual background of this consolidated action
                             |                                and the underlying motions have been set forth
                      Feb. 28, 2008.                          in detail in Judge Greenaway's decision in this
                                                              case, see In re K–Dur Antitrust Litig ., 338
                                                              F.Supp.2d 517 (D.N.J.2004), and my Report and
        SPECIAL MASTER'S REPORT AND                           Recommendation on: (1) Defendants Schering–Plough
     RECOMMENDATION ON THE MOTION                             Corporation, Key Pharmaceuticals, Inc. and Upsher–
     OF DEFENDANTS, SCHERING–PLOUGH                           Smith Laboratories, Inc.'s Motion for Sanctions against
   CORPORATION, KEY PHARMACEUTICALS,                          Plaintiff Commonwealth of Pennsylvania; (2) Plaintiff
  INC., UPSHER–SMITH LABORATORIES, INC.,                      Commonwealth of Pennsylvania's Cross–Motion to
   WYETH AND ESI LEDERLE FOR SUMMARY                          Dismiss; and (3) Motion of James Morgan to Intervene
 JUDGMENT AGAINST INDIRECT PURCHASER                          as Class Representative (Docket No. 328). Familiarity
 PLAINTIFF TEAMSTERS HEALTH & WELFARE                         with that factual background is presumed and will not
    FUND OF PHILADELPHIA AND VICINITY                         be repeated in this Report and Recommendation except
                                                              where necessary to resolve this motion.
ORLOFSKY, Special Master.

I. INTRODUCTION                                               III. LEGAL STANDARD GOVERNING MOTIONS
 *1 This consolidated antitrust action has been               FOR SUMMARY JUDGMENT
transferred to the District of New Jersey by the Judicial     Motions for summary judgment are governed by Federal
Panel on Multidistrict Litigation pursuant to 28 U.S.C. §     Rule of Civil Procedure 56. 3 “Summary judgment is
1407. Pursuant to Rule 53 of the Federal Rules of Civil       appropriate under Fed.R.Civ.P. 56(c) when the moving
Procedure1 1 and by consent of all parties in the above-      party demonstrates that there is no genuine issue of
captioned action, I have been appointed by order of this      material fact and the evidence establishes the moving
Court, dated April 12, 2006, to preside as a Special Master   party's entitlement to judgment as a matter of law.” Med
to review and decide all currently pending and future         Alert Ambulance, Inc. v. Atlantic Health Sys., Inc., No. 04–
motions directed to Judge Joseph A. Greenaway, Jr. and        1615(JAG), 2007 WL 2297335, *2 (D.N.J. Aug. 6, 2007)
Magistrate Judge Madeline Cox Arleo including, but            (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23
not limited to discovery disputes, class certification and    (1986)).
summary judgment (the “Appointment Order”) (Docket
No. 316). The Appointment Order provides that the             Under Rule 56(c), the moving party “always bears the
decision of the Special Master on any matter before the       initial responsibility of informing the district court of the
Special Master will conclusively resolve that matter unless   basis for its motion, and identifying those portions of ‘the
an appropriate objection is filed pursuant to Fed.R.Civ.P.    pleadings, depositions, answers to interrogatories, and
53(g).                                                        admissions on file, together with affidavits, if any,’ which
                                                              it believes demonstrate the absence of a genuine issue of
This Report and Recommendation will decide the                material fact.” Celotex, 477 U.S. at 323 (1986) (quoting
Motion of Defendants, Schering–Plough Corporation,            Fed.R.Civ.P. 56). “ ‘[W]ith respect to an issue on which the
Key Pharmaceuticals, Inc., Upsher–Smith Laboratories,         nonmoving party bears the burden of proof ... the burden



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 223 of 300 PageID: 531
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2008)
2008 WL 2660780

on the moving party may be discharged by ‘showing’—              preclude a grant of summary judgment.” Dasrath, 467
that is, pointing out to the district court—that there is        F.Supp.2d at 443.
an absence of evidence to support the nonmoving party's
case.' “ 4 Med Alert, 2007 WL 2297335 at *3 (quoting
                                                                 IV. DISCUSSION
Celotex, 477 U.S. at 325). See also Kournelis v. Sherrer,
                                                                 The THWF is a trust fund established and
2005 WL 2175442, at *4 (D.N.J. Sept. 6, 2005) (“Rule
                                                                 maintained under federal law for the purposes of
56(c) imposes a burden on the moving party simply to
                                                                 providing health benefits to eligible participants and
point out to the district court that there is an absence of
                                                                 beneficiaries. See IP Plaintiffs' Second Amended
evidence to support the non-moving party's case”) (citing
                                                                 Complaint (“Sec.Am.Compl.”) at ¶ 23. Although the
Celotex, 477 U.S. at 325).
                                                                 parties differ somewhat in their characterization of the
                                                                 THWF's role, the uncontroverted evidence in the record
 *2 “Once the moving party has satisfied its initial burden,
                                                                 reflects that the THWF does not purchase K–Dur or
the party opposing the motion must establish that a
                                                                 its generic equivalents directly from the Defendants. See
genuine issue as to a material fact exists.” Med Alert, 2007
                                                                 Def. Stmt. (THWF) at ¶ 3; Pl. Resp. Stmt. (THWF) at
WL 2297335 at *3 (citing Jersey Cent. Power & Light Co. v.
                                                                 ¶ 3. Rather, under the THWF's Plan of Benefits and
Lacey Twp., 772 F.2d 1103, 1109 (3d Cir.1985)). The party
                                                                 its contract with its pharmaceutical benefits manager
opposing the motion may not rest upon mere allegations
                                                                 (“PBM”), the THWF is financially responsible for its
or denials of the pleadings, “but must set forth specific
                                                                 participants' purchases of drugs from pharmacies through
facts showing that there is a genuine issue for trial.”
                                                                 its PBM. Id. See also Einhorn Dep. at 39–42 and Einhorn
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).
                                                                 Decl. at ¶ 3 (attached to the Lieverman Decl. as Exhibits
See also Ridgewood Bd. of Educ. v. N.E. for M.E., 172
                                                                 12 and 13, respectively). The PBM provides services to
F .3d 238, 252 (3d Cir.1999) ( “Speculation and conclusory
                                                                 administer the THWF's prescription drug program which,
allegations do not satisfy [the nonmoving party's] duty.”).
                                                                 include, inter alia, handling payment to the pharmacies
“ ‘A nonmoving party has created a genuine issue of
                                                                 on behalf of the THWF. The PBM then bills the THWF,
material fact if it has provided sufficient evidence to
                                                                 which is ultimately responsible for paying the cost of its
allow a jury to find in its favor at trial.’ “ Med Alert,
                                                                 participants' prescriptions (less the co-payment paid by
2007 WL 2297335 at *3 (quoting Gleason v.. Norwest
                                                                 the participant). Id.
Mortg., Inc., 243 F.3d 130, 138 (3d Cir.2001)). See also
Dasrath v. Continental Airlines, Inc., 467 F.Supp.2d 431,
                                                                 *3 Until April 2006, the THWF had its principal place
443 (D.N.J.2006) (“A dispute is ‘genuine’ if ‘the evidence
is such that a reasonable jury could return a verdict for        of business in Philadelphia, Pennsylvania. 5 See Sec. Am.
the non-moving party.’ ”) (quoting Anderson, 477 U.S. at         Compl. at ¶ 23, Def. Stmt. (THWF) at ¶ 2 and Pl. Resp.
248). In addition, “[a] fact is ‘material’ only if it might      Stmt. (THWF) at ¶ 2. The THWF has plan members in
affect the outcome of the suit under the applicable rule of      Pennsylvania, New Jersey and Delaware, and most of the
law.” Id.                                                        purchases of K–Dur by THWF plan members were made
                                                                 in those three states. 6 See Def. Stmt. (THWF) at ¶ 2 and
“In considering a motion for summary judgment, a district        Pl. Resp. Stmt. (THWF) at ¶ 2.
court may not make credibility determinations or engage
in any weighing of the evidence; instead, the non-moving         As noted in my previous Reports deciding other of
party's evidence ‘is to be believed and all justifiable          Defendants' Motions for Summary Judgment, the IP
inferences are to be drawn in his favor .’ “ Marino v. Indus.    Plaintiffs' Second Amended Complaint asserts claims for
Crating Co., 358 F.3d 241, 247 (3d Cir.2004) (quoting            declaratory and injunctive relief under Section 16 of
Anderson, 477 U.S. at 255 (internal quotations omitted)).        the Clayton Act, 15 U.S.C. § 26; 7 for compensatory
However, “[t]he mere existence of a scintilla of evidence in     and multiple damages for Defendants' allegedly unlawful
support of the plaintiffs position will be insufficient; there   agreements in restraint of trade under the antitrust and/
must be evidence on which the jury could reasonably find
                                                                 or consumer protection statues of certain states; 8 and
for the plaintiff.” Anderson, 477 U.S. at 252. Furthermore,
                                                                 seeking disgorgement and restitution under state unjust
“[d]isputes over irrelevant or unnecessary facts will not
                                                                 enrichment laws. See Sec. Am. Compl. At this juncture,
                                                                 the IP Plaintiffs are not pursuing state law claims for


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 224 of 300 PageID: 532
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2008)
2008 WL 2660780

monopolization and unlawful restraint of trade under the       basis. Rowe, 917 A.2d at 771. “If there is no actual conflict,
                                                 9
laws of Pennsylvania, Delaware or New Jersey. See Sec.         then the choice-of-law question is inconsequential, and the
Am. Compl., Cts. III and IV. Thus, Count II of the Second      forum state applies its own law to resolve the disputed
Amended Complaint, alleging unjust enrichment, is the          issue.” Id. If an actual conflict exists, a court “must
IP Plaintiffs' only claim for damages under the laws of        ‘identify the governmental policies underlying the law of
Pennsylvania, Delaware or New Jersey.                          each state and how these policies are affected by each
                                                               state's contacts to the litigation and the parties.’ “ Heindel,
                                                               381 F.Supp.2d at 371 (quoting Veazey, supra ). The court
   A. Choice of Law                                            must apply the law of “the state with the greatest interest
Defendants move for summary judgment against the               in governing the particular issue.” Rowe, 917 A.2d at 771.
THWF on the ground that its unjust enrichment claim
is not viable under any of the state laws potentially           *4 As is set forth below, the laws of New Jersey,
applicable to the THWF's claim. Although the parties           Pennsylvania and Delaware are not in conflict on the issue
have not extensively briefed the choice of law issue,          that is dispositive of the THWF's unjust enrichment claim.
Defendants contend that the claims of a third party payor      Accordingly, I need not determine which of the foregoing
(“TPP”), such as THWF, are governed by the state in            states has the greatest interest in governing that claim.
which the TPP is located. See Def. Br. (THWF) at 2 n. 3
and Def. Reply at 16–17. The IP Plaintiffs contend that
the TPP's claims are governed by the law of the state(s)          B. The THWF's Unjust Enrichment Claim
where the TPP members' purchases were made, which, in          Defendants assert, inter alia, that the THWF's unjust
the case of the THWF, are Pennsylvania, New Jersey and         enrichment claims is not cognizable under the laws of
                                                               Pennsylvania, New Jersey or Delaware because those
Delaware. 10 See Tr. at 126–127; Pl. Br. at 33 n. 25.
                                                               states either do not recognize a private right of action
                                                               for antitrust damages or bar indirect purchaser antitrust
In determining which state's law to apply, federal courts
                                                               actions. See, e.g., Def. Br. (THWF) at 2–9 and Def.
look to the choice of law rules of the forum state.
See, e.g., In re Ford Motor Co. Ignition Switch Prods.         Reply at 12–15. 11 Based on the following analysis, I find
Liability Litig., 174 F.R.D. 332, 347–48 (D.N.J.1997); In      the THWF's unjust enrichment claim is precluded by the
re Vioxx Prods. Liability Litig., 239 F .R.D. 450, 454         applicable states' antitrust laws.
(E.D.La.2006). In cases transferred by the Judicial Panel
on Multidistrict Litigation (“MDL”), courts typically
apply the law of the state in which the action was                                     Pennsylvania
initially filed. See In re Ford Motor Co, 174 F.R.D at
348; In re Vioxx, supra. Here, because the THWF's class        Pennsylvania has no general antitrust statute and no
action complaint was initially filed in the District of New    statute that creates a private right of action against
Jersey, New Jersey choice of law rules apply. See THWF         restraints of trade or monopolization. See ABA Section
Complaint (No. 01–CV–2191 (JAG)) (attached as Exhibit          of Antitrust Law, State Antitrust Practice and Statutes
1 to the O'Shaughnessy Decl.).                                 (3d ed.2004) at §§ 41–1 and 41–16. Plaintiffs have not
                                                               cited, nor have I located, any case awarding damages
New Jersey's choice of law principles require a two-           under Pennsylvania law for antitrust violations. On the
step governmental interest analysis. Rowe v. Hoffman–La        contrary, the courts that have expressly considered this
Roche, Inc., 917 A.2d 767, 771 (N.J.2007). “Under the          issue have concluded that no private remedy for damages
governmental interest test a court must ‘first determine       is available under Pennsylvania law. See XF Enterprises,
whether a conflict exists between the laws of the interested   Inc. v. BASF Corp., 2000 WL 33155746, 47 Pa. D. & C. 4th
states,’ and, if the court finds a conflict, then determine    147, 150 (Pa.Com.Pl. July 30, 2000) (“No court to date has
‘the state with the greatest interest in governing the         held that a private remedy is available for damages under
particular issue.’ “ Heindel v. Pfizer Inc., 381 F.Supp.2d     Pennsylvania's common law on antitrust violations. The
364, 371 (D.N.J.2004) (quoting Veazey v. Doremus, 510          federal Sherman Act, a codification of the common law of
A.2d 1187 (N.J.1986) (emphasis added)). The existence          antitrust, additionally provides for liability for damages.
of any conflicts must be determined on an issue-by-issue       Pennsylvania has no legislation which provides for these



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 225 of 300 PageID: 533
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2008)
2008 WL 2660780

damages”); Stutzle v. Rhone–Poulenc, S.A., No. 002768          Kirk, An Overview of the Delaware Antitrust Act, 8 Del. J.
Oct. Term 2002, 2003 WL 22250424, at *1 (Pa.Com.Pl.            Corp. L. 243, 256 & n. 82 (1983)).
Sept. 26, 2003) (citing XF Enterprises, supra ); In re
Dynamic Random Access Memory (DRAM) Antitrust                  Based on the foregoing, it is clear that the THWF could
Litig., 516 F.Supp.2d 1072, 1100 (N.D.Cal.2007) (“In           not pursue an antitrust claim for damages under the law
light of the fact that no Pennsylvania state court has ever    of Pennsylvania, New Jersey or Delaware. Defendants
affirmatively held that a common law cause of action           contend that the THWF should not be permitted to use its
or antitrust damages may lie, and furthermore in light         unjust enrichment claim to circumvent the antitrust law of
of the existence of cases based on state law expressly         the foregoing states. See Def. Reply at 12–16. In opposing
stating that no such cause of action may lie, the court        Defendants' Motion, the IP Plaintiffs argue that unjust
declines plaintiffs' invitation to hold that such an action    enrichment claims are distinct and independent from state
is permissible.”) (italics in original); In re Static Random   antitrust claims and are cognizable irrespective of whether
Access Memory (SRAM) Antitrust Litig., MDL No.                 the applicable state law recognizes a private antitrust right
1819, 2008 WL 426522 (N.D.Cal. Feb. 14, 2008) (citing          of action or permits indirect purchasers to pursue such
XF Enterprises, 47 Pa. D. & C. 4th at 150–51).                 claims. See Pl. Br. at 35–42.

                                                               I recognize that there is some disagreement among
                                                               courts regarding whether a plaintiff precluded by
                        New Jersey
                                                               state law from seeking damages for alleged antitrust
As the IP Plaintiffs have acknowledged, the Supreme            violations may nonetheless pursue an unjust enrichment
Court of New Jersey recently held that indirect purchasers     claim premised on the same conduct. Compare In re
cannot bring antitrust claims under either the New Jersey      Cardizem CD Antitrust Litig., 105 F.Supp.2d 618, 669–70
Antitrust Act or the New Jersey Consumer Fraud Act.            (E.D.Mich.2000) and In re Cardizem CD Antitrust Litig.,
See Pl. Br. at 23 n. 19 (citing Wilson v. General Motors       MDL 1278, Order No. 70 at 27–33 (E.D.Mich. May 23,
Corp., 190 N.J. 336, 921 A.2d 414 (N.J.2007). See also         2003) (attached as Exhibit 20 to Lieverman Decl.), with
Island Mortgages of New Jersey v 3M, 373 N.J.Super.            Stutzle, 2003 WL 22250424, at *2 (applying Pennsylvania
172, 860 A.2d 1013, 1018 (N.J.Super. Ct., Law Div.2004)        law and rejecting unjust enrichment claim sounding in
(indirect purchasers alleging conduct that is “traditionally   antitrust); In re New Motor Vehicles Canadian Export
classified under antitrust law” could not bring suit under     Antitrust Litig., 350 F.Supp.2d 160, 211 (D.Me.2004)
New Jersey Consumer Fraud Act); Sickles v. Cabot Corp.,        (concluding that for states which bar indirect purchaser
379 N.J.Super. 100, 877 A.2d 267, 274–77 (N.J.Super.Ct.,       claims, it would “subvert the statutory scheme” to
App.Div.2005) (indirect purchasers do not have a valid         allow indirect purchasers to secure restitutionary relief
cause of action under New Jersey's Antitrust Act or its        at common law (or in equity) (citing Stutzle, 2003 WL
Consumer Fraud Act).                                           22250424, at *2); In re Microsoft Corp. Antitrust Litig.,
                                                               401 F.Supp.2d 461, 464 (D.Md.2005) (unjust enrichment
                                                               claim not permitted under South Carolina law where
                                                               indirect purchasers lacked standing); In re Microsoft Corp.
                         Delaware                              Antitrust Litig., 241 F.Supp.2d 563, 565 (D.Md.2003)
                                                               (same).
 *5 Finally, although Delaware has enacted an Antitrust
Act, Del.Code Ann. tit. 6, § 2101, et seq., the statute does
                                                               However, after considering the various courts' reasoning
not provide for a private right of action. See Del.Code
                                                               on this issue, I am persuaded by the cases holding that
Ann. tit. 6, §§ 2107 and 2108. See also Maddock v.
                                                               where the applicable state law bars antitrust actions
Greenville Ret. Cmty., L.P., No. 12564, 1997 WL 89094, at
                                                               for damages by indirect purchasers, or simply does not
*6 (Del. Ch. Feb. 26, 1997) and ABA Section of Antitrust
                                                               recognize a private cause of action for antitrust violations,
Law, State Antitrust Practice and Statutes (3d ed. (2004)
                                                               a plaintiff cannot circumvent the statutory framework by
at 9–1 (As originally proposed, the Delaware Antitrust
                                                               recasting an antitrust claim as one for unjust enrichment.
Act allowed a private right of action, but the legislature
removed that provision before passing the Act) (citing




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 226 of 300 PageID: 534
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2008)
2008 WL 2660780

In this case, it is clear that that the THWF's unjust                 would undermine the standing requirements of the ATA
                                                                      and would ‘essentially permit an end run around the
enrichment claim is fundamentally based on the same
                                                                      policies allowing only direct purchasers to recover under
facts and alleged wrongdoing that form the basis of
                                                                      the Antitrust Act.’ ”) (quoting Segura, 907 S.W.2d at 506);
the IP Plaintiffs' antitrust claims. The unjust enrichment
                                                                      XF Enterprises, 47 Pa. D. & C. 4th at 152 (use of civil
count of the Second Amended Complaint alleges that
                                                                      conspiracy claim as a means to collect damages which
Defendants were unjustly enriched by the “overcharges
                                                                      are not allowable by Pennsylvania's antitrust law is not a
and supra-competitive prices and/or reimbursements”
                                                                      proper use of the claim and can only lead to mischief).
received as result of Defendants' alleged “anticompetitive
behavior restricting competition.” See, e.g., Sec. Am.
                                                                       *6 For the foregoing reasons, I find that the THWF's
Compl. at ¶ 209–210. Thus, “in essence, plaintiffs allege
                                                                      unjust enrichment claim is not cognizable under the law
that defendants' illegal conduct amounts to an antitrust
                                                                      of New Jersey, Pennsylvania or Delaware and, therefore,
violation.” Stutzle, 2003 WL 22250424, at *1. In view of
                                                                      Defendants are entitled to summary judgment on the
the fact that the neither the legislatures nor the courts of
                                                                      THWF's claim.
Pennsylvania, New Jersey and Delaware have authorized
indirect purchaser actions for damages sustained as a
result of antitrust violations, I conclude that the THWF              V. CONCLUSION
cannot use its unjust enrichment claim as a means to                  For the reasons set forth above, I conclude that the
pursue damages that are not allowable under those states'             Motion of Defendants, Schering–Plough Corporation,
antitrust laws. See Stutzle, 2003 WL 22250424, at *2;                 Key Pharmaceuticals, Inc., Upsher–Smith Laboratories,
In re New Motor Vehicles., 350 F.Supp.2d at 211; In re                Inc., Wyeth and ESI Lederle, for Summary Judgment
Microsoft, 401 F.Supp.2d at 464; In re Microsoft Corp.,               Against Indirect Purchaser Plaintiff Teamsters Health &
241 F.Supp.2d at 565; Aikens v. Microsoft Corp., 159                  Welfare Fund of Philadelphia and Vicinity should be
Fed. Appx. 471, 477 (4th Cir.2005) (“[T]o the extent                  granted.
that the [indirect purchaser] plaintiffs cannot sue for
monetary damages under Louisiana antitrust law, they                  As provided in the Order entered by Magistrate Judge Arleo
cannot employ a subsidiary unjust enrichment claim                    in this matter, the Special Master's decision on any motion
to circumvent this rule.”). See also In re Terazosin                  can be appealed to Judge Greenaway in the manner, and
Hydrochloride Antitrust Litig., 160 F.Supp.2d 1365,                   subject to the standards of review set forth in Rule 53 of
1380 (S.D.Fla.2001) (“State legislatures and courts that              the Federal Rules of Civil Procedure and applicable Local
adopted the Illinois Brick rule against indirect purchaser            Rules.
antitrust suits did not intend to allow ‘an end run around
the policies allowing only direct purchasers to recover.’
”) (quoting Abbott Labs., Inc. v. Segura, 907 S.W.2d 503,             All Citations
506 (Tex.1995)); Sickles v. Cabot Corp., 877 A.2d 267, 277
(N.J.Super.Ct.2005) (“[T]o permit an indirect purchaser ...           Not Reported in F.Supp.2d, 2008 WL 2660780
to recast his antitrust claim as a consumer fraud violation


Footnotes
1      (a) Appointment.
          (1) Unless a statute provides otherwise, a court may appoint a master only to:
          (A) perform duties consented to by the parties;
       ***
       (C) address pretrial and post-trial matters that cannot be addressed effectively and timely by an available district judge
       or magistrate judge of the district.
2      The Motion decided in this Report is among seven separate Motions for Summary Judgment filed by Defendants against
       five individual consumer Indirect Purchaser Plaintiffs (“IP Plaintiffs”) and three third-party payor IP Plaintiffs. In the Reports
       deciding these motions, Defendants' opening and reply memoranda of law in support of each separate motion will be cited,
       respectively, as “Def. Br. (Plaintiff name) at ___,” and “Def. Reply (Plaintiff name) at ___.” Defendants' Omnibus Reply
       Memorandum of Law in Further Support of Their Motion for Summary Judgment Against Indirect Purchaser Plaintiffs will



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    5
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 227 of 300 PageID: 535
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2008)
2008 WL 2660780

      be cited as “Def. Reply at ___.” Plaintiffs' omnibus Memorandum of Law and Surreply Memorandum of Law in Opposition
      to Defendants' Motions for Summary Judgment will be cited, respectively, as “Pl. Br. at ___” and “Pl. Surreply at ___.”
3     In addition to Fed.R.Civ.P. 56, Defendants' Motions are also subject to Rule 56.1 of the Local Rules of the United States
      District Court for the District of New Jersey, which requires that “[o]n motions for summary judgment, each side shall
      furnish a statement which sets forth material facts as to which there exists or does not exist a genuine issue.” D.N.J.
      L. Civ. R. 56.1.
      Pursuant to Local Rule 56.1, Defendants submitted separate Statements of Material Facts as to each IP Plaintiff against
      whom Defendants have moved for summary judgment, and Plaintiffs submitted Responses to each of those Statements
      of Material Facts. (Defendants' Statements of Material Facts as to the IP Plaintiffs will be cited as “Def. Stmt. (Plaintiff
      name) at ¶ ___; Plaintiffs' Responses thereto will be cited as “Pl. Resp. Stmt. (Plaintiff name) at ¶ ___”). Defendants
      also submitted Supplemental Statements of Material Facts as to certain of the IP Plaintiffs. (Defendants' Supplemental
      Statements of Fact will be cited as “Def. Suppl. Stmt. (Plaintiff name) at ¶ ___). Finally, Plaintiffs submitted an omnibus
      Statement of Material Facts in Opposition to Defendants' Motions for Summary Judgment, to which Defendants submitted
      a Response. (Plaintiffs' omnibus Statement of Material Facts will be cited as “Pl. Stmt. at ¶ ___; Defendants' Response
      will be cited as “Def. Resp. Stmt. at ¶ ___”).
4     In their omnibus Surreply Memorandum of Law in Opposition to Defendants' Motions for Summary Judgment, the IP
      Plaintiffs suggest that Defendants bear the burden of negating the injury element of Plaintiffs' claims. See Pl. Surreply
      at 3 (stating that “the summary judgment rules put the burden on Defendants to prove the absence of injury” and “[t]he
      burden remains on Defendants to show that there are no disputed facts on summary judgment and that there is no
      injury....”) (italics in original). Such a suggestion overstates a moving party's summary judgment burden with respect
      to an issue on which the nonmoving party bears the ultimate burden of proof. See Celotex, 477 U.S. at 325 (where
      the nonmoving party bears the burden of proof on an issue, the moving party's burden on summary judgment “may be
      discharged by ‘showing’—that is, pointing out to the district court—that there is an absence of evidence to support the
      nonmoving party's case”).
5     In April 2006, the THWF moved its offices to Pennsauken, New Jersey. See Pl. Resp. Stmt. (THWF) at ¶ 2 and Einhorn
      Decl. at ¶ 2.
6     William Einhorn, the THWF's Administrator, testified that on an average basis, the THWF covers approximately 10,300
      eligible members and their families, or approximately 27,000 or 28,000 covered lives. See Einhorn Dep. at 19.
7     On February 6, 2008, Defendants submitted a Motion for Summary Judgment with respect to the Indirect Purchaser
      Plaintiffs' federal antitrust claim for declaratory and injunctive relief under Section 16 of the Clayton Act. See Sec. Am.
      Compl., Ct. I. On February 11, 2008, counsel for the IP Plaintiffs advised me that, without admission or concession of
      any factual allegations or legal arguments in Defendants' papers, the IP Plaintiffs do not contest Defendants' Motion or
      the dismissal of the federal antitrust claim. Accordingly, on February 12, 2008, I entered an order granting Defendants'
      Motion and dismissing with prejudice the IP Plaintiffs' federal antitrust claim. In their submissions relating to the above-
      referenced Motion, Defendants and the IP Plaintiffs agree that the dismissal of the IP Plaintiffs' antitrust claims docs
      not divest the district court of jurisdiction over the IP Plaintiffs' remaining claims. I similarly conclude that pursuant to 28
      U.S.C. § 1367, the district court may retain jurisdiction over the IP Plaintiffs' state law claims.
8     In my Report and Recommendation dated March 1, 2007, I recommended dismissal of Count III of the Second Amended
      Complaint, which alleged unlawful monopolization under certain state antitrust and/or consumer protection statutes (the
      “Walker Process /sham litigation claims”). The IP Plaintiffs' objections to the March 1, 2007 Report have been briefed
      and argued before the District Court.
9     Counts III and IV of the Second Amended Complaint do not allege claims under the antitrust or consumer protection
      laws of Pennsylvania or Delaware. Although Counts III and IV of the Second Amended Complaint assert claims under
      the New Jersey Antitrust Act and the New Jersey Consumer Fraud Act, the IP Plaintiffs have subsequently stated that
      they are not pursuing claims pursuant to those laws. See Pl. Br. at 23 n. 19 (citing Wilson v. General Motors Corp., 921
      A.2d 414 (N.J.2007)).
10    I note that the IP Plaintiffs have not argued that the THWF's claim is governed by the law of any state other than
      Pennsylvania, New Jersey or Delaware, nor have Plaintiffs identified any other state law that could be applicable.
11    Defendants also contend that the THWF cannot satisfy certain alleged requirements of an unjust enrichment claim under
      the laws of these three states. For example, Defendants assert that a claim for unjust enrichment under Pennsylvania
      and Delaware law requires a direct relationship between the plaintiff and the defendant. See Def. Reply (THWF) at 3–4
      and 6–7. With respect to New Jersey, Defendants argue that the THWF cannot establish, inter alia, a direct relationship
      between the parties or a mistake on the part of the person conferring the benefit. See Def. Br. (THWF) at 8–9. Because I



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 228 of 300 PageID: 536
In re K-Dur Antitrust Litigation, Not Reported in F.Supp.2d (2008)
2008 WL 2660780

      conclude that the THWF's unjust enrichment claim is not cognizable under Pennsylvania, New Jersey or Delaware law,
      it is not necessary to address the specific elements necessary to establish that claim under each state's law.


End of Document                                          © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          7
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 229 of 300 PageID: 537




                        EXHIBIT M
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 230 of 300 PageID: 538
Sherman v . Ben & Jerry's Franchising, Inc., Not Reported in F.Supp.2d (2009)
2009 WL 2462539


                                                              I. Background
                2009 WL 2462539                               Facts alleged in the complaint are assumed to be true for
   Only the Westlaw citation is currently available.          the purposes of a motion to dismiss. Shannon Sherman is
     United States District Court, D. Vermont.                the founder and president of Simple Man, Inc., a Virginia
                                                              corporation. On August 2, 2004, Sherman and Simple
              Shannon SHERMAN and
                                                              Man, Inc. (“Plaintiffs”) entered into a Development
             Simple Man, Inc., Plaintiffs,
                                                              Agreement with Defendant Ben & Jerry's Franchising,
                         v.
                                                              Inc. (“Ben & Jerry's”) under which the parties agreed
      BEN & JERRY'S FRANCHISING, INC., and                    Plaintiffs would open three Ben & Jerry's Scoop Shops in
      Ben & Jerry's Homemade, Inc., Defendants.               the Lynchburg–Roanoake–Christianburg, Virginia area.
                                                              Plaintiffs entered the Development Agreement based,
                    No. 1:08–CV–207.
                                                              in part, upon the 2002 and 2003 earnings information
                            |
                                                              contained in a Uniform Franchise Offering Circular
                     Aug. 10, 2009.
                                                              (“UFOC”) Ben & Jerry's provided to prospective
Attorneys and Law Firms                                       franchisees. Each UFOC included information about the
                                                              average and median gross sales and variable costs for
Arthur P. Strickland, Esq., Arthur P. Strickland PC,          existing Ben & Jerry's franchise Scoop Shops. Ben &
Roanoke, VA, Jeffrey M. Goldstein, Esq., Goldstein Law        Jerry's also provided earnings information for current
Group, Leesburg, VA, David J. Meretta, Esq., Eric H.          franchise shops on its “extranet,” a Ben & Jerry's website
Karp, Esq., Witmer, Karp, Warner & Ryan LLP, Boston,          with postings regarding the company.
MA, Thomas P. Aicher, Esq., Cleary Shahi & Aicher,
P.C., Rutland, VT, for Plaintiffs.                            Sherman pursued opening the scoop shops. Ben &
                                                              Jerry's required franchisees to submit prospective store
Eric L. Yaffe, Esq., Iris Figueroa Rosario, Esq., Katherine   locations for approval based on published criteria.
L. Wallman, Esq., Gray, Plant, Mooty, Mooty & Bennett,        Sherman proposed a site in Blacksburg, Virginia which
P.A., Washington, DC, John Joseph Dwyer, Esq., DLA            Ben & Jerry's approved although it did not meet the
Piper U.S. LLP, Reston, VA, Elizabeth R. Wohl, Esq.,          published criteria. The parties entered into a Franchise
Downs Rachlin Martin PLLC, Brattleboro, VT, Robert            Agreement for that shop on October 21, 2004. Sherman
D. Rachlin, Downs Rachlin Martin PLLC, Burlington,            later proposed a site in Christianburg, Virginia, which
VT, for Defendants.                                           Ben & Jerry's rejected even though it met the published
                                                              criteria. On two occasions, a representative told Sherman
                                                              Ben & Jerry's retained the right to sell products through
                OPINION AND ORDER                             “White Napkin, White Tablecloth” restaurants in areas
                                                              near Sherman's scoop shop. These “finer restaurants”
                                                              would, however, be restricted in their advertising and
                     (Papers 38, 64)
                                                              would not be allowed to sell pre-packaged ice cream to-go.
J. GARVAN MURTHA, Senior District Judge.
                                                              Sherman began operating a Ben & Jerry's scoop shop in
 *1 Plaintiffs, former owners of a Ben & Jerry's Franchise    February 2005. The scoop shop operated at a loss each
in Virginia, filed a twelve count complaint alleging          year, and she attributes the lagging sales in part to various
Defendants committed various civil wrongs related to          misrepresentations allegedly made by Ben & Jerry's.
the parties' franchise agreement. Before the Court is         Sherman claims Ben & Jerry's sold its products through
Defendants' Motion to Dismiss Plaintiffs' Amended             two local restaurants that did not fit the description
Complaint under Federal Rule of Civil Procedure 12(b)         of “White Napkin, White Tablecloth” restaurants, and
(6) for failure to state a claim upon which relief can        that these restaurants openly advertised Ben & Jerry's
be granted. (Paper 64.) For the following reasons,            products and also packaged them to-go—all in violation
Defendants' Motion is GRANTED in part and DENIED              of Ben & Jerry's employees' representations to her. Ben
in part.                                                      & Jerry's also implemented advertising promotions paid
                                                              for with franchisees' fees that did not sell ice cream, but


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 231 of 300 PageID: 539
Sherman v . Ben & Jerry's Franchising, Inc., Not Reported in F.Supp.2d (2009)
2009 WL 2462539

instead promoted a political agenda. For example, Ben
& Jerry's “Waffle Truth” campaign directed customers to           A. Fraud, Negligent Misrepresentation and Estoppel
Al Gore's website and encouraged them to buy his book             Claims
or DVD. Sherman also alleges Ben & Jerry's failed to           Plaintiff's Amended Complaint includes four counts
provide ongoing support and training in violation of the       alleging Ben & Jerry's fraudulently or negligently
parties' Franchise Agreement. Furthermore, the support         misrepresented facts which induced Plaintiffs to enter into
Ben & Jerry's did provide Sherman through its “Stores in       and continue in the Franchise Agreement.
Trouble” program was, according to her, unprofessional
and flawed.
                                                                  1. Fraudulent Inducement (Count I)
                                                               Plaintiffs first claim Ben & Jerry's induced them to
 *2 According to Sherman, Ben & Jerry's intentionally
                                                               purchase the franchise by misrepresenting earnings data in
distorted the earnings information provided in the UFOC
                                                               Item 19 of the UFOC. To establish fraudulent inducement
and extranet in an effort to induce prospective franchisees
                                                               under Vermont law, Plaintiffs must ultimately prove the
to open stores destined to fail. Sherman claims she would
                                                               following elements: an intentional misrepresentation of
not have signed the Franchise Agreement or opened a Ben
                                                               fact affecting the essence of the transaction, false when
& Jerry's store if it had presented correct earnings data.
                                                               made and known to be false by the maker, not open
                                                               to the defrauded party's knowledge, and relied upon
II. Motion to Dismiss Standard                                 by the defrauded party to its damage. Union Bank v.
In a motion to dismiss for failure to state a claim under      Jones, 138 Vt. 115, 121, 411 A.2d 1338, 1342 (1980). The
Federal Rule of Civil Procedure 12(b)(6), the Court's          person who relies on the misrepresentation must have
function is “not to weigh the evidence that might be           done so “justifiably.” Sugarline Assocs. v. Alpen Assocs.,
presented at trial but merely to determine whether the         155 Vt. 437, 445, 586 A.2d 1115, 1120 (1990). In this case,
complaint itself is legally sufficient.” Goldman v. Belden,    Plaintiffs' UFOC Item 19 claim fails because reliance on
754 F.2d 1059, 1067 (2d Cir.1985). The Court will grant a      Defendants' alleged misrepresentations was unreasonable
motion to dismiss only if the Plaintiff cannot show some       as a matter of law.
“plausible entitlement to relief.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007). The Court accepts            *3 Resolution of this claim requires a factfinder to
the facts alleged in the complaint as true and draws all       look outside the four corners of the parties' contract
reasonable inferences in favor of the plaintiff. Kassner v.    because Plaintiffs agreed the Franchise Agreement
2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir.2007).   constituted the parties' entire agreement, and that no other
Jurisdiction of this matter is based on diversity, 28 U.S.C.   representations induced them to enter the contract. (Paper
§§ 1332, and the Court applies Vermont law in accord           64–19 at 45.) In determining whether to allow claims
with the choice of law provision in the parties' Franchise     based on communications outside the contract, courts
Agreement. (Paper 64–19 at 46.)                                must strike a balance between the competing values of
                                                               contractual certainty and protecting innocent parties from
                                                               fraud. Turner v. Johnson & Johnson, 809 F .2d 90 (1st
III. Discussion                                                Cir.1986). These competing values are expressed in two
The gravamen of Plaintiffs' Amended Complaint is that          lines of precedent in Vermont. On one hand, there is
Defendants fraudulently induced them to enter into a           the well-established general rule that extrinsic evidence
Ben & Jerry's franchise agreement by misrepresenting           is not admissible to vary or contradict an unambiguous
key information, and then drove the shop to economic           written contract. Isbrandtsen v. North Branch Corp., 150
failure by refusing to provide ongoing assistance,             Vt. 575, 577, 556 A.2d 81, 83 (1988). On the other hand,
siphoning customers away by distributing products              boilerplate integration clauses and disclaimers will not, as
through local restaurants and alienating customers             a rule, preclude a claim of fraudulent inducement based
with politically divisive marketing campaigns. Plaintiffs'     on statements not contained in the contract. Negyessy
Amended Complaint includes twelve counts, each of              v. Strong, 136 Vt. 193, 194, 388 A.2d 383, 385 (1978)
which is addressed below.                                      (“When the misrepresentation relates to the inducement
                                                               to enter a contract ... the misrepresentations cannot be
                                                               avoided by a parol evidence claim that they are merged


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 232 of 300 PageID: 540
Sherman v . Ben & Jerry's Franchising, Inc., Not Reported in F.Supp.2d (2009)
2009 WL 2462539

into the terms of the agreement.”). With these competing                none of which either we or a
principles in hand, the Court considers the challenges to               franchisee can estimate, such as
Plaintiffs' fraudulent inducement claims.                               competition, taxes, the availability
                                                                        of financing, general economic
First, Plaintiffs explicitly disclaimed reliance on any                 climate, demographics, weather,
representation outside the contract by agreeing “[The                   changing consumer preferences and
Franchise Agreement], the attachments hereto, and                       the franchisee's own commitment to
the documents referred to herein constitute the entire                  the business.
Agreement between BEN & JERRY'S and OPERATOR
concerning the subject matter hereof, and supercede any
prior agreements, no other representations having induced    *4 (Paper 64–18 at 7.) The Franchise Agreement stated:
OPERATOR to execute this Agreement.” (Paper 64–19
at 45 (emphasis added).) The Court's analysis does not
end here, because, as stated above, general disclaimers                 OPERATOR acknowledges that
and merger clauses do not necessarily bar fraudulent                    it has conducted an independent
inducement claims under Vermont law. See Negyessy, 136                  investigation of the business of
Vt. at 194. The parties' agreement in this case, however,               operating a scoop shop, and
contained more than just a vague or general merger                      recognizes that the business venture
clause. UFOC Item 19 and the Franchise Agreement also                   contemplated by this Agreement
included specific, clearly stated warnings and disclaimers              involves business risks and that
relating to Plaintiffs' expected profits. UFOC Item 19                  its success will be largely
states:                                                                 dependent upon the ability of
                                                                        OPERATOR ... as (an) independent
                                                                        businessperson(s). BEN & JERRY'S
           The information set forth in this                            expressly disclaims the making of,
           Item 19 aggregates the gross sales                           and OPERATOR acknowledges
           and key variable cost percentages of                         that it has not received, any
           individual Scoop Shops. It should                            warranty or guarantee, express
           not be considered as the actual or                           or implied, as to the potential
           probable sales or costs that may be                          volume, profits, or success of the
           realized by any franchisee. We do                            business venture contemplated by
           not represent that any franchisee or                         this agreement.
           Scoop Shop can expect to obtain
           the reported results. Actual results
           vary from Scoop Shop to Scoop                     (Paper 64–19 at 48.) Where a seller expressly disclaims
           Shop, and we cannot estimate the                  any express or implied warranty concerning specific
           results of any specific Scoop Shop.               representations, and a buyer expressly acknowledges the
           A new franchisee's Scoop Shop                     disclaimer and the need to conduct an independent
           results are likely to differ from                 investigation, that party may not sue on a claim she
           those of established Scoop Shops.                 was defrauded into entering the contract in reliance
           We recommend that you make                        on those very representations. C.f. Sugarline Assocs.
           your own independent investigation                v. Alpen Assocs., 155 Vt. 437, 445–47, 586 A.2d 1115
           and evaluation of the potential                   (1990) (holding plaintiff could not show justifiable
           performance of your Scoop Shop,                   reliance on fraudulent nondisclosure claim, even if
           and consult with your attorney                    defendants deliberately withheld information, where
           and other advisors before signing                 defendant disclaimed knowledge and expressly refused
           any franchise agreement.... Actual                to elaborate on withheld information); see also R.J.
           results are dependent on a variety                Wildner Contracting Co. v. Ohio Turnpike Comm'n, 913
           of internal and external factors,                 F.Supp. 1031, 1040 (N.D.Ohio 1996) (applying Ohio


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                3
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 233 of 300 PageID: 541
Sherman v . Ben & Jerry's Franchising, Inc., Not Reported in F.Supp.2d (2009)
2009 WL 2462539

law, court granted motion to dismiss where reliance            rule's fraud exception on a motion for summary judgment
on representation was unreasonable as a matter of              backed by a developed factual record.
law because contract contained specific disclaimer and
warning); Mfrs. Hanover Trust Co. v. Yanakas, 7 F.3d            *5 Plaintiffs next claim Ben & Jerry's “made
310, 315 (2d Cir.1993) (holding under New York law,            false misrepresentations” on a company website (“the
where “contracting party disclaims the existence of or         extranet”) which fraudulently induced Plaintiffs “into
reliance upon specific representations, that party will        continuing in the franchise.” (Compl.¶ 79.) Defendants
not be allowed to claim that he was defrauded into             move to dismiss this claim, arguing Plaintiffs failed to
entering the contract in reliance on those representations     comply with the heightened pleading standard under
[but] general and vague merger clause would not bar            Federal Rule of Civil Procedure 9(b). Rule 9(b) requires
parol evidence to support a fraud claim.”) On the facts        that “[i]n all averments of fraud or mistake, the
presented here, the Court finds Plaintiffs have not shown      circumstances constituting fraud or mistake shall be
a plausible entitlement to relief under Rule 12(b)(6).         stated with particularity.” Fed.R.Civ.P. 9(b); Rombach
Plaintiffs' fraudulent inducement claim based on UFOC          v. Chang, 355 F.3d 164, 170 (2d Cir.2004). Rule 9(b)'s
Item 19 is dismissed.                                          particularity requirement provides defendants with fair
                                                               notice of a plaintiff's claim and safeguards reputations
Plaintiffs next claim they were induced to enter the           from improvident charges of wrongdoing. Id . at 171.
Franchise Agreement by alleged assurances that Ben             Under the Rule, a fraud claim must “(1) specify the
and Jerry's would only allow “White Napkin, White              statements that the plaintiff contends were fraudulent,
Tablecloth” restaurants to sell Ben & Jerry's products         (2) identify the speaker, (3) state where and when the
near Plaintiffs' store and that these restaurants would not    statements were made, and (4) explain why the statements
be allowed to advertise or sell pre-packaged ice cream.        were fraudulent.” Id. at 170. Plaintiffs' extranet claim
Defendants argue this claim is barred because (1) the          fails to specify the most basic “circumstances constituting
economic loss rules applies, (2) parol evidence of an          fraud”, such as what information Plaintiffs claim was
oral agreement is not admissible to vary or contradict         misleading or how the information lead Plaintiffs to
the terms of a written contract, and (3) Plaintiffs agreed     continue in the franchise. Defendants' motion to dismiss
under the Franchise Agreement's integration clause that        this claim is granted.
they were not relying on outside representations. Under
Vermont's well-established economic loss rule, “claimants
cannot seek, through tort law, to alleviate losses incurred       2. Fraudulent Nondisclosure (Count II)
pursuant to a contract.” Springfield Hydroelectric Co. v.      Plaintiffs next claim Ben & Jerry's fraudulently withheld
Copp, 172 Vt. 311, 314, 779 A.2d 67 (2001). Defendants         information from the UFOC Item 19 and extranet, and
cite no Vermont precedent, however, establishing whether       as a result “realized reduced sales and revenue relative
the economic loss rule applies to fraud in the inducement      to their expectations, reasonably formed based on data
claims. The Court's research reveals states have taken         provided by Ben & Jerry's.” (Compl .¶ 84.) Recovery
different positions on this issue, See Ralph C. Anzivino,      requires “the party claiming fraud justifiably relied on the
The Fraud in the Inducement Exception to the Economic          statements or conduct of the other.” Sugarline Assocs.,
Loss Doctrine, 90 Marq. L.Rev. 921, 931–34 (2007), and         155 Vt. at 445. As discussed above, the justifiable reliance
                                                               element is missing in Plaintiffs' UFOC Item 19 claim.
Vermont's position has not yet been decided. 1 Thus,
the Court rejects Defendants' motion to dismiss on
                                                               In Sugarline Assocs., the Vermont Supreme Court
this basis. As for Defendants' parol evidence argument,
                                                               reversed judgment for the purchaser of a hotel
as explained above, the parol evidence rule does not
                                                               who claimed the seller fraudulently failed to disclose
necessarily preclude this claim because “proof of fraud in
                                                               information about the property's septic system. The
the inducement will defeat the bar of the parol evidence
                                                               court cited the following facts as central to its holding
rule.” Big G Corp. v. Henry, 148 Vt. 589, 594, 536 A.2d
                                                               that the purchaser could not show justifiable reliance,
559 (1987). Here, in contrast to Plaintiffs' UFOC Item
                                                               even if defendants withheld information deliberately: (1)
19 claim, there is no specific disclaimer stating Plaintiffs
                                                               defendant expressly disclaimed knowledge of the withheld
did not rely on the alleged statements. The Court may
                                                               information; (2) defendant never claimed the information
determine whether Plaintiffs qualify for the parol evidence
                                                               furnished represented full disclosure; (3) defendant never


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      4
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 234 of 300 PageID: 542
Sherman v . Ben & Jerry's Franchising, Inc., Not Reported in F.Supp.2d (2009)
2009 WL 2462539

discouraged independent investigation and (4) defendant          UFOC Item 19 and the extranet. The claims related to
may have actually invited further investigation. Id. at 445–     UFOC Item 19 are dismissed because a party claiming
47. The court concluded “these were signals that would           fraud, negligent misrepresentation or estoppel must show
lead a reasonable buyer not to rely on an assumption             justifiable reliance. Sugarline Assocs., 155 Vt. at 445 (must
that all relevant documents or information had been              show justifiable reliance to recover for fraud); Hedges
disclosed, but, to the contrary, to investigate further.” Id.    v. Durrance, 175 Vt. 588, 591, 834 A.2d 1 (2003) (for
at 445. The court held “a duty to investigate is triggered       negligent misrepresentation); Cmty. Nat'l Bank v. State,
when, as here, the buyer is put on notice by the seller's        172 Vt. 616, 619, 782 A.2d 1195 (2001) (under estoppel
declaration of ignorance of the material facts.” Id. at          theory). As discussed in Sections III.A.1 and 2, Plaintiffs
447. Here, UFOC Item 19 put Plaintiffs on notice that            cannot, as a matter of law, show justifiable reliance on
Ben & Jerry's “did not represent that any franchisee or          the UFOC Item 19 disclosures. Plaintiffs' fraud, negligent
Scoop Shop can expect to obtain the reported results”,           misrepresentation and estoppel claims with respect to the
“[a]ctual results vary from Scoop Shop to Scoop Shop,”           extranet are dismissed because the claims were not pled
“[Ben & Jerry's] cannot estimate the results of any specific     with sufficient particularity under Vermont Rule of Civil
Scoop Shop”, and “[a] new franchisee's Scoop Shop                Procedure 9(b), as set forth in Section III.A.1.
results are likely to differ from those of established
Scoop Shops.” (Paper 64–18 at 6.) Ben & Jerry's also
explicitly “recommend[ed] that [Plaintiffs] make [their]           B. Breach of Contract (Count VI) and Breach of the
own independent investigation and evaluation of the                Covenant of Good Faith and Fair Dealing (Count VII)
potential performance of [their] Scoop Shop.” (Id.)              Plaintiffs claim Defendants breached the Franchise
Indeed, Ben & Jerry's offered “[s]ubstantiation for the          Agreement by (1) failing to enforce the “White Napkin,
information contained in [the] Item 19 ... upon reasonable       White Tablecloth” program, (2) misusing advertising
request” (Paper 64–18 at 6), and provided Plaintiffs             money paid by franchisees to fund a political agenda
with contact information for over 260 franchisees located        rather than Ben & Jerry's products, (3) failing to approve
across the United States. (Id. at 8–27.) Likewise, Ben           the Christianburg location although it met Ben &
& Jerry's “expressly disclaim[ed] the making of, and             Jerry's published criteria, (4) “general lack of marketing
[Plaintiff] acknowledg[ed] that it has not received, any         support”, and (5) failing to provide training and ongoing
warranty or guarantee, express or implied, as to the             support. Plaintiffs also claim Defendants breached the
potential volume, profits, or success of the business            covenant of good faith and fair dealing by selling Ben
venture contemplated by this agreement.” (Paper 64–19            & Jerry's products at two area restaurants that did
at 48.) These disclaimers and warnings clearly triggered         not fit Defendants' “White Napkin, White Tablecloth”
a duty to investigate. Plaintiffs' reliance was not justified,   restaurant description.
and the fraudulent disclosure claim based on Item 19 is
dismissed. Plaintiffs' fraudulent nondisclosure claim as to      Plaintiffs' first claim is that Defendants breached the
the extranet is also dismissed because this claim was not        Franchise Agreement by failing to enforce the “White
pled with sufficient particularity under Vermont Rule of         Napkin, White Tablecloth” program represented by Ben
Civil Procedure 9(b) as discussed in Section III.A.1.            & Jerry's employees. Before proceeding to the merits of
                                                                 the breach of contract claim, the Court notes Plaintiffs'
                                                                 breach of covenant claim is based on precisely the same
   3. Fraud (Count III), Negligent Misrepresentation             conduct. Vermont courts will not recognize a separate
   (Count IV) and Estoppel (Count V)                             cause of action for violation of the covenant of good
 *6 Plaintiffs' fraud, negligent misrepresentation and           faith and fair dealing where a plaintiff pleads a breach of
estoppel claims are based on the same sets of facts              contract claim based on the same conduct. See Monahan
discussed above. For the reasons enumerated in Section           v. GMAC Mortgage Corp., 179 Vt. 167, 187 n. 5, 893
III.A.1 and 2, the Court rejects Defendants' motion              A.2d 298 (2005). Because the Court finds Plaintiffs
to dismiss the fraud, negligent misrepresentation and            cannot show any “plausible entitlement to relief” for
estoppel claims based on Defendants' alleged “White              breach of contract under Rule 12(b)(6), that claim is
Napkin, White Tablecloth” statements. The Court grants,          dismissed. Under Vermont law, “[e]nforcement of any
however, Defendants' motion to dismiss Plaintiffs' fraud,        prior oral agreement ... is barred by a merger clause
negligent misrepresentation and estoppel claims as to            in the written contract” and “[e]ven without the merger


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         5
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 235 of 300 PageID: 543
Sherman v . Ben & Jerry's Franchising, Inc., Not Reported in F.Supp.2d (2009)
2009 WL 2462539

clause, the parol evidence rule would bar enforcement of         Christianburg location, although it met Ben & Jerry's
a prior or contemporaneous oral agreement that varies or         prerequisites. Defendants argue Plaintiffs cannot show
contradicts the terms of the written agreement.” Hoeker v.       any “plausible entitlement to relief” for this claim
Dep't of Soc. & Rehab. Servs., 171 Vt. 620, 621, 765 A.2d        under Rule 12(b)(6) because Ben & Jerry's reserved sole
495, 498 (2000).                                                 discretion to approve or disapprove sites. The Court
                                                                 agrees. The parties' Development Agreement states, “Ben
 *7 Ben & Jerry's reserved the right under the Franchise         & Jerry's shall have ten (10) business days after receipt
Agreement “[t]o sell or distribute, directly or indirectly, or   of [the site evaluation package] from DEVELOPER to
license others to sell or distribute, under the Proprietary      approve or disapprove, in its sole discretion, each proposed
Marks, at any location (notwithstanding its proximity            site for each Scoop Shop.” (Paper 64–14 at 7–8 (emphasis
to the Authorized Location) whether within or outside            added).) Plaintiffs' claim, even if true, does not state a
the Territory, (i) prepackaged and other Products ... for        breach of the Development Agreement. In any event,
sale made at restaurants.” (Paper 64–19 at 6 (emphasis           Plaintiffs released this claim by entering into the Mutual
added).) Thus, Plaintiffs' claim that Ben & Jerry's              Termination and Release Agreement, under which each
could not sell pre-packaged products through two area            party released all claims related to the Development
restaurants contradicts, or at least varies, this provision.     Agreement. (Paper 64–15 at 3.) The claim is therefore
Moreover, the Franchise Agreement contains a merger              dismissed. 2
clause stating, “[t]his Agreement, the attachments hereto,
and the documents referred to herein constitute the entire        *8 Plaintiffs also allege Ben & Jerry's breached the
Agreement between BEN & JERRY's and OPERATOR                     Franchise Agreement because there was “a general lack
concerning the subject matter hereof, and supersede any          of marketing support.” Compl. ¶ 102. Plaintiffs attempt
prior agreements....” (Paper 64–19 at 45.) Thus, evidence        to supplement this allegation in their opposition paper,
of Defendants' alleged “White Napkin, White Tablecloth”          stating “[a]t no time did Defendants purchase, furnish,
policy is not admissible to prove the breach of contract         or distribute advertising to the benefit of Plaintiffs” and
claim. Because Ben & Jerry's was not prohibited under the        Defendants “fail[ed] to advertise at all.” (Paper 73 at 20–
Franchise Agreement from selling pre-packaged products           21.) These supplementary allegations do not appear in
through restaurants, including restaurants not deemed            the Amended Complaint, and parties may not amend
“White Napkin, White Tablecloth”, Plaintiffs' breach of          the complaint through supportive memoranda. Wright &
contract claim is dismissed. Plaintiffs' breach of covenant      Ernst & Young LLP, 152 F .3d 169, 178 (2d Cir.1998). The
claim, however, is preserved.                                    Court nevertheless denies Defendants' motion to dismiss
                                                                 the “general lack of marketing support” claim because
Plaintiffs next claim Defendants breached the Franchise          there are allegations in the Amended Complaint relevant
Agreement by misusing advertising fees paid by                   to marketing and advertising support.
franchisees to promote a political agenda rather than
advertise products. Defendants argue Plaintiffs cannot           Plaintiffs' final breach of contract claim alleges
show any “plausible entitlement to relief” under Rule            Defendants failed to provide “ongoing assistance” in
12(b)(6) because the claim contradicts the Franchise             violation of Ben & Jerry's duties under Franchise
Agreement. Under the Franchise Agreement, the parties            Agreement Paragraphs 3.2, 3.3, 3.6, 3 .7 and 6.2.
agreed “Ben & Jerry's shall direct all marketing programs,       Defendants argue Plaintiffs cannot show any “plausible
with sole discretion over the concepts, materials, and           entitlement to relief” for this claim under Rule 12(b)(6)
media used in such programs and the placement and                because, under the Franchise Agreement, Ben & Jerry's
allocation thereof.” (Paper 64–19 at 26 (emphasis added).)       was obligated to provide ongoing support only as it
If the Court accepts as true, as it must, Plaintiffs'            deemed appropriate or necessary. (Document 64–2 at
contention that these programs did not constitute                23.) Defendants also argue the claim should be dismissed
advertising, the allegations suffice to state a claim.           because Plaintiffs have not stated a claim, but rather
Defendants' motion to dismiss is denied.                         legal conclusions. See Smith v. Local 819 I.B.T. Pension
                                                                 Plan, 291 F.3d 236, 240 (2d Cir.2002) (“[C]onclusory
Plaintiffs next claim Ben & Jerry's breached the                 allegations or legal conclusions masquerading as factual
Franchise Agreement by failing to approve the Plaintiffs'        conclusions will not suffice to prevent a motion to



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 236 of 300 PageID: 544
Sherman v . Ben & Jerry's Franchising, Inc., Not Reported in F.Supp.2d (2009)
2009 WL 2462539

dismiss.”) The Court will not dismiss the claim at this time   13.1–571 (1978 Repl.) prescribing the conditions under
because there appear to be allegations in the Amended          which they may seek civil remedies under the VRFA.
Complaint relevant to business support; however,               Plaintiffs must either seek to void their franchise under
Plaintiffs' approach of listing contract provisions and        Va.Code s 13.1–565 (1978 Repl.) or they must show
summarily stating Defendants breached the provisions           damages pursuant to Va.Code s 13.1–564 (1978 Repl.)”).
will not survive a motion for summary judgment.                Under § 13.1–565,

                                                                 Any franchise may be declared void by the franchisee at
   C. Unjust Enrichment (Count VIII) and Quantum                 his option by sending a written declaration of that fact
   Meruit (Count IX)                                             and the reasons therefor to the franchisor by registered
Defendants' motion to dismiss is denied as to Plaintiffs'        or certified mail if:
claims of unjust enrichment and quantum meruit. The
claims are properly pled in that Plaintiffs have also            1. The franchisor's offer to sell a franchise was unlawful,
pled fraudulent inducement and the Amended Complaint                as provided in § 13.1–560 or § 13.1–563, provided that
includes allegations that Defendants profited at Plaintiffs'        the franchisee send such written declaration within 72
expense.                                                            hours after discovery thereof but not more than 90 days
                                                                    after execution of the franchise.

  D. Virginia Retail Franchising Act (Count X), Virginia       Va.Code § 13.1–565 (emphasis added). Plaintiffs have
  Disclosure Registration Act Violation (Count XI), and        never declared the franchise void under § 13.1–565, and the
  Vermont Consumer Fraud Protection Act (Count XII)            time to do so has expired. Plaintiffs' claim under VRFA §
                                                               13.1–565 is dismissed.
  1. Virginia Retail Franchising Act
Plaintiffs seek relief under the Virginia Retail Franchising
Act (“VRFA”) § 13.1–563, which provides in relevant               2. Virginia Disclosure Registration Act
part:                                                          Plaintiffs next claim Ben & Jerry's violated § 13.1–564
                                                               of the Virginia Disclosure Registration Act, a subpart
  It shall be unlawful for any person, in connection           of the VRFA, which provides: “It shall be unlawful for
  with the sale or offer to sell a franchise in this           a franchisor to cancel a franchise without reasonable
  Commonwealth, directly or indirectly:                        cause or to use undue influence to induce a franchisee
                                                               to surrender any right given to him by any provision
  1. To employ any device, scheme, or artifice to defraud;     contained in the franchise.” Va.Code § 13.1–564. Plaintiffs
                                                               contend Ben & Jerry's violated the second part of
  2. To make any untrue statement of a material fact or
                                                               this provision, but do not state what right Plaintiffs
     to omit to state a material fact necessary in order to
                                                               were allegedly induced to surrender or how Defendants
     avoid misleading the offeree;
                                                               influenced them to surrender the right. Legal conclusions
   *9 3. To engage in any transaction, practice, or course     alone do not state a claim, Smith, 291 F.3d at 240;
    of business that operates or would operate as a fraud      therefore, Defendants' motion to dismiss is granted.
    or deceit upon the franchisee.

Va.Code § 13.1–563. This claim must be dismissed because         3. Vermont Consumer Fraud Protection Act
the VRFA does not grant plaintiffs a direct right of           Plaintiffs claim Ben & Jerry's provided false or misleading
action for violations of § 13.1–563. Turner v. Subaru          sales data in UFOC Item 19 in violation of Vermont
of America, Inc., 566 F.Supp. 143, 151 (W.D.Va.1983).          Consumer Fraud Act Section 2453, which prohibits
Rather, “[a]ggrieved persons may void any franchises           “[u]nfair methods of competition in commerce, and unfair
signed under the circumstances described in § 13.1–            or deceptive acts or practices in commerce.” 9 V.S.A §
563” and “then sue for damages resulting therefrom.”           2453. Defendants argue Plaintiffs fail to state a claim
Id. (citing Va.Code §§ 13.1–565, 13.1–571(a)); see also        under this statute because the statute applies only to
Principe v. McDonald's Corp., 463 F.Supp. 1149, 1151           Vermont citizens. The Vermont Supreme Court has stated
(W.D.Va.1979) ( “[P]laintiffs are bound by Va.Code s           “Vermont's consumer fraud laws ... were passed to protect
                                                               [the] state's citizens from unfair and deceptive business


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       7
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 237 of 300 PageID: 545
Sherman v . Ben & Jerry's Franchising, Inc., Not Reported in F.Supp.2d (2009)
2009 WL 2462539

practices and to encourage a commercial environment           Defendants' motion to dismiss Plaintiffs' fraud (Count
highlighted by integrity and fairness.” See Gramatan          III), negligent misrepresentation (Count IV) and estoppel
Home Investors Corp. v. Starling, 143 Vt. 527, 536,           (Count V) claims re:
470 A.2d 1157, 1162 (1983) (citing 9 V.S.A. § 2451)
(emphasis added); Turner v. Baxley, 354 F.Supp. 963,            1. “White Napkin, White Tablecloth” statements is
970 (D.Vt.1972) ( “Proceedings under the Vermont                DENIED; and
Consumers Fraud Act are designed to protect the people
                                                                2. UFOC Item 19 and the extranet is GRANTED; the
of Vermont from fraudulent practices.”). Plaintiffs are
                                                                claims are DISMISSED.
citizens of Virginia, not Vermont. Furthermore, Plaintiffs'
franchise was established and operated in Virginia. The
Court finds based on both of these factors that there is        D. Count VI—Breach of Contract
insufficient nexus to Vermont to grant Plaintiffs standing    Defendant's motion to dismiss Plaintiffs' claim for breach
as a Vermont consumer. The Court express no opinion,          of contract re:
however, on whether Vermont's Consumer Fraud Act
precludes all nonresidents from suing under the Act,            1. failure to enforce “White Napkin, White Tablecloth”
regardless of where the commerce occurred. See Lyon             program is GRANTED; the claim is DISMISSED;
v. Caterpillar, Inc., 194 F.R.D. 206, 215 (E.D.Pa.2000)
                                                                2. misuse of advertising fees is DENIED;
(“State consumer fraud acts are designed to either
protect state residents or protect consumers engaged in         3. failure to approve Christianburg location is
transactions within the state.”).                               GRANTED; the claim is DISMISSED;

                                                                4. lack of marketing support is DENIED; and
IV. Conclusion
 *10 For the reasons stated above, Defendants' Motion to        5. failure to provide training and ongoing support is
Dismiss (Paper 64) is GRANTED in part and DENIED                DENIED.
in part as follows:

                                                                 E. Count VII—Breach of the Covenant of Good Faith
  A. Count I—Fraudulent Inducement                               and Fair Dealing
Defendants' motion to dismiss Plaintiffs' fraudulent          Defendant's motion to dismiss Plaintiffs' claim for breach
inducement claim re:                                          of the covenant of good faith and fair dealing by
                                                              selling Ben & Jerry's products at restaurants that did
  1. UFOC Item 19 is GRANTED; the claim is                    not fit Defendants' “White Napkin, White Tablecloth”
  DISMISSED;                                                  restaurant description is DENIED.
  2. “White Napkin, White Tablecloth” statements
  barred by the economic loss and parol evidence rules is       F. Count VIII—Unjust Enrichment
  DENIED; and                                                 Defendant's motion to dismiss Plaintiffs' claim of unjust
                                                              enrichment is DENIED.
  3. false misrepresentations made on a company website
  (extranet)is GRANTED; the claim is DISMISSED.
                                                                G. Count IX—Quantum Meruit
                                                              Defendant's motion to dismiss Plaintiffs' claim of
   B. Count II—Fraudulent Nondisclosure
                                                              quantum meruit is DENIED.
Defendant's motion to dismiss Plaintiffs' claim for
fraudulent nondisclosure (UFOC Item 19 and extranet) is
GRANTED. Count II is DISMISSED.                                  H. Count X—Virginia Retail Franchising Act
                                                              Defendant's motion to dismiss Plaintiffs' claim under the
                                                              Virginia Retail Franchising Act is GRANTED; Count X
  C. Counts III—Fraud; Count IV—Negligent
                                                              is DISMISSED.
  Misrepresentation; & Count V—Estoppel



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    8
Case  2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 238 of 300 PageID: 546
Sherman v . Ben & Jerry's Franchising, Inc., Not Reported in F.Supp.2d (2009)
2009 WL 2462539

  I. Count XI—Disclosure Registration Act Violation
                                                                   Discovery was stayed in this case pending issuance
Defendant's motion to dismiss Plaintiffs' claim under
                                                                   of the ruling on the Motion to Dismiss Amended
the Virginia Disclosure Registration Act is GRANTED;
                                                                   Complaint. (Paper 84.) Accordingly, the stay is hereby
Count XI is DISMISSED.
                                                                   lifted and counsel shall submit a proposed Amended
                                                                   Discovery Schedule/Order for the Court's consideration
  J. Count XII—Vermont Consumer Fraud Protection                   by September 1, 2009.
  Act
Defendant's motion to dismiss Plaintiffs' claim under the           *11 SO ORDERED.
Vermont Consumer Fraud Protection Act is GRANTED;
Count XII is DISMISSED.
                                                                   All Citations
Defendants' Motion to Dismiss and Request for Oral                 Not Reported in F.Supp.2d, 2009 WL 2462539
Arguemnt (Paper 38) is DENIED as moot. Defendants'
Request for Oral Argument (Paper 64) is DENIED.


Footnotes
1      It is clear under Vermont law that a tort claim should be dismissed when it merely restates a breach of contract claim,
       i.e., when the only fraud alleged is that the defendant was not sincere when it promised to perform under the contract,
       see Bevins v. King, 147 Vt. 203, 204–5, 514 A.2d 1044 (1986), however, that is not the claim presented here.
2      Plaintiffs stated in their opposition paper that this conduct also constitutes a breach of the covenant of good faith and
       fair dealing. (Paper 73 at 23.) The Amended Complaint states no such claim, and parties may not amend the complaint
       through supportive memoranda. Wright, 152 F.3d at 178. Under Federal Rule of Civil Procedure 8, Plaintiffs must make
       “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2)(emphasis
       added). Rule 8 “does not require detailed factual pleading, [but] a plaintiff's assertions must still direct the defendant to
       the factual cause of the plaintiff's alleged injury.” McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cir.1995). Likewise,
       although Federal Rule of Civil Procedure 10 provides for a party to adopt by reference allegations made elsewhere in
       the pleading, “[a] party must state its claims or defenses in numbered paragraphs, each limited as far as practicable to
       a single set of circumstances.” Fed.R.Civ.P. 10(b).


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               9
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 239 of 300 PageID: 547




                         EXHIBIT N
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 240 of 300 PageID: 548
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700


                                                               Plaintiffs' claims stem from the alleged failures of various
                  2015 WL 2414740
                                                               plumbing system products manufactured by NIBCO and
              NOT FOR PUBLICATION
                                                               installed in Plaintiffs' homes. Plaintiffs allege that NIBCO
      United States District Court, D. New Jersey.
                                                               breached an express warranty (Count I); breached the
   Kimberly COLE, Alan Cole, James Monica, Linda               implied warranty of merchantability (Count II); breached
    Boyd, Michael Mcmahon, Ray Sminkey, James                  the implied warranty of fitness for a particular purpose
   Medders, Judy Medders, Robert Peperno, Sarah                (Count III); was negligent in the design, testing, and
                                                               manufacture of its products (Count IV); violated the New
  Peperno, and Kelly Mccoy, on behalf of themselves
                                                               Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8–1
      and all others similarly situated, Plaintiffs,
                                                               et seq. (“NJCFA”) (Count V); violated the Pennsylvania
                           v.
                                                               Unfair Trade Practices and Consumer Protection Law, 73
               NIBCO, INC., Defendant.                         Pa. Cons.Stat. Ann § 201–1, et seq. (“UTPCPL”) (Count
                                                               VI); violated the Texas Deceptive Trade Practices Act,
          Civ. No. 3:13–cv–07871 (FLW)(TJB).
                                                               Tex. Bus. & Com.Code Ann. § 17.41, et seq. (“TDTPA”)
                           |
                                                               (Count VII); violated the Oklahoma Deceptive Trade
                  Signed May 20, 2015.
                                                               Practices Act, Okla. Stat. Ann. tit. 78 § 51–55, et seq.
Attorneys and Law Firms                                        (“ODTPA”); and was unjustly enriched (Count IX). In
                                                               Count X, Plaintiffs request declaratory relief and an
Benjamin F. Johns, Joseph G. Sauder, Matthew D.                injunction.
Schelkopf, Chimicles & Tikellis, LLP, Haverford, PA,
Bruce Daniel Greenberg, Lite Depalma Greenberg, LLC,           For the foregoing reasons, Defendant's motion is
Newark, NJ, Daniel Hogan, Michael J. Hopkins, Law              GRANTED IN PART and DENIED IN PART. Counts
Offices of Robert A. Stutman, PC, Fort Washington, PA,         II, III, and IV are dismissed as asserted by Monica, and
for Plaintiffs.                                                Counts I, II, III, and IV are dismissed as asserted by the
                                                               Coles; both sets of plaintiffs are granted leave to file claims
John McGahren, Morgan Lewis & Bockius, LLP,                    under the NJPLA and the TPLA, respectively. Count
Princeton, NJ, Robert T. Connor, Kelley Jasons                 I is dismissed without prejudice as asserted by McCoy.
McGowan Spinelli Hanna & Reber LLP, Stephanie A.               Counts I and II are dismissed without prejudice as asserted
Blair, Morgan, Franco A. Corrado, Lewis & Bockius              by McMahon. As asserted by all Plaintiffs, Counts III,
LLP, Philadelphia, PA, for Defendant.                          IV, VI, VII, and VIII are dismissed without prejudice, and
                                                               Counts V, IX, and X are dismissed. Count II as asserted
                                                               by McCoy, however, may proceed.
                        OPINION

WOLFSON, District Judge.                                          I. FACTUAL BACKGROUND
                                                               The following factual allegations are taken from Plaintiffs'
 *1 Plaintiffs Kimberly Cole, Alan Cole, James
                                                               Complaint and are accepted as true for the purposes of
Monica (“Monica”), Linda Boyd (“Boyd”), Michael
                                                               this motion to dismiss. See Toys “R” Us, Inc. v. Step Two,
McMahon (“McMahon”), Ray Sminkey (“Sminkey”),
                                                               S.A., 318 F.3d 446, 457 (3d Cir.2003); Dayhoff, Inc. v. H.J.
James Medders, Judy Medders, Robert Peperno, Sarah
                                                               Heinz Co., 86 F.3d 1287, 1302 (3d Cir.1996). The Court
Peperno, and Kelly McCoy (“McCoy”) (collectively,
                                                               need not recount all facts, and instead recounts only those
“Plaintiffs”), who are nine homeowners from seven states,
                                                               relevant to the grounds asserted by Defendant in their
bring this putative class action on behalf of themselves and
                                                               motion.
a nationwide class, or alternatively, putative New Jersey,
Pennsylvania, Alabama, Georgia, Texas, Oklahoma, and
                                                               This case concerns a putative class action by seven
Tennessee state subclasses. Presently before the Court is
                                                               plaintiffs from six states, all of whom plead various
a partial motion to dismiss Plaintiffs' Complaint filed by
                                                               causes of action proximately caused by defective plumbing
Defendant NIBCO, Inc.'s (“NIBCO” or “Defendant”),
                                                               system products manufactured by NIBCO, Inc., an
for failure to state a claim.
                                                               Indiana corporation. FAC ¶¶ 9–13, 104. The three


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 241 of 300 PageID: 549
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700

products at issue (collectively, “the PEX Products”)
are: (1) cross-linked polyethylene plumbing tubes (“PEX
Tubing”), (2) the brass fittings that connect PEX tubes           a. The Coles, Tennessee Plaintiffs
together (“PEX Fittings”), (3) and stainless steel clamps      In 2008, a licensed professional contractor installed a
(“PEX Clamps”) that join the PEX Tubes with the PEX            residential plumbing system in the new home of Kimberley
Fittings. Id. ¶¶ 1, 104. Plaintiffs allege that the PEX        Cole and Alan Cole (collectively, “the Coles”), Tennessee
Products all suffer from design and/or manufacturing           residents. FAC ¶¶ 14–15, 18. This system utilized all
defects that allow water to escape their homes' plumbing       relevant PEX Products. Id. at ¶ 17. The Coles claim that
systems and cause damage to both the PEX Products              failure of PEX Tubing caused several water leaks in their
and the homes in which they are installed. Id. ¶¶              basement between November 2010 and August 2014. Id.
9–12. Specifically, Plaintiffs allege that (1) the PEX         at ¶ 20–22. Upon discovery of the leaks, the Coles allegedly
Tubing “is prone to premature oxidative failure and            notified NIBCO of the PEX Tubing's failure, pursuant
creep rupture,” (2) the PEX Fittings “are prone to             to the terms of NIBCO's express warranty for the PEX
dezincification corrosion,” and (3) the PEX Clamps             Products. Id. at ¶ 24. However, despite notice, Plaintiffs
“are prone to failure b chloride-induced stress corrosion      allege that NIBCO failed to honor the warranty by
cracking.” Id. 2–4.                                            providing replacement products or other compensation.
                                                               Id.
 *2 Plaintiffs allege that “NIBCO manufactures,
warrants, advertises, and sells the PEX Products at issue
                                                                  b. James Monica, New Jersey Plaintiff
and, further, that NIBCO's sales catalog advertised that,
                                                               In December 2010, a licensed professional contractor
inter alia, its PEX tubing was the highest quality PEX
                                                               installed a residential plumbing system in the new home
tubing available, and that its cross chemical bonding
                                                               of James Monica, a New Jersey resident. FAC ¶¶ 28–29,
process gave it ‘superior characteristics.’ “ Id. ¶¶ 7–8.
                                                               31. This system utilized all relevant PEX Products. Id. at
Plaintiffs further allege that NIBCO warrants that its
                                                               ¶ 30. Monica claims that on three occasions, beginning
PEX Tubing will be free from any defects in materials
                                                               in November 2012, PEX Fittings used in his home's
and workmanship ten years from the date of purchase
                                                               plumbing system failed, causing “water saturation” on his
when a licensed professional contractor installs the PEX
                                                               basement's ceiling and walls and leaks in his first floor
Tubing. Id. ¶ 123. According to Plaintiffs, the warranty
                                                               plumbing. Id. at ¶ 33–38. Upon discovery of the leaks,
period for the PEX Tubing increases to twenty-five
                                                               Monica allegedly notified NIBCO of the failure of the
years when PEX Fittings and PEX Clamps are used
                                                               PEX Fittings, pursuant to the terms of NIBCO's express
in conjunction with the PEX Tubing. Id. at ¶ 121.
                                                               warranty of the PEX Products. Id. at ¶ 39. Plaintiffs
However, “[c]ontrary to these affirmative statements, the
                                                               allege that NIBCO failed to honor this express warranty,
PEX Products suffer from design and/or manufacturing
                                                               because replacement products or other compensation
defects.” Id. ¶ 9. Plaintiffs allege that “NIBCO has
                                                               were never provided. Id. The FAC alleges that Monica's
systematically breached its warranty by failing to fully
                                                               losses include not only the damaged PEX Fittings, but
or adequately compensate property owners who have
                                                               other “out-of-pocket loss associated with catastrophic
been injured as a result of the PEX Product Defects.
                                                               plumbing failures and attempted repairs of such within his
NIBCO also failed to disclose this material information
                                                               home.” Id. at ¶ 42.
to Plaintiffs and Class Members.” Id. ¶ 10. Further,
Plaintiffs allege that “[b]efore manufacturing, warranting,
advertising and/or selling the PEX Products, NIBCO                c. Linda Boyd, Alabama Plaintiff
failed to take appropriate steps to ensure that its products    *3 In June 2008, a licensed professional contractor
were safe for their intended use. [NIBCO] knew or should       installed a residential plumbing system in the new home of
have known that the PEX Products were not suitable for         Linda Boyd, an Alabama resident. FAC ¶¶ 43–45, 47. This
use within water-carrying plumbing systems and that the        system utilized all relevant PEX Products. Id. at ¶ 46. Boyd
PEX Products suffered from the PEX Product Defects.”           claims that between March 26, 2013 and October 31, 2013,
Id. ¶ 11.                                                      failure of PEX Tubing used in his home's plumbing system
                                                               caused several water leaks. Id. at ¶ 49–51. Upon discovery
Each Plaintiff's alleged injuries are detailed below.          of the leaks, Boyd allegedly notified NIBCO of the PEX



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 242 of 300 PageID: 550
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700

Tubing's failure, pursuant to the terms of NIBCO's express      Robert and Sara Peperno (collectively, “the Pepernos”),
warranty for the PEX Products. Id. at ¶ 53. As with the         Pennsylvania residents. FAC 90, 92, 94. This system
other Plaintiffs, Plaintiffs allege that NIBCO provided no      utilized all relevant PEX Products. Id. at ¶ 93. The
relief to Boyd. Id.                                             Pepernos claim that failure of the PEX Tubing caused
                                                                three leaks in their basement between December 15, 2013
                                                                and June 7, 2014. Id. at ¶ 96–98. Upon discovery of
   d. Michael McMahon, Texas Plaintiff                          the leaks, the Pepernos allegedly notified NIBCO of the
Michael McMahon (“McMahon”), a Texas resident,                  failure of the PEX Tubing. However, NIBCO failed to
moved into a home on January 1, 2013, that was                  act under their express warranty and provide replacement
constructed in 2007. FAC at ¶¶ 57–58, 61. When the              products or other compensation. Id. ¶ 100.
home was constructed, licensed professional contractors
installed a residential plumbing system that used all
relevant PEX Products. Id. at ¶ 59. Since 2013, McMahon         Kelly McCoy, Georgia Plaintiff
has discovered six leaks in his home, all allegedly resulting    *4 In 2010, a licensed professional contractor installed
from defects in PEX Tubing. Id. at ¶¶ 62–63. McMahon            a residential plumbing system in the new home of Kelly
claims to have suffered “significant damages due to             McCoy (“McCoy”), a Georgia resident. FAC ¶¶ 18:103–
the PEX Product Defects,” including water saturation,           104, 19:106. 1 This system utilized all relevant PEX
flooding, and damage to his walls. Id. ¶ 64.                    Products. Id. at ¶ 18:105. McCoy claims that the PEX
                                                                Tubing used in his plumbing system failed repeatedly and
                                                                caused leaks, which necessitated six separate repairs. Id. at
   e. Ray Sminkey, Oklahoma Plaintiff
                                                                ¶ 107. As a result of the leaks, the broken PEX Tubing had
In spring 2008, a licensed professional contractor installed
                                                                to be released and a bathroom wall needed to be repaired.
a residential plumbing system in the new home of Ray
Sminkey (“Sminkey”), an Oklahoma resident. FAC 66–
                                                                Plaintiffs filed their Complaint in the District Court
68, 70. This system utilized, in relevant part, only PEX
                                                                of New Jersey on December 27, 2013 and filed their
Tubing. Id. at ¶ 69. Sminkey claims that beginning on
                                                                First Amended Complaint (“FAC”) on October 6, 2014.
November 5, 2013, the PEX Tubing used in his home's
                                                                Thereafter, Defendant filed the instant partial motion to
plumbing system began to leak and had to be replaced by
                                                                dismiss. Defendant contends that nearly all of the causes
a plumber. Id. at ¶ 72–74. Sminkey claims to have suffered
                                                                of action asserted in the FAC fail to state a claim.
“significant damages on three separate occasions due to
PEX Product Defects.” Id. ¶ 75.
                                                                II. STANDARD OF REVIEW
                                                                When reviewing a motion to dismiss on the pleadings,
   f. The Medders, Texas Plaintiffs
                                                                courts “accept all factual allegations as true, construe
In 2011, a licensed professional contractor installed a
                                                                the FAC in the light most favorable to the plaintiff,
residential plumbing system in the new home of James
                                                                and determine whether, under any reasonable reading of
and Judy Medders (collectively, “the Medders”), Texas
                                                                the FAC, the plaintiff may be entitled to relief.” Phillips
residents. FAC ¶¶ 77, 79, 81. This system utilized all
                                                                v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir.2008)
relevant PEX Products. Id. at ¶ 80. The Medders claim
                                                                (citation and quotations omitted). In Bell Atlantic Corp.
that the failures of various PEX Fittings caused leaks in
                                                                v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d
various locations in their home between December 2013
                                                                929 (2007), the Supreme Court clarified the Rule 12(b)(6)
and June 2014. Id. at ¶ 84–85. Upon discovery of the leaks,
                                                                standard: the factual allegations set forth in a complaint
the Medders notified NIBCO of the problem, but allege
                                                                “must be enough to raise a right to relief above the
that NIBCO failed to act under their express warranty and
                                                                speculative level.” Id. at 555. As the Third Circuit has
provide replacement PEX Fittings. Id. at ¶ 86.
                                                                stated, “[t]he Supreme Court's Twombly formulation of
                                                                the pleading standard can be summed up thus: ‘stating ...
  g. The Pepernos, Pennsylvania Plaintiffs                      [a] claim requires a complaint with enough factual matter
In 2007, a licensed professional contractor installed           (taken as true) to suggest’ the required element. This
a residential plumbing system in the new home of                ‘does not impose a probability requirement at the pleading
                                                                stage,’ but instead ‘simply calls for enough facts to raise a


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 243 of 300 PageID: 551
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700

reasonable expectation that discovery will reveal evidence       implied warranties of fitness for a particular purpose and
of the necessary element.” Phillips, 515 F.3d at 234             merchantability (Counts II and III), negligence (Count
(quoting Twombly, 127 U.S. at 555); see also Covington           IV), and unjust enrichment (Count IX) are devoid of
v. Int'l Ass'n of Approved Basketball Officials, 710 F.3d        reference to any particular state's laws. See FAC ¶¶ 144–
114, 118 (3d Cir.2013) (“[A] claimant does not have to set       73, 208–12. However, Defendant suggests, and Plaintiffs
out in detail the facts upon which he bases his claim. The       do not dispute, that the state law of each Plaintiff's home
pleading standard is not akin to a probability requirement;      state should apply to Plaintiffs' claims. Def.'s Br. at 9 n. 5;
to survive a motion to dismiss, a complaint merely has to        Pls.' Opp. Br. at 13 n. 7. Therefore, the Court will follow
state a plausible claim for relief.” (citations omitted)).       the lead of the parties and will not engage in a choice of
                                                                 law analysis. 2 See, e.g., UBI Telecom Inc. v. KDDI Am.,
In affirming that Twombly' s standards apply to all              Inc., No. CIV.A. 13–1643 KSH, 2014 WL 2965705, at
motions to dismiss, the Supreme Court explained several          *9 (D.N.J. June 30, 2014) (“When the parties agree upon
principles. First, “the tenet that a court must accept as        which state's law applies ... the Court need not conduct
true all of the allegations contained in a complaint is          [a] choice-of-law inquiry.”); see also MacDonald v. Unisys
inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556       Corp., 951 F.Supp.2d 729, 737 & n. 5 (E.D.Pa.2013)
U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).           (Brody, J.); Sager v. Hoffman La Roche, Inc., 2012 WL
Second, “only a complaint that states a plausible claim for      3166630, at *14 n. 9 (N.J.Sup.Ct., App.Div. Aug. 7, 2012)
relief survives a motion to dismiss.” Id. at 679. Therefore,     (per curiam).
“a court considering a motion to dismiss can choose to
begin by identifying pleadings that, because they are no
more than conclusions, are not entitled to the assumption           a. Subsumption of Tort, Warranty, and Consumer
of truth.” Id. Ultimately, “a complaint must do more                Fraud Claims for New Jersey and Tennessee Plaintiffs
than allege the plaintiffs entitlement to relief. A complaint    Defendant argues that the tort, implied warranty,
has to ‘show’ such an entitlement with its facts.” Fowler        and consumer fraud claims asserted by Monica
v. U PMC Shadyside, 578 F.3d 203, 211 (3d Cir.2009).             and the tort and warranty claims asserted by the
However, “a district court ruling on a motion to dismiss         Coles “unquestionably” constitute “product[s] liability
may not consider matters extraneous to the pleadings ...         action[s],” and, thus, are subsumed by the New Jersey
[although a] limited exception exists for documents that         Products Liability Act (“NJPLA”) and the Tennessee
are integral to or explicitly relied upon in the FAC.” W.        Products Liability Act (“TPLA”), respectively. Def.'s Br.
Penn Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85, 97        at 9–10.
n. 6 (3d Cir.2010) cert. denied, 132 S.Ct. 98 (2011) (citation
and internal quotation marks omitted).                           Plaintiffs counter that the NJPLA's plain language is
                                                                 insufficient to determine if the NJPLA subsumes Monica's
 *5 The Third Circuit has reiterated that “judging the           claim and that the TPLA does not subsume claims
sufficiency of a pleading is a contextdependent exercise”        for damages arising from products that are “merely
and “[s]ome claims require more factual explication than         ineffectual,” as opposed to dangerous. Pls.' Opp. Br. at 17
others to state a plausible claim for relief.” Id. at 98. That   (citing Lincoln Gen. Ins. Co. v. Detroit Deisel Corp., 293
said, the Rule 8 pleading standard is applied “with the          S.W.3d 487 (Tenn.2009)).
same level of rigor in all civil actions.” Id. (quoting Iqbal,
556 U.S. at 684).
                                                                    i. Monica (New Jersey )
                                                                 The Court will begin by examining whether the NJPLA
III. DISCUSSION                                                  subsumes Monica's claims. The NJPLA was enacted “to
At the outset, the Court notes that Plaintiffs indicate          limit the expansion of products-liability law” and “to
under which state's law they have brought suit in only           limit the liability of manufacturers so as to balance[ ]
four of their asserted ten Counts: Counts V, VI, VII,            the interests of the public and the individual with
and VII, alleging respective violations of the consumer          a view towards economic reality.” Zaza v. Marquess
fraud statutes of New Jersey, Pennsylvania, Texas,               & Nell, Inc., 144 N.J. 34, 47–48, 675 A.2d 620
and Oklahoma. By contrast, Plaintiffs' asserted claims           (1996) (quotations and citations omitted). The NJPLA,
for breach of express warranty (Count I), breach of              therefore, “established the sole method to prosecute


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           4
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 244 of 300 PageID: 552
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700

a product liability action[,]” and after its enactment,      how a claim is pleaded, where the core issue is the
“only a single product liability action remains.” Tirrell    harmfulness of the product's chemicals, the claim must be
v. Navistar Int'l, Inc., 248 N.J.Super. 390, 398–99, 591     pleaded as an NJPLA claim.”).
A.2d 643, (N.J.Super.Ct.App.Div.1991); see also Repola
v. Morbark Industries, Inc., 934 F.2d 483, 492 (3d           Here, it is clear from Plaintiffs' factual allegations that
Cir.1991) (explaining that the NJPLA “effectively creates    Monica's claims all sound in products liability and,
an exclusive statutory cause of action for claims falling    moreover, that the harm alleged is not solely harm
within its purview”). The NJPLA provides that “products      to the PEX Products themselves. Monica alleges that
liability actions” are “any claim[s] or action[s] brought    the PEX Fittings used in the construction of his home
by a claimant for harm caused by a product, irrespective     suffered from inherent design flaws. When the PEX
of the theory underlying the claim.” N.J. Stat. Ann. §       Fittings failed, severe “water saturation” resulted. FAC at
2A:58C–1(b) (3); see U–Line Corp., No. 13–3203, 2013         ¶ 33. The FAC specifically indicates that Monica's losses
WL 5503672, at *9. Therefore, if any of Plaintiff's claims   included both the destroyed PEX Fittings, as well as “loss
are subsumed under the NJPLA, they will be dismissed. 3      associated with [the] catastrophic plumbing failure[ ].” Id.
See, e.g., McDonough v. Bayer Healthcare, LLC, No. CIV.      at ¶ 41. The FAC makes clear, then, that the physical
10–442, 2011 WL 2119107, at *3 (D.N.J. May 26, 2011).        replacement of the broken PEX Fittings or Monica's the
                                                             inability to use the PEX Fittings is not the thrust of
 *6 Indeed, courts have dismissed breach of implied          Monica's injury. Instead, the injury primarily consists of
warranty, NJCFA consumer fraud, unjust enrichment,           the “catastrophic plumbing failure” that caused damage
and negligence claims—the claims asserted by Monica          and water saturation throughout his home. Id. at ¶¶
in Counts II, III, IV, V, and IX the FAC—based on            33, 41. As Monica's true harm is not to the product
NJPLA subsumption. See Certain Underwriters at Lloyd's,      itself, his claims fall within the ambit of the NJPLA.
London v. U–Line Corp., No. 13–3203, 2013 WL 5503672,        See Arlandson v. Hartz Mountain Corp., 792 F.Supp.2d
at *4–5 (D.N.J. Oct.1, 2013) (dismissing negligence claims   691, 703 (D.N.J.2011). For this reason, Monica's tort and
and implied warranty claims); Smith v. Merial Ltd.,          implied warranty claims, in Counts II, III, and IV, are
No. 10–439, 2011 WL 2119100, at *5 (D.N.J. May 26,           subsumed by the NJPLA. Monica's claim under the New
2011) (dismissing NJCFA consumer fraud and unjust            Jersey Consumer Fraud Act, (“NJCFA”), in Count V,
enrichment claims).                                          is also subsumed by the NJPLA. 5 Accordingly, Counts
                                                             II, III, IV, and V as asserted by Monica, are dismissed.
However, the NJPLA's reach is limited in one significant     However, Monica is given leave to re-plead his claims as
respect: the statute excludes any causes of action arising   a single claim under the NJPLA.
out of a harm solely to the defective product. N.J. Stat.
Ann. § 2A:58C–1b(2); see also Estate of Knoster v. Ford
Motor Co., No. 01–3168, 2008 U.S. Dist. LEXIS 103342,          ii. The Coles (Tennessee)
at *14 n. 4, 2008 WL 5416399 (D.N.J. Dec. 22, 2008)           *7 Next, the Court examines whether the Coles' claims
(holding that “economic damages for destruction of the       are subsumed by the TPLA. As the Sixth Circuit has
product are not recoverable under the NJPLA”). In            noted,
order to ascertain whether the NJPLA subsumes a claim
                                                               [T]he TPLA governs products liability actions in
in which damage as a result of a defective product is
                                                               Tennessee and defines “product liability actions”
alleged, the Court must determine the type of harm the
                                                               as “all actions brought for or on account of
Plaintiff is alleging: whether the harm includes property
                                                               personal injury, death or property damage caused
damage caused by the PEX Product or whether the
                                                               by or resulting from the manufacture, construction,
harm was solely to the defective PEX Product itself. 4         design, formula, preparation, assembly, testing, service,
Sinclair v. Merck & Co., Inc., 195 N.J. 51, 66, 948 A.2d       warning, instruction, marketing, packing, or labeling
587 (N.J.2008) ( “The language of the PLA represents           of any product.” The TPLA also encompasses several
a clear legislative intent that ... the PLA is paramount       different theories of products liability: “strict liability
when the underlying claim is one for harm caused by a          in tort; negligence; breach of warranty, express or
product.”); see also Arlandson v. Hartz Mountain Corp.,        implied; breach of or failure to discharge a duty
792 F.Supp.2d 691, 703 (D.N.J.2011) (“[R]egardless of          to warn or instruct, whether negligent or innocent;


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      5
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 245 of 300 PageID: 553
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700

  misrepresentation, concealment, or nondisclosure,             replacement shall be mailed free of charge to the owner.”
  whether negligent or innocent; or under any other             NIBCO Warranty.
  substantive legal theory in tort or contract whatsoever.
                                                                 *8 Neither McMahon nor McCoy allege that they
Strayhorn v. Wyeth Pharm., Inc., 737 F.3d 378, 392 (6th         contacted NIBCO about any of the alleged defective
Cir.2013) (internal citation and quotation marks omitted).
                                                                PEX Products prior to filing this suit. 7 Both Georgia
“The TPLA's definition of ‘product liability action’ has
                                                                and Texas laws regarding the breach of the implied
been interpreted broadly.” Id. at 402.
                                                                warranty of merchantability are taken from the same
                                                                UCC provision. That provision states that “[t]he buyer
Here, just as with Monica's claims, the Coles' claims
                                                                must within a reasonable time after he discovers or should
clearly sound in products liability by alleging property
                                                                have discovered any breach notify the seller of breach or
damage caused by or resulting from the manufacture,
                                                                be barred from any remedy.” Ga.Code Ann. § 11–2–607;
design, and marketing of the PEX Products. Plaintiffs'
                                                                Tex. Bus. & Com.Code Ann. § 2.607.
argument that the Coles merely assert “economic loss”
is inapposite: the “economic loss” doctrine relates to
the interplay between tort and contract law and has no             1. McMahon (Texas)
place in this analysis, which is solely focused on whether      “To recover on a breach of warranty claim in Texas, ‘the
Plaintiffs' claims are subsumed by the TPLA. See Lincoln        buyer must within a reasonable time after he discovers
Gen. Ins. Co. v. Detroit Diesel Corp., 293 S.W.3d 487, 488      or should have discovered any breach notify the seller
(Tenn.2009); the Coles clearly allege property damage in        of breach or be barred from any remedy.’ “ McKay v.
the form of “water saturation and damage throughout             Novartis Pharm. Corp., 751 F.3d 694, 705 (5th Cir.2014)
their home.” FAC ¶¶ 22. Therefore, Coles' claims in             (citing Tex. Bus. & Com.Code § 2.607(c)(1)). Texas law
Counts I, 6 II, III, and IV are dismissed. However, the         applies Tex. Bus. & Com.Code Ann. § 2.607 to breach of
Coles are given leave to re-plead their claims as a single      express warranty and breach of implied warranty claims,
claim under the TPLA.                                           and “ ‘commencement of litigation’ does not satisfy the
                                                                notice requirement” for either express or implied warranty
                                                                claims. See McKay, 751 F.3d at 706.
  b. Counts I and II–Express Warranty and Implied
  Warranty of Merchantability Claims–McMahon                    “Although the Texas Supreme Court has not decided
  (Texas) and McCoy (Georgia)                                   [the] issue of [whether notice must be given to a remote
Defendants next argue that McMahon and McCoy fail               manufacturer or seller to satisfy § 2.607's requirements],
to state claims for breach of an express warranty and           the weight of intermediate Texas authority interprets the
breach of the implied warranty of merchantability because       applicable version of § 2.607 to require” such notice. Id.
they “have not fulfilled their contractual and legal duties     at 707. The Texas appellate case that Plaintiffs cite for
to provide pre-suit notice of a failure and a demand            the opposite proposition, Vintage Homes, Inc. v. Coldiron,
for a replacement under the warranty.” Def.'s Br. at 13.        585 S.W.2d 886, 888–89 (Tex.Civ.App.-El Paso 1979, no
Specifically, Defendants argue that Texas and Georgia,          writ), interpreted a prior version of the statute at issue
the home states of McMahon and McCoy, respectively,             and goes against the clear majority of the Texas appellate
require pre-suit notice of the breach and a request for a       courts that have considered the issue. See, e.g., Bailey v.
remedy as conditions precedent to asserting express and         Smith, No. 13–05–085–CV, 2006 WL 1360846, at *4–5
implied warranty claims under those state's laws.               (Tex.App.-Corpus Christi May 18, 2006, no pet.); U.S.
                                                                Tire–Tech, Inc. v. Boeran, B. V., 110 S.W.3d 194, 199
NIBCO's express warranty, attached to the FAC, states           (Tex.App.-Houston [1st Dist.] 2003, pet. denied); Wilcox
that “[i]n the event that any defect occurs which the owner     v. Hillcrest Memorial Park of Dall., 696 S.W.2d 423, 424
believes is covered by this warranty, the owner should          (Tex.App.-Dallas 1985, writ ref'd n.r.e).
immediately contact NIBCO Technical Services, either
in writing or by telephone ... The owner will then be           McMahon does not allege that he provided pre-suit notice
instructed to return said [product], at the owner's expense,    to Defendant before bringing his breach of warranty
to NIBCO.... In the event said inspection discloses to the      claims, as required under Texas law. Thus, his breach
satisfaction of NIBCO ... that said [product] is defective, a


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      6
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 246 of 300 PageID: 554
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700

of express warranty and breach of the implied warranty         Wal–Mart upon filing a lawsuit, two years after the breach
of merchantability claims, asserted in Counts I and            allegedly took place). Thus, the reasonable notice inquiry
II, are dismissed without prejudice. See, e.g, Martin          under Georgia law turns on whether the defendant has
v. Home Depot U.S.A., Inc., 369 F.Supp.2d 887, 893             demonstrated prejudice as a result in the delayed notice.
(W.D.Tex.2005).
                                                               Here, the Court lacks the requisite facts at the motion
                                                               to dismiss stage to determine whether filing this lawsuit
   2. McCoy (Georgia)                                          constitutes reasonable notice of McCoy's breach of the
Georgia courts analyze breach of written, or express,          implied warranty of merchantability claim. Accordingly,
warranty and breach of implied warranty claims                 the Court declines to dismiss Count II as asserted by
differently; accordingly, the Court will do the same.          McCoy. See, e.g., In re Ford Motor Co. E–350 Van
“Georgia law imposes two conditions before a breach of         Products Liab. Litig. (No. II), No. CIV. A. 03–4558, 2010
a written warranty can exist: (1) notice of the defect and     WL 2813788, at *34 (D.N.J. July 9, 2010) amended, No.
(2) a reasonable opportunity to repair the defect.” Knight     CIV.A. 03–4558 GEB, 2011 WL 601279 (D.N.J. Feb.16,
v. Am. Suzuki Motor Corp., 272 Ga.App. 319, 321–22,            2011) (applying Georgia law regarding reasonable notice
612 S.E.2d 546 (2005). Accordingly, a warranty is not          of breach of warranty claims on a motion for summary
breached simply because a vehicle is found “on delivery        judgment); see also Terrill v. Electrolux Home Prods., 753
or at some time thereafter within the warranty period          F.Supp.2d 1272, 1287, (S.D.Ga.2010).
to have a defective part or [an] operational deficiency.”
Id. (citing Olson v. Ford Motor Co., 258 Ga.App. 848,
575 S.E.2d 743 (Ga.App.2002) (citation and footnote              c. Count III–Implied Warranty of Fitness
omitted)). “Assuming the purchaser has maintained his          Next, Defendant argues that “[e]ach Plaintiff's claim
vehicle in the manner specified, it is the refusal to remedy   for breach of the implied warranty of fitness for a
within a reasonable time, or a lack of success in the          particular purpose (Count III) fails because Plaintiffs
attempts to remedy [that] would constitute a breach            used the PEX products for their ordinary purpose in
of warranty.” Id. (citing Olson, 258 Ga.App. 848, 575          residential plumbing systems and have failed to plead the
S.E.2d 743); Culberson v. Mercedes–Benz USA, Ltd.,             requirements of a particular purpose claim” Def.'s Reply
274 Ga.App. 89, 91, 616 S.E.2d 865 (2005) (“When a             Br. at 3. Plaintiffs, however, claim that a “particular”
warrantee brings a breach of express warranty claim, the       purpose and an “ordinary” purpose are not mutually
terms of the written warranty control. Thus, a warrantee       exclusive. Pls.' Opp. Br. at 13.
can succeed on a breach of the warranty claim only if
she has first satisfied the express conditions precedent for   While Plaintiffs assert breach of implied warranty of
enforcement “as prescribed” by the warranty”).                 fitness claims under various states' laws, it does appear
                                                               that all of the states mentioned require that the product
 *9 Here, because McCoy has not pleaded that he                at issue be used for a “particular” purpose in order for a
provided notice or a reasonable opportunity to repair the      plaintiff to raise such a claim. 8 All of the relevant states
allegedly defective PEX products to Defendant, pursuant        utilize the following Uniform Sales Act provision to define
to the terms of the warranty, his breach of an express         a breach of the implied warranty of fitness:
warranty claim must fail. See, e.g., id. Accordingly, Count
I as asserted by McCoy is dismissed without prejudice.
                                                                 Where the seller at the time of contracting has reason
The Court now turns to McCoy's implied warranty of               to know any particular purpose for which the goods are
merchantability claim. The Georgia Court of Appeals has          required and that the buyer is relying on the seller's skill
found that “delay alone [in providing reasonable notice          or judgment to select or furnish suitable goods, there
to the seller] without prejudice caused by such delay is         is unless excluded or modified under the next section
insufficient to bar relief to the plaintiff” under Georgia's     an implied warranty that the goods shall be fit for such
statute pertaining to the breach of the implied warranty         purpose.
of merchantability. Wal–Mart Stores, Inc. v. Wheeler,             *10 Tex. Bus. & Com.Code Ann. § 2.315; Okla. Stat.
262 Ga.App. 607, 608, 586 S.E.2d 83 (2003) (analyzing a          Ann. Tit. 12A, § 2–315; Ga.Code Ann. § 11–2–315;
situation in which the plaintiff had only provided notice to


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        7
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 247 of 300 PageID: 555
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700

  Tenn.Code Ann. § 47–2–315; N.J.S.A. § 12A:2–315;               had any reason to know that the PEX products were to be
  Ala.Code § 7–2–315; 13 Pa. Cons.Stat. Ann. § 2315.             used by Plaintiffs for a particular purpose. See generally
In a comment regarding the most recent iteration of the          FAC. Therefore, Plaintiffs' implied warranty of particular
provision, it is noted that                                      fitness claim in Count III is dismissed without prejudice.


                                                                  d. Count IV–Negligence
            A “particular purpose” differs from
                                                                 Next, Defendants argue that Plaintiffs' negligence claims
            the ordinary purpose for which
            the goods are used in that it                        must be dismissed. 9
            envisages a specific use by the buyer
            which is peculiar to the nature of                   The FAC states that “Defendant owed Plaintiffs ... a
            his business whereas the ordinary                    duty to exercise reasonable and ordinary care in the
            purposes for which goods are used                    formulation, testing, design, manufacture, warranting and
            are those envisaged in the concept                   marketing of the PEX Products.” Further, “[t]he failure
            of merchantability and go to uses                    of the PEX Products ... was caused by poor and improper
            which are customarily made of the                    workmanship and manufacture, negligence, and lack of
            goods in question. For example,                      reasonable and ordinary care by NIBCO.... Defendant
            shoes are generally used for the                     failed to properly test and/or evaluate the PEX Products
            purpose of walking upon ordinary                     to ensure they would not fail when they were used for
            ground, but a seller may know that                   their intended purpose.” Finally, “[a]fter being notified of
            a particular pair was selected to be                 the foregoing breaches, NIBCO took no action to cure its
            used for climbing mountains.                         breaches of its duty ... As a direct and proximate result of
                                                                 NIBCO's negligence ... Plaintiffs ... have been caused to
                                                                 suffer losses and damages ...” FAC ¶¶ 169–172.
Id. cmt. 2. The FAC merely alleges that the PEX products,
                                                                  *11 This laundry list of duties that Defendant allegedly
which are ordinarily used in the course of installing a
                                                                 breached does not suffice for asserting a negligence claim,
plumbing system, were used as such by Plaintiffs, and
                                                                 particularly for asserting separate negligence claims under
Plaintiffs concede as much in their opposition brief.
                                                                 Plaintiffs' respective home states. Each state's negligence
However, Plaintiffs argue that the ordinary purpose was
                                                                 jurisprudence varies; for example, Texas courts appear to
a particular purpose in that NIBCO advertised its PEX
                                                                 have found that where the gravamen of a plaintiff's claim
products as containing “superior characteristics,” making
                                                                 sounds in products liability, a plaintiff's general negligence
them “the highest quality PEX tubing available today ... In
                                                                 claim may not be permitted. See Ford Motor Co. v.
other words, PEX products are not only good for getting
                                                                 Miles, 141 S.W.3d 309, 315 (Tex.App.2004). However,
around town, they will help you climb a mountain.” Pls.'
                                                                 Pennsylvania law appears to allow for such claims, see,
Br. at 14.
                                                                 e.g., Scilvio v. Amgen, Inc., 810 F.Supp.2d 745, 755
                                                                 (W.D.Pa.2011). Plaintiffs do not adequately specify how
Plaintiffs' argument is unconvincing. The cases to which
                                                                 their allegations meet the elements of each relevant state's
Plaintiffs cite (to the extent they are relevant, as the cited
                                                                 conception of negligence, and, as such, Count IV must be
cases regard laws of states that are not at issue here) do
not support Plaintiffs' position that “ordinary purpose”         dismissed without prejudice for failure to state a claim. 10
and “particular purpose” need not be mutually exclusive;         See, e.g., In re Wellbutrin XL Antitrust Litig., 260 F.R.D.
they state that a product can be used for both an ordinary       143, 167 (E.D.Pa.2009); see also Nimley v. PTT Phone
and a particular purpose, not that an ordinary purpose           Cards Inc., No. CIV. A. 13–2216, 2014 WL 1464311, at *6
can be the same as a particular purpose. See, e.g., Palmer       (E.D.Pa. Apr.15, 2014).
v. A.H. Robins Co., 684 P.2d 187, 208–09 (Col .1984);
Gregory Woods Prods. v. Advanced Sawmill Mach. Equip.,
                                                                   e. Counts V, VI, VII, and VIII–Statutory Consumer
Inc., 2007 U.S. Dist. LEXIS 46245, 2007 WL 1825179
                                                                   Fraud Claims
(W.D.N.C.2007). Further, Plaintiffs do not plead any
facts in their Amended Complaint to show that Defendant


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          8
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 248 of 300 PageID: 556
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700

Next, Defendants argue that the New Jersey,
Pennsylvania, Texas, and Oklahoma statutory consumer
fraud claims, asserted in Counts V, VI, VII, and VIII,            ii. Count VI—The Pepernos' UTPCPL Claim
                                                               “The UTPCPL generally prohibits unfair methods of
respectively, 11 should be dismissed for failure to state a
                                                               competition and deceptive acts or practices in the conduct
claim.
                                                               of trade or commerce.” Slapikas v. First Am. Title Ins. Co.,
                                                               298 F.R.D. 285, 292 (W.D.Pa.2014) (citing 73 Pa. Stat.
“Independent of the standard applicable to Rule 12(b)
                                                               § 201–3); see also Gardner v. State Farm Fire & Casualty
(6) motions,” Rule 9(b) of the Federal Rules of Civil
                                                               Co., 544 F.3d 553, 564 (3d Cir.2008). “The UTPCPL lists
Procedure requires a heightened pleading standard for
                                                               twenty specifically prohibited practices in § 201–2(4)(i)-
claims sounding in fraud or mistake. In re Rockefeller
                                                               (xx), and also contains a catch-all provision.” Garczynski
Ctr. Properties, Inc. Sec. Litig., 311 F.3d 198, 216 (3d
                                                               v. Countrywide Home Loans, Inc., 656 F.Supp.2d 505, 509
Cir.2002); see also Fed.R.Civ.P. 9(b) (“In alleging fraud
                                                               (E.D.Pa.2009). The catchall provision provides a “private
or mistake, a party must state with particularity the
                                                               right of action in persons upon whom unfair methods of
circumstances constituting fraud or mistake. Malice,
                                                               competition and unfair or deceptive acts or practices are
intent, knowledge, and other conditions of a person's mind
                                                               employed and who, as a result, sustain an ascertainable
may be alleged generally.”). All of the relevant consumer
                                                               loss.” 73 Pa. Stat. § 201–9.2; Slapikas, 298 F.R.D. at 292.
fraud claims are governed by Rule 9(b)'s heightened
pleading requirements. Crozier v. Johnson & Johnson
                                                               “To establish liability under the UTPCPL's catchall
Consumer Cos., 901 F.Supp.2d 494, 506 (D.N.J.2012)
                                                               provision a plaintiff must present evidence showing: (1) a
(analyzing the NJCFA); Post v. Liberty Mut. Grp.,
                                                               deceptive act that is likely to deceive a consumer acting
Inc., Civ. No. 14–CV–238, 2014 WL 2777385, at *2–
                                                               reasonably under similar circumstances; (2) justifiable
4 (E.D. Pa. June 18, 2014) (analyzing the PUTPCPL);
                                                               reliance; and (3) that the plaintiffs justifiable reliance
Berry v. Indianapolis Ins. Co., 608 F.Supp.3d 785, 800
                                                               caused ascertainable loss.” Slapikas, 298 F.R.D. at 292
(N.D.Tex.2009) (analyzing the TDTPA).
                                                               (citing Seldon v. Home Loan Servs., 647 F.Supp.2d 451,
                                                               470 (E.D.Pa.2009); Hunt v. U.S. Tobacco Co., 538 F.3d
The Third Circuit has adopted a flexible approach for
                                                               217, 223 (3d Cir.2008), as amended (Nov. 6, 2008)).
evaluating whether a plaintiffs fraud claim meets Rule
9(b)'s heightened pleading standard. Seville Indus. Mach.
                                                               Defendants argue that the Pepernos fail to state a claim
Corp. v. Southmost Mach. Corp., 742 F.2d 786, 791 (3d
                                                               under the UTPCPL because they (1) do not identify a
Cir.1984) (“Rule 9(b) requires plaintiffs to plead with
                                                               deceptive act with requisite specificity and (2) do not allege
particularity the ‘circumstances' of the alleged fraud....
                                                               justifiable reliance.
It is certainly true that allegations of ‘date, place or
time’ [suffice], but nothing in the rule requires them.
                                                               The FAC states that
Plaintiffs are free to use alternative means of injecting
precision and some measure of substantiation into their
allegations of fraud.”); see also Frederico v. Home Depot,
507 F.3d 188, 200 (3d Cir.2007) (“Pursuant to Rule 9(b),                   Defendant has engaged in deceptive
a plaintiff alleging fraud must state the circumstances of                 business practices prohibited by the
the alleged fraud with sufficient particularity to place the               UTPCPL, including (1) representing
defendant on notice of the ‘precise misconduct with which                  that the PEX Products have
it is charged.’ ” (quoting Lum v. Bank of America, 361 F.3d                characteristics, use, benefits, and
217, 223–24 (3d Cir.2004)).                                                qualities which they do not have,
                                                                           (2) representing that PEX Products
                                                                           are of a particular standard, quality,
   i. Count V–Monica's NJCFA Claim                                         and grade when they are not,
 *12 The Court decided supra that Monica's NJCFA                           (3) advertising the PEX Products
claim sounded in product liability, and, as such, dismissed                with the intent not to sell them
Count V as being subsumed by the NJPLA. Accordingly,                       as advertised, and (4) engaging
the Court need not engage in further analysis of Count V.                  in acts and practices which are



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        9
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 249 of 300 PageID: 557
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700

            otherwise unfair, misleading, false,               damages.” McClung v. Wal–Mart, 866 F.Supp. 306, 310
            or deceptive to the consumer.                      (N.D.Tex.1994).

                                                               Defendants argue that the Texas plaintiffs do not allege
FAC ¶ 186. While the FAC further states that “NIBCO's          with requisite particularity (1) the allegedly unlawful acts
unfair or deceptive practices were likely to and did in fact   in which Defendant engaged under the TDTPA, and (2)
deceive reasonable consumers, including the Pepernos,          that any such acts caused their injuries.
about the true performance and characteristic of the
PEX Products,” FAC 187, the Pepernos include no                In the FAC, Plaintiffs allege that “NIBCO's actions as set
specific factual allegations stating that they chose to        forth above occurred in the conduct of trade or commerce,
have PEX Products installed in their home because of           and constitute deceptive trade practices under the
Defendant's allegedly deceptive business practices, let        TDPTA” and that “[a]ll procedural requisites, including
alone factual allegations about when, where, and how           notice, have been met.” FAC ¶¶ 194, 196. Further,
they were exposed to Defendant's allegedly deceptive           “[a] causal relationship exists between Defendant's
practices. See FAC ¶¶ 90–103. Therefore, regardless of         unlawful, false, deceptive, and misleading conduct and
whether Pepernos have adequately alleged that NIBCO            Plaintiffs' and Texas Class members' injuries.... Had
engaged in deceptive business practices, presumably by         Defendant not engaged in the aforementioned deceptive
advertising their products were of high quality, their         conduct, Plaintiffs and the Texas Class would not have
UTPCPL claim fails because they do not allege justifiable      purchased and installed Defendant's PEX Products in
reliance on such practices. See, e.g., Kee v. Zimmer, Inc.,    their residential and commercial properties.” FAC ¶ 198.
871 F.Supp.2d 405, 412 (E.D.Pa.2012); see also Militello
v. Allstate Prop. & Cas. Ins. Co., 2014 WL 2892386, at *4      However, similar to the Pepernos, the Texas Plaintiffs
(M.D.Pa. June 26, 2014) (“Plaintiff's UTPCPL claim ...         do not provide factual allegations in support of their
lacks supporting factual allegations demonstrating that        conclusory statement that Defendant's allegedly false,
Plaintiff justifiably relied on Defendant's representations    deceptive, or misleading conduct was a producing cause
or conduct”). Accordingly, Count VI is dismissed without       of Plaintiff's injuries. The Medders and McMahon merely
prejudice.                                                     state that their residential plumbing system was installed
                                                               using NIBCO PEX Products and conclusorily allege
                                                               that” “a causal relationship exists” between Defendant's
   i. Count VII–McMahon and the Medders' TDTPA                 conduct and their damages—they provide no specificity
   Claim                                                       about any false, misleading, or deceptive statements or
 *13 The TDPTA “grants consumers a cause of action             actions by Defendants and how such behavior would
for false, misleading, or deceptive acts or practices.”        constitute a “producing cause” of their decision to install
Amstadt v. U.S. Brass Corp., 919 S.W.2d 644, 649               PEX Products in their home. FAC ¶¶ 59, 80. Therefore,
(Tex.1996); see also Tex. Bus. & Com Code Ann. § 17.50(a)      regardless of whether Plaintiffs have identified allegedly
(1) (2009). “The elements of a DTPA cause of action            false, misleading, or deceptive behavior on the part of
are: (1) the plaintiff is a consumer; (2) the defendant        Defendant, their claim fails on the TDTPA's causal
committed acts ‘in connection with the purchase or lease       element. See, e .g., Robinson v. Match.com, L.L.C., No.
of any goods or services'; (3) the defendant's acts were       3:10–CV–2651–L, 2012 WL 5007777, at *10 (N.D.Tex.
false, misleading or deceptive; and (4) the acts were          Oct.17, 2012) aff'd sub nom. Malsom v. Match.com, L.L.C.,
a producing cause of plaintiff's injuries.” Cushman v.         540 Fed. App'x 412 (5th Cir.2013). Accordingly, Count VI
GC Servs., LP, 657 F.Supp.2d 834, 842 (S.D.Tex.2009)           is dismissed without prejudice.
aff'd sub nom. Cushman v. GC Servs., L .P., 397
Fed. App'x 24 (5th Cir.2010) (quoting Amstadt, 919
S.W.2d at 649); see also Washington v. U.S. HUD, 953             ii. Count VIII—Sminkey's ODPTPA Claim
F.Supp. 762, 777 (N.D.Tex.1996). “A producing cause             *14 Regarding Plaintiff's Sminkey's fraud claim under
is synonymous with natural result and has been defined         the ODTPA, Sminkey acknowledges in Plaintiff's
as an efficient, exciting or contributing cause that, in a     opposition brief that the Oklahoma Deceptive Trade
natural sequence, produced the complained of injuries or       Practices Act does not create a private right of action
                                                               for consumers, see Thomas v. Metro. Life Ins. Co., 540


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     10
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 250 of 300 PageID: 558
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700

F.Supp.2d 1212, 1228 (W.D. Okla. Jan 10, 2008), and              between the plaintiff and the defendant to recover on an
seeks leave to re-plead his claim under the Oklahoma             unjust enrichment claim. Snyder v. Farnam Companies,
Consumer Protection Act (“OCPA”). Pl.'s Opp. Br. at 27.          Inc., 792 F.Supp.2d 712, 724 (D.N.J.2011) (“Since
As such, Count VIII is dismissed without prejudice.              Plaintiffs have failed to allege that they purchased the
                                                                 Products directly from Defendants, they cannot rightfully
                                                                 expect any remuneration from Defendants, since they
   f. Count IX–Unjust Enrichment                                 never directly conferred a benefit on Defendants.”).
Defendants next argue that Plaintiffs' unjust enrichment         Schmidt v. Ford Motor Co., 972 F.Supp.2d 712, 721
claims must fail for one of two reasons. First, the unjust       (E.D.Pa.2013) (“The ‘benefit’ must be conferred by
enrichment claims asserted by McCoy, McMahon, the                the plaintiff directly-indirect benefits bestowed by third
Medders, Boyd, and the Coles must fail, because “under           parties will not support a claim for unjust enrichment.”);
the laws of their respective states, Plaintiff[s] ... cannot     Danny Lynn Elec. & Plumbing, LLC v. Veolia ES Solid
maintain their unjust enrichment claim ... because they          Waste Se., Inc., No. 2:09CV192–MHT, 2011 WL 2893629,
allege the existence of an actual contract (the express          at *6 (M.D.Ala. July 19, 2011) (“[T]he plaintiffs' unjust-
warranty) governing their relationship” with Defendant.          enrichment claim should be dismissed as to the individual
Def .'s Br. at 27. Second, Defendants argue that the unjust      defendants because the plaintiffs did not confer a direct
enrichment claims asserted by Boyd, Monica, and the              benefit on those individuals. In Alabama, ‘the essence
Pepernos fail “because their home states do not recognize        of unjust enrichment is that a plaintiff can prove facts
a claim for unjust enrichment against defendants from            showing that defendant holds money which, in equity
whom the plaintiff did not directly purchase the product.”       and good conscience, belongs to plaintiff or holds money
Def.'s Br. at 28. The Court will address each state's unjust     which was improperly paid to defendant because of
enrichment laws in turn.                                         mistake or fraud.’ ” (quoting Hancock–Hazlett General
                                                                 Const. Co., Inc. v. Trane Co., 499 So.2d 1385, 1387
In Texas, Georgia, Tennessee, and Alabama, unjust                (Ala.1986)). Here, a direct relationship between Plaintiffs
enrichment actions may not succeed in the face of a              and Defendants do not exist, because Plaintiffs did not
governing contract, such as an express warranty. In              directly purchase the PEX Products from Defendant.
re Atlas Roofing Corp. Chalet Shingle Products Liab.             Therefore, Count IX, as asserted by Monica and the
Litig., No. 1:13–CV–2195–TWT, 2014 WL 3360233,
                                                                 Pepernos, 13 must be dismissed.
at *3 (N.D.Ga. July 9, 2014) (“Under Georgia law,
‘unjust enrichment is available only when there is no
                                                                  *15 Because each Plaintiffs state law bars a claim for
legal contract.’ ”) (quoting American Casual Dining, L.P.
                                                                 unjust enrichment under the circumstances, Count IX is
v. Moe's Sw. Grill, L.L.C., 426 F.Supp.2d 1356, 1372
                                                                 dismissed in its entirety.
(N.D.Ga.2006)); 12 Johnson v. Wells Fargo Bank, NA, 999
F.Supp.2d 919, 929 (N.D.Tex.2014) (“Because a claim
for unjust enrichment is “based on quasi-contract,” it is           g. Count X–Declaratory and Injunctive Relief
“unavailable when a valid, express contract governing the        Finally, in Count X, Plaintiffs include a claim for
subject matter of the dispute exists.”); Branch Banking &        “declaratory and injunctive relief.” FAC ¶¶ 213–214.
Trust Co. v. Howard, No. CIV.A. 12–0175–WS–N, 2013               However, declaratory relief and injunctive relief, as
WL 951652, at *5 (S.D.Ala. Mar.8, 2013) (“Alabama law            their names imply, are remedies, not causes of action.
is clear that quasi-contractual, equitable remedies such as      Accordingly, the Court dismisses Count X. See Chruby
unjust enrichment are not cognizable in the presence of an       v. Kowaleski, 534 Fed. App'x 156, 160 n. 2 (3d Cir.2013)
express contract between the parties that governs the same       (affirming dismissal of a claim that was solely for a
subject matter.”). Because the parties here do not dispute       remedy).
the existence of a governing express warranty, Count IX as
asserted by McCoy, McMahon, the Medders, Boyd, and
the Coles must be dismissed.                                        V. CONCLUSION
                                                                 For the foregoing reasons, Defendants' Partial Motion to
Meanwhile, in New Jersey, Pennsylvania, and Alabama,             Dismiss is GRANTED IN PART. Counts II, III, and IV
it is necessary to assert a “sufficiently direct relationship”   are dismissed as asserted by Monica, and Counts I, II,
                                                                 III, and IV are dismissed as asserted by the Coles; both


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      11
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 251 of 300 PageID: 559
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700

sets of plaintiffs are granted leave to file claims under the
                                                                    An appropriate order shall follow.
NJPLA and the TPLA, respectively. Count I is dismissed
without prejudice as asserted by McCoy. Counts I and II
are dismissed without prejudice as asserted by McMahon.             All Citations
As asserted by all Plaintiffs, Counts III, IV, VI, VII, and
VIII are dismissed without prejudice, and Counts V, IX,             Not Reported in F.Supp.3d, 2015 WL 2414740, 86 UCC
and X are dismissed. Count II as asserted by McCoy,                 Rep.Serv.2d 700
however, may proceed.


Footnotes
1      The Court notes that the paragraph numbering convention used by Plaintiff in the FAC is erroneous on pages 18–20.
       See e.g., FAC at 18 (duplicate paragraph 103); id. at 19 (shift in numbering from 109 to 104). For clarity when citing to
       this portion of the record, a page number is provided along with the paragraph number.
2      The Court notes that, although Defendant does not raise the issue, the FAC's failure to specify which state's laws apply
       to their common law claims may not meet the Rule 8 pleading standard. See, e.g., In re Wellbutrin XL Antitrust Litig.,
       260 F.R.D. 143, 167 (E.D.Pa.2009) (“The plaintiffs fail to link their claim to the law of any particular state. As a result of
       this deficiency, the plaintiffs fail to state a cause of action ....”); see also Nimley v. PTT Phone Cards Inc., No. CIV.A.
       13–2216, 2014 WL 1464311, at *6 n. 7 (E.D.Pa. Apr.15, 2014). However, out of an abundance of caution, the Court will
       proceed by analyzing Defendant's arguments on the merits of the FAC, particularly because the parties appear to be in
       agreement that each Plaintiff's home state laws apply to each common law cause of action.
3      Claims for breach of express warranty are specifically not subsumed by the NJPLA. N.J. STAT. ANN. 2A:58C–1(b)(3)
       (defining “products liability action” as “any claim or action brought by a claimant for harm caused by a product, irrespective
       of the theory underlying the claim, except actions for harm caused by breach of an express warranty.”).
4      I note that Plaintiffs rely on a case in this district which found that the NJPLA does not subsume claims for damages
       consequentially caused by a defective product. See Kuzian v. Electrolux Home Prods., 937 F.Supp.2d 599, 607–08
       (D.N.J.2013). The facts of this case are very similar to the instant case: both concern an allegedly defective product
       that malfunctioned, broke, and caused water damage. Id. at 604–05. The plaintiff in Kuzian asserted various breaches
       of warranty and fraud claims, and those claims were determined to not have been subsumed by the NJPLA. Id. at
       607–08. Plaintiffs analogize the instant case to the Kuizan case and argue that the NJPLA should similarly decline to
       subsume Plaintiffs' claims. Plaintiffs assert that, like the plaintiff in Kuzian, they have alleged harm to the product itself
       and consequential damage to Plaintiffs' property.
       However, the Court does not find this reasoning persuasive. Kuzian contradicts other cases in this district that have
       discussed this issue. Montich v. Miele USA, Inc., 849 F.Supp.2d 439, 456–57 (D.N.J.2012) (a complaint alleging harm
       caused by a defective product would be subsumed by the NJPLA); U–Line Corp., No. 13–3203, 2013 WL 5503672, at *4–
       5 (rejecting Kuzian ). Further, tellingly, the Kuzian Court granted reconsideration of its decision on this very issue. Kuzian
       v. Electrolux Home Prods., No. 12–3341(NLH), 2013 WL 6865083 at *1 (D.N.J. Dec.30, 2013) (“finding after review of
       the submissions that it should re-examine the issue of whether plaintiffs' claims concerning the damages caused by
       the allegedly faulty ice makers to property other than the product itself, e.g., food, floors and walls are consequential,
       economic losses, but rather sound in tort and are subsumed by the NJPLA”).
5      Plaintiffs argue that Monica's NJCFA claim cannot be subsumed by the NJPLA. But Defendant is correct: “there is no
       exception for NJCFA claims where, as here, the gravamen of the claim is that the challenged statements or omissions
       led to harm that falls within the scope of the NJPLA.” Def.'s Reply Br. at 12; see Sun Chem. Corp. v. Fike Corp., No.
       CIV. 13–4069 FSH, 2015 WL 881961, at *3 (D.N.J. Mar.2, 2015) (collecting cases); Indian Brand Farms v. Novartis
       Crop Prot., Inc., 890 F.Supp.3d 524, 547–48; McDarby v. Merk & Co., 401 N.J.Super. 10, 949 A.2d 223, 277–78
       (N.J.Super.Ct.App.Div.2008).
6      Unlike the NJPLA, the TPLA subsumes claims for breach of an express warranty. Strayhorn, 737 F.3d at 392. Therefore,
       unlike for Monica, the Coles' claim of breach of express warranty in Count I is dismissed.
7      Unlike McMahon, the Medders, the other Texas plaintiffs, alleged that “[w]ithin a reasonable amount of time following the
       losses, the Medders provided NIBCO with actual notice of the failures of its PEX Products and NIBCO failed to replace
       the PEX Products within the Medders' home or otherwise fulfill its warranty obligations.” FAC ¶ 86.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              12
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 252 of 300 PageID: 560
Cole v. NIBCO, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 2414740, 86 UCC Rep.Serv.2d 700

8     See Tex. Bus. & Com.Code Ann. § 2.315 cmt. 2; Okla. Stat. Ann. Tit. 12A, § 2–315 cmt. 2; Ga.Code Ann. § 11–2–315
      cmt. 2; Tenn.Code Ann. § 47–2–315 cmt. 2; N.J.S.A. § 12A:2–315 cmt. 2; Ala.Code § 7–2–315 cmt. 2; 13 Pa. Cons.Stat.
      Ann. § 2315 cmt. 2.
9     The Court has already dismissed the negligence claims of Monica and the Coles as subsumed under those plaintiffs'
      respective state products liability acts. See supra Section III.a.
10    Defendant argues that under the “gist of the action” doctrine, Plaintiffs' negligence claims are really breach of warranty
      claims and, as such, should be dismissed. However, a review of Count IV reveals that Plaintiffs' Count IV's allegations
      go beyond the scope of breach of warranty. See FAC ¶¶ 169 172.
11    Specifically, Plaintiffs assert claims under the NJCFA, the Pennsylvania Unfair Trade Practices and Consumer Protection
      Law (the “UTPCPL”), the Texas Deceptive Trade Practices Act (“TDTPA”), and the Oklahoma Consumer Deceptive
      Trade Practices Act (“ODTPA”).
12    Plaintiffs points to Clark v. Aaron's, Inc., 914 F.Supp.2d 1301, 1309 (N.D.Ga.2012), for the proposition that an unjust
      enrichment claim may be pled in the alternative under Georgia law. See also WESI, LLC v. Compass Envtl., Inc., 509
      F.Supp.2d 1353, 1363 & n. 12 (N.D.Ga.2007). While case law on this issue appears to be mixed, the Georgia Court
      of Appeals has found that an unjust enrichment claim, pled as an alternative to recovery under a contract claim, fails
      as a matter of law if a governing contractual provision is indisputably in place. Tidikis v. Network for Med. Commc'n &
      Research LLC, 274 Ga.App. 807, 619 S.E.2d 481, 486 (Ga.Ct.App.2005); see also Huddle House, Inc. v. Two Views,
      Inc., No. 1:12–CV–03239–RWS, 2013 WL 1390611, at *4 (N.D.Ga. Apr.4, 2013). Because the parties do not dispute the
      validity or the applicability of the express warranty at issue here, the Court finds that an unjust enrichment claim cannot
      survive the Rule 12(b)(6) analysis even if pled in the alternative.
13    The Court already supra dismissed Boyd's unjust enrichment claim under Alabama law, on the basis of the existence
      of a governing express contract.


End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            13
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 253 of 300 PageID: 561




                         EXHIBIT O
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 254 of 300 PageID: 562
Archer v. Holmes, Not Reported in Fed. Supp. (2018)
2018 WL 534475

                                                           This dispute stems from the Defendant Holmes' alleged
                                                           refusal to give credit to or share profits with the Plaintiff
                 2018 WL 534475
                                                           stemming from the Plaintiff’s alleged co-authorship
   Only the Westlaw citation is currently available.
                                                           or sole-authorship of twenty-nine different sound
            United States District Court,
           N.D. Georgia, Atlanta Division.                 recordings. 2 According to the Complaint, the Plaintiff,
                                                           Arsenio Archer, and Holmes began a professional
            Arsenio ARCHER, Plaintiff,                     relationship in June of 2014 as music producers, the goal
                        v.                                 of which was to co-author and co-produce songs for music
          London HOLMES p/k/a We Got                       artists. 3 Archer agreed to the relationship in reliance on
       London on da Track, et al., Defendants.             Holmes' representation that he would receive an equal
                                                           share of any income generated from sound recordings
      CIVIL ACTION FILE NO. 1:17-CV-2051-TWT
                                                           which he helped to produce. 4 During the course of their
                          |
                                                           working relationship, Archer exercised “complete creative
                 Signed 01/23/2018
                                                           freedom” to alter the sound recordings and produced
Attorneys and Law Firms                                    “essential elements to complete each project.” 5

Lauren R. McAlpin, Thomas E. Reynolds, Jr., Reynolds
                                                           At some point, Holmes began to claim sole production
Law Group, LLC, Atlanta, GA, for Plaintiff.
                                                           credits for both the works he created jointly with Archer
Brian Caplan, Reitler Kailas & Rosenblatt LLC, New         and the works Archer claims he authored himself. 6
York, NY, Alan Stuckey Clarke, Harry Donival Dixon,        Holmes also began to make various licensing agreements
III, Taylor English Duma LLP, Eileen Elizabeth Hintz       with publishers, distributors, and record labels without
Rumfelt, Miller & Martin, PLLC, Derek Mikal Wright,        obtaining Archer’s consent to do so. 7 Meanwhile, Archer
Derek M. Wright, LLC Attorney at Law, Jordan Arkin,        claims he has not been compensated or credited as an
Hayden R. Pace, Stokes Wagner, ALC, Atlanta, GA,
                                                           author or producer of the recordings. 8
Namisha D. Patel, Roy Hyrum Maughan, Jr., The
Maughan Law Firm, LLC, Baton Rouge, LA, for
                                                            *2 Archer filed this action on June 5, 2017, against
Defendants.
                                                           Holmes and the Corporate Defendants. In his original
                                                           Complaint, Archer alleged eight counts in all. In
                                                           Count I, he sought a declaratory judgment against
               OPINION AND ORDER                           all Defendants establishing his ownership rights in
                                                           the sound recordings. In Count II, he sought an
THOMAS W. THRASH, JR., United States District
                                                           accounting of all income generated from the sound
Judge
                                                           recordings. In Counts III and IV, Archer claimed
 *1 This is a copyright infringement case. It is before    copyright infringement against Holmes and the Corporate
the Court on the Defendant London Holmes' Motion to        Defendants, respectively. In Count V, Archer claimed
Dismiss [Doc. 20], and the Defendant Songs of YSL Music    vicarious copyright infringement against the Corporate
Publishing’s Motion to Dismiss [Doc. 24], to which other   Defendants. In Count VI, he alleged violations of the
                                                           Lanham Act. Lastly, Archer included a claim for fraud
Corporate Defendants have joined [Docs. 58, 65]. 1 For
                                                           against Holmes in Count VII, and claims for unjust
the following reasons, Holmes' Motion to Dismiss [20]
                                                           enrichment against all of the Defendants in Count VIII.
is GRANTED in part and DENIED in part, and the
Corporate Defendants' Motions to Dismiss [Docs. 24, 58,
                                                           Since filing the Complaint, Archer has voluntarily
65] are GRANTED.
                                                           dismissed Counts IV-VI against all Defendants, and
                                                           partially dismissed Count III against Holmes. All that
                                                           remains, therefore, are claims for declaratory judgment
                     I. Background                         and accounting against all Defendants (Counts I-II),
                                                           a claim for copyright infringement against Holmes for



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    1
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 255 of 300 PageID: 563
Archer v. Holmes, Not Reported in Fed. Supp. (2018)
2018 WL 534475

the two songs Archer claims he solely authored (Count           infringement claim” will serve to prevent preemption. 17
III), one claim for fraud against Holmes (Count VII),           Put another way, state law claims are equivalent to, and
and claims for unjust enrichment against all Defendants         thus preempted by, copyright infringement claims unless
(Count VIII). Holmes now moves to dismiss the fraud             they are substantively different from one another.
and unjust enrichment claims against him. The Corporate
Defendants, 9 meanwhile, move to dismiss Archer’s               Turning to the case at hand, though the fraud and
unjust enrichment claims. The Court will address the            copyright claims are based on similar facts—Holmes'
claims against Holmes and the Corporate Defendants              licensing of the recordings without Archer’s permission—
separately.                                                     the fraud claim requires proof that Holmes intentionally
                                                                misled Archer via a false representation. 18 This false
                                                                representation, similar to breach of duty in trade secrets
                    II. Legal Standard                          cases, is an essential element of a fraud claim that is
                                                                not present in a copyright claim. 19 Because the false
A complaint should be dismissed under Rule 12(b)(6)             representation of a material fact is not only a required
only where it appears that the facts alleged fail to state a    element, but in truth the “gravamen” of a fraud claim,
“plausible” claim for relief. 10 A complaint may survive        it adds the extra element that qualitatively distinguishes
a motion to dismiss for failure to state a claim, however,      Archer’s fraud claim from copyright infringement. 20 The
even if it is “improbable” that a plaintiff would be able       fraud claim, therefore, is not preempted by the Copyright
to prove those facts; even if the possibility of recovery is    Act.
extremely “remote and unlikely.” 11 In ruling on a motion
to dismiss, the court must accept the facts pleaded in the      But the same cannot be said for Archer’s unjust
complaint as true and construe them in the light most           enrichment claim. Under Georgia law, unjust enrichment
favorable to the plaintiff. 12 Generally, notice pleading is    applies where “there is no legal contract and when there
                                                                has been a benefit conferred which would result in an
all that is required for a valid complaint. 13 Under notice
pleading, the plaintiff need only give the defendant fair       unjust enrichment unless compensated.” 21 These claims
notice of the plaintiff’s claim and the grounds upon which      are generally regarded as equivalent to copyright claims
it rests. 14                                                    and, therefore, preempted. 22 This is because, “under
                                                                these quasi-contractual theories, the plaintiff need only
                                                                prove that the defendant was unjustly enriched through
                                                                the use of her idea or work.” 23 The heart and soul of such
                      III. Discussion
                                                                a claim is the violation of the copyright.
   A. Claims against Holmes
Section 301(a) of the Copyright Act expressly preempts          Using the facts of this case as an example, the gist of
all legal or equitable rights that “are equivalent to any of    Archer’s claim for unjust enrichment is that Holmes failed
                                                                to pay him money he was owed as a co-owner in the
the exclusive rights within the scope of copyright....” 15
                                                                works, and that Holmes should not be allowed to be
The parties agree that the sound recordings at issue are
                                                                unjustly enriched by his unauthorized use of the sound
governed by the Copyright Act. The only question is
                                                                recordings. No other elements—like a breach of fiduciary
whether Archer’s claims for fraud and unjust enrichment
                                                                duty, a false representation, or a breach of a promise in a
are “equivalent to” Archer’s potential copyright claims.
                                                                contract—need to be proven other than Holmes' violation
                                                                of Archer’s rights as the owner of the copyright. This is no
 *3 Courts in this Circuit have said that state laws
                                                                different from a copyright claim.
are not preempted if they require plaintiffs to prove
additional elements over and above those necessary for
                                                                 *4 The Plaintiff counters that while quasi-contract
copyright claims. 16 As the Eleventh Circuit has made
                                                                claims (e.g., unjust enrichment) may be preempted,
clear, however, not just any extra element will do. Rather,
                                                                contracts implied-in-fact are not necessarily preempted.
only that extra element which “changes the nature of the
                                                                Because he alleged Holmes promised to pay him for his
action so that it is qualitatively different from a copyright


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 256 of 300 PageID: 564
Archer v. Holmes, Not Reported in Fed. Supp. (2018)
2018 WL 534475

work in one paragraph of the Complaint, 24 the Plaintiff      Court read the Complaint broadly and graciously, any
contends that Holmes breached a contractual promise and       purported breach of contract claim on the facts contained
that because this is an element not present in a copyright    in the Complaint would be preempted.
claim, his claim should survive as a result. The Plaintiff
is correct that there is a crucial distinction between        In addition to his preemption arguments, Holmes also
quasi-contract claims and implied-in-fact contract claims.    argues that the fraud claim has not been sufficiently
Whereas a quasi-contract is a “fictitious contract” created   pleaded under Rule 9(b). 31 In particular, citing Brazil
by courts to prevent injustice, a contract implied-in-fact    v. Janssen Research & Development, LLC, 2016 WL
is “a true contract that arises from the tacit agreement      4844442 at *1 (N.D. Ga. Mar. 24, 2016) (Murphy, J.),
of the parties.” 25 Claims based on quasi-contract are        Holmes argues that the Complaint does not allege specific
equitable claims, while claims based on contracts implied-    statements by the Defendant on which the Plaintiff relied.
in-fact are regular breach of contract claims. As discussed   But the Complaint in this case is very different from
in the previous paragraph, quasi-contract claims—like         the complaint at issue in Brazil. In that case, which had
unjust enrichment—are almost always preempted. Breach         multiple defendants, the plaintiff merely stated that there
of contract claims, on the other hand, are not necessarily    were misrepresentations without specifying what those
so if a plaintiff can show that rights separate from those    misrepresentations were or who said them. But here,
                                                              the Complaint states that Holmes made representations,
he held as a copyright owner were violated. 26
                                                              before their working relationship began, that Archer
                                                              would receive an equal share of any royalties earned
But while the Plaintiff certainly deserves credit for
articulating this somewhat knotty distinction, the Court      from any sound recordings they produced together. 32
does not see how it is relevant here as the Plaintiff’s       The Plaintiff has provided the who, what, where, when,
Complaint never asserts a claim for breach of contract.       and how of the alleged fraud. 33 As such, the Defendant
The Plaintiff may not successfully argue in a response        has received the requisite notice as to which of his actions
brief to a motion to dismiss that one throwaway allegation    were allegedly fraudulent. This satisfies the pleading
buried deep in the Complaint suddenly serves as the           requirements of Rule 9(b). 34 For these reasons, Holmes'
basis for an entirely new cause of action. But even if he     motion to dismiss is granted as to the unjust enrichment
could, this novel contract claim would still fail. While      claim, but denied regarding the fraud claim.
courts have found promises to pay contained in implied
contracts sufficient to overcome preemption, 27 contract
claims “which seek[ ] to enforce only rights that copyright     B. Unjust Enrichment Claims Against the Corporate
law itself accords plaintiff” are preempted because a           Defendants
promise to do that which copyright law already requires        *5 The Plaintiff’s unjust enrichment claims against
does not contain the “extra element” required to prevent      the Corporate Defendants also fail, albeit for different
                                                              reasons. The Plaintiff alleges that when the Corporate
preemption. 28
                                                              Defendants signed licensing agreements with Holmes,
                                                              they were unjustly enriched because they never paid the
In this case, Holmes allegedly promised to “split the
                                                              Plaintiff as a co-owner. 35 The Plaintiff never alleges,
income generated from the sound recordings....” 29 He did
                                                              however, that the Corporate Defendants negotiated with
not promise to pay Archer for his labor, to give Archer
                                                              the Plaintiff or that they even knew he existed. In other
an interest in some unrelated asset, or to assign credit in
                                                              words, there is no alleged relationship at all between
any particular way. The only promise Holmes made was
                                                              the Corporate Defendants and the Plaintiff. Any benefits
to pay Archer a co-owner’s share of any income generated
                                                              the Corporate Defendants received from the Plaintiff,
from works of which he was to be a co-owner. This
                                                              therefore, were received indirectly through Holmes. But
“promise” is merely an acknowledgment of that which
                                                              in Georgia, unjust enrichment claims lie only in those
Archer would already enjoy as a co-owner or sole owner
                                                              situations where a defendant has received a direct benefit
of the copyrights. 30 Any breach of this “promise” would
                                                              from a plaintiff. 36 Indeed, any other result would lead
also be a violation of the copyright, and vice-versa. The
                                                              to widespread liability for record companies who deal in
two claims are effectively the same. Thus, even if this
                                                              good faith with those who they believe are the true owners



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 257 of 300 PageID: 565
Archer v. Holmes, Not Reported in Fed. Supp. (2018)
2018 WL 534475

of copyrights. The unjust enrichment claim against the           DENIED in part. Songs of YSL Music Publishing, et al.’s
                                                                 Motions to Dismiss [Doc. 24, 58, 65] are GRANTED.
Corporate Defendants is inappropriate under Georgia law
and is dismissed.
                                                                 SO ORDERED, this 23 day of January, 2018.


                         IV. Conclusion                          All Citations

For the reasons stated above, the Defendant Holmes'              Not Reported in Fed. Supp., 2018 WL 534475
Motion to Dismiss [Doc. 20] is GRANTED in part and


Footnotes
1     The Corporate Defendant TIG7 Publishing filed a motion [Doc. 65] to join in Holmes' and YSL’s Motions to Dismiss.
      Meanwhile, the following Corporate Defendants filed a separate Motion to Dismiss [Doc. 58] that consists only of
      a statement adopting Holmes' and YSL’s Motions to Dismiss in their entirety: Theory Entertainment, LLC d/b/a 300
      Entertainment, BMG Rights Management (US) LLC d/b/a Gold Songs, WEA International Inc., Warner-Tamerlane
      Publishing Corp., Warner Music Group Corp., Atlantic Recording Corporation, Sony/ATV Music Publishing LLC, EMI
      Blackwood Music Inc., Songs of Universal Inc., Universal Music Group, Inc., and Grand Hustle, LLC.
2     Compl. ¶ 6. The songs are: “Section” by 2 Chainz feat. Lil Wayne; “Retaliation” by Boosie Badazz; “Street Shit”, “Don't
      You Change”, “Kodak”, “Ride”, “Black Lives Matter”, “How You Feel”, and “Bullshit” by Dae Dae; “Good Girls” by Verse
      Simmonds; “I Don't Belong to You” by KeKe Palmer; “About the Money” by T.I. feat. Young Thug; “Peanut Butter Jelly”
      by T.I.; “730”, “Tell em”, “Keep it Going”, “Lifestyle”, “Sho Me Love”, and “Take Kare” by Rich Gang; “Gold Bottles”, and
      “Hell you talkin bout” by Young Jeezy; “Check”, “Numbers”, “Memo”, “Digits”, “Worth It”, “Tattoos”, and “Again” by Young
      Thug; and “Sneakin” by Drake feat. 21 Savage. Archer claims that “How You Feel” and “Bullshit” were authored solely
      by him. Id. at ¶¶ 56, 62. The remainder were joint works between Archer and Holmes. See, e.g., id. at ¶ 60.
3     Id. at ¶ 33.
4     Id. at ¶ 37.
5     Id. at ¶¶ 34-35.
6     Id. at ¶ 39.
7     Id. at ¶¶ 40-41. Many of these third parties are joined as Defendants.
8     Id. at ¶ 44.
9     As mentioned above in note 1, a number of Defendants have joined YSL’s motion to dismiss. Collectively, the Court
      refers to these as the “Corporate Defendants.” Lest there be any confusion, however, it should be pointed out that there
      are a number of other corporate Defendants who have not moved to dismiss Archer’s claims against them. This Order
      does not address those claims.
10    Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009); Fed. R. Civ. P. 12(b)(6).
11    Bell Atlantic v. Twombly, 550 U.S. 544, 556 (2007).
12    See Quality Foods de Centro America, S.A. v. Latin American Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994-95 (11th
      Cir. 1983); see also Sanjuan v. American Bd. of Psychiatry & Neurology, Inc., 40 F.3d 247, 251 (7th Cir. 1994) (noting
      that at the pleading stage, the plaintiff “receives the benefit of imagination”).
13    See Lombard’s, Inc. v. Prince Mfg., Inc., 753 F.2d 974, 975 (11th Cir. 1985), cert. denied, 474 U.S. 1082 (1986).
14    See Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citing Twombly, 550 U.S. at 555).
15    17 U.S.C. § 301(a).
16    See, e.g., Howard v. Sterchi, 725 F. Supp. 1572, 1578 (N.D. Ga. 1989).
17    Bateman v. Mnemonics, Inc., 79 F.3d 1532, 1549 (11th Cir. 1996) (quotations omitted) (emphasis in original).
18    O.C.G.A. § 51-6-2(a).
19    See Bateman, 79 F.3d at 1549 (“[t]he defendant’s breach of duty is the gravamen of such trade secret claims, and
      supplies the ‘extra element’ that qualitatively distinguishes such trade secret causes of action from claims for copyright
      infringement that are based solely upon copying.”) (quoting Computer Assocs. Int'l, Inc. v. Altai, Inc., 982 F.2d 693, 717
      (2d Cir. 1992)).




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            4
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 258 of 300 PageID: 566
Archer v. Holmes, Not Reported in Fed. Supp. (2018)
2018 WL 534475

20    Altai, 982 F.2d at 717. See also Maxient, LLC v. Symplicity Corp., 63 F. Supp. 3d 592, 598 (E.D. Va. 2014) (finding
      computer fraud claim not preempted for similar reasons).
21    Clark v. Aaron's, Inc., 914 F. Supp. 2d 1301, 1309 (N.D. Ga. 2012) (quotation omitted).
22    See 1 Nimmer on Copyright § 1.01[B][1][g] (2017) (“a state law cause of action for unjust enrichment or quasi contract
      should be regarded as an ‘equivalent right’ and hence, pre-empted insofar as it applies to copyright subject matter.”).
23    Forest Park Pictures v. Universal Television Network, Inc., 683 F.3d 424, 432 (2d Cir. 2012).
24    See Compl. ¶ 37.
25    1-1 Corbin on Contracts § 1.20 (2017).
26    See, e.g., Forest Park Pictures, 683 F.3d at 432 (finding breach of contract claim not preempted where there was a
      promise to pay for the use of the plaintiff’s ideas); 5 Nimmer on Copyright § 19D.03[C][2] (arguing that implied-in-fact
      contract claims should not be preempted per se).
27    See, e.g., Forest Park Pictures, 683 F.3d at 432.
28    5 Nimmer on Copyright § 19D.03[C][2][b] (2017)
29    Compl. ¶ 37.
30    Thomson v. Larson, 147 F.3d 195, 199 (2d Cir. 1998) (“Joint authorship entitles the co-authors to equal undivided interests
      in the whole work—in other words, each joint author has the right to use or to license the work as he or she wishes,
      subject only to the obligation to account to the other joint owner for any profits that are made.”)
31    Fed. R. Civ. P. 9(b).
32    Compl. ¶ 37.
33    Brazil, 249 F. Supp. 3d at 1339 (“This means that to state an actionable claim for fraud, the plaintiff must state the who,
      what, when[,] where, and how.”) (quoting Jenkins v. BAC Loan Servicing LP, 822 F.Supp.2d 1369, 1380 (M.D. Ga. 2011)).
34    See Ackerman v. Nat'l Prop. Analysts, Inc., 887 F.Supp. 494, 505 (S.D.N.Y. 1992) (“Generally, to survive a Rule 9(b)
      motion, a plaintiff claiming fraud must apprise each defendant of the scope of his or her participation in the alleged fraud.”).
35    Compl. ¶ 161.
36    See Peterson v. Aaron's, Inc., No. 1:14-CV-1919-TWT, 2015 WL 5479877, at *2 (N.D. Ga. Sept. 16, 2015) (holding that
      indirect benefits are insufficient to sustain a claim for unjust enrichment); In re White, 559 B.R. 787, 807 (Bankr. N.D. Ga.
      2016) (“... Georgia law does not support claims of unjust enrichment that arise from indirect benefits.”).


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 259 of 300 PageID: 567




                         EXHIBIT P
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 260 of 300 PageID: 568
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327

                                                              2001, MMM filed its Articles of Organization, which listed
                                                              two members, Plaintiff and Sheri Huff (“S.Huff”). (Id. at
                 2011 WL 5597327
                                                              ¶ 19.) It appears that MMM was run entirely by Pixler
   Only the Westlaw citation is currently available.
                                                              and A. Huff, and that Plaintiff had no involvement with
    United States District Court, W.D. Kentucky,
                                                              the operations of the company. At some point, Michele
                Louisville Division.
                                                              Brown became the secretary and personal assistant to
              Roxann PIXLER, Plaintiff                        A. Huff and became involved with MMM. (Id. at ¶ 21.)
                        v.                                    In MMM's 2002 Annual Report, Brown was listed as
          Anthony HUFF, et. al., Defendants.                  a member or manager of MMM, along with Plaintiff
                                                              and S. Huff. (Id. at ¶ 20.) When MMM was initially
         Civil Action No. 3:11–CV–00207–JHM.                  created, Brian N. Sly, a California business man, loaned
                             |                                the business approximately $3.9 million dollars. (Id. at ¶
                       Nov. 17, 2011.                         43.)

Attorneys and Law Firms                                       MMM was established as a “risk manager.” (Id. at ¶
                                                              23.) In this line of work, MMM would collect premiums
Gregory D. Simms, Gruner & Simms, PLLC, Steven R.
                                                              and fees from clients and would in turn pay premiums to
Romines, Romines Weis & Young, PSC, Louisville, KY,
                                                              insurance carriers that provided workers' compensation
for Plaintiff.
                                                              insurance coverage. (Id. at ¶ 24.) MMM also provided
Judson B. Wagenseller, Louisville, KY, for Defendants.        consulting services to various entities. (Id. at ¶ 25.)

                                                              In 2004, MMM acquired Certified Services, Inc., which
                                                              itself owned several subsidiaries. (Id. at ¶ 27.) Beginning
      MEMORANDUM OPINION AND ORDER
                                                              in 2005, A. Huff established several companies including,
JOSEPH H. McKINLEY, JR., Chief Judge.                         Oxygen Unlimited, LLC; Oxygen II, LLC (later renamed
                                                              River Falls Investments, LLC); O2 HR, LLC; O2 HR
 *1 This matter is before the Court on Defendant Brian        Safety & Claims, LLC (later renamed W. Anthony Huff,
N. Sly's Motion to Dismiss [DN 10]; Defendants A.             LLC and renamed again River Falls Equities, LLC); W.A.
Huff, S. Huff, Michele Brown, Anthony Russo, River            Huff, LLC; and SDH Realty, Inc. (Id. at ¶¶ 29–32, 41,
Falls Investments, LLC, Oxygen Unlimited, LLC, River          42.) Thomas Bean, helped A. Huff establish and manage
Falls Equities, LLC, SDH Realty, Inc., W.A. Huff,             River Falls Investments, LLC and River Falls Equities,
LLC, and The Huff Grandchildren Trust's Motion for            LLC. (Id. at ¶ 44.) In her Amended Complaint, Plaintiff
More Definite Statement [DN 12]; Defendant Thomas             alleges that A. Huff used at least two of these entities, SDH
Bean's Motion to Dismiss [DN 30]; Defendant Huff Farm         Realty, Inc. and W.A. Huff, LLC, to funnel money from
(Horsebranch) Inc.'s Motion to Dismiss [DN 34]; and           MMM for illegal purposes. (Id. at ¶¶ 41–42.)
Plaintiff Roxann Pixler's Motion to Strike [DN 33] and
Motion for Extension of Time [DN 36]. Fully briefed,          In 2006, Plaintiff was told that her share in MMM
these matters are ripe for decision.                          was virtually worthless. (Id. at ¶ 35.) However, A. Huff
                                                              expressed interest in purchasing her share and paid
                                                              Plaintiff $170,000 as a partial buy-out. (Id.) Plaintiff
                                                              eventually became suspicious of A. Huff and began to
                   I. BACKGROUND
                                                              investigate the business dealings of MMM. She was able to
This case centers around the creation and operation           obtain a copy of the MMM books in 2008 and discovered
of Midwest Merger Management, LLC (“MMM”). In                 what she believed to be “accounting discrepancies that
2001, Plaintiff Roxann Pixler's husband, Danny Pixler,        could not be reconciled.” (Id. at ¶ 39.) Plaintiff filed suit
and Anthony Huff (“A.Huff”) formed MMM. (Amend.               against A. Huff and many other parties in April 2011.
Compl. at ¶ 18.) For reasons that are not entirely clear to
the Court, Pixler and A. Huff placed their shares in the
company in their respective wives' names. (Id.) On July 20,



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 261 of 300 PageID: 569
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327


                                                                   Serras v. First Tennessee Bank Nat'l Ass'n, 875 F.2d
                     II. DISCUSSION                                1212, 1214 (6th Cir.1989). If the court determines the
                                                                   jurisdictional issue on written submissions only, the
A. Brian Sly
                                                                   plaintiff “need only make a prima facie showing of
 *2 Defendant Sly has challenged Plaintiff's Complaint
                                                                   jurisdiction.” Compuserve, Inc. v. Patterson, 89 F.3d 1257,
on a number of grounds. Defendant Sly has moved for
                                                                   1262 (6th Cir.1996). When making such a determination
dismissal under Fed.R.Civ.P. 12(b)(2) for lack of personal
                                                                   without an evidentiary hearing, “the court must consider
jurisdiction, under Fed.R.Civ.P. 9(b) for failure to plead
                                                                   the pleadings and affidavits in a light most favorable
fraud with particularity, and under Fed.R.Civ.P. 12(b)
                                                                   to the plaintiff.” Id. Furthermore, the court must “not
(6) for failure to state a claim upon which relief can be
                                                                   consider facts proffered by the defendant that conflict with
granted.
                                                                   those offered by the plaintiff.” Neogen Corp. v. Neo Gen
                                                                   Screening, Inc., 282 F .3d 883, 887 (6th Cir.2002).
i. Lack of Personal Jurisdiction
The Supreme Court has held that personal jurisdiction              In a diversity case, a federal court determines whether
“is an essential element of the jurisdiction of a district ...     personal jurisdiction exists over a nonresident defendant
court,' without which the court is ‘powerless to proceed to        by applying the law of the state in which it sits. Third
an adjudication.’ “ Ruhrgas AG v. Marathon Oil Co., 526            Nat'l Bank v. WEDGE Group Inc., 882 F.2d 1087, 1089
U.S. 574, 584 (1999) (quoting Emp'rs Reinsurance Corp.             (6th Cir.1989). The Court applies a two-step inquiry to
v. Bryant, 299 U.S. 374, 382 (1937); see also Steel Co.            determine whether it may exercise personal jurisdiction
v. Citizens for a Better Env't, 523 U.S. 83, 94–95 (1998)          over a non-resident defendant: “(1) whether the law of the
(“The requirement that jurisdiction be established as a            state in which the district court sits authorizes jurisdiction,
threshold matter spring[s] from the nature and limits of the       and (2) whether the exercise of jurisdiction comports
judicial power of the United States and is inflexible and          with the Due Process Clause.” Brunner v. Hampson, 441
without exception.”) (internal quotation marks omitted).           F.3d 457, 463 (6th Cir.2006). The district court's exercise
Furthermore, if a court “can readily determine that it lacks       of jurisdiction over an out-of-state defendant must be
jurisdiction over the cause or the defendant, the proper           consistent with both the forum state's long-arm statute
course would be to dismiss on that ground.” Sinochem               and the constitutional requirements of due process. Id.;
Intern. Co. Ltd. v. Malaysia Intern. Shipping Corp., 549           CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th
U.S. 422, 436 (2007). Accordingly, the Court will address          Cir.2007); Appriss Inc. v. Information Strategies, Inc.,
its jurisdiction over the defendant before addressing the          2011 WL 3585890, at *2 (W.D.Ky. Aug. 16, 2011).
merits of Plaintiff's individual claims.                           Furthermore, “[p]ersonal jurisdiction must be established
                                                                   with respect to each cause of action.” Morris Aviation,
When addressing a motion to dismiss for lack of personal           LLC v. Diamond Aircraft Indus ., Inc., 730 F.Supp.2d 683,
jurisdiction, “there is no statutory direction ..., [therefore,]   694 (W.D.Ky.2010).
the mode of its determination is left to the trial court.”
Gibbs v. Buck, 307 U.S. 66, 71–72 (1939). However,                  *3 Until recently, the Kentucky long-arm statute,
                                                                   K.R.S. § 454.210, had been interpreted “to reach to the
  case law establishes a settled procedural scheme to guide        full constitutional limits of due process in entertaining
  trial courts in the exercise of this discretion. If it decides   jurisdiction over non-resident defendants.” Wilson v.
  that the motion can be ruled on before trial, the court          Case, 85 S.W.3d 589, 592 (Ky.2002). In Caesars Riverboat
  “may determine the motion on the basis of affidavits             Casino, LLC v. Beach, 336 S.W.3d 51 (Ky.2011), the
  alone; or it may permit discovery in aid of the motion; or       Kentucky Supreme Court expressly overruled Wilson and
  it may conduct an evidentiary hearing on the merits of           held that the Kentucky long-arm statute does not extend
  the motion.” Marine Midland Bank, N.A. v. Miller, 664            to the full limit of due process and requires its own
  F.2d 899, 904 (2d Cir.1981). However the court handles           separate analysis. Caesars, 336 S.W.3d at 57.
  the motion, the plaintiff always bears the burden of
  establishing that jurisdiction exists.                           Kentucky's long-arm statute requires a two-prong
                                                                   showing before a court can exercise personal jurisdiction
                                                                   over a non-resident. First, the court must find that a


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 262 of 300 PageID: 570
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327

non-resident's conduct or activities fall within one of nine     *4 Both Plaintiff and Defendant Sly have submitted two
enumerated provisions in K.R.S. § 454.210. Only three of        declarations, sworn to under penalty of perjury, in an
those provisions are applicable to the facts underlying the     attempt to demonstrate or dispel the notion that the Court
present motion against Defendant Sly; K.R.S. § 454.210(2)       has personal jurisdiction over Defendant Sly. While the
(a)(1), (3), and (4). 1 If this first prong is satisfied then   Federal Rules of Civil Procedure specifically address the
the second prong requires the Court to determine if the         use of affidavits and declarations to support or oppose
plaintiff's claim arises from the defendant's actions. See      a motion for summary judgment, the Rules are silent
K.R.S. § 454.210(2)(b) (“When jurisdiction over a person        regarding their use to support or oppose a motion to
is based solely upon this section, only a claim arising from    dismiss under Rule 12(b). Compare Fed.R.Civ.P. 56(c),
acts enumerated in this section may be asserted against         with Fed.R.Civ.P. 12(b). “Because there are no specific
him.”) Accordingly, “even when the defendant's conduct          procedures or rules governing evidentiary rulings in
and activities fall within one of the enumerated categories,    connection with a motion to dismiss, courts consistently
the plaintiff's claim still must ‘arise’ from that conduct or   look to Rule 56 for guidance.” Foshee v. Forethought
activity before long-arm jurisdiction exists.” Caesars, 336     Fed. Sav. Bank, 2010 WL 2158454, at *3 (W .D.Tenn.
S.W.3d at 56. The court in Caesars conceded that “[t]he         May 7, 2010); see also Ohio Nat'l Life Ins. Co. v. United
phrase ‘arising from’ may reasonably be subject to various      States, 922 F.2d 320, 327 (6th Cir.1990) (finding that
interpretations.” Id. at 58. In evaluating the meaning of       “[a]lthough the district court has considerable discretion
that phrase, the Kentucky Supreme Court found that              in devising procedures for resolving questions going to
“[i]f there is a reasonable and direct nexus between the        subject matter jurisdiction, courts frequently look to Rule
wrongful acts alleged in the complaint and the statutory        56 for guidance in ruling upon evidentiary matters under
predicate for long-arm jurisdiction, then jurisdiction is       12(b)(1).”).
properly exercised.” Id. at 59. The court went on to say
that “the analysis must necessarily be undertaken on a          Under Rule 56(c), “[a]n affidavit or declaration used to
case by case basis” and that “[t]rial courts will ultimately    support or oppose a motion must be made on personal
have to depend upon a common sense analysis, giving the         knowledge, set out facts that would be admissible in
benefit of the doubt in favor of jurisdiction.” Id.             evidence, and show that the affiant or declarant is
                                                                competent to testify on the matters stated.” Fed.R.Civ.P.
In the instant case, Plaintiff has alleged two claims           56(c). The Court sees no reason why an affidavit or
against Defendant Sly, breach of fiduciary duty and unjust      declaration submitted in connection with a motion to
enrichment. The following factual allegations related           dismiss under Rule 12(b)(2) should be treated any
to Defendant Sly are contained within the Amended               differently. Therefore, to the extent any affidavit or
Complaint: (1) Defendant Brian Sly is a citizen of the          declaration submitted by the parties is not based upon
State of California, (Amend.Compl.¶ 11); (2) Defendant          personal knowledge or contains inadmissible evidence, the
Sly loaned approximately $3.9 million dollars to A.             Court will not consider such portions in determining the
Huff, however, he was re-paid $5.3 million with funds           issue of personal jurisdiction. See United Tech. Corp. v.
from MMM, (Id. at ¶ 43); and (3) Plaintiff relied               Mazer, 556 F.3d 1260, 1277 (11th Cir.2009) (finding that
on representations of Sly that the company was being            when a court is determining a Rule (12)(b)(2) motion to
operated lawfully (Id. at ¶ 46). In support of Count            dismiss that it should “consider[ ] ‘only those portions of
III, Breach of Fiduciary Duty, Plaintiff alleges that she       the [affidavit] that set forth specific factual declarations
reposed trust and confidence in Sly who therefore had a         within the affiant's personal knowledge.’ ”); Cooper v.
duty of utmost good faith, trust, confidence and candor         McDermott Int'l, Inc., 62 F.3d 395, at *5 (5th Cir.1995)
to the Plaintiff, and that Sly breached that duty and           (unpublished) (holding that “[h]earsay is not properly
caused damage to the Plaintiff. (Id. at ¶ 62–62.) In support    included in an affidavit” submitted with a Rule 12(b)(2)
of Count VI, Unjust Enrichment, Plaintiff alleges that          motion.).
Sly received benefits from the Plaintiff's participation in
MMM for which the Plaintiff has not been adequately             In support of his motion to dismiss, Defendant Sly
compensated, which benefits were to the detriment of            has submitted two sworn declarations wherein he states
Plaintiff. (Id. at ¶¶ 75–76.)                                   that he is a resident of California who has never
                                                                lived, owned real property, owned any other assets



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 263 of 300 PageID: 571
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327

or personal property, maintained any bank or other                that Defendant Sly invested at least $4,000,000 in MMM
accounts, maintained any regular business activities, paid        between 2001 and the present. (Id. at ¶ 10.)
taxes, or maintained any employees, contractors or agents
in the Commonwealth of Kentucky. (Sly's Decl. in                  In her Supplemental Declaration filed approximately six
Support of Mot. to Dismiss ¶¶ 2–3 [DN 10].) Defendant             weeks after her initial declaration, Plaintiff again makes
Sly further maintains that he never spoke to Plaintiff            a number of statements based upon her “knowledge
regarding business while either of them were in Kentucky,         and belief.” (See Pl.'s Decl. in Supp. Pl.'s Supp. Resp.
rather, all of his contacts with Plaintiff in Kentucky were       to Def. Brian Sly's Mot. to Dismiss [DN 37].) In
of a social nature. (Id. at ¶¶ 4–7.)                              this second declaration, Plaintiff states that it is her
                                                                  “knowledge and belief” that Defendant Sly held and
 *5 Sly does admit that he was in Kentucky to attend              sold an “equity position” in MMM, back to MMM for
a regular business meeting involving Oxygen Unlimited             over $15 million dollars in 2002. (Id. at ¶ 13.) Using the
II, LLC in May 2006, but that Plaintiff was not at that           same “knowledge and belief” preface, Plaintiff further
business meeting. (Id. at ¶ 5.) Sly further declares that         states that Defendant Sly was part of a large fraudulent
he did, in fact, loan MMM approximately $3,924,808.00             scheme that included soliciting investments for MMM
in 2001, an action that he considered and executed from           and Oxygen Unlimited, LLC, and agreeing to make large
his California home. (Sly's Supp. Decl. ¶ 2 [DN 39].) Sly         transfers of funds for “investment” purposes in these
states that he has only received $2,708,029.03 as a return        entities, which never resulted in business uses. (See id. at ¶¶
on his loan, and that he has lost approximately $1,216,779,       9–15.) Plaintiff claims that Defendant A. Huff purposely
which he does not expect to recover. (Id. at ¶¶ 4–5.) The         acted to perpetrate fraud against MMM by engaging in
payments that he did receive from MMM were all received           circular accounting practices, that benefitted Defendant
by Sly at his home in California and deposited in his             Sly, and that Defendant Sly was aware of such fraudulent
California bank accounts by him. (Id. at ¶ 4.) The last of        practices. (Id. at ¶¶ 16–17, 22.)
these repayments was received in 2005.(Id.) Defendant Sly
further states that he does not recall ever speaking with          *6 These “factual allegations” made by Plaintiff do not
Plaintiff regarding MMM, until approximately 2009 when            appear to be based upon personal knowledge, rather,
Plaintiff threatened to sue him. (Id. at ¶ 3.)                    they appear to be based upon conjecture, speculation,
                                                                  and belief. Although Plaintiff intentionally prefaced the
Plaintiff also filed two declarations opposing Defendant          majority of her statements with the phrase “knowledge
Sly's motion to dismiss. Plaintiff's declarations are             and belief” instead of “information and belief,” the use
prefaced with the statement that “[t]he following facts are       of such wording is insufficient to satisfy the requirement
within my own personal knowledge, and if called upon I            of personal knowledge. These statements made upon
could and would testify competently to these facts, except        “knowledge and belief” stand in stark contrast to the
as to those matters stated herein upon information and            other statements made by Plaintiff based upon personal
belief, and as to those matter [sic] I have a good faith and      knowledge, which do not contain such a preface. (See e.g.
reasonable basis to believe that they are true.” (Pl.'s Decl.     id. at 6.) Statements not made upon personal knowledge
in Supp. Pl.'s Resp. to Def. Brian Sly's Mot. to Dismiss          are not to be considered by courts in determining a
¶ 2 [DN 23].) Plaintiff states that she was a partial owner       motion for summary judgement under Rule 56 and such
of MMM beginning from its inception in 2001, and that             statements should not be considered in a motion to dismiss
she owned a significant portion of the company during the         under Rule 12(b)(2). See Totman v. Louisville Jefferson
time relevant to her Complaint. (Id. at ¶ 5.) The remaining       Cnty. Metro Gov't, 391 F. App'x 454, 464 (6th Cir.2010)
statements contained in her declaration are not made from         (finding that statements made to the best of a party's
personal knowledge but are made based on Plaintiff's              knowledge and belief go beyond personal knowledge and
“knowledge and belief.” (Id. at ¶¶ 6–13.) Plaintiff states        do not meet the evidentiary standard set forth in Rule
that it is her “knowledge and belief” that Defendant Sly          56); Plaskolite, Inc. v. Zhejiang Taizhou Eagle Mach.
has had “systematic and continuous” contacts with the             Co., Ltd., 2008 WL 5190049, at *5 (S.D.Ohio Dec. 9,
state of Kentucky since 1990, (Id. at ¶ 6), including being a     2008) (addressing a Rule 12(b)(2) motion to dismiss and
business affiliate of A. Huff since the early 1990's, (Id. at ¶   refusing to consider portions of an affidavit based upon
8). Plaintiff also states that is her “knowledge and belief”      the belief of the affiant); Doe I v. Al Maktoum, 2008



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            4
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 264 of 300 PageID: 572
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327

WL 4965169, at *5 (E.D.Ky. Nov. 18, 2008) (finding an           (a)(4). Furthermore, Plaintiff has not demonstrated that
affidavit based upon news stories and websites was not          Defendant Sly's alleged misrepresentation arose “out of
based upon personal knowledge and was insufficient to           the doing or soliciting of business or a persistent course
defeat a motion to dismiss under Rule 12(b)(2); Neewra,         of conduct or derivation of substantial revenue within
Inc. v. Manakh Al Khaleeg Gen. Trading and Contracting          the Commonwealth.” Id. Therefore, jurisdiction cannot be
Co., 2004 WL 1620874, at *2 n.3 (S.D.N.Y. July 20, 2004)        found under subsection (2)(a)(4).
(finding an affidavit based upon information and belief
was not based upon personal knowledge and was not to            Nor does K.R.S. § 454.210(2)(a)(1), transacting any
be considered in the determination of the Rule 12(b)(2)         business in the Commonwealth, provide the Court with
motion to dismiss).                                             the necessary jurisdiction. As the Kentucky Supreme
                                                                Court only recently stated that Kentucky's long-arm
Disregarding those “factual assertions” made upon               statute must be analyzed separately from due process,
Plaintiff's knowledge and belief, the Court finds that          there is little precedent by Kentucky courts analyzing the
there are few facts connecting Defendant Sly to the             phrase “transacting any business” in K.R.S. § 454.210(2)
Commonwealth of Kentucky for purposes of Plaintiff's            (a)(1). Under Kentucky law, statutes are to be “liberally
claims of breach of fiduciary duty and unjust enrichment.       construed with a view to promote their objects and
While the Court must draw all reasonable inferences in          carry out the intent of the legislature....” K.R.S. §
favor of Plaintiff, it need not disregard statements and        446.080(1). Furthermore, “words and phrases are to
facts made by the Defendant that are not contradicted.          ‘be construed according to the common and approved
Plaintiff's claim for breach of fiduciary duty is premised      usage of language’ unless a word has a certain technical
upon Defendant Sly allegedly misrepresenting to her the         meaning.” Workforce Dev. Cabinet v. Gaines, 276 S.W.3d
legality of MMM's operation. Plaintiff has produced             789, 792 (Ky.2008) (quoting K.R.S. § 446.080(4)).
no evidence demonstrating when, where or how this
misrepresentation was made. She has failed to produce           The term “transact” is defined as “to carry on or
evidence that it was made while either she or Defendant         conduct (business, negotiations, activities, etc.) to a
Sly was in the Commonwealth of Kentucky. Defendant              conclusion or settlement.” Random House Unabridged
Sly has submitted a declaration stating that he has never       Dictionary 2008 (2d ed.1993). In the instant case, the
spoken to Plaintiff over the phone when either he or            Amended Complaint alleges that Defendant Sly made
she was in the Commonwealth of Kentucky. (Def. Sly's            a loan to A. Huff. (Amend.Compl.¶ 43.) Defendant
Decl. ¶ 7.) He further states that the one time that he         Sly's Supplemental Declaration states that the loan was
interacted with Plaintiff in Kentucky was in May 2006           actually issued to MMM, a Kentucky corporate entity.
when he saw her at a social function following a business       (Def. Sly's Supp. Discl. ¶ 2.) Regardless of who initially
meeting involving Oxygen Unlimited II, LLC. (Id. at ¶ 5.)       received the funds, A. Huff or MMM, it is clear from
Defendant Sly states that this contact with Plaintiff was       the declarations that the money was intended to be a
purely a social one. 2                                          loan to MMM. Defendant Sly's declaration states that this
                                                                decision and the actual transfer of funds took place from
 *7 Looking first to Plaintiff's breach of fiduciary duty       his home in California. Regardless of where the loan was
claim, the Court can quickly eliminate K.R.S. § 454.210(2)      considered or executed, Defendant Sly placed $3.9 million
(a)(3) and (4) as creating jurisdiction. Plaintiff has failed   dollars into Kentucky corporation. The Court is satisfied
to demonstrate that the misrepresentation occurred in           that the loan at issue constitutes transacting business in
the Commonwealth, therefore jurisdiction cannot be              the Commonwealth.
found under subsection (2)(a)(3). As for subsection 2(a)
(4), assuming that the misrepresentation in some way            However, it is not enough that a defendant transact
affected Plaintiff in Kentucky, the Court finds that            business in the Commonwealth, a plaintiff must also
Plaintiff has failed to demonstrate that Defendant Sly          demonstrate that her claim arises from such a transaction.
“regularly does or solicits business, or engages in any         See K.R.S. § 454.210(2)(b); Caesars, 336 S.W.3d at 56.
other persistent course of conduct, or derives substantial      Plaintiff has not done so in the instant case. There are
revenue from goods used or consumed or services                 no factual allegations that support an inference that
rendered in this Commonwealth[.]” K.R.S. § 454.210(2)           Defendant Sly's alleged breach of a fiduciary duty is



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     5
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 265 of 300 PageID: 573
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327

connected to his transacting business by issuing MMM
a loan. The Court is unable to find a reasonable nexus           Having found that the Kentucky long-arm statute applies,
between Defendant Sly's loan and the Plaintiff's claim. A        the Court must also find that the exercise of personal
fiduciary duty is not imposed upon a lender by the simple        jurisdiction conforms with due process. “The relevant
act of making a loan. Furthermore, there are no facts            inquiry is whether the facts of the case demonstrate
alleged that suggest that the misrepresentation that MMM         that the nonresident defendant possesses such minimum
was being operated lawfully is connected whatsoever to           contacts with the forum state that the exercise of
Defendant Sly's loan. Without facts demonstrating how            jurisdiction would comport with ‘traditional notions of
her claim for breach of a fiduciary duty arises from             fair play and substantial justice.’ “ Theunissen, 935 F.2d
Defendant Sly's making of a loan, the Court finds that           1454, 1459 (6th Cir.1991) (quoting Int'l Shoe Co. v. State of
personal jurisdiction over this claim cannot be exercised        Washington, 326 U.S. 310, 316 (1945)). The Sixth Circuit
under K.R.S. § 454.210(2)(a)(1). Accordingly, the Court          has identified three criteria for determining whether
finds that Plaintiff has failed to demonstrate a prima facie     specific in personam jurisdiction may be exercised.
case of personal jurisdiction over Defendant Sly for the
breach of fiduciary duty claim.
                                                                             First,     the   defendant    must
 *8 Defendant Sly also challenges the Court's personal                       purposefully avail himself of the
jurisdiction regarding Plaintiff's unjust enrichment claim.                  privilege of acting in the forum
The Amended Complaint states that Defendant Sly made                         state or causing a consequence
a loan of approximately $3.9 million dollars to Defendant                    in the forum state. Second, the
A. Huff, but was repaid $5.3 million dollars from                            cause of action must arise from
MMM. (Amend.Compl.¶ 43.) Thirty-two paragraphs                               the defendant's activities there.
later, the Complaint states in conclusory terms that the                     Finally, the acts of the defendant
“Defendants [including Sly] received benefits from the                       or consequences caused by the
Plaintiff's participation in ‘MMM’ for which the Plaintiff                   defendant must have a substantial
has not been adequately compensated.” (Id. at ¶ 75.)                         enough connection with the forum
                                                                             state to make the exercise of
Plaintiff contends that the Court has jurisdiction over                      jurisdiction over the defendant
Defendant Sly for purposes of the unjust enrichment                          reasonable.
claim under the transacting business provision in K.R.S. §
454.210(2)(a)(1). As discussed above, Defendant Sly's loan
to a Kentucky company through A. Huff, is sufficient at          Southern Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374,
this prima facie stage to constitute transacting business        381 (6th Cir.1968). See also Theunissen, 930 F.2d at 1460;
in the Commonwealth. However, there still must be                Franklin Roofing, Inc. v. Eagle Roofing and Sheet Metal,
a reasonable and direct nexus between the claim that             Inc., 61 S.W.3d 239, 240 (Ky.Ct.App.2001).
Defendant Sly was unjustly enriched and his loan to
MMM. The Kentucky Supreme Court has found that                    *9 In order to determine whether personal jurisdiction
the determination of this prong “will ultimately depend          over Defendant Sly would be appropriate in this forum,
upon a common sense analysis, giving the benefit of the          the Court must examine his contacts in terms of the
doubt in favor of jurisdiction.” Caesars, 336 S.W.3d at          three criteria outlined in Mohasco. “The three prong test
59. With these instructions in mind, the Court finds that        is intended to be a framework for analysis and is not
there is a sufficient nexus for the Court to exercise personal   susceptible to mechanical application.” Info–Med, Inc. v.
jurisdiction under the Kentucky long-arm statute. While          Nat'l Healthcare, Inc., 669 F.Supp. 793, 796 (citing Welsh
the Amended Complaint is rather bare, it appears that the        v. Gibbs, 631 F.2d 436, 440 (6th Cir.1980)). “Furthermore,
unjust enrichment claim is directly related to the business      the first and second prongs may be considered as one
Sly transacted in Kentucky. The Court finds that this            due to their inter-relatedness.” Id. These prongs may be
demonstrates enough of a nexus between Plaintiff's claim         satisfied if a substantial business contract is present. Id.
of unjust enrichment and Defendant Sly's loan to exercise
personal jurisdiction.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 266 of 300 PageID: 574
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327

Jurisdiction is proper under the purposeful availment         finds that infusing nearly $4 million dollars into the
requirement where the contacts proximately result from        state of Kentucky demonstrates sufficient effects within
actions by the defendant himself that create a ‘substantial   Kentucky to make the exercise of personal jurisdiction
connection’ with the forum state. Burger King Corp.           over Defendant Sly reasonable.
v. Rudzewicz, 471 U.S. 462, 475 (1985). Moreover, the
defendant's conduct and connection with the forum must         *10 The Court notes that its finding of personal
be of a character that he or she should reasonably            jurisdiction is based only on Plaintiff's ability to
anticipate being haled into court there. Id. at 474.          demonstrate a prima facie case. The finding of personal
This purposeful availment requirement ensures that a          jurisdiction at this stage of the litigation does not
defendant will not be haled into a jurisdiction solely        preclude Defendant Sly from raising the defense again
as a result of “random,” “fortuitous,” or “attenuated”        at trial. See Serras v. First Tenn. Bank Nat'l Assoc.,
contacts. Id. at 475.                                         875 F.2d 1212, 1214–15 (6th Cir.1989) (“A threshold
                                                              determination that personal jurisdiction exists ‘does not
“A defendant may be said to have purposefully availed         relieve [the plaintiff] ... at the trial of the case-in-chief from
himself of the benefits of the forum state if he has either   proving the facts upon which jurisdiction is based by a
‘deliberately’ engaged in significant activities within a     preponderance of the evidence.’ ”)
state or created ‘continuing obligations' between himself
and the citizens of a forum .” Info–Med, 669 F.Supp. at
796 (quoting Burger King, 471 U.S. at 475–76). “[P]arties     ii. Failure to State a Claim
who ‘reach out beyond one state and create continuing         Having found that it has personal jurisdiction over
relationships and obligations with citizens of another        Defendant Sly for purposes of the unjust enrichment
state’ are subject to regulation and sanctions in the other   claim, the Court will now address the merits of Plaintiff's
State for the consequences of their activities.” LAK, Inc.    claim. Defendant Sly contends that Plaintiff has failed to
v. Deer Creek Enters., 885 F.2d 1293, 1300 (6th Cir.1989)     state a claim upon which relief can be granted, and has
(quoting Burger King, 471 U.S. at 473). “[J]urisdiction       moved to dismiss this claim under Fed.R.Civ.P. 12(b)(6).
may not be avoided merely because the defendant did not
physically enter the forum state, so long as a commercial     Upon a motion to dismiss for failure to state a claim
actor's efforts are purposefully directed toward residents    pursuant to Fed.R.Civ.P. 12(b)(6), a court “must construe
of another state.” Info–Med, 669 F.Supp. at 796.              the complaint in the light most favorable to plaintiff,”
                                                              League of United Latin Am. Citizens v. Bredesen, 500
The first prong of the Mohasco test requires the Court        F.3d 523, 527 (6th Cir.2007) (citation omitted), “accept all
to determine if Defendant Sly purposely availed himself       well-pled factual allegations as true[,]” id., and determine
of the privilege of acting within Kentucky. Taking all        whether the “complaint states a plausible claim for
reasonable inferences in favor of Plaintiff, the Court        relief[,]” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009).
finds that Defendant Sly reached out beyond the state of      Under this standard, the plaintiff must provide the
California and loaned $3.9 million dollars to a Kentucky      grounds for its entitlement to relief, which “requires more
company. This action created continuing obligations           than labels and conclusions, and a formulaic recitation
between himself and a Kentucky citizen. This was not          of the elements of a cause of action.” Bell Atl. Corp. v.
a “random,” “fortuitous,” or “attenuated” contact, but        Twombly, 550 U.S. 544, 555 (2007). A plaintiff satisfies
was instead a purposefully direct and deliberate action on    this standard only when it “pleads factual content that
Defendant Sly's part. As such, Sly should have reasonably     allows the court to draw the reasonable inference that the
anticipated being haled into a Kentucky court in a matter     defendant is liable for the misconduct alleged.” Iqbal, 129
related to that loan. See McGee v. Int'l Life Ins. Co.,       S.Ct. at 1949. A complaint falls short if it pleads facts
355 U.S. 220, 223 (1957) (finding the issuance of a single    “merely consistent with a defendant's liability” or if the
life insurance policy to by a non-resident was sufficient     alleged facts do not “permit the court to infer more than
purposeful availment). As discussed above, the Court has      the mere possibility of misconduct.” Id. at 1949, 1950.
already found that Plaintiff's claim for unjust enrichment    Instead, the allegations must “ ‘show [ ] that the pleader is
arises from this contact, thus satisfying the second prong    entitled to relief.’ “ Id. at 1950 (quoting Fed.R.Civ.P. 8(a)
of the Mohasco test. As for the final prong, the Court        (2)).



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            7
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 267 of 300 PageID: 575
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327

While the Court considered evidence outside of the             under a theory of unjust enrichment is the receipt
pleadings, in the form of declarations, for purposes of        of a benefit by the defendant from the plaintiff that
Defendant Sly's Fed.R.Civ.P. 12(b)(2) challenge, such          would be inequitable to retain without paying for its
consideration was limited to that analysis, and does not       value.” (emphasis added)).
convert this motion to dismiss into one for summary
judgment. See Wilson–Cook Med., Inc. v. Wilson, 942            In Dixie Fuel Company v. Straight Creek, LLC, 2011
F.2d 247, 251–52 (4th Cir.1991) (finding that trial court's    WL 845828 (E.D.Ky. Mar. 8, 2011), the court conducted
consideration of affidavits for purposes of 12(b)(2) motion    a detailed analysis of the first element in an unjust
did not convert a 12(b)(6) motion into one for summary         enrichment claim under Kentucky law. The court found
judgment); Kerns v. Caterpillar, Inc., 583 F.Supp.2d 885,      that “[a]lthough not always expressly stated by courts, the
891 n.1 (M.D.Tenn.2008) (finding the consideration of          requirement that the benefit be conferred on the defendant
external evidence in support of a 12(b)(2) motion does         by the claimant seems to always be a requirement in
not require conversion to summary judgment). The Court         practice.” Id. at *4. The court cited Jones v. Sparks and
will not consider such evidence for purposes of this           several other state and federal cases that analyzed the first
analysis, but will instead look solely to the pleadings. See   prong as requiring that the plaintiff be the party who
Kerns, 583 F.Supp.2d at 891, 895 (considering pleadings        conferred the benefit. See id. (collecting cases). The Dixie
and affidavits for purposes of 12(b)(2) motion, but only       Fuel court found that the term “confer” means “to bestow
considering pleadings for purposes of 12(b)(6) motion).        from or as if from a position of superiority or to give[,]”
                                                               and that the plaintiff had not bestowed or given anything
 *11 Defendant Sly contends that Plaintiff has failed          to the defendant. Id. at *5 (internal quotation marks
to allege sufficient facts to establish a claim for unjust     omitted). Therefore, the court in Dixie Fuel dismissed the
enrichment under Kentucky law. For a plaintiff to              plaintiff's claim. Having reviewed those cases and sources,
succeed on her unjust enrichment claim she must prove          the Court agrees with the analysis in Dixie Fuel and finds
three elements: “(1) benefit conferred upon defendant at       that under Kentucky law, a claim for unjust enrichment
plaintiff's expense; (2) a resulting appreciation of benefit   requires that a plaintiff prove that she conferred a benefit
by defendant; and (3) inequitable retention of benefit         upon the defendant.
without payment for its value.” Guerin v. Fulkerson, –––
S.W.3d ––––, 2011 WL 4633090, at *3 (Ky.Ct.App. Oct.            *12 In the instant case, the Court finds that Plaintiff
7, 2011).                                                      has failed to allege sufficient facts to demonstrate that
                                                               she is entitled to relief for a claim of unjust enrichment
In application, Kentucky courts have consistently found        against Defendant Sly. The factual allegations established
that the first element not only requires a benefit be          in the Amended Complaint are as follows: (1) Plaintiff
conferred upon the defendant, but also that the plaintiff      held at least a 49% interest in MMM from its formation
be the party conferring that benefit. See Jones v. Sparks,     in July 2001 to 2006, when she was partially bought
297 S.W.3d 73, 78 (Ky.Ct.App.2009) (affirming trial            out, (Amend.Compl.¶¶ 22, 35); and (2) that Defendant
court's dismissal of unjust enrichment claim because           Sly loaned $3.9 million dollars to A. Huff and was
the court found that plaintiff did not confer a benefit        repaid $5.3 million dollars from MMM funds, (Id. at ¶
upon the defendant or his property); JP White, LLC v.          43). Plaintiff then groups nine defendants together under
Poe Co., LLC, 2011 WL 1706751, at *5 (Ky.Ct.App.               Count VI, Unjust Enrichment, and states the following
May 6, 2011) (affirming directed verdict because plaintiff     “the Defendants received benefits from the Plaintiff's
failed to demonstrate that it conferred a benefit on           participation in ‘MMM’ for which the Plaintiff has
defendant); Mattingly v. Primerica Life Ins. Co., 2007         not been adequately compensated” and “the Defendants
WL 2792197, at *7 (W.D.Ky. Sept. 21, 2007) (stating            benefitted from Plaintiff's involvement in ‘MMM’, to the
that the first element of an unjust enrichment claim           detriment of the Plaintiff.” (Id. at ¶¶ 75–76.)
requires “a benefit conferred on the defendant by the
plaintiff.” (emphasis added)); see also 66 Am.Jur.2d           These factual allegations taken together fall far short of
Restitution and Implied Contracts § 12 (2011) (Under the       demonstrating that Plaintiff is entitled to relief for unjust
section titled “requirement of benefit at the expense of       enrichment from Defendant Sly. Formulaic recitation
another,” stating that “[a]n essential element in recovering   of the elements is not sufficient to state a claim,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 268 of 300 PageID: 576
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327

however, Plaintiff's pleadings fail to even properly state      However, the Court is unable to find any such declaration
the necessary elements. Furthermore, there are insufficient     attached to the filing or in the Record.
facts demonstrating that Defendant Sly was conferred a
benefit at the expense of Plaintiff, let alone that Plaintiff    *13 Therefore, the only information that the Court can
was the party who conferred that benefit. Plaintiff claims      use to analyze this issue are the pleadings within the
that Defendant Sly was repaid $5.3 million dollars in           Amended Complaint and the few statements contained in
exchange for a loan made in the amount of $3.9 million          Plaintiff's sworn declaration that are made with sufficient
dollars. There are no facts indicating when the loan was        personal knowledge. Considering that evidence and
made, when it was repaid, or what the terms of the loan         taking all inferences in favor of Plaintiff the Court finds
were that made repayment of $5 .3 million dollars unjust.       that it does not have personal jurisdiction over Defendant
Nor has Plaintiff pled facts indicating whether or how          Bean for purposes of Plaintiff's unjust enrichment
she was entitled to any of the funds that were repaid.          claim. Plaintiff has alleged that Defendant Bean helped
These pleadings fail to demonstrate, in any meaningful          establish and manage two Kentucky corporate entities
way, that Defendant Sly was unjustly enriched by a benefit      that operated in Kentucky. Assuming without deciding
conferred by the Plaintiff. Accordingly, the Court finds        that this limited allegation is sufficient to demonstrate
that Plaintiff's claim for unjust enrichment fails to state     transacting business, the Court finds that Plaintiff has
a claim upon which relief can be granted. Therefore, the        failed to demonstrate that there is a reasonable and direct
Court GRANTS Defendant Sly's Motion to Dismiss.                 nexus between this activity and her unjust enrichment
                                                                claim.

B. Thomas Bean                                                  The allegations found in the Amended Complaint against
Plaintiff has alleged one claim of unjust enrichment            Defendant Bean are (1) that he acted with Defendant
against Defendant Bean. Defendant Bean has moved for            A. Huff to establish and manage River Falls Investment,
dismissal of that claim under Fed.R.Civ.P. 12(b)(2) for         LLC and River Falls Equities, LLC, (Amend.Compl.¶
lack of personal jurisdiction, under Fed.R.Civ.P. 9(b)          44); (2) that Defendant Bean received benefits from the
for failure to plead fraud with particularity, and under        Plaintiff's participation in MMM for which the Plaintiff
Fed.R.Civ.P. 12(b)(6) for failure to state a claim upon         has not been adequately compensated (Id. at ¶ 75);
which relief can be granted.                                    and (3) that Defendant Bean benefitted from Plaintiff's
                                                                involvement in MMM, to the detriment of Plaintiff, (Id.
                                                                at ¶ 76). As for Plaintiff's declaration, the Court finds
i. Personal Jurisdiction
                                                                that the only allegation of any importance that is based
Because the Court is making the determination of
                                                                upon sufficient personal knowledge is that Plaintiff owned
personal jurisdiction on written submissions alone,
                                                                a 50% interest in MMM during the times relevant to the
Plaintiff's burden for demonstrating personal jurisdiction
                                                                Complaint. (See Plaintiff's Decl. Against Def. Bean ¶ 5
is only a prima facie showing. Compuserve, 89 F.3d at
                                                                [DN 38].)
1262. Plaintiff contends that Defendant Bean's actions
in creating and managing two corporate entities in
                                                                Those factual allegations are insufficient to demonstrate
Kentucky sufficiently demonstrate that Defendant Bean
                                                                a reasonable nexus between a claim for unjust enrichment
transacted business in Kentucky, as required by K.R. S.
                                                                and Defendant Bean's status as a manager of two
§ 454.210(2)(a)(1). In support of her argument, Plaintiff
                                                                Kentucky corporate entities. Plaintiff argues that these
has submitted a declaration. However, much like the
                                                                companies were used to funnel money from MMM to
declaration submitted against Defendant Sly, Plaintiff's
                                                                Defendant Bean's personal use, however, such allegations
declaration against Defendant Bean consists mostly of
                                                                are nowhere within the Amended Complaint. The
statements made upon “knowledge and belief.” As the
                                                                Amended Complaint states that SDH Realty, Inc., and
Court has ruled above, such statements do not meet
                                                                W.A. Huff, LLC were used to funnel money from
the threshold requirements of personal knowledge to
                                                                MMM. (See Amend. Compl. ¶¶ 41–42.) Neither of those
be considered by the Court. See supra Part III.A.i;
                                                                entities are or were ever named River Falls Investments,
Totman v. Louisville Jefferson Cnty. Metro Gov't, 391 F.
App'x 454, 464 (6th Cir.2010). Defendant Bean, in his           LLC or River Falls Equities, LLC. 3 Nor is Defendant
Reply, discusses and references his own sworn declaration.      Bean alleged to have been involved with those two



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      9
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 269 of 300 PageID: 577
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327

entities. Quite simply, there are no allegations based         Plaintiff's Amended Complaint contains the following
upon personal knowledge contained either within the            allegations against Defendant Huff Farm: (1) Defendant
Amended Complaint or Plaintiff's sworn declaration             Huff Farm made representations of material fact to
that link Defendant Bean's management of River Falls           Plaintiff with the knowledge that they were false and
Investments, LLC or River Falls Equities, LLC to               the intent that Plaintiff would rely upon them, which
Plaintiff's claim for unjust enrichment. The bare assertions   the Plaintiff reasonably did, (Amend.Compl.¶ 65); and
that Plaintiff attempts to link together are insufficient to   (2) Defendant Huff Farm received benefits from the
demonstrate that the Court has personal jurisdiction over      Plaintiff's participation in MMM for which the Plaintiff
Defendant Bean.                                                was not adequately compensated, which was to Plaintiff's
                                                               detriment, (Id. at ¶¶ 75–76).

ii. Failure to State a Claim                                   There are no factual allegations that describe Defendant
Notwithstanding the Court's lack of personal jurisdiction,     Huff Farm's involvement in either of these claims. Rather
the Court finds that the bare assertions contained             Defendant Huff Farm is included in general recitations
within the Amended Complaint fail to state a claim             of claims against multiple defendants. As discussed
upon which relief may be granted. As discussed above,          above, the plaintiff must provide the grounds for its
a claim for unjust enrichment requires a plaintiff to          entitlement to relief, which “requires more than labels and
demonstrate a “(1) benefit conferred upon defendant at         conclusions, and a formulaic recitation of the elements of a
plaintiff's expense; (2) a resulting appreciation of benefit   cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
by defendant; and (3) inequitable retention of benefit         555 (2007). A plaintiff satisfies this standard only when it
without payment for its value.” Guerin v. Fulkerson, –––       “pleads factual content that allows the court to draw the
S.W.3d ––––, 2011 WL 4633090, at *3 (Ky.Ct.App. Oct.           reasonable inference that the defendant is liable for the
7, 2011).                                                      misconduct alleged.” Iqbal, 129 S.Ct. at 1949. Plaintiff's
                                                               Amended Complaint is woefully inadequate regarding
 *14 The factual allegations alleged against Defendant         allegations against Defendant Huff Farm and her claims
Bean are that he acted with Defendant A. Huff to establish     cannot survive a motion to dismiss.
and manage River Falls Investment, LLC and River
Falls Equities, LLC and that he received benefits from         In her Response to Defendant Huff Farm's motion, as well
Plaintiff's participation in MMM. These allegations do         as the other Defendants' motions, Plaintiff argues that the
not demonstrate sufficient facts upon which the Court          lack of factual content supporting her claims should not
could find that Plaintiff is entitled to relief for unjust     be fatal to her Amended Complaint because her claims
enrichment. Plaintiff's memorandum opposing Defendant          fall within the exclusive control doctrine. In support of
Bean's motion attempts to lump Defendant Bean's actions        her argument, Plaintiff cites this Court's opinion in Union
together with allegations against Defendant A. Huff, and       Underwear Company, Inc v. Wilson, 2005 WL 3307098
to then cite the portions of the Amended Complaint             (W.D.Ky. Dec. 1, 2005). In Union Underwear, the Court
that speak of “Defendants” actions in a general manner.        found that
However, the Court is not persuaded by Plaintiff's attempt
to piggy-back claims using Defendant A. Huff, or to               *15 [A]n exception to the particularity requirement
use generalities to imply that every Defendant engaged           of Fed.R.Civ.P. 9(b) exists when the relevant facts
in a specific action. Therefore, the Court finds that the        “lie exclusively within the knowledge and control of
Amended Complaint fails to state a claim upon which              the opposing party.” United States ex rel. Wilkins v.
relief can be granted. Accordingly, the Court GRANTS             State of Ohio, 885 F.Supp. 1055, 1061 (S.D.Ohio 1995).
Defendant Bean's Motion to Dismiss.                              In such a case, pleading upon information and belief
                                                                 is permissible, although the plaintiff must still plead
                                                                 a statement of facts upon which the belief is based.
C. Huff Farm (Horsebranch) Inc.                                  Craighead v. E.F. Hutton & Co., 899 F.2d 485, 489
Defendant Huff Farm has moved to dismiss Plaintiff's             (6th Cir.1990). A court should hesitate to dismiss an
claims of fraud and unjust enrichment. Defendant Huff            action when the facts underlying the claim are within the
Farm contends that Plaintiff's Amended Complaint fails           defendant's control, especially when no discovery has
to state a claim upon which relief can be granted.               been conducted. Michaels Bldg. Co., 848 F.2d at 680.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     10
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 270 of 300 PageID: 578
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327

                                                               amend her complaint. Under Fed.R.Civ.P. 15(a)(1)(B),
Id. at *4 (quoting Beard v. Worldwide Mortg. Corp.,            a plaintiff may amend her pleading once as a matter of
354 F.Supp.2d 789, 799 (W.D.Tenn.2005). 4 In discussing        course within 21 days after service of a motion under
the exclusive control exception to Fed.R.Civ.P. 9(b), the      Rule 12(b). “In all other cases, a party may amend its
Sixth Circuit stated that it is “reluctant to amputate [a]     pleading only with the opposing party's written consent or
plaintiff['s] claim as long as there is a reasonable basis     the court's leave. The court should freely give leave when
upon which to make out a cause of action from the              justice so requires.” Fed.R.Civ.P. 15(a)(2). However, a
events narrated in the complaint.” Michaels Bldg. Co. v.       district court may deny a motion to amend where there
Ameritrust Co., N.A., 848 F.2d 674, 680 (6th Cir.1988).        is “undue delay, bad faith or dilatory motive on the part
                                                               of the movant, repeated failure to cure deficiencies by
In the instant case, the Court finds that the exclusive        amendments previously allowed, undue prejudice to the
control exception does not apply. This exception is            opposing party by virtue of allowance of the amendment,
intended to save a claim from dismissal under the              futility of amendment, etc.” Foman v. Davis, 371 U.S. 178,
heightened pleading standard of Rule 9(b). However, as         182 (1962).
discussed above, Plaintiff's fraud claim against Defendant
Huff Farm does not even meet the initial pleading               *16 In the instant case, the Court notes that Defendant
threshold of Rule8(a). Plaintiff's claim of fraud against      Sly's Motion to Dismiss, based upon Rule 12(b) was filed
Defendant Huff Farm does not make out a cause                  on June 7, 2011. On June 24, 2011, Plaintiff Amended her
of action, it simply uses generalities and a formulaic         Complaint as a matter of course, as permitted under Rule
recitation of elements. There is no reasonable basis upon      15(a). However, rather than address the severe deficiencies
which to make out a cause of action from anything              in her Complaint, which were identified in Defendant Sly's
articulated in the Amended Complaint. There are no             motion to dismiss, Plaintiff made only minor changes
events narrated in the Amended Complaint that indicate         in correctly identifying Defendant Huff Farm, LLC's
that there is a reasonable claim against Defendant Huff        principal place of business. Notwithstanding, the Court
Farm. Furthermore, the Court finds that Plaintiff has          finds that justice requires that Plaintiff be granted leave
failed to demonstrate that the information necessary           to amend her Amended Complaint one more time. As
to cure her claims is in the exclusive control of the          Plaintiff failed to tender a Second Amended Complaint
Defendants.                                                    to the Court in conjunction with her request, the Court
                                                               orders her to submit a Second Amended Complaint NO
The exclusive control exception was intended to save those     LATER THAN 20 DAYS from the entry of this order.
claims that appear to have a reasonable basis, but lack the
necessary factual support required by Rule 9(b). Plaintiff's
fraud claim against Defendant Huff Farm is not such a          E. Motion for More Definite Statement
claim. Therefore, the Court finds that the exclusive control   Defendants A. Huff, S. Huff, Michele Brown, Anthony
exception does not apply in this case.                         Russo, River Falls Investments, LLC, Oxygen Unlimited,
                                                               LLC, River Falls Equities, LLC, SDH Realty, Inc., W.A.
Considering the total lack of factual allegations against      Huff, LLC, and The Huff Grandchildren Trust have
Defendant Huff Farm contained within the Amended               moved under Fed.R.Civ.P. 12(e) for a more definite
Complaint and the bare formulaic assertion of the              statement. These Defendants contend that the Amended
elements constituting her causes of action, the Court finds    Complaint fails to comply with the pleading standards
that Plaintiff's claims for fraud and unjust enrichment        of Fed.R.Civ.P. 8(a), and that clarification is required so
against Defendant Huff Farms fail to state claims              that they may assert good faith responses and mandatory
upon which relief can be granted. Therefore, the Court         affirmative defenses.
GRANTS Defendant Huff Farm's Motion to Dismiss.
                                                               Rule 12(e) states that a motion for more definite statement
                                                               is proper only if “a pleading to which a responsive
D. Leave to Amend                                              pleading is allowed [ ] is so vague or ambiguous that the
In each of her responsive motions, Plaintiff requests that     party cannot reasonably prepare a response.” F.R.C.P.
in lieu of the dismissal of her claims against Defendants      12(e). A motion for a more definite statement must state
Sly, Bean, and Huff Farm, that she be granted leave to         the defects in the pleading and the details desired. Id.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    11
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 271 of 300 PageID: 579
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327

A party, however, may not use a Rule 12(e) motion                  contend that the portions of the Reply identified by
                                                                   Plaintiff are relevant to rebut Plaintiff's argument that
as a substitute for discovery. Mitchell v. E–Z Way
                                                                   the exclusive control doctrine applies to this case and
Towers, Inc., 269 F.2d 126, 132 (5th Cir.1959). Given
                                                                   that Plaintiff has failed to demonstrate any prejudice.
the liberal pleading standard set forth in Rule 8, Rule
                                                                   The Court agrees with Defendants that the information
12(e) motions are disfavored. See id. At the same time,
                                                                   is relevant and that there is an insufficient showing of
the Supreme Court has noted that “if a pleading fails to
                                                                   prejudice to strike the Reply. Therefore, Plaintiff's Motion
specify the allegations in a manner that provides sufficient
                                                                   to Strike is DENIED.
notice,” then a Rule 12(e) motion may be appropriate.
Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 514 (2002).

The Court finds that the Amended Complaint is too                                     III. CONCLUSION
vague on all counts for the Defendants to properly form
a responsive pleading. The Defendants have identified the          For the reasons set forth above, IT IS HEREBY
many defects contained within the Amended Complaint                ORDERED that Defendant Brian N. Sly's Motion to
and the details desired so that they may formulate a               Dismiss [DN 10] is GRANTED, without prejudice.
worthwhile response. Therefore, the Court grants the
Defendants' motion and orders Plaintiff to address the             IT IS FURTHER ORDERED that Defendants A. Huff,
issues identified by these Defendants in her Second                S. Huff, Michele Brown, Anthony Russo, River Falls
Amended Complaint, which is to be filed no later than 20           Investments, LLC, Oxygen Unlimited, LLC, River Falls
days from entry of this order.                                     Equities, LLC, SDH Realty, Inc., W.A. Huff, LLC,
                                                                   and The Huff Grandchildren Trust's Motion for More
                                                                   Definite Statement [DN 12] is GRANTED.
F. Motion to Strike
Plaintiff has moved to strike the Defendants Reply to              FURTHER that Defendant Thomas Bean's Motion to
Plaintiff's Response to Defendants' Motion for More                Dismiss [DN 30] is GRANTED, without prejudice.
Definite Statement. Fed.R.Civ.P. 12(f) provides that upon
a motion made by a party, “[t]he court may strike from             FURTHER that Defendant Huff Farm (Horsebranch)
a pleading any insufficient defense or any redundant,              Inc.'s Motion to Dismiss [DN 34] is GRANTED, without
immaterial, impertinent, or scandalous matter.” “Because           prejudice.
striking a portion of a pleading is a drastic remedy, such
motions are generally viewed with disfavor and are rarely          FURTHER that Plaintiff Roxann Pixler's Motion to
granted.” Watkins & Son Pet Supplies v. Iams Co., 107              Strike [DN 33] is DENIED.
F.Supp.2d 883, 887 (S.D.Ohio 1999). “The application of
this rule, which is in the discretion of the trial judge, should   FURTHER that Plaintiff Roxann Pixler's Motion for
be resorted to only where the pleading contains such               Extension of Time [DN 36] is GRANTED.
allegations that are obviously false and clearly injurious to
a party to the action because of the kind of language used         FURTHER that Plaintiff file her Second Amended
or that the allegations are unmistakably unrelated to the          Complaint NO LATER THAN 20 DAYS from the entry
subject matter.” Pessin v. Keeneland Ass'n, 45 F.R.D. 10,          of this Order.
13 (E.D.Ky.1968).

 *17 Plaintiff contends that substantial portions of the           All Citations
Reply contain improper introduction of new arguments,
                                                                   Not Reported in F.Supp.2d, 2011 WL 5597327
evidence and issues by the Defendants and that the
information is irrelevant and prejudicial. Defendants


Footnotes
1      The long-arm statute states in pertinent part that




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        12
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 272 of 300 PageID: 580
Pixler v. Huff, Not Reported in F.Supp.2d (2011)
2011 WL 5597327

         (2)(a) A court may exercise personal jurisdiction over a person who acts directly or by an agent, as to a claim arising
         from the person's:
         1. Transacting any business in this Commonwealth;
         ...
         3. Causing tortious injury by an act or omission in this Commonwealth;
         4. Causing tortious injury in this Commonwealth by an act or omission outside this Commonwealth if he regularly
         does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from
         goods used or consumed or services rendered in this Commonwealth, provided that the tortious injury occurring in
         this Commonwealth arises out of the doing or soliciting of business or a persistent course of conduct or derivation of
         substantial revenue within the Commonwealth[.]
      K.R.S. § 454.210(2)(a).
2     Noticeably, Defendant Sly does not go so far in his declaration as to state that he has never discussed MMM with Plaintiff,
      only that such communication never took place while either of them was in the Commonwealth of Kentucky.
3     Plaintiff's Amended Complaint states that River Falls Equities, LLC was at one time titled W. Anthony Huff, LLC.
      (Amend.Compl.¶ 32 .) However, Plaintiff alleges that money was funneled through W.A. Huff, LLC, not through W.
      Anthony Huff, LLC. (See Amend. Compl. ¶ 42.) These are two separate entities.
4     It should be noted that this Court in Union Underwear found the exclusive control exception did not apply.


End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            13
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 273 of 300 PageID: 581




                         EXHIBIT Q
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 274 of 300 PageID: 582
Rivers v. Amato, Not Reported in A.2d (2001)
2001 WL 1736498

                                                                  According to Rivers, the Amatos stated that they would
                                                                  not go through with the contract because the property was
     KeyCite Yellow Flag - Negative Treatment                     worth more than when the contract was signed. PSMF
Declined to Follow by Sergeants Benevolent Association Health &
Welfare Fund v. Actavis, plc, S.D.N.Y., December 26, 2018         ¶ 7. 2 According to Rivers, at the July 10 meeting, Jerry
                  2001 WL 1736498                                 Amato stated that he intended to develop the property
    Only the Westlaw citation is currently available.             himself and that he would sell the property to Rivers for
              Superior Court of Maine.                            $4,800,000. PSMF ¶ 14. James Amato suggested that he
                                                                  and his father would discuss the matter further, and would
                David F. RIVERS, Plaintiff                        let Rivers know if they had a change of position. 3 PSMF
                         v.                                       ¶ 7.
            Jerry AMATO, et al., Defendants
                                                                  Immediately following the July 10 meeting, Rivers sent a
                   No. CIV. A. CV-00-131.                         letter (dated July 10) to Defendants' broker, Rivers by the
                              |
                                                                  Sea 4 (Plaintiff's brother's real estate agency) stating that
                       June 22, 2001.
                                                                  he wanted to “cancel the Purchase and Sale Agreement for
Attorneys and Law Firms                                           the property located at 235 Nubble Road, York, Maine
                                                                  initiated by me on 6/28/99” and that this “action is being
Steven E. Cope, Esq.-Pl.                                          taken based on the outcome of my 7/10/99 meeting and on
                                                                  the advice of my lawyer”. DSMF ¶ 4. Rivers also wrote
Jacqueline W. Rider, Esq.-Def.
                                                                  a memorandum dated July 10, in which he stated that
                                                                  his intention was to “walk away from this deal.” DSMF
                                                                  ¶ 5. Also on July 10, Rivers requested a return of the
                          ORDER                                   earnest money deposit that he had paid to Rivers by the
                                                                  Sea in the amount of $20,000 and on or about July 12,
BRENNAN, Justice.
                                                                  1999 he received a full refund of this deposit. DSMF ¶
 *1 Pending are Defendants' Motion for Summary                    6. Rivers has alleged that he knew that pursuing the sale
Judgment and Defendants' Motion to Strike Portions of             was futile and that a lawsuit to compel performance of
Plaintiff's Affidavits. Following hearing, the Motion for         the Agreement would be expensive and protracted. PSMF
Summary Judgment is Granted.                                      ¶ 8. He alleges, therefore, that he canceled the contract
                                                                  intending to pursue a breach of contract claim. Id.

                                                                  Rivers further alleges that after the Agreement was signed
              FACTUAL BACKGROUND                                  (but prior to the July 10 meeting), at the direction of
                                                                  Amato he had discussions with Paul Hollis, a local
In 1999, Defendants owned property located at York
                                                                  developer, regarding development of the property. PSMF
Beach commonly referred to as “Nubble Point” (“the
                                                                  ¶ 15. Subsequently, Rivers alleges, Hollis persuaded
property”) DSMF ¶ 1. Defendant Jerry Amato engaged
                                                                  Amato to develop the property in a joint venture with
Rivers by the Sea to act as the agent for Defendants to
                                                                  him in derogation of the contract with Rivers. Id. This
market the property for sale. Complaint ¶ 6. Plaintiff
                                                                  offer, it is alleged, was part of the reason why Amato
David Rivers alleges that he entered into an enforceable
                                                                  reneged on the contract with Rivers. Id. Defendants
agreement with Amato, on or about June 18, 1999, to buy
                                                                  counter that Hollis began discussions with Amato in the
the property. Complaint ¶ 8. The offer was for the full
                                                                  summer of 1998 and that these discussions culminated
asking price of $ 3,000,000 and was accompanied by an
                                                                  in an agreement between Amato and Hollis on August
earnest money deposit of $20,000. PSMF ¶ 3, Complaint ¶
                                                                  16, 1999, more than a month after Plaintiff canceled the
7. A final agreement was signed by Amato and Rivers on
                                                                  purchase and sale agreement. Defendants' Reply SMF
June 28, 1999. PSMF ¶ 4. 1                                        ¶ 15. The amount to be received by Amato under the
                                                                  agreement was $3,000,000-the same amount offered by
On July 10, 1999, Jerry Amato and his son James Amato
met with Rivers concerning the property. DSMF ¶ 3.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 275 of 300 PageID: 583
Rivers v. Amato, Not Reported in A.2d (2001)
2001 WL 1736498

Plaintiff, except that Hollis agreed to pay a sewer lien on
the property at a cost of $41,000. Id.
                                                                                   DISCUSSION

 *2 Count I of the Complaint alleges breach of                An anticipatory repudiation of a contract is “a definite
contract and requests monetary damages. Count II of the       and unequivocal manifestation of intention on the part
Complaint alleges unjust enrichment. Essentially, Rivers      of the repudiator that he will not render the promised
has brought suit to “recover the benefit of the bargain       performance when the time fixed for it in the contract
under the Agreement in the form of lost net profits.”         arrives.” Wholesale Sand & Gravel, Inc. v. Decker, 630
Plaintiff's Objection to Defendants' Motion for Summary       A.2d 710, 711 (Me.1993)(citing 4 CORBIN, Corbin on
Judgment p. 5. Rivers alleges that after subtracting all      Contracts, § 973 (1951); RESTATEMENT (SECOND)
development and acquisition costs, the net profit he could    OF CONTRACTS § 250). Defendants have admitted,
have realized was not less than $ 1,700,000. PSMF ¶ 13.       for the purpose of this their summary judgment motion,
                                                              that Amato repudiated the contract with Rivers. Rivers
                                                              agrees that Amato repudiated the contract. Plaintiff's
        COUNT I-BREACH OF CONTRACT                            Objection to Defendants' Motion for Summary Judgment,
                                                              p. 3 -4 (“[t]he Amatos unilaterally, unequivocally and
Defendants argue that Rivers' breach of contract theory       unambiguously repudiated Amatos' obligations under the
is that Defendants anticipatorily breached the alleged        Agreement”).
Agreement. However, it is undisputed that Rivers
canceled the alleged Agreement on July 10, 1999 and           Where there has been a renunciation of a contract by
received the return of his earnest money deposit on July      one party, the other party has a right to pursue one of
12, 1999. Rivers cannot recover for an alleged breach of      three remedies: (1) to rescind the contract and pursue
contract that he himself canceled. It is undisputed that      remedies based on such a rescission, (2) to treat the
Rivers canceled and accepted the rescission of the alleged    contract as binding until the time for performance arrives,
Agreement.                                                    and at such time bring an action on the contract for
                                                              breach, or (3) to treat the renunciation as an immediate
Assuming that Defendants repudiated the alleged               breach and sue immediately for any damages sustained.
Agreement, Rivers, the non-breaching party, could have        17B C.J.S. Contracts §§ 534, 535 (1999); see also 17A
either accepted the contract as rescinded or waited and       AM.JUR. 2D Contracts § 737. “The party not in default
brought a lawsuit when the time for performance has           has alternative remedies open to him or her, and he or
arrived. Because Rivers chose to rescind the agreement,       she may not pursue all of them.” Id. § 535; see also 17A
he retains no right to performance nor does he retain         AM.JUR. 2D Contracts. § 744 (“Where one party has,
any right to damages based on Defendants' alleged             before the time for performance, repudiated an executory
anticipatory breach. Rivers cannot now have it both ways      contract, the adverse party has an election to treat the
by rescinding the contract based on Defendants' alleged       contract as broken or not so to treat it, and upon such
anticipatory breach and receiving a refund of his earnest     repudiation the latter must make his choice between the
money deposit and suing for damages.                          courses open to him”); Harmony Homes Corp. v. Cragg,
                                                              390 A.2d 1033, 1035 (Me.1978)(“a party may not affirm,
Plaintiff argues that an agreement to rescind a contract      or make use of, a contract to recover damages for breach
is itself a contract and must be evaluated by principals      thereof consistently with treating the contract as having
of contract law. Whether Rivers' cancellation of the          been disaffirmed and proceeding on a ‘money had and
Agreement is tantamount to an acceptance of rescission        received’ (restitution) rationale of recovery”). In Harmony
of the Agreement is a factual matter to be resolved by the    Homes, the Law Court specifically stated that “a return of
trier of fact. Defendants have the burden of proof on the     the down payment would be inconsistent with a breach of
issue of rescission. Defendants have failed to provide any    contract rationale of recovery.” Harmony Homes Corp. v.
facts from which the Court could conclude that Rivers         Cragg, 390 A.2d at 1036.
agreed to discharge all of Amatos' contractual obligations
following Amatos' admitted anticipatory breach.               *3 Based on the above principles, Defendants argue that
                                                              Rivers elected the remedy of rescinding the Agreement



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     2
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 276 of 300 PageID: 584
Rivers v. Amato, Not Reported in A.2d (2001)
2001 WL 1736498

and cannot now pursue a breach of contract claim. Rivers       Amato mutually agree to rescind the contract (if so, Rivers
argues, however, that the Agreement was not effectively        is precluded from electing the remedy of damages under
rescinded because there was no meeting of the minds with       a breach of contract theory as noted above), or, does a
respect to terminating the agreement-that there was no         factual issue exist regarding whether or not Rivers merely
offer and acceptance of rescission. If there was an offer      believed that pursuing the sale was futile and that he could
of rescission, Rivers argues that whether his conduct is       cash the cheque and pursue a breach of contract claim.
tantamount to an acceptance of rescission is a factual         There is essentially no dispute regarding the material
matter to be resolved by the trier of fact. Plaintiff's        facts-rather, there is only an issue regarding the legal
Objection to Defendants' Motion for Summary Judgment,          significance of the facts. There are two possible scenarios
p. 4, 6.                                                       to consider when evaluating whether or not the contract
                                                               was rescinded. First, did Defendants' renunciation of
“Rescission is the unmaking of a contract, which not           the Agreement amount to an offer to rescind that was
only terminates the contract but abrogates it and undoes       accepted by Plaintiff. Or, second, did Plaintiff's conduct
it from the beginning.” 17A AM. JUR. 2D Contracts              amount to an offer to rescind which was accepted by
§ 539. An agreement to rescind a contract is itself a          Defendants when Amato entered a purchase and sale
contract and must be evaluated by principles of contract       agreement with Hollis. 5
law. Drinkwater v. Patten Realty Corp., 563 A.2d 772,
775 (Me.1989)(citing RESTATEMENT (SECOND) OF                    *4 Under the first scenario, as noted, there is no dispute
CONTRACTS § 283 & comment a (1981)). The agreement             that Defendants repudiated the agreement. The question
need not be expressed in words. RESTATEMENT                    is did Rivers accept this repudiation by rescinding the
(SECOND) OF CONTRACTS § 283, comment a.                        agreement. It would appear that Rivers' acts only can
Generally, a contract cannot be rescinded without the          be construed as acceptance of the repudiation. Rivers
consent of both parties. Listman Mill Co. v. Dufresne, 111     not only requested and received a full refund of his
Me. 104, 106 (1913). “The rescission of a contract by one
                                                               deposit 6 , but (going beyond the facts of Drinkwater ),
party thereto is permitted for the other party's repudiation
                                                               expressly stated that he wanted to “cancel the Purchase
of the contract.” 17A AM. JUR. 2D Contracts § 582
                                                               and Sale Agreement” and that he intended to “walk
(1991).
                                                               away from [the] deal.” Given these actions/words it
                                                               would seem that Rivers did not merely acquiesce to
In Drinkwater v. Patten Realty Corp., 563 A.2d 772
                                                               Defendants repudiation, but that Rivers affirmatively
(Me.1989), the Defendant announced unilaterally that it
                                                               accepted the repudiation and thereby effectively rescinded
was terminating the purchase and sale agreement and
                                                               the Agreement.
sent the Drinkwaters a cheque refunding the earnest
money deposit. Id. The Drinkwaters negotiated this
                                                               Under the second scenario, Rivers' actions, stated above,
cheque. The Law Court stated that whether cashing the
                                                               could be construed as an offer to rescind. The action of
cheque manifested an intention to rescind the contract
                                                               Defendants-entering into an agreement with Hollis-could
could not be determined by resort to any per se rule
                                                               be construed as accepting the offer to rescind.
or conclusive presumption; the relevant facts must be
ascertained from the totality of the circumstances. Id.
                                                               In either situation, it would appear that the contract was
The Law Court found that summary judgment, entered
                                                               effectively rescinded. Because Rivers elected this remedy,
against the Drinkwaters, was inappropriate because a
                                                               he may not also pursue damages under a breach of
factual issue remained whether or not the Drinkwaters,
                                                               contract theory. Summary Judgment should be granted on
by cashing the cheque, manifested an acceptance of the
                                                               Count I of the Complaint.
rescission of their contract or whether the Drinkwaters
merely believed that because Defendant had sold the
property to someone else, that failing to cash the check
would be a futile act. Id.                                              COUNT II-UNJUST ENRICHMENT

Applying the general principles of rescission and holding      Plaintiff's factual support for his unjust enrichment claim
of Drinkwater, the question becomes: did Rivers and            is two-fold. First, the evidence offered by the Plaintiff
                                                               establishes that through Plaintiff's communications and


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 277 of 300 PageID: 585
Rivers v. Amato, Not Reported in A.2d (2001)
2001 WL 1736498

efforts in working out a development plan with Paul              (2) appreciation or knowledge by the defendant of the
                                                                 benefit; and (3) acceptance or retention by the defendant
Hollis, the Plaintiff induced Hollis to make an offer
                                                                 under such circumstances as to make it inequitable for
to purchase the Nubble Road property for a higher
                                                                 the defendant to retain the benefit without payment of its
amount than the purchase price set forth in the Agreement
                                                                 value.” Simpson v. Central Maine Motors, Inc., 669 A.2d
between Amato and Rivers. The effort resulted in Amato
                                                                 1324, 1326 (Me.1996)(emphasis added). Rivers does not
repudiating his contract with the Plaintiff and entering
                                                                 allege that he (at least directly), conferred a benefit on
into a new contract with Hollis.
                                                                 Defendants. Rather, Rivers' unjust enrichment claim is
                                                                 based on an indirect (and speculative) theory that through
Second, Defendants are unjustly enriched because
                                                                 his efforts, Hollis conferred a benefit on Amato. No
Defendants will receive a portion of the purchase price
                                                                 authority can be found for this “indirect benefit” theory,
from the contract with Hollis that Defendants would not
                                                                 which is, in any case, based on speculation. Furthermore,
have received if they had not repudiated and had closed
                                                                 as Defendants argue, Plaintiff has not offered any facts
on the Agreement with Plaintiff. The benefit conferred on
                                                                 that demonstrate that Defendants had knowledge of
the Defendants by the Plaintiff is the additional profit that
                                                                 any purported benefit indirectly conferred on them by
properly belonged to the Plaintiff, but for the wrongful
                                                                 Plaintiff. Summary judgment is granted on Count II of the
conduct of the Defendants. A person is not permitted
                                                                 Complaint.
to profit by his own wrong at the expense of another.
Defendants are unjustly enriched by the contract with a
                                                                  *5 Because Defendant's Motion for Summary Judgment
third party to the detriment of Plaintiff. Plaintiff is harmed
                                                                 is granted, the motion to strike portions of plaintiff's
by Defendants' contract with the third party because
                                                                 affidavit is moot.
Plaintiff lost the net profit he could have realized from the
development of the property.
                                                                 The clerk may incorporate this order in the docket by
                                                                 reference.

                      DISCUSSION
                                                                 All Citations
The three elements of an unjust enrichment claim are: “(1)
a benefit conferred upon the defendant by the plaintiff;         Not Reported in A.2d, 2001 WL 1736498


Footnotes
1      Defendants do not necessarily agree that the purchase and sale agreement was valid (due the alleged fact that Jerry
       Amato's son signed the Agreement, not Jerry Amato and because Defendants' contract with realtor Rivers by the Sea
       had expired), but for the purposes of summary judgment, Defendants are not disputing that a valid agreement existed.
2      In Rivers' Affidavit # 3, ¶ 16, Rivers speculates that the Amatos' position was based on developer Paul Hollis' proposal
       to develop the property through a joint venture that would have netted Amato more than $3,000,000 for the property.
       However, this allegation is not based on personal knowledge and as such, may not be considered.
3      The Defendants do not dispute that a meeting took place on July 10, but deny the substance of the conversation as
       alleged by Plaintiff. Defendants' Reply SMF ¶ 5. However, for the purposes of summary judgment, Defendants admit that
       they repudiated the purchase and sale agreement on July 10. Id.
4      As noted, Defendants allege that their agreement with Rivers by the Sea had expired. However, for the purposes of
       summary judgment, they will not dispute the fact that Rivers by the Sea was still their agent.
5      This scenario may apply because Rivers alleges that at the July 10 meeting James Amato suggested that he and his
       father would “discuss the matter further, and let Rivers know if they had a change of position.” PSMF ¶ 7. Immediately
       thereafter (i.e. without allowing time for the Amatos to discuss the matter and get back to Rivers) Rivers requested his
       deposit back and stated his intentions to cancel the contract.
6      Note, in Drinkwater, Defendants sent Plaintiffs the cheque refund of their deposit along with a notice terminating the
       agreement. Drinkwater v. Patten Realty Corp., 563 A.2d at 775. Plaintiffs felt they had no choice but to cash the cheque.
       Id. In the present case, Rivers demanded a refund of his deposit.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           4
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 278 of 300 PageID: 586
Rivers v. Amato, Not Reported in A.2d (2001)
2001 WL 1736498



End of Document                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    5
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 279 of 300 PageID: 587




                         EXHIBIT R
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 280 of 300 PageID: 588
A & M Supply Co. v. Microsoft Corp., Not Reported in N.W.2d (2008)
2008 WL 540883


                                                                         Opinion
     KeyCite Yellow Flag - Negative Treatment
Declined to Follow by In re Santa Fe Natural Tobacco Company             PER CURIAM.
Marketing & Sales Practices and Products Liability Litigation, D.N.M.,
December 21, 2017                                                         *1 Plaintiff A & M Supply Company appeals the lower
                   2008 WL 540883                                        court's order denying its motion to amend its complaint
     Only the Westlaw citation is currently available.                   and granting defendant Microsoft Corporation's motion
                                                                         to dismiss. We affirm.
            UNPUBLISHED OPINION. CHECK
            COURT RULES BEFORE CITING.                                   Plaintiff first argues that the trial court erred in dismissing
                                                                         the case for “lack of progress.” MCR 2.502. We review the
                      UNPUBLISHED
                                                                         trial court's action in this regard for an abuse of discretion.
                Court of Appeals of Michigan.
                                                                         Eliason Corp., Inc. v. Dep't of Labor, 133 Mich.App.
                                                                         200, 203, 348 N.W.2d 315 (1984). No abuse of discretion
    A & M SUPPLY CO., a Michigan corporation,
                                                                         occurs unless the action of the trial court was outside of
      Individually and as Representative of all
                                                                         a range of principled outcomes considering the facts and
   persons similarly situated, Plaintiff-Appellant,
                                                                         circumstances of the case. Saffian v. Simmons, 477 Mich.
                          v.                                             8, 12, 727 N.W.2d 132 (2007); Maldanado v. Ford Motor
 MICROSOFT CORPORATION, Defendant-Appellee.                              Co., 476 Mich. 372, 388, 719 N.W.2d 809 (2006). Applying
                                                                         that standard here, we do not find an abuse of discretion.
                        Docket No. 274164.
                                 |
                                                                         We recognize that the lower court entered a stay
                          Feb. 28, 2008.
                                                                         of proceedings in this matter in early 2003, pending
                                                                         determination of class certification issues in related
 West KeySummary                                                         litigation involving another plaintiff, Fish, and defendant
                                                                         Microsoft. That would certainly provide justification for
                                                                         plaintiff's failure to prosecute its claims until the Fish
 1       Pretrial Procedure
                                                                         certification issue had been resolved. However, the logic
              Particular Applications, Delay or Time
                                                                         of the trial court's decision, with which we agree, was
         Limitation
                                                                         that plaintiff thereafter failed to appropriately advance the
         Lack of progress required dismissal                             case.
         of corporation's anti-trust action against
         computer software company for failure to                        The Fish certification issue was initially decided when the
         prosecute. The proceedings had been stayed                      application for certification was denied by the trial court.
         pending determination of class certification                    Our Court denied an application for leave to review that
         issues involving another plaintiff and the                      decision in July 2004, and the Supreme Court similarly
         computer software company, but even                             denied leave in November 2005. Notwithstanding those
         after these class certification issues had                      determinations of the Fish certification question and
         been resolved the corporation failed to                         the fact that the record here clearly shows this was the
         appropriately advance the case. M.C.L.A. §                      question underlying the stay, plaintiff took no action to lift
         445.771 et seq.; MCR 2.502(A)(1).
                                                                         the stay until September 2006. 1 In other words, plaintiff
         Cases that cite this headnote                                   took no action to lift the stay in response to the Fish
                                                                         decision until more than two years after that decision was
                                                                         first made and until almost 11 months after the Supreme
                                                                         Court entered an order finally resolving the possibility
                                                                         of any appeal of that decision. That lengthy inaction
Wayne Circuit Court; LC No. 00-031123-NZ.
                                                                         on plaintiff's part certainly justified dismissal under the
Before: BANDSTRA, P.J., and DONOFRIO and                                 Rule, which provides that an action “in which no steps or
SERVITTO, JJ.


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 281 of 300 PageID: 589
A & M Supply Co. v. Microsoft Corp., Not Reported in N.W.2d (2008)
2008 WL 540883

proceedings ... have been taken within 91 days” may be
dismissed for lack of progress. MCR 2.502(A)(1).                 In light of the facts and circumstances surrounding the
                                                                 lower court's decision in this regard, we do not find an
Further, the record here clearly indicates that there was        abuse of discretion.
ample notice that dismissal was likely to occur in the
face of plaintiff's failure to prosecute the case. Already in    Further, even if the lower court had erred in dismissing
October 2003, the trial court indicated in its ruling denying    a plaintiff's action for lack of progress, it was properly
plaintiff's premature motion to lift the stay, see n 1, that     subject to dismissal on the merits. In A & M I, a panel
the case was probably subject to dismissal as a result of        of our Court determined that plaintiff failed to make an
our Court's prior decision, A & M Supply Co. v. Microsoft        appropriate showing that the persons within the proposed
Corp., 252 Mich.App. 580, 654 N.W.2d 572 (2002) (A & M           class suffered “actual damages” under the Michigan Anti-
I ), or that it should be remanded to the district court for     Trust Reform Act, MCL 445.778(2) (“MARA”). A & M
consideration as an individual action rather than a class        I, supra at 635-642. 3 Upon remand, plaintiff attempted
action as a result of A & M I. The record also shows that,       to avoid the “actual damages” requirement of the MARA
shortly after the Supreme Court denied the application for       by seeking to amend its complaint to allege an unjust
review in the Fish case, the trial court initiated a telephone   enrichment theory of recovery. However, we agree with
conference with the parties. It asked what plaintiff's           defendant that an unjust enrichment claim is not viable
plans for the case were, and whether the case should be          under the facts of this case.
dismissed, to which plaintiff responded that it would make
a determination and undertake further proceedings . 2 The        In Michigan, 4 because the unjust enrichment doctrine
“notice of proposed dismissal” that MCR 2.502 requires           relies upon the fiction of a quasi-contract which “vitiates
“shall be given in the manner provided in MCR 2.501(C)           normal contract principles,” our courts employ the
for notice of trial.” MCR 2.502(A)(3). MCR 2.501(C)              doctrine “with caution .” Kammer Asphalt Paving Co. v.
specifies that notice may be provided orally if the party is     East China Twp. Schools, 443 Mich. 176, 185-186, 504
before the court and only requires a 28 days notice period,      N.W.2d 635 (1993). Ordinarily, the doctrine is employed
both of which provisions were amply satisfied here.              in cases where a benefit is received by the defendant from
                                                                 the plaintiff, see, e.g., Bell Isle Grill Corp. v. Detroit,
 *2 We conclude that dismissal of this action for lack           256 Mich.App. 463, 478, 666 N.W.2d 271 (2003), and
of progress was warranted because plaintiff made no              there was no direct receipt of any benefit by defendant
showing that progress was being made. MCR 2.502(A)(1).           here from the persons seeking class certification. Plaintiff
Instead, the trial court correctly determined that:              relies on a passing reference in Kammer, supra at 187, 504
                                                                 N.W.2d 635, that “plaintiff indirectly provided defendant
                                                                 a benefit.” However, the facts of that case clearly show
            So-and from my perspective, there                    that the defendant and the plaintiff were in contact
            has been a complete and total                        with one another during the course of plaintiff's paving
            failure of the plaintiff to make any                 activities at athletic facilities owned by the defendant, and
            effort to prosecute the case since                   the defendant certainly benefited directly from plaintiff's
            the Fish application was denied.                     work on those facilities. Id. at 179, 504 N.W.2d 635.
            Plaintiff knew all along and I told                  Plaintiff here can point to no similar direct contact
            him all along that hey, we're going                  between Microsoft and the indirect purchasers in the
            to see what happens on the Fish                      class they seek to have certified. Nor can they show that
            case and then it's going to be your                  Microsoft received any direct payment or other benefit
            responsibility to put the ball in play.              from those purchasers. We conclude that the unjust
            You never did. You just let it sit on                enrichment doctrine does not apply under the facts alleged
            my docket and were perfectly happy                   by plaintiff here. Thus, plaintiff's attempt to amend its
            to do that.                                          complaint in this fashion was futile, and the motion to
                                                                 make the amendment could properly have been denied
                                                                 on that basis. PT Today, Inc. v. Comm'r of Office of




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 282 of 300 PageID: 590
A & M Supply Co. v. Microsoft Corp., Not Reported in N.W.2d (2008)
2008 WL 540883

Financial and Insur. Services, 270 Mich.App. 110, 142-143,           his analysis claimed only that it suggested that “there
                                                                     is a near full pass on” of Microsoft's overcharges to
715 N.W.2d 398 (2006).
                                                                     indirect purchasers. And he acknowledged that even that
                                                                     somewhat tentative conclusion would not apply in the
 *3 Plaintiff also tried, following remand, to comply
                                                                     subset of transactions, the extent of which he suggested
with A & M I's direction regarding the proof needed on
                                                                     no way of measuring, where final sales to users were
the “actual damages” requirement, by submitting a new
                                                                     made on a “loss leader,” below cost basis. Thus, while
affidavit from its expert Dr. Leffler (“2003 affidavit”). 5
                                                                     Dr. Leffler's 2003 affidavit undoubtedly was markedly
In A & M I, the panel extensively reviewed previous
                                                                     more convincing than the earlier affidavits, it still only
affidavits submitted by Dr. Leffler and concluded that
                                                                     evidenced a way to “estimate damages for the class” and,
the statistical analyses and economic theories upon which
                                                                     thus, again “failed to bridge the gap between economic
they were based could not suffice to establish “actual
                                                                     theory and the reality of economic damages.” Id. at
damages” as required by the statute with respect to the
                                                                     639-640, 715 N.W.2d 398.
indirect purchasers constituting the plaintiff class seeking
certification here. A & M I, supra at 637-642. We have
                                                                     In sum, neither the amended complaint that plaintiff
reviewed the 2003 affidavit and conclude, once again, that
                                                                     sought to file nor the new Leffler affidavit substantially
it does not establish that plaintiff will be able to show
                                                                     negated the reasons upon which the A & M I panel
“actual damages” with proofs common to all the plaintiffs
                                                                     determined that this matter could not proceed as a class
within the class and with the degree of specificity and
                                                                     action. Plaintiff took no action to pursue its claim as
rigor required under the “skeptical” approach mandated
                                                                     an individual rather than as a class representative, even
by MARA. Id. at 635, 715 N.W.2d 398.
                                                                     though the A & M I panel clearly suggested that was a
                                                                     better approach. Id. at 642, 715 N.W.2d 398. For those
A & M I noted that the prior Leffler affidavits were not
                                                                     reasons, the trial court could properly have dismissed this
based on “regression analyses [that] might be used to
                                                                     action even without concluding that plaintiff had failed to
calculate the rate at which Microsoft's direct purchasers
                                                                     appropriately pursue it in a timely fashion.
passed on the overcharge to indirect purchasers.” Id. at
639, 715 N.W.2d 398. In an apparent response, the 2003
                                                                     We affirm.
affidavit describes the results of five regression analyses
performed after remand. However, Dr. Leffler quite
honestly admitted in that affidavit that the data that he            All Citations
was working with did not account for all relevant variables
and that, therefore, his results were only illustrative rather       Not Reported in N.W.2d, 2008 WL 540883
than definitive. His final, summary statement regarding


Footnotes
1      Plaintiff filed a motion to lift the stay prior to a decision on the Fish certification question, which was thus unfounded and
       unsuccessful for that reason, in September 2003.
2      And, as explained above, notwithstanding the trial court's initiative, plaintiff still took no steps to lift the stay and advance
       the case for 11 months.
3      Although plaintiff criticizes A & M I, we conclude that it properly determined that MARA's requirement that even “indirect
       purchasers” like plaintiff must show “actual damages” means that a “skeptical” approach should be followed here in
       Michigan. See A & M I, supra at 635. In light of that conclusion, A & M I is binding upon us in this regard. MCR 7.215(J).
       Further, as this case does not involve any important claim of constitutional rights such as in Locricchio v. Evening News
       Ass'n of MI, 438 Mich. 84, 476 N.W.2d 112 (1991), A & M I also constitutes the binding law of the case.
4      Plaintiff relies on foreign case law to support its unjust enrichment theory but this cause of action is a matter of state law
       and we are compelled to follow Michigan authorities.
5      Plaintiff's amended complaint also sought to limit the class, purportedly to aid Dr. Leffler's analysis. We conclude below
       that the 2003 affidavit, like its predecessors, was lacking under A & M I. Similarly, the related attempt to limit the class,
       which plaintiff does not suggest had any other import, is unavailing.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 283 of 300 PageID: 591
A & M Supply Co. v. Microsoft Corp., Not Reported in N.W.2d (2008)
2008 WL 540883



End of Document                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    4
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 284 of 300 PageID: 592
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 285 of 300 PageID: 593




                         EXHIBIT S
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 286 of 300 PageID: 594
Block v. Jaguar Land Rover North America, LLC, Not Reported in Fed. Supp. (2016)
2016 WL 3032682

                                                            Jaguar first argues that the NJCFA does not apply
                                                            to Plaintiff Manakin's consumer fraud claim. The
                  2016 WL 3032682
                                                            Amended Complaint alleges that Manakin is a citizen of
    Only the Westlaw citation is currently available.
                                                            Massachusetts, Manakin purchased a Land Rover from
              NOT FOR PUBLICATION
                                                            a dealer in Massachusetts, and Jaguar is a citizen of New
     United States District Court, D. New Jersey.
                                                            Jersey, where it maintains its principal place of business.
          Amy BLOCK and Victorya Manakin,                   The parties dispute which state's consumer fraud law
             on behalf of themselves and all                this Court should apply: that of New Jersey, or that of
           others similarly situated, Plaintiff,            Massachusetts.
                            v.
                                                            The Third Circuit has stated the fundamental legal
           JAGUAR LAND ROVER NORTH
                                                            principles for such a choice-of-law analysis as follows:
              AMERICA, LLC, Defendant.
                                                              A federal court sitting in diversity applies the choice-
               Civil Action No. 15-5957 (SRC)                 of-law rules of the forum state—here, New Jersey—to
                              |                               determine the controlling law. Klaxon Co. v. Stentor
                     Signed 05/26/2016                        Elec. Mfg. Co. Inc., 313 U.S. 487, 496 (1941); Thabault
                                                              v. Chait, 541 F.3d 512, 535 (3d Cir. 2008). New Jersey
Attorneys and Law Firms
                                                              has adopted the “most significant relationship” test set
Bruce Heller Nagel, Greg Michael Kohn, Nagel Rice,            forth in the Restatement (Second) of Conflict of Laws.
LLP, Roseland, NJ, for Plaintiff.                             P.V. v. Camp Jaycee, 197 N.J. 132, 962 A.2d 453, 459-60
                                                              (N.J. 2008). This is a two-part test.
Brian D. Sullivan, Fox Rothschild LLP, Roseland, NJ, for
Defendant.                                                    The first part of the choice-of-law inquiry is to
                                                              determine whether or not an actual conflict exists
                                                              between the laws of the potential forums...
                   OPINION & ORDER
                                                              Under the second part of the inquiry, the court must
CHESLER, U.S.D.J.                                             determine which jurisdiction has the “most significant
                                                              relationship” to the claim. Camp Jaycee, 962 A.2d at
 *1 This matter comes before this Court on the motion         461. Where a fraud or misrepresentation claim has been
to dismiss the Amended Complaint for failure to state a       alleged, the court looks to the factors set forth in §
valid claim for relief, pursuant to Federal Rule of Civil     148 of the Restatement (Second) of Conflict of Laws.
Procedure 12(b)(6), by Defendant Jaguar Land Rover            Under subsection (1) of § 148, when the “plaintiff's
North America, LLC (“Jaguar”). For the reasons stated         action in reliance took place in the state where the false
below, the motion will be granted in part and denied in       representations were made and received,” there is a
part.                                                         presumption that the law of that state applies. Under
                                                              subsection (2), when the plaintiff's action in reliance
This case arises from a dispute between Plaintiffs,           takes place in a different state than where the false
purchasers of Land Rover vehicles, and the manufacturer,      representations were made and received, courts weigh
Jaguar. In short, the Amended Complaint alleges that the      the following factors:
purchased vehicles were defective and asserts six counts:
1) violation of the New Jersey Consumer Fraud Act                *2 (a) the place, or places, where the plaintiff acted
(“NJCFA”); 2) common law fraud; 3) unjust enrichment;           in reliance upon the defendant's representations,
4) breach of the implied covenant of good faith and fair
                                                                (b) the place where the plaintiff received the
dealing; 5) breach of express warranty; and 6) breach of
                                                                representations,
implied warranty. Jaguar now moves to dismiss all six
claims for failure to state a valid claim for relief. 1         (c) the place where the defendant made the
                                                                representations,




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  1
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 287 of 300 PageID: 595
Block v. Jaguar Land Rover North America, LLC, Not Reported in Fed. Supp. (2016)
2016 WL 3032682


    (d) the domicil, residence, nationality, place of          Maniscalco, 709 F.3d at 208. This reasoning holds true
    incorporation and place of business of the parties,        in this case: the case involves financial loss, which would
                                                               be of greater concern to Massachusetts, the state with
    (e) the place where a tangible thing which is the          which Manakin, who suffered the loss, has the closest
    subject of the transaction between the parties was         relationship. Thus, of the six factors, only factor (c)
    situated at the time, and                                  favors New Jersey as the state with the most significant
                                                               relationship to Manakin's claim.
    (f) the place where the plaintiff is to render
    performance under a contract which he has been
                                                               As Jaguar points out, similarly, in Maniscalco, the Third
    induced to enter by the false representations of the
                                                               Circuit found that only factor (c) weighed in favor of New
    defendant.
                                                               Jersey. Id. The Third Circuit then stated:
  § 148(2). The factors enumerated in [the Restatement]
                                                                 The only remaining questions are whether the place
  should be evaluated on a qualitative rather than a
                                                                 where [Defendant]'s alleged omissions took place,
  quantitative basis.
                                                                 factor (c), weighs in favor of applying New Jersey law,
Maniscalco v. Brother Int'l (USA) Corp., 709 F.3d 202,           and, if so, whether this contact is of such significance
206-207 (3d Cir. 2013).                                          that it outweighs the contacts in favor of applying South
                                                                 Carolina law. We find that it does not.
The parties agree that there is an actual conflict of laws
                                                                  *3 Accepting [Plaintiff]'s premise that there were
and that this Court must apply the “most significant
                                                                 actionable omissions by [Defendant] at its headquarters
relationship” test stated in § 148 of the Restatement
                                                                 in New Jersey, we conclude that this single contact—
(Second) of Conflict of Laws to determine which state's
                                                                 factor (c)—does not warrant applying New Jersey law.
consumer fraud law applies to Manakin's consumer fraud
                                                                 Nothing else about the relationship between the parties,
claim. The parties also agree that Manakin's action in
                                                                 other than the fortuitous location of [Defendant]'s
reliance took place in Massachusetts, while the allegedly
                                                                 headquarters, took place in the state of New Jersey.
false representations were made in New Jersey. Thus,
                                                                 [Plaintiff]'s home state, in which he received and
Manakin's action in reliance did not take place in the state
                                                                 relied on [Defendant]'s alleged fraud, has the “most
where the allegedly false representations were made, and
                                                                 significant relationship” to his consumer fraud claim.
so the Court must look to § 148(2). It is at this point that
                                                                 In so concluding, we adopt the overwhelming majority
the parties' positions on this issue diverge.
                                                                 of courts' application of New Jersey choice-of-law rules
                                                                 under similar circumstances.
Looking at the six factors in § 148(2), Jaguar contends
that only factor (c) favors New Jersey, while the remaining    Id. at 208-209. Just as in Maniscalco, as regards Plaintiff
factors favor Massachusetts. Plaintiffs contend that both      Manakin, nothing, other than the location of Defendant's
factors (c) and (d) favor New Jersey. In support of its        headquarters, took place in New Jersey. This Court
position, Jaguar persuasively cites Maniscalco: 2              follows Maniscalco and finds that Massachusetts has the
                                                               most significant relationship with Manakin's consumer
  Although [Plaintiff] is a domiciliary of South Carolina      fraud claim.
  and [Defendant]'s place of business is in New Jersey,
  factor (d) weighs slightly in favor of applying South        In Maniscalco, the Third Circuit held that, because New
  Carolina law. See § 148 cmt. i. (noting, in cases of         Jersey law did not apply to the plaintiff's consumer fraud
  pecuniary loss, that “[t]he domicil, residence and place     claim, the district court had properly granted summary
  of business of the plaintiff are more important than are     judgment in favor of defendant. Id. at 211. In view of
  similar contacts on the part of the defendant” because       this, this Court finds that the Amended Complaint does
  “financial loss will usually be of greatest concern to the   not state a valid claim for relief under the NJCFA for
  state with which the person suffering the loss has the       Manakin. As to Manakin's NJCFA claim, the motion to
  closest relationship”).                                      dismiss will be granted, and that claim will be dismissed
                                                               without prejudice.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     2
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 288 of 300 PageID: 596
Block v. Jaguar Land Rover North America, LLC, Not Reported in Fed. Supp. (2016)
2016 WL 3032682

                                                             In opposition, Plaintiffs argue that the Third Circuit
Jaguar next argues that the common law fraud claims,         applies a “relaxed” pleading standard in cases in which
which are the Second Count, and Block's NJCFA claim,         factual information is in the exclusive control of the
which is the First Count, fail to meet the pleading          defendant. Even if true, this is unpersuasive: Plaintiffs
requirements of Federal Rule of Civil Procedure 9(b),        here would be the parties in the best position to know
which states: “In alleging fraud or mistake, a party must    the specifics of what misrepresentations were made to
state with particularity the circumstances constituting      them. A consumer alleging fraudulent misrepresentation
fraud or mistake.” The Third Circuit has explained:          should not need discovery to allege the basic facts of
                                                             what the fraudulent misrepresentation was. Plaintiffs also
                                                             contend that the Amended Complaint does plead the
           In     order    to    satisfy   Rule              “who, what, how, when and where” of the omissions. This
           9(b), plaintiffs must plead with                  is not so: as discussed, the specific factual allegations in
           particularity the ‘circumstances’ of              paragraphs 17 through 37 of the Amended Complaint
           the alleged fraud in order to                     do not identify when and how, what omissions produced
           place the defendants on notice                    what specific misrepresentations to either Plaintiff. This
           of the precise misconduct with                    Court finds that the Amended Complaint fails to plead
           which they are charged, and                       with particularity the circumstances of the alleged fraud,
           to safeguard defendants against                   as required by Federal Rule of Civil Procedure 9(b). As to
           spurious charges of immoral and                   Counts One and Two, the motion to dismiss the Amended
           fraudulent behavior. Plaintiffs may               Complaint will be granted, and Counts One and Two will
           satisfy this requirement by pleading              be dismissed without prejudice.
           the date, place or time of
           the fraud, or through alternative                  *4 As to the Third Count, for unjust enrichment,
           means of injecting precision and                  Jaguar contends that New Jersey courts require a direct
           some measure of substantiation                    relationship between a plaintiff and a defendant, and the
           into their allegations of fraud.                  Amended Complaint does not allege one. In opposition,
           Plaintiffs also must allege who                   Plaintiffs contend that New Jersey courts require only
           made a misrepresentation to whom                  a “sufficient nexus between the conferrer of the benefit
           and the general content of the                    and the recipient.” (Pls.' Opp. Br. 36.) Plaintiffs cite two
           misrepresentation.                                cases in support: In re K-Dur Antitrust Litig., 338 F.
                                                             Supp. 2d 517, 546 (D.N.J. 2004) and Nelson v. Xacta 3000
                                                             Inc., No. CIV.A.08-5426 (MLC), 2009 WL 4119176, at
                                                             *7 (D.N.J. Nov. 24, 2009). In both cases, federal district
Lum v. Bank of Am., 361 F.3d 217, 223-224 (3d Cir. 2004)
                                                             courts used the qualification “sufficient” or “sufficiently”
(citations omitted).
                                                             in dicta; in neither case did that court deny a motion
                                                             to dismiss on the ground that New Jersey law does not
The First and Second Counts of the Amended Complaint
                                                             require a direct relationship between the conferrer and the
contain only abstract and general statements, alleging
                                                             recipient, but only a sufficiently direct relationship. These
conscious misrepresentation. (Am. Compl. ¶¶ 93, 99.)
                                                             two cases do not persuade this Court that New Jersey
No specifics of the alleged misrepresentation are given
                                                             law uses a “sufficiently direct relationship” standard.
in the claims. The Amended Complaint does not allege
                                                             Jaguar, in contrast, cites a number of district court cases
any specific facts about the misrepresentations in other
                                                             in which courts have granted a motion to dismiss an
sections, either. The section which alleges specific facts
                                                             unjust enrichment claim because the complaint failed to
about Block's and Manakin's experiences with their
                                                             allege a direct relationship between the conferrer and the
Land Rover vehicles deals largely with the alleged
                                                             recipient. See, e.g., Glass v. BMW of N. Am., LLC, No.
manufacturing defects and repair history and contains no
                                                             CIV.A. 10-5259 ES, 2011 WL 6887721, at *16 (D.N.J.
specific allegations about misrepresentations made to the
                                                             Dec. 29, 2011). Although it does not appear that the
Plaintiffs.
                                                             New Jersey Supreme Court has addressed this issue, the
                                                             Appellate Division has, in several cases, held that a direct



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 289 of 300 PageID: 597
Block v. Jaguar Land Rover North America, LLC, Not Reported in Fed. Supp. (2016)
2016 WL 3032682

relationship is required, such that it would be reasonable       (D.N.J. 1980): “It is well established in New Jersey that
for one party to expect remuneration from the other. See,        where there is fraudulent concealment of a cause of action
e.g., Fasching v. Kallinger, 211 N.J. Super. 26, 35 (N.J.        the period of limitation will not commence until discovery
Super. Ct. App. Div. 1986) (citing Callano v. Oakwood            of wrong or of facts which reasonably put one on notice.”
Park Homes Corp., 91 N.J. Super. 105, 109 (N.J. Super.
Ct. App. Div. 1966)). This Court finds that New Jersey law       Both sides find support for their arguments in the
requires a claim for unjust enrichment to allege a direct        language of the New Jersey statute, part of the Uniform
relationship between the conferrer of a benefit and the          Commercial Code, applicable to this claim:
recipient. Because the Amended Complaint does not meet
this requirement, the motion to dismiss the Third Count            Statute of limitations in contracts for sale
will be granted, and the Third Count will be dismissed
                                                                   (1) An action for breach of any contract for sale must be
without prejudice.
                                                                   commenced within four years after the cause of action
                                                                   has accrued. By the original agreement the parties may
Jaguar next argues that, as to the Fifth Count, for breach
                                                                   reduce the period of limitation to not less than one year
of express warranty, the Amended Complaint fails to
                                                                   but may not extend it.
plead sufficient facts to support a claim. A complaint
“must contain sufficient factual matter, accepted as true,          *5 (2) A cause of action accrues when the breach
to state a claim to relief that is plausible on its face.”         occurs, regardless of the aggrieved party's lack of
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Jaguar                knowledge of the breach. A breach of warranty occurs
contends that the Amended Complaint does not plead that            when tender of delivery is made, except that where a
the alleged defect manifested itself within the warranty           warranty explicitly extends to future performance of the
period, nor that each Plaintiff brought her vehicle to             goods and discovery of the breach must await the time
a dealership for service during the warranty period, in            of such performance the cause of action accrues when
compliance with the express warranty's terms.                      the breach is or should have been discovered.

The Amended Complaint does not support Jaguar's                    ...
position. As to Block, paragraphs 19 and 20 plead
                                                                   (4) This section does not alter the law on tolling of the
sufficient facts to state a claim for relief that is plausible
                                                                   statute of limitations ...
on its face: the alleged defect manifested itself within the
warranty period, etc. As to Manakin, paragraph 31 alleges        N.J. Stat. Ann. § 12A:2-725 (italics added). Jaguar
that the defect manifested itself during the warranty            contends that subsection (2) supports their position,
period, that the vehicle was brought to a dealership, and        while Plaintiffs say that subsection (4) supports theirs.
that the defect continue to manifest after that visit. Iqbal     Fortunately, the Third Circuit has just issued a decision
requires no more than sufficient factual assertions to make      which offers helpful guidance about understanding the
an express warranty claim plausible, and the Amended             two subsections in the identical provision in the U.C.C.
Complaint meets this standard. As to the Fifth Count, the        of the Virgin Islands. MRL Dev. I, LLC v. Whitecap Inv.
motion to dismiss will be denied.                                Corp., 2016 U.S. App. LEXIS 8987, 2016 WL 2865730
                                                                 (3d Cir. May 17, 2016). In MRL, the Third Circuit made
As to the Sixth Count, for breach of implied warranty,           clear that, notwithstanding the language of subsection
Jaguar contends again that Plaintiffs failed to plead that       (2), subsection (4) allows for equitable tolling of the
the defect arose during the warranty period. For the             limitations period. Id. at *20.
reasons just stated, this Court rejects this argument as
unsupported by the Amended Complaint. Jaguar further             New Jersey courts recognize the doctrine of equitable
argues that Block's implied warranty claim is time-              tolling: “[t]ypically the doctrine is applied where the
barred by New Jersey's four-year statute of limitations.         complainant has been induced or tricked by his
In opposition, Plaintiffs contend that the running of            adversary's misconduct into allowing the filing deadline
the limitation period is tolled in cases of fraudulent           to pass.” Villalobos v. Fava, 342 N.J. Super. 38, 50 (N.J.
concealment of a cause of action, quoting Foodtown v.            Super. Ct. App. Div. 2001). The Amended Complaint
Sigma Marketing Systems, Inc., 518 F. Supp. 485, 488             does not plead facts to make plausible the assertion that


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 290 of 300 PageID: 598
Block v. Jaguar Land Rover North America, LLC, Not Reported in Fed. Supp. (2016)
2016 WL 3032682

Block was induced or tricked by Jaguar's misconduct into                 unreasonably, or capriciously, with
allowing the filing deadline to pass. There is no basis for              the objective of preventing the other
equitable tolling of the four-year statute of limitations.               party from receiving its reasonably
                                                                         expected fruits under the contract.
Absent a basis for equitable tolling, this Court applies                 Such risks clearly would be beyond
subsection (2), which provides that the cause of action                  the expectations of the parties
accrued when the tender of delivery was made. The                        at the formation of a contract
Amended Complaint alleges that Jaguar delivered the                      when parties reasonably intend their
vehicle to Block in April of 2010. (Am. Compl. ¶ 17.)                    business relationship to be mutually
Because this is a claim for breach of an implied warranty,               beneficial. They do not reasonably
it cannot fall within the exception for warranties which                 intend that one party would use the
explicitly extend to future performance. The four-year                   powers bestowed on it to destroy
statute of limitations ended not later than April of 2014.               unilaterally the other's expectations
The initial Complaint in this case was filed on August 3,                without legitimate purpose.
2015, at which time the statute of limitations had already
run.
                                                               *6 Id. at 251. The Amended Complaint does not
“A statute of limitations defense is an affirmative one,      plead sufficient facts to make plausible a claim that
and in order to undergird a dismissal, must appear on the     Jaguar acted with the objective of preventing Plaintiffs
face of the complaint.” Benak v. Alliance Capital Mgmt.       from receiving their reasonably expected fruits under
L.P., 435 F.3d 396, 400 (3d Cir. 2006). Defendant's statute   the contract. Nor does the Amended Complaint allege
of limitations defense to Block's implied warranty claim      facts supporting the inference that Jaguar unilaterally
appears on the face of the Amended Complaint. As to the       destroyed Plaintiffs' expectations under the contract
Sixth Count for Plaintiff Block only, the motion to dismiss   without legitimate purpose. Jaguar's motion to dismiss the
will be granted, and the Sixth Count will be dismissed        Fourth Count will be granted.
without prejudice.
                                                              In conclusion, as to the First, Second, Third and Fourth
Lastly, as to the Fourth Count, for breach of the implied     Counts, Jaguar's motion to dismiss will be granted. As to
warranty of good faith and fair dealing, Jaguar contends      the Sixth Count, for Plaintiff Block only, the motion to
that Plaintiffs have not sufficiently alleged an actionable   dismiss will be granted. As to the remaining claims, the
misrepresentation by Jaguar, or that Jaguar knew of           motion to dismiss will be denied.
the alleged defect. Furthermore, Jaguar argues that the
Amended Complaint does not allege a sufficient basis to       For these reasons,
make a claim of unfair dealing plausible. In Wilson v.
Amerada Hess Corp., 168 N.J. 236, 251 (2001), the New         IT IS on this 26th day of May, 2016
Jersey Supreme Court stated the standard for claims of
breach of the implied warranty of good faith and fair         ORDERED that Defendant's motion to dismiss the
dealing:                                                      Amended Complaint (Docket Entry No. 17) is DENIED
                                                              in part and GRANTED in part; and it is further

            [W]e state the test for determining               ORDERED that Defendant's motion to dismiss the
            whether the implied covenant of                   Complaint (Docket Entry No. 9) is DENIED as moot; and
            good faith and fair dealing has                   it is further
            been breached as follows: a party
            exercising its right to use discretion            ORDERED that, as to the First, Second, Third and
            in setting price under a contract                 Fourth Counts in the Amended Complaint, the motion
            breaches the duty of good faith and               to dismiss is GRANTED, and these claims are hereby
            fair dealing if that party exercises its          DISMISSED without prejudice; and it is further
            discretionary authority arbitrarily,



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    5
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 291 of 300 PageID: 599
Block v. Jaguar Land Rover North America, LLC, Not Reported in Fed. Supp. (2016)
2016 WL 3032682

ORDERED that, as to the Sixth Count in the Amended                ORDERED that, as to the remaining claims in the
                                                                  Amended Complaint, the motion to dismiss is DENIED.
Complaint for Plaintiff Block only, the motion to dismiss
is GRANTED, and the Sixth Count for Plaintiff Block
only is hereby DISMISSED without prejudice; and it is             All Citations
further
                                                                  Not Reported in Fed. Supp., 2016 WL 3032682


Footnotes
1      The Court notes that Plaintiffs begin their opposition with the general statement that motions to dismiss are disfavored in
       this context, quoting Elias v. Ungar's Food Prods., Inc., 252 F.R.D. 233, 239 (D.N.J. 2008). Plaintiffs have quoted Elias
       out of context: the Elias court was not addressing a Rule 12(b)(6) motion to dismiss, but a motion to certify a class. Id.
2      There are important similarities between the facts in Maniscalco and those alleged here: at issue in both is a claim under
       the NJCFA by an out-of-state consumer/purchaser of merchandise sold by a company with a principal place of business
       in New Jersey. Maniscalco, 709 F.3d at 203.


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             6
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 292 of 300 PageID: 600
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 293 of 300 PageID: 601




                         EXHIBIT T
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 294 of 300 PageID: 602
Stutzle v. Rhone-Poulenc S.A., Not Reported in A.2d (2003)
2003 WL 22250424

                                                                 have absent the illegal conduct. (Plts. Complaint ¶ 68).
                                                                 Plaintiffs also allege that defendants received excessive
                 2003 WL 22250424
                                                                 and unreasonable profits by virtue of the higher prices
    Only the Westlaw citation is currently available.
                                                                 paid by plaintiffs and that equity and good conscious
       Court of Common Pleas of Pennsylvania.
                                                                 requires that defendants return these excess profits to
     Harry STUTZLE, et. al., Individually and on                 the plaintiffs and the class members. (Id.). Defendants
   behalf of all others Similarly Situated, Plaintiffs,          argue that the claim is legally insufficient because plaintiffs
                           v.                                    as indirect purchasers did not confer a benefit upon
                                                                 defendants.
  RHONEPOULENC S.A.(n/k/a/Aventis S.A.), et. al.

    No. 002768OCT.TERM2002, CONTROL 062165.                      To state a claim for unjust enrichment, the plaintiffs must
                         |                                       allege that they conferred a benefit on the defendant, that
                  Sept. 26, 2003.                                defendant appreciated the benefit under the circumstances
                                                                 and that the defendant accepted and retained the benefit
                                                                 without payment for value. BurgettstownSmith Twp. Joint
                                                                 Sewage Auth. v. Langeloth Townsite Co., 403 Pa.Super. 84,
      ORDER and MEMORANDUM OPINION
                                                                 588 A.2d 43, 45 (Pa.Super.1991).
COHEN, J.
                                                                 In the case sub judice, plaintiffs did not confer a benefit
 *1 AND NOW, this 26th day of September, 2003, upon              upon defendants. Plaintiffs are indirect purchasers and
consideration of Defendants' Preliminary Objections              had no direct dealings with defendants. (Plts. Compliant
to Plaintiffs' complaint, all responses in opposition,           ¶ 1). Perhaps defendants appreciated the value of the
all matters of record, and in accordance with the                benefits, but any unjust enrichment claim would belong to
Memorandum Opinion being filed contemporaneously                 the direct purchasers, not to indirect purchasers such as
with this Order, it is hereby Ordered and Decreed                plaintiffs. See e. g. Phillips v. Selig, 2001 WL 1807951, *8
that Defendants' preliminary objections are Sustained.           (Sept. 19, 2001) (Sheppard).
Plaintiffs' complaint is dismissed.
                                                                 Notwithstanding the fact that plaintiffs did not confer a
                                                                 benefit upon defendants, the plaintiffs have also failed to
              MEMORANDUM OPINION                                 allege how the enrichment is unjust. The most significant
                                                                 element of the unjust enrichment doctrine is whether
Before this Court are defendants' preliminary objections         the enrichment of the defendant is unjust; the doctrine
pursuant to Pa. R. Civ. P. 1028(a)(4) to plaintiffs' class       does not apply simply because the defendant may have
action complaint. For the reasons set forth below, this          benefited as a result of the actions of the plaintiff.
Court sustains defendants' preliminary objections.               Styler v. Hugo, 422 Pa.Super. 262, 610 A.2d 347, 350
                                                                 (Pa.Super.1993). Plaintiffs allege that defendants were
                                                                 unjustly enriched from excessive and unreasonable profits
                                                                 which resulted from defendant's illegal conduct. (Plts.
                      DISCUSSION
                                                                 Complaint ¶ 68). The “illegal conduct” described in the
Defendants attempt to have each of the two claims                complaint is “a horizontal agreement and conspiracy
in plaintiffs' class action complaint dismissed. These           between defendants and their co-conspirators to fix
claims, which the court will address in order, are unjust        or maintain the price of Methionine and/or allocate
enrichment and conspiracy.                                       markets and customers in connection with the sale of
                                                                 Methionine.” (Plts complaint ¶ 1). In essence, plaintiffs
                                                                 allege that defendant's illegal conduct amounts to an
A. Unjust Enrichment                                             antitrust violation. To date, no court in Pennsylvania has
In the complaint, plaintiffs allege that defendants have         held that a private remedy is available for damages under
engaged in activities that caused the plaintiffs and the class   Pennsylvania's common law on antitrust violations. XF
members to pay more for Methoinine 1 than they should            Enterprises, Inc. v. BASF Corp., 47 Pa. D. & C. 4 th 147,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Case    2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 295 of 300 PageID: 603
Stutzle v. Rhone-Poulenc S.A., Not Reported in A.2d (2003)
2003 WL 22250424

150 (2000) (Levin). Additionally, Pennsylvania has no               plaintiff's unjust enrichment claim is dismissed with
                                                                    prejudice.
legislation which provides for these damages. Id.


                                                                    B. Civil Conspiracy
             *2 “The common law doctrines                           Defendants also assert preliminary objections to plaintiffs'
            relating     to    contracts    and                     cause of action for civil conspiracy. Plaintiffs allege that
            combinations in restraint of trade                      defendants engaged in an unlawful combination and
            were well understood long before the                    conspiracy to fix, raise, maintain and stabilize at artificial
            enactment of the Sherman Law ...                        and non competitive levels the price of Methionine and
            Such contracts were deemed illegal                      to conceal this unlawful activity. (Plts. Complaint ¶ 69).
            and were unenforceable at common                        In their brief, plaintiffs argue that the civil conspiracy
            law. But the resulting restraints of                    claim is legally sufficient because unjust enrichment is
            trade were not penalized and gave                       the predicate act for the conspiracy. (Plts. memorandum
            rise to no actionable wrong.”                           of law pp. 12–13). Since the court sustained defendants'
                                                                    preliminary objection with respect to plaintiffs' cause
                                                                    of action for unjust enrichment, the court also sustains
XF Enterprises Inc. v. BASF Corp., 47 Pa. D & C. 4 th               defendants preliminary objections plaintiffs cause of
147, 150 (2000)(quoting Apex Hosiery Co. v. Leader, 310             action for civil conspiracy count.
U.S. 469, 497 (1940)). Since the Pennsylvania legislature
and the courts have not created a cause of action for
damages sustained as a result of the antitrust violations,                                CONCLUSION
than plaintiffs failed to allege within their complaint
how the benefit to defendants was unjust. Moreover, to              For these reasons, this court finds that defendants'
allow plaintiffs to use a claim for unjust enrichment as            preliminary objections are sustained. Plaintiffs' complaint
a means for collecting damages which are not allowable              is dismissed.
by Pennsylvania's antitrust law, is not a proper use of the
claim and can only lead to mischief. XF Enterprises, supra.
152 (use of a civil conspiracy claim as a means of collecting       All Citations
damages which are not allowable by Pennsylvania's
                                                                    Not Reported in A.2d, 2003 WL 22250424
antitrust law is not a proper use of the claim). Accordingly,


Footnotes
1      Methionine is sold as an animal feed additive, including DL-methionine, calcium salt of methionine hydroxy analog and
       any product that contains methionine sold as an animal feed additive. (Plts complaint ¶ 2).


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 296 of 300 PageID: 604
Case 2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 297 of 300 PageID: 605




                         EXHIBIT U
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 298 of 300 PageID: 606
J.P. Morgan Chase Bank, N.A. v. Leigh, Not Reported in F.Supp.2d (2011)
2011 WL 4351584

                                                                owner and the Bank/Mortgagee, for $7,544.26 plus
                                                                interest, collection and recovery costs, fees and expenses.
                   2011 WL 4351584
                                                                (Document No. 15). The Marina appends a “Ledger
    Only the Westlaw citation is currently available.
                                                                Card” to its Intervenor Complaint which identifies Mr.
     United States District Court, D. Rhode Island.
                                                                Rayburn as the customer and the Brittany Leigh II as
          J.P. MORGAN CHASE BANK, N.A.                          the boat. (Document Nos. 10–1 and 10–2). The Ledger
                         v.                                     Card is dated June 24, 2011 and itemizes various dockage
       M/y Brittany LEIGH II (O.N.1073831), in                  and storage fees (as well as numerous late fees) incurred
                                                                between December 19, 2006 and May 31, 2011. Id. These
     rem, and Jonathan P. Rayburn, in personam.
                                                                fees total $7,544.26. 2
                     CA No. 11–246ML.
                             |
                       Aug. 23, 2011.                           Discussion
                                                                The Bank moves to dismiss Count IV of the Marina's
Attorneys and Law Firms                                         Intervenor Complaint alleging unjust enrichment. In
                                                                Count IV, the Marina alleges that in 2006 Mr. Rayburn
Michael J. Daly, Pierce Atwood LLP, Steven D. Dilibero,         requested that it provide “certain goods and services to
Dilibero and Associates, Providence, RI, for J.P. Morgan        him and for his benefit and the benefit and preservation
Chase Bank, N.A.                                                of” the vessel. (Document No. 15 at ¶ 25). The Marina
                                                                alleges that the goods and services “directly benefited” [sic]
Steven D. Dilibero, Dilibero and Associates, Providence,
                                                                the Bank/Mortgagee since they “were directly related to
RI, for M/y Brittany Leigh II, Jonathan P. Rayburn.
                                                                the protection and preservation of” the vessel. Id. at ¶
                                                                28. Thus, the Marina alleges that the Bank has been
                                                                unjustly enriched at its expense and seeks a judgment
        REPORT AND RECOMMENDATION
                                                                directly against the Bank for the dockage and storage
LINCOLN D. ALMOND, United States Magistrate                     fees allegedly owed by Mr. Rayburn. The Bank asserts
Judge.                                                          that its preferred ship mortgage has priority under federal
                                                                law over a claimed lien for storage services provided to
 *1 Pending before me for a report and recommendation           the vessel at the owner's request after the mortgage was
(28 U.S.C. § 636(b)(1)(B); LR Cv 72(a)) is Plaintiff's          recorded. Further, it argues that the Marina's attempt to
Motion to Dismiss Count IV of Greenwich Bay                     sue the Bank directly for unjust enrichment under such
Enterprises Inc.'s (the “Marina”) Intervenor Complaint.         circumstances fails as a matter of law and is a legally
(Document No. 16). The Marina opposes the Motion.               flawed attempt to circumvent the Bank's priority lien. I
(Document No. 18). Neither party has requested oral             agree.
argument, and it is not necessary to resolve this Motion.
                                                                “Under the Ship Mortgage Act, the holder of a preferred
                                                                mortgage on a maritime vessel that is in default may
Background                                                      enforce the terms of that mortgage by bringing an action
Plaintiff (the “Bank”) commenced this admiralty action          against the vessel in rem and an action against the owner
on June 16, 2011 to arrest a 1998 thirty-five foot              in personam.” Goldfish Shipping, S.A. v. HSH Nordbank
Carver motor yacht and to foreclose on a preferred ship         AG, No. 07–3518, 2008 U.S. Dist. Lexis 93135 at *12
mortgage. The Bank alleges an outstanding indebtedness          (E.D.Pa. Nov. 3, 2008) (citing 46 U.S.C. § 31325(b)). “In
of $103,406.89 and asserts that, “[g]iven its age and present   the in rem action, the mortgagee names the vessel itself
condition, the vessel is worth substantially less than the      as a defendant, and the vessel is seized and sold in a
mortgage indebtedness owed to [the Bank].” (Document            judicial sale .” Id. “The proceeds of the sale, the “res,”
No. 1 at ¶ 14 and No. 16 at p. 3).                              are deposited with the court and used to compensate the
                                                                preferred mortgage holder and other creditors, with the
On July 18, 2011, the Marina intervened with leave              preferred mortgage holder having priority over the claims
of court 1 and made claims against the vessel, the              of other creditors.” Id. (citing 46 U .S.C. § 31326(b)).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 299 of 300 PageID: 607
J.P. Morgan Chase Bank, N.A. v. Leigh, Not Reported in F.Supp.2d (2011)
2011 WL 4351584

                                                                of the Bank's lien before it provided the storage services
 *2 Here, in 1998, the Bank's predecessor publicly              in issue to Mr. Rayburn for the vessel. See L & L
recorded or filed its preferred ship mortgage for the           Electronics, Inc. v. M/V Osprey, 764 F.Supp.2d 270, 274
Brittany Leigh II with the Coast Guard's National               (D.Mass.2011) (recognizing that a recorded ship mortgage
Vessel Documentation Center. (Document No. 1–3). On             places a party on “constructive notice” of the existence of
September 7, 2004, an assignment of such preferred              the priority lien).
mortgage to the Bank was also publicly recorded.
Pursuant to 46 U.S.C. § 31321(a)(2), a filed ship mortgage      In essence, the Marina is attempting to shift the financial
“is valid against any person from the time it is filed....”     business risk of providing services to Mr. Rayburn
Further, under federal law, a preferred ship mortgage           without prepayment or other security from it to the Bank
has “priority over all claims against the vessel (except for    —a third-party, secured creditor. While the Bank may
expenses and fees allowed by the court, costs imposed           have accrued some indirect benefit in preserving the value
by the court, and preferred maritime liens).” 46 U.S.C.         of its secured collateral from the Marina's storage services,
§ 31326(b)(1) (emphasis added). Preferred maritime liens        such indirect benefit does not, as a matter of federal
are delineated in 46 U.S.C. § 31301(5) and do not include       maritime law, trump the Bank's preferred ship mortgage,
any categories that would potentially cover accrued             and, as a matter of state law, does not constitute unjust
storage expenses of the nature claimed by the Marina.           enrichment. “To establish a claim for unjust enrichment
Further, the Marina does not allege the existence of a          under Rhode Island law, a plaintiff must prove three
“preferred maritime lien” which would have priority over        elements: (1) a benefit must be conferred upon the
a preferred ship mortgage.                                      defendant by the plaintiff; (2) there must be appreciation
                                                                by the defendant of such benefit; and (3) there must be
While federal law also recognizes the existence of a general    an acceptance of such benefit in such circumstances that
maritime lien when a person provides “necessaries” to           it would be inequitable for a defendant to retain the
a vessel on the order of its owner or the owner's agent,        benefit without paying the value thereof.” Metro. Life Ins.
46 U.S.C. § 31342(a)(1), such lien is subordinate to a          Co. v. Drainville, No. CA 07–427ML, 2009 WL 1209473
preferred ship mortgage. See Faneuil Advisors, Inc. v.          at *3 (D.R.I. May 4, 2009) (citing APG, Inc. v. MCI
O/S Sea Hawk, 50 F.3d 88, 92 (1st Cir.1995) (holding            Telecomms. Corp., 436 F.3d 294, 305 (1st Cir.2006)). The
that liens for necessaries are ordinary and subordinate         Marina did not directly confer any benefit on the Bank.
to a preferred ship mortgage); and Key Bank of Puget            Rather, it provided storage services to Mr. Rayburn at
Sound v. Alaskan Harvester, 738 F.Supp. 398, 401                his request, and he did not pay. Thus, in Counts II and
(W.D.Wash.1989) (recognizing that a general maritime            III, the Marina brings claims for breach of contract and
lien for necessaries is subordinate to a lien created by a      unjust enrichment directly against Mr. Rayburn. Since
preferred ship mortgage). Thus, even if the storage services    the Bank did not guarantee Mr. Rayburn's payment for
provided by the Marina constituted “necessaries” under          such services, his failure to perform, i.e., to make timely
the law, see 46 U.S.C. § 31301(4) (defining necessaries), the   payment for the services, does not create a cause of action
Marina's claim would still be subordinate to the Bank's         against the Bank for payment in the form of an unjust
preferred ship mortgage as a matter of federal law.             enrichment claim merely because the Bank was a secured
                                                                creditor of Mr. Rayburn. The Marina's allegations do
Even accepting the Marina's allegations as true, as the         not plead any circumstances which could reasonably be
Court must in construing a motion to dismiss under              construed as unjust or inequitable. The Bank holds a
Fed.R.Civ.P. 12(b)(6), the Marina fails to state any legally    recorded mortgage on the vessel which has priority over
viable claim for unjust enrichment against the Bank under       the Marina's claims as a matter of federal maritime law.
these circumstances. The Marina alleges that it provided        The Marina alleges no contract or communication with
marine storage services to its customer, Mr. Rayburn,           the Bank suggesting its responsibility for payment of
over several years and he did not fully pay. There is no        Mr. Rayburn's storage bill. The Marina provided storage
allegation that the Bank requested the storage services or      services to Mr. Rayburn and has a direct claim against
promised payment for such services to the Marina. The           him for nonpayment. The Marina simply does not state
Bank held a previously recorded ship mortgage on the            any legally viable claim against the Bank for the payment
vessel which placed the Marina on “constructive notice”         of such expenses or any claim for payment against the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Case   2:19-cv-07532-ES-MAH Document 18-5 Filed 05/22/19 Page 300 of 300 PageID: 608
J.P. Morgan Chase Bank, N.A. v. Leigh, Not Reported in F.Supp.2d (2011)
2011 WL 4351584

vessel superior to the Bank's secured lien. Further, the          Recommendation must be specific and must be filed with
                                                                  the Clerk of the Court within fourteen (14) days of its
Marina does not cite any legal precedent in its Opposition
                                                                  receipt. See Fed.R.Civ.P. 72(b); LR Cv 72. Failure to file
(Document No. 18) which supports the existence of such a
                                                                  specific objections in a timely manner constitutes waiver
claim against a secured creditor in this admiralty context.
                                                                  of the right to review by the District Court and the right
Thus, I recommend that its claim against the Bank for
                                                                  to appeal the District Court's decision. See United States
unjust enrichment (Count IV) be dismissed pursuant to
                                                                  v. Valencia–Copete, 792 F.2d 4, 6 (1st Cir.1986); Park
Fed.R.Civ.P. 12(b)(6).
                                                                  Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603, 605 (1st
                                                                  Cir.1980).
Conclusion
 *3 For the foregoing reasons, I recommend             that
                                                                  All Citations
the Bank's Motion to Dismiss Count IV of                the
Marina's Intervenor Complaint (Document No.             16)       Not Reported in F.Supp.2d, 2011 WL 4351584
be GRANTED. Any objection to this Report               and


Footnotes
1      Although the Marina was allowed to intervene, Chief Judge Lisi left the issue of the viability of the Marina's unjust
       enrichment claim to another day. (Document No. 14).
2      The Ledger Card reflects several partial payments made by Mr. Rayburn in 2007 and 2008. Interestingly, there is a
       notation dated June 3, 2011 indicating receipt of an “amex pmnt” in the amount of $7,450.75 (leaving a balance due of
       only $93.51) but then on June 10, 2011 a notation of a “cust refund” of the full amount of the payment.


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
